Exhibit 10.40

 

 

THIRD AMENDMENT TO CREDIT AGREEMENT

Dated as of May 4, 2015

among

HERBALIFE INTERNATIONAL, INC., HERBALIFE LTD. and

HERBALIFE INTERNATIONAL LUXEMBOURG S.À R.L.,

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

The Other Lenders Party Hereto

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH

as Documentation Agent for the Revolving Credit Facility

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and J.P. MORGAN SECURITIES LLC

as Joint Lead Arrangers and Joint Book Managers for the Revolving Credit
Facility

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH

and HSBC BANK USA, NATIONAL ASSOCIATION

as Co-Syndication Agents for the Term A Facility

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Documentation Agent for the Term A Facility

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

HSBC SECURITIES (USA) INC.

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Book Managers for the Term A Facility

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Sole Lead Arranger and Book Manager

for the Third Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of May 4,
2015 to the Credit Agreement referenced below is by and among HERBALIFE
INTERNATIONAL, INC., a Nevada corporation (the “Company”), HERBALIFE LTD., a
Cayman Islands exempted company incorporated with limited liability, with
registered number 116838 (“Holdings”), HERBALIFE INTERNATIONAL LUXEMBOURG S.À
R.L., a Luxembourg private limited liability company (société à responsabilité
limitée), having its registered office at 16, avenue de la Gare, L-1610
Luxembourg, having a share capital of EUR 25,000 and registered with the
Luxembourg Register of Commerce and Companies (R.C.S Luxembourg) under number B
88.006 (“HIL” and, together with the Company and Holdings, the “Borrowers” and,
each a “Borrower”), each Guarantor party hereto, each Lender party hereto, and
BANK OF AMERICA, N.A. (“Bank of America”), as Administrative Agent (in such
capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer.

W I T N E S S E T H

WHEREAS, the Borrowers, certain Lenders and Bank of America, as Administrative
Agent, Swing Line Lender and L/C Issuer, are party to that certain Credit
Agreement dated as of March 9, 2011, as amended and restated pursuant to that
certain First Amendment to Credit Agreement dated as of July 26, 2012, and as
further amended pursuant to the Second Amendment to Credit Agreement dated as of
February 3, 2014 (the “Existing Credit Agreement”);

WHEREAS, the Borrowers have requested that (a) each Revolving Credit Lender
(under and as defined in the Existing Credit Agreement) and (b) the Required
Lenders (under and as defined in the Existing Credit Agreement) approve certain
amendments and modifications to the Existing Credit Agreement, including the
extension of the Maturity Date under the Existing Credit Agreement with respect
to the Revolving Credit Facility; and

WHEREAS, each Revolving Credit Lender and the Required Lenders have approved the
amendments and modifications to the Existing Credit Agreement requested by the
Borrowers, as set forth in this Amendment.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Amended Credit Agreement
(as defined below).

2. Amendment and Restatement. The Existing Credit Agreement (including the
Schedules (other than Schedules 5.06, 5.11, 7.01 and 7.03) and Exhibits thereto)
is hereby amended and restated in its entirety to read in the form attached
hereto as Exhibit A to this Amendment (the “Amended Credit Agreement”). Except
as specifically set forth herein, the amendment and restatement in its entirety
of the Existing Credit Agreement shall not, in any manner, be construed to
constitute payment of, or impair, limit, cancel or extinguish, or

 

1



--------------------------------------------------------------------------------

constitute a novation in respect of, the “Obligations” under (and as defined in)
the Existing Credit Agreement and the other Loan Documents (as defined in
Existing Credit Agreement). All “Loans” and other “Obligations” outstanding
under (and as defined in) the Existing Credit Agreement immediately prior to the
effectiveness of this Amendment shall continue to be outstanding as Revolving
Credit Loans and Obligations, respectively, under the Amended Credit Agreement
upon the effectiveness of this Amendment, and the terms of the Amended Credit
Agreement will govern the rights and obligations of the Loan Parties, the
Lenders and the Administrative Agent with respect thereto.

3. Reduction of Commitments; Prepayment.

(a) The Company hereby (i) gives notice that the aggregate amount of Revolving
Credit Loans outstanding for the account of Holdings shall be voluntarily
prepaid on the Restatement Effective Date in an aggregate principal amount of
$50,937,500 in accordance with Section 2.05(a) of the Existing Credit Agreement,
and (ii) requests that the Aggregate Revolving Commitments shall be permanently
reduced on the Restatement Effective Date in an aggregate principal amount of
$235,937,500 in accordance with Section 2.06 of the Existing Credit Agreement.
Notwithstanding anything set forth herein or in the Credit Agreement to the
contrary, the Lenders party hereto and the Administrative Agent hereby waive:
(i) the requirement in clause (i) of such Section 2.05(a) that the
Administrative Agent receive prior notice of such prepayment of Revolving Credit
Loans; (ii) the requirement in clause (i) of such Section 2.06 that the
Administrative Agent receive prior notice of such reduction of the Aggregate
Revolving Commitments; and (iii) the requirement in such Section 2.05(a) that
such prepayment of Revolving Credit Loans be accompanied by the payment of
amounts in respect of any losses, costs or expenses incurred by the Lenders
party hereto as a result of the prepayment of the Revolving Credit Loans
pursuant to clause (a) of Section 3.05 of the Credit Agreement. In furtherance
of the foregoing, the Lenders party hereto and the Administrative Agent hereby
confirm that the provisions of this Amendment constitute notice to the
Administrative Agent and the Lenders of such prepayment of Revolving Credit
Loans and notice of such reduction of the Aggregate Revolving Commitments, and
that amounts payable pursuant to clause (a) of Section 3.05 shall not be
required to be made to the Lenders party hereto in respect of such prepayment of
Revolving Credit Loans.

(b) The Company hereby gives notice that the Term A Loans shall be voluntarily
prepaid on the Restatement Effective Date in an aggregate principal amount of
$20,312,500 in accordance with Section 2.05(a) of the Existing Credit Agreement,
and such prepayment of the Term A Loans shall be applied solely to the final
principal repayment installment on the Maturity Date of the Term A Loans.
Notwithstanding anything set forth herein or in the Credit Agreement to the
contrary, the Lenders party hereto and the Administrative Agent hereby waive:
(i) the requirement in clause (i) of such Section 2.05(a) that the
Administrative Agent receive prior notice of such prepayment; (ii) the
requirement in such Section 2.05(a) that each prepayment of the outstanding Term
A Loans pursuant to such Section 2.05(a) be applied to the principal repayment
installments thereof on a pro-rata basis; and (iii) the requirement in such
Section 2.05(a) that such prepayment be accompanied by the payment of amounts in
respect of any losses, costs or expenses incurred by the Lenders party hereto as
a result of the prepayment of the Term A Loans pursuant to clause (a) of
Section 3.05 of the Credit Agreement. In furtherance of the foregoing, the
Lenders party hereto and the Administrative

 

2



--------------------------------------------------------------------------------

Agent hereby confirm that the provisions of this Amendment constitute notice to
the Administrative Agent and the Lenders of such prepayment of Term A Loans,
such prepayment shall be applied solely to the final principal repayment
installment on the Maturity Date of the Term A Loans (notwithstanding
Section 2.05(a)), and amounts payable pursuant to clause (a) of Section 3.05
shall not be required to be made to the Lenders party hereto in respect of such
prepayment of Term A Loans.

4. Conditions Precedent. The effectiveness of this Amendment and the Amended
Credit Agreement shall be subject to satisfaction of the following conditions:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or electronic copies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Restatement Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Restatement
Effective Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

(i) executed counterparts of this Amendment by (A) each Revolving Credit Lender,
(B) Lenders constituting the Required Lenders, and (C) the Loan Parties;

(ii) Notes executed by each Borrower in favor of each Lender requesting Notes;

(iii) executed counterparts of the Guaranties, duly executed by each Guarantor;

(iv) the Security Agreement, duly executed by each Loan Party that is a Domestic
Subsidiary of Holdings, together with:

(A) certificates representing the Pledged Equity Interests referred to therein,
accompanied by undated stock powers and/or share transfer forms executed in
blank, and instruments evidencing the Pledged Debt referred to therein, indorsed
in blank;

(B) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the
Collateral Documents, covering the Collateral described in the Collateral
Documents;

(C) a completed Perfection Certificate, listing all effective financing
statements filed in the jurisdictions referred to in clause (B) above that name
any Loan Party as debtor, together with copies of such other financing
statements;

(D) evidence that all other actions that the Administrative Agent may reasonably
deem necessary or desirable in order to perfect the Liens created under the
Collateral Documents have been taken, and all filing and recording fees and
taxes shall have been duly paid;

 

3



--------------------------------------------------------------------------------

(v) intellectual property security agreements (the “U.S. IP Security
Agreements”), duly executed by each Loan Party that is a Domestic Subsidiary of
Holdings, together with evidence that all actions that the Administrative Agent
may deem reasonably necessary or desirable in order to perfect the Liens created
under the U.S. IP Security Agreements has been taken;

(vi) each pledge and security agreement or mortgage delivered with respect to
the Equity Interests of and in each Foreign Obligor (other than Holdings), the
Equity Interests of each Subsidiary of each Foreign Obligor that is organized or
incorporated (as applicable) in any jurisdiction where any Loan Party is
organized or incorporated (as applicable), and the IP Rights of such Foreign
Loan Parties, in each case other than with respect to any Excluded Assets, but
including:

(A) each BVI Security Document, duly executed by each Loan Party that is a party
thereto;

(B) each Cayman Security Document, duly executed by each Loan Party that is a
party thereto;

(C) each Gibraltar Security Document, duly executed by each Loan Party that is a
party thereto;

(D) each Luxembourg Security Document, duly executed by each Loan Party that is
a party thereto; and

(E) evidence that all other actions that the Administrative Agent may deem
necessary or desirable in order to perfect or register the Liens created under
the BVI Security Documents, the Cayman Security Documents, the Gibraltar
Security Documents and the Luxembourg Security Documents, in each case, have
been taken and all filing and recording fees and taxes in respect thereof shall
have been duly paid;

(vii) the documents and deliveries described in Section 6.13(a)(i)(F) of the
Amended Credit Agreement with respect to each Material Real Property listed on
Schedule 5.25 to the Amended Credit Agreement (including, without limitation, a
duly executed, acknowledged and delivered original Mortgage in form suitable for
recording);

(viii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

4



--------------------------------------------------------------------------------

(ix) such documents and certifications as the Administrative Agent may
reasonably require (but only to the extent such concepts exist under applicable
law) to evidence that each Loan Party is duly organized, incorporated or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(x) in respect of any Luxembourg Loan Party, a manager’s certificate signed by a
manager of the relevant Luxembourg Loan Party, certifying the following items:
(i) an up-to-date copy of the articles of association of the relevant Luxembourg
Loan Party; (ii) an electronic true and complete certified excerpt of the
Luxembourg Companies Register pertaining to the relevant Luxembourg Loan Party
dated as of the date of this Amendment; (iii) an electronic true and complete
certified certificate of non-registration of judgment (certificat de
non-inscription d’une décision judiciaire) dated as of the date of this
Amendment issued by the Luxembourg Companies Register and reflecting the
situation no more than one Business Day prior to the date of this Amendment
certifying that, as of the date of the day immediately preceding such
certificate, the relevant Luxembourg Loan Party has not been declared bankrupt
(en faillite), and that it has not applied for general settlement or composition
with creditors (concordat préventif de faillite), controlled management (gestion
contrôlée), or reprieve from payment (sursis de paiement), judicial or voluntary
liquidation (liquidation judiciaire ou volontaire), such other proceedings
listed at Article 13, items 2 to 11, 13 and Article 14 of the Luxembourg Act
dated December 19, 2002 on the Register of Commerce and Companies, on Accounting
and on Annual Accounts of the Companies (as amended from time to time), (and
which include foreign court decisions as to faillite, concordat or analogous
procedures according to Council Regulation (EC) n°1346/2000 of May 29, 2000 on
insolvency proceedings); (iv) true, complete and up-to-date board resolutions
approving the entry by the relevant Luxembourg Loan Party into, among others,
the Loan Documents; (v) the relevant Luxembourg Loan Party is not subject to
nor, as applicable, does it meet or threaten to meet the criteria of bankruptcy
(faillite), voluntary or judicial liquidation (liquidation volontaire ou
judiciaire), composition with creditors (concordat préventif de faillite),
controlled management (gestion contrôlée), reprieve from payment (sursis de
paiement), general settlement with creditors or similar laws affecting the
rights of creditors generally and no application has been made or is to be made
by its manager or, as far as it is aware, by any other person for the
appointment of a commissaire, juge-commissaire, liquidateur, curateur or similar
officer pursuant to any voluntary or judicial insolvency, winding-up,
liquidation or similar proceedings, (vi) a true and complete specimen of
signatures for each of the managers or authorized signatories having executed
for and on behalf of the relevant Luxembourg Loan Party the Loan Documents,
(vii) a certificate of the domiciliation agent certifying due compliance by the
relevant Luxembourg Loan Party with, and adherence to, the provisions of the
Luxembourg Law dated 31 May 1999 concerning the domiciliation of companies, as
amended, and the related circulars issued by the Commission de Surveillance du
Secteur Financier, and (viii) true, complete and up-to-date shareholders
registers of each of the relevant Luxembourg Loan Parties reflecting the
registration of the relevant Luxembourg Security Documents;

 

5



--------------------------------------------------------------------------------

(xi) favorable opinions of (A) Gibson, Dunn & Crutcher LLP, special counsel to
the Loan Parties, (B) Fennemore Craig, P.C., Nevada counsel to the Loan Parties,
(C) Maples and Calder, British Virgin Islands counsel to the Loan Parties,
(D) Maples and Calder, Cayman Islands counsel to the Loan Parties, (E) Hassans
International Law Firm, Gibraltar counsel to the Loan Parties, (F) NautaDutilh
Avocats Luxembourg S.à r.l., Luxembourg counsel to the Administrative Agent and
the Lenders, with respect to the enforceability of the Luxembourg Security
Documents, and (G) DLA Piper Luxembourg S.à r.l., Luxembourg counsel to the Loan
Parties, with respect to the capacity of the Luxembourg Loan Parties to enter
into the Loan Documents, in each case, in form and substance reasonably
acceptable to the Administrative Agent, each addressed to the Administrative
Agent and each Lender;

(xii) a certificate of a Responsible Officer of Holdings either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
each Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

(xiii) a certificate signed by a Responsible Officer of the Borrowers certifying
that the conditions specified in clauses (b), (c), (d) and (e) of this Section 4
have been satisfied;

(xiv) a certificate from the chief executive officer of Holdings in form and
substance satisfactory to the Administrative Agent and the Lenders as to the
financial condition and Solvency of Holdings and its Subsidiaries on a
consolidated basis (after giving effect to the transactions contemplated
hereby);

(xv) the consolidated forecasted balance sheet, statements of income and cash
flows of Holdings and its Subsidiaries prepared by Holdings in form reasonably
satisfactory to the Administrative Agent for each fiscal year commencing with
the fiscal year ending December 31, 2015 through and including the fiscal year
ending December 31, 2019; and

(xvi) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Administrative Agent, on behalf of the Secured Parties, as
an additional insured or loss payee, as the case may be, under all insurance
policies (including flood insurance policies) maintained with respect to the
assets and properties of the Loan Parties that constitutes Collateral.

(b) There shall not have occurred since the date of the Audited Financial
Statements any event, circumstance or condition that has had or would be
reasonably expected, either individually or in the aggregate, to have a Material
Adverse Effect.

 

6



--------------------------------------------------------------------------------

(c) The absence of any action, suit, investigation or proceeding pending or, to
the knowledge of the Borrowers, threatened in writing in any court or before any
arbitrator or Governmental Authority that could reasonably be expected to have a
Material Adverse Effect.

(d) The representations and warranties of (i) the Borrowers contained in Article
V of the Amended Credit Agreement and (ii) each Loan Party contained in each
other Loan Document or in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects (except that any representation or warranty that is qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects) on and as of the proposed Restatement Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects
(except that any representation or warranty that is qualified by materiality or
Material Adverse Effect shall be true and correct in all respects) as of such
earlier date, and except that for purposes of this clause (d), the
representations and warranties contained in clauses (a) and (b) of Section 5.05
of the Amended Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b) of Section 6.01 of the
Existing Credit Agreement, respectively.

(e) No Default shall exist or would result from the execution and delivery of
this Amendment.

(f) The Aggregate Revolving Commitments shall have been (or substantially
concurrently herewith, shall be) permanently reduced in an aggregate principal
amount of not less than $235,937,500. The outstanding Revolving Credit Loans
shall have been (or substantially concurrently herewith, shall be) voluntarily
prepaid in an aggregate principal amount of not less than $50,937,500. The Term
A Loans shall have been (or substantially concurrently herewith, shall be)
prepaid in an aggregate principal amount of not less than $20,312,500 (which
such prepayment shall have been (or substantially concurrently herewith, shall
be) applied solely to the final principal repayment installment on the Maturity
Date of the Term A Loans).

(g) Any fees required to be paid on or before the Restatement Effective Date
shall have been paid.

(h) Unless waived by the Administrative Agent, the Company shall have paid all
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent and the Lenders (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Restatement
Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).

(i) The Lenders shall have received at least five business days prior to the
Restatement Effective Date all documentation and other information about
Holdings and its Subsidiaries as has been reasonably requested prior to the
Restatement Effective Date as they reasonably determine is required by the
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act.

 

7



--------------------------------------------------------------------------------

(j) The Administrative Agent and the Lenders party hereto shall have completed a
due diligence investigation of Holdings and its subsidiaries in scope, and with
results, satisfactory to the Administrative Agent and the Lenders.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Amended Credit Agreement, for purposes of determining
compliance with the conditions specified in this Section 4, each Lender that has
signed this Amendment shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Restatement Effective Date specifying its objection thereto. Upon
receipt of each of the items required to be delivered by this Section 4 and
confirmation by the Borrowers in a certificate signed by a Responsible Officer
of the Borrowers that all conditions required this Section 4 have been
satisfied, then the Restatement Effective Date shall be deemed to have occurred,
regardless of any subsequent determination that one or more of the conditions
thereto had not been met (although the occurrence of the Restatement Effective
Date shall not release any Borrower, any other Loan Party or any of their
respective Affiliates from any liability for failure to satisfy one or more of
the applicable conditions contained in this Section 4).

5. Amendment is a Loan Document. This Amendment is a Loan Document and all
references to a “Loan Document” in the Existing Credit Agreement, the Amended
Credit Agreement and the other Loan Documents shall be deemed to include this
Amendment.

6. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations, including, but not limited to, all guaranty obligations, under the
Loan Documents after giving effect to this Amendment and (c) agrees that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge such Loan Party’s obligations under the Loan Documents. The
amendment of the Credit Agreement by this Amendment shall not, in any manner, be
construed to impair, limit, cancel or extinguish, or constitute a novation in
respect of, the Obligations and the other Loan Documents.

7. Reaffirmation of Security Interests. Each Loan Party party to any Collateral
Document (a) affirms that, as collateral security for the payment and
performance in full of all the Obligations, such Loan Party hereby grants to the
Administrative Agent (whether in its capacity as “Collateral Agent” or otherwise
under any Collateral Document), for its benefit and for the benefit of the
Secured Parties, a security interest in and continuing lien on all Collateral of
such Loan Party, and that each of the Liens granted in or pursuant to the Loan
Documents are valid and subsisting and (b) agrees that this Amendment shall in
no manner impair or otherwise adversely affect any of the Liens granted in or
pursuant to the Loan Documents.

8. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

 

8



--------------------------------------------------------------------------------

9. Counterparts; Integration; Effectiveness. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment, the Amended Credit Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4, this Amendment shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.

10. Governing Law; Service of Process.

(a) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

(b) Submission to Jurisdiction. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE
AMENDED CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

12. General Release.

(a) In consideration of, among other things, the Administrative Agent’s and the
Lenders’ execution and delivery of this Amendment, each of the Borrowers and the
other Loan Parties, on behalf of itself and its agents, representatives,
officers, directors, advisors, employees, subsidiaries, affiliates, successors
and assigns (collectively, “Releasors”), hereby forever agrees and covenants not
to sue or prosecute against any Releasee (as hereinafter

 

9



--------------------------------------------------------------------------------

defined) and hereby forever waives, releases and discharges, to the fullest
extent permitted by law, each Releasee from any and all claims (including,
without limitation, crossclaims, counterclaims, rights of set-off and
recoupment), actions, causes of action, suits, debts, accounts, interests,
liens, promises, warranties, damages and consequential damages, demands,
agreements, bonds, bills, specialties, covenants, controversies, variances,
trespasses, judgments, executions, costs, expenses or claims whatsoever, that
such Releasor now has or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether now existing or hereafter arising, whether
arising at law or in equity (collectively, the “Claims”), against any or all of
the Administrative Agent, the Lenders and the L/C Issuers (collectively, the
“Lender Parties”) in any capacity and their respective affiliates, subsidiaries,
shareholders and “controlling persons” (within the meaning of the federal
securities laws), and their respective successors and assigns and each and all
of the officers, directors, employees, agents, attorneys, advisors and other
representatives of each of the foregoing (collectively, the “Releasees”), based
in whole or in part on facts, whether or not now known, existing on or before
the Restatement Effective Date, that relate to, arise out of or otherwise are in
connection with: (i) any or all of the Loan Documents or transactions
contemplated thereby or any actions or omissions in connection therewith, or
(ii) any aspect of the dealings or relationships between or among the Borrowers
and the other Loan Parties, on the one hand, and any or all of the Lender
Parties, on the other hand, relating to any or all of the documents,
transactions, actions or omissions referenced in clause (i) hereof. The receipt
by the Borrowers or any other Loan Party of any Loans or other financial
accommodations made by any Lender Party on or after the date hereof shall
constitute a ratification, adoption, and confirmation by such party of the
foregoing general release of all Claims against the Releasees that are based in
whole or in part on facts, whether or not now known or unknown, existing on or
prior to the date of receipt of any such Loans or other financial
accommodations. In entering into this Amendment, each Borrower and each other
Loan Party consulted with, and has been represented by, legal counsel and
expressly disclaims any reliance on any representations, acts or omissions by
any of the Releasees and hereby agrees and acknowledges that the validity and
effectiveness of the releases set forth above do not depend in any way on any
such representations, acts and/or omissions or the accuracy, completeness or
validity thereof. The provisions of this Section shall survive the termination
of the Amended Credit Agreement, the other Loan Documents and payment in full of
the Obligations.

(b) Subject to Section 10.04(b) of the Amended Credit Agreement, each Borrower
and each other Loan Party hereby agrees that it shall be, jointly and severally,
obligated to indemnify and hold the Releasees harmless with respect to any and
all liabilities, obligations, losses, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever incurred by
the Releasees, or any of them, whether direct, indirect or consequential, as a
result of or arising from or relating to any proceeding by or on behalf of any
Person, including, without limitation, the respective officers, directors,
agents, trustees, creditors, partners or shareholders of each Borrower, any
other Loan Party, or any of their respective Subsidiaries, whether threatened or
initiated, in respect of any claim for legal or equitable remedy under any
statue, regulation or common law principle arising from or in connection with
the negotiation, preparation, execution, delivery, performance, administration
and enforcement of the Amended Credit Agreement, the other Loan Documents, this
Amendment or any other document executed and/or delivered in connection herewith
or therewith; provided, that neither any Borrower nor any other Loan Party shall
have any obligation to indemnify or hold harmless

 

10



--------------------------------------------------------------------------------

any Releasee hereunder with respect to liabilities to the extent they result
from the gross negligence or willful misconduct of that Releasee as finally
determined by a court of competent jurisdiction; provided, further, that no
Excluded U.S. Guarantor shall be jointly liable under this Section 13(b) for the
Obligations of any Loan Party that is a “U.S. Person” as defined in the Code,
either (i) directly or (ii) indirectly by virtue of indemnifying and holding
harmless any Loan Party that is not a U.S. Person which has itself guaranteed
the Obligations of a U.S. Loan Party (but, for the avoidance of doubt, any
Excluded U.S. Guarantor that has guaranteed the Obligations of any Loan Party
that is not a U.S. Person shall be liable for all Obligations of such Loan Party
pursuant to any such guarantee other than such Loan Party’s obligations under
any guarantee of the Obligations of a U.S. Person). If and to the extent that
the foregoing undertaking may be unenforceable for any reason, each Borrower and
each other Loan Party agrees to make the maximum contribution to the payment and
satisfaction thereof that is permissible under applicable law. The foregoing
indemnity shall survive the termination of the Amended Credit Agreement, the
other Loan Documents and the payment in full of the Obligations.

(c) Each Borrower and each other Loan Party, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by any Borrower or any other Loan Party pursuant to Section 12(a)
hereof. If any Borrower, any other Loan Party or any of its successors, assigns
or other legal representatives violates the foregoing covenant, each Borrower
and each other Loan Party, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.

(d) Borrower and other Loan Parties each warrant, represent and agree that they
are fully aware of California Civil Code Section 1542, which provides as
follows:

SECTION 1542. GENERAL RELEASE. A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME
OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

Each Borrower and each other Loan Party hereby knowingly and voluntarily waives
and relinquishes the provisions, rights and benefits of Section 1542 and all
similar federal or state laws, rights, rules, or legal principles of any other
jurisdiction that may be applicable herein, and any rights they may have to
invoke the provisions of any such law now or in the future with respect to the
Claims being released pursuant to Section 12(a) hereof, and each Borrower and
each other Loan Party hereby agrees and acknowledges that this is an essential
term of the releases set forth in this Section 12. In connection with such
releases, each Borrower and each other Loan Party acknowledges that they are
aware that they or their attorneys or others may hereafter discover claims or
facts presently unknown or unsuspected in addition to or different

 

11



--------------------------------------------------------------------------------

from those which they now know or believe to be true with respect to the subject
matter of the Claims being released pursuant to Section 12(a) hereof.
Nevertheless, it is the intention of the Borrowers and the other Loan Parties in
executing this Amendment to fully, finally, and forever settle and release all
matters and all claims relating thereto, which exist, hereafter may exist or
might have existed (whether or not previously or currently asserted in any
action) constituting Claims released pursuant to Section 12(a) hereof. Each
Borrower and each other Loan Party hereby waives any and all rights provided
under Sections 580(a), 580(b), 580(d) and 726 of the California Code of Civil
Procedure (and any and all other rules, statutes and cases commonly known as the
“California anti-deficiency laws”) and all similar federal or state laws,
rights, rules, or legal principles of any other jurisdiction.

[Signature Pages Follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

HERBALIFE LTD., a Cayman Islands exempted company incorporated with limited
liability, as Holdings By:

 

Name:

 

Title:

 

HERBALIFE INTERNATIONAL, INC., a Nevada corporation, as the Company By:

 

Name:

 

Title:

 

HERBALIFE INTERNATIONAL LUXEMBOURG S.À R.L., a Luxembourg private limited
liability company (société à responsabilité limitée), as a Borrower By:

 

Name:

 

Title:

 

 

13



--------------------------------------------------------------------------------

HERBALIFE INTERNATIONAL OF AMERICA, INC., a Nevada corporation, as a Guarantor
By:

 

Name:

 

Title:

 

HERBALIFE TAIWAN, INC., a California corporation, as a Guarantor By:

 

Name:

 

Title:

 

HERBALIFE INTERNATIONAL DO BRASIL, LTDA., a corporation dually organized in
Brazil and Delaware, as a Guarantor By:

 

Name:

 

Title:

 

 

14



--------------------------------------------------------------------------------

HERBALIFE KOREA CO., LTD., a corporation dually organized in Korea and Delaware,
as a Guarantor By:

 

Name:

 

Title:

 

HERBALIFE INTERNATIONAL OF EUROPE, INC., a California corporation, as a
Guarantor By:

 

Name:

 

Title:

 

WH INTERMEDIATE HOLDINGS LTD., a Cayman Islands exempted company incorporated
with limited liability, as a Guarantor By:

 

Name:

 

Title:

 

WH LUXEMBOURG HOLDINGS, S.À.R.L.,

a Luxembourg private limited liability company (société à responsabilité
limitée), as a Guarantor

By:

 

Name:

 

Title:

 

 

15



--------------------------------------------------------------------------------

HBL (BVI) LIMITED,

a BVI business company, as a Guarantor

By:

 

Name:

 

Title:

 

HBL (GIBRALTAR) LIMITED,

a Gibraltar limited company, as a Guarantor

By:

 

Name:

 

Title:

 

By:

 

Name:

 

Title:

 

HERBALIFE VENEZUELA HOLDINGS, LLC,

a Delaware limited liability company, as a Guarantor

By:

 

Name:

 

Title:

 

 

16



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

Name:

 

Title:

 

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

By:

 

Name:

 

Title:

 

 

17



--------------------------------------------------------------------------------

 

, as a Lender By:

 

Name:

 

Title:

 

 

18



--------------------------------------------------------------------------------

 

 

Published CUSIP Number: [42702LAG1]

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 4, 2015

among

HERBALIFE INTERNATIONAL, INC., HERBALIFE LTD. and

HERBALIFE INTERNATIONAL LUXEMBOURG S.À R.L.,

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer, and

The Other Lenders Party Hereto

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH

as Documentation Agent for the Revolving Credit Facility

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and J.P. MORGAN SECURITIES LLC

as Joint Lead Arrangers and Joint Book Managers for the Revolving Credit
Facility

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH

and HSBC BANK USA, NATIONAL ASSOCIATION

as Co-Syndication Agents for the Term A Facility

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Documentation Agent for the Term A Facility

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

HSBC SECURITIES (USA) INC.

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Book Managers for the Term A Facility

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Sole Lead Arranger and Book Manager

for the Third Amendment to Credit Agreement

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     6   

1.01

 

Defined Terms

     6   

1.02

 

Other Interpretive Provisions

     44   

1.03

 

Accounting Terms

     45   

1.04

 

Rounding

     45   

1.05

 

Exchange Rates; Currency Equivalents

     45   

1.06

 

Additional Alternative Currencies

     46   

1.07

 

Change of Currency

     47   

1.08

 

Times of Day

     47   

1.09

 

Letter of Credit Amounts

     47   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     47   

2.01

 

Committed Loans

     47   

2.02

 

Borrowings, Conversions and Continuations of Committed Loans

     48   

2.03

 

Letters of Credit

     51   

2.04

 

Swing Line Loans

     61   

2.05

 

Prepayments

     64   

2.06

 

Termination or Reduction of Commitments

     65   

2.07

 

Repayment of Loans

     66   

2.08

 

Interest

     67   

2.09

 

Fees

     68   

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     68   

2.11

 

Evidence of Debt

     69   

2.12

 

Payments Generally; Administrative Agent’s Clawback

     69   

2.13

 

Sharing of Payments by Lenders

     71   

2.14

 

Designated Borrowers

     72   

2.15

 

Intentionally Omitted

     73   

2.16

 

Intentionally Omitted

     73   

2.17

 

Cash Collateral

     73   

2.18

 

Defaulting Lenders

     74   

2.19

 

Designated Lenders

     77   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     77   

3.01

 

Taxes

     77   

3.02

 

Illegality

     82   

3.03

 

Inability to Determine Rates

     83   

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

     84   

3.05

 

Compensation for Losses

     86   

3.06

 

Mitigation Obligations; Replacement of Lenders

     87   

3.07

 

Survival

     87   

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     88   

4.01

 

Conditions to the Restatement Effective Date

     88   

4.02

 

Conditions to all Credit Extensions

     88   



--------------------------------------------------------------------------------

ARTICLE V. REPRESENTATIONS AND WARRANTIES

  89   

5.01

Existence, Qualification and Power

  89   

5.02

Authorization; No Contravention

  89   

5.03

Governmental Authorization; Other Consents

  89   

5.04

Binding Effect

  90   

5.05

Financial Statements; No Material Adverse Effect

  90   

5.06

Litigation

  90   

5.07

No Default

  91   

5.08

Ownership of Property; Liens

  91   

5.09

Environmental Compliance

  91   

5.10

Insurance

  91   

5.11

Taxes

  91   

5.12

ERISA Compliance

  91   

5.13

Subsidiaries; Equity Interests

  92   

5.14

Margin Regulations; Investment Company Act

  92   

5.15

Disclosure

  93   

5.16

Compliance with Laws

  93   

5.17

Taxpayer Identification Number; Other Identifying Information

  93   

5.18

Representations as to Foreign Obligors

  93   

5.19

Collateral Documents

  95   

5.20

Solvency

  95   

5.21

USA PATRIOT Act

  95   

5.22

OFAC; Anti-Corruption Laws

  95   

5.23

Intellectual Property; Licenses, Etc.

  96   

5.24

Labor Matters

  96   

5.25

Real Estate

  96   

5.26

Luxembourg Specific Representations

  96   

ARTICLE VI. AFFIRMATIVE COVENANTS

  97   

6.01

Financial Statements

  97   

6.02

Certificates; Other Information

  98   

6.03

Notices

  100   

6.04

Payment of Obligations

  101   

6.05

Preservation of Existence, Etc.

  101   

6.06

Maintenance of Properties

  102   

6.07

Maintenance of Insurance

  102   

6.08

Compliance with Laws

  102   

6.09

Books and Records

  102   

6.10

Inspection Rights

  103   

6.11

Use of Proceeds

  103   

6.12

Approvals and Authorizations

  103   

6.13

Additional Guarantors; Additional Collateral

  103   

6.14

Further Assurances

  111   

6.15

Guarantor Coverage Test

  112   

6.16

Conditions Subsequent

  112   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII. NEGATIVE COVENANTS

  113   

7.01

Liens

  113   

7.02

Investments

  117   

7.03

Indebtedness

  118   

7.04

Fundamental Changes

  119   

7.05

Dispositions

  120   

7.06

Restricted Payments

  121   

7.07

Change in Nature of Business

  122   

7.08

Transactions with Affiliates

  122   

7.09

Burdensome Agreements

  123   

7.10

Use of Proceeds

  123   

7.11

Financial Covenants

  124   

7.12

Capital Expenditures

  124   

7.13

Accounting Changes

  125   

7.14

Sanctions

  125   

7.15

Prepayments, Etc. of Subordinated Indebtedness

  125   

7.16

Amendment, Etc. of Organization Documents and Subordinated Indebtedness

  125   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

  125   

8.01

Events of Default

  125   

8.02

Remedies Upon Event of Default

  128   

8.03

Application of Funds

  129   

ARTICLE IX. ADMINISTRATIVE AGENT

  130   

9.01

Appointment and Authority

  130   

9.02

Rights as a Lender

  131   

9.03

Exculpatory Provisions

  131   

9.04

Reliance by Administrative Agent

  132   

9.05

Delegation of Duties

  132   

9.06

Resignation of Administrative Agent

  132   

9.07

Non-Reliance on Administrative Agent and Other Lenders

  134   

9.08

No Other Duties, Etc.

  134   

9.09

Administrative Agent May File Proofs of Claim

  134   

9.10

Collateral and Guaranty Matters

  135   

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

  136   

ARTICLE X. MISCELLANEOUS

  137   

10.01

Amendments, Etc.

  137   

10.02

Notices; Effectiveness; Electronic Communication

  138   

10.03

No Waiver; Cumulative Remedies; Enforcement

  140   

10.04

Expenses; Indemnity; Damage Waiver

  141   

10.05

Payments Set Aside

  143   

10.06

Successors and Assigns

  144   

10.07

Treatment of Certain Information; Confidentiality

  149   

10.08

Right of Setoff

  150   

10.09

Interest Rate Limitation

  150   

 

iii



--------------------------------------------------------------------------------

10.10

Counterparts; Integration; Effectiveness

  151   

10.11

Survival of Representations and Warranties

  151   

10.12

Severability

  151   

10.13

Replacement of Lenders

  152   

10.14

Governing Law; Jurisdiction; Etc.

  152   

10.15

Waiver of Jury Trial

  153   

10.16

No Advisory or Fiduciary Responsibility

  154   

10.17

Electronic Execution of Assignments and Certain Other Documents

  154   

10.18

USA PATRIOT Act

  155   

10.19

Judgment Currency

  155   

10.20

Amendment and Restatement

  155   

 

iv



--------------------------------------------------------------------------------

SCHEDULES G-1 Initial Guarantors 1.01 Mandatory Cost Formulae 2.01 Commitments
and Applicable Percentages 5.03 Authorizations and Consents 5.13 Subsidiaries;
Other Equity Investments 5.17 Identification Numbers for Foreign Borrowers 5.23
IP Rights 5.25 Mortgaged Properties 6.16 Conditions Subsequent 10.02
Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS Form of A
Committed Loan Notice B Swing Line Loan Notice C Note D Compliance Certificate
E-1 Assignment and Assumption E-2 Administrative Questionnaire F Designated
Borrower Request and Assumption Agreement G Designated Borrower Notice H-1
Company Guaranty H-2 Holdings Guaranty H-3 HIL Guaranty H-4 Domestic Subsidiary
Guaranty H-5 Foreign Subsidiary Guaranty I Security Agreement



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of May 4, 2015, among HERBALIFE INTERNATIONAL, INC., a Nevada corporation
(the “Company”), HERBALIFE LTD., a Cayman Islands exempted company incorporated
with limited liability, with registered number 116838 (“Holdings”), HERBALIFE
INTERNATIONAL LUXEMBOURG S.À R.L., a Luxembourg private limited liability
company (société à responsabilité limitée), having its registered office at 16,
avenue de la Gare, L-1610 Luxembourg, having a share capital of EUR 25,000 and
registered with the Luxembourg Register of Commerce and Companies (R.C.S
Luxembourg) under number B 88.006 (“HIL”), certain Subsidiaries of Holdings
party hereto pursuant to Section 2.14 (each a “Designated Borrower” and,
together with the Company, Holdings and HIL, the “Borrowers” and, each a
“Borrower”), each Lender from time to time party hereto and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

The Company, Holdings, HIL, various lenders and Bank of America, as
administrative agent for such lenders, as swing line lender and as L/C Issuer,
are parties to that certain Credit Agreement dated as of March 9, 2011, as the
same has been amended and restated pursuant to the First Amendment to Credit
Agreement dated as of July 26, 2012, as amended pursuant to the Second Amendment
to Credit Agreement dated as of February 3, 2014, and as further amended,
supplemented or otherwise modified prior to the date hereof (as so amended, the
“Existing Credit Agreement”). The Borrowers have requested, and the Lenders and
the Administrative Agent hereby agree, that the Existing Credit Agreement shall
be amended and restated in its entirety.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that the Existing Credit Agreement shall be
amended and restated in its entirety as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2014 Convertible Notes” means the Convertible Senior Notes due 2019 issued
pursuant to that certain Indenture, dated as of February 7, 2014, by and among
Holdings and Union Bank, N.A., in its capacity as trustee, as amended, restated,
supplemented or otherwise modified from time to time to the extent not less
favorable in any material respect to the Loan Parties or the Lenders than as in
effect on the Second Amendment Effective Date.

“Act” has the meaning specified in Section 10.18.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
appointed in accordance with the terms hereof.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrowers and the Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Revolving Commitments” means the Revolving Credit Commitments of all
the Lenders.

“Agreement” means this Credit Agreement.

“Alternative Currency” means each of Euro, Pesos and each other currency (other
than Dollars) that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $100,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Revolving Commitments.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended
and the UK Bribery Act 2010, as amended.

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by such Term A Lender’s
Term A Commitment at such time (provided that if the Term A Commitments have
been terminated, the Applicable Percentage of each Term A Lender with respect to
the Term A Facility shall be determined based on the Applicable Percentage of
each Term A Lender most recently in effect, giving effect to any subsequent
assignments) and (b) in respect of the Revolving Credit Facility, with respect
to any Revolving Credit Lender at any time, such Revolving Credit Lender’s
Applicable Revolving Percentage. The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.

 

7



--------------------------------------------------------------------------------

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

(a) commencing on the Restatement Effective Date through and including March 9,
2016:

Applicable Rate

 

Pricing Level

   Consolidated Total
Leverage Ratio    Commitment
Fee     Eurocurrency
Rate +, Peso
Rate +, Letters
of Credit +     Base Rate +  

1

   <1.50:1      0.40 %      2.00 %      1.00 % 

2

   ³1.50:1 but <2.00:1      0.40 %      2.25 %      1.25 % 

3

   ³2.00:1 but <2.50:1      0.50 %      2.50 %      1.50 % 

4

   ³2.50:1      0.50 %      3.00 %      2.00 % 

(b) after March 9, 2016:

Applicable Rate

 

Pricing Level

   Consolidated Total
Leverage Ratio    Commitment
Fee     Eurocurrency
Rate +, Peso
Rate +, Letters
of Credit +     Base Rate +  

1

   <1.50:1      0.40 %      4.00 %      3.00 % 

2

   ³1.50:1 but <2.00:1      0.40 %      4.25 %      3.25 % 

3

   ³2.00:1 but <2.50:1      0.50 %      4.50 %      3.50 % 

4

   ³2.50:1      0.50 %      5.00 %      4.00 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 4 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. The Applicable Rate in effect
from the Restatement Effective Date through the date that a Compliance
Certificate is required to be delivered pursuant to Section 6.02(a) for the
first full fiscal quarter ending after the Restatement Effective Date shall be
based upon Pricing Level 3.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

8



--------------------------------------------------------------------------------

“Applicable Revolving Percentage” means, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Aggregate Revolving Commitments represented by such Revolving Credit
Lender’s Revolving Credit Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Revolving Commitments have expired,
then the Applicable Revolving Percentage of each Revolving Credit Lender shall
be determined based on the Applicable Revolving Percentage of such Lender most
recently in effect, giving effect to any subsequent assignments.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Applicant Borrower” has the meaning specified in Section 2.14.

“Appraisal Period” means any period of twelve consecutive calendar months
commencing on May 1 in any calendar year through and including April 30 in the
following calendar year.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, together, (a) MLPFS and J.P. Morgan Securities LLC, in their
capacities as joint lead arrangers and joint book managers for the Revolving
Credit Facility, (b) MLPFS, Coöperative Centrale Raiffeise-nBoerenleenbank B.A.,
“Rabobank Nederland”, New York Branch, HSBC Securities (USA) Inc. and Wells
Fargo Securities, LLC, in their capacities as joint lead arrangers and joint
book managers for the Term A Facility, and (c) MLPFS, in its capacity as sole
lead arranger and book manager for the Third Amendment.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 31, 2011, and
the related consolidated statements of income or operations, shareholder’s
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto.

 

9



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurocurrency Rate (giving effect to the Eurocurrency
Rate floor of 0.25% set forth in the proviso to the definition of Eurocurrency
Rate) plus 1.00%. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

 

10



--------------------------------------------------------------------------------

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency;

(d) if such day relates to any interest rate settings as to Peso Rate Loan
denominated in Pesos, means any such day on which dealings in deposits in
Mexican deposits are conducted by and between banks in Mexico City, Mexico; and

(e) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“BVI Security Documents” shall mean the following security agreements governed
or required by British Virgin Islands law:

(a) a mortgage over shares made between HBL (Gibraltar) Limited, as mortgagor,
and the Administrative Agent, over 100% of the shares held by HBL (Gibraltar)
Limited in Herbalife BVI; and

(b) a pledge and security agreement made by Herbalife BVI, as grantor, and the
Administrative Agent, with respect to IP Rights held by Herbalife BVI.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

11



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, or both
(x) at the time it entered into a Cash Management Agreement, was a “Lender” or
an Affiliate of a “Lender” under the Existing Credit Agreement and (y) as of the
Closing Date and/or the Restatement Effective Date is a Lender or an Affiliate
of a Lender, in any such case, in its capacity as a party to such Cash
Management Agreement.

“Cayman Security Documents” shall mean the following Cayman Islands law governed
security agreements:

(i) an equitable mortgage over shares made between Holdings, as mortgagor, and
the Administrative Agent, over 100% of the shares held by Holdings in WH
Intermediate Holdings Ltd.;

(ii) an equitable mortgage over shares made between WH Intermediate Holdings
Ltd., as mortgagor, and the Administrative Agent, over 100% of the shares held
by WH Intermediate Holdings Ltd. in HV Holdings Ltd.; and

(iii) an equitable mortgage over shares made between WH Intermediate Holdings
Ltd., as mortgagor, and the Administrative Agent, over 100% of the shares held
by WH Intermediate Holdings Ltd. in HBL Ltd.

“CFC” means a controlled foreign corporation, as defined under Section 957 of
the Code.

“CFC Debt” means any intercompany loans, Indebtedness or receivables owed or
treated as owed by one or more CFCs.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (but

 

12



--------------------------------------------------------------------------------

excluding (i) any employee benefit plan of such person or its subsidiaries,
(ii) any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan and (iii) any “nominating
shareholder group” meeting the applicable eligibility requirements contained in
Rule 14a-11(b) under the Exchange Act (or any successor thereto) (the “Proxy
Access Rule”), to the extent the Proxy Access Rule becomes effective, including,
without limitation, that such nominating shareholder group is not holding any
Holdings securities with the purpose, or with the effect, of changing control of
Holdings) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the issued shares of Holdings entitled to vote to appoint members of
the board of directors or equivalent governing body of Holdings on a
fully-diluted basis (and taking into account all such shares that such person or
group has the right to acquire pursuant to any option right);

(b) Holdings at any time ceases to own, directly or indirectly, 100% of the
Equity Interests of the Company, HIL and, except as the result of a transaction
otherwise permitted hereunder, each other Guarantor; or

(c) a “change of control” or similar event, however denominated shall occur
under and as defined under any indenture or other definitive document, in either
case, governing Indebtedness of a Borrower or Guarantor in an aggregate
principal amount outstanding of greater than $35,000,000.

“Closing Date” means March 9, 2011.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and “Mortgaged Property” or “Trust
Property” or other similar term referred to in the Collateral Documents and all
of the other property that is or is intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Administrative Agent for the
benefit of the Secured Parties; provided that the “Collateral” shall exclude any
Excluded Assets.

“Collateral Agent” has the meaning specified in Section 9.01(b).

“Collateral Documents” means, collectively, the Perfection Certificate, the
Security Agreement, any U.S. IP Security Agreements, any Mortgages, the BVI
Security Documents, the Cayman Security Documents, the Gibraltar Security
Documents, the Luxembourg Security Documents, any security agreements, pledge
agreements, mortgages, deeds to secure debt or deeds of trust, or other similar
agreements delivered to the Administrative Agent pursuant to Section 4 of the
Third Amendment or Section 6.13 hereof, any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.17 hereof, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties; and for purposes of any Secured Hedge Agreement or Secured Cash
Management Agreement, “Security Documents” or other analogous terms shall have
the same meaning as “Collateral Documents” hereunder.

 

13



--------------------------------------------------------------------------------

“Commitment” means a Revolving Credit Commitment or a Term A Commitment.

“Committed Borrowing” means a borrowing consisting of simultaneous Term A Loans
or Revolving Credit Loans of the same Type, in the same currency and, in the
case of Eurocurrency Rate Loans or Peso Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.0.1

“Committed Loan” means a Revolving Credit Loan or a Term A Loan.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans or Peso Rate Loans, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means the Amended and Restated Guaranty, dated as of the
Restatement Effective Date, made by the Company in favor of the Administrative
Agent, the Lenders, the Cash Management Banks and the Hedge Banks, substantially
in the form of Exhibit H-1, as the same may be amended, restated, supplemented
or otherwise modified from time to time.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Coverage Ratio” means, as of the last day of any fiscal quarter of
Holdings, the ratio computed for the period consisting of such fiscal quarter
and each of the three immediately preceding fiscal quarters of: (a) Consolidated
EBITDA (for all such fiscal quarters) to (b) Consolidated Interest Expense (for
all such fiscal quarters) plus the aggregate amount of scheduled payments of
principal made or required to be made by Holdings and its Subsidiaries on a
consolidated basis (during all such fiscal quarters), but in any event,
excluding (i) the final principal repayment installment of the Term A Loans on
the Maturity Date, (ii) payments pursuant to Section 2.06(b), (iii) the
prepayment of $20,312,500 of the Term A Loans on the Restatement Effective Date,
and (iv) the prepayment of $50,937,500 in Revolving Credit Loans on the
Restatement Effective Date.

 

14



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, with respect to any Person for any period,
Consolidated Net Income for such period, adjusted, in each case only to the
extent (and in the same proportion) deducted in determining Consolidated Net
Income, without duplication, by (x) adding thereto:

(a) Consolidated Interest Expense,

(b) provision for taxes based on income,

(c) depreciation,

(d) amortization (including amortization of deferred fees and the accretion of
original issue discount),

(e) all other noncash items subtracted in determining Consolidated Net Income
(including any noncash charges and noncash equity based compensation expenses
related to any grant of stock, stock options or other equity-based awards
(including, without limitation, restricted stock units or stock appreciation
rights) of such Person or any of its Subsidiaries recorded under GAAP, noncash
charges related to warrants or other derivative instruments classified as equity
instruments that will result in equity settlements and not cash settlements, and
noncash losses or charges related to impairment of goodwill and other intangible
assets and excluding any noncash charge that results in an accrual of a reserve
for cash charges in any future period) for such period,

(f) nonrecurring expenses and charges,

(g) fees and expenses incurred in connection with the incurrence, prepayment,
amendment, or refinancing of Indebtedness (including in connection with (i) the
negotiation and documentation of this Agreement and the other Loan Documents and
any amendments or waivers thereof and (ii) the on-going compliance with this
Agreement and the other Loan Documents); and

(y) subtracting therefrom the aggregate amount of all noncash items and
nonrecurring gains or credits, determined on a consolidated basis, to the extent
such items were added in determining Consolidated Net Income for such period.

“Consolidated Indebtedness” means, with respect to any Person as at any date of
determination, the aggregate amount of all Indebtedness (including the then
outstanding principal amount of all Loans and Letters of Credit) of such Person
and its consolidated Subsidiaries on a consolidated basis as determined in
accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the total consolidated cash interest expense (including that portion
attributable to Capital Lease Obligations) of such Person and its consolidated
Subsidiaries for such period (calculated without regard to any limitations on
the payment thereof and including commitment fees, letter-of-credit fees, and
net amounts payable under any interest rate protection agreements) determined in
accordance with GAAP.

 

15



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with respect to any Person for any period, the
consolidated net after tax income of such Person and its consolidated
Subsidiaries determined in accordance with GAAP, but excluding in any event
(a) net earnings or loss of any other Person (other than a Subsidiary) in which
such Person or any of its consolidated Subsidiaries has an ownership interest,
except (in the case of any such net earnings) to the extent such net earnings
shall have actually been received by such Person or any of its consolidated
Subsidiaries in the form of cash distributions and (b) the income (or loss) of
any other Person accrued prior to the date it becomes a Subsidiary of such
Person or any of its consolidated Subsidiaries or is merged into or consolidated
with such Person or any of its consolidated Subsidiaries or that other Person’s
assets are acquired by such Person or its consolidated Subsidiaries after the
Closing Date.

“Consolidated Total Leverage Ratio” means, as of the last day of any fiscal
quarter of Holdings, the ratio of: (a) Consolidated Indebtedness of Holdings on
such date to (b) Consolidated EBITDA of Holdings computed for the period
consisting of such fiscal quarter and each of the three immediately preceding
fiscal quarters.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” means, as of any date of determination, the corporate credit
rating of Holdings or the Company (for the corporate enterprise taken as a
whole) as determined by either S&P or Moody’s (collectively, the “Debt
Ratings”).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan or Peso Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate and any Mandatory Cost) otherwise applicable to
such Loan plus 2% per annum, and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Rate plus 2% per annum.

 

16



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or any Borrower,
to confirm in writing to the Administrative Agent and the Borrowers that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrowers), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that, for the avoidance of doubt, a Lender
shall not be a Defaulting Lender solely by virtue of (i) the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority or (ii) in the case of a
Solvent Person, the precautionary appointment of an administrator, guardian or
other similar official by a Governmental Authority under or based on the Law of
the country where such Person is subject to home jurisdiction supervision if
applicable Law requires that such appointment not be publicly disclosed, in any
such case, where such ownership, acquisition or appointment does not result in
or provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Person. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b))as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrowers, the L/C Issuer, the
Swing Line Lender and each other Lender promptly following such determination.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

17



--------------------------------------------------------------------------------

“Designated Borrower Notice” has the meaning specified in Section 2.14.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Lender” has the meaning specified in Section 2.19.

“Discharge of Secured Obligations” has the meaning specified in Section 9.10(a).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States, including any Domesticated
Foreign Subsidiary.

“Domestic Subsidiary Guaranty” means the Amended and Restated Guaranty, dated as
of the Restatement Effective Date, made by the Domestic Subsidiaries of Holdings
party thereto from time to time as Guarantors (other than the Company) in favor
of the Administrative Agent, the Lenders the Cash Management Banks and the Hedge
Banks, substantially in the form of Exhibit H-4, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Domesticated Foreign Subsidiary” means a Foreign Subsidiary that is also
treated as a Domestic Subsidiary by reason of being or treated as being
organized under the laws of any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii)(v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

18



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock or shares in the share capital of (or other ownership or profit
interests in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock or shares in
the share capital of (or other ownership or profit interests in) such Person,
all of the securities convertible (including the 2014 Convertible Notes) into or
exchangeable for shares of capital stock or shares in the share capital of (or
other ownership or profit interests in) such Person or a cash value equivalent
to such shares (or other ownership or profit interests) or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal the Company or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings

 

19



--------------------------------------------------------------------------------

by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Company or any ERISA Affiliate.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the London Interbank Offered Rate (“LIBOR”), as published
on the applicable Bloomberg screen page (or such other commercially available
source providing quotations of LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for deposits in
the relevant currency (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period or, (ii) if such rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London or other offshore
interbank market for such currency at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time,
determined two London Banking Days prior to such date for deposits in the
relevant currency being delivered in the London or other offshore interbank
market for such currency for a term of one month commencing that day or (ii) if
such published rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
the relevant currency for delivery on the date of determination in Same Day
Funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London or other offshore interbank market for such
currency at their request at the date and time of determination;

provided that, notwithstanding the foregoing, for purposes of this Agreement,
the Eurocurrency Rate shall in no event be less than 0.25% at any time.

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate. Eurocurrency Rate Loans that are Revolving
Credit Loans may be denominated in Dollars or in an Alternative Currency (other
than Pesos). All Revolving Credit Loans denominated in an Alternative Currency
(other than Pesos) must be Eurocurrency Rate Loans. Eurocurrency Rate Loans that
are Term A Loans shall be denominated in Dollars.

 

20



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 8.01.

“Evidence of Flood Insurance” shall have the meaning assigned to such term in
Section 6.13(a)(i)(F).

“Excluded Assets” means: (a) any property or assets of Holdings or any of its
Subsidiaries to the extent (i) the cost, burden, difficulty or consequence
(including any effect on the ability of the Loan Parties to conduct their
operations and business in the ordinary course) of obtaining a security interest
therein outweighs the benefit of the security afforded thereby to the Secured
Parties as reasonably determined by the Company and the Administrative Agent
(and the maximum guaranteed or secured amount may be limited to minimize stamp
duty, notarization, registration or other applicable fees, taxes and/or duties
where the benefit to the Secured Parties of increasing the guaranteed or secured
amount is disproportionate to the level of such fees, taxes and/or duties) or
(ii) the granting of a security interest in such asset would be prohibited by
enforceable anti-assignment provisions of contracts or applicable law or would
violate the terms of any contract relating to such asset or would trigger
termination (or a right of termination) of any contract pursuant to any “change
of control” or similar provision (in each case, after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or other
applicable law); (b) Equity Interests in any joint venture of Holdings or any of
its Subsidiaries to the extent prohibited by the Organizational Documents for
such joint venture; (c) with respect to the Obligations of any Loan Party that
is a “U.S. Person” as defined in the Code, (i) any property or assets of any CFC
(whether held directly or indirectly), (ii) CFC Debt, (iii) voting Equity
Interests representing more than 66% of the total outstanding voting Equity
Interests of any CFC or Foreign Holding Company or (iv) Equity Interests
constituting more than 66% of the total outstanding Equity Interests of any
entity treated as disregarded as an entity separate from its owner under
Treasury Regulations Section 301.7701-3 that owns an interest in a CFC and/or
CFC Debt; (d) any property or asset hereafter acquired by any Loan Party that is
subject to a Lien permitted to be incurred pursuant to Sections 7.01(b), (h) and
(k) hereof, solely to the extent that the documents evidencing such Lien
prohibit the grant of a security interest in or Lien on such property or asset;
provided that (i) upon such property or asset no longer being subject to such
Lien or prohibition, such property or asset shall (without any act or delivery
by any Person) constitute Collateral hereunder and under the other Loan
Documents, and (ii) to the extent severable, such security interest shall attach
immediately to any portion of such asset not subject to such prohibition; and
(e) any United States intent-to-use trademark applications to the extent that,
and solely during the period in which the grant of a security interest therein
would impair the validity or enforceability of or render void or result in the
cancellation of, any registration issued as a result of such intent-to-use
trademark applications under applicable Law; provided that upon submission and
acceptance by the USPTO of an amendment to allege pursuant to 15 U.S.C.
Section 1060(a) or any successor provision), such intent-to-use trademark
application shall be considered Collateral; provided, that the exclusions
referred to in clauses (a), (b), (c), (d) and (e) of the definition of Excluded
Asset as it relates to any property or asset acquired by any Loan Party shall
not include any proceeds of such assets, unless such proceeds are also Excluded
Assets.

 

21



--------------------------------------------------------------------------------

“Excluded Subsidiary” means any Subsidiary of Holdings (other than any Borrower)
that the Company reasonably determines in good faith, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
is organized in a jurisdiction in which either the cost, burden, difficulty or
consequence (including any effect on the ability of a Loan Party or other
Subsidiary to conduct their operations in the ordinary course) of issuing the
contemplated guaranty outweighs the benefit of the contemplated guaranty to the
Secured Parties (taking into account the expense (including taxes, and whether
any such Subsidiary would constitute an Excluded U.S. Guarantor) of obtaining
such guaranty, the ability of the Borrowers or such Subsidiary to obtain any
necessary approvals or consents required to be obtained under applicable Law in
connection therewith, and the effectiveness and enforceability of such guaranty
under applicable Law). As of the Restatement Effective Date, Herbalife Venezuela
shall be an Excluded Subsidiary (unless subsequently designated by the Company
as not constituting an Excluded Subsidiary).

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell, support or other agreement”
for the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
applicable Lending Office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender (other than an assignee pursuant to a request by Borrowers
under Section 10.13), any United States withholding Tax that is imposed on
amounts payable to such Lender pursuant to the Laws in force at the time such
Lender becomes a party hereto (or designates a new Lending Office), except to
the extent that such Lender (or in the case of a Lender that becomes a Lender as
a result of an assignment, its assignor) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from such Borrower with respect to such withholding Tax pursuant to
Section 3.01(a)(ii) or (iii), (c) any Taxes imposed under FATCA, (d) any Taxes
attributable to such recipient’s failure to comply with Section 3.01(e) or (f),
and (e) all liabilities, penalties, and interest incurred with respect to any of
the foregoing.

 

22



--------------------------------------------------------------------------------

“Excluded U.S. Guarantor” shall mean any Subsidiary of the Company that is a
Foreign Holding Company, a CFC or owned directly or indirectly by a CFC.

“Executive Order” has the meaning specified in Section 7.10(b).

“Existing Credit Agreement” has the meaning specified in the recitals to this
Agreement.

“Existing Letters of Credit” means those letters of credit issued under the
Existing Credit Agreement and outstanding as of the Restatement Effective Date.

“Facility” means the Term A Facility or the Revolving Credit Facility, as the
context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any U.S. or non-U.S. fiscal or
regulatory legislation, rules or official guidance notes adopted pursuant to any
intergovernmental agreement entered into in connection with such sections of the
Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated as of June 18, 2012, among the
Company, the Administrative Agent and MLPFS.

“First Amendment” means the First Amendment to Credit Agreement, dated as of
July 26, 2012, among the Borrowers, the Lenders party thereto, the
Administrative Agent, the Swing Line Lender and the L/C Issuer.

“First Amendment Effective Date” means July 26, 2012.

“Flood Determination Form” shall have the meaning assigned to such term in
Section 6.13(a)(i)(F).

“Flood Laws” shall mean, collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv)

 

23



--------------------------------------------------------------------------------

the Flood Insurance Reform Act of 2004 as now or hereafter in effect of any
successor statute thereto and (v) The Biggert-Waters Flood Insurance Reform Act
of 2012 as now and hereafter in effect or any successor statute thereto, in each
case, together with all statutory and regulatory provisions consolidating,
amending, replacing, supplementing, implementing or interpreting any of the
foregoing, as amended or modified from time to time.

“Foreign Assets Control Regulations” has the meaning specified in
Section 7.10(b).

“Foreign Holding Company” means a Subsidiary of Holdings that is organized under
the laws of the United States and substantially all of the assets of such
Subsidiary consist of stock of one or more CFCs (or are treated as consisting of
such assets for U.S. federal income tax purposes) and/or CFC Debt.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer). For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Obligor Enforceability Exceptions” means (a) as it relates to HIL and
any other Luxembourg Loan Party, (i) the enforceability of the provisions hereof
with respect to compound interest may be subject to the provisions of Article
1154 of the Luxembourg Civil Code (and any successor provision) in case a
Luxembourg court would hold these provisions to be a point of international
public policy, (ii) any certificate or determination which would by contract be
deemed to be conclusive may not be upheld by the Luxembourg courts, (iii) the
rights and obligations hereunder binding successors and assigns may not be
enforceable in Luxembourg, if such successor or assign is a Luxembourg
individual or Person organized under the laws of Luxembourg in the absence of an
agreement from any such Luxembourg resident confirming the enforceability
thereof, (iv) the severability of the provisions of this Agreement or any other
Loan Document to which HIL or any other Luxembourg Loan Party is party may be
ineffective if a Luxembourg court considers the clause regarding illegality,
invalidity or unenforceability to be a substantive or material clause, (v) the
enforceability of a foreign jurisdiction clause, which may not prevent the
parties thereto from initiating legal action before a Luxembourg court to the
extent that summary proceedings seeking conservatory or urgent provisional
measures are taken and which may retain jurisdiction with respect to assets
located in Luxembourg, (vi) the enforceability of contractual provisions in this
Agreement or the other Loan Documents allowing service of process against HIL
and any other Luxembourg Loan Party at any location other than such Loan Party’s
Luxembourg domicile, which may be overridden by Luxembourg statutory provisions
allowing the valid service of process against such Loan Parties in accordance
with applicable Luxembourg laws only at the Luxembourg domicile of such Loan
Party, and (vii) the enforceability of any provision in this Agreement or the
other Loan Documents providing for renunciation, before litigation arises, to
the right to bring a claim in a court, and (b) any provision, whether by
statute, common law, civil law, in equity or otherwise, of any jurisdiction
other than Luxembourg or any State or territory of the United States having an
effect similar to any of the foregoing.

 

24



--------------------------------------------------------------------------------

“Foreign Obligors” means, collectively, Holdings, HIL and each other Loan Party
that is not a “United States person” as defined in Section 7701(a)(30) of the
Code.

“Foreign Subsidiary” means any Subsidiary that is not a “United States person”
as defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary Guaranty” means the Amended and Restated Guaranty, dated as
of the Restatement Effective Date, made by each of the Foreign Subsidiaries of
Holdings party thereto from time to time as Guarantors in favor of the
Administrative Agent, the Lenders, the Cash Management Banks and the Hedge
Banks, substantially in the form of Exhibit H-5, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

“FTC Act” means the Federal Trade Commission Act (15 U.S.C. § 41 et seq.), as
amended.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Gibraltar Security Documents” shall mean the following Gibraltar law governed
security agreement: a mortgage over shares made between HIL, as mortgagor, and
the Administrative Agent, over 100% of the shares held by HIL in HBL (Gibraltar)
Limited.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

25



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term “Guarantee” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or reasonable indemnity
obligations in effect on the Closing Date or otherwise entered into in the
ordinary course of business, including in connection with any acquisition or
Disposition of assets or incurrence of Indebtedness or other obligations, in any
case to the extent permitted under this Agreement. The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

“Guaranties” means, collectively, the Domestic Subsidiary Guaranty, the Foreign
Subsidiary Guaranty, the Company Guaranty, the Holdings Guaranty and the HIL
Guaranty. Subject to the terms thereof and Section 6.13(c)(i), the Guaranties
are the joint and several obligations of the Guarantors party thereto.

“Guarantors” means, collectively, (a) Holdings, the Company, HIL, each IP
Holding Company, each Subsidiary of Holdings listed on Schedule G-1 hereto and
each other Subsidiary (other than any Excluded Subsidiary) that is required to
Guarantee the Loans outstanding hereunder pursuant to Sections 6.13 and 6.15
hereof, and (b) with respect to (i) Obligations owing by any Loan Party or any
Subsidiary of a Loan Party (other than any Borrower) under any Secured Hedge
Agreement or any Secured Cash Management Agreement and (ii) the payment and
performance by each Specified Loan Party of its obligations under its Guaranty
with respect to all Swap Obligations, the Borrowers.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

26



--------------------------------------------------------------------------------

“Hedge Bank” means any Person that (i) at the time it enters into a Swap
Contract permitted under Article VI and VII, is a Lender or an Affiliate of a
Lender, or (ii) both (x) at the time it entered into a Swap Contract permitted
under Article VI and VII, was a “Lender” or an Affiliate of a “Lender” under the
Existing Credit Agreement and (y) as of the Closing Date and/or the Restatement
Effective Date is a Lender or an Affiliate of a Lender, in any such case, in its
capacity as a party to such Swap Contract.

“Herbalife BVI” means HBL (BVI) Limited, a British Virgin Islands business
company duly incorporated and validly existing in the British Virgin Islands
with company number 1798846.

“Herbalife Venezuela” means Vida Herbal Suplementos Alimenticios, C.A., a
company dually organized under the laws of Venezuela (compania anónima) and
Delaware.

“HIL” has the meaning specified in the introductory paragraph hereto.

“HIL Guaranty” means the Amended and Restated Guaranty, dated as of the
Restatement Effective Date, made by HIL in favor of the Administrative Agent,
the Lenders, the Cash Management Banks and the Hedge Banks, substantially in the
form of Exhibit H-3, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“HIL Sublimit” means an amount equal to $60,000,000. The HIL Sublimit is part
of, and not in addition to, the Aggregate Commitments.

“Holdings” has the meaning specified in the introductory paragraph hereto.

“Holdings Guaranty” means the Amended and Restated Guaranty, dated as of the
Restatement Effective Date, made by Holdings in favor of the Administrative
Agent, the Lenders, the Cash Management Banks and the Hedge Banks, substantially
in the form of Exhibit H-2, as the same may be amended, restated, supplemented
or otherwise modified from time to time.

“Immaterial Subsidiary” means any Subsidiary which does not (on a consolidated
basis with its Subsidiaries) have assets with a book value in excess of 5% of
the consolidated assets of Holdings (as reported in the most recently published
consolidated balance sheet of Holdings prior to the date of determination) or
such Subsidiary’s contribution to Consolidated EBITDA for the most recent four
consecutive fiscal quarter period is in excess of 5%.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Impacted Loans” has the meaning specified therefor in Section 3.03.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments; (c) all obligations of such
Person upon which interest charges are customarily paid or accrued; (d) all
obligations of such Person under conditional sale or other

 

27



--------------------------------------------------------------------------------

title retention agreements relating to property purchased by such Person;
(e) all obligations of such Person issued or assumed as the deferred purchase
price of property(excluding trade accounts payable and other accrued liabilities
incurred in the ordinary course of business); (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed; (g) all Capital Lease Obligations, purchase money obligations and
Synthetic Lease Obligations of such Person; (h) all obligations of such Person
in respect of Swap Contracts; provided that, the amount of Indebtedness of the
type referred to in this clause (h) of any Person shall be zero unless and until
such Indebtedness shall be terminated, in which case the amount of such
Indebtedness shall be the termination payment due thereunder by such Person;
(i) all obligations of such Person as an account party in respect of letters of
credit, letters of guaranty and bankers’ acceptances provided that, the amount
of Indebtedness in respect of such letters of credit and letters of guaranty
shall be zero if and to the extent such letters of credit and letters of
guaranty are cash collateralized; and (j) all Guarantees of such Person in
respect of Indebtedness or obligations of others of the kinds referred to in
clauses (a) through (i) above. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Taxes” means Taxes (other than Excluded Taxes) imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intercreditor Provisions” has the meaning specified in Section 8.01(m).

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date applicable to such Loan; provided, however, that if any Interest Period for
a Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December and the
Maturity Date applicable to such Base Rate Loan.

“Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one day, one
week or one, two, three or six months thereafter, as selected by the applicable
Borrower in its Committed Loan Notice or such other period that is twelve months
or less requested by the applicable Borrower and consented to by all the Lenders
and (b) as to each Peso Rate Loan, the period commencing on the date such Peso
rate Loan is disbursed or continued as a Peso Rate Loan and ending on the date
twenty-eight (28) days thereafter (provided that at any time the Peso Rate shall
be determined by reference to the CCP Rate in accordance with Section 3.03, the
relevant Interest Period shall end on the date thirty (30) days thereafter)
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

28



--------------------------------------------------------------------------------

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date applicable to
such Eurocurrency Rate Loan.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of related transactions) of assets
of another Person that constitute a business unit or all or substantially all of
the business of such Person. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IP Holding Company” means (a) Herbalife BVI and (b) any other Subsidiary which
from time to time owns or possesses the right to use any IP Rights (other than
IP Rights that are of de minimis value) and licenses such rights to any other
Subsidiary of Holdings.

“IP Rights” has the meaning specified therefor in Section 5.23.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and a Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.

“JPMorgan” means J.P. Morgan Securities LLC and any successor thereto.

 

29



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, collectively, Bank of America in its capacity as an issuer
of Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder, together with any other Lender designated by Holdings as a “L/C
Issuer” with the consent of such Lender that is reasonably acceptable to the
Administrative Agent.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto and/or the First Amendment, and any Person which may become a
Lender by way of assignment in accordance with the terms hereof, together with
their successors and permitted assigns, and, as the context requires, includes
the Swing Line Lender.

“Lending Office” means, as to any Lender, collectively, the office, offices,
branch or branches of such Lender described as such in such Lender’s
Administrative Questionnaire, or such other office, offices, branch or branches
as a Lender may from time to time notify the Borrowers and the Administrative
Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit. Letters of Credit may be issued in Dollars
or in an Alternative Currency.

 

30



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $200,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments (and is independent of, and shall not be reduced by, the Alternative
Currency Sublimit).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, the Fee Letter, the
Collateral Documents, the Guaranties, the First Amendment, the Second Amendment,
the Third Amendment, any document which expressly amends or otherwise modifies
any Loan Document and any other document that is expressly identified by its
terms as a Loan Document.

“Loan Parties” means, collectively, the Company, Holdings, HIL, each Guarantor
and each Designated Borrower.

“Loan Party Assets” shall mean, for any Loan Party, as of any date of
determination, the total assets of such Loan Party, determined in accordance
with GAAP, calculated on an unconsolidated basis and by excluding all
intercompany items (including, without limitation, the value of any investments
(whether as equity or advances) among the Loan Parties and their subsidiaries).

“Loan Party Consolidated EBITDA” shall mean, for any period for any Loan Party,
the amount of Consolidated EBITDA attributable to such Loan Party for such
period, calculated on an unconsolidated basis and by excluding all intercompany
items.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Luxembourg Companies Register” means the Luxembourg Register of Commerce and
Companies (R.C.S Luxembourg).

“Luxembourg Loan Party” means any Loan Party whose registered office or place of
central administration is located in Luxembourg.

 

31



--------------------------------------------------------------------------------

“Luxembourg Security Documents” shall mean the following Luxembourg law governed
pledge agreements:

(i) a share pledge agreement made between, amongst others, WH Luxembourg
Holdings S.à r.l., as pledgor, and the Administrative Agent over 100% of the
shares held by WH Luxembourg Holdings S.à r.l. in HLF Luxembourg Holdings
S.à r.l.;

(ii) a share pledge agreement made between, amongst others, WH Luxembourg
Holdings S.à r.l., as pledgor, and the Administrative Agent over 100% of the
shares held by WH Luxembourg Holdings S.à r.l. in WHBL Luxembourg S.à r.l.;

(iii) a share pledge agreement made between, amongst others, WH Luxembourg
Holdings S.à r.l., as pledgor, and the Administrative Agent over 100% of the
shares held by WH Luxembourg Holdings S.à r.l. in Herbalife International
Luxembourg S.à r.l.;

(iv) a share pledge agreement made between, amongst others, Herbalife
International Luxembourg S.à r.l., as pledgor, and the Administrative Agent over
100% of the shares held by Herbalife International Luxembourg S.à r.l. in
Herbalife Africa;

(v) a share pledge agreement made between, amongst others, Herbalife
International Luxembourg S.à r.l., as pledgor, and the Administrative Agent over
100% of the shares held by Herbalife International Luxembourg S.à r.l. in
Herbalife Luxembourg Distribution S.à r.l.;

(vi) a share pledge agreement made between, amongst others, Herbalife
International Luxembourg S.à r.l., as pledgor, and the Administrative Agent over
100% of the shares held by Herbalife International Luxembourg S.à r.l. in HLF
Luxembourg Distribution S.à r.l.;

(vii) a share pledge agreement made between, amongst others, WH Intermediate
Holdings Ltd., as pledgor, and the Administrative Agent over 100% of the shares
held by WH Intermediate Holdings Ltd. in HBL Luxembourg Holdings S.à r.l.;

(viii) a share pledge agreement made between, amongst others, HBL Luxembourg
Holdings S.à r.l., as pledgor, and the Administrative Agent over 100% of the
shares held by HBL Luxembourg Holdings S.à r.l. in WH Luxembourg Holdings
S.à r.l.;

(ix) a receivables pledge agreement made between, amongst others, Herbalife BVI,
as pledgor, and the Administrative Agent, with respect to certain rights
existing under a Luxembourg law governed license agreement with respect to
certain IP Rights, dated August 13, 2014 and effective as of December 13, 2013,
and made between HIL as licensee and Herbalife BVI as licensor; and

(x) a receivables pledge agreement made between, amongst others, HIL, as
pledgor, and the Administrative Agent, with respect to certain rights existing
under a

 

32



--------------------------------------------------------------------------------

Luxembourg law governed license agreement with respect to certain IP Rights,
dated August 13, 2014 and effective as of December 31, 2013, and made between
HIL as licensee and Herbalife BVI as licensor.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business operations, assets, or financial condition of
Holdings and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any of the
Loan Documents or of the ability of the Loan Parties, taken as a whole, to
perform their obligations under the Loan Documents; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.

“Material Subsidiary” means each Subsidiary other than any Immaterial
Subsidiary.

“Material Real Property” means any fee-owned real property having a fair market
value equal to or in excess of $50,000,000, including each real property listed
on Schedule 5.25.

“Maturity Date” means (a) with respect to the Revolving Credit Facility and the
Swing Line Loans, March 9, 2017, and (b) with respect to the Term A Facility,
the fifth anniversary of the Closing Date; provided, however, that, in each
case, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.17(a)(i)(A), (a)(i) (B) or (a)(i)(C), an amount
equal to 105% of the Outstanding Amount of all L/C Obligations, and
(iii) otherwise, an amount determined by the Administrative Agent and the L/C
Issuer in their sole discretion.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and any
successor thereto.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means each deed of trust, trust deed, deed to secure debt and
mortgage, executed by a Loan Party which purports to grant a Lien to the
Administrative Agent (or a trustee for the benefit of the Administrative Agent)
for the benefit of the Secured Parties in any Mortgaged Properties, in each case
in form and substance reasonably satisfactory to the Administrative Agent.

“Mortgage Policy” has the meaning specified in Section 6.13(a)(i)(F).

 

33



--------------------------------------------------------------------------------

“Mortgaged Property” means any real property listed on Schedule 5.25 and any
Material Real Property subject to a Mortgage pursuant to Section 6.13.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“NFIP” has the meaning specified in Section 6.13(a)(i)(F).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that, with respect to any Guarantor, the “Obligations”
shall exclude any Excluded Swap Obligations.

“Organization Documents” means, (a) with respect to any corporation or company,
the certificate or articles of incorporation and the bylaws or memorandum and
articles of association (or equivalent or comparable constitutive documents with
respect to any non-U.S. jurisdiction); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any recipient of payments under
the Loan Documents, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising from such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

 

34



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filings or similar Taxes arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are imposed with respect to an assignment
(other than an assignment made pursuant to Section 10.13).

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Perfection Certificate” means the Perfection Certificate, dated as of the
Restatement Effective Date, delivered by the Borrowers to the Administrative
Agent.

“Permitted Convertible Indebtedness Call Transaction” means any purchase by
Holdings of a call or capped call option (or substantively equivalent derivative
transaction) on Holdings’ common stock in connection with the issuance of the
2014 Convertible Notes or any refinancing,

 

35



--------------------------------------------------------------------------------

refunding, extension or renewal thereof as permitted by Section 7.03(k) and any
sale by Holdings of a call option or warrant (or substantively equivalent
derivative transaction) on Holdings’ common stock; provided that the purchase
price for the Permitted Convertible Indebtedness Call Transaction does not
exceed the net proceeds from the 2014 Convertible Notes or any such refinancing,
refunding, extension or renewal thereof permitted by Section 7.03(k), as
applicable.

“Permitted Encumbrances” shall mean Liens of the type described in clauses (a),
(c), (d) and (f) of Section 7.01 and such Liens as identified on the Mortgage
Policy applicable to such property.

“Permitted Lien” has the meaning specified in Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Peso Rate” means, for any Interest Period with respect to a Peso Rate Loan, the
rate per annum equal to the Equilibrium Interbank Interest Rate for a
twenty-eight day period (“TIIE Rate”), as published by Banco de Mexico in the
Official Daily of the Federation of Mexico on the Business Day on which such
Interest Period is to commence.

“Peso Rate Loan” means a Revolving Credit Loan that bears interest at a rate
based on the Peso Rate. Peso Rate Loans may only be denominated in Pesos. All
Revolving Credit Loans denominated in Pesos must be Peso Rate Loans.

“Pesos” means the lawful currency of Mexico.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledged Equity Interests” has the meaning specified in the Security Agreement.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Replacement Lien” has the meaning specified in Section 7.01(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

36



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders having more than 50% of the Aggregate Revolving Commitments or,
if the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, Revolving Credit Lenders holding in the
aggregate more than 50% of the Total Revolving Outstandings (with the aggregate
amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition); provided that the
Revolving Credit Commitment of, and the portion of the Total Revolving
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
having more than 50% of the Aggregate Term A Commitments or Term A Loans;
provided that the Term A Commitment held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
A Lenders.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Resolution” has the meaning specified in Section 8.01(n).

“Responsible Officer” means the chief executive officer, president, director,
chief financial officer, chief operating officer, secretary, assistant
secretary, treasurer, assistant treasurer or controller of a Loan Party, and, in
the case of each Loan Party organized in a jurisdiction other than a State or
territory of the United States, a director, a manager or managing partner (or,
in each case, the foreign equivalent thereof), and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such

 

37



--------------------------------------------------------------------------------

Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance reasonably satisfactory to the Administrative Agent.

“Restatement Effective Date” means the first date all the conditions precedent
in Section 4 of the Third Amendment have been satisfied or waived pursuant to
the terms thereof.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Borrower or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to any Borrower’s stockholders, partners
or members (or the equivalent Person thereof).

“Revaluation Date” means (a) with respect to any Revolving Credit Loan, each of
the following: (i) each date of a Borrowing of a Eurocurrency Rate Loan
denominated in an Alternative Currency or a Peso Rate Loan, (ii) each date of a
continuation of a Eurocurrency Rate Loan denominated in an Alternative Currency
or a Peso Rate Loan pursuant to Section 2.02, and (iii) such additional dates as
the Administrative Agent shall determine or the Required Revolving Lenders shall
require; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit denominated in an Alternative
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof, (iii) each date of any payment by the
L/C Issuer under any Letter of Credit denominated in an Alternative Currency,
(iv) in the case of the Existing Letters of Credit, the Restatement Effective
Date, and (v) such additional dates as the Administrative Agent or the L/C
Issuer shall determine or the Required Revolving Lenders shall require.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01, (b) purchase participations in L/C Obligations, and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Revolving Credit Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
As of the Restatement Effective Date, the Revolving Credit Commitments of all of
the Revolving Credit Lenders shall be $464,062,500.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, each Lender having a Revolving
Credit Commitment at such time. “Revolving Credit Loan” has the meaning
specified in Section 2.01(a).

 

38



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sanction(s)” means any international economic sanction administered or enforced
by the U.S. Department of Treasury Office of Foreign Assets Control, the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Designated Jurisdiction or (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Second Amendment” means the Second Amendment to Credit Agreement, dated as of
February 3, 2014, among the Borrowers, the Guarantors, the Lenders party
thereto, the Administrative Agent, the Swing Line Lender and the L/C Issuer.

“Second Amendment Effective Date” means the “Amendment Effective Date” as
defined in the Second Amendment.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI and
VII that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, the Indemnitees and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents; provided that Lenders shall include
any Designated Lenders.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Amended and Restated Security Agreement, dated as
of the Restatement Effective Date, made by the Company and the Domestic
Guarantors in favor of

 

39



--------------------------------------------------------------------------------

Bank of America, as Administrative Agent and as collateral agent for the Secured
Parties, substantially in the form of Exhibit I, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the fair value of the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business, and (f) in respect of a Luxembourg Loan Party, such Person
is not in a state of cessation of payments (cessation de paiements) and has not
lost its commercial creditworthiness and would not become unable to do so. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Flood Hazard Area” means an area that the Federal Emergency Management
Agency’s current flood maps indicate has at least a one percent (1%) chance of a
flood equal to or exceeding the base flood elevation (a 100-year flood) in any
given year.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to any “keepwell, support or other agreement” for the benefit of such Loan Party
for all purposes of the Commodity Exchange Act).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 8:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

40



--------------------------------------------------------------------------------

“Sublimit” means, as the case may be, the Alternative Currency Sublimit, the
Letter of Credit Sublimit, the HIL Sublimit or the Swing Line Sublimit.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that
neither any agreements or arrangements related to a Permitted Convertible
Indebtedness Call Transaction nor any share forward purchase contract or similar
contract with respect to the Equity Interests of Holdings entered into to
consummate any repurchase of Equity Interests permitted by Section 7.06 shall be
deemed to be a Swap Contract.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

41



--------------------------------------------------------------------------------

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment); provided, however, that, the
term “Synthetic Lease Obligation” shall in any event exclude any obligations
that are liabilities of any such Person, as lessee, under any operating lease
entered into in the ordinary course of business.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means an amount equal to 5% of the consolidated assets of
Holdings (as reported in the consolidated balance sheet of Holdings and its
Subsidiaries most recently delivered pursuant to Section 6.01(a) or (b)).

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to Holdings pursuant to Section 2.01(b) in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”,
opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. For purposes of
the definition of “Required Lenders”, the amount of each Term A Lender’s Term A
Commitment shall be deemed to be the Outstanding Amount of such Term A Lender’s
Term A Loans.

 

42



--------------------------------------------------------------------------------

“Term A Facility” means, at any time, the aggregate amount of the Term A
Lenders’ Term A Commitments at such time.

“Term A Lender” means, at any time, each Lender having a Term A Commitment or a
Term A Loan at such time.

“Term A Loan” has the meaning specified in Section 2.01(b).

“Third Amendment” means the Third Amendment to Credit Agreement, dated as of the
Restatement Effective Date, among the Borrowers, the Guarantors party thereto,
the Lenders party thereto, the Administrative Agent, the Swing Line Lender and
the L/C Issuer.

“Title Company” has the meaning specified in Section 6.13(a)(i)(F).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Trading With the Enemy Act” has the meaning specified in Section 7.10(b).

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan, a Eurocurrency Rate Loan or Peso Rate Loan.

“U.S. IP Security Agreement” has the meaning specified therefor in Section 4 of
the Third Amendment.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Wholly-Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose capital stock (other than directors’ qualifying shares or shares held by a
nominee holder) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such person and (b) any partnership, association,
joint venture, limited liability company or other entity in which such Person
and/or one or more Wholly-Owned Subsidiaries of such Person have a 100% Equity
Interest at such time.

 

43



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Without prejudice to the generality of any provision of this Agreement, to
the extent this Agreement relates to a Luxembourg Loan Party, a reference to:
(a) a winding-up, administration or dissolution includes, without limitation,
bankruptcy (faillite), insolvency, liquidation, composition with creditors
(concordat préventif de faillite), moratorium or reprieve from payment (sursis
de paiement), controlled management (gestion contrôlée), fraudulent conveyance
(actio pauliana), general settlement with creditors, reorganization or similar
laws affecting the rights of creditors generally; (b) a receiver, administrative
receiver, administrator, trustee, custodian, sequestrator, conservator or
similar officer appointed for the reorganization or liquidation of the business
of a person includes, without limitation, a juge délégué, commissaire,
juge-commissaire, mandataire ad hoc, administrateur provisoire, liquidateur or
curateur; (c) a lien or security interest includes any hypothèque, nantissement,
gage, privilège, sûreté réelle, droit de rétention and any type of security in
rem (sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title by way of security; (d) a person being unable to pay its debts
includes that person being in a state of cessation de paiements; (e) creditors
process means an executory attachment (saisie exécutoire) or conservatory
attachment (saisie conservatoire); (f) a guarantee includes any garantie which
is independent from the debt to

 

44



--------------------------------------------------------------------------------

which it relates and excludes any suretyship (cautionnement) within the meaning
of Articles 2011 and seq. of the Luxembourg Civil Code; (g) by-laws or
constitutional documents includes its up-to-date (restated) articles of
association (statuts coordonnés); and (h) a director includes an administrateur
or a gérant.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrowers or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrowers shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

1.04 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Exchange Rates; Currency Equivalents. (a) The Administrative Agent or the
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

 

45



--------------------------------------------------------------------------------

(b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or a Peso
Rate Loan or the issuance, amendment or extension of a Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Committed Borrowing, Eurocurrency Rate Loan, Peso Rate Loan or Letter
of Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the L/C Issuer, as the
case may be.

1.06 Additional Alternative Currencies. (a) The Borrowers may from time to time
request that Eurocurrency Rate Loans be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and the Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
8:00 a.m., 15 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuer thereof.
Each Lender (in the case of any such request pertaining to Eurocurrency Rate
Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 8:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.

(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent shall so notify the Borrowers and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Committed Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent
and the L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Borrowers and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an

 

46



--------------------------------------------------------------------------------

additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Borrowers. Any specified currency of an Existing Letter
of Credit that is neither Dollars nor one of the Alternative Currencies
specifically listed in the definition of “Alternative Currency” shall be deemed
an Alternative Currency with respect to such Existing Letter of Credit only.

1.07 Change of Currency. (a) Each obligation of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.09 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans.

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make revolving loans (each such loan, a “Revolving Credit Loan”) to
each Borrower in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during

 

47



--------------------------------------------------------------------------------

the Availability Period in an aggregate amount for all the Borrowers not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Committed
Borrowing of Revolving Credit Loans, (i) the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments, (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment, (iii) the
aggregate Outstanding Amount of all Revolving Credit Loans made to HIL shall not
exceed the HIL Sublimit and (iv) the aggregate Outstanding Amount of all
Revolving Credit Loans denominated in Alternative Currencies shall not exceed
the Alternative Currency Sublimit. Within the limits of each Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, each
Borrower may borrow under this Section 2.01(a), prepay under Section 2.05, and
reborrow under this Section 2.01(a). Revolving Credit Loans may be Base Rate
Loans, Eurocurrency Rate Loans or Peso Rate Loans, as further provided herein.
The Revolving Credit Loans to each Borrower shall be the sole and several
liability of that Borrower and the other Borrowers shall not be co-obligors or
have any joint liability for such Loans (except to the extent that any liability
is derived by the other Borrowers as Guarantors of the Obligations of that
Borrower).

(b) Subject to the terms and conditions set forth herein, each Term A Lender
severally agreed to make a single loan (each, a “Term A Loan”) to Holdings on
the First Amendment Effective Date in an amount not exceeding such Term A
Lender’s Term A Commitment. The Committed Borrowing of Term A Loans on the First
Amendment Effective Date consisted of Term A Loans made simultaneously by the
Term A Lenders in accordance with their respective Applicable Percentage of the
Term A Facility. Amounts borrowed under this Section 2.01(b) and repaid or
prepaid may not be reborrowed. Term A Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein. The Term A Loans shall be the sole and
several liability of Holdings, and the other Borrowers shall not be co-obligors
or have any joint liability for, the Term A Loans (except to the extent that any
liability is derived by the other Borrowers as Guarantors of the Obligations of
Holdings). All Term A Loans shall be denominated in Dollars, and each Term A
Lender hereby agrees and acknowledges that notwithstanding the provisions of
Section 10.01 or Section 1.06, any determination made pursuant to Section 1.06
in respect of any additional Alternative Currencies shall be made solely by the
Revolving Credit Lenders and without any right of approval by any Term A Lender.

2.02 Borrowings, Conversions and Continuations of Committed Loans. (a) Each
Committed Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans and Peso Rate Loans
shall be made upon the applicable Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than (i) 10:00 a.m. three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars, (ii) 10:00 a.m.
four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies or of Peso Rate
Loans, and (iii) 9:00 a.m. on the requested date of any Borrowing of Base Rate
Committed Loans; provided, however, that if a Borrower wishes to request
Eurocurrency Rate Loans under either Facility having an Interest Period other
than one day, one

 

48



--------------------------------------------------------------------------------

week or one, two, three or six months in duration as provided in the definition
of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 10:00 a.m. (i) four Business Days prior to
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) five Business Days (or six Business
days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, whereupon the Administrative Agent shall
give prompt notice to the Lenders under such Facility of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 10:00 a.m., (i) three Business Days before the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) four Business Days (or five Business days in the
case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, the Administrative Agent shall notify the applicable
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders under the applicable
Facility. Each telephonic notice by a Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of such Borrower. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or Peso Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Except as provided
in Sections 2.03(c) and 2.04(c), each Committed Borrowing of or conversion to
Base Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the applicable Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurocurrency Rate Loans or Peso Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto, (vi) the currency of the Committed Loans to be borrowed, (vii) the
identity of the applicable Borrower, and (viii) whether the applicable Borrower
is requesting a Borrowing, conversion or continuation of Revolving Credit Loans
or of Term A Loans. If the applicable Borrower fails to specify a currency in a
Committed Loan Notice requesting a Borrowing, then the Committed Loans so
requested shall be made in Dollars. If the applicable Borrower fails to specify
a Type of Committed Loan in a Committed Loan Notice or if the applicable
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Committed Loans shall be made as, or converted to, Base Rate
Loans; provided, however, that in the case of a failure to timely request a
continuation of Committed Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans or Peso Rate Loans in their
original currency with an Interest Period of one month, in the case of
Eurocurrency Rate Loans, or twenty-eight or thirty days, in the case of Peso
Rate Loans (and in accordance with the definition of Interest Period). Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If a Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. If

 

49



--------------------------------------------------------------------------------

a Committed Loan Notice fails to specify the identity of the applicable
Borrower, then the Committed Loans so requested shall be made to the Borrower
submitting such Committed Loan Notice; provided, however, that in the case of a
failure to identify the applicable Borrower in the case of a request for a
continuation of Committed Loans, such Loans shall be continued as Loans made to
the Borrower to which such Loans were initially made. No Committed Loan may be
converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Committed
Loan and reborrowed in the other currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Committed Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 12:00 noon, in the case of any Committed Loan denominated in Dollars, and
not later than the Applicable Time specified by the Administrative Agent in the
case of any Committed Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is to be made on the Restatement Effective Date, Section 4.01),
the Administrative Agent shall make all funds so received available to the
Company or the other applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the applicable Borrower;
provided, however, that if, on the date the Committed Loan Notice with respect
to such Borrowing of Revolving Credit Loans denominated in Dollars is given by
the Company, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the applicable Borrower as
provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan or a Peso Rate
Loan may be continued or converted only on the last day of an Interest Period
for such Loan. During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurocurrency Rate Loans (whether in Dollars or any
Alternative Currency) without the consent of the Required Revolving Lenders or
the Required Term A Lenders, as applicable, and the Required Revolving Lenders
may demand that any or all of the then outstanding Eurocurrency Rate Loans or
Peso Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Company and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans or Peso Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding under any Facility, the
Administrative Agent shall notify the Company and the Lenders under such
Facility of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

 

50



--------------------------------------------------------------------------------

2.03 Letters of Credit. (a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of any Borrower or Subsidiary, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of any Borrower or Subsidiary and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (w) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (x) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, plus such Revolving Credit Lender’s
Applicable Revolving Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Percentage
of the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment, (y) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit and (z) the Outstanding Amount of
all L/C Obligations denominated in Alternative Currencies shall not exceed
$100,000,000. Each request by a Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by such Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Restatement Effective Date shall be subject to and governed by the
terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either all Revolving Lenders have
approved such expiry date or such Letter of Credit has been Cash Collateralized
or backstopped in a manner reasonably satisfactory to the L/C Issuer.

 

51



--------------------------------------------------------------------------------

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $25,000, in the
case of a commercial Letter of Credit, or $100,000, in the case of a standby
Letter of Credit;

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

(E) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency; or

(F) a default of any Revolving Credit Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Credit Lender is at such time a
Defaulting Lender hereunder, unless the L/C Issuer has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to the L/C
Issuer (in its sole discretion) with the Borrowers or such Revolving Credit
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.18(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

 

52



--------------------------------------------------------------------------------

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters the L/C Issuer may require.
Additionally, the applicable Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

53



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Percentage times the amount of such Letter of
Credit.

(iii) If the applicable Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the applicable Borrower shall not be required to
make a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the applicable Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

 

54



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the applicable
Borrower and the Administrative Agent thereof. In the case of any reimbursement
of a drawing under a Letter of Credit denominated in an Alternative Currency,
the L/C Issuer shall notify the applicable Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than 3:00 p.m. on the date of any payment by the L/C Issuer under a Letter
of Credit, to the extent the relevant Borrower has received notice that such
payment is to be made by 8:00 a.m. on such date or, in the event such notice is
received after 8:00 a.m. on such date by not later than 12:00 p.m. on the next
succeeding Business Day (each such date, an “Honor Date”), the applicable
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the Dollar Equivalent of the amount of such drawing and in
Dollars. If the applicable Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency) (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Applicable Revolving Percentage
thereof. In such event, the applicable Borrower shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Revolving Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Revolving
Percentage of the Unreimbursed Amount not later than 10:00 a.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Committed Loan under
the Revolving Credit Facility to the applicable Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

 

55



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Credit Lender may have against the L/C Issuer, any Borrower, any Subsidiary or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the applicable
Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the applicable Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Revolving Credit Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

56



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from a Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Credit Lender its Applicable Revolving Percentage thereof in
Dollars and in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the applicable Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary thereof may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

57



--------------------------------------------------------------------------------

(iv) any waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the applicable Borrower or any
waiver by the L/C Issuer which does not in fact materially prejudice the
applicable Borrower;

(v) any honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to any Borrower or any Subsidiary thereof
or in the relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary thereof.

Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the L/C Issuer. Each Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Credit Lender and each Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders, the Required Revolving Lenders or
the Required Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. Each Borrower hereby assumes all
risks of the acts or omissions of

 

58



--------------------------------------------------------------------------------

any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude any Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to such Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the applicable Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit. Notwithstanding the foregoing, the L/C Issuer
shall not be responsible to any Borrower for, and the L/C Issuer’s rights and
remedies against the Borrowers shall not be impaired by, any action or inaction
of the L/C Issuer required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where the L/C Issuer
or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade—International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(h) Letter of Credit Fees. Each Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Revolving
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit issued for its account equal to the Applicable Rate times
the Dollar Equivalent of the daily amount available to be drawn under any such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable

 

59



--------------------------------------------------------------------------------

Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Revolving Percentages allocable to such Letter of Credit
pursuant to Section 2.18(a)(iv), with the balance of such fee, if any, payable
to the L/C Issuer for its own account. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. Letter of
Credit Fees shall be (i) due and payable on the fifth Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
Each Borrower shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued for its
account, at the rate per annum specified in the Fee Letter, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the fifth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. In
addition, each Borrower shall pay directly to the L/C Issuer for its own
account, in Dollars, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit issued for the account of such Borrower as from
time to time in effect. Such customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower that requested the issuance of
such Letter of Credit shall be obligated to reimburse the L/C Issuer hereunder
for any and all drawings under such Letter of Credit. Each Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of such Borrower, and that such Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

(l) Letter of Credit Reporting. On a monthly basis, each L/C Issuer shall
deliver to the Administrative Agent a complete list of all outstanding Letters
of Credit issued by such L/C Issuer.

 

60



--------------------------------------------------------------------------------

2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and conditions
set forth herein, the Swing Line Lender, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, may in its sole discretion make
loans in Dollars (each such loan, a “Swing Line Loan”) to the Company from time
to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Revolving Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Revolving Credit Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Revolving Credit Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment, and provided,
further, that the Company shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Company may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Revolving Credit Lender’s Applicable Revolving
Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 11:00 a.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $1,000,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 12:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 1:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company at its office by crediting the account of the
Company on the books of the Swing Line Lender in Same Day Funds.

 

61



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Revolving Credit Lender make
a Base Rate Committed Loan under the Revolving Credit Facility in an amount
equal to such Revolving Credit Lender’s Applicable Revolving Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Revolving Commitments and the conditions set forth in Section 4.02.
The Swing Line Lender shall furnish the Company with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Applicable Revolving Percentage of the amount specified in such Committed
Loan Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
10:00 a.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the Company
under the Revolving Credit Facility in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Swing Line Lender in connection with the foregoing. If such Revolving
Credit Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

62



--------------------------------------------------------------------------------

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Percentage
thereof in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Credit Lender’s
Applicable Revolving Percentage of any Swing Line Loan, interest in respect of
such Applicable Revolving Percentage shall be solely for the account of the
Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

63



--------------------------------------------------------------------------------

2.05 Prepayments. (a) Any Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent (which notice shall
be in writing or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer) not later than 8:00 a.m. (A) three Business
Days prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, (B) four Business Days (or five, in the case of prepayment of Loans
denominated in Special Notice Currencies) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies or of Peso Rate
Loans, and (C) on the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment of Eurocurrency Rate Loans denominated in Dollars shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies or of Peso Rate Loans shall be in a minimum principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof; and
(iv) any prepayment of Base Rate Committed Loans shall be in a principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment, the Type(s) of Committed
Loans to be prepaid, whether the Loans to be prepaid are Term A Loans or
Revolving Credit Loans and, if Eurocurrency Rate Loans or Peso Rate Loans are to
be prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender under the applicable Facility of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Company, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein; provided that not more than
two times per fiscal year, such notice, if accompanied by a commitment reduction
notice in accordance with Section 2.06(a), may state that it is conditioned upon
the effectiveness of other credit facilities or the incurrence of other
Indebtedness, the consummation of a particular Disposition or the occurrence of
a Change of Control, in which case such notice may be revoked by the applicable
Borrower(s) (by notice to the Administrative Agent on or prior to the specified
prepayment date) if such condition is not satisfied. Any prepayment of a
Eurocurrency Rate Loan or Peso Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Committed
Loans of the Lenders under the applicable Facility in accordance with their
respective Applicable Percentages. Each prepayment of the outstanding Term A
Loans pursuant to this Section 2.05(a) shall be applied to the principal
repayment installments thereof on a pro-rata basis.

(b) The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 10:00 a.m. on the date of the prepayment (which notice
shall be in writing or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer), and (ii) any such prepayment
shall be in a minimum principal amount of $1,000,000. Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Company, the Company shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.

 

64



--------------------------------------------------------------------------------

(c) If the Administrative Agent notifies the Company at any time that the Total
Revolving Outstandings at such time exceed an amount equal to 110% of the
Aggregate Revolving Commitments then in effect, then, within three Business Days
after receipt of such notice, the Borrowers shall prepay Revolving Credit Loans
and/or Swing Line Loans and/or any applicant Borrower shall Cash Collateralize
the L/C Obligations in an aggregate amount sufficient to reduce the Total
Revolving Outstandings as of such date of payment to an amount not to exceed
100% of the Aggregate Revolving Commitments then in effect; provided, however,
that, subject to the provisions of Section 2.17(a)(ii), the Company shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Revolving Credit
Loans and Swing Line Loans the Total Revolving Outstandings exceed the Aggregate
Revolving Commitments then in effect. The Administrative Agent may, at any time
and from time to time after the initial deposit of such Cash Collateral, request
that additional Cash Collateral be provided in order to protect against the
results of further exchange rate fluctuations.

(d) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Revolving Credit Loans denominated in Alternative
Currencies at such time exceeds an amount equal to 110% of the Alternative
Currency Sublimit then in effect, then, within three Business Days after receipt
of such notice, one or more Borrowers shall prepay its Revolving Credit Loans in
an aggregate amount sufficient to reduce such Outstanding Amount as of such date
of payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect.

2.06 Termination or Reduction of Commitments.

(a) The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Company shall not terminate or reduce
the Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Alternative Currency
Sublimit, the Letter of Credit Sublimit, the HIL Sublimit, the Designated
Borrower Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Commitments, such Sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the
Revolving Credit Lenders of any such notice of termination or reduction of the
Aggregate Revolving Commitments. Except as set forth in clause (iv) above, the
amount of any such Aggregate Revolving Commitment reduction shall not be applied
to any Sublimit unless otherwise specified by the Company. Any reduction of the
Aggregate Revolving Commitments shall be applied to the Commitment of each
Lender according to its Applicable Revolving

 

65



--------------------------------------------------------------------------------

Percentage. All fees accrued until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination. Not more than two times per fiscal year, a notice to reduce the
Aggregate Revolving Commitments hereunder may state that it is conditioned upon
the effectiveness of other credit facilities or the incurrence of other
Indebtedness, the consummation of a particular Disposition or the occurrence of
a Change of Control, in which case such notice may be revoked by the applicable
Borrower(s) (by notice to the Administrative Agent on or prior to the specified
commitment reduction date) if such condition is not satisfied.

(b) The Aggregate Revolving Commitments shall be automatically and permanently
reduced on September 30, 2015 in an aggregate principal amount equal to
$39,062,500, which such reduction shall be applied to the Commitment of each
Revolving Credit Lender according to its Applicable Revolving Percentage and
shall result in the Aggregate Revolving Commitments being less than or equal to
$425,000,000 at such time. If, after giving effect to such reduction of the
Aggregate Revolving Commitments under this subsection (b), the Alternative
Currency Sublimit, the Letter of Credit Sublimit, the HIL Sublimit, the
Designated Borrower Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Revolving Commitments, such Sublimit shall be automatically
reduced by the amount of such excess. If, after giving effect to such reduction
of the Aggregate Revolving Commitments under this subsection (b), the Total
Revolving Outstandings at such time exceed the Aggregate Revolving Commitments
then in effect, then, the Borrowers shall immediately prepay Revolving Credit
Loans and/or Swing Line Loans and/or any applicant Borrower shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
the Total Revolving Outstandings as of such date of payment to an amount not to
exceed the Aggregate Revolving Commitments then in effect.

2.07 Repayment of Loans.

(a) Each Borrower shall repay to the Revolving Credit Lenders on the Maturity
Date the aggregate principal amount of Revolving Credit Loans made to such
Borrower outstanding on such date.

(b) The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.

(c) Holdings shall repay to the Term A Lenders on the last day of each March,
June, September and December, commencing on December 31, 2012, aggregate
principal amounts equal to (i) 2.50% of the original principal amount of the
Term A Facility after giving effect to the Borrowing of Term A Loans on the
Restatement Effective Date, in the case of the payments payable on December 31,
2012, and on March 31, June 30 and September 30, 2013, (ii) 3.75% of the
original principal amount of the Term A Facility after giving effect to the
Borrowing of Term A Loans on the Restatement Effective Date, in the case of the
payments payable on December 31, 2013, and on March 31, June 30 and
September 30, 2014, and (iii) 5.00% of the original principal amount of the Term
A Facility after giving effect to the Borrowing of Term A Loans on the
Restatement Effective Date, in the case of the payments

 

66



--------------------------------------------------------------------------------

payable on December 31, 2014 and thereafter; provided, that such amounts shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05(a); provided, further, that the
final principal repayment installment of the Term A Loans shall be repaid on the
Maturity Date and in any event shall be in an amount equal to the aggregate
principal amount of all Term A Loans outstanding on such date.

2.08 Interest. Interest shall accrue on the Loans, and each Borrower shall pay
interest on its Loans, as follows: (a) Subject to the provisions of subsection
(b) below, (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate plus (in the case of a Eurocurrency Rate Loan of any Lender
which is lent from a Lending Office in the United Kingdom or a Participating
Member State) the Mandatory Cost; (ii) each Peso Rate Loan shall bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the Peso Rate for such Interest Period plus the Applicable
Rate; (iii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iv) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

67



--------------------------------------------------------------------------------

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03.

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Percentage, a commitment fee in Dollars equal to the Applicable Rate
times the actual daily amount by which the Aggregate Revolving Commitments
exceed the sum of (i) the Outstanding Amount of Revolving Credit Loans and
(ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.18. For the avoidance of doubt, the Outstanding Amount of
Swing Line Loans shall not be counted towards or considered usage of the
Aggregate Revolving Commitments for purposes of determining the commitment fee.
The commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the fifth
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Other Fees. (i) The Borrowers shall pay to MLPFS and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

(ii) The Borrowers shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Revolving Credit Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of Holdings or for any other reason, Holdings or the Lenders
determine that (i) the Consolidated Total Leverage Ratio as calculated by
Holdings as of any applicable date was

 

68



--------------------------------------------------------------------------------

inaccurate and (ii) proper calculation of the Consolidated Total Leverage Ratio
would have resulted in higher pricing for such period, each Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.08(b) or under Article VIII. The Borrowers’ obligations under this
paragraph shall survive for 90 days following the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender to each
Borrower shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to each Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of each Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender to a Borrower made through the Administrative Agent,
such Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note with respect to any Facility, which shall evidence
such Lender’s Loans to such Borrower under such Facility in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Letters of Credit
and Swing Line Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Revolving Credit Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Revolving Credit Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 12:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all

 

69



--------------------------------------------------------------------------------

payments by the Borrowers hereunder with respect to principal and interest on
Revolving Credit Loans denominated in an Alternative Currency shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 11:00 a.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans or Peso Rate
Loans (or, in the case of any Committed Borrowing of Base Rate Loans, prior to
9:00 a.m. on the date of such Committed Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in Same
Day Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

70



--------------------------------------------------------------------------------

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Committed Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and

 

71



--------------------------------------------------------------------------------

Swing Line Loans of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Company or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14 Designated Borrowers. (a) The Company may at any time, upon not less than
ten Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any Material Subsidiary of Holdings (an “Applicant
Borrower”) as a Designated Borrower to receive Revolving Credit Loans hereunder
by delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed notice and agreement in
substantially the form of Exhibit F (a “Designated Borrower Request and
Assumption Agreement”). The parties hereto acknowledge and agree that prior to
any Applicant Borrower becoming entitled to utilize the Revolving Credit
Facility the Administrative Agent and the Revolving Credit Lenders shall have
received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Revolving Lenders in their sole discretion,
and Notes signed by such new Borrowers to the extent any Revolving Credit
Lenders so require. If the Administrative Agent and each Revolving Credit Lender
agrees that an Applicant Borrower shall be entitled to receive Loans hereunder,
then promptly following receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, the
Administrative Agent shall send a notice in substantially the form of Exhibit G
(a “Designated Borrower Notice”) to the Company and the Revolving Credit Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Revolving
Credit Lenders agrees to permit such Designated Borrower to receive

 

72



--------------------------------------------------------------------------------

Revolving Credit Loans hereunder, on the terms and conditions set forth herein,
and each of the parties agrees that such Designated Borrower otherwise shall be
a Borrower for all purposes of this Agreement; provided that no Committed Loan
Notice or Letter of Credit Application may be submitted by or on behalf of such
Designated Borrower until the date five Business Days after such effective date.

(b) The Obligations of the Company and each Designated Borrower shall be several
but not joint in nature.

(c) Each Subsidiary of Holdings that becomes a “Designated Borrower” pursuant to
this Section 2.14 hereby irrevocably appoints Holdings as its agent for the
giving and receipt of notices. Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.

(d) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Revolving
Credit Lenders of any such termination of a Designated Borrower’s status.

2.15 Intentionally Omitted.

2.16 Intentionally Omitted.

2.17 Cash Collateral. (a) Certain Credit Support Events.

(i) If (A) the L/C Issuer has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in an L/C Borrowing, (B) as
of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, (C) any Borrower shall be required to provide Cash
Collateral pursuant to Section 8.02(c), or (D) there shall exist a Defaulting
Lender, each Borrower shall immediately (in the case of clause (C) above) or
within one Business Day (in all other cases) following any request by the
Administrative Agent or the L/C Issuer, provide Cash Collateral in respect of
its respective Obligations in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (D) above, after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(ii) In addition, if the Administrative Agent notifies the Company at any time
that the Outstanding Amount of all L/C Obligations at such time exceeds 110% of
the Letter of Credit Sublimit then in effect, then, within five Business Days
after receipt of such notice, one or more Borrowers shall Cash Collateralize its
or their L/C Obligations in an amount equal to the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.
The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral pursuant to this clause (ii), request that
additional Cash Collateral be provided in order to protect against the results
of exchange rate fluctuations.

 

73



--------------------------------------------------------------------------------

(b) Grant of Security Interest. Each Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.17(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrowers shall
pay on demand therefor from time to time all reasonable, documented and
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement (but subject to Section 2.17(d) below), Cash Collateral provided under
any of this Section 2.17 or Sections 2.03, 2.04, 2.05, 2.18 or 8.02 in respect
of Letters of Credit or Swing Line Loans shall be held and applied to the
satisfaction of the specific L/C Obligations, Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, the Person providing Cash Collateral
and the L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

2.18 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Lenders”, “Required Term A Lenders” and Section 10.01.

 

74



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.17; fourth, as the Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.17; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders under the applicable
Facility on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swing Line
Loans are held by the Lenders under such Facility pro rata in accordance with
the Commitments under such Facility without giving effect to
Section 2.18(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

75



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Revolving Credit Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Revolving Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.17.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall
(x) pay to each Non-Defaulting Lender under the applicable Facility that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders under the
applicable Facility in accordance with their respective Applicable Percentages
(calculated without regard to such Defaulting Lender’s Commitments) but only to
the extent that (x) the conditions set forth in Section 4.02 are satisfied at
the time of such reallocation (and, unless the applicable Borrower shall have
otherwise notified the Administrative Agent at such time, the applicable
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause any
Non-Defaulting Lender’s Applicable Revolving Percentage of the Total Revolving
Outstandings to exceed such Non-Defaulting Lender’s Revolving Credit Commitment.
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.17.

 

76



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders in the respective
Facilities (plus any loss, cost or expense contemplated by Section 3.05 in the
case of any such purchase of any Loan other than a Base Rate Loan on a day other
than the last day of the Interest Period for such Loan) or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section 2.18(a)(iv))
of the respective Facilities, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

2.19 Designated Lenders. Each of the Administrative Agent, the L/C Issuer and
each Lender at its option may make any Credit Extension or otherwise perform its
obligations hereunder through any Lending Office (each, a “Designated Lender”);
provided that any exercise of such option shall not affect the obligation of any
Borrower to repay any Credit Extension in accordance with the terms of this
Agreement. Any Designated Lender shall be considered a Lender; provided that in
the case of an Affiliate or branch of a Lender, such provisions that would be
applicable with respect to Credit Extensions actually provided by such Affiliate
or branch of such Lender shall apply to such Affiliate or branch of such Lender
to the same extent as such Lender; provided further that for the purposes only
of voting in connection with any Loan Document, any participation by any
Designated Lender in any outstanding Credit Extension shall be deemed a
participation of such Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
any Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Borrower or the Administrative Agent shall be required by any
applicable Laws, including the Code, to withhold or deduct any Taxes, including
United States Federal backup withholding and withholding taxes, from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold

 

77



--------------------------------------------------------------------------------

or make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Borrower or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount so withheld or deducted by it to the
relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by such Borrower shall be increased as necessary
so that after any such required withholding or the making of all such required
deductions (including such deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or L/C Issuer, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting or duplicating the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes attributable to (i) the Loans made to such Borrower or (ii) payments to
the Lenders pursuant to the Loan Documents to the relevant Governmental
Authority in accordance with applicable Laws, except regarding Luxembourg
registration duties (droits d’enregistrement) for any Luxembourg Tax payable due
to a registration, submission or filing by the Administrative Agent or a Lender
of the Loan Documents where such registration, submission or filing is or was
not made during the continuance of an Event of Default and required to maintain
or preserve the rights of the Administrative Agent or the Lenders under the Loan
Documents.

(c) Tax Indemnifications. (i) Without limiting or duplicating the provisions of
subsection (a) or (b) above, each Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to any
payment by or on account of any obligation of any Loan Party under any Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by such
Borrower or the Administrative Agent or paid by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to a Borrower by a Lender or the L/C Issuer (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall contain calculations
setting forth such payment or liability in reasonable detail and be conclusive
absent manifest error. Notwithstanding anything in this Section 3.01(c) to the
contrary, no Excluded U.S. Guarantor shall be liable for the indemnification
obligations of any Borrower that is a “U.S. Person” as defined in the Code.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby indemnify each Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after

 

78



--------------------------------------------------------------------------------

demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Administrative Agent) incurred
by or asserted against such Borrower or the Administrative Agent, as applicable,
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to such Borrower or the
Administrative Agent, as applicable, pursuant to subsection (e). Each Lender and
the L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii). The agreements in this
clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Company and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Company or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made by the respective Borrowers hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the respective Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdictions.

(ii) Without limiting the generality of the foregoing, with respect to any
Borrower that is resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Company on behalf of such Borrower or the

 

79



--------------------------------------------------------------------------------

Administrative Agent as will enable such Borrower or the Administrative Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company on behalf of such Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN (or successor
form) claiming eligibility for benefits of an income tax treaty to which the
United States is a party and such other documentation as required under the
Code,

(II) executed originals of Internal Revenue Service Form W-8ECI (or successor
form),

(III) executed originals of Internal Revenue Service Form W-8IMY (or successor
form) and all required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN (or successor
form), or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Company and the Administrative
Agent of any change in circumstances that would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any

 

80



--------------------------------------------------------------------------------

requirement of applicable Laws of any jurisdiction that any Borrower or the
Administrative Agent make any withholding or deduction for taxes from amounts
payable to such Lender. In furtherance of the foregoing, each Lender agrees that
if any form or certification previously delivered by it expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrowers and the Administrative Agent of
its legal inability to do so.

(iv) Each of the Borrowers shall promptly deliver to the Administrative Agent or
any Lender, as the Administrative Agent or such Lender shall reasonably request,
on or prior to the Closing Date (or such later date on which it first becomes a
Borrower), and in a timely fashion thereafter, such documents and forms required
by any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by such Borrower, as are required to be furnished by such
Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

(f) FATCA.

(i) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by a Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by a Borrower or the
Administrative Agent as may be necessary for a Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
subsection (f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(ii) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Restatement Effective Date, the Borrowers and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(g) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
reasonable discretion, that it has received a refund or credit of any Taxes or
Other Taxes (whether paid directly to the Lender or the Administrative Agent, as
applicable, or applied to

 

81



--------------------------------------------------------------------------------

reduce another tax liability) as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section, it shall pay to such Borrower an amount equal to such
refund or credit (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section with respect to the
Taxes or Other Taxes giving rise to such refund or credit), net of all
out-of-pocket expenses and net of any loss or gain realized in the conversion of
such funds from or to another currency incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund or credit), provided that each Borrower, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund or credit to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

3.02 Illegality.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or an Alternative Currency) or Peso Rate Loans, or to determine or charge
interest rates based upon the Eurocurrency Rate or the Peso Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Company through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurocurrency Rate Loans or Peso
Rate Loans in the affected currency or currencies or, in the case of
Eurocurrency Rate Loans in Dollars, to convert Base Rate Committed Loans to
Eurocurrency Rate Loans, shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all such Eurocurrency Rate Loans or
Peso Rate Loans of such Lender to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans or Peso Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurocurrency Rate Loans or Peso Rate
Loans, and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base

 

82



--------------------------------------------------------------------------------

Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

(b) If any Lender or any Designated Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Designated Lender to perform its obligations
hereunder or to issue, make, maintain, fund or charge interest with respect to
any Credit Extension to any Designated Borrower who is organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia then, on notice thereof by such Lender to the Company through the
Administrative Agent, and until such notice by such Lender is revoked, any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension shall be suspended. Upon receipt of such
notice, the Loan Parties shall, take all reasonable actions requested by such
Lender to mitigate or avoid such illegality.

3.03 Inability to Determine Rates. If in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof, (a) (i) the
Administrative Agent determines that deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, or (ii) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan (whether denominated in
Dollars or an Alternative Currency) or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a) above,
“Impacted Loans”), or (b) the Administrative Agent or the affected Lenders
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan,
the Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the affected
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein. For purposes of
determining the Peso Rate, (i) in the event the TIIE Rate ceases to be quoted,
is not known at the time on which the Peso Rate must be determined, or is
otherwise not available at such time for any reason, then the “Peso Rate” shall
be calculated using the CETES Rate as a substitute interest rate for the TIIE
rate; and (ii) in the event each of the TIIE Rate and the CETES Rate ceases to
be quoted, is not known at the time on which the Peso Rate must be determined,
or is otherwise not available at such time for any reason, then the “Peso Rate”
shall be calculated using the CCP Rate as a substitute interest rate for the
TIIE Rate and the CETES Rate.

 

83



--------------------------------------------------------------------------------

As used in this Section, the following terms shall have the meanings set forth
below:

“CETES Rate” means, for any Interest Period with respect to a Peso Rate Loan,
the rate equal to the Federal Treasury Certificates Rate for a twenty-eight day
period, as published by Banco de Mexico in the Official Daily of the Federation
on the most recent date prior to the Business Day on which such Interest Period
is to commence.

“CCP Rate” means, for any Interest Period with respect to a Peso Rate Loan, the
rate equal to the cost for capturing liabilities denominated in Pesos for a
thirty-day period, as published by Banco de Mexico (as the representative rate
of Mexican Multiple Banking Institutions) in the Official Daily of the
Federation on the Business Day on which such Interest Period is to commence.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Company and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the affected Lenders notify the Administrative
Agent and the Company that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Company written notice
thereof.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement contemplated by Section 3.04(e) and (B) the
requirements of the Bank of England and the Finance Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or the L/C Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Rate Loan or Peso Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except for (i) Indemnified Taxes or Other Taxes covered by Section 3.01
or (ii) any Taxes described in clauses (b) through (e) of the definition of
Excluded Taxes or that are Connection Income Taxes);

 

84



--------------------------------------------------------------------------------

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans or
Peso Rate Loans; or

(iv) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans or Peso Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Rate
Loan or Peso Rate Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender or the L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Company will pay (or cause the applicable Borrower to pay)
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or cause the applicable
Borrower to pay) to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall contain
calculations setting forth such payment or liability in reasonable detail and be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Borrower to pay) such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

85



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Borrower to pay) to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency or Peso funds or deposits (currently known as
“Eurocurrency liabilities” or “Peso liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan or Peso Rate Loan (as
applicable) equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurocurrency Rate Loans or
Peso Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which in
each case shall be due and payable on each date on which interest is payable on
such Loan, provided the Company shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Borrower to compensate) such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Borrower;

 

86



--------------------------------------------------------------------------------

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan or Peso Rate Loan on a day other
than the last day of the Interest Period therefor as a result of a request by
the Company pursuant to Section 10.13;

but excluding any loss of anticipated profits and including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Company shall also pay (or cause the applicable
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate for
such Loan and each Peso Rate Loan made by it at the Peso Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under
Section 3.04, or any Borrower is required to pay any additional amount to any
Lender, the L/C Issuer, or any Governmental Authority for the account of any
Lender or the L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then at the request of the Company such Lender
or the L/C Issuer shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Company hereby agrees to
pay (or to cause the applicable Borrower to pay) all reasonable costs and
expenses incurred by any Lender or the L/C Issuer in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

87



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to the Restatement Effective Date. The occurrence of the
Restatement Effective Date is subject to satisfaction of the conditions
precedent set forth in the Third Amendment.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurocurrency Rate Loans or Peso Rate Loans) is subject to the following
conditions precedent:

(a) The representations and warranties of (i) the Borrowers contained in Article
V and (ii) each Loan Party contained in each other Loan Document or in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except that any
representation or warranty that is qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (except that any representation or warranty
that is qualified by materiality or Material Adverse Effect shall be true and
correct in all respects) as of such earlier date, and except that for purposes
of this Section 4.02, the representations and warranties contained in clauses
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b) of Section 6.01,
respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans or Peso Rate Loans) submitted by the Company shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

88



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Except as otherwise provided in Sections 5.12 and 5.18, each Borrower represents
and warrants to the Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party (a) is duly organized,
incorporated or formed (and, in the case of Holdings, (i) is duly incorporated
with limited liability as an exempted company, or (ii) if Holdings has
reorganized or reincorporated in another jurisdiction in compliance with
Section 6.05, is duly organized, incorporated or formed), (b) is validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization (to the extent such concepts are relevant
under the laws of the relevant jurisdiction) (and, in the case of Holdings,
(i) is validly existing and in good standing under the laws of the Cayman
Islands or (ii) if Holdings has reorganized or reincorporated in in another
jurisdiction in compliance with Section 6.05, is validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization (to the extent such concepts are relevant under
the laws of the relevant jurisdiction)), (c) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (d) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (c)(i) or (d), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries except for conflicts,
breaches and payments that could not reasonably be expected to result in a
Material Adverse Effect or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject except for conflicts, breaches and payments that could not
reasonably be expected to result in a Material Adverse Effect; (c) violate any
Law except for violations that could not reasonably be expected to result in a
Material Adverse Effect; or (d) result in the creation or imposition of any
Lien, except Liens created under the Loan Documents.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the

 

89



--------------------------------------------------------------------------------

Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) the authorizations, approvals, actions,
notices and filings listed on Schedule 5.03, all of which have been duly
obtained, taken, given or made and are in full force and effect, (ii) filings
and registrations necessary to perfect (or, in the case of equity interests of
Foreign Subsidiaries, create or enforce) Liens created under the Loan Documents,
(iii) notices, filings and the payment of appropriate stamp or other duties in
connection with the enforcement of this Agreement and other Loan Documents
against any Foreign Obligor in their jurisdiction of organization and
(iv) consents, approvals, registrations, filings or actions the failure of which
to obtain or perform could not reasonably be expected to result in a Material
Adverse Effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditor’s rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law and (b) the Foreign Obligor
Enforceability Exceptions.

5.05 Financial Statements; No Material Adverse Effect. (a) The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (ii) fairly present the financial condition of Holdings and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.

(b) The unaudited consolidated balance sheet of Holdings and its Subsidiaries
dated March 31, 2012, and the related consolidated statements of income or
operations and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of Holdings and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties, threatened in writing, at law,
in equity, in arbitration or before any Governmental Authority, by or against
any Loan Party or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except as
disclosed in Schedule 5.06 to the Existing Credit Agreement as delivered on the
First Amendment Effective Date, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

90



--------------------------------------------------------------------------------

5.07 No Default. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each Borrower and each of its respective
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, the Mortgaged Properties and all real and personal
property necessary or used in the ordinary conduct of its business and purported
to be owned or leased by such Borrower or Subsidiary, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The property of the Borrowers and their
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.01;
provided, however, that the Mortgaged Properties are subject to no Liens other
than Permitted Encumbrances.

5.09 Environmental Compliance. The Borrowers and their Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrowers reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The properties of the Borrowers and their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrowers, in such amounts (after giving effect to any self-insurance),
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where such Borrower or the applicable Subsidiary operates.

5.11 Taxes. The Loan Parties and their Subsidiaries have filed all federal,
state, county and other material tax returns and reports required to be filed,
and have paid all taxes shown thereon as being due and payable, except (i) those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided to the extent
required by GAAP or (ii) to the extent that non-payment thereof could not
reasonably be expected to result in a Material Adverse Effect. Except as
otherwise disclosed on Schedule 5.11 to the Existing Credit Agreement as
delivered on the First Amendment Effective Date, there is no tax assessment
proposed in writing against any Loan Party or any of its Subsidiaries that
would, if made, have a Material Adverse Effect. Neither any Borrower nor any
Subsidiary thereof is party to any tax sharing agreement, except for any tax
sharing agreement solely among a Borrower and any Subsidiary thereof (or among
such Subsidiaries).

5.12 ERISA Compliance. (a) Each Plan is in compliance with the applicable
provisions of ERISA, the Code and other Federal or state Laws except for such
noncompliance which could not reasonably be expected to have a Material Adverse
Effect. Each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Company, nothing has occurred which would prevent,
or cause the loss of, such qualification, except, in each case, for such
determination of

 

91



--------------------------------------------------------------------------------

disqualification or loss of qualification which could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
Company and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan, except, in each case, for such failure
to contribute or application for waiver as could not reasonably expected to have
a Material Adverse Effect.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to result in a Material Adverse Effect; (ii) no
Pension Plan has any Unfunded Pension Liability that could reasonably be
expected to result in a Material Adverse Effect; (iii) neither the Company nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA) that could reasonably be
expected to result in a Material Adverse Effect; (iv) neither the Company nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan that could reasonably be expected to result
in a Material Adverse Effect; and (v) neither the Company nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA that could reasonably be expected to result in a Material
Adverse Effect.

5.13 Subsidiaries; Equity Interests. The Borrowers have no Subsidiaries on the
Restatement Effective Date, other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned, as of the Restatement Effective Date, by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens except
Permitted Liens. As of the Restatement Effective Date, the Borrowers have no
equity investments in any other corporation or entity other than (1) those
specifically disclosed in Part (b) of Schedule 5.13, and (2) equity investments
having an aggregate value at any time of no more than $10,000,000.

5.14 Margin Regulations; Investment Company Act. (a) No Borrower is engaged or
will engage, principally or as one of its important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the FRB), or extending credit for the purpose of purchasing or
carrying margin stock. Following the application of the proceeds of each
Borrowing or drawing under each Letter of Credit, not more than twenty-five
percent (25%) of the value of the assets (either of any Borrower only or of each
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between any Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.

(b) No Borrower, no Person Controlling any Borrower and no Subsidiary of any
Borrower is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

92



--------------------------------------------------------------------------------

5.15 Disclosure. Each Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other written information (other than projected financial information, and other
forward looking information and information of a general economic or industry
specific nature), when taken as a whole with all other information, when
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contained any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Holdings represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time; and provided, further that, with respect to any
financial statements not constituting projected financial information, Holdings
only represents that such financial statements present fairly in all material
respects the consolidated financial condition of the applicable Persons as of
the dates indicated.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.17 Taxpayer Identification Number; Other Identifying Information. The true and
correct U.S. taxpayer identification number of the Company and each other
Domestic Subsidiary party to a Loan Document as of the Restatement Effective
Date, is set forth on Schedule 10.02. The true and correct unique identification
number of each of Holdings, HIL and each other Foreign Obligor that has been
issued by its jurisdiction of organization and the name of such jurisdiction, as
of the Restatement Effective Date, are set forth on Schedule 5.17.

5.18 Representations as to Foreign Obligors. Each of Holdings and HIL represents
and warrants to the Administrative Agent and the Lenders that:

(a) It is, and each other Person that is a Foreign Obligor is, to the extent the
concept is applicable in the relevant jurisdiction, subject to civil and
commercial Laws with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party (collectively as to each such party,
the “Applicable Foreign Obligor Documents”), and the execution, delivery and
performance by it and by each other Person that is a Foreign Obligor of the
Applicable Foreign Obligor Documents constitute and will constitute, to the
extent the concept is applicable in the relevant jurisdiction, private and
commercial acts and not public or

 

93



--------------------------------------------------------------------------------

governmental acts. None of Holdings or HIL or any other Person that is a Foreign
Obligor nor any of their respective property has any immunity from jurisdiction
of any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) under the laws of the jurisdiction in which such party is organized
and existing in respect of its obligations under the Applicable Foreign Obligor
Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which Holdings, HIL and each other Person that is a
Foreign Obligor are each incorporated or organized and existing for the
enforcement thereof against such party under the Laws of such jurisdiction, and
to ensure the legality, validity, enforceability, or admissibility in evidence
of the Applicable Foreign Obligor Documents, subject to the exceptions on the
enforceability thereof described in Section 5.04 (including, without limitation,
the Foreign Obligor Enforceability Exceptions) and any requirement under local
law that the applicable Foreign Obligation Document, prior to admission into any
relevant foreign court, be translated into any language required by such court.
It is not necessary to ensure the legality, validity, enforceability, or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced, (ii) any charge or tax as has been timely
paid, (iii) any stamp duty imposed by the Cayman Islands or other jurisdiction
in the event that the Loan Documents are executed in, or thereafter brought to,
the Cayman Islands or such other jurisdiction for enforcement or otherwise and
(iv) in case of presentation of any Loan Documents, either directly or by way of
reference to a Luxembourg court or autorité constituée, where such court or
autorité constituée may require registration of all or part of the Loan
Documents with the Administration de l’Enregistrement et des Domaines in
Luxembourg, registration duties at a fixed rate of EUR 12 or at an ad valorem
rate depending on the nature of the Loan Documents may become due and payable.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which Holdings, HIL or any other Person that is a
Foreign Obligor is organized and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Obligor Documents (other than
any stamp duty, as referenced in Section 5.18(b)(iii) above) or (ii) any payment
to be made by such party pursuant to the Applicable Foreign Obligor Documents,
except as has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by Holdings, HIL and each other Person that is a Foreign
Obligor are, under applicable foreign exchange control regulations of the
jurisdiction in which such Foreign Obligor is organized and existing, not
subject to any notification or authorization except (i) such as have been made
or obtained or (ii) such as cannot be made or obtained until a later date
(provided that any notification or authorization described in clause (ii) shall
be made or obtained as soon as is reasonably practicable).

 

94



--------------------------------------------------------------------------------

5.19 Collateral Documents.

(a) The provisions of the Collateral Documents are effective to create in favor
of the Administrative Agent for the benefit of the Secured Parties a legal,
valid and enforceable Lien (subject to Liens permitted by Section 7.01) on all
right, title and interest of the respective Loan Parties that are party to the
Collateral Documents in the Collateral described therein.

(b) Upon the filing of Financing Statements, the Mortgages and the U.S. IP
Security Agreements, the delivery of the certificates representing the Pledged
Equity Interests, and the completion of such other actions which are required to
be taken by the applicable Collateral Documents to perfect the Liens in the
pledged Equity Interests and IP Rights of the Foreign Obligors, the Liens
created by the Collateral Documents will be perfected, to the extent such Liens
can be perfected by such filings, the delivery of such certificates and the
completion of such other actions.

(c) The Mortgages are effective (upon the filing or recordation thereof in
accordance with applicable Law and so long as all relevant mortgage taxes and
recording charges are duly paid) to create in favor of the Administrative Agent
(for the benefit of the Secured Parties) a legal, valid and enforceable and
perfected first priority Lien (subject to Permitted Encumbrances) on all of the
applicable Loan Parties’ right, title and interest in and to the Mortgaged
Property (as such term is defined in the applicable Mortgage) thereunder and the
proceeds thereof.

5.20 Solvency. The Borrowers and their Subsidiaries, together on a consolidated
basis, are Solvent.

5.21 USA PATRIOT Act. Each Loan Party is in compliance, in all material
respects, with the Act.

5.22 OFAC; Anti-Corruption Laws. The Borrowers have implemented and maintain in
effect policies and procedures designed to ensure compliance by the Borrowers,
their Subsidiaries and their respective Related Parties with Anti-Corruption
Laws and applicable Sanctions, and the Borrowers, their Subsidiaries and, to the
knowledge of the Borrowers, their respective Related Parties are in compliance
with Anti-Corruption Laws in all material respects and applicable Sanctions in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in any Borrower being designated as a
Sanctioned Person. None of (a) any Borrower or Subsidiary or (b) to the
knowledge of any Borrower, any Related Party of such Borrower or any of its
Subsidiaries, (i) is a Sanctioned Person, or (ii) is or has been (within the
previous five (5) years) engaged in any transaction with any Person who is now
or was then a Sanctioned Person or who is located, organized or residing in any
Designated Jurisdiction. No Loan or Letter of Credit, nor the proceeds from any
Loan or Letter of Credit, has been used, directly or indirectly, to lend,
contribute, provide or has otherwise made available to fund (a) any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Sanctioned Person, or in any other manner that will result in any violation
by any

 

95



--------------------------------------------------------------------------------

Person (including any Lender, any Arranger, the Administrative Agent, the L/C
Issuer or the Swing Line Lender) of Sanctions, or (b) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity in violation of Anti-Corruption Laws in any material respect.

5.23 Intellectual Property; Licenses, Etc. Each Loan Party and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) the absence of which,
either individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect, without conflicting with the rights of any other
Person in any manner which, either individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect, and, as of the
Restatement Effective Date, Schedule 5.23 sets forth a complete and accurate
list of all registered and other material IP Rights owned or used by each Loan
Party. To the knowledge of the Loan Parties, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by any Loan Party or any
Subsidiary infringes upon any rights held by any other Person, except which,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the knowledge of the Loan Parties, threatened in
writing, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.24 Labor Matters. There are, as of the Restatement Effective Date, no
collective bargaining agreements or Multiemployer Plans covering the employees
of any Loan Party or any of its Subsidiaries as of the Restatement Effective
Date, and neither any Loan Party nor any such Subsidiary has suffered any
strikes, walkouts or work stoppages within the last five years which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

5.25 Real Estate.

(a) Schedule 5.25 contains, as of the Restatement Effective Date, a true and
complete list of all Material Real Property of any Loan Party.

(b) No Mortgage encumbers improved Mortgaged Property that is located in a
Special Flood Hazard Zone unless flood insurance has been issued, or such other
evidence of flood insurance has been obtained as required by Section 6.07.

(c) Each Mortgaged Property is zoned in all material respects to permit the uses
for which such Mortgaged Property is currently being used. The present uses of
each Mortgaged Property and the current operations of conducted thereon do not
violate in any material respect any provision of any applicable building codes,
subdivision regulations, fire regulations, health regulations or building and
zoning by-laws, except to the extent that such violations could not reasonably
be expected to result in a Material Adverse Effect.

(d) Each parcel of Mortgaged Property is taxed as a separate tax lot.

5.26 Luxembourg Specific Representations. (a) The head office (administration
centrale), the place of effective management (siège de direction effective) and
(for the purposes

 

96



--------------------------------------------------------------------------------

of the Council Regulation (EC) N° 1346/2000 of May 29, 2000 on insolvency
proceedings) the center of main interests (centre des intérêts principaux) of
each Luxembourg Loan Party is in Luxembourg and is located at the place of its
registered office (siège statutaire); (b) each Luxembourg Loan Party complies
with all requirements of the Luxembourg law of 31 May 1999 on the domiciliation
of companies, as amended, and all related circulars issued by the Commission de
Surveillance du Secteur Financier; (c) none of the Luxembourg Loan Parties has
filed and, to the best of their knowledge, no person has filed a request with
any competent court seeking that the relevant Luxembourg Loan Party be declared
subject to bankruptcy (faillite), general settlement or composition with
creditors (concordat préventif de faillite) controlled management (gestion
contrôlee), reprieve from payment (sursis de paiement), judicial or voluntary
liquidation (liquidation judiciaire ou volontaire), such other proceedings
listed at Article 13, items 2 to 11, 13 and Article 14 of the Luxembourg Act
dated December 19, 2002 on the Register of Commerce and Companies, on Accounting
and on Annual Accounts of the Companies (as amended from time to time), (and
which include foreign court decision as to faillite, concordat or analogous
procedures according to Council Regulation (EC) n°1346/2000 of May 29, 2000 on
insolvency proceedings); (d) each Luxembourg Loan Party is not, and will not, as
a result of its entry into the Loan Documents or the performance of its
obligations thereunder, be in a state of cessation of payments (cessation de
paiements), or be deemed to be in such state, and has not lost, and will not, as
a result of its entry into the Loan Documents or the performance of its
obligations thereunder, lose its creditworthiness (ébranlement de crédit), or be
deemed to have lost such creditworthiness and is not aware, or may be not
reasonably be aware, of such circumstances; and (e) each Luxembourg Loan Party
is in compliance with any reporting requirements applicable to it pursuant to
the to the Central Bank of Luxembourg regulation 2011/8 or Regulation (EU)
N°648/2012 of the European Parliament and of the Council dated 4 July 2012 on
OTC derivatives, central counterparties and trade repositories.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnity obligations) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, the
Borrowers shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) Annual. As soon as available, but in any event within 90 days after the end
of each fiscal year of Holdings, (i) the consolidated balance sheet of Holdings
as of the end of such fiscal year and related consolidated statements of income,
cash flows and shareholders’ equity for such fiscal year, and notes thereto, all
prepared in a manner acceptable to the SEC and accompanied by an opinion of
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (which opinion shall not be qualified as to scope or contain
any going concern or other qualification), stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations, cash flows and changes in shareholders’ equity
of Holdings and its consolidated Subsidiaries as of the

 

97



--------------------------------------------------------------------------------

end of and for such fiscal year in accordance with GAAP; and (ii) a management’s
discussion and analysis of the financial condition and results of operations for
such fiscal year, as compared to the previous fiscal year; and

(b) Quarterly. As soon as available, but in any event within 60 days after the
end of each of the first three fiscal quarters of each fiscal year of Holdings,
(i) the consolidated balance sheet of Holdings as of the end of such fiscal
quarter and related consolidated statements of income and cash flows for such
fiscal quarter and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year, and notes thereto, all
prepared in a manner acceptable to the SEC and accompanied by a certificate of a
Responsible Officer stating that such financial statements fairly present, in
all material respects, the consolidated financial condition, results of
operations and cash flows of Holdings and its consolidated Subsidiaries as of
the date and for the periods specified in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of footnotes; and (ii) a
management’s discussion and analysis of the financial condition and results of
operations for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year.

6.02 Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings;

(b) promptly after any request by the Administrative Agent, copies of any
management letters submitted to the board of directors (or the audit committee
of the board of directors) of any Borrower by independent accountants in
connection with the accounts or books of such Borrower or any Subsidiary
thereof, or any audit of any of them;

(c) at least once in any calendar year, and in any event within 60 days of the
date the below referenced budget or strategic plan, as the case may be, is
approved by the board of directors of Holdings, (i) an annual budget of Holdings
and its Subsidiaries in form reasonably satisfactory to the Administrative Agent
prepared by Holdings for each fiscal month of the fiscal year covered by such
budget prepared in detail and (ii) a strategic plan prepared in summary form;
and, in the case of the annual budget, such budget shall be prepared in detail
with appropriate presentation and discussion of the principal assumptions upon
which such budget is based, accompanied by the statement of a Responsible
Officer of Holdings to the effect that the budget is a reasonable estimate for
the period covered thereby (it being understood that actual results may vary
significantly from any such projected or forecasted results);

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of public debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture or similar document
governing such public debt securities and not otherwise required to be furnished
to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;

 

98



--------------------------------------------------------------------------------

(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(f) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any material restrictions
on ownership, occupancy, use or transferability under any Environmental Law;

(g) promptly after the initiation of any condemnation or eminent domain
proceedings involving any Mortgaged Property;

(h) (i) (x) promptly, and in any event within 60 days of the date of any Loan
Party or any of its Subsidiaries becoming party or subject to (I) any Resolution
or (II) any administrative or judicial enforcement or adjudication proceeding
under Section 5(b) or Section 13(b) of the FTC Act and (y) subsequent to any
initial or further delivery of a budget and strategic plan pursuant to clauses
(A) and (B) below, within 14 days of the date of any request by the
Administrative Agent for a further updated budget and strategic plan, (A) a
budget of Holdings and its Subsidiaries in form consistent with that previously
provided or otherwise reasonably satisfactory to the Administrative Agent,
prepared by Holdings for each fiscal month of each fiscal year covered by such
budget prepared in detail for the period commencing with the first full fiscal
month following such event through to the latest Maturity Date applicable to any
Facility and (B) an updated strategic plan prepared in summary form; and, in the
case of the budget, such budget shall show compliance with the financial
covenants set forth in Section 7.11 and shall be prepared in detail with
appropriate presentation and discussion of the principal assumptions upon which
such budget is based, accompanied by the statement of a Responsible Officer of
Holdings to the effect that the budget is a reasonable estimate for the period
covered thereby (it being understood that actual results may vary significantly
from any such projected or forecasted results); and (ii) promptly, such
additional information regarding the Federal Trade Commission’s or any other
Governmental Authorities’ investigation, enforcement, administrative, or
judicial proceeding against any of the Loan Parties or any of their Subsidiaries
involving potential, alleged, or adjudicated violations of Section 5 of the FTC
Act or other laws prohibiting unfair or deceptive trade practices, as the
Administrative Agent (or any Lender through the Administrative Agent) may from
time to time reasonably request; and

(i) promptly, such additional information regarding the business, financial or
corporate affairs of any Borrower or any Subsidiary thereof, or compliance with
the terms of the Loan Documents, as the Administrative Agent (or any Lender
through the Administrative Agent) may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on

 

99



--------------------------------------------------------------------------------

which any Borrower posts such documents, or provides a link thereto on such
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on such Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that (i) each Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests such Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the applicable Borrower shall notify the Administrative
Agent (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance Holdings or the Company shall be required to provide
paper copies of the Compliance Certificates required by Section 6.02(b) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrowers with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrowers or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

6.03 Notices. Promptly notify the Administrative Agent:

(a) of the occurrence of any Default (and the Administrative Agent will notify
each Lender upon its receipt of such notice);

 

100



--------------------------------------------------------------------------------

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary thereof, other than pursuant to or
in connection with the implementation of or transition to International
Financial Reporting Standards, including any determination by Holdings referred
to in Section 2.10(b); and

(e) of any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of Holdings setting forth details of the occurrence
referred to therein and stating what action Holdings has taken and proposes to
take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable all obligations and liabilities to the extent the failure to do so could
reasonably be expected to result in a Material Adverse Effect, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless (i) the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the applicable Loan Party or (ii) the
non-payment thereof could not reasonably be expected to result in a Material
Adverse Effect; (b) all lawful claims which, if unpaid, would by law become a
Lien (other than a Permitted Lien) upon its property; and (c) all Indebtedness,
as and when due and payable, but subject to any grace periods or subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, if the non-payment thereof could reasonably be expected to result
in a Material Adverse Effect.

6.05 Preservation of Existence, Etc.. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; provided, that, in any event, (i) each of the Company and
HIL maintain its legal existing and good standing under the Laws of the
jurisdiction in which such Borrower is organized as of the Restatement Effective
Date and (ii) Holdings maintains its legal existing and good standing under the
Laws of the jurisdiction in which Holdings is organized as of the Restatement
Effective Date or any other jurisdiction so long as (x) the change to such
jurisdiction would not have an adverse effect on the interests of the Lenders
(it being understood and agreed that any loss, reduction or other adverse effect
on the nature and scope of the Guaranties (including, without limitation, any
adverse effect on the extent to which the Obligations are guarantied thereby)
and the Collateral shall be deemed to have an adverse effect on the interests of
the Lenders), (y) such jurisdiction shall be any of the Republic of Ireland, the
United Kingdom, any state within the United States or the District of Columbia,
or any other jurisdiction approved by the Administrative Agent (such approval
not to be unreasonably withheld), and (z) the Administrative Agent shall have
received in respect of such change in jurisdiction all documentation (including
any documentation requested by

 

101



--------------------------------------------------------------------------------

Administrative Agent or any Lender as may be required under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the PATRIOT Act), deliveries and evidence of completion of
any actions contemplated by Sections 6.13 and 6.14 on or before the date of any
such change in jurisdiction; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, copyrights, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted and except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) make all necessary repairs thereto and renewals and
replacements thereof, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrowers, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business in the applicable geographic
location, of such types and in such amounts (after giving effect to any
self-insurance) as are customarily carried under similar circumstances by such
other Persons and all such insurance shall (i) provide for not less than 30
days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance and (ii) name the Administrative Agent as
mortgagee (in the case of property insurance) or additional insured on behalf of
the Secured Parties (in the case of liability insurance) or loss payee (in the
case of property insurance), as applicable.

(b) If any portion of any Mortgaged Property upon which improvement(s) are
located is at any time located in a Special Flood Hazard Area, then the
Borrowers shall, or shall cause each Loan Party to, (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with the NFIP as set forth in the
Flood Laws and (ii) deliver to the Administrative Agent evidence of such
compliance in form and substance reasonably acceptable to the Administrative
Agent.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws (including, without limitation, all applicable Environmental Laws
and Environmental Permits) and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP (or the foreign
equivalent thereof)

 

102



--------------------------------------------------------------------------------

consistently applied shall be made of all financial transactions and matters
involving the assets and business of such Borrowers or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over such Borrower or such Subsidiary, as the case may
be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and upon reasonable
advance notice (no more frequently than twice during any fiscal year of Holdings
and at the sole cost and expense of the Lenders unless a Default or Event of
Default shall have occurred and be continuing); provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of (a) the Term A Loans made on the First
Amendment Effective Date to repay Revolving Credit Loans outstanding on such
date and to pay accrued interest and fees, costs and expenses incurred in
connection with this Agreement and the First Amendment (provided, that, to the
extent the proceeds of the Term A Loans exceed the aggregate outstanding amount
of the Revolving Credit Loans and such fees, costs and expenses, such proceeds
shall be used for general corporate or other purposes) and (b) all other Credit
Extension for general corporate or other purposes, in each case not in
contravention of any Law or of any Loan Document.

6.12 Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents, except to the extent where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

6.13 Additional Guarantors; Additional Collateral.

(a) Except with respect to any Excluded Assets, at the Borrowers’ expense:

(i) in the case of any Loan Party that is a Domestic Subsidiary,

(A) within 30 days (or such later date as may be agreed by the Administrative
Agent in its sole discretion) of the delivery of any Compliance Certificate to
the Administrative Agent pursuant to Section 6.02(a), with respect to any
property or assets acquired during the immediately preceding fiscal quarter that
are not subject to a perfected first priority Lien (subject to Permitted Liens)
in favor of the Administrative Agent for the benefit of the Secured Parties (as
well as any

 

103



--------------------------------------------------------------------------------

real property not subject to a Mortgage as of the Restatement Effective Date
which becomes Material Real Property after the Restatement Effective Date),
furnish to the Administrative Agent a description of such property or assets so
held or acquired in detail satisfactory to the Administrative Agent,

(B) within 30 days (or such later date as may be agreed by the Administrative
Agent in its sole discretion) after the acquisition of any property that
constitutes Material Real Property acquired after the Restatement Effective Date
by any Loan Party, furnish to the Administrative Agent a description of such
Material Real Property so held or acquired in detail satisfactory to the
Administrative Agent,

(C) within 30 days (or such later date as may be agreed by the Administrative
Agent in its sole discretion) of the delivery of any Compliance Certificate to
the Administrative Agent pursuant to Section 6.02(a), after such acquisition,
cause the applicable Loan Party to duly execute and deliver to the
Administrative Agent any supplements to the Security Agreement, supplements to
any U.S. IP Security Agreement and other security and pledge agreements as
specified by and in form and substance satisfactory to the Administrative Agent,
securing payment of all the Obligations of the applicable Loan Party under the
Loan Documents and constituting Liens on all such properties,

(D) within 30 days (or such later date as may be agreed by the Administrative
Agent in its sole discretion) of the delivery of any Compliance Certificate to
the Administrative Agent pursuant to Section 6.02(a), cause the applicable Loan
Party to take whatever action (including the filing of Uniform Commercial Code
financing statements) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on such property or assets, enforceable against all third
parties, but in any case, subject to any Permitted Liens and in accordance with
the Collateral Documents,

(E) within 60 days (or such later date as may be agreed by the Administrative
Agent in its sole discretion) of the delivery of any Compliance Certificate to
the Administrative Agent pursuant to Section 6.02(a), deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (C) and (D) above and as to such other matters as the Administrative
Agent may reasonably request, and

 

104



--------------------------------------------------------------------------------

(F) in the case of any such Material Real Property, within 60 days (or such
later date as may be agreed by the Administrative Agent in its sole discretion)
after (i) the date of the acquisition of Material Real Property or (ii) the date
of the delivery of any Compliance Certificate to the Administrative Agent
pursuant to Section 6.02(a) if such real property became during the immediately
preceding fiscal quarter (or was determined to be) a Material Real Property,
deliver to the Administrative Agent a Mortgage with respect to such Material
Real Property, duly executed by such Loan Party, together with, for each such
Mortgage:

(1) evidence that counterparts of such Mortgage have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may reasonably
deem necessary or desirable in order to create a valid first and subsisting Lien
(subject only to Permitted Encumbrances) on the property described therein in
favor of the Administrative Agent for the benefit of the Secured Parties and
that all filing, documentary, stamp, intangible and recording taxes and other
fees in connection therewith have been paid,

(2) (i) a fully paid American Land Title Association Lender’s Extended Coverage
title insurance policy or unconditional commitment therefor, with endorsements
or affirmative insurance requested by Administrative Agent (which may include,
without limitation, endorsements on matters relating to usury, first loss, last
dollar (to the extent not otherwise provided), zoning, doing business, variable
rate, address, separate tax lot, subdivision, tie in or cluster, contiguity,
access and so-called comprehensive coverage over covenants and restrictions, to
the extent such endorsements are available in the applicable jurisdiction(s) at
commercially reasonable rates) and in amounts reasonably acceptable to the
Administrative Agent, issued by title insurers acceptable to the Administrative
Agent (collectively, the “Title Company”), insuring such Mortgage to be a valid
first and subsisting Lien (subject only to Permitted Encumbrances) on the
property described therein, free and clear of all defects (including, but not
limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting only
the Permitted Encumbrances described in clauses (a), (c) and (d) and (f) of
Section 7.01, and providing for such other affirmative insurance and such
coinsurance and direct access reinsurance as the Administrative Agent may deem
reasonably necessary or desirable (each such policy or unconditional commitment,
a “Mortgage Policy”); and the applicable Loan Party shall deliver to the Title
Company such affidavits and indemnities as shall be reasonably required to
induce the Title Company to issue the Title Policy contemplated in this

 

105



--------------------------------------------------------------------------------

clause (B) and (ii) evidence reasonably satisfactory to the Administrative Agent
that all expenses and premiums of the Title Company and all other sums required
in connection with the issuance of the Title Policy and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording such Mortgage in the appropriate real estate records have been
paid to the Title Company or to the appropriate Governmental Authorities,

(3) to the extent within the possession of Holdings or any of its Subsidiaries,
the most current American Land Title Association survey for the Mortgaged
Property,

(4) evidence of the insurance required by Section 6.07,

(5) (i) a completed “Life of Loan” standard flood hazard determination form (a
“Flood Determination Form”); (ii) if the improvement(s) located on a Mortgaged
Property is located in a Special Flood Hazard Area, a notification to the
Company (“Borrower Notice”) and (if applicable) notification to the Company that
flood insurance coverage under the National Flood Insurance Program (“NFIP”) is
not available because the community in which the property is located does not
participate in the NFIP; and (iii) if the Borrower Notice is required to be
given and flood insurance is available in the community in which the improved
Mortgaged Property is located, a copy of one of the following: the flood
insurance policy, the Company’s application for a flood insurance policy plus
proof of premium payment, a declaration page confirming that flood insurance has
been issued, or such other evidence of flood insurance required by Section 6.07
(any of the foregoing being “Evidence of Flood Insurance”);

(6) an opinion of counsel (which counsel shall be reasonably satisfactory to the
Administrative Agent) in each state in which a Mortgaged Property is located
with respect to the enforceability of the form(s) of Mortgage to be recorded in
such state and such other matters as the Administrative Agent may reasonably
request, in each case, addressed to the Administrative Agent and the other
Secured Parties and in form and substance reasonably satisfactory to the
Administrative Agent; and

(7) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens
(subject only to Permitted Encumbrances) on the property described in the
Mortgage has been taken;

 

106



--------------------------------------------------------------------------------

(ii) in the case of any Loan Party that is a Foreign Subsidiary,

(A) within 60 days (or such later date as may be agreed by the Administrative
Agent in its sole discretion) after the date any Compliance Certificate is
delivered to the Administrative Agent pursuant Section 6.02(a), with respect to
any Equity Interests in any Subsidiaries organized or incorporated in any
jurisdiction in the immediately preceding fiscal quarter in which any Loan Party
is organized or any IP Rights (other than IP Rights that are (i) of de minimis
value or (ii) which are licensed from any IP Holding Company) that are not
subject to a perfected first priority Lien (subject to Permitted Liens) in favor
of the Administrative Agent for the benefit of the Secured Parties, furnish to
the Administrative Agent a description of such Equity Interests or IP Rights so
acquired in detail satisfactory to the Administrative Agent,

(B) within 60 days (or such later date as may be agreed by the Administrative
Agent in its sole discretion) after the date any Compliance Certificate is
delivered to the Administrative Agent pursuant Section 6.02(a), cause the
applicable Loan Party to duly execute and deliver to the Administrative Agent
any pledge and/or security agreements in respect of such Equity Interests, any
security and pledge agreements governed by the laws of any jurisdiction in which
any Loan Party is organized (as applicable) with respect to such IP Rights, and
any other Collateral Documents with respect to such assets, in each case, as
specified by and in form and substance reasonably satisfactory to the
Administrative Agent (including delivery of, or completion of such other actions
which are required to be taken by the applicable Collateral Documents to perfect
the Liens in, all such pledged Equity Interests, and other instruments of the
type specified in Section 4(a)(vi) of the Third Amendment (or the equivalent
thereof in such jurisdiction)), securing payment of all the Obligations of such
Loan Party under the Loan Documents and constituting Liens on all such Equity
Interests and IP Rights,

(C) within 60 days (or such later date as may be agreed by the Administrative
Agent in its sole discretion) after the date any Compliance Certificate is
delivered to the Administrative Agent pursuant Section 6.02(a), cause the
applicable Loan Party to take whatever action may be necessary or advisable in
the opinion of the Administrative Agent to vest in the Administrative Agent (or
in any representative of the Administrative Agent designated by it) for the
benefit of the Secured Parties valid and subsisting Liens on such assets,
enforceable against all third parties, and

(D) within 60 days (or such later date as may be agreed by the Administrative
Agent in its sole discretion) after the date any Compliance Certificate is
delivered to the Administrative Agent pursuant Section 6.02(a), deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable

 

107



--------------------------------------------------------------------------------

opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses (A), (C) and (D) above, and as to such other
matters as the Administrative Agent may reasonably request.

The Borrowers shall otherwise take or cause to be taken such actions and execute
and/or deliver or cause to be executed and/or delivered to the Administrative
Agent such documents as the Administrative Agent shall require to confirm the
validity of the Lien granted in favor of the Administrative Agent for the
benefit of the Secured Parties against such after-acquired properties or assets,
and such assets held on the Restatement Effective Date not made subject to a
Lien created by any of the Collateral Documents.

(b) With respect to (A) any Subsidiary (other than any Excluded Subsidiary)
which is required to become a Loan Party to comply with the provisions of
Section 6.15 after the date any Compliance Certificate is delivered to the
Administrative Agent pursuant Section 6.02(a), or (B) any Subsidiary that
becomes an IP Holding Company after the Restatement Effective Date, in each
case, at the Borrowers’ expense:

(i) if such Subsidiary is a Domestic Subsidiary,

(A) within 30 days after such date (or such later date as may be agreed by the
Administrative Agent in its sole discretion), cause such Domestic Subsidiary to
duly execute and deliver to the Administrative Agent a guaranty or guaranty
supplement, in form and substance reasonably satisfactory to the Administrative
Agent, guaranteeing the Obligations of the Loan Parties,

(B) within 30 days after such date (or such later date as may be agreed by the
Administrative Agent in its sole discretion), furnish to the Administrative
Agent a description of the properties and assets of such Domestic Subsidiary, in
detail reasonably satisfactory to the Administrative Agent,

(C) within 30 days after such date (or such later date as may be agreed by the
Administrative Agent in its sole discretion), cause to be duly executed and
delivered to the Administrative Agent any pledge agreements, supplements to the
Security Agreement, supplements to any U.S. IP Security Agreement, other
Collateral Documents, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (including delivery of all Pledged
Interests in and of such Subsidiary, and other instruments of the type specified
in Section 4(a)(iv) of the Third Amendment), securing the Obligations of such
Domestic Subsidiary under the Loan Documents and constituting Liens on all such
properties and assets,

(D) within 30 days after such date (or such later date as may be agreed by the
Administrative Agent in its sole discretion), cause to be

 

108



--------------------------------------------------------------------------------

taken whatever action (including the filing of Uniform Commercial Code financing
statements) may be necessary or advisable in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) for the benefit of
the Secured Parties valid and subsisting Liens on the properties purported to be
subject to such pledge agreements, supplements to the Security Agreement,
supplements to any U.S. IP Security Agreement and other Collateral Documents
delivered pursuant to this Section 6.13, enforceable against all third parties
in accordance with their terms,

(E) within 60 days after such date (or such later date as may be agreed by the
Administrative Agent in its sole discretion), deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (A), (C) and
(D) above, and as to such other matters as the Administrative Agent may
reasonably request,

(F) within 60 days after such date (or such later date as may be agreed by the
Administrative Agent in its sole discretion), with respect to each parcel of
Material Real Property owned or held by such Domestic Subsidiary, deliver such
documents, deliverables or instruments and take such actions similar to those
described in Section 6.13(a)(i)(F), each in scope, form and substance
satisfactory to the Administrative Agent; and

(ii) if such Subsidiary is a Foreign Subsidiary,

(A) within 60 days after such date (or such later date as may be agreed by the
Administrative Agent in its sole discretion), cause such Foreign Subsidiary to
duly execute and deliver to the Administrative Agent a guaranty or guaranty
supplement, in form and substance satisfactory to the Administrative Agent,
guaranteeing the Obligations of the Loan Parties,

(B) within 60 days after such date (or such later date as may be agreed by the
Administrative Agent in its sole discretion), furnish to the Administrative
Agent a description of the Equity Interests in and of such Foreign Subsidiary,
the Equity Interests of its Subsidiaries, and all IP Rights of such Foreign
Subsidiary, in detail satisfactory to the Administrative Agent,

(C) within 60 days after such date (or such later date as may be agreed by the
Administrative Agent in its sole discretion), cause to be duly executed and
delivered to the Administrative Agent any pledge and/or security agreements in
respect of the Equity Interests in and of such

 

109



--------------------------------------------------------------------------------

Foreign Subsidiary and each of its direct, first-tier Subsidiaries organized or
incorporated in any jurisdiction in which any Loan Party is organized, any
security and pledge agreements governed by the laws of any jurisdiction in which
any Loan Party is organized (as applicable) with respect to such IP Rights of
such Foreign Subsidiary (excluding any IP Rights that are (i) of de minimis
value or (ii) which are licensed from any IP Holding Company), and any other
Collateral Documents with respect to such assets, in each case, as specified by
and in form and substance reasonably satisfactory to the Administrative Agent
(including delivery of, or completion of such other actions which are required
to be taken by the applicable Collateral Documents to perfect the Liens in, all
pledged Equity Interests in and of such Subsidiary and each of its Subsidiaries
organized or incorporated in any jurisdiction in which any Loan Party is
organized or incorporated, and other instruments of the type specified in
Section 4(a)(vi) of the Third Amendment (or the equivalent thereof in such
jurisdiction)), securing the Obligations of such Foreign Subsidiary under the
Loan Documents and constituting Liens on all such properties and assets,

(D) within 60 days after such date (or such later date as may be agreed by the
Administrative Agent in its sole discretion), cause to be taken whatever action
may be necessary or advisable in the opinion of the Administrative Agent to vest
in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) for the benefit of the Secured Parties valid and
subsisting Liens on such assets, enforceable against all third parties, and

(E) within 60 days after such date (or such later date as may be agreed by the
Administrative Agent in its sole discretion), deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (A), (C) and
(D) above, and as to such other matters as the Administrative Agent may
reasonably request.

(c) Notwithstanding anything to the contrary contained in any of the Loan
Documents: (i) any guaranty of the Obligations provided by any Subsidiary of
Holdings that is an Excluded U.S. Guarantor shall not extend to the obligations
of any Loan Party that is a “U.S. Person” as defined in the Code, either
(x) directly or (y) indirectly by virtue of guaranteeing the Obligations of any
Loan Party that is not a U.S. Person which has itself guaranteed the Obligations
of a U.S. Loan Party (but, for the avoidance of doubt, any Excluded U.S.
Guarantor that has guaranteed the Obligations of any Loan Party that is not a
U.S. Person shall be liable for all Obligations of such Loan Party pursuant to
any such guarantee other than such Loan Party’s obligations under any guarantee
of the Obligations of a U.S. Person); (ii) the Collateral shall not include any
Excluded Assets; (iii) leasehold mortgages and landlord lien waivers, estoppels,
warehouseman waivers or other collateral access letters will not be required;
(iv) control

 

110



--------------------------------------------------------------------------------

agreements will not be required in respect of deposit accounts, securities
accounts and commodities accounts; (v) no Loan Party shall be required to
execute or deliver any Collateral Documents governed by any law other than the
laws of the state of New York or any jurisdiction of organization or
incorporation of any Loan Party; and (vi) perfection shall not be required with
respect to: (A) vehicles and any other assets subject to certificates of title
to the extent a Lien therein cannot be perfected by filing a Uniform Commercial
Code financing statement, (B) commercial tort claims, (C) letter of credit
rights (other than supporting obligations) and (D) any property or assets of
Holdings or any of its Subsidiaries to the extent the cost, burden, difficulty
or consequence (including any effect on the ability of the Loan Parties to
conduct their operations and business in the ordinary course) of perfecting a
security interest therein outweighs the benefit of the security afforded thereby
to the Secured Parties as reasonably determined by the Company and the
Administrative Agent (and the maximum guaranteed or secured amount may be
limited to minimize stamp duty, notarization, registration or other applicable
fees, taxes and/or duties where the benefit to the Secured Parties of increasing
the guaranteed or secured amount is disproportionate to the level of such fees,
taxes and/or duties).

(d) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem necessary or desirable in obtaining
the full benefits of, or (as applicable) in perfecting and preserving the Liens
of, such guaranties, supplements to the Security Agreement, supplements to any
U.S. IP Security Agreement, deeds of trust, trust deeds, deeds to secure debt,
mortgages, and other Collateral Documents.

6.14 Further Assurances.

(a) Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, certificates, assurances and other instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably require
from time to time in order to carry out more effectively the purposes of the
Loan Documents.

(b) At the request of the Required Lenders from time to time when either (i) an
Event of Default shall have occurred and be continuing or (ii) the Required
Lenders have a reasonable belief that the Loan Parties have failed to comply in
all material respects with applicable Environmental Laws, provide to the Lenders
within 60 days after such request, at the expense of the Borrowers, an
environmental site assessment report for any Mortgaged Property, prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent,
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance, response or other corrective action to address any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrowers, and the Borrowers hereby grant and agree
to cause any Subsidiary that owns or leases the Mortgaged Property described in
such request to grant at the time of such request to the Administrative Agent,
the Lenders, such firm

 

111



--------------------------------------------------------------------------------

and any agents or representatives thereof an irrevocable non-exclusive license,
subject to the rights of tenants or necessary consent of landlords, to enter
onto their respective properties to undertake such an assessment.

(c) At the Administrative Agent’s election from time to time, the Administrative
Agent may obtain (at the sole cost and expense of the Borrowers unless requested
more frequently than once in any Appraisal Period), an appraisal for each
Mortgaged Property providing a fair assessment of the fair market value of such
Mortgaged Property, prepared by an independent, third-party appraiser holding an
MAI designation and who is state licensed or state certified if required by the
laws of the state where such Mortgaged Property is located, reasonably
acceptable to the Administrative Agent as to form, assumptions, substance, and
appraisal date, and prepared in accordance with the requirements of FIRREA and
all other applicable Laws.

6.15 Guarantor Coverage Test. Ensure that within 60 days (or such later date as
may be agreed by the Administrative Agent in its sole discretion) of the
delivery of any Compliance Certificate to the Administrative Agent pursuant to
Section 6.02(a),

(a) the aggregate (without duplication) Loan Party Consolidated EBITDA for the
most recently ended four fiscal quarter period attributable to the Loan Parties
as a group is no less than 80.0% of the Consolidated EBITDA of Holdings and its
Subsidiaries on a consolidated basis for such four fiscal quarter period; and

(b) the aggregate (without duplication) Loan Party Assets of the Loan Parties as
a group as of the last day of the most recently ended fiscal quarter is no less
than 80.0% of total assets of Holdings and its Subsidiaries on a consolidated
basis as of the last day of such fiscal quarter;

provided that, for the purposes of determining compliance with this
Section 6.15: (w) the Consolidated EBITDA and total assets of any Subsidiary of
Holdings which is an Excluded Subsidiary shall be excluded in calculating the
Consolidated EBITDA and the consolidated total assets of Holdings and its
Subsidiaries; (x) the Consolidated EBITDA and total assets of any Subsidiary of
Holdings which is not a Loan Party shall be excluded in calculating the Loan
Party Consolidated EBITDA and the Loan Party Assets to the extent included
therein; (y) Consolidated EBITDA, Loan Party Consolidated EBITDA, Loan Party
Assets and the consolidated total assets of Holdings and its Subsidiaries shall
be determined without giving effect to any write-off of any intercompany
receivables due from, or equity value attributable to, Herbalife Venezuela; and
(z) the Consolidated EBITDA and the consolidated total assets of Holdings and
its Subsidiaries shall be calculated by giving pro forma effect to any such
purchase or acquisition of the capital stock or other equity securities of
another Person or the assets of another Person that constitute a business unit
or all or substantially all of the business of such Person as though such
purchase or acquisition had been consummated as of the first day of the
applicable fiscal period.

6.16 Conditions Subsequent. The Credit Parties shall satisfy the requirements
set forth on Schedule 6.16 on or before the date specified therein for such
requirement (or such later date as may be agreed by the Administrative Agent in
its sole discretion).

 

112



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnity obligations) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, the
Borrowers shall not, nor shall they permit any Subsidiary to, directly or
indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (the “Permitted Liens”):

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the First Amendment Effective Date, including Liens
replacing such Liens (“Replacement Liens”); provided that, (i) the aggregate
principal amount of the Indebtedness, if any, secured by such Liens does not
increase, except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with the
refinancing thereof and by an amount equal to any existing commitments
unutilized thereunder; and (ii) such Liens do not encumber any property other
than the property subject thereto on the Closing Date and (iii) any Lien
securing Indebtedness in excess of (x) $5,000,000 individually, or
(y) $20,000,000 in the aggregate (when taken together with all other Liens
outstanding in reliance on this clause (b) that were not set forth on Schedule
7.01 to the Existing Credit Agreement as delivered on the First Amendment
Effective Date) shall only be permitted in reliance on this clause (b) to the
extent that such Lien was, or such Liens were, listed on Schedule 7.01 to the
Existing Credit Agreement as delivered on the First Amendment Effective Date;

(c) Liens for Taxes, provided, that, in the case of Taxes of a Loan Party such
Taxes are not yet due and payable or delinquent or constitute Liens for Taxes
(including in respect of deposits made in respect of such Taxes) that are being
contested in good faith by appropriate proceedings for which reserves have been
established to the extent required by GAAP, which proceedings (or orders entered
in connection with such proceedings) have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien;

(d) Liens in respect of property of a Loan Party or any Subsidiary thereof
imposed by law that were incurred in the ordinary course of business and do not
secure Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business;
provided that such Liens secure amounts not yet due and payable or delinquent
or, to the extent such amounts are so due and payable or delinquent, such
amounts are being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, which
proceedings for orders entered in connection with such proceedings have the
effect of preventing the forfeiture or sale of the property or assets subject to
any such Lien;

 

113



--------------------------------------------------------------------------------

(e) Liens (other than any Lien imposed by ERISA or Section 401(a)(29) or 412(n)
or the Tax Code) (i) imposed by law or deposits made in connection therewith in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security; (ii) incurred in the
ordinary course of business to secure the performance of tenders, statutory
obligations (other than excise taxes), surety, stay, customs and appeal bonds,
statutory bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (including
obligations imposed by the applicable laws of foreign jurisdictions and
exclusive of obligations for the payment of borrowed money); or (iii) arising by
virtue of deposits made in the ordinary course of business to secure liability
for premiums to insurance carriers; provided that, with respect to clauses (i),
(ii) and (iii) above such Liens are set amounts not yet due and payable or
delinquent or, to the extent such amounts are so due and payable, such amounts
are being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, which proceedings for
orders entered in connection with such proceedings have the effect of preventing
the forfeiture or sale of the property or assets subject to any such Lien;

(f) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, encroachments, protrusions and other similar charges or encumbrances,
and minor title deficiencies on or with respect to any real property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness and
(ii) individually or in the aggregate materially interfering with the conduct of
the business of Holdings or its Subsidiaries at such real property;

(g) Liens arising out of judgments or awards not resulting in an Event of
Default (including notices of lis pendens and associated rights) and in respect
of which judgments or awards the applicable Loan Party or other Subsidiary shall
in good faith be prosecuting an appeal or proceedings for review in respect of
which there shall be secured a subsisting stay of execution pending such appeal
or proceedings;

(h) Liens securing Indebtedness permitted under Section 7.03(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost of the property being acquired on the date of acquisition;

(i) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Borrower or any
Subsidiary thereof in the ordinary course of business in accordance with the
past practices of such Borrower or Subsidiary;

(j) bankers’ Liens, rights of set-off and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by a Borrower or any Subsidiary thereof, in each case granted (or
otherwise arising) in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management and operating account arrangements
(including any Cash Management Agreement), including those involving pooled
accounts and netting arrangements; provided that, in no case shall any such
Liens secure (either directly or indirectly) the repayment of any Indebtedness;

 

114



--------------------------------------------------------------------------------

(k) Liens on assets of a Person (and its Subsidiaries) existing at the time such
Person or asset is acquired or merged with or into or consolidated with a
Borrower or any of its Subsidiaries (and not created in anticipation or
contemplation thereof), together with any Replacement Liens thereof; provided
that, such Liens do not extend to assets not subject to such Liens at the time
of acquisition (other than improvements thereon) and, in respect of a
Replacement Lien, such Liens do not encumber any property other than the
property subject thereto on the date such Person or asset is acquired or merged
with or into or consolidated with a Borrower or any of its Subsidiaries;

(l) licenses of intellectual property (i) granted by any Borrower or any of its
Subsidiaries in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of such Borrower or
such Subsidiary and (ii) between or among any Borrower and/or any Subsidiaries
thereof;

(m) cash deposits required to secure obligations in respect of letters of credit
and bank Guarantees (i) listed on Schedule 7.03 to the Existing Credit Agreement
as delivered on the First Amendment Effective Date, (ii) issued in respect of
refinancings or renewals permitted under Section 7.03(b) or (iii) issued in the
ordinary course of business in an aggregate amount not to exceed $150,000,000 at
any time;

(n) restrictions on transfers of securities imposed by applicable securities
laws;

(o) Liens in favor of the financial institutions providing cash pooling services
to the Borrowers and/or their Subsidiaries; provided, that such Liens are
granted solely in the bank accounts that are the subject of such pooling
arrangements and the obligations secured thereby are limited to the obligations
arising under the pooling arrangements, including, without limitation, for the
fees and costs of the financial institutions providing such services;

(p) Liens securing Indebtedness permitted under Section 7.03(h) in an aggregate
amount not to exceed $150,000,000 at any time;

(q) Liens on Collateral (for so long as such Collateral is subject to the Lien
of the Collateral Documents) securing Indebtedness incurred pursuant to
Section 7.03(j) in an aggregate amount not to exceed $150,000,000, so long as
(i) such Indebtedness shall be secured on an equal and ratable basis with the
Liens securing the Obligations pursuant to one or more intercreditor agreements
reasonably satisfactory to the Administrative Agent, (ii) such Indebtedness has
a stated maturity date not earlier than the Maturity Date and (iii) the
documentation governing such Indebtedness contains maintenance financial
covenants no more restrictive than those contained in this Agreement, unless the
Required Lenders and the Borrowers have entered into an amendment to this
Agreement giving effect to any such more restrictive financial maintenance
covenants;

(r) other Liens on Collateral (for so long as such Collateral is subject to the
Lien of the Collateral Documents) securing Indebtedness incurred pursuant to
Section 7.03(j) so long as (i) such Liens are expressly junior to the Liens
securing the Obligations pursuant one or more intercreditor agreements
reasonably satisfactory to the Administrative Agent and (ii) the

 

115



--------------------------------------------------------------------------------

Indebtedness secured thereby (x) is subordinated in right of payment to the
prior payment in full of the Obligations pursuant to the intercreditor agreement
or agreements referred to in clause (i) above, (y) has a stated maturity date
after (and no scheduled amortization prior to) the date six months after the
Maturity Date and (z) is governed by documentation containing terms and
provisions no more restrictive than those contained in this Agreement and
otherwise reasonably acceptable to the Administrative Agent, unless the Required
Lenders and the Borrowers have entered into an amendment to this Agreement
giving effect to any such more restrictive provisions;

(s) Liens on Indebtedness incurred pursuant to Section 7.03(g);

(t) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(u) Any interest or title of a lessor, sublessor, licensor or sublicensor by a
lessor’s, sublessor’s, licensor’s or sublicensor’s interest under leases or
licenses entered into by Holdings or any Subsidiary as tenant, subtenant,
licensee or sublicense in the ordinary course of business, including, without
limitation, any assignments of insurance or condemnation proceeds provided to
landlords (or their mortgagees) pursuant to the terms of any lease and Liens and
rights reserved in any lease for rent or for compliance with the terms of such
lease;

(v) Liens securing reimbursement obligations in respect of documentary letters
of credit or bankers acceptances, provided, that such Liens attach only to the
documents and goods covered thereby and the proceeds thereof;

(w) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(x) Liens on (i) any cash earnest money deposits made by Holdings or any
Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder and (ii) cash relating to escrows established for an
adjustment in purchase price or liabilities or indemnities for Dispositions, to
the extent the relevant Disposition is permitted hereby;

(y) Liens arising in connection with the filing of Uniform Commercial Code (or
equivalent) financing statements solely as a precautionary measure in connection
with operating leases or the consignment of goods;

(z) Liens in favor of a trustee in an indenture relating to any Indebtedness to
the extent such Liens secure only customary compensation and reimbursement
obligations of such trustee;

(aa) Liens securing cash collateral in an aggregate amount not to exceed
$10,000,000 at any time granted to a financial counterparty to a Swap Contract
that is not a Hedge Bank in connection with the incurrence of Indebtedness
incurred pursuant to Section 7.03(e); and

(bb) Liens securing Indebtedness and other obligations in an amount not to
exceed $25,000,000 at any one time outstanding.

 

116



--------------------------------------------------------------------------------

7.02 Investments. Make any Investments, except:

(a) Investments held by a Borrower or any Subsidiary thereof in the form of cash
equivalents or short-term marketable debt securities;

(b) Investments arising in connection with the purchase and sale of marketable
securities to facilitate the repatriation of earnings by Foreign Subsidiaries
and Investments arising in connection with the payment of intercompany and other
obligations incurred in the ordinary course of business by Foreign Obligors;

(c) advances to officers, directors and employees of the Borrowers and their
Subsidiaries, for travel, entertainment, relocation and analogous ordinary
business purposes, in each case consistent with past practices;

(d) Investments made by any Borrower in any other Borrower or in any
Wholly-Owned Subsidiaries and Investments made by any Wholly-Owned Subsidiary in
any Borrower or in another Wholly-Owned Subsidiary;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business; Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss; Investments received in
satisfaction of judgments, foreclosure of Liens or settlement of Indebtedness or
other obligations;

(f) Guarantees permitted by Section 7.03;

(g) Investments arising in connection with Swap Contracts permitted hereunder;

(h) Investments in respect of prepaid expenses, negotiable instruments held for
collection or lease, utility, workers’ compensation, performance and similar
deposits provided to third parties in the ordinary course of business;

(i) Investments constituting non-cash consideration received in connection with
Dispositions permitted by Section 7.05;

(j) other Investments so long as (i) both before and immediately after giving
pro forma effect to such Investment (x) no Default shall then exist and (y) the
Loan Parties shall be in compliance with Section 7.11 as of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01 hereof and (ii) in the case of any purchase or other acquisition of
capital stock or other equity securities of another Person or any purchase or
other acquisition (in one transaction or a series of related transactions) of
the assets of another Person that constitute a business unit or all or
substantially all of the business of such Person, (x) the lines of business of
the Person to be (or the property of which is to be) so

 

117



--------------------------------------------------------------------------------

purchased or otherwise acquired shall be substantially the same (or reasonably
related to) lines of business as one or more of the principal businesses of the
Borrowers and their Subsidiaries in the ordinary course and (y) any such
newly-created or acquired Wholly-Owned Subsidiary shall comply with the
applicable requirements of Section 6.13.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the First Amendment Effective Date and any
refinancings, refundings, renewals or extensions thereof; provided that (i) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) the terms relating to
amortization, maturity date, collateral (if any) and subordination (if any) of
any such refinancing, refunding, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and (iii) any Indebtedness that is in
excess of (x) $5,000,000 individually, or (y) $20,000,000 in the aggregate (when
taken together with all other Indebtedness outstanding in reliance on this
clause (b) that was not set forth on Schedule 7.03 to the Existing Credit
Agreement as delivered on the First Amendment Effective Date)) shall only be
permitted in reliance on this clause (b) to the extent that such Indebtedness
was listed on Schedule 7.03 to the Existing Credit Agreement on the First
Amendment Effective Date;

(c) Indebtedness of any Borrower to any other Borrower or any Wholly-Owned
Subsidiary and Indebtedness of any Wholly-Owned Subsidiary to any Borrower or
other Wholly-Owned Subsidiary, in each case, solely to the extent permitted by
and incurred in accordance with Section 7.02;

(d) Guarantees of any Borrower or any Subsidiary thereof in respect of
Indebtedness otherwise permitted hereunder of a Borrower or any Wholly-Owned
Subsidiary;

(e) obligations (contingent or otherwise) of any Borrower or any Subsidiary
thereof existing or arising under any Swap Contract (together with any
Guarantees thereof), provided that (i) such obligations are (or were) entered
into by such Person in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person, or changes in
the value of securities issued by such Person, and not for purposes of
speculation or taking a “market view;” and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;

(f) Indebtedness in respect of Capital Lease Obligations, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(h); provided, however, that the
aggregate amount of all such Indebtedness

 

118



--------------------------------------------------------------------------------

at any one time outstanding shall not exceed $150,000,000, plus such additional
amounts as are hereafter required in accordance with changes imposed by GAAP to
be reflected as a Capital Lease Obligation;

(g) Indebtedness of Foreign Subsidiaries other than a Loan Party and incurred
for working capital purposes not to exceed $50,000,000 in the aggregate at any
time outstanding;

(h) Indebtedness of the Borrowers or any Subsidiaries thereof incurred in
respect of bank guarantees, letters of credit or similar instruments to support
local regulatory, solvency, consumer requirements and tax disputes not to exceed
$150,000,000 in the aggregate at any time outstanding;

(i) Cash Management Obligations and other Indebtedness in respect of netting
services, cash pooling arrangements, automatic clearinghouse arrangements,
overdraft protections, employee credit card programs and other cash management
and similar arrangements in the ordinary course of business, and any Guarantees
thereof;

(j) other Indebtedness so long as both before and immediately after giving pro
forma effect to the incurrence of such Indebtedness (i) no Default shall then
exist and (ii) the Loan Parties shall be in compliance with Section 7.11 as of
the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 6.01 hereof; and

(k) Indebtedness under the 2014 Convertible Notes as of the Restatement
Effective Date and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and (ii) the terms
relating to amortization, maturity date, collateral (if any) and subordination
(if any) of any such refinancing, refunding, renewing or extending Indebtedness,
and of any agreement entered into and of any instrument issued in connection
therewith, are no less favorable in any material respect to the Loan Parties or
the Lenders than the terms of any agreement or instrument governing the
Indebtedness being refinanced, refunded, renewed or extended.

7.04 Fundamental Changes. Subject to Section 6.05(a)(ii), merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

(a) any Subsidiary may merge with (i) a Borrower, provided that such Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that except as set forth in clause (c) below, when any
Guarantor is merging with another Subsidiary, the continuing or surviving Person
shall be a Guarantor or shall become a Guarantor within the timeframe set forth
in Section 6.13;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to a Borrower or to another Subsidiary;
provided that except as set forth in clause (c) below, if the transferor in such
a transaction is a Guarantor, then the transferee must either be a Borrower or a
Guarantor; and

 

119



--------------------------------------------------------------------------------

(c) subject to Section 6.13, if any Borrower determines in good faith that such
liquidation or dissolution or change in legal form is in the best interests of
such Borrower and/or its Subsidiaries and is not materially disadvantageous to
the Lenders, (i) any Guarantor (other than any Borrower) may merge, dissolve,
liquidate, consolidate with or into, or Dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of, any other Guarantor or a
Borrower (so long as such Borrower is the surviving entity of any such
transaction), and (ii) any Subsidiary that is not a Loan Party may merge,
dissolve, liquidate, consolidate with or into any other Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of,
any other Person, in each case, so long as both before and immediately after
giving pro forma effect to such transaction or series of transactions (A) no
Default shall then exist and (B) the Loan Parties shall be in compliance with
Section 7.11 as of the most recent fiscal quarter for which financial statements
have been delivered pursuant to Section 6.01 hereof.

7.05 Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete or worn out or surplus property, or otherwise no
longer used or useful, whether now owned or hereafter acquired, in the ordinary
course of business;

(b) Dispositions in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by a Borrower or any Subsidiary to another Borrower
or to a Wholly-Owned Subsidiary;

(e) Dispositions permitted by Section 7.04, or otherwise effected pursuant to an
Investment pursuant to Section 7.02, and the granting of Liens permitted under
Section 7.01;

(f) Dispositions of Subsidiaries, or their property, that are not Loan Parties
so long as both before and immediately after giving pro forma effect to any such
Disposition (i) no Default shall then exist, and (ii) the Loan Parties shall be
in compliance with Section 7.11 as of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01 hereof;

(g) Dispositions by the Borrowers and their Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, and (ii) the
aggregate book value of all property Disposed of in reliance on this clause
(g) in any fiscal year shall not exceed $75,000,000; and

(h) the settlement or early termination of any Permitted Convertible
Indebtedness Call Transaction; provided that the sole consideration paid by
Holdings in connection with such settlement or early termination is common stock
of Holdings and cash in lieu of fractional shares (other than, in the case of an
early termination of such Permitted Convertible Indebtedness Call Transaction,
pursuant to customary exceptions to the right of an issuer to settle the
relevant close-out amount, cancellation amount or other similar payment
obligation in shares).

 

120



--------------------------------------------------------------------------------

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) each Subsidiary may make Restricted Payments to (i) the Loan Parties and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made or (ii) the Loan Parties in an amount
equal to the Tax liabilities of such Loan Parties then due and owing
attributable to such Subsidiary;

(b) each Subsidiary may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) Holdings and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of other common Equity Interests;

(d) Holdings may (i) declare or pay cash dividends to its shareholders and
(ii) purchase, redeem or otherwise acquire for cash Equity Interests issued by
it, so long as both (a) from and after the Restatement Effective Date the
aggregate amount of such Restricted Payments (excluding shares retained in a
cashless exchange in connection with the vesting or exercise of share based
compensation arrangements pursuant to Holdings’ share-based compensation plans)
shall not exceed $233,000,000 in the aggregate and (b) before and immediately
after giving pro forma effect to such transaction or series of related
transactions (i) no Default shall then exist, (ii) the Consolidated Total
Leverage Ratio as at the end of the fiscal quarter of Holdings most recently
ended for which financial statements have been delivered pursuant to
Section 6.01 shall not exceed a ratio determined by subtracting 0.25 from the
first number in the maximum ratio permitted for such fiscal quarter by
Section 7.11(b) as set forth in the column titled maximum Consolidated Total
Leverage Ratio and (iii) the Loan Parties shall be in compliance with Sections
7.11(a) and 7.11(c) as of the end of the fiscal quarter most recently ended for
which financial statements have been delivered pursuant to Section 6.01;
provided, that simultaneously with the making any such Restricted Payment
pursuant to this clause (d) (and without duplication of any other voluntary
prepayment of Committed Loans or reduction of the Revolving Credit Commitments
elected by any Borrower at any time), (x) the Borrowers shall have permanently
reduced the Aggregate Revolving Commitments pursuant to Section 2.06 in a
principal amount equal to (A) the amount of such Restricted Payment, multiplied
by (B) 2, and (y) to the extent any Revolving Credit Loans must be prepaid in
order for such reduction of the Aggregate Revolving Commitments to be permitted
by Section 2.06, the Borrowers shall have voluntarily prepaid the outstanding
Revolving Credit Loans pursuant to Section 2.05(a) in an

 

121



--------------------------------------------------------------------------------

amount such that the Total Revolving Outstandings would not exceed the Aggregate
Revolving Commitments after giving effect to the reduction of the Aggregate
Revolving Commitments required by the foregoing clause (x);

(e) Holdings may purchase, redeem or otherwise acquire for cash Equity Interests
issued by it in an aggregate amount not to exceed $1,150,000,000 with the cash
proceeds of the 2014 Convertible Notes;

(f) (i) any payment of premium by Holdings to a counterparty under a Permitted
Convertible Indebtedness Call Transaction, (ii) any payment in connection with a
Permitted Convertible Indebtedness Call Transaction (x) by delivery of shares of
Holdings’ common stock upon net share settlement thereof or (y) by set-off
and/or payment of an early termination amount thereunder in common stock upon
any early termination thereof and (iii) any payment of cash in lieu of
fractional shares thereunder;

(g) Holdings may pay to the holders of the 2014 Convertible Notes interest
payable pursuant to the terms thereof;

(h) Holdings may honor any conversion request of a holder of the 2014
Convertible Notes (including any payment of cash in connection with such
conversion pursuant to the terms of such 2014 Convertible Notes in an amount not
to exceed the principal amount of such 2014 Convertible Notes) and may make cash
payments in lieu of fractional shares in connection with any such conversion, in
each case on terms no less favorable in any material respect to the Loan Parties
or the Lenders than the terms in effect on the Second Amendment Effective Date;
and

(i) Holdings may refinance, renew, refund or extend the 2014 Convertible Notes
as permitted by Section 7.03(k), and may pay interest, honor any conversion
request (including any payment of cash in connection with such conversion
pursuant to the terms of any such refinancing, renewal, refunding or extension
of the 2014 Convertible Notes in an amount not to exceed the principal amount of
such refinancing, renewal, refunding or extension of the 2014 Convertible Notes)
and make cash payments in lieu of fractional shares upon conversion in respect
of the notes issued pursuant to any such refinancing, renewal, refunding or
extension.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrowers
and their Subsidiaries on the date hereof or any business substantially related
or incidental thereto or any reasonable extension thereof.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrowers, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
such Borrower or such Subsidiary as could reasonably be obtainable by such
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, provided that the foregoing restriction
shall not apply to (i) transactions between and among the Borrowers and their
Subsidiaries, (ii) Restricted Payments permitted by Section 7.06,
(iii) Dispositions permitted by Section 7.05, (iv) Investments permitted by
Section 7.02 and (v) customary compensation and indemnification may be paid to
officers, directors, employees and distributors.

 

122



--------------------------------------------------------------------------------

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Borrower or any Subsidiary thereof to make Restricted Payments to any
Borrower or any Guarantor or to otherwise transfer property to any Borrower or
any Guarantor, (ii) of any Borrower or any Subsidiary thereof to Guarantee the
Indebtedness of any Borrower or (iii) of any Borrower or any Subsidiary thereof
that is party to the Security Agreement to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.03(f) solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness; or (b) except as contemplated by Section 7.01(q) and (r),
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person; provided, that this
Section 7.09 shall not prohibit (I) any such limitation or requirement pursuant
to the terms of Indebtedness (x) of Foreign Subsidiaries which are not Loan
Parties and (y) outstanding under a credit agreement, loan agreement, indenture
or other documentation containing terms and provisions that are, in the good
faith determination of Holdings, not materially adverse to the interests of the
Lenders, in each case so long as such Indebtedness is permitted under
Section 7.03 or (II) (a) any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien,
(b) customary restrictions and conditions contained in any agreement relating to
the sale of any property permitted under Section 7.05 pending the consummation
of such sale, (c) agreements restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the ordinary course of business, in each case
relating solely to the assets subject to such lease or license or assets
relating solely to the such joint venture agreement, (d) contracts entered into
in the ordinary course of business restricting the assignment of such contracts,
and (e) any such limitations or requirements that are binding on a Person at the
time such Person first became a Subsidiary of Holdings, so long as all such
limitations and requirements were not entered into in contemplation of such
Person becoming a Subsidiary of Holdings, together with any replacement
agreement thereof so long as the terms thereof are not materially less favorable
to such Subsidiary.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately,

(a) (i) to purchase or carry margin stock (within the meaning of Regulation U of
the FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose or
(ii) for any other purpose other than as specified in Section 6.11;

(b) knowingly in violation of the Trading With the Enemy Act (50 U.S.C. § 1 et
seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to

 

123



--------------------------------------------------------------------------------

(i) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (ii) the Act).
Furthermore, none of the Borrowers or their Subsidiaries (x) shall become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (y) knowingly engages or will
engage in any dealings or transactions, or be otherwise associated, with any
such “blocked person” or in any manner violative in any material respects of any
such order; or

(c) for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in violation of Anti-Corruption Laws.

7.11 Financial Covenants.

(a) Consolidated Coverage Ratio. Permit the Consolidated Coverage Ratio as of
the end of any fiscal quarter of Holdings to be less than 4.00 to 1.00.

(b) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any fiscal quarter of Holdings set forth below to be
greater than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending as of

   Maximum
Consolidated Total
Leverage Ratio

Each fiscal quarter ended on or prior to December 31, 2013

   2.50 to 1.00

March 31, 2014

   3.50 to 1.00

June 30, 2014

   3.50 to 1.00

September 30, 2014

   3.50 to 1.00

December 31, 2014

   3.50 to 1.00

March 31, 2015 and each fiscal quarter ended thereafter

   3.25 to 1.00

(c) Consolidated Cash. Permit the amount of cash and cash equivalents of
Holdings and its consolidated Subsidiaries to be less than $200,000,000 in the
aggregate at any time.

7.12 Capital Expenditures. Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations) unless both before and immediately after giving
pro forma effect to such expenditure (i) no Default shall then exist and
(ii) the Loan Parties shall be in compliance with Section 7.11 as of the most
recent fiscal quarter for which financial statements have been delivered
pursuant to Section 6.01.

 

124



--------------------------------------------------------------------------------

7.13 Accounting Changes. Make any material change in accounting policies or
reporting practices, except as required or permitted by GAAP.

7.14 Sanctions. Permit any Loan or Letter of Credit or the proceeds of any Loan
or Letter of Credit, directly or indirectly, (i) to be lent, contributed or
otherwise made available to fund any activity or business in any Designated
Jurisdiction; (ii) to fund any activity or business of any Sanctioned Person; or
(iii) in any other manner that will result in any violation by any Person
(including any Lender, Arranger, Administrative Agent, L/C Issuer or Swing Line
Lender) of any Sanctions.

7.15 Prepayments, Etc. of Subordinated Indebtedness. Optionally prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Indebtedness contractually subordinated in right of payment to the
Obligations hereunder; provided, however, that, Holdings and its Subsidiaries
may refinance or replace any such Indebtedness to the extent permitted by
Section 7.03 hereof and the subordination terms governing such Indebtedness.

7.16 Amendment, Etc. of Organization Documents and Subordinated Indebtedness.

(a) Agree to or permit any material amendment, restatement, supplement or other
modification to, or waiver of, any of its Organization Documents without
obtaining the prior written consent of the Administrative Agent if such
amendment, restatement, supplement or other modification or waiver would be
materially adverse to the Lenders; provided that, for the avoidance of doubt,
any reincorporation of Holdings permitted by Section 6.05 shall not by itself be
regarded as materially adverse to the Lenders.

(b) Amend or otherwise change the terms of any Indebtedness subordinated in
right of payment to the Indebtedness hereunder, if such amendment or change
would be prohibited by the subordination terms governing such Indebtedness.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay in the
currency required hereunder (i) when and as required to be paid herein, any
amount of principal of any Loan or any L/C Obligation, or (ii) within five
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.02(h), 6.03(a), 6.05 (but
solely with respect to the continued existence of each Borrower), or 6.11 or
Article VII; or

 

125



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) actual knowledge by any Loan
Party or (ii) receipt by Holdings of written notice thereof from the
Administrative Agent or Lenders constituting Required Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to have been delivered hereby or thereby shall be incorrect or misleading in any
material respect when made, confirmed or deemed made (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof); or

(e) Cross-Default. (i) Any Borrower or any Subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause, with the giving
of notice if required, such Indebtedness to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided, that this clause (e)(i)(B) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the assets securing such Indebtedness, if such sale or transfer
is permitted hereunder, and, provided further, that, for the avoidance of doubt,
this clause (e)(i)(B) shall not apply to any honoring permitted hereunder by
Holdings of any conversion request of a holder of the 2014 Convertible Notes or
any refinancing, renewal, refunding or extension thereof permitted by
Section 7.03(k); or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any Borrower or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which any
Borrower or any Subsidiary thereof is an Affected Party (as so defined) and, in
the case of either clause (e)(ii)(A) or (e)(ii)(B), (x) the Swap Termination
Value owed by such Borrower or such Subsidiary as a result thereof is greater
than the Threshold Amount and (y) such Swap Termination Value has not been paid
or discharged within 15 days of the incurrence thereof; or

(f) Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law (including any of the
events listed in Section 1.02(d) of this Agreement), or makes an assignment for
the benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, provisional liquidator, liquidator,
rehabilitator or similar officer for it or for all or any material

 

126



--------------------------------------------------------------------------------

part of its property; or any receiver, trustee, custodian, conservator,
provisional liquidator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days (or 90 calendar days in
the case of any Loan Party that is a Foreign Subsidiary); or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 60 calendar days (or 90 calendar days
in the case of any Loan Party that is a Foreign Subsidiary), or an order for
relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any of its
Subsidiaries one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders then outstanding)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) and
such judgment or order shall not have been vacated, discharged or stayed or
bonded pending an appeal for a period of 30 consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or pursuant to satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
or any other Person contests in writing the validity or enforceability of any
material provision of any Loan Document; or any Loan Party denies in writing
that it has any or further liability or obligation under any Loan Document, or
purports in writing to revoke, terminate or rescind any provision of any Loan
Document; or

(k) Change of Control. There occurs any Change of Control (other than any
merger, dissolution, liquidation, consolidation with or into another Person by
Holdings solely to effect a change in its jurisdiction of organization to the
extent permitted by Section 6.05(a)(ii)); or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01, 6.13, 6.14 or 6.15 shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected Lien
(subject to Liens permitted by Section 7.01) on any Collateral purported to be
covered thereby having a fair market value in excess of $5,000,000; or

 

127



--------------------------------------------------------------------------------

(m) Subordination and Intercreditor Provisions. (i) The subordination or
intercreditor provisions applicable to any Indebtedness of Holdings or any of
its Subsidiaries in favor of or for the benefit of the Obligations hereunder
(the “Intercreditor Provisions”) shall, in whole or in part, terminate, cease to
be effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Indebtedness in the principal amount in excess of the
Threshold Amount for a period in excess of 30 calendar days; or (ii) any Loan
Party shall, directly or indirectly, disavow or contest in writing (A) the
effectiveness, validity or enforceability of any of the Intercreditor
Provisions, (B) that the Intercreditor Provisions exist for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer or (C) that all payments of
principal of or premium and interest on the applicable Indebtedness, or realized
from the liquidation of property of the Persons the subject of the Intercreditor
Provisions , shall be subject to any of the Intercreditor Provisions; or

(n) Any Loan Party or any Subsidiary thereof becomes party or subject to a
consent decree, agreement, public closing letter imposing explicit restrictions
on business operations, administrative or judicial order, final judgment, and/or
permanent injunction (a “Resolution”), with or by the Federal Trade Commission
or any Governmental Authority, where the entering into or effectiveness of such
Resolution could reasonably be expected to result in a material adverse change
in, or have a Material Adverse Effect upon, the business operations (as
currently conducted), assets or financial condition of Holdings and its
Subsidiaries taken as a whole, including without limitation as a result of
impacts of such Resolution upon revenue or income, marketing claims or
practices, distributor compensation practices, or terms or agreements with
distributors or other purchasers of the Borrowers and their Subsidiaries’
products.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize their respective L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

 

128



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize their respective L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.13, 2.17 and 2.18, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, to Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements and to the
Administrative Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among the Administrative Agent, the Lenders, the L/C
Issuer, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them;

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrowers or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy

 

129



--------------------------------------------------------------------------------

drawings under such Letters of Credit as they occur. If any amount remains on
deposit as Cash Collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Cash Management Bank or Hedge Bank,
as the case may be. Each Cash Management Bank or Hedge Bank not a party to the
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto. Excluded
Swap Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Obligations otherwise set forth above in this Section.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits

 

130



--------------------------------------------------------------------------------

of all provisions of this Article IX and Article XI (including Section 11.04(c),
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by a Borrower, a Lender or the L/C Issuer.

 

131



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) reasonably believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for Borrowers), independent accountants and other experts
reasonably selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrowers. Upon receipt of any such notice
of resignation,

 

132



--------------------------------------------------------------------------------

the Required Lenders shall have the right, in consultation with the Borrowers,
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Secured Parties under any of the Loan Documents, the
retiring or removed Administrative Agent shall continue to hold such Collateral
until such time as a successor Administrative Agent is appointed) and (2) except
for any indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.07 and other than any
rights to indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by a Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between such Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

133



--------------------------------------------------------------------------------

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrowers of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender) and
acceptance of such appointment by such successor L/C Issuer or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc.. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Documentation Agents or Syndication Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than

 

134



--------------------------------------------------------------------------------

Obligations under Secured Hedge Agreements and Secured Cash Management
Agreements) that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, provisional liquidator, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and the L/C Issuer to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made) (such time as when
all of the foregoing events have occurred, a “Discharge of Secured
Obligations”), (ii) that is either sold or to be sold as part of or in
connection with any sale, or otherwise transferred (pursuant to an Investment or
otherwise), in either event pursuant to a transaction permitted hereunder or
under any other Loan Document, or (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(h) or 7.01(k); and

 

135



--------------------------------------------------------------------------------

(c) to release any Guarantor from its obligations under its Guaranty if (1) such
Person ceases to be a Subsidiary as a result of transaction permitted hereunder
or (2) in the case of a Foreign Subsidiary that is a Guarantor hereunder, the
Administrative Agent (after consultation with the Borrowers) determines that it
would not be commercially reasonable for such Guarantor to remain a Guarantor
(taking into account the expense (including taxes), the ability of Borrowers or
such Guarantor to obtain any necessary approvals or consents required to be
obtained under applicable law (but have not been previously obtained) in
connection therewith, and the effectiveness and enforceability thereof under
applicable law) or (3) the Guaranties provided by such Guarantor becomes illegal
under applicable law and such Guarantor delivers to the Administrative Agent a
legal opinion from its counsel to such effect, and no reasonable alternative
structure can be devised having substantially the same effect as the issuance of
a Guarantee that would not be illegal under applicable law.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
reasonably request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be. The Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements upon the occurrence of the events described in
Section 9.10(a)(i).

 

136



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc.. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document; provided, however, that only the consent of the Required Lenders
shall be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender;

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or

(i) release any Borrower from any Guaranty or all or substantially all of the
value of the Guaranties without the written consent of each Lender, except to
the extent the release of any Guarantor is permitted pursuant to Section 9.10
(in which case such release may be made by the Administrative Agent acting
alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of

 

137



--------------------------------------------------------------------------------

the L/C Issuer under this Agreement or any Issuer Document relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Swing Line
Lender under this Agreement; (iii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (iv) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended, and the stated maturity date of any Loan made by any
Defaulting Lender may not be extended, without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such non-consenting Lender in accordance with Section 10.13.

10.02 Notices; Effectiveness; Electronic Communication. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to a Borrower or any other Loan Party, the Administrative Agent, the L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02
(provided that any notice delivered to the Company shall be deemed to have been
delivered to each Borrower and each other Loan Party); and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at

 

138



--------------------------------------------------------------------------------

the opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or any Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

139



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal or state securities Laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including, without limitation, telephonic or electronic notices,
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided and
provided under each other Loan Document are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained

 

140



--------------------------------------------------------------------------------

exclusively by, the Administrative Agent in accordance with Section 8.02 for the
benefit of all the Lenders and the L/C Issuer; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrowers
shall pay (i) all reasonable and documented out of pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out of pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and documented out of
pocket expenses incurred by the Administrative Agent, any Lender or the L/C
Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit. Notwithstanding anything in this Section to
the contrary, no Excluded U.S. Guarantor shall be liable for the reimbursement
obligations of any Loan Party that is a “U.S. Person” as defined in the Code,
either (x) directly or (y) indirectly by virtue of guaranteeing the Obligations
of any Borrower that is not a U.S. Person which has itself guaranteed the
Obligations of a U.S. Loan Party (but, for the avoidance of doubt, any Excluded
U.S. Guarantor that has guaranteed the Obligations of any Loan Party that is not
a U.S. Person shall be liable for all Obligations of such Loan Party pursuant to
any such guarantee other than such Loan Party’s obligations under any guarantee
of the Obligations of a U.S. Person).

(b) Indemnification by the Borrowers. The Borrowers shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being

 

141



--------------------------------------------------------------------------------

called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by any Loan Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
Notwithstanding anything in this Section to the contrary, no Excluded U.S.
Guarantor shall be liable for the indemnification obligations of any Loan Party
that is a “U.S. Person” as defined in the Code, either (A) directly or
(B) indirectly by virtue of indemnifying the Obligations of any Borrower that is
not a U.S. Person which has itself guaranteed the Obligations of a U.S. Loan
Party (but, for the avoidance of doubt, any Excluded U.S. Guarantor that has
guaranteed the Obligations of any Loan Party that is not a U.S. Person shall be
liable for all Obligations of such Loan Party pursuant to any such guarantee
other than such Loan Party’s obligations under any guarantee of the Obligations
of a U.S. Person). This Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that

 

142



--------------------------------------------------------------------------------

the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Aggregate Commitments at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Borrower or any other Loan Party shall assert, and hereby
waives, and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable

 

143



--------------------------------------------------------------------------------

share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section, the
Indemnitees, and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it under either Facility); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it under either Facility
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) under a Facility or, if the relevant Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent

 

144



--------------------------------------------------------------------------------

assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i) (B) of this Section and, in
addition:

(A) the consent of Holdings (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Holdings shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Revolving Credit Commitment if such assignment is to a Person that is not Lender
with a Commitment in respect of the applicable Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (2) any Loan to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

145



--------------------------------------------------------------------------------

(v) No Assignment to Borrowers and Certain Persons. No such assignment shall be
made (A) to any Borrower or any of the Borrowers’ respective Affiliates or
Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (A), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, each Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

In the case of any assignment, transfer or novation by a Lender to a new Lender,
or any participation by such Lender in favor of a Participant, of all or any
part of such Lender’s rights

 

146



--------------------------------------------------------------------------------

and obligations under this Agreement or any of the other Loan Documents, such
Lender and the new Lender or Participant (as applicable) and each of the
Luxembourg Loan Parties hereby agrees that, for the purposes of Article 1278
and/or Article 1281 of the Luxembourg Civil Code (to the extent applicable), any
assignment, amendment, transfer and/or novation of any kind permitted under, and
made in accordance with the provisions of, this Agreement or any agreement
referred to herein to which any Luxembourg Loan Party is a party (including any
Collateral Document), any security created or guarantee given under or in
connection with this Agreement or any other Loan Document shall be preserved and
shall continue in full force and effect for the benefit of such new Lender or
Participant (as applicable).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, Defaulting Lender or a Borrower or any of
the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to it
under either Facility); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the

 

147



--------------------------------------------------------------------------------

Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 10.13 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the applicable Borrower solely for purposes of
applicable United States federal income tax law and Treasury regulations
promulgated thereunder, shall maintain a “book entry” register (as further
described in the foregoing Treasury regulations) on which it records the name
and address of the applicable Participant and the principal amounts (and stated
interest) of such Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement, notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitments and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Borrowers and
the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrowers, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrowers shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrowers to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer

 

148



--------------------------------------------------------------------------------

hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender and acceptance of such appointment by such successor
L/C Issuer or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) or in connection with any pledge or
assignment permitted under Section 10.06, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to any of the Borrowers and
their obligations, this Agreement or payments hereunder, (g) with the consent of
the Borrowers, (h) to the extent such Information (x) was or becomes publicly
available other than as a result of a breach of this Section by such Lender,
(y) was or becomes available to the Administrative Agent, any Lender, the L/C
Issuer or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrowers or (z) was independently developed by the
Administrative Agent, such Lender or the L/C Issuer, or (i) on a confidential
basis to (i) any rating agency in connection with rating Holdings or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder.

For purposes of this Section, “Information” means all information received from
the Borrowers or any Subsidiary relating to the Borrowers or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative

 

149



--------------------------------------------------------------------------------

Agent, any Lender or the L/C Issuer on a nonconfidential basis prior to
disclosure by the Borrowers or any Subsidiary. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary thereof, as the case may be and (b) it has
developed compliance procedures regarding the use of material non-public
information.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower or any other Loan Party against any and all of the obligations
of such Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, the L/C
Issuer or such Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of such Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrowers and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize

 

150



--------------------------------------------------------------------------------

any payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement or any other Loan Document, or any certificate
delivered thereunder, by fax transmission or e-mail transmission (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document or certificate. Without limiting the
foregoing, to the extent a manually executed counterpart is not specifically
required to be delivered under the terms of any Loan Document, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

151



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If the Borrowers are entitled to replace a Lender
pursuant to the provisions of Section 3.06, if any Lender is a Defaulting Lender
or a Non-Consenting Lender or if any other circumstance exists hereunder that
gives the Borrowers the right to replace a Lender as a party hereto, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrowers shall have paid (or caused a Designated Borrower to pay) to
the Administrative Agent the assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.. (a) GOVERNING LAW. THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR

 

152



--------------------------------------------------------------------------------

OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION, LITIGATION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF

 

153



--------------------------------------------------------------------------------

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are arm’s
-length commercial transactions between such Borrower and its Affiliates, on the
one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) such Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) such Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Lender and each Arranger each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for such Borrower or any of its Affiliates, or
any other Person and (B) neither the Administrative Agent nor any Lender nor any
Arranger has any obligation to such Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders, the Arrangers and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of such Borrower and its Affiliates, and neither the
Administrative Agent nor any Lender nor any Arranger has any obligation to
disclose any of such interests to any Borrower or its Affiliates. To the fullest
extent permitted by law, each of the Borrowers hereby waives and releases any
claims that it may have against the Administrative Agent, the Lenders and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“delivery,” “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

 

154



--------------------------------------------------------------------------------

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.20 Amendment and Restatement.

(a) It is the intention of each of the parties to the Third Amendment and this
Agreement that the Existing Credit Agreement be amended and restated so as to
preserve the perfection and priority of all security interests securing
indebtedness and obligations under the Existing Credit Agreement, that all
Indebtedness and Obligations of the Borrowers and the other Loan Parties under
the Loan Documents shall be secured by the Collateral Documents, and that this
Agreement does not constitute a novation of the obligations and liabilities
existing under the Existing Credit Agreement. The parties to the Third Amendment
and this Agreement further acknowledge and agree that this Agreement constitutes
an amendment of the Existing Credit Agreement made under and in accordance with
the Existing Credit Agreement. For the avoidance of doubt, the Third Amendment
and this Agreement do not amend, modify or supplement Schedules 5.06, 5.11, 7.01
and 7.03 to the Existing Credit Agreement in any respect.

 

155



--------------------------------------------------------------------------------

(b) Each Borrower and each other Loan Party hereby acknowledges and agrees that
any Loan Document to which it is a party or otherwise bound shall continue in
full force and effect (including, without limitation, the pledge and security
interest in the Collateral granted by it pursuant to the Collateral Documents)
and that all of its obligations thereunder shall be valid, binding, and
enforceable in accordance with its terms, and shall not be impaired or limited
by the execution or effectiveness of this Agreement. Each Borrower and each
other Loan Party (in its capacity as debtor, grantor, pledger, guarantor,
assignor, or in any other similar capacity in which such Borrower or such Loan
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be) hereby (i) acknowledges
and agrees that the Third Amendment and this Agreement does not constitute a
novation or termination of the secured obligations under any of the Collateral
Documents or the other Loan Documents as in effect prior to the Restatement
Effective Date and which remain outstanding as of the Restatement Effective
Date, (ii) acknowledges and agrees that the secured obligations under the
Collateral Documents and the other Loan Documents (as amended or modified in
connection herewith) are in all respects continuing, (iii) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto), (iv) to the extent such Borrower or such Loan Party granted
Liens on any of its Collateral pursuant to any such Loan Document as security
for or otherwise guaranteed the Obligations under or with respect to the Loan
Documents, ratifies and reaffirms such guarantee and grant of security interests
and Liens and confirms and agrees that such security interests and Liens are in
all respects continuing and in full force and effect and shall continue to
secure all of the secured obligations under the Collateral Documents or the
other Loan Documents, including, without limitation, all of the Obligations
hereunder and (v) agrees that this Agreement shall in no manner impair or
otherwise adversely affect any of such Liens.

 

156



--------------------------------------------------------------------------------

SCHEDULE G-1

INITIAL GUARANTORS

 

1. Herbalife International of America, Inc., a Nevada corporation.

 

2. Herbalife International Do Brasil Ltda., a corporation dually organized in
Brazil and Delaware.

 

3. Herbalife Korea Co., Ltd., a corporation dually organized in the Republic of
Korea and Delaware.

 

4. Herbalife Taiwan, Inc., a California corporation.

 

5. Herbalife International of Europe, Inc., a California corporation,

 

6. WH Intermediate Holdings Ltd., a Cayman Islands exempted company with limited
liability.

 

7. WH Luxembourg Holdings S.à.R.L., a Luxembourg private limited liability
company (société à responsabilité limitée).

 

8. HBL (BVI) Limited, a British Virgin Islands business company.

 

9. HBL (Gibraltar) Limited, a Gibraltar limited company.

 

10. Herbalife Venezuela Holdings, LLC, a Delaware limited liability company.

 

11. Herbalife Manufacturing LLC, a Delaware limited liability company.



--------------------------------------------------------------------------------

SCHEDULE 1.01

MANDATORY COST FORMULAE

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

(a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

(b) the requirements of the European Central Bank.

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of any Borrower or any Lender, deliver to such Borrower or such Lender,
as the case may be, a statement setting forth the calculation of any Mandatory
Cost.

3. The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

4. The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

(a) in relation to any Loan in Sterling:

 

AB+C(B-D)+E

x

0.01

per cent per

annum

100 - (A+C)

(b) in relation to any Loan in any currency other than Sterling:

 

E x 0.01

per cent per 300 annum



--------------------------------------------------------------------------------

Where:

“A” is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

“B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.08(b) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.

“C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

“D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

“E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5. For the purposes of this Schedule:

(a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

(b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

(d) “Sterling” and “£” mean the lawful currency of the United Kingdom.

(e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.



--------------------------------------------------------------------------------

7. If requested by the Administrative Agent or any Borrower, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and Borrowers, the rate of charge payable by
such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

(a) the jurisdiction of the Lending Office out of which it is making available
its participation in the relevant Loan; and

(b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or under-
compensates any Lender and shall be entitled to assume that the information
provided by any Lender pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

13. The Administrative Agent may from time to time, after consultation with the
Borrowers and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or



--------------------------------------------------------------------------------

any requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

For avoidance of doubt, Sterling shall not be an Alternative Currency unless and
until it shall have been approved as an Alternative Currency pursuant to
Section 1.06 of the Agreement.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Term A
Commitment
(as of the First
Amendment
Effective Date)      Term A
Loans
(as of the
Restatement
Effective
Date)      Applicable
Percentage     Revolving Credit
Commitment
(as of the
Restatement
Effective Date)      Applicable
Percentage  

Bank of America, N.A.

   $ 102,000,000       $ 62,156,250         20.40 %    $ 79,553,571        
17.14285714 % 

Coöperative Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch

   $ 75,000,000       $ 45,703,125         15.00 %    $ 66,294,643        
14.28571429 % 

HSBC Bank USA, National Association

   $ 75,000,000       $ 45,703,125         15.00 %    $ 49,720,982        
10.71428571 % 

JPMorgan Chase Bank, N.A.

   $ 30,000,000       $ 18,281,250         6.00 %    $ 79,553,571        
17.14285714 % 

Wells Fargo Bank, N.A.

   $ 70,000,000       $ 42,656,250         14.00 %    $ 53,035,714        
11.42857143 % 

Fifth Third Bank

   $ 50,000,000       $ 30,468,750         10.00 %    $ 0         0.0 % 

KeyBank National Association

   $ 0       $ 0         0.00 %    $ 49,720,982         10.71428571 % 

Union Bank N.A.

   $ 0       $ 0         0.00 %    $ 29,832,589         6.42857143 % 

ING Bank N.V., Dublin Branch

   $ 10,000,000       $ 6,093,750         2.00 %    $ 19,888,393        
4.28571429 % 

Comerica Bank

   $ 0       $ 0         0.00 %    $ 19,888,393         4.28571429 % 

Mizuho Corporate Bank, Ltd.

   $ 30,000,000       $ 18,281,250         6.00 %    $ 0         0.0 % 

Associated Bank National Association

   $ 0       $ 0         0.00 %    $ 16,573,661         3.57142857 % 

Standard Chartered Bank

   $ 15,000,000       $ 9,140,625         3.00 %    $ 0         0.0 % 

Mega International Commercial Bank Co., Ltd. New York Branch

   $ 13,000,000       $ 7,921,875         2.60 %    $ 0         0.0 % 

First Commercial Bank, Ltd., Los Angeles Branch

   $ 10,000,000       $ 6,093,750         2.00 %    $ 0         0.0 % 

Land Bank of Taiwan Los Angeles Branch

   $ 10,000,000       $ 6,093,750         2.00 %    $ 0         0.0 % 

Taiwan Business Bank Los Angeles Branch

   $ 10,000,000       $ 6,093,750         2.00 %    $ 0         0.0 % 

Total

   $ 500,000,000       $ 304,687,500         100.0 %    $ 464,062,500        
100.0 %    

 

 

    

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 5.03

Authorizations and Consents

Approval of the transactions contemplated by the Loan Documents by the Board of
Directors (or analogous governing body) of each Loan Party, which have been
obtained as of the Effective Date.



--------------------------------------------------------------------------------

Schedule 5.13

Subsidiaries; Other Equity Investments

(a) Subsidiaries

 

Subsidiary

  

Percentage Owned

WH Intermediate Holdings Ltd.    100% - Herbalife Ltd. HBL Ltd.    100% - WH
Intermediate Holdings Ltd WH Luxembourg Holdings S.à R.L.    100% - HBL
Luxembourg Holdings S.à R.L. HLF Luxembourg Holdings S.à R.L.    100% - WH
Luxembourg Holdings S.à R.L. WH Capital Corporation    100% - HLF Luxembourg
Holdings S.à R.L. WH Luxembourg Intermediate Holdings S.à R.L.    100% WH
Capital Corporation HV Holdings Ltd.    100% - WH Intermediate Holdings Ltd
Herbalife International, Inc. (see below)    100% - WH Luxembourg Intermediate
Holdings S.à R.L. Herbalife International Luxembourg S.à R.L. (see below)   
100% - WH Luxembourg Holdings S.à R.L. Herbalife Australasia Pty., Ltd.    100%
- Herbalife International, Inc. Herbalife China, LLC    100% - Herbalife
International, Inc. Herbalife del Ecuador, S.A.   

99.99% - Herbalife International, Inc.

.01% - Herbalife International of America, Inc.

Herbalife Denmark ApS    100% - Herbalife International, Inc. Herbalife
Dominicana, S.A.   

61% - Herbalife International of America, Inc.

34% - Herbalife International, Inc.

1% - Herbalife International Distribution, Inc.

1% - Herbalife International Communication, LLC

1% - Herbalife International South Africa, Inc.

1% - Herbalife International of Europe, Inc.

1% - Herbalife Taiwan. All represented by a special attorney

Herbalife Europe Limited    100% - Herbalife (UK) Limited Herbalife Foreign
Sales Corporation (Barbados)    100% - Herbalife International, Inc. Herbalife
Internacional de Mexico, S.A. de C.V.   

99.98% - Herbalife International, Inc. by Luis Emilio Lujan Sauri

0.02% - Herbalife International of America, Inc. by Jose Antonio Cervantes
Acosta

Herbalife International Argentina, S.A.   

90% - Herbalife International, Inc.

10% - Herbalife International of America, Inc.

Herbalife International Belgium, S.A.   

99% - Herbalife International, Inc. by James P. Berklas

1% - Herbalife International of America, Inc. by Richard Goudis

Herbalife International of Europe, Inc.    100% - Herbalife International, Inc.
Herbalife International del Colombia    100% - Herbalife International, Inc.
Herbalife International del Ecuador    100% - Herbalife International, Inc.



--------------------------------------------------------------------------------

Herbalife International Deutschland GmbH 100% - Herbalife International, Inc.
Herbalife International Distribution, Inc. 100% - Herbalife International, Inc.
Herbalife International Do Brasil Ltda 99.99% - Herbalife International, Inc.
(Managing Partner) by Richard P. Goudis <0.01 - Herbalife International of
America, Inc. by Brett R. Chapman Herbalife International España, S.A.

99.82% - Herbalife International, Inc.

0.09% - Herbalife International of America, Inc.

0.09% - Herbalife (U.K.) Limited

Herbalife International Finland OY 100% - Herbalife International, Inc.
Herbalife International France, S.A.

99.99% - Herbalife International, Inc.

<0.01% - Herbalife International of America, Inc.,

<0.01% - Herbalife (U.K.) Limited

<0.01% - Herbalife International España, Inc.

<0.01% - Herbalife (NZ) Limited

<0.01% - Herbalife Australasia Pty. Ltd.

Herbalife International Greece S.A. 100% - Herbalife International, Inc.
Herbalife International India Private Limited

24% - HIIP Investment Co., LLC

76% - Herbalife International, Inc.

Herbalife International (Netherlands) B.V. 100% - Herbalife International, Inc.
Herbalife International of America, Inc. 100% - Herbalife International, Inc.
Herbalife International of Hong Kong Limited.

99% - Herbalife International, Inc. by Richard P. Goudis

1% - Herbalife International of America, Inc. by Brett R. Chapman

Herbalife International of Israel (1990) Ltd.

99% - Herbalife International, Inc.

1% - Herbalife International of America, Inc.

Herbalife International Philippines, Inc.

99.99% - Herbalife International, Inc.

<0.01% - Robert Levy

<0.01% - Abelardo Tolentino

<0.01% - Harvey Ringler

<0.01% - Richard Goudis

Herbalife International Products N.V. 100% - Herbalife International, Inc.
Herbalife International Russia 1995 Ltd.

99% - Herbalife International, Inc.

1% - Herbalife International of America, Inc.

Herbalife International South Africa, Ltd. 100% - Herbalife International, Inc.
Herbalife International (Thailand), Ltd. 100% - Herbalife International, Inc.
Herbalife International Urunleri Ticaret Limited (Turkey)

50% - Herbalife International, Inc.

50% - Herbalife International of America, Inc.

Herbalife International, S.A.

99.99% - Herbalife International, Inc.

<0.01% - Herbalife International of America, Inc.

<0.01% - Herbalife (UK) Limited

<0.01% - Herbalife International España, S.A.

<0.01% - Herbalife International France, S.A.

Herbalife Italia, S.p.A.

95% - Herbalife International, Inc.

5% - Herbalife International of America, Inc.

Herbalife Korea Co., Ltd. 100% - Herbalife International, Inc. Herbalife
Manufacturing LLC 100% - Herbalife International, Inc. Herbalife Norway Products
AS 100% - Herbalife International, Inc. Herbalife (NZ) Limited 100% - Herbalife
International, Inc.



--------------------------------------------------------------------------------

Herbalife of Canada Ltd. 100% - Herbalife International, Inc. Herbalife of Japan
K.K. 100% - Herbalife International, Inc. Herbalife Polska Sp. Z. o. o. 100% -
Herbalife International, Inc. HBL Products, S.A.

50% - Herbalife International, Inc.

50% - Herbalife International of America, Inc.

Herbalife Products de Mexico, S.A. de C.V.

99% - Herbalife International, Inc. by Luis Emilio Lujan Sauri

1% - Herbalife International of America, Inc. by Jose Antonio Cervantes Acosta

Herbalife Sweden Akiebolag 100% - Herbalife International, Inc. Herbalife
Taiwan, Inc. 100% - Herbalife International, Inc. Herbalife (UK) Limited 100% -
Herbalife International, Inc. HIIP Investment Co., LLC 100% - Herbalife
International, Inc. Importadora y Distribuidora Herbalife International de
Chile, Limitada

99.99% - Herbalife International, Inc.

0.01% - Herbalife International of America, Inc.

Promotions One, Inc. 100% - Herbalife International, Inc. PT Herbalife Indonesia

0.18% - Alpiter Steven Silaen

99.82% - PT Dian Gatra Mokmur

Servicios Integrales HIM, S.A. de C.V.

99% - Herbalife International, Inc.

1% - Herbalife International of America, Inc.

Vida Herbal Supplementos Alimenticio, C.A., LLC 100% - Herbalife International,
Inc. VidaHerbal Dutch LLC 100% - Herbalife International, Inc. HLF Intl of India
Investment Co. 100% - Herbalife International, Inc. Herbalife Mexicana, S.A. de
C.V.

99.98% - Herbalife International, Inc.

0.02% - Herbalife International of America, Inc.

Herbalife Africa S.à R.L. 100% - Herbalife International Luxembourg S.à R.L.
Herbalife Asia Pacific Services Ltd. 100% - Herbalife Natural Products LP
Herbalife Central America LLC 100% - Herbalife International Luxembourg S.à R.L.
Herbalife (China) Health Products Ltd. 100% - Herbalife International
Luxembourg, S.à R.L. Herbalife d.o.o. (Croatia) 100% - Herbalife International
Luxembourg, S.à R.L. Herbalife Distribution Ltd. 100% - Herbalife International
Luxembourg S.à R.L.

Herbalife Hungary Trading, Limited

(Herbalife Magyarorszag Kereskedelmi Kft.)

97.6% -Herbalife International Luxembourg S.à R.L.

2.4% - WH Luxembourg Holdings S.à R.L.

Herbalife International Costa Rica, Sociedad de Responsibilidad Limitada 100% -
Herbalife International Luxembourg, S.à R.L. Limited Liability Company Herbalife
International RS

99% - Herbalife International Luxembourg S.à R.L.

1% - WH Luxembourg Holdings S.à R.L.

Herbalife International Singapore Pte. Ltd. 100% - Herbalife International
Luxembourg, S.à R.L. Herbalife Luxembourg Distribution S.à R.L. 100% - Herbalife
International Luxembourg S.à R.L. Herbalife Natural Products LP

89.9% (Limited Partnership Interest) - Herbalife International
Luxembourg S.à R.L.

0.1% (General Partnership Interest) - HLF Luxembourg Distribution S.à R.L.

10% (Limited Partnership Interest) - Qun Yi (S Corp)

Herbalife NatSource (Hunan) Natural Products Co., Ltd.

100% - Herbalife Asia Pacific Services Limited



--------------------------------------------------------------------------------

Subsidiary

  

Percentage Owned

Herbalife Paraguay S.R.L.   

99.99% - Herbalife International Luxembourg, S.à R.L.

<0.01% - WH Luxembourg Holdings, S.à R.L.

Herbalife Peru S.R.L.   

99% - Herbalife International Luxembourg, S.à R.L.

1% - WH Luxembourg Holdings, S.à R.L.

Herbalife Products Malaysia SDN, BHD    100% - Herbalife International
Luxembourg S.à R.L. Herbalife RO SRL   

99% - Herbalife International Luxembourg S.Á R.L.

1% - HLF Luxembourg Distribution S.à R.L..

Herbalife Ukraine LLC   

99% - Herbalife International Luxembourg S.à R.L.

1% - HLF Luxembourg Distribution S.à R.L..

Herbalife Uruguay S.R.L.   

99% - Herbalife International Luxembourg S.à R.L.

1% - HLF Luxembourg Distribution S.à R.L.

Herbalife Vietnam SMLLC    100% - Herbalife International Luxembourg, S.à R.L.
HBL (Gibraltar) Limited    100% - Herbalife International Luxembourg S.à R.L.
HLF Colombia Ltda.   

50% - Herbalife Luxembourg Distribution, S.à R.L.

50% - HLF Luxembourg Distribution, S.à R.L.

HLF Luxembourg Distribution S.à R.L.    100% - Herbalife International
Luxembourg S.à R.L. HBL Luxembourg Holdings S.à R.L.    100% - WH Intermediate
Holdings Ltd Herbalife Bulgaria EOOD    100% - Herbalife International
Luxembourg, S.à R.L. WHBL Luxembourg S.à R.L.    100% -WH Luxembourg Holdings
S.à R.L. Herbalife Bela LLC   

90% - Herbalife International Luxembourg, S.à R.L.

10% - HLF Luxembourg Distribution, S.à R.L.

Herbalife Bolivia Ltda.   

90% - Herbalife International Luxembourg, S.à R.L.

10% - HLF Luxembourg Distribution, S.à R.L.

Herbalife Latin America – Comercial Exportadora Ltda (TradeCo)   

99% - Herbalife International Luxembourg, S.à R.L.

1% - HLF Luxembourg Distribution, S.à R.L.

Herbalife (Cambodia) Co., Ltd.    100% - Herbalife International Luxembourg, S.à
R.L. Herbalife (Shanghai) Management Co., Ltd.    100% - Herbalife International
Luxembourg, S.à R.L. Herbalife of Ghana Limited    100% - Herbalife
International Luxembourg, S.à R.L. Herbalife Kazakhstan LLP   

99.99% - Herbalife International Luxembourg, S.à R.L.

0.01% - HLF Luxembourg Distribution, S.à R.L.

Herbalife Macau Limited   

96% - Herbalife International Luxembourg, S.à R.L.

4% - HLF Luxembourg Distribution, S.à R.L.

I.C.S. Herbalife MA S.R.L.    100% - Herbalife International Luxembourg, S.à
R.L. Herbalife Mongolia LLC    100% - Herbalife International Luxembourg, S.à
R.L. Herbalife (NZ) Limited    100% - Herbalife International, Inc. HIL Swiss
International GmbH    100% - Herbalife International Luxembourg, S.à R.L. HBL
Products, SA   

50% - Herbalife International, Inc.

50% - Herbalife International of America, Inc.

iChange Network, Inc.    100% - Herbalife International, Inc. Herbalife
Worldwide Events LLC    100% - Herbalife International, Inc. Herbalife Puerto
Rico, LLC    100% - Herbalife International, Inc. Herbalife International
Communications, LLC    100% - Herbalife International of America, Inc. HBL (BVI)
Limited    100% - HBL (Gibraltar) Limited



--------------------------------------------------------------------------------

(b) Other Equity Interests

None.



--------------------------------------------------------------------------------

Schedule 5.17

Identification Numbers for Foreign Obligors

 

Foreign Obligor

  

Jurisdiction

  

Organizational ID

Herbalife Ltd.    Cayman Islands    CR-116838 Herbalife International Luxembourg
S.à.R.L    Luxembourg    B 88006 WH Intermediate Holdings Ltd.    Cayman Islands
   CR-117890 WH Luxembourg Holdings S.à.R.L.    Luxembourg    B 88007 HBL (BVI)
Limited    British Virgin Islands    1798846 HBL Gibraltar Limited    Gibraltar
   109936



--------------------------------------------------------------------------------

Schedule 5.23

IP Rights

IP Rights granted pursuant to that certain Cost Sharing Agreement dated as of
January 1, 2005 by and between Herbalife International, Inc. and HIL Swiss
International G.m.b.H. (pursuant to which Herbalife International, Inc. and HBL
(BVI) Limited currently exploit IP developed in connection with such agreement);
as supplemented by that certain Intellectual Property Conveyance dated as of
June 30, 2013 by and between HIL Swiss International G.m.b.H. and Herbalife
International Luxembourg S.à R.L.; as further supplemented by that certain
Contribution Agreement dated as of June 30, 2013 by and between Herbalife
International Luxembourg S.à R.L. and HBL (Gibraltar) Limited; as further
supplemented by that certain Contribution Agreement dated as of March 25, 2014
by and between HBL (Gibraltar) Limited and HBL (BVI) Limited; as further
supplemented by that certain License Agreement dated as of August 13, 2014 by
and between HBL (BVI) Limited and Herbalife International Luxembourg S.à R.L;
and that certain Trademark License Agreement dated as of August 13, 2014 by and
between Herbalife International, Inc. and HBL (BVI) Limited (pursuant to which
certain trademark rights held by Herbalife International, Inc. are licensed to
HBL (BVI) Limited, with Herbalife International, Inc. retaining certain
remaining trademark rights). HBL (BVI) Limited, Herbalife International
Luxembourg S.à R.L, and Herbalife International, Inc. further license out IP
Rights to certain Foreign Subsidiaries of Holdings.

Patent License

U.S. no. 6,117,872 licensed by Unither to Herbalife International, Inc., through
expiration of patent on June 23, 2108 (agreement originally covered other
patents now expired).

Trademark License

SOUL, license of multiple registrations in European jurisdictions in
international class 03 and common-law rights in the U.S.A., all from Procter &
Gamble, expires upon cessation of use by Herbalife (still in use though planned
for discontinuation).

AMINOGEN, license of trademark in classes 5, 29, or 30 in the U.S.A. and
European Community, contingent upon purchase and use of branded ingredient from
Triarco Industries.

NKO, license of graphical mark registered in U.S.A. and Canada to Neptune
Technologies & Bioressources, contingent upon purchase and use of branded
ingredient from Triarco Industries.



--------------------------------------------------------------------------------

NSF CERTIFIED FOR SPORT certification mark, U.S. reg. no. 3,808-681, license of
graphical mark in larger agreement between Herbalife International, Inc. and NSF
Health Sciences.

LACTIUM, word mark registered in European markets, use conditional upon purchase
of branded ingredient from Ingredia Corp., licensed to Herbalife International,
Inc. under supply agreement.

PISANE, word mark registered in Benelux, European Community, and International
registers, license contingent upon purchase and use of branded ingredient from
Cosucra to Herbalife International, Inc.

FIN certification mark, graphical mark license taken by Herbalife Italia from
Federazione Italiana Nuoto, renewed annually by Herbalife Italia.

SNQ certification mark, graphical mark licensed by Herbalife Taiwan for use
conditionally upon products approved by local quality-review organization.

GFCO certification mark, graphical mark licensed in U.S.A. from Gluten
Intolerance Group of North America, use conditional upon satisfaction of
gluten-free product testing.

Goods of Health GH certification mark, graphical mark licensed by KFDA for use
upon products, conditionally upon completion of food quality testing, renewed
annually by Herbalife Korea.

ESTRO-G, word and graphical mark registered in South Korea, licensed by
Herbalife Korea from Naturalendo Tech Co., conditionally upon purchase of
branded ingredient for use in ingestible products.



--------------------------------------------------------------------------------

U.S. and International Patents

 

Country

  

Title

  

Application Number/ Patent
Number

  

Filing

Date

  

Issue Date

  

Owner/

Assignee

  

Status

US    Herbal Supplement to Support Weight Loss    Appl. No. 11/233,782 Patent
No. 7,329,419    9/22/2005    2/12/2008    Herbalife International, Inc.   
Issued US    Oral Supplement    Appl. No. 29/362,880 Patent No. D632,386   
6/1/2010    2/8/2011    Herbalife International of America, Inc.    Issued
Canada    Tablet    Design Patent No. 138148    11/30/2010    6/20/2011   
Herbalife International, Inc.    Issued China    Oral Supplement    Patent No.
ZL201030658634.9             European    Dietary Supplements    Design Patent
No. 001248397-0001    11/30/2010    11/30/2010    Herbalife International, Inc.
   Issued Mexico    Energy Drink Compositions    Appl. No. MXPA05003378   
3/30/2005       Herbalife International. Inc.    South Africa    Energy Drink
Compositions    Appl. No. ZA20060010365 Patent No. ZA200610365    12/11/2006   
2/27/2008    Herbalife International Inc.    Issued Turkey       Appl. No.
TR200607344    1/20/2005       Herbalife International, Inc.   



--------------------------------------------------------------------------------

U.S. Registered Copyrights

 

Title

  

Copyright

Number

  

Registration Date

  

Owner/Claimant

1997 President’s Council bonus awards    PA0000955403    10/5/2000    Herbalife
International, Inc. 2000 President’s Council bonus awards    PA0000955404   
10/5/2000    Herbalife International, Inc. Herbalife journal    TX0005126108   
10/5/2000    Herbalife International, Inc. LDW Miami with Chris Carley   
PA0000955405    10/5/2000    Herbalife International, Inc. Marketing plan with
John Tartol & Leslie Stanford    PA0000955406    10/5/2000    Herbalife
International, Inc. Shapeworks meal guide lean-protein estimator    VA0001389017
   9/13/2006    Herbalife International of America, Inc. Shapeworks slide-rule
(English)    VAu000721093    4/12/2004    Herbalife International of America,
Inc. Shapeworks slide-rule (French)    VAu000721094    4/12/2004    Herbalife
International of America, Inc. Shapeworks slide-rule (Spanish)    VAu000721095
   4/12/2004    Herbalife International of America, Inc.



--------------------------------------------------------------------------------

Domain Names

 

Domain Name

  

Paid Through Date

  

Status

1000000poundmission.com    2015-01-29    registered locked 24-hourathlete.com   
2014-10-28    registered locked 24-hourathlete.net    2014-11-03    registered
locked 24-hourathlete.org    2014-11-03    registered locked 24hourathlete.org
   2014-11-03    registered locked 24hourathletes.com    2014-12-06   
registered locked 24hrathlete.com    2015-10-11    registered locked
24hrathlete.net    2014-11-03    registered locked 24hrathlete.org    2014-11-03
   registered locked 24hrathletes.com    2014-12-06    registered locked
a221a1ad7569.net    2016-02-13    registered locked about-herbalife.com   
2014-09-02    registered locked about-herbalife.com.ar    2014-09-05   
registered locked about-herbalife.com.tw    2014-09-02    registered locked
about-herbalife.de    2014-09-04    registered locked aboutherbalife.com   
2014-12-26    registered locked ackmanherbalife.biz    2015-01-18    registered
locked ackmanherbalife.co    2015-01-18    registered locked ackmanherbalife.com
   2015-01-09    registered locked ackmanherbalife.info    2015-01-09   
registered locked ackmanherbalife.net    2015-01-09    registered locked
ackmanlies.biz    2015-01-18    registered locked ackmanlies.co    2015-01-18   
registered locked ackmanlies.com    2015-01-18    registered locked
ackmanlies.info    2015-01-18    registered locked ackmanlies.net    2015-01-18
   registered locked ackmanpershing.biz    2015-01-18    registered locked
ackmanpershing.co    2015-01-18    registered locked ackmanpershing.com   
2015-01-18    registered locked ackmanpershing.info    2015-01-18    registered
locked ackmanpershing.net    2015-01-18    registered locked
ackmanpershingsquare.biz    2015-01-18    registered locked
ackmanpershingsquare.co    2015-01-18    registered locked
ackmanpershingsquare.com    2015-01-18    registered locked
ackmanpershingsquare.info    2015-01-18    registered locked
ackmanpershingsquare.net    2015-01-18    registered locked areyoureadyla.com   
2015-08-24    registered locked bajelibras.com    2016-02-14    registered
locked billackman.biz    2015-01-18    registered locked billackman.co   
2015-01-18    registered locked billackman.info    2015-01-18    registered
locked billackman.net    2015-01-18    registered locked billackmanlies.biz   
2015-01-18    registered locked billackmanlies.co    2015-01-18    registered
locked billackmanlies.com    2015-01-18    registered locked billackmanlies.info
   2015-01-18    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

billackmanlies.net    2015-01-18    registered locked bizworks.eu    2014-06-30
   registered locked bizworks.mobi    2014-09-26    registered locked
brainfitnesstips.com    2015-02-15    registered locked buycorecomplex.com   
2014-09-13    registered locked buyherbalife.com    2015-12-28    registered
locked buyherbalifenow.com    2014-08-10    registered locked buykrilloil.com   
2014-09-13    registered locked buyliftoff.com    2015-10-12    registered
locked buynourifusion.com    2015-10-08    registered locked buyshapeworks.com
   2014-11-06    registered locked buyshapeworksnow.com    2014-11-06   
registered locked buysportworks.com    2014-10-08    registered locked
buytopscore.com    2014-10-08    registered locked buytrishield.com   
2014-09-13    registered locked buyweightworksnow.com    2016-02-21   
registered locked caloriewallet.com    2016-02-06    registered locked
cardiotoconox.com    2016-01-07    registered locked casa-herbalife.com   
2014-09-02    registered locked casa-herbalife.com.ar    2014-09-05   
registered locked casa-herbalife.com.tw    2014-09-02    registered locked
casa-herbalife.de    2014-09-04    registered locked casaherbalife.com   
2014-08-13    registered locked casaherbalife.org    2014-08-13    registered
locked catalogoherbalifebrasil.com.br    2016-04-01    registered locked
cellactivator.cn    2014-10-18    registered locked cellactivator.com.cn   
2014-10-18    registered locked cellularnutrition.cn    2015-10-18    registered
locked cellularnutrition.com.cn    2015-10-18    registered locked
chairmansclubretreat.com    2014-11-05    registered locked
challenge-herbalife.ch    2015-06-29    registered locked challenge-herbalife.fr
   2015-05-11    registered unlocked challengecontroledepoids-herbalife.ch   
2015-06-29    registered locked challengecontroledepoids-herbalife.fr   
2015-05-11    registered unlocked challengecontroledepoids.be    2014-08-27   
registered locked clubdenutricion.com    2014-05-11    registered locked
clubnutritional.com    2014-08-05    registered locked comienceherbalife24.com
   2015-08-02    registered locked comoherbalifefunciona.com.br    2015-10-11   
registered locked comprarherbalife.com    2015-04-14    registered locked
compreherbalife.com    2016-01-10    registered locked conozcaherbalife24.com   
2015-08-02    registered locked consejosparalasaludcerebral.com    2015-04-06   
registered locked corecomplex.com    2014-09-13    registered locked
cruzadaherbalife.com.mx    2015-09-29    registered locked
cuerposanoherbalife.cl    2014-07-21    registered locked deportesherbalife.com
   2014-10-13    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

desafioperdadepeso.com.pt    2015-07-05    registered locked dietaherbalife.com
   2014-12-20    registered locked dinomins.com    2016-01-07    registered
locked discovergoodbeauty.com    2015-07-05    registered locked
discovergoodfitness.com    2014-08-01    registered locked
discovergoodnutrition.com    2015-12-16    registered locked
discovergoodskin.com    2015-07-05    registered locked discovergoodskincare.com
   2015-07-05    registered locked discoverherbalife.com    2015-07-24   
registered locked earnincomenow.com    2015-09-15    registered locked
earnmoneycentral.com    2014-04-25    registered locked ecuadorherbalife.com   
2016-03-26    registered locked emeacruise.com    2014-04-13    registered
locked energiaparasudia.com    2015-06-25    registered locked energyliftoff.com
   2016-03-21    registered locked erbalife.com    2015-07-01    registered
locked estrellasdeherbailfe.com    2015-06-13    registered locked
eventoherbalife.com    2014-11-09    registered locked eventosherbalife.com   
2015-04-13    registered locked experimenteherbalife.com.br    2015-10-19   
registered locked extravaganzaargentina.com    2015-08-22    registered locked
extravaganzalatino.com    2015-08-01    registered locked
extravaganzalatinoamerica.com    2015-08-22    registered locked
extravaganzasudamerica.com    2015-08-22    registered locked
extravaganzavenezuela.com    2015-08-22    registered locked
factsaboutherbalife.biz    2015-01-18    registered locked
factsaboutherbalife.co    2015-01-18    registered locked
factsaboutherbalife.info    2015-01-09    registered locked
factsaboutherbalife.net    2015-01-09    registered locked
findesemanadeliderazgo-sa.com    2015-05-18    registered locked
findesemanadeliderazgo.com    2014-09-19    registered locked formulatwo.cn   
2014-10-18    registered locked formulatwo.com.cn    2014-10-18    registered
locked foroherbalife.com    2014-11-03    registered locked funstartsnow.com   
2016-02-19    registered locked futbolherbalife.com    2015-08-24    registered
locked futurepresidentsteam.com    2014-09-09    registered locked
futurepresteam.com    2014-09-09    registered locked garden4.cn    2015-10-18
   registered locked garden4.com.cn    2015-10-18    registered locked
gardenseven.com    2015-02-03    registered locked gen-h.nl    2014-07-07   
registered locked generationherbalife.com    2015-10-12    registered locked
genh.com    2015-02-22    registered locked getherbalife.com    2015-05-03   
registered locked getherbalifetoday.com    2014-06-09    registered locked
getliftoffnow.com    2016-04-01    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

getshapeworksnow.com    2014-11-06    registered locked getweightworksnow.com   
2014-10-08    registered locked globalnutritionconference.com    2015-11-12   
registered locked globalnutritiontransition.com    2015-11-12    registered
locked goherbalife.at    2014-11-17    registered locked goherbalife.be   
2014-11-17    registered locked goherbalife.ca    2014-11-17    registered
locked goherbalife.ch    2014-11-29    registered locked goherbalife.cl   
2014-11-18    registered locked goherbalife.co.cr    2014-11-19    registered
locked goherbalife.co.id    2015-04-14    registered locked goherbalife.co.il   
2014-11-18    registered locked goherbalife.co.in    2014-11-17    registered
locked goherbalife.co.kr    2014-12-14    registered locked goherbalife.co.ls   
2014-11-18    registered locked goherbalife.co.nz    2014-11-18    registered
locked goherbalife.co.uk    2015-06-19    registered locked goherbalife.co.ve   
2014-11-17    registered locked goherbalife.co.za    2014-11-24    registered
locked goherbalife.com    2014-10-05    registered locked goherbalife.com.ar   
2014-11-19    registered locked goherbalife.com.au    2014-11-18    registered
locked goherbalife.com.bo    2014-11-23    registered locked goherbalife.com.br
   2014-11-18    registered locked goherbalife.com.co    2014-11-16   
registered locked goherbalife.com.do    2014-11-18    registered locked
goherbalife.com.ec    2015-11-18    registered locked goherbalife.com.gt   
2014-11-18    registered locked goherbalife.com.hk    2014-12-28    registered
locked goherbalife.com.mx    2014-11-16    registered locked goherbalife.com.my
   2014-11-19    registered locked goherbalife.com.na    2014-11-18   
registered locked goherbalife.com.ni    2015-11-18    registered locked
goherbalife.com.pa    2014-11-18    registered locked goherbalife.com.pe   
2014-11-18    registered locked goherbalife.com.ph    2014-11-19    registered
locked goherbalife.com.pr    2014-11-18    registered locked goherbalife.com.pt
   2015-03-01    registered locked goherbalife.com.py    2014-12-25   
registered locked goherbalife.com.sg    2014-11-17    registered locked
goherbalife.com.sv    2014-11-18    registered locked goherbalife.com.tw   
2014-11-17    registered locked goherbalife.com.ua    2014-11-18    registered
locked goherbalife.com.vn    2014-11-22    registered locked goherbalife.cz   
2014-11-18    registered locked goherbalife.de    2014-11-19    registered
locked goherbalife.dk    2014-11-30    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

goherbalife.es    2014-12-29    registered locked goherbalife.fi    2014-11-18
   registered locked goherbalife.fr    2015-11-18    registered locked
goherbalife.gr    2014-11-17    registered locked goherbalife.hn    2014-11-17
   registered locked goherbalife.hr    2014-12-01    registered locked
goherbalife.ie    2014-12-23    registered locked goherbalife.info    2014-09-19
   registered locked goherbalife.is    2015-03-30    registered locked
goherbalife.it    2014-11-19    registered locked goherbalife.lt    2014-12-01
   registered locked goherbalife.lv    2014-11-18    registered locked
goherbalife.mobi    2014-09-13    registered locked goherbalife.net   
2014-09-19    registered locked goherbalife.nl    2014-11-18    registered
locked goherbalife.no    2014-11-18    registered locked goherbalife.pl   
2014-11-17    registered locked goherbalife.ro    2015-01-01    registered
locked goherbalife.ru    2014-12-30    registered locked goherbalife.se   
2014-11-16    registered locked goherbalife.sk    2015-11-18    registered
locked goherbalife.xxx    2014-09-13    registered locked goherbalife24.com   
2015-04-26    registered locked goherbalifenow.com    2016-09-05    registered
locked gubitaktezineprihvatiizazov.hr    2016-01-31    registered locked
h3o.com.pl    2014-07-29    registered locked h3o.pl    2014-07-29    registered
unlocked h3opro.at    2014-07-01    registered locked h3opro.co.uk    2014-06-10
   registered locked h3opro.com    2014-04-22    registered locked h3opro.com.pl
   2014-07-29    registered locked h3opro.cz    2014-09-04    registered locked
h3opro.de    2014-06-13    registered locked h3opro.es    2014-06-11   
registered locked h3opro.fr    2014-06-11    registered locked h3opro.hu   
2014-09-23    registered locked h3opro.it    2014-06-12    registered locked
h3opro.pl    2014-07-29    registered locked h3opro.sk    2014-09-04   
registered locked hbl24.com.br    2016-10-16    registered locked
hbnbroabcastnework.com    2016-02-23    registered locked hbnbroadband.com   
2016-02-23    registered locked hbndvd.com    2016-02-23    registered locked
hbnlive.com    2015-04-18    registered locked hbnradio.com    2015-02-23   
registered locked hbnstreaming.com    2016-02-23    registered locked
hbntrainings.com    2016-02-23    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

hbntv.co.uk    2014-12-20    registered locked hbntv.com    2015-12-31   
registered locked hbntv.net    2015-03-19    registered locked hbnvideo.com   
2016-02-23    registered locked healthyherbalife.com    2015-03-03    registered
locked hebalife.com    2014-11-12    registered locked herba-life-products.biz
   2015-06-14    registered locked herba-life-products.com    2014-06-15   
registered locked herba-life-products.info    2015-06-15    registered locked
herba-life-products.net    2015-06-15    registered locked
herba-life-products.org    2015-06-15    registered locked herba-life.com   
2016-01-29    registered locked herbal-life-products.com    2015-01-13   
registered locked herbal-life.ca    2014-07-19    registered locked
herbal-life.com.sg    2014-11-25    registered locked herbalaloe.cn   
2014-10-18    registered locked herbalaloe.com.cn    2015-10-18    registered
locked herbalfe.com    2014-05-08    registered locked herbalfie.com   
2015-12-08    registered locked herbalif.com    2015-04-30    registered locked
herbalife-24.com    2014-12-22    registered locked herbalife-24.net   
2014-12-22    registered locked herbalife-application.com    2014-08-28   
registered locked herbalife-aruba.com    2014-07-20    registered locked
herbalife-bih.com    2014-11-10    registered locked herbalife-bosnia.com   
2016-03-13    registered locked herbalife-business-opportunity.com    2015-07-14
   registered locked herbalife-central.com    2015-10-13    registered locked
herbalife-challenge.ch    2015-06-29    registered locked herbalife-challenge.fr
   2015-03-16    registered locked herbalife-challengecontroledepoids.ch   
2015-06-29    registered locked herbalife-challengecontroledepoids.fr   
2015-05-11    registered unlocked herbalife-consultant.com    2016-01-07   
registered locked herbalife-croatia.com    2016-01-14    registered locked
herbalife-cyprus.com    2014-10-23    registered locked herbalife-discount.nl   
2015-04-11    registered locked herbalife-dr.net    2014-05-11    registered
locked herbalife-enschede.nl    2015-08-30    registered locked
herbalife-facts.com    2014-05-22    registered locked herbalife-finland.com   
2015-10-10    registered locked herbalife-full-story.com    2014-05-15   
registered locked herbalife-fullstory.com    2014-05-15    registered locked
herbalife-gallery.com    2014-07-06    registered locked herbalife-georgia.com
   2014-11-02    registered locked herbalife-ghana.com    2015-02-23   
registered locked herbalife-guatemala.com.gt    2016-01-14    registered locked
herbalife-h3opro.at    2014-07-01    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

herbalife-h3opro.be    2014-08-04    registered locked herbalife-h3opro.ch   
2015-07-30    registered locked herbalife-h3opro.co.uk    2014-06-10   
registered locked herbalife-h3opro.com    2014-06-10    registered locked
herbalife-h3opro.de    2014-06-13    registered locked herbalife-h3opro.es   
2014-06-11    registered locked herbalife-h3opro.fr    2014-06-11    registered
locked herbalife-h3opro.it    2014-06-12    registered locked
herbalife-herbalife.de    2016-01-24    registered locked
herbalife-herzegovina.com    2014-11-08    registered locked herbalife-jp.net   
2016-02-17    registered locked herbalife-kazakhstan.com    2015-06-28   
registered locked herbalife-korea.co.kr    2014-05-18    registered locked
herbalife-learning.nl    2014-10-21    registered locked herbalife-lebanon.com
   2015-02-23    registered locked herbalife-lithuania.com    2014-12-08   
registered locked herbalife-macedonia.com    2015-09-12    registered locked
herbalife-md.com    2014-11-20    registered locked herbalife-mongolia.com   
2015-06-28    registered locked herbalife-news.com    2015-05-09    registered
locked herbalife-niteworks.com    2014-06-10    registered locked
herbalife-producten.nl    2015-10-25    registered locked
herbalife-quickspark.es    2015-04-06    registered locked herbalife-recepten.nl
   2015-08-30    registered locked herbalife-regime.com    2015-01-08   
registered locked herbalife-romania.ro    2015-07-26    registered locked
herbalife-shakes.nl    2015-08-30    registered locked herbalife-site.com   
2014-06-10    registered locked herbalife-sitemap.com    2014-08-06   
registered locked herbalife-sitemap.com.ar    2014-08-19    registered locked
herbalife-sitemap.com.do    2014-10-09    registered locked
herbalife-sitemap.com.tw    2014-08-06    registered locked herbalife-sitemap.de
   2014-08-07    registered locked herbalife-sports.com    2016-03-15   
registered locked herbalife-triatlon.es    2015-08-03    registered locked
herbalife-uruguay.com    2015-06-20    registered locked herbalife-vietnam.biz
   2016-02-08    registered locked herbalife-vietnam.com    2014-08-11   
registered locked herbalife-vietnam.net    2014-10-13    registered locked
herbalife-winkel.nl    2015-09-25    registered locked herbalife-zambia.com   
2014-11-22    registered locked herbalife.ae    2014-05-09    registered locked
herbalife.am    2015-02-23    registered locked herbalife.asia    2015-12-11   
registered locked herbalife.at    2015-01-31    registered locked herbalife.az
   2014-09-30    registered locked herbalife.ba    2015-01-31    registered
locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

herbalife.be    2016-01-11    registered unlocked herbalife.bg    2014-12-23   
registered locked herbalife.bi    2014-09-27    registered locked herbalife.bo
   2015-03-02    registered locked herbalife.by    2014-11-21    registered
locked herbalife.ca    2016-01-02    registered locked herbalife.ch   
2015-07-30    registered locked herbalife.cl    2014-07-31    registered locked
herbalife.cn    2015-03-17    registered locked herbalife.co    2016-02-24   
registered locked herbalife.co.at    2015-05-23    registered locked
herbalife.co.bw    2015-08-14    registered locked herbalife.co.cr    2016-02-12
   registered locked herbalife.co.hu    2015-06-05    registered locked
herbalife.co.id    2015-10-17    registered locked herbalife.co.il    2015-01-07
   registered locked herbalife.co.in    2015-09-08    registered locked
herbalife.co.jp    2015-03-31    registered locked herbalife.co.ke    2015-07-13
   registered locked herbalife.co.kr    2015-10-15    registered locked
herbalife.co.ls    2015-05-14    registered locked herbalife.co.ma    2014-11-02
   registered locked herbalife.co.th    2015-10-18    registered locked
herbalife.co.tz    2014-10-19    registered locked herbalife.co.ug    2015-07-13
   registered locked herbalife.co.uk    2014-04-13    registered locked
herbalife.co.uz    2014-10-20    registered locked herbalife.co.ve    2015-05-28
   registered locked herbalife.co.za    2014-10-20    registered locked
herbalife.com    2018-02-22    registered locked herbalife.com.ar    2014-11-20
   registered locked herbalife.com.au    2014-08-25    registered locked
herbalife.com.bd    2014-08-07    registered locked herbalife.com.bh   
2014-06-27    registered locked herbalife.com.bo    2015-03-07    registered
locked herbalife.com.br    2014-05-12    registered locked herbalife.com.by   
2014-10-07    registered locked herbalife.com.cn    2016-02-28    registered
locked herbalife.com.co    2014-07-18    registered locked herbalife.com.cy   
2015-12-31    registered locked herbalife.com.do    2014-06-09    registered
locked herbalife.com.ec    2014-07-26    registered locked herbalife.com.eg   
2014-10-03    registered locked herbalife.com.es    2015-11-14    registered
locked herbalife.com.fr    2015-10-24    registered locked herbalife.com.gt   
2015-02-12    registered locked herbalife.com.hk    2014-12-12    registered
locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

herbalife.com.hn    2014-07-25    registered locked herbalife.com.jm   
2014-10-25    registered locked herbalife.com.kh    2014-09-10    registered
locked herbalife.com.lb    2014-11-26    registered locked herbalife.com.lv   
2014-05-01    registered locked herbalife.com.mk    2014-04-24    registered
locked herbalife.com.mx    2015-05-13    registered locked herbalife.com.my   
2014-07-01    registered locked herbalife.com.na    2015-09-14    registered
locked herbalife.com.ni    2015-07-27    registered locked herbalife.com.pa   
2014-07-05    registered locked herbalife.com.pe    2014-09-01    registered
locked herbalife.com.ph    2014-04-13    registered locked herbalife.com.pl   
2014-06-17    registered locked herbalife.com.pr    2015-05-24    registered
locked herbalife.com.py    2015-06-25    registered locked herbalife.com.sg   
2016-07-10    registered locked herbalife.com.sv    2015-07-28    registered
locked herbalife.com.tr    2014-09-19    registered locked herbalife.com.tw   
2015-04-19    registered locked herbalife.cr    2016-03-03    registered locked
herbalife.cz    2016-03-25    registered locked herbalife.de    2016-03-09   
registered locked herbalife.dk    2015-03-31    registered locked herbalife.dm
   2015-05-31    registered locked herbalife.do    2016-03-02    registered
locked herbalife.ec    2014-07-26    registered locked herbalife.ee   
2016-02-10    registered locked herbalife.es    2015-05-26    registered locked
herbalife.eu    2014-04-30    registered locked herbalife.fi    2016-01-27   
registered locked herbalife.fr    2015-10-05    registered locked herbalife.ge
   2014-10-05    registered locked herbalife.gen.in    2015-06-08    registered
locked herbalife.gen.tr    2015-06-11    registered locked herbalife.gl   
2014-12-31    registered locked herbalife.gr    2015-09-17    registered locked
herbalife.hk    2015-07-28    registered locked herbalife.hn    2014-07-25   
registered locked herbalife.hr    2014-10-05    registered locked herbalife.hu
   2015-06-05    registered locked herbalife.ie    2015-09-20    registered
locked herbalife.info    2014-07-25    registered locked herbalife.is   
2015-05-27    registered locked herbalife.it    2016-04-26    registered locked
herbalife.jo    2014-08-30    registered locked herbalife.kg    2014-08-01   
registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

herbalife.kr    2016-03-02    registered locked herbalife.kz    2014-09-17   
registered locked herbalife.lk    2014-08-01    registered locked herbalife.lt
   2015-03-30    registered locked herbalife.lv    2015-03-15    registered
locked herbalife.md    2015-10-25    registered locked herbalife.mk   
2014-04-24    registered locked herbalife.mn    2015-01-26    registered locked
herbalife.mobi    2014-06-12    registered locked herbalife.mq    2015-01-27   
registered locked herbalife.mu    2014-08-12    registered locked herbalife.mx
   2015-05-11    registered locked herbalife.net    2015-11-03    registered
locked herbalife.nl    2014-07-08    registered locked herbalife.no   
2015-11-15    registered locked herbalife.org    2015-01-16    registered locked
herbalife.pe    2014-12-15    registered locked herbalife.ph    2016-01-11   
registered locked herbalife.pl    2014-06-17    registered locked herbalife.pr
   2015-06-12    registered locked herbalife.pt    2015-07-01    registered
locked herbalife.ro    2016-01-01    registered locked herbalife.ru   
2015-02-13    registered locked herbalife.rw    2014-09-27    registered locked
herbalife.se    2015-03-27    registered locked herbalife.sg    2014-07-15   
registered unlocked herbalife.si    2015-03-03    registered locked herbalife.sk
   2014-11-19    registered locked herbalife.sx    2014-11-12    registered
locked herbalife.tt    2015-07-29    registered locked herbalife.tw   
2015-11-01    registered unlocked herbalife.ua    2014-09-16    registered
locked herbalife.us    2014-07-15    registered locked herbalife.vn   
2015-08-15    registered locked herbalife.xxx-block    2021-12-01    registered
locked herbalife1.com    2015-02-23    registered locked herbalife2.com   
2014-04-08    registered locked herbalife24-hourathlete.com    2014-11-03   
registered locked herbalife24-hourathlete.net    2014-11-03    registered locked
herbalife24-hourathlete.org    2014-11-03    registered locked
herbalife24-hrathlete.com    2014-11-03    registered locked
herbalife24-hrathlete.net    2014-11-03    registered locked
herbalife24-hrathlete.org    2014-11-03    registered locked herbalife24.at   
2015-02-28    registered locked herbalife24.be    2015-02-28    registered
locked herbalife24.by    2015-09-20    registered locked herbalife24.ca   
2015-02-28    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

herbalife24.ch    2015-02-27    registered locked herbalife24.cl    2015-03-01
   registered locked herbalife24.cn    2014-10-26    registered locked
herbalife24.co.cr    2015-03-01    registered locked herbalife24.co.id   
2015-08-01    registered locked herbalife24.co.il    2015-03-01    registered
locked herbalife24.co.in    2015-02-28    registered locked herbalife24.co.ke   
2014-07-28    registered locked herbalife24.co.kr    2016-03-02    registered
locked herbalife24.co.ls    2015-03-01    registered locked herbalife24.co.nz   
2015-03-01    registered locked herbalife24.co.uk    2015-04-19    registered
locked herbalife24.co.ve    2015-03-01    registered locked herbalife24.co.za   
2015-02-28    registered locked herbalife24.com    2015-09-29    registered
locked herbalife24.com.ar    2015-03-01    registered locked herbalife24.com.au
   2015-03-01    registered locked herbalife24.com.bd    2014-08-07   
registered locked herbalife24.com.bo    2015-03-09    registered locked
herbalife24.com.br    2015-03-01    registered locked herbalife24.com.co   
2015-02-27    registered locked herbalife24.com.do    2015-03-01    registered
locked herbalife24.com.ec    2015-03-01    registered locked herbalife24.com.gt
   2015-03-01    registered locked herbalife24.com.hk    2015-03-02   
registered locked herbalife24.com.kh    2014-09-10    registered locked
herbalife24.com.mx    2015-02-27    registered locked herbalife24.com.my   
2015-04-01    registered locked herbalife24.com.na    2015-03-01    registered
locked herbalife24.com.ni    2015-03-08    registered locked herbalife24.com.pa
   2015-03-01    registered locked herbalife24.com.pe    2015-03-02   
registered locked herbalife24.com.ph    2015-03-02    registered locked
herbalife24.com.pr    2015-03-01    registered locked herbalife24.com.pt   
2015-02-27    registered locked herbalife24.com.py    2015-03-25    registered
locked herbalife24.com.sg    2015-03-01    registered locked herbalife24.com.sv
   2015-03-02    registered locked herbalife24.com.tw    2015-03-01   
registered locked herbalife24.com.ua    2015-03-02    registered locked
herbalife24.com.vn    2015-03-03    registered locked herbalife24.cz   
2015-03-01    registered locked herbalife24.de    2015-07-28    registered
locked herbalife24.dk    2015-03-31    registered locked herbalife24.es   
2015-03-01    registered locked herbalife24.eu    2014-09-13    registered
locked herbalife24.fi    2015-03-02    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

herbalife24.fr    2015-03-01    registered locked herbalife24.gr    2015-03-01
   registered locked herbalife24.hn    2015-03-01    registered locked
herbalife24.hr    2015-03-01    registered locked herbalife24.ie    2015-03-02
   registered locked herbalife24.is    2015-03-01    registered locked
herbalife24.it    2015-04-06    registered locked herbalife24.jo    2014-08-30
   registered locked herbalife24.kg    2014-08-01    registered locked
herbalife24.lk    2014-08-01    registered locked herbalife24.lt    2015-03-02
   registered locked herbalife24.lv    2015-03-01    registered locked
herbalife24.mn    2015-09-08    registered locked herbalife24.net    2014-11-04
   registered locked herbalife24.nl    2015-03-01    registered locked
herbalife24.no    2015-03-01    registered locked herbalife24.pl    2015-02-28
   registered locked herbalife24.ro    2015-04-01    registered locked
herbalife24.se    2015-02-27    registered locked herbalife24.si    2015-01-09
   registered locked herbalife24.sk    2015-03-01    registered locked
herbalife24.xxx    2014-04-18    registered locked herbalife24basecamp.com   
2015-06-17    registered locked herbalife24fit.com    2016-02-21    registered
locked herbalife24h.com.br    2014-09-07    registered locked
herbalife24horas.com    2014-09-07    registered locked
herbalife24hourathlete.com    2014-11-03    registered locked
herbalife24hourathlete.net    2014-11-03    registered locked
herbalife24hourathlete.org    2014-11-03    registered locked
herbalife24hours.com.br    2014-09-07    registered locked herbalife24hr.com   
2014-11-04    registered locked herbalife24hr.net    2014-11-04    registered
locked herbalife24hrathlete.com    2014-11-03    registered locked
herbalife24hrathlete.net    2014-11-03    registered locked
herbalife24hrathlete.org    2014-11-03    registered locked herbalife24hs.com.br
   2014-09-07    registered locked herbalife24sport.com    2015-08-10   
registered locked herbalife24sports.com    2014-12-03    registered locked
herbalife4life.com    2015-03-28    registered locked herbalife4me.com   
2014-05-05    registered locked herbalife4us.com    2015-11-08    registered
locked herbalifeackman.biz    2015-01-18    registered locked herbalifeackman.co
   2015-01-18    registered locked herbalifeackman.com    2015-01-09   
registered locked herbalifeackman.info    2015-01-09    registered locked
herbalifeackman.net    2015-01-09    registered locked herbalifeactive.ba   
2016-01-21    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

herbalifeactive.co.uk    2016-11-06    registered unlocked herbalifeactive.co.za
   2015-08-29    registered locked herbalifeactive.com    2015-12-15   
registered locked herbalifeactive.dk    2015-09-30    registered locked
herbalifeactive.fi    2015-09-10    registered locked herbalifeactive.hr   
2015-09-05    registered locked herbalifeactive.ie    2015-12-17    registered
locked herbalifeactive.is    2015-10-10    registered locked herbalifeactive.it
   2015-10-31    registered locked herbalifeactive.mk    2015-12-19   
registered locked herbalifeactive.no    2015-09-10    registered locked
herbalifeactive.rs    2015-09-05    registered locked herbalifeactive.se   
2015-09-09    registered locked herbalifeactive.si    2015-12-16    registered
locked herbalifeafrica.com    2014-07-04    registered locked
herbalifeapparel.com    2014-10-29    registered locked herbalifeapparel.eu   
2015-04-19    registered locked herbalifeargentina.com    2016-03-27   
registered locked herbalifeasiaextravaganza.com    2015-02-28    registered
locked herbalifebasecamp.com    2015-06-23    registered locked
herbalifebeauty.com    2015-07-05    registered locked herbalifebermuda.com   
2015-03-08    registered locked herbalifebestellen.nl    2014-10-21   
registered locked herbalifebih.com    2014-11-16    registered locked
herbalifebios.com    2014-10-17    registered locked herbalifebosnia.com   
2016-03-13    registered locked herbalifebrainfitnesstips.com    2015-02-15   
registered locked herbalifebrands.com    2016-01-07    registered locked
herbalifebrasil.com.br    2014-04-13    registered locked herbalifebrazil.com   
2015-01-04    registered locked herbalifebroadbandnetwork.com    2015-06-14   
registered locked herbalifebusiness.com    2014-05-10    registered locked
herbalifebusinessopportunity.com    2015-02-27    registered locked
herbalifecanada.ca    2014-09-24    registered locked herbalifecanada.net   
2014-05-09    registered locked herbalifecentral.co.uk    2015-12-03   
registered locked herbalifecentral.com    2014-10-27    registered locked
herbalifecentral.com.br    2014-11-10    registered locked herbalifecentral.info
   2015-10-18    registered locked herbalifecentral.net    2014-10-27   
registered locked herbalifecentral.org    2015-10-27    registered locked
herbalifechairmansclub.com    2015-07-19    registered locked
herbalifechallenge.at    2016-02-09    registered locked herbalifechallenge.ch
   2015-10-30    registered locked herbalifechallenge.com    2015-09-19   
registered locked herbalifechallenge.de    2016-02-14    registered locked
herbalifechallenges.com    2015-09-19    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

herbalifechallenges.net    2015-09-19    registered locked herbalifechile.cl   
2016-03-13    registered locked herbalifechile.com    2016-03-29    registered
locked herbalifechina.cn    2015-10-18    registered locked herbalifechina.com
   2014-09-04    registered locked herbalifechina.com.cn    2015-10-18   
registered locked herbalifecities.com    2014-08-30    registered locked
herbalifeclothing.com    2016-03-18    registered locked herbalifecoach.com   
2014-12-20    registered locked herbalifecolombia.com    2014-08-16   
registered locked herbalifecompany.com    2015-07-22    registered locked
herbalifecorp.com    2015-07-22    registered locked herbalifecorporation.com   
2015-07-22    registered locked herbalifecricket.co.uk    2015-05-03   
registered locked herbalifecricket.com    2015-05-03    registered locked
herbalifecroatia.com    2016-01-14    registered locked herbalifecuracao.com   
2015-04-10    registered locked herbalifecycle.com    2015-02-14    registered
locked herbalifecycles.com    2015-02-14    registered locked
herbalifecyprus.com    2014-10-23    registered locked herbalifedeportes.com   
2014-10-13    registered locked herbalifedirect.co.uk    2015-01-25   
registered locked herbalifedirect.com    2015-07-05    registered locked
herbalifediscovergoodfitness.com    2014-08-01    registered locked
herbalifediscovergoodnutrition.com    2014-08-01    registered locked
herbalifedistribuidor.cl    2014-09-04    registered locked
herbalifedistributor.com    2015-12-12    registered locked
herbalifedistributor.us    2016-01-08    registered locked herbalifedvds.com   
2016-02-23    registered locked herbalifeecuador.com    2014-05-23    registered
locked herbalifeenergy.com    2016-03-21    registered locked
herbalifeenergydrink.com    2016-03-21    registered locked herbalifeestafa.com
   2015-11-30    registered locked herbalifeestafa.net    2015-11-30   
registered locked herbalifeeurope.com    2016-01-07    registered locked
herbalifeevents.co.nz    2015-12-11    registered locked herbalifeevents.com   
2014-10-30    registered locked herbalifeevents.com.au    2015-12-15   
registered locked herbalifeexpress.com.ar    2014-11-13    registered locked
herbalifeextravaganza.com    2016-01-25    registered locked herbalifefact.com
   2014-11-09    registered locked herbalifefacts.biz    2015-01-18   
registered locked herbalifefacts.co    2015-01-18    registered locked
herbalifefacts.com    2014-05-11    registered locked herbalifefacts.info   
2015-01-09    registered locked herbalifefacts.net    2015-01-09    registered
locked herbalifefamily.com    2014-07-05    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

herbalifefamily.org    2015-07-04    registered locked
herbalifefamilyaustralia.com    2015-06-20    registered locked
herbalifefamilyaustralia.org    2015-06-20    registered locked
herbalifefamilycanada.com    2015-06-20    registered locked
herbalifefamilycanada.org    2015-06-20    registered locked
herbalifefamilyfoundation.com    2016-04-02    registered locked
herbalifefamilyfoundation.org    2015-09-12    registered locked
herbalifefamilyuk.com    2015-06-20    registered locked herbalifefamilyuk.org
   2015-06-20    registered locked herbalifefeedback.com    2016-01-30   
registered locked herbalifefootball.com    2014-07-11    registered locked
herbalifeformatuequipo.com    2014-11-30    registered locked herbalifeforum.com
   2014-05-19    registered locked herbalifeforyou.com    2014-12-23   
registered locked herbalifefoundation.org    2015-09-14    registered locked
herbalifefrance.fr    2014-12-08    registered locked herbalifefraud.com   
2015-11-30    registered locked herbalifefraud.net    2015-11-30    registered
locked herbalifefraude.com    2015-11-30    registered locked
herbalifefraude.net    2015-11-30    registered locked herbalifefullstory.com   
2014-05-15    registered locked herbalifefutbol.com    2015-07-27    registered
locked herbalifegenh.com    2014-11-10    registered locked herbalifegeorgia.com
   2014-11-02    registered locked herbalifeghana.com    2015-02-23   
registered locked herbalifeheadquarters.com    2014-05-26    registered locked
herbalifehealth.com    2015-05-05    registered locked herbalifehealthy.com   
2015-06-11    registered locked herbalifeherzegovina.com    2014-11-08   
registered locked herbalifehome.com    2014-06-27    registered locked
herbalifehonors.com    2015-08-15    registered locked herbalifehonours.com   
2015-01-06    registered locked herbalifehq.com    2015-07-22    registered
locked herbalifeichange.at    2015-03-25    registered locked
herbalifeichange.be    2015-03-25    registered locked herbalifeichange.bo   
2015-03-28    registered locked herbalifeichange.ca    2015-03-25    registered
locked herbalifeichange.ch    2015-03-30    registered locked
herbalifeichange.cl    2015-03-25    registered locked herbalifeichange.co.at   
2015-03-25    registered locked herbalifeichange.co.cr    2015-03-28   
registered locked herbalifeichange.co.il    2015-03-27    registered locked
herbalifeichange.co.in    2015-03-25    registered locked herbalifeichange.co.kr
   2015-03-25    registered locked herbalifeichange.co.ls    2015-03-30   
registered locked herbalifeichange.co.nz    2015-03-26    registered locked
herbalifeichange.co.uk    2015-03-25    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

herbalifeichange.co.ve    2015-03-25    registered locked herbalifeichange.co.za
   2015-03-29    registered locked herbalifeichange.com    2015-03-25   
registered locked herbalifeichange.com.ar    2015-03-25    registered locked
herbalifeichange.com.au    2015-03-25    registered locked
herbalifeichange.com.bo    2015-03-28    registered locked
herbalifeichange.com.br    2015-03-25    registered locked
herbalifeichange.com.co    2015-03-24    registered locked
herbalifeichange.com.do    2015-03-25    registered locked
herbalifeichange.com.ec    2015-03-28    registered locked
herbalifeichange.com.es    2015-03-25    registered locked
herbalifeichange.com.fr    2015-03-25    registered locked
herbalifeichange.com.hk    2015-03-30    registered locked
herbalifeichange.com.hn    2015-03-25    registered locked
herbalifeichange.com.lv    2015-03-28    registered locked
herbalifeichange.com.mx    2015-03-24    registered locked
herbalifeichange.com.my    2015-03-31    registered locked
herbalifeichange.com.na    2015-03-25    registered locked
herbalifeichange.com.ni    2015-03-25    registered locked
herbalifeichange.com.pa    2015-03-29    registered locked
herbalifeichange.com.pe    2015-03-26    registered locked
herbalifeichange.com.ph    2015-03-29    registered locked
herbalifeichange.com.pl    2015-03-25    registered locked
herbalifeichange.com.pr    2015-03-25    registered locked
herbalifeichange.com.py    2015-03-25    registered locked
herbalifeichange.com.sg    2015-03-25    registered locked
herbalifeichange.com.sv    2015-03-24    registered locked
herbalifeichange.com.tw    2015-03-25    registered locked
herbalifeichange.com.ua    2015-03-26    registered locked
herbalifeichange.com.vn    2015-03-29    registered locked herbalifeichange.cr
   2015-03-26    registered locked herbalifeichange.cz    2015-03-25   
registered locked herbalifeichange.de    2015-03-25    registered locked
herbalifeichange.dk    2015-03-31    registered locked herbalifeichange.dm   
2015-03-28    registered locked herbalifeichange.ec    2015-03-28    registered
locked herbalifeichange.es    2015-03-25    registered locked
herbalifeichange.fi    2015-03-28    registered locked herbalifeichange.fr   
2015-03-25    registered locked herbalifeichange.gl    2015-03-25    registered
locked herbalifeichange.gr    2015-03-25    registered locked
herbalifeichange.hk    2015-03-26    registered locked herbalifeichange.hn   
2015-03-25    registered locked herbalifeichange.ie    2015-03-28    registered
locked herbalifeichange.is    2015-03-25    registered locked
herbalifeichange.it    2015-03-28    registered locked herbalifeichange.kr   
2015-03-25    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

herbalifeichange.lt    2015-03-26    registered locked herbalifeichange.lv   
2015-03-28    registered locked herbalifeichange.mx    2015-03-24    registered
locked herbalifeichange.nl    2015-03-25    registered locked
herbalifeichange.no    2015-03-29    registered locked herbalifeichange.pe   
2015-03-26    registered locked herbalifeichange.ph    2015-03-29    registered
locked herbalifeichange.pl    2015-03-28    registered locked
herbalifeichange.ro    2015-03-25    registered locked herbalifeichange.ru   
2015-04-04    registered locked herbalifeichange.se    2015-03-24    registered
locked herbalifeichange.sg    2015-03-25    registered locked
herbalifeichange.sk    2015-03-27    registered locked herbalifeichange.tw   
2015-03-25    registered locked herbalifeichange.vn    2015-03-29    registered
locked herbalifeimages.com    2014-08-20    registered locked
herbalifeinaction.com    2014-11-04    registered locked herbalifeincome.com   
2015-02-20    registered locked herbalifeindependentdistributormail.com   
2016-03-05    registered locked herbalifeinternacional.com    2014-09-14   
registered locked herbalifeinternational.com    2016-01-26    registered locked
herbalifekazakhstan.com    2015-06-28    registered locked herbalifekids.com   
2015-03-07    registered locked herbalifekz.com    2014-10-25    registered
locked herbalifelagalaxy.com    2015-07-10    registered locked
herbalifelatina.com    2016-02-12    registered locked
herbalifelatinaamerica.com    2015-09-19    registered locked
herbalifelatinaextravaganza.com    2015-08-28    registered locked
herbalifelatinextravaganza.com    2015-09-19    registered locked
herbalifelebanon.com    2015-02-23    registered locked herbalifelevel10.ba   
2016-01-21    registered locked herbalifelevel10.co.uk    2015-03-25   
registered locked herbalifelevel10.co.za    2015-08-29    registered locked
herbalifelevel10.com    2015-03-25    registered locked herbalifelevel10.dk   
2015-09-30    registered locked herbalifelevel10.fi    2015-09-10    registered
locked herbalifelevel10.hr    2015-09-05    registered locked
herbalifelevel10.ie    2015-12-17    registered locked herbalifelevel10.is   
2015-10-10    registered locked herbalifelevel10.it    2015-10-31    registered
locked herbalifelevel10.mk    2015-12-19    registered locked
herbalifelevel10.no    2015-09-10    registered locked herbalifelevel10.rs   
2015-09-05    registered locked herbalifelevel10.se    2015-09-09    registered
locked herbalifelevel10.si    2015-12-16    registered locked
herbalifeliftoff.com    2014-10-12    registered locked herbalifelinks.com   
2014-06-08    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

herbalifelithuania.com    2014-12-08    registered locked
herbalifelivinglean.com    2015-09-17    registered locked herbalifelt.com   
2014-07-26    registered locked herbalifemacedonia.com    2015-09-12   
registered locked herbalifemail.com    2014-04-08    registered locked
herbalifemalaysia.com    2014-11-04    registered locked herbalifemalta.com   
2015-10-04    registered locked herbalifemexico.com    2015-03-01    registered
locked herbalifemillionpound.com    2015-01-30    registered locked
herbalifemillionpoundmission.com    2015-01-30    registered locked
herbalifemongolia.com    2015-06-28    registered locked herbalifemundo.com   
2015-06-08    registered locked herbalifenergy.com    2016-03-21    registered
locked herbalifenetwork.com    2015-05-01    registered locked herbalifenews.com
   2014-10-30    registered locked herbalifenews.net    2014-05-29    registered
locked herbalifeniteworks.com    2015-07-16    registered locked
herbalifenourifusion.com    2015-10-08    registered locked
herbalifenutritionals.net    2014-07-07    registered locked
herbalifenutritionclub.de    2014-10-24    registered locked
herbalifenutritioninstitute.com    2014-06-17    registered locked
herbalifenutritioninstitute.com.tw    2015-04-20    registered locked
herbalifenutritioninstitute.net    2014-06-17    registered locked
herbalifenutritioninstitute.org    2014-06-17    registered locked
herbalifeonline.co.uk    2014-06-28    registered locked herbalifeonline.com   
2014-11-05    registered locked herbalifeopinion.com    2016-01-30    registered
locked herbalifeopportunity.com    2014-10-18    registered locked
herbalifepanama.com    2015-01-04    registered locked
herbalifeparaatletas.com.br    2015-05-15    registered locked
herbalifepesosaludable.com.mx    2015-02-11    registered locked
herbalifephotos.com    2014-08-20    registered locked herbalifepk.com   
2015-02-24    registered locked herbalifepolska.com    2015-12-05    registered
locked herbalifepolska.com.pl    2015-04-23    registered locked
herbalifepolska.pl    2015-04-22    registered locked
herbalifepresidentsteam.com    2015-03-12    registered locked
herbalifepresteam.com    2015-07-15    registered locked herbalifepro.com   
2016-03-18    registered locked herbalifeproductbrochure.com    2015-04-08   
registered locked herbalifeproducts.net    2016-02-23    registered locked
herbalifepromotions.co.nz    2015-12-11    registered locked
herbalifepromotions.com.au    2015-12-15    registered locked
herbalifeproteinadesoya.com    2014-12-06    registered locked
herbalifeptstories.com    2015-03-12    registered locked herbaliferacing.com   
2016-02-04    registered locked herbaliferadio.com    2016-01-07    registered
locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

herbaliferadio.net    2015-02-23    registered locked herbalifescience.com   
2014-10-17    registered locked herbalifeserbia.com    2016-03-06    registered
locked herbalifeshakes.com    2015-01-06    registered locked
herbalifeshapescan.com    2014-12-19    registered locked herbalifeshapescan.net
   2015-01-29    registered locked herbalifeshapescan.org    2015-01-29   
registered locked herbalifeshapeworks.com    2014-11-06    registered locked
herbalifeshapeworks.net    2015-01-29    registered locked herbalifeshop.ca   
2014-07-20    registered locked herbalifeshop.de    2015-12-03    registered
locked herbalifeshopping.com    2016-03-13    registered locked
herbalifesitemap.ca    2014-10-09    registered locked herbalifesitemap.ch   
2014-10-30    registered locked herbalifesitemap.cl    2014-10-09    registered
locked herbalifesitemap.co.cr    2014-10-08    registered locked
herbalifesitemap.co.in    2014-10-08    registered locked herbalifesitemap.co.kr
   2014-10-10    registered locked herbalifesitemap.co.uk    2014-10-30   
registered locked herbalifesitemap.com    2014-09-02    registered locked
herbalifesitemap.com.ar    2014-09-05    registered locked
herbalifesitemap.com.au    2014-10-10    registered locked
herbalifesitemap.com.bo    2014-10-13    registered locked
herbalifesitemap.com.br    2014-10-09    registered locked
herbalifesitemap.com.hk    2014-10-16    registered locked
herbalifesitemap.com.mx    2014-10-07    registered locked
herbalifesitemap.com.my    2014-10-10    registered locked
herbalifesitemap.com.pa    2014-10-21    registered locked
herbalifesitemap.com.pe    2014-10-07    registered locked
herbalifesitemap.com.ph    2014-10-09    registered locked
herbalifesitemap.com.sg    2014-10-10    registered unlocked
herbalifesitemap.com.tw    2014-09-02    registered locked
herbalifesitemap.com.ve    2014-10-08    registered locked herbalifesitemap.de
   2014-09-04    registered locked herbalifesitemap.es    2014-10-09   
registered locked herbalifesitemap.fi    2015-10-30    registered locked
herbalifesitemap.fr    2014-10-08    registered locked herbalifesitemap.it   
2014-10-13    registered locked herbalifesitemap.jp    2014-10-31    registered
unlocked herbalifesitemap.nl    2014-10-31    registered locked
herbalifesitemap.no    2015-11-04    registered locked herbalifesitemap.ru   
2014-10-09    registered locked herbalifesitemap.se    2014-10-30    registered
locked herbalifeskin.ca    2016-02-19    registered locked herbalifeskin.co.kr
   2016-02-19    registered locked herbalifeskin.co.uk    2016-02-19   
registered locked herbalifeskin.com    2015-06-19    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

herbalifeskin.com.tw    2016-02-19    registered locked herbalifeskin.eu   
2016-02-19    registered locked herbalifeskincare.com    2015-09-04   
registered locked herbalifeskinproducts.com    2015-06-19    registered locked
herbalifesoccer.com    2015-07-10    registered locked herbalifesoy.com   
2015-03-06    registered locked herbalifesoyprotein.com    2014-11-28   
registered locked herbalifespectacular.com.my    2014-10-04    registered locked
herbalifesport.com    2016-03-03    registered locked herbalifesport.fi   
2016-04-03    registered locked herbalifesport.no    2015-04-03    registered
locked herbalifesport.se    2015-03-02    registered locked herbalifesports.com
   2014-08-18    registered locked herbalifesportworks.com    2014-10-08   
registered locked herbalifespotlight.com    2015-03-22    registered locked
herbalifestars.com    2015-03-27    registered locked herbalifestats.com   
2014-09-07    registered locked herbalifestore.ca    2015-01-25    registered
locked herbalifestore.com    2014-06-19    registered locked herbalifestore.net
   2014-07-12    registered locked herbalifestreaming.com    2016-02-23   
registered locked herbalifests.com    2014-06-30    registered locked
herbalifesuccess.com    2015-03-16    registered locked herbalifesummit.com   
2015-01-06    registered locked herbalifesupercoach.co.za    2015-02-07   
registered locked herbalifesurvey.com    2016-01-28    registered locked
herbalifesurvivors.com    2014-10-12    registered locked herbalifesverige.se   
2015-01-29    registered locked herbalifeteam.com    2015-01-17    registered
locked herbalifethermojetics.net    2014-09-08    registered locked
herbalifethetruth.com    2014-11-09    registered locked herbalifetime.com   
2015-10-02    registered locked herbalifetoday.com    2016-03-04    registered
locked herbalifetopscore.com    2014-10-08    registered locked
herbalifetotalbody.com    2015-09-19    registered locked herbalifetotalbody.net
   2015-09-19    registered locked herbalifetotalplan.com    2015-12-08   
registered locked herbalifetraining.com    2015-08-16    registered locked
herbalifetruth.biz    2015-01-18    registered locked herbalifetruth.co   
2015-01-18    registered locked herbalifetruth.com    2014-11-09    registered
locked herbalifetruth.info    2015-01-18    registered locked herbalifetruth.net
   2015-01-18    registered locked herbalifetwentyfour.com    2014-12-22   
registered locked herbalifetwentyfour.net    2014-12-22    registered locked
herbalifetwentyfourhourathlete.com    2014-11-03    registered locked
herbalifetwentyfourhourathlete.net    2014-11-03    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

herbalifetwentyfourhourathlete.org    2014-11-03    registered locked
herbalifetwentyfourhrathlete.com    2014-11-03    registered locked
herbalifetwentyfourhrathlete.net    2014-11-03    registered locked
herbalifetwentyfourhrathlete.org    2014-11-03    registered locked
herbalifeuniversity.com    2016-03-29    registered locked herbalifeupload.com
   2015-09-17    registered locked herbalifeuploads.com    2015-09-17   
registered locked herbalifeuruguay.com    2014-06-17    registered locked
herbalifevacation.com    2015-01-06    registered locked herbalifevacations.com
   2014-08-10    registered locked herbalifevenezuela.com    2016-04-04   
registered locked herbalifevideo.com    2016-02-23    registered locked
herbalifevideos.com    2014-06-22    registered locked herbalifevietnam.com   
2014-07-09    registered locked herbalifevn.com    2014-08-29    registered
locked herbalifewealth.com    2015-10-09    registered locked
herbalifewellness.com    2016-03-19    registered locked herbalifewellness.no   
2015-03-14    registered locked herbalifewellness.se    2015-01-07    registered
locked herbalifewinback.com    2015-10-03    registered locked
herbalifewlc.co.nz    2015-12-02    registered locked herbalifewlc.co.uk   
2015-11-26    registered locked herbalifewlc.com    2014-04-17    registered
locked herbalifewlc.com.au    2015-08-06    registered locked herbalifewlc.fi   
2015-01-31    registered locked herbalifewlc.is    2015-01-30    registered
locked herbalifewlc.nl    2014-08-26    registered locked herbalifewlc.no   
2015-09-14    registered locked herbalifewlc.se    2015-09-13    registered
locked herbalifeworldwide.com    2015-07-22    registered locked herbalifeww.com
   2015-05-15    registered locked herbalifewww.com    2014-07-06    registered
locked herbalifextravaganza.com    2014-07-02    registered locked
herbalifezambia.com    2014-11-22    registered locked herballife.com   
2016-01-05    registered locked herballifeenhancer.com    2015-12-08   
registered locked herballifeshopping.com    2015-05-25    registered locked
herballifeweightlossproduct.com    2014-12-23    registered locked
herbaloe.com.cn    2014-10-18    registered locked herbarlife.com    2014-06-06
   registered locked herbatrain.com    2015-09-07    registered locked
herbeventreg.com    2016-04-01    registered locked herblifeonline.com   
2016-02-08    registered locked hlcherbalife.com    2015-09-26    registered
locked hlcmyherbalife.com    2016-03-07    registered locked hlf-24.com   
2015-03-21    registered locked hlf-24.net    2015-03-21    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

hlf24.com    2015-03-21    registered locked hlf24.mobi    2015-03-21   
registered locked hlf24.net    2015-03-21    registered locked hlf24basecamp.com
   2015-06-17    registered locked hlmarketingrequests.com    2016-03-27   
registered locked hlrequests.com    2016-03-25    registered locked
hluniversity.com    2014-09-19    registered locked hps-pci.net    2016-02-09   
registered locked hrbl.co    2015-04-18    registered locked hrbl.co.kr   
2015-07-13    registered locked hrbl.com    2015-10-01    registered locked
hrbl.me    2014-04-24    registered locked hrbl.net    2014-09-14    registered
locked hrblemea.com    2014-09-12    registered locked hrblife.com    2014-09-26
   registered locked hrblnet.com    2014-09-20    registered locked
iamherbalife.com    2016-03-15    registered locked ichange.at    2015-03-24   
registered locked ichange.bo    2015-03-28    registered locked ichange.cl   
2015-03-25    registered locked ichange.co.at    2015-03-24    registered locked
ichange.co.cr    2015-03-28    registered locked ichange.co.il    2015-03-27   
registered locked ichange.co.in    2015-03-24    registered locked ichange.co.ls
   2015-03-31    registered locked ichange.co.ve    2015-03-25    registered
locked ichange.com.ar    2015-03-25    registered locked ichange.com.bo   
2015-03-28    registered locked ichange.com.co    2015-03-23    registered
locked ichange.com.do    2015-03-25    registered locked ichange.com.ec   
2015-03-28    registered locked ichange.com.es    2015-03-25    registered
locked ichange.com.fr    2015-03-25    registered locked ichange.com.hn   
2015-03-24    registered locked ichange.com.lv    2015-03-30    registered
locked ichange.com.mx    2015-03-23    registered locked ichange.com.my   
2015-03-31    registered locked ichange.com.na    2015-03-25    registered
locked ichange.com.ni    2015-03-25    registered locked ichange.com.pa   
2015-03-31    registered locked ichange.com.pe    2015-03-26    registered
locked ichange.com.ph    2015-03-30    registered locked ichange.com.pl   
2015-03-24    registered locked ichange.com.pr    2015-03-30    registered
locked ichange.com.py    2015-03-25    registered locked ichange.com.sg   
2015-03-25    registered locked ichange.com.sv    2015-03-24    registered
locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

ichange.com.ua    2015-03-26    registered locked ichange.com.vn    2015-03-29
   registered locked ichange.cr    2015-03-26    registered locked ichange.dm   
2015-03-28    registered locked ichange.ec    2015-03-28    registered locked
ichange.es    2015-03-25    registered locked ichange.fi    2015-03-30   
registered locked ichange.fr    2015-03-25    registered locked ichange.gl   
2015-03-25    registered locked ichange.hk    2015-03-30    registered locked
ichange.hn    2015-03-24    registered locked ichange.is    2015-03-30   
registered locked ichange.lt    2015-03-26    registered locked ichange.lv   
2015-03-30    registered locked ichange.mx    2015-03-23    registered locked
ichange.pe    2015-03-26    registered locked ichange.ph    2015-05-14   
registered locked ichange.sg    2015-03-25    registered locked ichange.sk   
2015-03-27    registered locked ichange.tw    2015-03-24    registered locked
ichange.xxx    2014-09-13    registered locked
institutodenutriciondeherbalife.com    2014-11-11    registered locked
institutoherbalife.com    2015-08-23    registered locked
institutoherbalife.com.br    2015-08-17    registered locked
institutoherbalife.com.mx    2015-08-23    registered locked
institutonutricionherbalife.com    2014-11-11    registered locked
jimrohn-herbalife.com    2015-12-09    registered locked jogoevs.com.br   
2015-04-11    registered locked joinherbalife.com    2016-01-08    registered
locked joinshapeworks.com    2014-11-06    registered locked
joinshapeworkstoday.com    2014-11-06    registered locked jointeamherbalife.com
   2014-11-20    registered locked kickoffmeetings.com    2014-10-17   
registered locked kindermins.com    2016-01-07    registered locked
lagalaxyherbalife.com    2015-07-10    registered locked level10herbalife.it   
2015-10-31    registered locked liftoff.bo    2015-07-27    registered locked
liftoff.cl    2014-07-24    registered locked liftoff.co.bw    2015-08-14   
registered locked liftoff.co.cr    2014-07-23    registered locked liftoff.co.kr
   2016-03-04    registered locked liftoff.co.ve    2015-08-25    registered
locked liftoff.com    2015-06-03    registered locked liftoff.com.ar   
2014-08-05    registered locked liftoff.com.bo    2015-07-27    registered
locked liftoff.com.br    2014-10-25    registered locked liftoff.com.cn   
2015-10-18    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

liftoff.com.es    2016-03-10    registered locked liftoff.com.hk    2014-07-10
   registered locked liftoff.com.mx    2015-12-16    registered locked
liftoff.com.pa    2014-07-26    registered locked liftoff.com.ph    2014-07-21
   registered locked liftoff.com.pl    2014-04-07    registered locked
liftoff.com.pt    2014-11-01    registered locked liftoff.com.py    2015-10-25
   registered locked liftoff.com.sg    2015-07-28    registered unlocked
liftoff.com.tw    2016-03-03    registered locked liftoff.com.ve    2015-08-25
   registered locked liftoff.fr    2016-04-03    registered locked liftoff.gr   
2014-07-23    registered locked liftoff.hk    2014-12-10    registered locked
liftoff.ie    2016-01-05    registered locked liftoff.kr    2016-03-02   
registered locked liftoff.mobi    2014-06-12    registered locked liftoff.ph   
2014-07-21    registered locked liftoff.pl    2016-03-30    registered locked
liftoff.sg    2015-07-28    registered unlocked liftoffenergy.com    2014-10-21
   registered locked liftoffenergydrink.com    2016-03-21    registered locked
liftoffnow.com    2015-05-05    registered locked livetheherbalife.com   
2014-11-21    registered locked livingherbalifelean.com    2015-09-17   
registered locked livingshapeworkslean.com    2015-03-15    registered locked
loseweightnow.com    2014-11-13    registered locked m-herbalife.com   
2014-11-05    registered locked mark-hughes.com    2015-03-08    registered
locked megaescuelademayoristas-sa.com    2015-05-18    registered locked
megaescuelalatina.com    2015-08-10    registered locked
meineweightlosschallenge.de    2016-02-03    registered locked
meinewellnesschallenge.ch    2016-02-27    registered locked menoslibras.com   
2016-02-02    registered locked mherbalife.com    2014-07-25    registered
locked miherbalife.com    2015-05-08    registered locked miherbalife.net   
2014-12-01    registered locked millionpoundmissionnow.com    2015-01-30   
registered locked mision1000000delibras.com    2015-03-11    registered locked
misionherbalife.com    2015-05-07    registered locked
misionmillondelibrasherbalife.com    2015-03-11    registered locked
misionperderlibras.com    2015-03-11    registered locked mojewlc.pl   
2014-12-07    registered locked monchallengecontroledepoids.ch    2015-06-29   
registered locked monchallengecontroledepoids.fr    2015-03-16    registered
locked monchallengedecontroledepoids.ch    2015-06-29    registered locked
monchallengedecontroledepoids.fr    2015-03-16    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

myfitnessgroup.gr    2015-06-25    registered locked myfitsupport.gr   
2015-06-16    registered locked myherablife24.com    2015-04-26    registered
locked myherbalfe.com    2014-10-26    registered locked myherbalife.asia   
2014-05-16    registered locked myherbalife.at    2015-05-31    registered
locked myherbalife.be    2015-03-17    registered unlocked myherbalife.bi   
2014-09-27    registered locked myherbalife.bo    2015-06-05    registered
locked myherbalife.ca    2015-02-06    registered locked myherbalife.ch   
2015-05-30    registered locked myherbalife.cl    2014-09-13    registered
locked myherbalife.cn    2015-06-08    registered locked myherbalife.co   
2016-02-23    registered locked myherbalife.co.at    2015-06-30    registered
locked myherbalife.co.bw    2015-08-14    registered locked myherbalife.co.cr   
2015-06-08    registered locked myherbalife.co.hu    2015-06-05    registered
locked myherbalife.co.il    2015-05-18    registered locked myherbalife.co.in   
2015-06-08    registered locked myherbalife.co.ke    2014-07-28    registered
locked myherbalife.co.kr    2015-10-04    registered locked myherbalife.co.nz   
2014-05-18    registered locked myherbalife.co.tz    2014-09-28    registered
locked myherbalife.co.ug    2014-09-28    registered locked myherbalife.co.uk   
2015-07-18    registered locked myherbalife.co.ve    2015-05-28    registered
locked myherbalife.co.za    2015-08-17    registered locked myherbalife.com   
2014-07-20    registered locked myherbalife.com.au    2016-03-11    registered
locked myherbalife.com.bd    2014-08-07    registered locked myherbalife.com.bo
   2015-06-12    registered locked myherbalife.com.br    2015-12-01   
registered locked myherbalife.com.cn    2016-03-12    registered locked
myherbalife.com.co    2014-07-23    registered locked myherbalife.com.do   
2014-06-08    registered locked myherbalife.com.es    2014-05-26    registered
locked myherbalife.com.fr    2015-03-01    registered locked myherbalife.com.gr
   2014-06-08    registered locked myherbalife.com.hk    2014-09-13   
registered locked myherbalife.com.hr    2015-07-28    registered locked
myherbalife.com.jm    2014-10-25    registered locked myherbalife.com.kh   
2014-09-10    registered locked myherbalife.com.lv    2016-03-15    registered
locked myherbalife.com.mx    2014-05-22    registered locked myherbalife.com.my
   2015-08-01    registered locked myherbalife.com.na    2015-09-24   
registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

myherbalife.com.ni    2015-07-31    registered locked myherbalife.com.pa   
2014-07-05    registered locked myherbalife.com.pe    2015-06-27    registered
locked myherbalife.com.ph    2016-04-01    registered locked myherbalife.com.pl
   2015-06-08    registered locked myherbalife.com.pr    2015-05-24   
registered locked myherbalife.com.pt    2014-07-01    registered locked
myherbalife.com.py    2015-06-25    registered locked myherbalife.com.sg   
2014-06-13    registered unlocked myherbalife.com.sv    2015-07-28    registered
locked myherbalife.com.tw    2014-11-14    registered unlocked
myherbalife.com.ua    2015-06-09    registered locked myherbalife.com.ve   
2015-05-17    registered locked myherbalife.com.vn    2015-10-07    registered
locked myherbalife.cr    2016-03-03    registered locked myherbalife.cz   
2014-06-02    registered locked myherbalife.de    2015-04-18    registered
locked myherbalife.dk    2014-08-31    registered locked myherbalife.dm   
2015-05-31    registered locked myherbalife.do    2016-02-26    registered
locked myherbalife.ee    2016-02-10    registered locked myherbalife.eu   
2014-04-30    registered locked myherbalife.fi    2015-07-01    registered
locked myherbalife.fr    2015-04-03    registered locked myherbalife.gen.in   
2015-06-08    registered locked myherbalife.gl    2014-12-31    registered
locked myherbalife.gr    2014-05-29    registered locked myherbalife.hk   
2015-07-09    registered locked myherbalife.hu    2015-03-03    registered
locked myherbalife.ie    2015-09-20    registered locked myherbalife.in   
2015-05-25    registered locked myherbalife.info    2014-10-18    registered
locked myherbalife.is    2015-10-23    registered locked myherbalife.it   
2015-05-20    registered locked myherbalife.jo    2014-08-30    registered
locked myherbalife.jp    2016-02-28    registered unlocked myherbalife.kg   
2014-08-01    registered locked myherbalife.lk    2014-08-01    registered
locked myherbalife.lt    2015-05-31    registered locked myherbalife.lv   
2016-03-15    registered locked myherbalife.mobi    2014-06-12    registered
locked myherbalife.mx    2015-05-11    registered locked myherbalife.my   
2016-02-03    registered locked myherbalife.name    2015-06-08    registered
locked myherbalife.nl    2015-11-01    registered locked myherbalife.no   
2015-08-08    registered locked myherbalife.org    2014-06-21    registered
locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

myherbalife.pe    2014-11-10    registered locked myherbalife.ph    2016-04-01
   registered locked myherbalife.pl    2015-05-23    registered locked
myherbalife.pr    2015-06-12    registered locked myherbalife.ro    2016-03-27
   registered locked myherbalife.ru    2015-05-24    registered locked
myherbalife.rw    2014-09-27    registered locked myherbalife.se    2015-07-21
   registered locked myherbalife.sg    2015-07-28    registered unlocked
myherbalife.sk    2015-07-10    registered locked myherbalife.us    2015-06-07
   registered locked myherbalife.vn    2015-08-15    registered locked
myherbalife.xxx    2015-12-14    registered locked myherbalife24.com   
2014-04-09    registered locked myherbalifechina.cn    2014-10-18    registered
locked myherbalifechina.com.cn    2014-10-18    registered locked
myherbalifeoffice.com    2015-09-28    registered locked myherbalifeshop.co.uk
   2015-11-03    registered locked myherbalifeshop.com    2016-01-27   
registered locked myherbalifeshop.eu    2015-08-31    registered locked
myherbalifestaff.com    2014-04-13    registered locked myherbalifestore.com   
2015-06-19    registered locked myherbalifevideo.com    2016-02-23    registered
locked myherbalifeww.com    2014-08-13    registered locked myherballife.com   
2016-02-14    registered locked myherballife.net    2014-06-16    registered
locked myherbaloffice.com    2015-09-28    registered locked myherbatek.com   
2016-03-31    registered locked myhlstore.com    2014-06-01    registered locked
myincomenow.com    2015-02-19    registered locked mylifestartsnow.com   
2015-02-19    registered locked myshapescan.net    2015-01-29    registered
locked myshapescan.org    2015-01-29    registered locked myshapeworks.com   
2014-12-19    registered locked myshapeworks.net    2015-01-29    registered
locked myshapeworks.org    2015-01-29    registered locked mytotalplan.com   
2016-01-18    registered locked myweightlosschallenge.be    2014-08-27   
registered locked myweightlosschallenge.co.za    2014-09-01    registered locked
myweightlosschallenge.com    2015-06-11    registered locked
myweightlosschallenge.dk    2014-08-31    registered locked
myweightlosschallenge.ee    2014-10-05    registered locked
myweightlosschallenge.gr    2016-03-19    registered locked
myweightlosschallenge.ie    2014-10-22    registered locked
myweightlosschallenge.lt    2016-03-23    registered locked
myweightlosschallenge.lv    2016-03-22    registered locked
myweightlosschallenge.no    2014-08-31    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

myweightlosschallenge.pl    2014-08-27    registered locked
myweightlosschallenge.se    2014-08-26    registered locked
myweightlosschallenges.com    2015-02-19    registered locked mywlc.pl   
2014-12-07    registered locked namrequest.com    2015-10-14    registered
locked negociosherbalife.com.br    2015-10-11    registered locked
newherbalife.com    2014-10-21    registered locked newshapeworksdiet.com   
2016-02-22    registered locked niteworks.ca    2015-05-24    registered locked
niteworks.cl    2014-07-24    registered locked niteworks.co.bw    2015-08-14   
registered locked niteworks.co.il    2014-08-27    registered locked
niteworks.co.kr    2015-10-20    registered locked niteworks.com    2015-01-10
   registered locked niteworks.com.ar    2015-08-02    registered locked
niteworks.com.mx    2015-07-20    registered locked niteworks.com.py   
2015-10-25    registered locked niteworks.eu    2014-04-30    registered locked
no-ig-labo.org    2014-11-16    registered locked nourifusion.at    2015-03-31
   registered locked nourifusion.be    2015-03-13    registered unlocked
nourifusion.bo    2015-07-27    registered locked nourifusion.ca    2015-02-23
   registered locked nourifusion.ch    2015-02-27    registered locked
nourifusion.cl    2014-07-14    registered locked nourifusion.cn    2015-06-08
   registered locked nourifusion.co.bw    2015-08-14    registered locked
nourifusion.co.cr    2014-07-23    registered locked nourifusion.co.il   
2014-10-11    registered locked nourifusion.co.kr    2016-03-03    registered
locked nourifusion.co.nz    2016-03-02    registered locked nourifusion.co.uk   
2015-02-23    registered locked nourifusion.co.ve    2015-08-25    registered
locked nourifusion.co.za    2016-02-23    registered locked nourifusion.com   
2015-07-26    registered locked nourifusion.com.ar    2014-09-08    registered
locked nourifusion.com.au    2015-04-19    registered locked nourifusion.com.bo
   2015-03-04    registered locked nourifusion.com.cn    2015-06-08   
registered locked nourifusion.com.es    2015-02-24    registered locked
nourifusion.com.lv    2015-03-03    registered locked nourifusion.com.mx   
2016-02-24    registered locked nourifusion.com.pa    2015-09-29    registered
locked nourifusion.com.ph    2015-03-03    registered locked nourifusion.com.pl
   2015-04-07    registered locked nourifusion.com.pt    2014-11-01   
registered locked nourifusion.com.py    2014-10-25    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

nourifusion.com.sg    2016-03-15    registered unlocked nourifusion.com.tw   
2015-03-28    registered locked nourifusion.com.ua    2016-03-03    registered
locked nourifusion.com.ve    2015-03-03    registered locked nourifusion.cz   
2016-03-02    registered locked nourifusion.de    2015-04-12    registered
locked nourifusion.dk    2016-02-28    registered locked nourifusion.es   
2015-11-19    registered locked nourifusion.eu    2014-04-30    registered
locked nourifusion.fi    2016-02-09    registered locked nourifusion.fr   
2015-10-30    registered locked nourifusion.gr    2015-03-01    registered
locked nourifusion.hk    2016-03-11    registered locked nourifusion.ie   
2016-03-15    registered locked nourifusion.it    2014-11-07    registered
locked nourifusion.kr    2016-03-02    registered locked nourifusion.nl   
2016-02-24    registered locked nourifusion.no    2015-03-15    registered
locked nourifusion.pl    2015-03-30    registered locked nourifusion.pt   
2015-07-01    registered locked nourifusion.ru    2015-03-07    registered
locked nourifusion.se    2015-07-10    registered locked nourifusion.sg   
2015-07-28    registered unlocked nourifusionskincare.com    2016-03-21   
registered locked nutricionherbalife.cl    2015-08-02    registered locked
nutriramente.com.br    2015-09-02    registered locked nutritionclub.nl   
2016-01-12    registered locked nutritionforabetterlife.com    2015-07-03   
registered locked nutritionobesityconference.com    2015-10-20    registered
locked obtengaliftoffahora.com    2016-02-01    registered locked
onemillionpoundmission.com    2015-01-29    registered locked perderlibras.com
   2015-03-11    registered locked personalproteinplan.com    2014-11-06   
registered locked pesosaludable.com.mx    2015-02-11    registered locked
precooficialherbalife.com.br    2015-10-31    registered locked prepare-la.com
   2015-08-24    registered locked presidentssummit.com    2016-01-07   
registered locked presidentsteamlounge.com    2014-11-07    registered locked
presidentsteamsummit.com    2015-02-23    registered locked presidentsummit.com
   2014-10-16    registered locked presteam.com    2015-07-29    registered
locked presteam.net    2015-07-29    registered locked printbydemand.com   
2015-11-13    registered locked prolessa.com    2014-05-10    registered locked
prolessa.net    2014-11-12    registered locked prolessaduo.com    2016-02-01   
registered locked puraganancia.com    2016-02-02    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

quickspark-zambia.com    2015-03-10    registered locked quickspark.at   
2014-11-24    registered locked quickspark.ch    2014-11-29    registered locked
quickspark.co.il    2015-03-13    registered locked quickspark.cz    2015-03-11
   registered locked quickspark.de    2014-11-30    registered locked
quickspark.dk    2015-03-31    registered locked quickspark.fi    2015-01-20   
registered locked quickspark.fr    2015-03-11    registered locked quickspark.gr
   2015-03-12    registered locked quickspark.ie    2015-01-27    registered
locked quickspark.is    2015-03-11    registered locked quickspark.it   
2015-01-19    registered locked quickspark.lt    2015-03-13    registered locked
quickspark.lv    2015-03-11    registered locked quickspark.nl    2015-01-19   
registered locked quickspark.no    2015-03-11    registered locked quickspark.pl
   2015-03-10    registered locked quickspark.ro    2015-04-01    registered
locked quickspark.ru    2015-03-12    registered locked quickspark.se   
2015-01-18    registered locked quickspark.sk    2015-03-13    registered locked
radiohbn.com    2015-02-23    registered locked rakutoku-club.com    2016-02-26
   registered locked retirodemillonarios-sa.com    2015-05-18    registered
locked retirodepresidentes-sa.com    2015-05-18    registered locked
retoherbalife.com    2015-05-15    registered locked ropaherbalife.com   
2015-11-23    registered locked saglikliyasamtarzi.com    2016-03-22   
registered locked sellcorecomplex.com    2014-09-13    registered locked
sellherbalife.com    2014-06-01    registered locked sellkrilloil.com   
2014-09-13    registered locked sellliftoff.com    2015-10-12    registered
locked sellnourifusion.com    2015-10-08    registered locked sellshapeworks.com
   2014-11-06    registered locked sellsportworks.com    2014-10-08   
registered locked selltopscore.com    2014-10-08    registered locked
selltrishield.com    2014-09-13    registered locked shakeupyourday.com   
2015-06-24    registered locked shapescan.net    2015-01-29    registered locked
shapescan.org    2015-01-29    registered locked shapework.com    2016-01-26   
registered locked shapeworks.ca    2016-03-22    registered locked shapeworks.cl
   2014-08-11    registered locked shapeworks.co.bw    2015-08-14    registered
locked shapeworks.co.uk    2016-01-22    registered locked shapeworks.com   
2016-01-28    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

shapeworks.com.au    2016-03-11    registered locked shapeworks.com.br   
2015-04-26    registered locked shapeworks.com.mx    2015-03-31    registered
locked shapeworks.com.pl    2015-07-01    registered locked shapeworks.com.py   
2015-02-24    registered locked shapeworks.eu    2014-06-30    registered locked
shapeworks.fr    2014-04-27    registered locked shapeworks.mobi    2014-06-12
   registered locked shapeworks.net    2014-11-06    registered locked
shapeworks.ph    2014-07-21    registered locked shapeworks.pl    2015-07-01   
registered locked shapeworks.se    2015-08-18    registered locked
shapeworkscanada.com    2016-01-07    registered locked shapeworksdiet.com   
2014-11-06    registered locked shapeworksprogram.com    2014-11-06   
registered locked shapeworksregistry.com    2016-03-15    registered locked
shapeworksshapescan.com    2016-03-25    registered locked
shapeworksweightloss.com    2014-11-06    registered locked shopherbalife.com   
2014-07-26    registered locked shoppingherbalife.com    2016-03-06   
registered locked skherbalife.sk    2016-03-21    registered locked
skinwhitening.cn    2015-10-18    registered locked skinwhitening.com.cn   
2015-10-18    registered locked snackdefense.com    2014-08-16    registered
locked soyherbalife.cl    2015-10-22    registered locked sport-by-herbalife.com
   2015-11-21    registered locked starofherbalife.com    2015-03-27   
registered locked starsdherbalife.com    2015-06-13    registered locked
starsofherbalife.com    2015-03-27    registered locked startherbalife.com   
2015-09-11    registered locked startherbalife24.com    2015-04-26    registered
locked startherbalifenow.com    2015-09-05    registered locked
startherballife.com    2015-11-28    registered locked startshapeworks.co.uk   
2014-05-11    registered locked startshapeworks.com    2014-11-07    registered
locked startshapeworkstoday.com    2014-11-07    registered locked
successwithherbalife.com    2014-11-07    registered locked
sutienadaherbalife.com    2016-03-03    registered locked sutiendaherbalife.com
   2016-02-22    registered locked tabteam.net    2015-07-29    registered
locked teamherbalife.com    2015-11-03    registered locked
teamherbalifegear.com    2015-06-02    registered locked teamherbalifesite.com
   2014-11-20    registered locked the24hourathlete.com    2014-07-09   
registered locked the24hourathlete.net    2014-11-03    registered locked
the24hourathlete.org    2014-11-03    registered locked
theherbalifecorporatebio.com    2016-02-02    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

therealackman.biz    2015-01-18    registered locked therealackman.co   
2015-01-18    registered locked therealackman.com    2015-01-18    registered
locked therealackman.info    2015-01-18    registered locked therealackman.net
   2015-01-18    registered locked therealbillackman.biz    2015-01-18   
registered locked therealbillackman.co    2015-01-18    registered locked
therealbillackman.com    2015-01-18    registered locked therealbillackman.info
   2015-01-18    registered locked therealbillackman.net    2015-01-18   
registered locked thermocomplete.dk    2014-08-31    registered locked
thermojetics.com    2014-11-08    registered locked thermojeticssuccess.com   
2014-06-12    registered locked thermojeticssuccessplan.com    2014-06-12   
registered locked thetruthaboutbillackman.com    2014-11-09    registered locked
tomaherbalife.com    2015-05-29    registered locked trishieldkrill.com   
2014-09-13    registered locked trishieldkrilloil.com    2014-09-13   
registered locked truthaboutherbalife.biz    2015-01-18    registered locked
truthaboutherbalife.co    2015-01-18    registered locked
truthaboutherbalife.com    2015-04-02    registered locked
truthaboutherbalife.info    2015-01-09    registered locked
truthaboutherbalife.net    2015-01-09    registered locked tryherbalife.com   
2014-09-23    registered locked tryherbalife.net    2016-02-21    registered
locked tryherbalifetoday.com    2017-02-27    registered locked
tudosobreaherbalife.com.br    2015-10-28    registered locked
tudosobreherbalife.com.br    2014-11-22    registered locked tumejorado.com   
2015-09-09    registered locked tumejorado.com.mx    2015-09-09    registered
locked tumejorado.mx    2015-09-09    registered locked
twentyfourhourathlete.com    2014-10-28    registered locked
twentyfourhourathlete.net    2014-11-03    registered locked
twentyfourhourathlete.org    2014-11-03    registered locked
twentyfourhrathlete.com    2014-10-28    registered locked
twentyfourhrathlete.net    2014-11-03    registered locked
twentyfourhrathlete.org    2014-11-03    registered locked
uploadsuccessvideos.com    2014-12-31    registered locked
vacaciondepresidentes-sa.com    2015-05-18    registered locked
vacacionesherbalife2011.com.mx    2014-08-02    registered locked
vamosherbalife.com    2014-09-29    registered locked
verdadesobreaherbalife.com.br    2015-10-06    registered locked vidaherbal.cl
   2016-04-04    registered locked videoherbalife.com    2016-02-23   
registered locked videomyherbalife.com    2016-02-23    registered locked
vietnamherbalife.com    2014-09-29    registered locked visitaherbalife.com   
2014-09-29    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

visiteherbalife.cl    2016-01-26    registered locked visiteherbalife.co.cr   
2015-02-01    registered locked visiteherbalife.co.ve    2015-01-31   
registered locked visiteherbalife.com    2014-11-30    registered locked
visiteherbalife.com.ar    2015-01-26    registered locked visiteherbalife.com.bo
   2015-01-28    registered locked visiteherbalife.com.br    2015-01-26   
registered locked visiteherbalife.com.co    2015-01-24    registered locked
visiteherbalife.com.do    2015-01-25    registered locked visiteherbalife.com.ec
   2015-01-27    registered locked visiteherbalife.com.gt    2015-01-24   
registered locked visiteherbalife.com.mx    2015-01-24    registered locked
visiteherbalife.com.ni    2015-01-26    registered locked visiteherbalife.com.pa
   2015-01-27    registered locked visiteherbalife.com.pe    2015-01-27   
registered locked visiteherbalife.com.pr    2015-01-25    registered locked
visiteherbalife.com.pt    2015-03-01    registered locked visiteherbalife.com.py
   2015-03-25    registered locked visiteherbalife.com.sv    2015-01-25   
registered locked visiteherbalife.es    2015-01-25    registered locked
visiteherbalife.hn    2015-01-25    registered locked visiteherbalife24.com   
2015-04-26    registered locked vivesaludableconherbalife.com    2015-01-23   
registered locked vivesaludableconherbalife.net    2015-01-23    registered
locked vn-herbalife.com    2015-10-13    registered locked
vyzvanasoubojsvahou.cz    2015-09-20    registered locked vyzvanasubojsvahou.sk
   2015-09-21    registered locked wealthisbetter.com    2015-02-19   
registered locked weightlosschallenge.co.il    2015-08-16    registered locked
weightlosschallenge.fi    2014-09-13    registered locked weightlosschallenge.fr
   2014-08-30    registered locked weightlosschallenge.is    2015-08-30   
registered locked weightlosschallenge.mobi    2014-08-27    registered locked
weightlossregistry.com    2016-03-15    registered locked weightmanagement.cn   
2015-10-18    registered locked weightmanagement.com.cn    2015-10-18   
registered locked weightsupportgroup.gr    2015-06-24    registered locked
weightworks.com    2014-10-08    registered locked weightworksdiet.com   
2016-02-21    registered locked weightworksprogram.com    2014-10-14   
registered locked wellness.uk.net    2014-06-12    registered locked
welzijnscheck.nl    2014-08-25    registered locked wesellherbalife.com   
2016-01-07    registered locked whatdoyouhavetolose.co.za    2015-02-07   
registered locked whitening.cn    2015-10-18    registered locked
whyherbalife.co.uk    2016-04-25    registered locked whyherbalife.com   
2015-06-16    registered locked



--------------------------------------------------------------------------------

Domain Name

  

Paid Through Date

  

Status

whyherbalife.ie    2015-06-10    registered locked whyherbalifewhynow.com   
2014-09-12    registered locked wlcsupercoach.co.za    2015-02-07    registered
locked wno.com.pl    2015-05-21    registered locked worldwidewellness.net   
2014-05-19    registered locked wwwherbalife24.com    2014-08-24    registered
locked xn—3e0bu4qc7deun9pq7oavx.kr LOGO [g887446ex10_40pg227a.jpg]    2014-10-08
   registered locked xn—8dt021gzyg.asia LOGO [g887446ex10_40pg227b.jpg]   
2015-07-03    registered locked xn—oi2b09gm3k2tn51a.kr LOGO
[g887446ex10_40pg227c.jpg]    2014-10-08    registered locked
xn—pck1d9b242z8lk.com LOGO [g887446ex10_40pg227d.jpg]    2014-04-26   
registered locked xn—preooficialherbalife-50b.com.br
preçooficialherbalife.com.br    2015-10-06    registered locked yerbalife.com   
2014-06-23    registered locked yourlifestartsnow.com    2015-02-19   
registered locked

Trademarks

(See attached)



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Portfolio Report

Printed: 03-04-2014

Total Number of Records: 2579

      

Trademark Angola TM1600AO05

HERBALIFE

Status: Published Application No. 37482 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Dietary
and nutritional supplements. Diary Dates: Application Date 10-10-2013           
         Trademark Argentina TM1031AR05

CELL-U-LOSS

Status: Registered/Granted Application No. 2721747 Registration No. 2178676
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamins and nutritional supplements. Diary Dates:
Application Date 12-28-2006 Registration Date 08-31-2007 Next Renewal 08-31-2017
                    Trademark Argentina TM1226AR05

CORE COMPLEX

Status: Registered/Granted Application No. 2640565 Registration No. 2154356
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 12-21-2005
Registration Date 04-24-2007 Next Renewal 04-24-2017

 

1/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Argentina TM1001AR03

HERBALIFE

Status: Registered/Granted Application No. 2887845 Registration No. 2355514
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Products for skin care, mainly body creams. Diary
Dates: Application Date 01-14-2009                     Trademark Argentina
TM1001AR30

HERBALIFE

Status: Pending Application No. 2887846 Registration No. 2354012 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 Herbal teas. Diary Dates: Application Date 01-14-2009               
     Trademark Argentina TM1001AR05

HERBALIFE

Status: Pending Application No. 2904426 Registration No. 2368089 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Nutrition supplement, dietary foods, comprising vitamins, minerals,
herbs, fiber and protein, all as a tablet, powder or liquid. Diary Dates:
Application Date 03-27-2009                     Trademark Argentina TM1001AR29

HERBALIFE

Status: Registered/Granted Application No. 2514864 Registration No. 2002547
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Protein foodstuffs for human consumption, in
International Class 29. Diary Dates: Application Date 05-17-2004 Registration
Date 12-17-2004 Next Renewal 12-17-2014

 

2/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Argentina TM1001AR32

HERBALIFE

Status: Registered/Granted Application No. 2600131 Registration No. 2063210
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Fruit juices and drinks based on fruit juice,
protein powders, amino acids, vitamins, minerals and herbs for making beverages.
Diary Dates: Application Date 06-28-2005 Registration Date 01-19-2006 Next
Renewal 01-19-2016                     Trademark Argentina TM1006AR03

HERBALIFE & Design

Status: Registered/Granted Application No. 2469850 Registration No. 1968407
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Shampoo, cream rinse and hair conditioners, skin
cleansers, moisturizers, facial creams and shaving creams. Diary Dates:
Application Date 10-23-2003 Registration Date 01-27-2004 Next Renewal 01-27-2014
                    Trademark Argentina TM1006AR32

HERBALIFE & Design

Status: Registered/Granted Application No. 2600130 Registration No. 2063209
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Fruit juices and drinks based on fruit juice,
protein powder, amino acids, vitamins, minerals and herbs for making beverages.
Diary Dates: Application Date 06-28-2005 Registration Date 01-19-2006 Next
Renewal 01-19-2016                     Trademark Argentina TM1006AR05

HERBALIFE & Design

Status: Registered/Granted Application No. 2469851 Registration No. 1968406
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplement of vitamins, minerals, herbs
and protein, all in the form of tablets, powder or liquid. Diary Dates:
Application Date 10-23-2003 Registration Date 01-27-2004 Next Renewal 01-27-2014

 

3/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Argentina TM1090AR05

HERBALIFE CELLULAR NUTRITION

Status: Registered/Granted Application No. 2660707 Registration No. 2119185
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 03-31-2006
Registration Date 10-09-2006 Next Renewal 10-09-2016                    
Trademark Argentina TM1029AR35

HERBALIFE DISTRIBUTOR NUTRITION CLUB

Status: Registered/Granted Application No. 2640567 Registration No. 2150033
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35 List of Goods 35 All services in this class. Diary Dates:
Application Date 12-21-2005 Registration Date 03-29-2007 Next Renewal 03-29-2017
                    Trademark Argentina TM1029AR41

HERBALIFE DISTRIBUTOR NUTRITION CLUB

Status: Closed Application No. 2640568 Registration No. 2150034 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 41 List
of Goods 41 All services in this class. Diary Dates: Application Date 12-21-2005
Registration Date 03-29-2007 Next Renewal 03-29-2017                    
Trademark Argentina TM1020AR35

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. 2640569 Registration No. 2150035
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35 List of Goods 35 All services in this class. Diary Dates:
Application Date 12-21-2005 Registration Date 03-29-2007 Next Renewal 03-29-2017

 

4/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Argentina TM1020AR41

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. 2640570 Registration No. 2150036
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 41 List of Goods 41 All services in this class. Diary Dates:
Application Date 12-21-2005 Registration Date 03-29-2007 Next Renewal 03-29-2017
                    Trademark Argentina TM1016AR05

HERBALIFELINE

Status: Registered/Granted Application No. 2601119 Registration No. 2060561
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 All goods in this class. Diary Dates: Application
Date 07-01-2005 Registration Date 01-02-2006 Next Renewal 01-02-2016           
         Trademark Argentina TM1064AR05

KINDERMINS

Status: Closed Application No. 1970946 Registration No. 1874954 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 All goods in this class. Diary Dates: Application Date 04-07-1995
Registration Date 06-05-2002 Next Renewal 06-05-2012

 

5/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Argentina TM1049AR05

LIFTOFF

Status: Registered/Granted Application No. 2640571 Registration No. 2150037
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 All goods in this class. Diary Dates: Application
Date 12-21-2005 Registration Date 03-29-2007 Next Renewal 03-29-2017           
         Trademark Argentina TM1049AR32

LIFTOFF

Status: Registered/Granted Application No. 2640572 Registration No. 2235870
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 12-21-2005
Registration Date 06-24-2008 Next Renewal 06-24-2018                    
Trademark Argentina TM1081AR05

LIPO-BOND

Status: Registered/Granted Application No. 2116818 Registration No. 1873036
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 11-25-1997
Registration Date 05-24-2002 Next Renewal 05-24-2012                    
Trademark Argentina TM1010AR32

NITEWORKS

Status: Registered/Granted Application No. 2640573 Registration No. 2150038
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 All goods in this class. Diary Dates: Application
Date 12-21-2005 Registration Date 03-29-2007 Next Renewal 03-29-2017

 

6/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Argentina TM1021AR03

NOURIFUSION

Status: Registered/Granted Application No. 2580524 Registration No. 2105919
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 All goods in this class. Diary Dates: Application
Date 04-01-2005 Registration Date 08-16-2006 Next Renewal 08-16-2016           
         Trademark Argentina TM1021AR05

NOURIFUSION

Status: Registered/Granted Application No. 2580525 Registration No. 2105920
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 All goods in this class. Diary Dates: Application
Date 04-01-2005 Registration Date 08-16-2006 Next Renewal 08-16-2016           
         Trademark Argentina TM1021AR30

NOURIFUSION

Status: Registered/Granted Application No. 2580526 Registration No. 2115992
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 All goods in this class. Diary Dates: Application
Date 04-01-2005 Registration Date 09-25-2006 Next Renewal 09-25-2016

 

7/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Argentina TM1082AR05

NRG

Status: Registered/Granted Application No. 2580352 Registration No. 2048834
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 All goods in this class. Diary Dates: Application
Date 03-31-2005 Registration Date 10-26-2005 Next Renewal 10-26-2015           
         Trademark Argentina TM1037AR03

RADIANT C

Status: Registered/Granted Application No. 2603898 Registration No. 2123058
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 All goods in this class. Diary Dates: Application
Date 07-13-2005 Registration Date 10-26-2006 Next Renewal 10-26-2016           
         Trademark Argentina TM1036AR03

RADIANT C (stylized)

Status: Registered/Granted Application No. 2300754 Registration No. 1962313
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 08-04-2000
Registration Date 12-02-2003 Next Renewal 12-02-2013                    
Trademark Argentina TM1038AR30

Ring of Leaves device

Status: Registered/Granted Application No. 2530425 Registration No. 2046474
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 All goods in this class. Diary Dates: Application
Date 07-23-2004 Registration Date 10-11-2005 Next Renewal 10-11-2015

 

8/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Argentina TM1038AR32

Ring of Leaves device

Status: Registered/Granted

Application

No.

2530426 Registration No. 2046475 Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 32 List of Goods 32 All goods in this
class. Diary Dates: Application Date 07-23-2004 Registration Date 10-11-2005
Next Renewal 10-11-2015                    

Trademark Argentina

TM1038AR44

Ring of Leaves device

Status: Closed

Application

No.

2530427 Registration No. 2046476

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 44 List of
Goods 44 All services in this class. Diary Dates: Application Date 07-23-2004
Registration Date 10-11-2005 Next Renewal 10-11-2015                    

Trademark Argentina

TM1038AR05

Ring of Leaves device

Status: Closed Application No. 2530423 Registration No. 2046472

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 All goods in this class. Diary Dates: Application Date 07-23-2004
Registration Date 10-11-2005 Next Renewal 10-11-2015                    

Trademark Argentina

TM1038AR29

Ring of Leaves device

Status: Registered/Granted Application No. 2530424 Registration No. 2046473
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 All goods in this class. Diary Dates: Application
Date 07-23-2004 Registration Date 10-11-2005 Next Renewal 10-11-2015

 

9/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Argentina TM1040AR05

SHAPEWORKS

Status: Registered/Granted Application No. 2530418 Registration No. 2072226
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 All goods in this class. Diary Dates: Application
Date 07-23-2004 Registration Date 03-14-2006 Next Renewal 03-14-2016           
         Trademark Argentina TM1040AR29

SHAPEWORKS

Status: Closed Application No. 2530419 Registration No. 2072227 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 29 List
of Goods 29 All goods in this class. Diary Dates: Application Date 07-23-2004
Registration Date 03-14-2006 Next Renewal 03-14-2016                    
Trademark Argentina TM1040AR32

SHAPEWORKS

Status: Registered/Granted Application No. 2530421 Registration No. 2072229
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 All goods in this class. Diary Dates: Application
Date 07-23-2004 Registration Date 03-14-2006 Next Renewal 03-14-2016

 

10/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Argentina TM1040AR30

SHAPEWORKS

Status: Closed Application No. 2530420 Registration No. 2080981 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 All goods in this class. Diary Dates: Application Date 07-23-2004
Registration Date 04-21-2006 Next Renewal 04-21-2016                    
Trademark Argentina TM1040AR44

SHAPEWORKS

Status: Registered/Granted Application No. 2530422 Registration No. 2072230
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 All services in this class. Diary Dates:
Application Date 07-23-2004 Registration Date 03-14-2006 Next Renewal 03-14-2016
                    Trademark Argentina TM1007AR03

SKIN ACTIVATOR

Status: Registered/Granted Application No. 2351687 Registration No. 1911552
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 All goods in this class. Diary Dates: Application
Date 09-04-2001 Registration Date 01-28-2003 Next Renewal 01-28-2013           
         Trademark Argentina TM1259AR00

Soft Green, cl. 3

Status: Registered/Granted Application No. 2912116 Registration No. 2352700
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 All goods in this class. Diary Dates: Application
Date 04-30-2009 Registration Date 03-18-2010 Next Renewal 03-18-2020

 

11/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Argentina TM1025AR05

THERMOJETICS

Status: Registered/Granted Application No. 2526921 Registration No. 2011813
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 07-08-2004
Registration Date 02-17-2005 Next Renewal 02-17-2015                    
Trademark Argentina TM1025AR30

THERMOJETICS

Status: Registered/Granted Application No. 2037790 Registration No. 2028213
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 All goods in this class. Diary Dates: Application
Date 06-21-1996 Registration Date 05-23-2005 Next Renewal 05-23-2015           
         Trademark Argentina TM1027AR32

Tri-Leaf Design

Status: Pending Application No. 2828578 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32 All goods
in this class. Diary Dates: Application Date 05-30-2008                    
Trademark Argentina TM1027AR0301

Tri-Leaf Design

Status: Registered/Granted Application No. 3,120,888 Registration No. 2.549.404
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 All goods in this class. Diary Dates: Application
Date 10-11-2011 Registration Date 07-15-2013 Next Renewal 12-21-2022

 

12/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Argentina TM1027AR16

Tri-Leaf Design

Status: Registered/Granted Application No. 2828577 Registration No. 2280885
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 16 List of Goods 16 All goods in this class. Diary Dates: Application
Date 05-30-2008 Registration Date 04-03-2009 Next Renewal 04-03-2019           
         Trademark Argentina TM1665AR05

Tri-Leaf design

Status: Registered/Granted Application Type: Without Priority Registration No.
2374364 Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
All in class. Diary Dates: Registration Date 06-07-2010 Next Renewal 06-07-2020
                    Trademark Argentina TM1033AR29

TRI-SHIELD

Status: Registered/Granted Application No. 2640574 Registration No. 2150039
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 All goods in this class. Diary Dates: Application
Date 12-21-2005 Registration Date 03-29-2007 Next Renewal 03-29-2017

 

13/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Armenia TM1627AM00

HERBALIFE

Status: Registered/Granted Application Type: Without Priority Registration No.
19292 Applicant: Herbalife International, Inc. Classes: 03, 05, 29, 30, 32, 35
List of Goods 03 Soaps; perfumery, essential oils, cosmetics, hair lotions, hair
care products; dentifrices; shampoos, conditioners, hair styling sprays, gels,
and pomades; facial creams, lotions, gels, milks, masks, exfoliants, toners and
sprays; hand lotions, creams, gels, and scrubs; body creams, lotions, washes,
gels, exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive
or exfoliant cloths; skin whitening products; skin care products. 05 Healthcare
products, health food supplements made principally of vitamins, health food
supplement made principally of minerals, healthcare products for persons with
special dietary requirements, healthcare products, nutritional supplements for
healthcare and dietary purposes; nutritional and dietary supplements. 29 Foods
and snacks made from processed oils, fats, and nuts; dietary supplements in
powder, capsule, or tablet form made from processed oils, fats and nuts; snack
foods, snacks containing cooked nuts, snacks containing dried nuts, snacks
containing roasted soy nuts; snacks containing protein, powdered protein for
human consumption, soups, preparations for making soup, vegetable soup
preparations, milk, milk beverages, milk products, protein for human
consumption, protein for human consumption in the form of protein powder
optionally containing minerals, vitamins, and herbal ingredients, meat, fish,
poultry and game meat extracts; edible oils fats; but not including spreads. 30
Coffee, chocolate and tea based beverages; teas, coffee, chocolate, cocoa;
snacks; snack foods; powder for making tea-based, cocoa-based beverages; powder
for making herbal food beverages; herbal teas and herbal infusions; culinary
herbs; herb tea for food purposes. 32 Mineral and aerated waters and other
non-alcoholic drinks, fruit drinks and fruit juices and other preparations for
making beverages; ready-to drink, concentrated, or powdered non-alcoholic
beverages; powdered beverage mixes; beverages and on-alcoholic drinks. 35
Advertising; business management; business administration; office functions;
services to assist others with direct marketing, advertising, lead generation,
order processing, and payment processing; electronic data management services
related to weight management, human health and fitness, multi-level marketing,
and development of small business. Diary Dates: Registration Date 01-08-2012
Next Renewal 01-08-2022                     Trademark Armenia TM1650AM00

HERBALIFE and Tri-Leaf device

Status: Registered/Granted Application Type: Without Priority Registration No.
19291 Applicant: Herbalife International, Inc. Classes: 03, 05, 29, 30, 32, 35
List of Goods 03 Soaps; perfumery, essential oils, cosmetics, hair lotions, hair
care products; dentifrices; shampoos, conditioners, hair styling sprays, gels,
and pomades; facial creams, lotions, gels, milks, masks, exfoliants, toners and
sprays; hand lotions, creams, gels, and scrubs; body creams, lotions, washes,
gels, exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive
or exfoliant cloths; skin whitening products; skin care products. 05 Healthcare
products, health food supplements made principally of vitamins, health food
supplement made principally of minerals, healthcare products for persons with
special dietary requirements, healthcare products, nutritional supplements for
healthcare and dietary purposes; nutritional and dietary supplements. 29 Foods
and snacks made from processed oils, fats, and nuts; dietary supplements in
powder, capsule, or tablet form made from processed oils, fats and nuts; snack
foods, snacks containing cooked nuts, snacks containing dried nuts, snacks
containing roasted soy nuts; snacks containing protein, powdered protein for
human consumption, soups, preparations for making soup, vegetable soup
preparations, milk, milk beverages, milk products, protein for human
consumption, protein for human consumption in the form of protein powder
optionally containing minerals, vitamins, and herbal ingredients, meat, fish,
poultry and game meat extracts; edible oils fats; but not including spreads. 30
Coffee, chocolate and tea based beverages; teas, coffee, chocolate, cocoa;
snacks; snack foods; powder for making tea-based, cocoa-based beverages; powder
for making herbal food beverages; herbal teas and herbal infusions; culinary
herbs; herb tea for food purposes. 32 Mineral and aerated waters and other
non-alcoholic drinks, fruit drinks and fruit juices and other preparations for
making beverages; ready-to drink, concentrated, or powdered non-alcoholic
beverages; powdered beverage mixes; beverages and on-alcoholic drinks. 35
Advertising; business management; business administration; office functions;
services to assist others with direct marketing, advertising, lead generation,
order processing, and payment processing; electronic data management services
related to weight management, human health and fitness, multi-level marketing,
and development of small business. Diary Dates: Registration Date 01-08-2012
Next Renewal 01-08-2022

 

14/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Armenia TM1651AM35

HERBALIFE in Armenian characters

Status: Registered/Granted Application Type: Without Priority Registration No.
19290 Applicant: Herbalife International, Inc. Classes: 35 List of Goods 35
Advertising; business management; business administration; office functions;
services to assist others with direct marketing, advertising, lead generation,
order processing, and payment processing; electronic data management services
related to weight management, human health and fitness, multi-level marketing,
and development of small business. Diary Dates: Registration Date 01-08-2012
Next Renewal 01-08-2022                     Trademark Armenia TM1652AM35

HERBALIFE in Armenian characters and Tri-Leaf device

Status: Registered/Granted Application Type: Without Priority Registration No.
19289 Applicant: Herbalife International, Inc. Classes: 35 List of Goods 35
Advertising; business management; business administration; office functions;
services to assist others with direct marketing, advertising, lead generation,
order processing, and payment processing; electronic data management services
related to weight management, human health and fitness, multi-level marketing,
and development of small business. Diary Dates: Registration Date 01-08-2012
Next Renewal 01-08-2022                     Trademark Armenia TM1632AM30

Tri-Leaf device

Status: Registered/Granted Application Type: Without Priority Registration No.
19743 Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30
Coffee, chocolate and tea based beverages; tes, coffee, chocolate, cocoa;
snacks; snack foods; powder for making tea-based, cocoa-based beverages; powder
for making herbal food beverages; herbal teas and herbal infusions; culinary
herbs; herb tea for food purposes. Diary Dates: Registration Date 10-26-2012
Next Renewal 10-26-2022                     Trademark Armenia TM1632AM00

Tri-Leaf device

Status: Registered/Granted Application Type: Without Priority Registration No.
19784 Applicant: Herbalife International, Inc. Classes: 03, 05, 29, 32, 35 List
of Goods 03 Soaps; perfumery, essential oils, cosmetics, hair lotions, hair care
products; dentifrices; shampoos, conditioners, hair styling sprays, gels, and
pomades; facial creams, lotions, gels, milks, masks, exfoliants, toners and
sprays; hand lotions, creams, gels, and scrubs; body creams, lotions, washes,
gels, exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive
or exfoliant cloths; skin whitening products; skin care products. 05 Healthcare
products, health food supplements made principally of vitamins, health food
supplement made principally of minerals, healthcare products for persons with
special dietary requirements, healthcare products, nutritional supplements for
healthcare and dietary purposes; nutritional and dietary supplements. 29 Foods
and snacks made from processed oils, fats, and nuts; dietary supplements in
powder, capsule, or tablet form made from processed oils, fats and nuts; snack
foods, snacks containing cooked nuts, snacks containing dried nuts, snacks
containing roasted soy nuts; snacks containing protein, powdered protein for
human consumption, soups, preparations for making soup, vegetable soup
preparations, milk, milk beverages, milk products, protein for human
consumption, protein for human consumption in the form of protein powder
optionally containing minerals, vitamins, and herbal ingredients, meat, fish,
poultry and game meat extracts; edible oils fats; but not including spreads. 32
Mineral and aerated waters and other non-alcoholic drinks, fruit drinks and
fruit juices and other preparations for making beverages; ready-to drink,
concentrated, or powdered non-alcoholic beverages; powdered beverage mixes;
beverages and on-alcoholic drinks. 35 Advertising; business management; business
administration; office functions; services to assist others with direct
marketing, advertising, lead generation, order processing, and payment
processing; electronic data management services related to weight management,
human health and fitness, multi-level marketing, and development of small
business. Diary Dates: Registration Date 01-08-2012 Next Renewal 01-08-2022

 

15/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Australia TM1214AU00

CELL-U-LESS

Status: Expired Application No. 393042 Registration No. 393042 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 All goods in this class including products as health aids to be taken
internally, including vitamins and minerals, proteins, herbs, medicinal linseed
and dietary supplements. Diary Dates: Application Date 06-22-1983 Registration
Date 06-19-1987 Next Renewal 06-22-2014                     Trademark Australia
TM1031AU05

CELL-U-LOSS

Status: Registered/Granted Application Type: Without Priority Registration No.
1331909 Applicant: Herbalife International, Inc. Diary Dates: Registration Date
11-18-2009 Next Renewal 11-18-2019                     Trademark Australia
TM1068AU00

DERMAJETICS

Status: Closed/Expired Application No. 635356 Registration No. 635356
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin care products, namely cleansers, moisturisers,
toners, astringents, facial masks, facial creams, eye creams, body creams, body
toning creams, body lotions, bath oils and bath gels. Diary Dates: Application
Date 07-19-1994 Registration Date 03-15-1996 Next Renewal 07-19-2014

 

16/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Australia TM1011AU01

Figurine Design (rainbowman - style)

Status: Registered/Granted Application No. 620057 Registration No. 620057
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements in this class consisting of
herbs, all in tablet or liquid form; and all other goods in this class. Diary
Dates: Application Date 01-10-1994 Registration Date 04-12-1995 Next Renewal
01-10-2021                     Trademark Australia TM1080AU01

Figurine Design (reversed rainbowman)

Status: Expired Application No. 635063 Registration No. 635063 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Preparations for making beverages in this class including minerals and
herbs for making beverages; all other goods in this class. Diary Dates:
Application Date 07-12-1994 Registration Date 03-04-1996 Next Renewal 07-12-2014
                    Trademark Australia TM1080AU02

Figurine Design (reversed rainbowman)

Status: Expired Application No. 665690 Registration No. 665690 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Herbal teas. Diary Dates: Application Date 07-05-1995 Registration Date
11-11-1996 Next Renewal 07-12-2014                     Trademark Australia
TM1215AU00

FLORAFIBRE

Status: Registered/Granted Application No. 417333 Registration No. 417333
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Herbal preparations containing or comprising
dietary fibre, being goods within Class 5. Diary Dates: Application Date
10-25-1984 Registration Date 05-01-1989 Next Renewal 10-25-2015

 

17/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Australia TM1054AU00

H3O

Status: Registered/Granted Application No. 1183530 Registration No. 1183530
Application Type: With Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Preparations for making sports drinks; sports
drinks; powder mixes and other preparations for making hydrating energy drinks
for enhancing mental performance, short-term memory and fatigue reduction,
including dietary supplements; hydrating, dietary and energy drinks. Diary
Dates: Application Date 06-25-2007 Registration Date 04-28-2008 Next Renewal
06-25-2017                     Trademark Australia TM1001AU02

HERBALIFE

Status: Registered/Granted Application No. 714056 Registration No. 714056
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 16 List of Goods 16 Books, stationery; printed publications and printed
matter. Diary Dates: Application Date 07-31-1996 Registration Date 07-04-1997
Next Renewal 07-31-2016                     Trademark Australia TM1001AU00

HERBALIFE

Status: Registered/Granted Application No. 385933 Registration No. 385933
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05 List of Goods 03 All goods in this class including products in
this class for application to hair and skin, such as shampoos, lotions, rinses
and conditioners for hair, and cleansers, moisturizers, toners, creams,
ointment, gels and lotions for skin, all the aforesaid goods containing or
consisting of herbs. 05 Products as health aids to be taken internally, such as
vitamins, minerals, proteins, herbs, medicinal linseed, dietary supplements and
analgesics, all the aforesaid goods containing or consisting of herbs; but
excluding infants’ and invalids’ milk foods. Diary Dates: Application Date
01-07-1983 Registration Date 12-04-1986 Next Renewal 01-07-2024               
     Trademark Australia TM1001AU01

HERBALIFE

Status: Registered/Granted Application No. 386839 Registration No. 386839
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 All goods in this class including soups, all the
aforesaid goods containing or consisting of herbs; but excluding milk and milk
foods and products. Diary Dates: Application Date 02-01-1983 Registration Date
12-04-1986 Next Renewal 02-01-2024

 

18/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Australia TM1006AU00

HERBALIFE & Design

Status: Registered/Granted Application No. 676550 Registration No. 676550
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 30, 32 List of Goods 05 Nutritional supplements, dietetic foods,
all consisting of vitamins, minerals, herbs, fibre and protein, all in tablet,
powder, capsule or liquid form. 30 Beverages and teas in this class. 32
Preparations in this class including minerals and herbs for making beverages.
Diary Dates: Application Date 10-25-1995 Registration Date 06-10-1997 Next
Renewal 10-25-2015                     Trademark Australia TM1212AU00

HERBALIFE CHITOSAN FIBRE COMPLEX

Status: Registered/Granted Application No. 944373 Registration No. 944373
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements including
herbal supplements. Diary Dates: Application Date 02-19-2003 Registration Date
10-14-2003 Next Renewal 02-19-2023                     Trademark Australia
TM1029AU00

HERBALIFE DISTRIBUTOR NUTRITION CLUB

Status: Registered/Granted Application No. 1094345 Registration No. 1094345
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35, 44 List of Goods 35 Business management services, including the
provision of information and advice in relation to multi-level marketing and
development of business operations. 44 Information and advisory services in
relation to health and nutrition. Diary Dates: Application Date 01-12-2006
Registration Date 08-21-2006 Next Renewal 01-12-2016

 

19/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Australia TM1020AU00

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. 1094344 Registration No. 1094344
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35, 44 List of Goods 35 Business management services, including the
provision of information and advice in relation to multi-level marketing and
development of business operations. 44 Information and advisory services in
relation to health and nutrition. Diary Dates: Application Date 01-12-2006
Registration Date 08-21-2006 Next Renewal 01-12-2016                    
Trademark Australia TM1016AU00

HERBALIFELINE

Status: Registered/Granted Application No. 393043 Registration No. 393043
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Products as health aids to be taken internally,
including vitamins, minerals, proteins, herbs, medicinal linseed, dietary
supplements and analgesics, all the aforesaid goods containing or consisting of
herbs; but excluding infants and invalids milk foods. Diary Dates: Application
Date 06-22-1983 Registration Date 07-31-1987 Next Renewal 06-22-2014           
         Trademark Australia TM1017AU00

HERBALIGHTS

Status: Closed Application No. 834880 Registration No. 834880 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 04 List of
Goods 04 Aromatherapy candles. Diary Dates: Application Date 05-11-2000
Registration Date 03-30-2001 Next Renewal 05-11-2010

 

20/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Australia TM1064AU00

KINDERMINS

Status: Registered/Granted Application No. 402385 Registration No. 402385
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 All goods in this class including products as
health aids to be taken internally, including vitamins and minerals, herbs,
medicinal linseed and dietary supplements, formulations for combating the
effects of ageing. Diary Dates: Application Date 01-17-1984 Registration Date
12-18-1986 Next Renewal 01-17-2015                     Trademark Australia
TM1049AU00

LIFTOFF

Status: Registered/Granted Application No. 1055997 Registration No. 1055997
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic beverages and preparations for making
non-alcoholic beverages. Diary Dates: Application Date 05-18-2005 Registration
Date 01-09-2006 Next Renewal 05-18-2015                     Trademark Australia
TM1062AU00

NATURE’S MIRROR

Status: Closed/Registered Application No. 671896 Registration No. 671896
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin care products, namely cleansers, moisturizers,
facial creams, body powders, body oils, body lotions, body creams, body soaps,
body deodorants, bath oils and bath gels. Diary Dates: Application Date
09-08-1995 Registration Date 12-09-1996                     Trademark Australia
TM1010AU00

NITEWORKS

Status: Registered/Granted Application No. 966165 Registration No. 966165
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 30 List of Goods 05 Nutritional and dietary supplements. 30
Non-alcoholic beverages and beverage preparations. Diary Dates: Application Date
08-14-2003 Registration Date 07-24-2013 Next Renewal 08-14-2023

 

21/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Australia TM1021AU00

NOURIFUSION

Status: Registered/Granted Application No. 1051043 Registration No. 1051043
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 30 List of Goods 03 Personal care products, including creams, gels,
lotions, washes, masks, and milks for use on the face and body. 30 Dietary and
nutritional supplements for non-medicinal health purposes. Diary Dates:
Application Date 04-15-2005 Registration Date 11-21-2005 Next Renewal 04-15-2015
                    Trademark Australia TM1216AU00

N-R-G (graphic for label, old)

Status: Registered/Granted Application No. 758711 Registration No. 758711
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Guarana based nutritional and dietary supplements
and herbal tea mixes. Diary Dates: Application Date 03-31-1998 Registration Date
12-15-2000 Next Renewal 03-31-2018                     Trademark Australia
TM1036AU00

RADIANT C (stylized)

Status: Registered/Granted Application No. 931554 Registration No. 931554
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Facial creams, facial cleansers, lotions,
moisturizers and toners. Diary Dates: Application Date 10-22-2002 Registration
Date 03-26-2007 Next Renewal 10-22-2022

 

22/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Australia TM1038AU00

Ring of Leaves device

Status: Closed/Expired Application No. 1004925 Registration No. 1004925
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 08, 09, 10, 14, 16, 18, 21, 25, 28, 29, 30, 31, 32, 35, 41
List of Goods 03 Personal care products; shampoos, conditioners, hair styling
sprays, gels, and pomades; facial creams, lotions, gels, milks, masks,
exfoliants, toners, and sprays; hand lotions, creams, gels, and scrubs; body
creams, lotions, washes, gels, exfoliants, and sprays; shaving toiletries for
men; fragrances; abrasive or exfoliant cloths; hair and body treatments;
cosmetics. 05 Medicated personal care products; skin care products; nutritional
foods and supplements; vitamin and mineral supplements in liquid, tablet,
powder, or capsule form; tablet boxes; dietary food supplements in powder,
capsule and tablet form made from processed oils, fats and nuts. 08 Personal
grooming kits, including nail clippers, files, scissors, combs, brushes,
tweezers. 09 Audio and video tapes, discs, and recordings; personal
identification and business account cards. 10 Electronic devices for the purpose
of assessing health and fitness of humans. 14 Tie tacs, pins, pendants, all of
base or precious metals; travel clocks, cuff links; jewellery. 16 Printed
matter, including product catalogues, brochures, and informational flyers; books
and periodicals about human health and fitness, weight management, dietary
supplement and foods, business opportunities, marketing plans, and personal
achievement; writing instruments, stationery; pens. 18 Tote bags, satchels,
travel bags, bags made of natural or synthetic materials. 21 Mixing implements,
containers for powdered or loose food items, stirring instruments, mugs,
drinking glasses and drinking containers; small domestic utensils and
containers. 25 Clothing, headgear, footwear. 28 Toys, including stuffed toys,
plastic figurines; games; playthings. 29 Food products in class 29 and snacks
made from processed oils, fats, and nuts; foods and snacks containing herbs,
marine botanicals, fungi, tree bark, natural plants and flowers, seeds, roots
and bulbs. 30 Teas, powdered beverage mixes, beverages; flour and preparations
made from cereals, bread, pastry and confectionery, ices; sauces (condiments);
spices. 31 Fresh fruit and vegetables; grains. 32 Ready-to-drink, concentrated,
or powdered non-alcoholic beverages, beverages. 35 Services to assist others
with direct marketing, advertising, lead generation, order processing; direct
selling; retailing; wholesaling; Internet and electronic data management
services related to weight management, human health and fitness, multi-level
marketing, and development of small businesses. 41 Educational and training
services related to weight management and human health and fitness; educational
and training programs related to multi level marketing and development of small
businesses. Diary Dates: Application Date 06-03-2004 Registration Date
03-14-2005 Next Renewal 06-03-2014                     Trademark Australia
TM1202AU05

ROSEGUARD

Status: Registered/Granted Application No. 1332410 Registration No. 1332410
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 30 List of Goods 05 Food supplements; food supplements including
Herbs, vitamins or minerals; food supplements in tablet or capsule form
including herbs, vitamins or minerals; nutritional supplements on the basis of
herbs, vitamins or minerals. 30 Foodstuffs including herbs, vitamins, or
minerals. Diary Dates: Application Date 11-20-2009 Registration Date 11-20-2009
Next Renewal 11-20-2019                     Trademark Australia TM1039AU00

SHAPESCAN

Status: Closed/Expired Application No. 1005149 Registration No. 1005149
Application Type: With Priority Applicant: Herbalife International, Inc.
Classes: 09, 44 List of Goods 09 Hand-held instruments, gauges or devices
associated with weight management products and programs; electrical and
electronic devices associated with weight management programs; computer software
for use in weight management programs.

 

44 Weight management services, including regimens for weight management,
regimens for lifestyle changes associated with weight loss and weight
management. Diary Dates: Application Date 06-04-2004 Registration Date
10-24-2005 Next Renewal 06-04-2014

 

23/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Australia TM1040AU00

SHAPEWORKS

Status: Closed/Expired Application No. 1005147 Registration No. 1005147
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 32, 44 List of Goods 05 Nutritional and dietary
supplements; vitamin and mineral supplements in liquid, tablet, powder or
capsule form; medicated personal care products. 29 Food and drink, soups,
snacks, meal replacement foods, drink mixes. 30 Teas and beverages, powdered
drinks and drink mixes for use in nutritional and dietary health regimens; food
products in class 30. 32 Non-alcoholic beverages; syrups and other preparations
for making beverages, ready to drink beverages for use in nutritional and
dietary health regimens. 44 Weight management services; regimens for weight
managment. Diary Dates: Application Date 06-04-2004 Registration Date 12-05-2005
Next Renewal 06-04-2014                     Trademark Australia TM1213AU00

SHAPEWORKS & Ring of Leaves device

Status: Closed/Expired Application No. 1005150 Registration No. 1005150
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 32, 44 List of Goods 05 Nutritional and dietary
supplements; vitamin and mineral supplements in liquid, tablet, powder or
capsule form; medicated personal care products. 29 Food and drink, soups,
snacks, meal replacement foods, drink mixes. 30 Teas and beverages, powdered
drinks and drink mixes for use in nutritional and dietary health regimens; food
products in class 30. 32 Non-alcoholic beverages; syrups and other preparations
for making beverages, ready to drink beverages for use in nutritional and
dietary health regimens. 44 Weight management services; regimens for weight
management. Diary Dates: Application Date 06-04-2004 Registration Date
01-25-2005 Next Renewal 06-04-2014                     Trademark Australia
TM1007AU00

SKIN ACTIVATOR

Status: Registered/Granted Application No. 889258 Registration No. 889258
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Personal care products, including facial creams,
eye creams and body lotions. Diary Dates: Application Date 09-14-2001
Registration Date 04-26-2002 Next Renewal 09-14-2011

 

24/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Australia TM1025AU03

THERMOJETICS

Status: Registered/Granted Application No. 707807 Registration No. 707807
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Beverages, namely teas. Diary Dates: Application
Date 05-02-1996 Registration Date 05-09-1997 Next Renewal 05-02-2016           
         Trademark Australia TM1025AU01

THERMOJETICS

Status: Registered/Granted Application No. 582297 Registration No. 582297
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 All goods in this class. Diary Dates: Application
Date 07-13-1992 Registration Date 05-03-1994 Next Renewal 07-13-2019           
         Trademark Australia TM1025AU02

THERMOJETICS

Status: Closed/Registered Application No. 582298 Registration No. 582298
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 All goods in this class. Diary Dates: Application
Date 07-13-1992 Registration Date 05-03-1994

 

25/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Australia TM1110AU00

THERMOJETICS & Design

Status: Closed/Registered Application No. 582299 Registration No. 582299
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 All goods in this class. Diary Dates: Application
Date 07-13-1992 Registration Date 05-03-1994 Next Renewal 07-13-2019           
         Trademark Australia TM1110AU01

THERMOJETICS & Design

Status: Closed/Registered Application No. 582300 Registration No. 582300
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 All goods in this class. Diary Dates: Application
Date 07-13-1992 Registration Date 05-03-1994 Next Renewal 07-13-2019           
         Trademark Australia TM1027AU00

Tri-Leaf Design

Status: Registered/Granted Application No. 635064 Registration No. 635064
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Haircare products, namely shampoos, rinses and
conditioners; skin care products, namely cleansers, moisturizers, toners,
astringents, masks, facial creams, body creams, body lotions, shaving creams,
suntan oils and suntan lotions; color cosmetics, namely lipstick, eyeshadows,
foundation creams and blushes; personal hygiene products, namely powders,
perfumes, colognes and body oils; all other goods in this class. Diary Dates:
Application Date 07-12-1994 Registration Date 10-12-1995 Next Renewal 07-12-2011
                    Trademark Australia TM1027AU01

Tri-Leaf Design

Status: Registered/Granted Application No. 1094343 Registration No. 1094343
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 08, 09, 10, 14, 16, 18, 21, 25, 28, 29, 30, 31, 32, 35, 41 List of
Goods 05 Medicated personal care products; skin care products; nutritional foods
and supplements; vitamin and mineral supplements in liquid, tablet, powder, or
capsule form; tablet boxes; dietary food supplements in powder, capsule and
tablet form made from processed oils, fats and nuts. 08 Personal grooming kits,
including nail clippers, files, scissors, combs, brushes, tweezers. 09 Audio and
video tapes, discs, and recordings; personal identification and business account
cards. 10 Electronic devices for the purpose of assessing health and fitness of
humans. 14 Tie tacs, pins, pendants, all of base or precious metals; travel
clocks, cuff links; jewellery. 16 Printed matter, including product catalogues,
brochures, and informational flyers; books and periodicals about human health
and fitness, weight management, dietary

 

26/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

supplement and foods, business opportunities, marketing plans, and personal
achievement; writing instruments, stationery; pens. 18 Tote bags, satchels,
travel bags, bags made of natural or synthetic materials. 21 Mixing implements,
containers for powdered or loose food items, stirring instruments, mugs,
drinking glasses and drinking containers; small domestic utensils and
containers. 25 Clothing, headgear; none of the foregoing being sports apparel.
28 Toys, including stuffed toys, plastic figurines; games; playthings; none of
the foreging being sports equipment. 29 Food products in class 29 and snacks
made from processed oils, fats, and nuts; foods and snacks containing herbs,
marine botanicals, fungi, tree bark, natural plants and flowers, seeds, roots
and bulbs. 30 Teas, powdered beverage mixes, beverages; flour and preparations
made from cereals, bread, pastry, and confectionery, ices; sauces (condiments);
spices. 31 Fresh fruit and vegetables; grains. 32 Ready-to-drink, concentrated,
or powdered non-alcoholic beverages, beverages. 35 Services to assist others
with direct marketing, advertising, lead generation, order processing; direct
selling; retailing; wholesaling; Internet and electronic data management
services related to weight management, human health and fitness, multi-level
marketing, and development of small businesses; business management services. 41
Educational and training services related to weight management and human health
and fitness; educational and training programs related to multi-level marketing
and development of small businesses and provision of information and advice in
relation to multi-level marketing and operating small businesses. Diary Dates:
Application Date 01-12-2006 Registration Date 01-12-2006 Next Renewal 01-12-2016
                    Trademark Austria TM1088AT00

ALOEMAX

Status: Registered/Granted Application No. AM 3799/2005 Registration No. 228685
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 32 List of Goods 05 32 Diary Dates: Application Date 08-25-2003
Registration Date 12-02-2005 Next Renewal 12-31-2015                    
Trademark Austria TM1031AT00

CELL-U-LOSS

Status: Registered/Granted Application No. AM 1800/83 Registration No. 104278
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 07-06-1983
Registration Date 12-12-1983 Next Renewal 12-31-2013

 

27/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Austria TM1068AT00

DERMAJETICS

Status: Closed/Registered Application No. AM 5340/94 Registration No. 156735
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 10-21-1994
Registration Date 02-10-1995 Next Renewal 02-28-2015                    
Trademark Austria TM1080AT00

Figurine Design (reversed rainbowman)

Status: Closed/Registered Application No. AM 4419/94 Registration No. 156086
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 05 30 32 Diary Dates: Application Date
09-01-1994 Registration Date 01-02-1995 Next Renewal 01-31-2015               
     Trademark Austria TM1001AT00

HERBALIFE

Status: Registered/Granted Application No. AM 1171/83 Registration No. 104229
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29 List of Goods 03 05 29 Diary Dates: Application Date
05-04-1983 Registration Date 12-02-1983 Next Renewal 12-31-2013               
     Trademark Austria TM1006AT00

HERBALIFE & Design

Status: Registered/Granted Application No. AM 1143/94 Registration No. 154149
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05 List of Goods 03 05 Diary Dates: Application Date 03-10-1994
Registration Date 08-29-1994 Next Renewal 08-31-2014

 

28/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Austria TM1016AT00

HERBALIFELINE

Status: Registered/Granted Application No. AM 1799/83 Registration No. 104277
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 07-06-1983
Registration Date 12-12-1983 Next Renewal 12-31-2013                    
Trademark Austria TM1025AT00

THERMOJETICS

Status: Closed/Cancelled Application No. AM 1144/94 Registration No. 152813
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 05 30 32 Diary Dates: Application Date
03-10-1994 Registration Date 05-26-1994 Next Renewal 05-31-2014               
     Trademark Azerbaijan TM1591AZ00

HERBALIFE

Status: Registered/Granted Registration No. N 2013 0062 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 29,
30, 32, 35 List of Goods 03 Soaps; perfumery, essential oils, cosmetics, hair
lotions, hair care products; dentifrices; shampoos, conditioners, hair styling
sprays, gels, and pomades; facial creams, lotions, gels, milks, masks,
exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive or
exfoliant cloths; skin whitening products; skin care products. 05 Healthcare
products, health food supplements made principally of vitamins, health food
supplement made principally of minerals, healthcare products for persons with
special dietary requirements, healthcare products, nutritional supplements for
healthcare and dietary purposes; nutritional and dietary supplements. 29 Foods
and snacks made from processed oils, fats, and nuts; dietary supplements in
powder, capsule, or tablet form made from processed oils, fats and nuts; snack
foods, snacks containing cooked nuts, snacks containing cooked nuts, snacks
dried nuts, snacks containing roasted soy nuts; snacks containing protein,
powdered protein for human consumption, soups, preparations for making soup,
vegetable soup preparations, milk, milk beverages, milk products, protein for
human consumption, protein for human consumption in the form of protein powder
optionally containing minerals, vitamins, and herbal ingredients, meat, fish,
poultry and game meat extracts; edible oils fats; but not including spreads. 30
Coffee, chocolate and tea based beverages; teas, coffee, chocolate, cocoa;
snacks; snack foods powder for making tea-based, cocoa beverages; powder for
making herbal food beverages; herbal teas and herbal infusions; culinary herbs;
herb tea for food purposes. 32 Mineral and aerated waters and other
non-alcoholic beverages, fruit drinks and fruit juices and other preparations
for making beverages; ready-to drink, concentrated, or powdered non-alcoholic
beverages; powdered beverage mixes; beverages and on-alcoholic drinks. 35
Advertising; business management; business administration; office functions;
services to assist others with direct marketing, advertising, lead generation,
order processing, and payment processing; electronic data management services
related to weight management, human health and fitness, multi-level marketing,
and development of small business. Diary Dates: Registration Date 09-21-2012
Next Renewal 09-21-2022

 

29/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Azerbaijan TM1589AZ00

HERBALIFE & Tri-Leaf device

Status: Registered/Granted Registration No. N 2013 0063 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 29,
30, 32, 35 List of Goods 03 Soaps; perfumery, essential oils, cosmetics, hair
lotions, hair care products; dentifrices; shampoos, conditioners, hair styling
sprays, gels, and pomades; facial creams, lotions, gels, milks, masks,
exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive or
exfoliant cloths; skin whitening products; skin care products. 05 Healthcare
products, health food supplements made principally of vitamins, health food
supplement made principally of minerals, healthcare products for persons with
special dietary requirements, healthcare products, nutritional supplements for
healthcare and dietary purposes; nutritional and dietary supplements. 29 Foods
and snacks made from processed oils, fats, and nuts; dietary supplements in
powder, capsule, or tablet form made from processed oils, fats and nuts; snack
foods, snacks containing cooked nuts, snacks containing cooked nuts, snacks
dried nuts, snacks containing roasted soy nuts; snacks containing protein,
powdered protein for human consumption, soups, preparations for making soup,
vegetable soup preparations, milk, milk beverages, milk products, protein for
human consumption, protein for human consumption in the form of protein powder
optionally containing minerals, vitamins, and herbal ingredients, meat, fish,
poultry and game meat extracts; edible oils fats; but not including spreads. 30
Coffee, chocolate and tea based beverages; teas, coffee, chocolate, cocoa;
snacks; snack foods powder for making tea-based, cocoa beverages; powder for
making herbal food beverages; herbal teas and herbal infusions; culinary herbs;
herb tea for food purposes. 32 Mineral and aerated waters and other
non-alcoholic beverages, fruit drinks and fruit juices and other preparations
for making beverages; ready-to drink, concentrated, or powdered non-alcoholic
beverages; powdered beverage mixes; beverages and on-alcoholic drinks. 35
Advertising; business management; business administration; office functions;
services to assist others with direct marketing, advertising, lead generation,
order processing, and payment processing; electronic data management services
related to weight management, human health and fitness, multi-level marketing,
and development of small business. Diary Dates: Registration Date 09-21-2012
Next Renewal 09-21-2022                     Trademark Azerbaijan TM1590AZ00

Tri-Leaf device

Status: Registered/Granted Registration No. N 2013 0061 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 29,
30, 32, 35 List of Goods 03 Soaps; perfumery, essential oils, cosmetics, hair
lotions, hair care products; dentifrices; shampoos, conditioners, hair styling
sprays, gels, and pomades; facial creams, lotions, gels, milks, masks,
exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive or
exfoliant cloths; skin whitening products; skin care products. 05 Healthcare
products, health food supplements made principally of vitamins, health food
supplement made principally of minerals, healthcare products for persons with
special dietary requirements, healthcare products, nutritional supplements for
healthcare and dietary purposes; nutritional and dietary supplements. 29 Foods
and snacks made from processed oils, fats, and nuts; dietary supplements in
powder, capsule, or tablet form made from processed oils, fats and nuts; snack
foods, snacks containing cooked nuts, snacks containing cooked nuts, snacks
dried nuts, snacks containing roasted soy nuts; snacks containing protein,
powdered protein for human consumption, soups, preparations for making soup,
vegetable soup preparations, milk, milk beverages, milk products, protein for
human consumption, protein for human consumption in the form of protein powder
optionally containing minerals, vitamins, and herbal ingredients, meat, fish,
poultry and game meat extracts; edible oils fats; but not including spreads. 30
Coffee, chocolate and tea based beverages; teas, coffee, chocolate, cocoa;
snacks; snack foods powder for making tea-based, cocoa beverages; powder for
making herbal food beverages; herbal teas and herbal infusions; culinary herbs;
herb tea for food purposes. 32 Mineral and aerated waters and other
non-alcoholic beverages, fruit drinks and fruit juices and other preparations
for making beverages; ready-to drink, concentrated, or powdered non-alcoholic
beverages; powdered beverage mixes; beverages and on-alcoholic drinks. 35
Advertising; business management; business administration; office functions;
services to assist others with direct marketing, advertising, lead generation,
order processing, and payment processing; electronic data management services
related to weight management, human health and fitness, multi-level marketing,
and development of small business. Diary Dates: Registration Date 09-21-2012
Next Renewal 09-21-2022

 

 

30/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Belarus TM1395BY00

HERBALIFE

Status: Registered/Granted Application No. 20060566 Registration No. 29059
Application Type: Without Priority Classes: 03, 05, 09, 10, 14, 16, 21, 25, 28,
29, 30, 31, 32, 35, 41, 42 List of Goods 03 05 09 10 14 16 21 25 28 29 30 31 32
35 41 42 Diary Dates: Application Date 02-04-2006 Registration Date 01-30-2009
Next Renewal 02-04-2016                     Trademark Belarus TM1397BY00

HERBALIFE & TRI-LEAF device

Status: Registered/Granted Application No. 20060567 Registration No. 29060
Application Type: Without Priority Classes: 03, 05, 09, 10, 14, 16, 21, 25, 28,
29, 30, 31, 32, 35, 41, 42 List of Goods 03 05 09 10 14 16 21 25 28 29 30 31 32
35 41 42 Diary Dates: Application Date 02-24-2006 Registration Date 01-30-2009
Next Renewal 02-24-2016

 

31/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Belarus TM1398BY00

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. 20060563 Registration No. 29057
Application Type: Without Priority Diary Dates: Application Date 02-24-2006
Registration Date 01-30-2009 Next Renewal 02-24-2016                    
Trademark Belarus TM1399BY00

HERBALIFELINE

Status: Registered/Granted Application No. 2006558 Registration No. 29054
Application Type: Without Priority Diary Dates: Application Date 02-24-2006
Registration Date 01-30-2009 Next Renewal 02-24-2016                    
Trademark Belarus TM1400BY00

LIFTOFF

Status: Registered/Granted Application No. 20060559 Registration No. 29055
Application Type: Without Priority Diary Dates: Application Date 02-24-2006
Registration Date 01-30-2009 Next Renewal 02-24-2016                    
Trademark Belarus TM1401BY00

NITEWORKS

Status: Registered/Granted Application No. 20060557 Registration No. 29053
Application Type: Without Priority Classes: 32 List of Goods 32 Diary Dates:
Application Date 02-24-2006 Registration Date 01-30-2009 Next Renewal 02-24-2016

 

32/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Belarus TM1539BY00

Niteworks in Cyrillic characters

Status: Pending Application No. 20133216 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32
Non-alcoholic drinks, powders and concentrates for making non-alcoholic
beverages. Diary Dates: Application Date 08-06-2013                    
Trademark Belarus TM1402BY00

NOURIFUSION

Status: Registered/Granted Application No. 2006561 Registration No. 29056
Application Type: Without Priority Diary Dates: Application Date 02-24-2006
Registration Date 01-30-2009 Next Renewal 02-24-2016                    
Trademark Belarus TM1404BY00 RADIANT C Status: Registered/Granted Application
No. 20060560 Registration No. 29061 Application Type: Without Priority Classes:
03 List of Goods 03 Diary Dates: Application Date 02-24-2006 Registration Date
01-24-2009 Next Renewal 02-24-2016                     Trademark Belarus
TM1403BY00 RING OF LEAVES Status: Registered/Granted Application No. 2006556
Registration No. 29052 Application Type: Without Priority Classes: 05, 29, 30,
32, 35, 41 List of Goods 05 29 30 32 35 41 Diary Dates: Application Date
02-04-2006 Registration Date 01-30-2009 Next Renewal 02-04-2016

 

33/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Belarus TM1405BY00

SHAPEWORKS

Status: Registered/Granted

Application

No.

20060555 Registration No. 29051

Application

Type:

Without Priority Classes: 05, 29, 30, 32, 35, 41 List of Goods 05 29 30 32 35 41
Diary Dates:

Application

Date

02-24-2000 Registration Date 01-30-2009                     Trademark Belarus
TM1406BY00

SKIN ACTIVATOR

Status: Registered/Granted

Application

No.

20060562 Registration No. 29062

Application

Type:

Without Priority Diary Dates:

Application

Date

02-24-2006 Registration Date 01-30-2009 Next Renewal 02-24-2016               
     Trademark Belarus TM1396BY00

TRI-LEAF device

Status: Registered/Granted Application No. 20060565 Registration No. 29058
Application Type: Without Priority Diary Dates: Application Date 02-24-2006
Registration Date 01-30-2009 Next Renewal 02-24-2016                    
Trademark Benelux TM1088BX32

ALOEMAX

Status: Registered/Granted Registration No. 0911996 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 05, 32 List of Goods
05 32 Diary Dates: Registration Date 12-12-2012 Next Renewal 12-12-2021
Designated Countries: BE, LU, NL

 

34/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Benelux TM1031BX00

CELL-U-LOSS

Status: Registered/Granted Application No. 49320 Registration No. 391792
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations, mineral preparations, herbal
medicinal preparations, analgesics and flaxseed medicines. Diary Dates:
Application Date 07-07-1983 Registration Date 06-21-2013 Next Renewal 07-07-2023
Designated Countries: BE, LU, NL                     Trademark Benelux
TM1068BX00

DERMAJETICS

Status: Closed/Expired Application No. 77847 Registration No. 559505 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Diary Dates: Application Date 08-29-1994 Registration Date
08-29-1994 Designated Countries: BE, LU, NL                     Trademark
Benelux TM1001BX00

HERBALIFE

Status: Registered/Granted Application No. 48922 Registration No. 391082
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29 List of Goods 03 Shampoos, lotions, rinses and skin care
products for hair cleansers, moisturizers, toners, creams, ointments, gels and
lotions for the skin. 05 Vitamin preparations, mineral preparations, herbal
medicinal preparations, analgesics and flaxseed medicines. 29 Protein
preparations, preparations of herbal supplements as foods, soups. Diary Dates:
Application Date 05-04-1983 Registration Date 05-04-1983 Next Renewal 05-04-2023
Designated Countries: BE, LU, NL

 

35/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Benelux TM1231BX00

HERBALIFE

Status: Registered/Granted Application No. 0885477 Registration No. 0885477
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35 Diary Dates: Application Date 07-16-2010 Registration Date
08-03-2010 Next Renewal 07-16-2020 Designated Countries: BE, LU, NL             
       Trademark Benelux TM1006BX00 HERBALIFE & Design Status:
Registered/Granted Application No. 74438 Registration No. 524966 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05
List of Goods 03 Shampoos, rinses and hair care products, makeup, skin
moisturizers (cosmetics), facial creams (not medicinal), and shaving creams. 05
Dietary supplements containing vitamins, minerals, herbs and protein, all in the
form of tablets, powders or liquids. Diary Dates: Application Date 10-16-1992
Registration Date 10-16-1992 Next Renewal 10-16-2022 Designated Countries: BE,
LU, NL                     Trademark Benelux TM1016BX00 HERBALIFELINE Status:
Registered/Granted

Application

No.

49321

Registration No.

391793

Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical and veterinary preparations;
sanitary preparations for medical purposes; dietetic food and substances adapted
for medical or veterinary use, food for babies; dietary supplements for humans
and animals; plasters, materials for dressings; material for stopping teeth,
dental wax; disinfectants; preparations for destroying vermin; fungicides,
herbicides. Diary Dates: Application Date 07-07-1983 Registration Date
06-21-2013 Next Renewal 07-07-2023 Designated Countries: BE, LU, NL

 

36/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Benelux TM1025BX00

THERMOJETICS

Status: Closed/Expired Application No. 77049 Registration No. 549707 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 30, 32
List of Goods 30 32 Diary Dates: Application Date 03-24-1994 Registration Date
03-24-1994 Next Renewal 03-24-2014 Designated Countries: BE, LU, NL             
       Trademark Benelux TM1025BX01

THERMOJETICS

Status: Assumed/Lapsed/Expired Application No. 75625 Registration No. 541773
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05 List of Goods 03 05 Diary Dates: Application Date 06-14-1993
Registration Date 06-14-1993 Next Renewal 06-14-2013 Designated Countries: BE,
LU, NL                     Trademark Benelux TM1027BX00

Tri-Leaf Design

Status: Registered/Granted Application No. 77793 Registration No. 559504 .
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 16, 25, 32, 35, 39 List of Goods 35 Advertising; business
management; business administration; office functions. Retail services, namely
selling and marketing of products through direct or network sales. Diary Dates:
Application Date 08-19-1994 Registration Date 08-19-1994 Next Renewal 08-19-2014
Designated Countries: BE, LU, NL

 

37/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Bolivia, Plurinational State of TM1031BO05

CELL-U-LOSS

Status: Registered/Granted Application No. Registration No. 43369-C Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Registration Date 05-31-1984 Next Renewal 05-31-2014  
                  Trademark Bolivia, Plurinational State of TM1257BO00

Figurine

Status: Registered/Granted Application No. 1877 Registration No. C-77423
Application Type: Without Priority Diary Dates: Application Date 10-13-1994
Registration Date 09-03-2000 Next Renewal 09-03-2010                    

Trademark Bolivia, Plurinational State of

Figurine Design (reversed rainbowman)

TM1080BO05 Status: Registered/Granted Application No. 3201-94 Registration No.
79224-C Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 05 List of Goods 05 All goods in International Class 5, namely
nutritional supplements, dietetic foods, all types of vitamins, minerals, herbs,
fiber and protein, all in tablets, powders, in capsules, in liquids. Diary
Dates: Application Date 10-13-1994 Registration Date 06-12-2000 Next Renewal
06-12-2020                    

Trademark Bolivia, Plurinational State of

Figurine Design (reversed rainbowman)

TM1080BO30 Status: Registered/Granted Application No. 94-3198 Registration No.
77423-C Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 30 List of Goods 30 Tea, especially herbal tea. Diary Dates:
Application Date 03-13-1994 Registration Date 03-09-2000 Next Renewal 03-09-2020

 

38/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Bolivia, Plurinational State of TM1001BO05

HERBALIFE

Status: Registered/Granted Application No. Registration No. 43172-C Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Pharmaceutical preparations, vitamins, minerals, protein,
supplements, medicinal herbs, additional allowances; medicinal preparations for
human use in tablets, liquid, capsules, powders, herbal medicine juices and
medicinal soups. Diary Dates: Registration Date 03-09-1984 Next Renewal
03-09-2014                     Trademark Bolivia, Plurinational State of
TM1001BO03

HERBALIFE

Status: Registered/Granted Application No. Registration No. 43171-C Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Cosmetics, perfumes, essences and oils for hair and skin care, soaps
and products for conditioning and washing. Diary Dates: Registration Date
03-09-1984 Next Renewal 03-09-2014                     Trademark Bolivia,
Plurinational State of TM1001BO3201

HERBALIFE

Status: Registered/Granted Application No. SM-4672-2005 Registration No.
105607-C Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 32 List of Goods 32 Beverages and preparations for making
beverages. Diary Dates: Application Date 12-12-2005 Registration Date 09-25-2006
Next Renewal 09-25-2016

 

39/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Bolivia, Plurinational State of TM1001BO32

HERBALIFE

Status: Registered/Granted Application No. Registration No. 68577 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 32 List
of Goods 32 All products in international class 32, namely protein, amino acids,
vitamins, minerals and herbs for making beverages. Diary Dates: Registration
Date 07-23-1997 Next Renewal 07-23-2017                     Trademark Bolivia,
Plurinational State of TM1001BO30

HERBALIFE

Status: Registered/Granted Application No. 64277-C Registration No. 68576-A
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Tea, especially herbal tea. Diary Dates:
Application Date 10-13-1994 Registration Date 07-23-1997 Next Renewal 07-23-2017
                    Trademark Bolivia, Plurinational State of TM1001BO29

HERBALIFE

Status: Registered/Granted Application No. Registration No. 43170-C Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 29 List
of Goods 29 All goods in International Class 29. Diary Dates: Registration Date
03-09-1984 Next Renewal 03-09-2014                     Trademark Bolivia,
Plurinational State of TM1029BO41

HERBALIFE DISTRIBUTOR NUTRITION CLUB

Status: Closed Application No. SM-3522-2004 Registration No. 101801-C
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 41 List of Goods 41 Diary Dates: Application Date 11-03-2004
Registration Date 12-16-2005 Next Renewal 12-16-2015

 

40/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Bolivia, Plurinational State of TM1020BO41

HERBALIFE NUTRITION CLUB

Status: Closed Application No. SM-3521-2004 Registration No. 101800-C
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 41 List of Goods 41 Diary Dates: Application Date 11-03-2004
Registration Date 12-16-2005 Next Renewal 12-16-2015                    
Trademark Bolivia, Plurinational State of TM1016BO05

HERBALIFELINE

Status: Registered/Granted Application No. Registration No. 43368-C Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Registration Date 05-30-1984 Next Renewal 05-30-2014  
                  Trademark Bolivia, Plurinational State of TM1064BO05

KINDERMINS

Status: Registered/Granted Application No. Registration No. 44301-C Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Registration Date 10-16-1985 Next Renewal 10-16-2015  
                  Trademark Bolivia, Plurinational State of TM1085BO32

LIFE & VICTORY

Status: Registered/Granted Application No. 94-2051 Registration No. 72302-C
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 07-07-1994
Registration Date 04-05-1999 Next Renewal 04-05-2019

 

41/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Bolivia, Plurinational State of TM1085BO03

LIFE & VICTORY

Status: Closed Application No. 94-2047 Registration No. 72319-C Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Diary Dates: Application Date 07-07-1994 Registration Date
04-05-1999 Next Renewal 04-05-2019                     Trademark Bolivia,
Plurinational State of TM1085BO30

LIFE & VICTORY

Status: Closed Application No. 94-2050 Registration No. 72304-C Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 Diary Dates: Application Date 07-07-1994 Registration Date
04-05-1999 Next Renewal 04-05-2019                     Trademark Bolivia,
Plurinational State of TM1085BO29

LIFE & VICTORY

Status: Closed Application No. 94-2049 Registration No. 72300-C Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 29 List
of Goods 29 Diary Dates: Application Date 07-07-1994 Registration Date
04-05-1999 Next Renewal 04-05-2019                     Trademark Bolivia,
Plurinational State of TM1085BO05

LIFE & VICTORY

Status: Closed Application No. 94-2048 Registration No. 72320-C Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Application Date 07-07-1994 Registration Date
04-06-1999 Next Renewal 04-06-2019

 

42/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Bolivia, Plurinational State of TM1049BO32

LIFTOFF

Status: Registered/Granted Application No. SM-4671-2005 Registration No.
118392-C Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 32 List of Goods 32 Diary Dates: Application Date 12-12-2005
Registration Date 04-03-2009 Next Renewal 04-03-2019                    
Trademark Bolivia, Plurinational State of TM1010BO32

NITEWORKS

Status: Registered/Granted Application No. SM-4674-2005 Registration No.
105782-C Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 32 List of Goods 32 Diary Dates: Application Date 12-12-2005
Registration Date 10-03-2006 Next Renewal 10-03-2016                    
Trademark Bolivia, Plurinational State of TM1021BO30

NOURIFUSION

Status: Registered/Granted Application No. SM-1080-2005 Registration No.
102782-C Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 30 List of Goods 30 Diary Dates: Application Date 03-30-2005
Registration Date 03-16-2006 Next Renewal 03-16-2016

 

43/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Bolivia, Plurinational State of TM1021BO03

NOURIFUSION

Status: Registered/Granted Application No. 2501079 Registration No. 128319
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Creams, gels, lotions, washes, masks, and milks fpr
use on the face and body. Diary Dates: Application Date 03-30-2005 Registration
Date 06-16-2011 Next Renewal 06-16-2021                     Trademark Bolivia,
Plurinational State of TM1082BO05

NRG

Status: Registered/Granted Application No. Registration No. 43367-C Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Registration Date 05-31-1984 Next Renewal 05-31-2014  
                  Trademark Bolivia, Plurinational State of TM1631BO05

PROLESSA

Status: Pending Application No. 5035-2013 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Food
supplements in powder form composed mainly of fatty acids and oils, none of
which relate to bone, bone diseases or disorders, the prevention and treatment
of bone diseases or disorders, or related conditions/diseases.        Trademark
Bolivia, Plurinational State of TM1038BO05

Ring of Leaves device

Status: Closed Application No. SM-0811-2005 Registration No. 102724-C
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 03-09-2005
Registration Date 03-08-2006 Next Renewal 03-08-2016

 

44/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Bolivia, Plurinational State of TM1038BO29

Ring of Leaves device

Status: Closed Application No. SM-0812-2005 Registration No. 102800-C
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Diary Dates: Application Date 03-09-2005
Registration Date 03-17-2006 Next Renewal 03-17-2016                    
Trademark Bolivia, Plurinational State of TM1038BO32

Ring of Leaves device

Status: Closed Application No. SM-0814-2005 Registration No. 102802-C
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 03-09-2005
Registration Date 03-17-2006 Next Renewal 03-17-2016                    
Trademark Bolivia, Plurinational State of TM1038BO44

Ring of Leaves device

Status: Closed Application No. SM-0815-2005 Registration No. 102754-C
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Diary Dates: Application Date 03-09-2005
Registration Date 03-15-2006 Next Renewal 03-15-2016                    
Trademark Bolivia, Plurinational State of TM1038BO30

Ring of Leaves device

Status: Closed Application No. SM-0813-2005 Registration No. 102801-C
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Diary Dates: Application Date 03-09-2005
Registration Date 03-17-2006 Next Renewal 03-17-2016

 

45/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Bolivia, Plurinational State of TM1040BO30

SHAPEWORKS

Status: Registered/Granted Application No. SM-0807-2005 Registration No.
102766-C Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 30 List of Goods 30 Diary Dates: Application Date 03-09-2005
Registration Date 03-15-2006 Next Renewal 03-15-2016                    
Trademark Bolivia, Plurinational State of TM1040BO44

SHAPEWORKS

Status: Registered/Granted Application No. SM-0805-2005 Registration No.
102814-C Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 44 List of Goods 44 Diary Dates: Application Date 03-09-2005
Registration Date 03-17-2006 Next Renewal 03-17-2016                    
Trademark Bolivia, Plurinational State of TM1040BO05

SHAPEWORKS

Status: Registered/Granted Application No. SM-0809-2005 Registration No.
102777-C Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 05 List of Goods 05 Diary Dates: Application Date 03-09-2005
Registration Date 03-16-2006 Next Renewal 03-16-2016

 

46/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Bolivia, Plurinational State of TM1040BO29

SHAPEWORKS

Status: Registered/Granted Application No. SM-808-2005 Registration No. 102776-C
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Diary Dates: Application Date 03-09-2005
Registration Date 03-16-2006 Next Renewal 03-16-2016                    
Trademark Bolivia, Plurinational State of TM1040BO32

SHAPEWORKS

Status: Registered/Granted Application No. SM-0806-2005 Registration No.
102813-C Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 32 List of Goods 32 Diary Dates: Application Date 03-09-2005
Registration Date 03-17-2006 Next Renewal 03-17-2016                    
Trademark Bolivia, Plurinational State of TM1007BO03

SKIN ACTIVATOR

Status: Registered/Granted Application No. SM-4668-2005 Registration No.
106646-C Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 03 List of Goods 03 Diary Dates: Application Date 12-12-2005
Registration Date 11-28-2006 Next Renewal 11-28-2016                    
Trademark Bolivia, Plurinational State of TM1025BO05

THERMOJETICS

Status: Registered/Granted Application No. Registration No. 68575 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Registration Date 07-23-1997 Next Renewal 07-23-2017

 

47/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Bolivia, Plurinational State of TM1025BO30

THERMOJETICS

Status: Registered/Granted Application No. Registration No. 68573 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 Diary Dates: Registration Date 07-23-1997 Next Renewal 07-23-2017  
                  Trademark Bolivia, Plurinational State of TM1025BO32

THERMOJETICS

Status: Registered/Granted Application No. Registration No. 68574 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 32 List
of Goods 32 Diary Dates: Registration Date 07-23-1997 Next Renewal 07-23-2017  
                  Trademark Bolivia, Plurinational State of TM1027BO32

Tri-Leaf Design

Status: Registered/Granted Application No. SM-4670-2005 Registration No.
105609-C Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 32 List of Goods 32 Diary Dates: Application Date 12-12-2005
Registration Date 09-25-2006 Next Renewal 09-25-2016                    
Trademark Bolivia, Plurinational State of TM1027BO03

Tri-Leaf Design

Status: Registered/Granted Application No. SM-1242-2001 Registration No. 88111-C
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 04-18-2001
Registration Date 09-06-2002 Next Renewal 09-06-2022

 

48/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Bolivia, Plurinational State of TM1027BO05

Tri-Leaf Design

Status: Registered/Granted Application No. SM-1243-2001 Registration No. 88405-C
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 04-18-2001
Registration Date 10-07-2002 Next Renewal 10-07-2022                    
Trademark Bolivia, Plurinational State of TM1027BO29

Tri-Leaf Design

Status: Registered/Granted Application No. SM-1247-2001 Registration No. 88496-C
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Diary Dates: Application Date 04-18-2001
Registration Date 10-18-2012 Next Renewal 10-18-2022                    
Trademark Bolivia, Plurinational State of TM1033BO05

TRI-SHIELD

Status: Registered/Granted Application No. SM-4673-2005 Registration No.
105740-C Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 05 List of Goods 05 Diary Dates: Application Date 12-12-2005
Registration Date 10-02-2006 Next Renewal 10-02-2016

 

49/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Bonaire, Saint Eustatius and Saba TM1001BQ00 HERBALIFE Status:
Registered/Granted Registration No. 1021 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03, 05, 29, 30, 32, 44 List of
Goods 03 Creams, lotions, gels, washes, sprays, milks, and masks for the face
and body; soaps; fragrances. 05 Food supplements; dietary products for medicinal
purposes. 29 Snack foods made primarily of protein; soup mixes; powdered meal
replacement foods composed of protein, vitamins, and minerals. 30 Preparations
for making herbal teas. 32 Preparations for making non-alcoholic beverages. 44
Providing information about human health and nutrition; providing information
about operating a small business. Diary Dates: Registration Date 06-06-2011 Next
Renewal 06-06-2020                     Trademark Bonaire, Saint Eustatius and
Saba TM1027BQ00

Tri-Leaf Design

Status: Registered/Granted Registration No. 1022 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 29, 30, 32,
44 List of Goods 03 Creams, lotions, gels, washes, sprays, milks, and masks for
the face and body; soaps; fragrances. 05 Food supplements; dietary products for
medicinal purposes. 29 Snack foods made primarily of protein; soup mixes;
powdered meal replacement foods composed of protein, vitamins, and minerals. 30
Preparations for making herbal teas. 32 Preparations for making non-alcoholic
beverages. 44 Providing information about human health and nutrition; providing
information about operating a small business. Diary Dates: Registration Date
06-06-2011 Next Renewal 06-06-2020                     Trademark Bosnia &
Herzegovina TM1630BA

“24” graphic

Status: Pending Application No. BAZ1317442 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05, 29, 32 List of Goods 05
Dietary and nutritional supplements; food supplements; dietary and nutritional
supplements for sports and athletics; nutritionally fortified beverages; food
supplements containing proteins, minerals and vitamins. 29 Foods consisting of
powdered preparations; foods consisting of powdered preparations including
dietary supplements and/or nutritional supplements and/or food supplements
containing proteins, minerals and vitamins. 32 Preparations for making
non-alcoholic drinks; drinks for sports and athletics training; sports drinks
containing proteins, minerals and vitamins. Diary Dates: Application Date
10-17-2013

 

50/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Bosnia & Herzegovina TM1080BA00

Figurine Design (reversed rainbowman)

Status: Closed Application No. BAZ983215A Registration No. BAZ983215 Application
Type: Without Priority

 

 

Applicant: Herbalife International, Inc. Classes: 03, 05, 30, 32 List of Goods
03 Skin care product, namely body lotions and body toning creams. 05 Nutritional
and dietary supplements, all consisting of vitamins, minerals, herbs, fiber and
protein, all in tablet, liquid, capsule or powder form. 30 Herbal teas. 32
Powdered protein, amino acids, vitamins, minerals and herbs all for making
beverages for non-medical purposes. Diary Dates: Application 10-26-1998
Registration Date 12-02-2003 Date Next Renewal 10-26-2018     Trademark Bosnia &
Herzegovina TM1001BA00 HERBALIFE Status: Registered/Granted Application
BAZ983213A No. Registration No. BAZ983213 Application Without Priority Type:
Applicant: Herbalife International, Inc. Classes: 03, 05, 30, 32 List of Goods
03 Hair shampoos, hair rinses, hair conditioners, hair styling products; skin
cleansers, moisturizers, facial creams, scrubs, milks, masks, body creams;
shaving creams, sprays, washes, lotions; suntain oils and suntan lotions. 05
Nutritional and dietary supplements, all consisting of vitamins, minerals,
herbs, fiber and protein, all in tablet, liquid, capsule or powder form. 30 Teas
and powdered beverages, meal replacement foods and snacks. 32 Fruit juice and
fruit drinks; powdered protein, amino acids, vitamins, minerals and herbs all
for making beverages for non-medical purposes. Diary Dates: Application
10-26-1998 Registration Date 12-02-2003 Date Next Renewal 10-26-2018    
Trademark Bosnia & Herzegovina TM1001BA01 HERBALIFE Status: Registered/Granted
Application BAZ069805A Registration No. BAZ069805 No. Application Without
Priority Type: Applicant: Herbalife International, Inc. Classes: 03, 05, 09, 10,
14, 16, 21, 25, 28, 29, 30, 31, 32, 35, 41, 42 List of Goods 03 Soaps;
perfumery, essential oils, cosmetics, hair lotions, hair care products;
dentifrices; shampoos, conditioners, hair styling sprays, gels, and pomades;
facial creams, lotions, gels, milks, masks, exfoliants, toners, and sprays; hand
lotions, creams, gels, and scrubs; body creams, lotions, washes, gels,
exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive or
exfoliant cloths; skin whitening products; skin care products. 05 Dietetic
substances; herbs, herbal preparations, herb teas, roots, drinks; additives for
foodstuffs; skin care products; nutritional foods and supplements; vitamin and
mineral supplements in tablet, powder, or capsule form; dietary products. 09
Audio and video tapes, discs, and recordings; personal identification and
business account cards; electronic publications. 10 Electronic devices for the
purposes of assessing health and fitness of humans; massage apparatus. 14 Goods
in precious metals or coated therewith; jewellery; precious stones; tie tacs,
pins, pendants, of base or precious metals; travel clocks; cuff links; clocks,
watches; parts and fittings for the aforesaid goods. 16 Printed matter; printed
publications; pens; bags; products catalogues, brochures, and informational
flyers; books and periodicals about human health and fitness, weight management,
dietary supplements and foods, business opportunities, marketing plans, and
personal achievement. 21 Household or kitchen utensils, porcelain and
earthenware; mugs, cups, glassware, tablet boxes, containers for powdered or
loose food items, stirring instruments. 25 Clothing, footwear, headgear. 28
Toys, stuffed toys, plastic figurines being toys, games and playthings. 29 Foods
and snacks made from processed oils, fats and nuts; dietary supplements in
powder, capsule, or tablet form made from processed oils, fats and nuts; snack
foods, snacks containing cooked nuts, snacks containing dried nuts, snacks
containing roasted soy nuts; snacks containing protein, powdered protein for
human consumption; herbal preparations. 30 Coffee, chocolate and tea based
beverages; teas, coffee, chocolate, cocoa; snacks; snack foods; powder for
making beverages; herbal preparations. 31 Fresh herb preparations (other than
for medicinal purposes), marine botanicals, fungi, tree bark, natural plants and
flowers, seeds, roots, and bulbs. 32 Mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages; ready-to-drink, concentrated, or powdered
non-alcoholic beverages; powdered beverage mixes; beverages and non-alcoholic
drinks. 35 Advertising; business management; business administration; office
functions; services to assist others with direct marketing, advertising, lead
generation, order processing, and payment processing; electronic data management
services related to weight management, human health and fitness, multi-level
marketing, and development of small business. 41 Educational and training
programs related to weight management and human health and fitness; educational
and training programs related to multi-level marketing and development of small
businesses. 42 Providing and design of web spaces related to weight management,
human health and fitness, multi-level marketing, and development of small
businesses. Diary Dates: Application 03-16-2006 Registration Date 04-15-2010
Date Next Renewal 03-16-2016

 

51/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

    Trademark Bosnia & Herzegovina TM1006BA01 HERBALIFE & Design Status:
Registered/Granted Application BAZ069803A Registration No. BAZ069803 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 03, 05, 09, 10, 14, 16, 21, 25, 28, 29, 30, 31, 32, 35, 41, 42 List of
Goods 03 Soaps; perfumery, essential oils, cosmetics, hair lotions, hair care
products; dentifrices; shampoos, conditioners, hair styling sprays, gels, and
pomades; facial creams, lotions, gels, milks, masks, exfoliants, toners, and
sprays; hand lotions, creams, gels, and scrubs; body creams, lotions, washes,
gels, exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive
or exfoliant cloths; skin whitening products; skin care products. 05 Dietetic
substances; herbs, herbal preparations, herb teas, roots, drinks; additives for
foodstuffs; skin care products; nutritional foods and supplements; vitamin and
mineral supplements in tablet, powder, or capsule form; dietary products. 09
Audio and video tapes, discs, and recordings; personal identification and
business account cards; electronic publications. 10 Electronic devices for the
purposes of assessing health and fitness of humans; massage apparatus. 14 Goods
in precious metals or coated therewith; jewellery; precious stones; tie tacs,
pins, pendants, of base or precious metals; travel clocks; cuff links; clocks,
watches; parts and fittings for the aforesaid goods. 16 Printed matter; printed
publications; pens; bags; products catalogues, brochures, and informational
flyers; books and periodicals about human health and fitness, weight management,
dietary supplements and foods, business opportunities, marketing plans, and
personal achievement. 21 Household or kitchen utensils, porcelain and
earthenware; mugs, cups, glassware, tablet boxes, containers for powdered or
loose food items, stirring instruments. 25 Clothing, footwear, headgear. 28
Toys, stuffed toys, plastic figurines being toys, games and playthings. 29 Foods
and snacks made from processed oils, fats and nuts; dietary supplements in
powder, capsule, or tablet form made from processed oils, fats and nuts; snack
foods, snacks containing cooked nuts, snacks containing dried nuts, snacks
containing roasted soy nuts; snacks containing protein, powdered protein for
human consumption; herbal preparations. 30 Coffee, chocolate and tea based
beverages; teas, coffee, chocolate, cocoa; snacks; snack foods; powder for
making beverages; herbal preparations. 31 Fresh herb preparations (other than
for medicinal purposes), marine botanicals, fungi, tree bark, natural plants and
flowers, seeds, roots, and bulbs. 32 Mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages; ready-to-drink, concentrated, or powdered
non-alcoholic beverages; powdered beverage mixes; beverages and non-alcoholic
drinks. 35 Advertising; business management; business administration; office
functions; services to assist others with direct marketing, advertising, lead
generation, order processing, and payment processing; electronic data management
services related to weight management, human health and fitness, multi-level
marketing, and development of small business. 41 Educational and training
programs related to weight management and human health and fitness; educational
and training programs related to multi-level marketing and development of small
businesses. 42 Providing and design of web spaces related to weight management,
human health and fitness, multi-level marketing, and development of small
businesses. Diary Dates: Application 03-16-2006 Registration Date 04-15-2010
Date Next Renewal 03-16-2016

 

52/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

    Trademark Bosnia & Herzegovina TM1006BA00 HERBALIFE & Design Status:
Registered/Granted Application BAZ983214A Registration No. BAZ983214 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods

03 Hair shampoos, hair rinses, hair conditioners, hair styling products; skin
cleansers, moisturizers, facial creams, scrubs, milks, masks, body creams;
shaving creams, sprays, washes, lotions; suntain oils and suntan lotions. 05
Nutritional and dietary supplements, all consisting of vitamins, minerals,
herbs, fiber and protein, all in tablet, liquid, capsule or powder form. 30 Teas
and powdered beverages, meal replacement foods and snacks. 32 Fruit juice and
fruit drinks; powdered protein, amino acids, vitamins, minerals and herbs all
for making beverages for non-medical purposes. Diary Dates: Application
10-26-1998 Registration Date 12-02-2003 Date Next Renewal 10-26-2018    
Trademark Bosnia & Herzegovina TM1016BA00 HERBALIFELINE Status:
Registered/Granted Application BAZ069812A Registration No. BAZ069812 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Dietary supplements; vitamins, minerals and
preparations made therefrom; healthfood supplements; fish oils, fish oil
capsules, omega 3 fatty acids; omega 3 capsules, marine lipids, drinks
predominantly of vitamins and/or minerals, herbs or herb extracts (for
non-medical use / non-prescription). Diary Dates: Application 03-16-2006
Registration Date 11-05-2010 Date Next Renewal 03-16-2016     Trademark Bosnia &
Herzegovina TM1049BA00 LIFTOFF Status: Pending Application BAZ069810A No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 29, 30, 32 List of Goods 29 Meat, fish, poultry and game; meat
extracts; preserved, dried and cooked fruits and vegetables; jellies, jams,
compotes; eggs, milk and milk products; edible oils and fats; snack food
products, snack bars, prepared snack foods, snack food, healthful snack; foods
prepared from any of the goods of Class 29. 30 Coffee, tea, cocoa, sugar, rice,
tapioca, sago, artificial coffee; flour and preparations made from cereals,
bread, pastry and confectionery, ices; honey, treacle; yeast, baking-powder;
salt, mustard; vinegar, sauces (condiments); spices; ice; foodstuffs in the form
of snack foods; foodstuffs prepared in the form of snacks; snack food products,
snack bars, snack food, healthful snacks; food prepared from any of the goods of
Class 30. 32 Preparations in tablet form or in powder form for making
non-alcoholic drinks and beverages; effervescent powder for making drinks;
effervescent tablets for making drinks. Diary Dates: Application 03-16-2006 Date
      Trademark Bosnia & Herzegovina TM1010BA00 NITEWORKS Status: Pending
Application BAZ069811A No. Application Without Priority Type: Applicant:
Herbalife International, Inc. Classes: 32 List of Goods 32 Non-alcoholic
beverages and preparations for making non-alcoholic beverages. Diary Dates:
Application 03-16-2006 Date       Trademark Bosnia & Herzegovina TM1021BA00
NOURIFUSION Status: Pending Application BAZ069813A No. Application Without
Priority Type: Applicant: Herbalife International, Inc. Classes: 03, 30 List of
Goods 03 Creams, gels, lotions, washes, masks, and milks for use on the face and
body; skin care products. 30 Dietary and nutritional supplements for
non-medicinal health purposes. Diary Dates: Application 03-16-2006 Date

 

53/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

    Trademark Bosnia & Herzegovina TM1037BA00 RADIANT C Status:
Registered/Granted Application BAZ069814A Registration No. BAZ069814 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Lotions, creams, gels, mists, masks, scrub
cleansers, toners, moisturizers and washes for the face and body; skin care
products; facial sprays. Diary Dates: Application 03-16-2006 Registration Date
08-05-2010 Date Next Renewal 03-16-2016     Trademark Bosnia & Herzegovina
TM1025BA00 THERMOJETICS Status: Registered/Granted Application BAZ983212A
Registration No. BAZ983212 No. Application Without Priority Type: Applicant:
Herbalife International, Inc. Classes: 03, 05, 30, 32 List of Goods 03 Skin care
product, namely body lotions and body toning creams. 05 Nutritional and dietary
supplements, all consisting of vitamins, minerals, herbs, fiber and protein, all
in tablet, liquid, capsule or powder form. 30 Herbal teas. 32 Powdered protein,
amino acids, vitamins, minerals and herbs all for making beverages for
non-medical purposes. Diary Dates: Application 10-26-1998 Registration Date
12-02-2003 Date Next Renewal 10-26-2018

 

54/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

    Trademark Bosnia & Herzegovina TM1027BA00 Tri-Leaf Design Status:
Registered/Granted Application BAZ069804A Registration No. BAZ069804 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 03, 05, 09, 10, 14, 16, 21, 25, 28, 29, 30, 31, 32, 35, 41, 42 List of
Goods 03 Soaps; perfumery, essential oils, cosmetics, hair lotions, hair care
products; dentifrices; shampoos, conditioners, hair styling sprays, gels, and
pomades; facial creams, lotions, gels, milks, masks, exfoliants, toners, and
sprays; hand lotions, creams, gels, and scrubs; body creams, lotions, washes,
gels, exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive
or exfoliant cloths; skin whitening products; skin care products. 05 Dietetic
substances; herbs, herbal preparations, herb teas, roots, drinks; additives for
foodstuffs; skin care products; nutritional foods and supplements; vitamin and
mineral supplements in tablet, powder, or capsule form; dietary products. 09
Audio and video tapes, discs, and recordings; personal identification and
business account cards; electronic publications. 10 Electronic devices for the
purposes of assessing health and fitness of humans; massage apparatus. 14 Goods
in precious metals or coated therewith; jewellery; precious stones; tie tacs,
pins, pendants, of base or precious metals; travel clocks; cuff links; clocks,
watches; parts and fittings for the aforesaid goods. 16 Printed matter; printed
publications; pens; bags; products catalogues, brochures, and informational
flyers; books and periodicals about human health and fitness, weight management,
dietary supplements and foods, business opportunities, marketing plans, and
personal achievement. 21 Household or kitchen utensils, porcelain and
earthenware; mugs, cups, glassware, tablet boxes, containers for powdered or
loose food items, stirring instruments. 25 Clothing, footwear, headgear. 28
Toys, stuffed toys, plastic figurines being toys, games and playthings. 29 Foods
and snacks made from processed oils, fats and nuts; dietary supplements in
powder, capsule, or tablet form made from processed oils, fats and nuts; snack
foods, snacks containing cooked nuts, snacks containing dried nuts, snacks
containing roasted soy nuts; snacks containing protein, powdered protein for
human consumption; herbal preparations. 30 Coffee, chocolate and tea based
beverages; teas, coffee, chocolate, cocoa; snacks; snack foods; powder for
making beverages; herbal preparations. 31 Fresh herb preparations (other than
for medicinal purposes), marine botanicals, fungi, tree bark, natural plants and
flowers, seeds, roots, and bulbs. 32 Mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages; ready-to-drink, concentrated, or powdered
non-alcoholic beverages; powdered beverage mixes; beverages and non-alcoholic
drinks. 35 Advertising; business management; business administration; office
functions; services to assist others with direct marketing, advertising, lead
generation, order processing, and payment processing; electronic data management
services related to weight management, human health and fitness, multi-level
marketing, and development of small business. 41 Educational and training
programs related to weight management and human health and fitness; educational
and training programs related to multi-level marketing and development of small
businesses. 42 Providing and design of web spaces related to weight management,
human health and fitness, multi-level marketing, and development of small
businesses. Diary Dates: Application 03-16-2006 Registration Date 04-15-2010
Date Next Renewal 03-16-2016     Trademark Bosnia & Herzegovina TM1622BA05
XTRA-CAL Status: Pending Application BAZ1216779A No. Application Without
Priority Type: Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Healthcare products, nutritional supplements for healthcare and dietary
purposes; nutritional and dietary supplements. Trademark Botswana TM1289BW00
“24” GRAPHIC Status: Registered/Granted Application BW/M/2011/00623 Registration
No. BW/M/2011/00623 No. Application Without Priority Type: Applicant: Herbalife
International, Inc. Diary Dates: Application 06-07-2011 Registration Date
02-03-2012 Date Next Renewal 06-07-2021

 

55/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark Botswana TM1031BW00 CELL-U-LOSS Status: Registered/Granted
Application BW/M/07/00458 Registration No. BW/M/07/00458 No. Application Without
Priority Type: Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Pharmaceutical, veterinary and sanitary preparations; dietetic
substances adapted for medical use, food for babies; plasters, materials for
dressings; material for stopping teeth, dental wax; disinfectants; preparations
for destroying vermin; fungicides, herbicides. Diary Dates: Application
07-10-2007 Registration Date 03-14-2008 Date Next Renewal 07-10-2017   Trademark
Botswana TM1083BW00 H3O PRO Status: Registered/Granted Application BW/M/08/00131
Registration No. BW/M/08/00131 No. Application Without Priority Type: Applicant:
Herbalife International, Inc. Classes: 32 List of Goods 32 Preparations for
making non-alcoholic beverages. Diary Dates: Application 03-13-2008 Registration
Date 08-18-2008 Date Next Renewal 03-13-2018   Trademark Botswana TM1001BW00
HERBALIFE Status: Registered/Granted Application 99/00230 Registration No.
99/00230 No. Application Without Priority Type: Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Diary Dates: Application
04-13-1999 Registration Date    04-13-1999 Date Next Renewal 04-13-2019

 

56/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark Botswana TM1020BW00 HERBALIFE NUTRITION CLUB Status:
Registered/Granted Application BW/M/07/00464 Registration No. BW/M/07/00464 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 41, 44 List of Goods 41 Providing educational services through the
exchange of news and information in the fields of health, nutrition, fitness,
multi-level marketing and development of small businesses. 44 Providing
information and information services relating to human nutrition and dietary
practices. Diary Dates: Application 07-10-2007 Registration Date 08-27-2009 Date
Next Renewal 07-10-2017     Trademark Botswana TM1016BW01 HERBALIFELINE Status:
Registered/Granted Application BW/M/02/00120 Registration No. BW/M/02/00120 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements containing
vitamins and minerals, all in tablet or capsule form. Diary Dates: Application
03-04-2002 Registration Date 06-12-2006 Date Next Renewal 03-04-2022    
Trademark Botswana TM1016BW00 HERBALIFELINE Status: Registered/Granted
Application BW/M/07/00454 Registration No. BW/M/07/00454 No. Application Without
Priority Type: Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Non-alcoholic beverages and preparations for making non-alcoholic
beverages. Diary Dates: Application 07-10-2007 Registration Date 01-10-2008 Date
Next Renewal 07-10-2017     Trademark Botswana TM1049BW00 LIFTOFF Status:
Registered/Granted Application BW/M/07/00460 Registration No. BW/M/07/00460 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 05, 32 List of Goods 05 Dietary supplements for non-medical purposes in
tablet, capsule and powder form. 32 Beer; mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages. Diary Dates: Application 07-10-2007
Registration Date 03-14-2008 Date Next Renewal 07-10-2017

 

57/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

    Trademark Botswana TM1081BW00 LIPO-BOND Status: Registered/Granted
Application BW/M/07/00457 Registration No. BW/M/07/00457 No. Application Without
Priority Type: Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Pharmaceutical, veterinary and sanitary preparations; sanitary
preparations for medical purposes; dietetic substances adapted for medical use,
food for babies; plasters, materials for dressings; material for stopping teeth,
dental wax; disinfectants; preparations for destroying vermin; fungicides,
herbicides. Diary Dates: Application 07-10-2007 Registration Date 01-10-2008
Date Next Renewal 07-10-2017     Trademark Botswana TM1010BW00 NITEWORKS Status:
Registered/Granted Application BW/M/07/00455 Registration No. BW/M/07/00455 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 05, 32 List of Goods 05 Dietary supplements for non-medical purposes in
tablet, capsule and powder form. 32 Non-alcoholic beverages; preparations for
making non-alcoholic beverages. Diary Dates: Application 07-10-2007 Registration
Date 01-10-2008 Date Next Renewal 07-10-2017     Trademark Botswana TM1021BW00
NOURIFUSION Status: Registered/Granted Application BW/M/07/00459 Registration
No. BW/M/07/00459 No. Application Without Priority Type: Applicant: Herbalife
International, Inc. Classes: 03, 30 List of Goods 03 Creams, gels, lotions,
washes, masks, and milks for use on the face and body. 30 Dietary and
nutritional supplements for non-medicinal health purposes; dietary supplement
drink mixes for use as a meal replacement. Diary Dates: Application 07-10-2007
Registration Date 03-14-2008 Date Next Renewal 07-10-2017

 

58/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

    Trademark Botswana TM1248BW30 QUICKSPARK Status: Registered/Granted
Application BW/M/2010/00532 Registration No. BW/M/2010/00532 No. Application
Without Priority Type: Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 Food supplements composed of vitamins or vitamin precursors. Diary
Dates: Application 12-09-2010 Registration Date 08-27-2010 Date Next Renewal
08-27-2020     Trademark Botswana TM1037BW00 RADIANT C Status:
Registered/Granted Application BW/M/07/00462 Registration No. BW/M/07/00462 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin care products, namely, facial creams, facial
cleaners, lotions, moisturizers and toners. Diary Dates: Application 07-10-2007
Registration Date 03-14-2008 Date Next Renewal 07-10-2017     Trademark Botswana
TM1007BW00 SKIN ACTIVATOR Status: Registered/Granted Application BW/M/02/00100
Registration No. BW/M/02/00100 No. Application Without Priority Type: Applicant:
Herbalife International, Inc. Classes: 03 List of Goods 03 Facial creams; facial
cleansers, lotions and moisturizers. Diary Dates: Application 01-29-2002
Registration Date 03-20-2007 Date Next Renewal 01-29-2022     Trademark Botswana
TM1042BW00 THERMO COMPLETE Status: Registered/Granted Application BW/M/07/00537
Registration No. BW/M/07/00537 No. Application Without Priority Type: Applicant:
Herbalife International, Inc. Classes: 05 List of Goods 05 Nutritional and
dietary supplements. Diary Dates: Application 08-10-2007 Registration Date
02-25-2008 Date Next Renewal 08-10-2017

 

59/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

    Trademark Botswana TM1025BW00 THERMOJETICS Status: Registered/Granted
Application 99/00228 Registration No. 99/0022859 No. Application Without
Priority Type: Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Diary Dates: Application 04-13-1999 Registration Date 04-13-1999 Date
Next Renewal 04-13-2019     Trademark Botswana TM1027BW00 Tri-Leaf Design
Status: Registered/Granted Application BW/M/07/00463 Registration No.
BW/M/2007/00463 No. Application Without Priority Type: Applicant: Herbalife
International, Inc. Classes: 03, 05, 30, 32 List of Goods 03 Bleaching
preparations and other substances for laundry use; cleaning, polishing, scouring
and abrasive preparations; soaps; perfumery, essential oils, cosmetics, hair
lotions; dentifrices. 05 Pharmaceutical, veterinary and sanitary preparations;
dietetic substances adapted for medical use, food for babies; plasters,
materials for dressings; material for stopping teeth, dental wax; disinfectants;
preparations for destroying vermin; fungicides, herbicides. 30 Coffee, tea,
cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and preparations
made from cereals, bread, pastry and confectionery, ices; honey, treacle; yeast,
baking-powder; salt, mustard; vinegar, sauces (condiments); spices; ice. 32
Beers; mineral and aerated waters and other non-alcoholic drinks; fruit drinks
and fruit juices; syrups and other preparations for making beverages. Diary
Dates: Application 07-10-2007 Registration Date 11-30-2009 Date Next Renewal
07-10-2017     Trademark Botswana TM1033BW00 TRI-SHIELD Status:
Registered/Granted Application BW/M/07/00461 Registration No. BW/M/07/00461 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Dietary supplements for non-medical purposes in
tablet, capsule and powder form. Diary Dates: Application 07-10-2007
Registration Date 05-15-2008 Date Next Renewal 07-10-2017

 

60/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

    Trademark Botswana TM1045BW00 vegetACE Status: Registered/Granted
Application BW/M/07/00456 Registration No. BW/M/07/00456 No. Application Without
Priority Type: Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Pharmaceutical, veterinary and sanitary preparations; dietetic
substances adapted for medical use, food for babies; plasters, materials for
dressings; material for stopping teeth, dental wax; disinfectants; preparations
for destroying vermin; fungicides, herbicides. Diary Dates: Application
07-10-2007 Registration Date 02-26-2008 Date Next Renewal 07-10-2017    
Trademark Brazil TM1619BR05 “24” graphic Status: Pending Application 906915732
No. Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements. Diary Dates:
Application 10-21-2013 Date       Trademark Brazil TM1620BR32 “24” graphic
Status: Pending Application 906915740 No. Application Without Priority Type:
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32
Preparations for making non-alcoholic drinks. Diary Dates: Application
10-21-2013 Date       Trademark Brazil TM1031BR05 CELL-U-LOSS Status:
Registered/Granted Application 812036808 Registration No. 812036808 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Local Classes 5.15 and 5.18: Drugs that act on the
digestive tract and accessory glands. Drugs that act on the endocrine functions
and on the metabolism. Diary Dates: Application 06-14-1985 Registration Date
11-17-1987 Date Next Renewal 11-17-2017

 

61/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

    Trademark Brazil TM1069BR03 DINOKIDS Status: Closed Application 819473308
Registration No. 819473308 No. Application Without Priority Type: Applicant:
Herbalife International, Inc. Classes: 03 List of Goods 03 Local Class 3.20
Diary Dates: Application 09-11-1996 Registration Date 07-20-1999 Date Next
Renewal 07-20-2009     Trademark Brazil TM1287BR00 ESPACO VIDA SAUDAVEL Status:
Pending Application 830953345 Registration No. 830953345 No. Application
Priority Founding Type: Classes: 35 List of Goods 35 Diary Dates: Application
03-10-2011 Date       Trademark Brazil TM1084BR41 ESPAÇO VIDA SAUDÁVEL HERBALIFE
(stylized) Status: Registered/Granted Application 827270879 Registration No.
827270879 No. Application Without Priority Type: Applicant: Herbalife
International, Inc. Classes: 41 List of Goods 41 Educational and training
programs related to the control of weight, health and fitness, involving
entertainment, sports and cultural activities. All included in this class. Diary
Dates: Application 03-23-2005 Registration Date 10-16-2007 Date Next Renewal
10-16-2017     Trademark Brazil TM1084BR44 ESPAÇO VIDA SAUDÁVEL HERBALIFE
(stylized) Status: Registered/Granted Application 827280860 Registration No.
827270860 No. Application Without Priority Type: Applicant: Herbalife
International, Inc. Classes: 44 List of Goods 44 Body hygiene and beauty
services rendered by companies or individuals to humans. All included in this
class. Diary Dates: Application 03-23-2005 Registration Date 10-16-2007 Date
Next Renewal 10-16-2017

 

62/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark Brazil TM1431BR00 ESPACO VIDA SUADAVEL Status: Pending
Application 830953345 No. Application Without Priority Type: Classes: 35 List of
Goods 35 Advertising; business management; business administration; office
functions. Diary Dates: Application 02-18-2008 Date       Trademark Brazil
TM1228BR05 FIBER COMPLEX Status: Pending Application 900378441 No. Application
Without Priority Type: Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Application 07-02-2007 Date       Trademark Brazil
TM1107BR05 FIBERBOND Status: Registered/Granted Application 821844016
Registration No. 821844016 No. Application Without Priority Type: Applicant:
Herbalife International, Inc. Classes: 05 List of Goods 05 Nutritional and
dietary supplements. Diary Dates: Application 07-23-1999 Registration Date
11-11-2003 Date Next Renewal 11-11-2013     Trademark Brazil TM1080BR35 Figurine
Design (reversed rainbowman) Status: Closed Application 817926950 Registration
No. 817926950 No. Application Without Priority Type: Applicant: Herbalife
International, Inc. Classes: 35 List of Goods 35 Local Class 35.20 Diary Dates:
Application 07-28-1994 Registration Date 10-01-1996 Date Next Renewal 10-01-2016

 

63/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

    Trademark Brazil TM1080BR05 Figurine Design (reversed rainbowman) Status:
Registered/Granted Application 817926941 Registration No. 817926941 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Local Class 5.50 Diary Dates: Application
07-28-1994 Registration Date 10-01-1996 Date Next Renewal 10-01-2016    
Trademark Brazil TM1080BR30 Figurine Design (reversed rainbowman) Status:
Registered/Granted Application 817926976 Registration No. 817926976 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Local Class 30.20: Herbs for infusion. Diary Dates:
Application 07-28-1994 Registration Date 10-01-1996 Date Next Renewal 10-01-2016
    Trademark Brazil TM1054BR32 H3O Status: Pending Application 900580534 No.
Registration No. 900580534 Application Without Priority Type: Applicant:
Herbalife International, Inc. Classes: 32 List of Goods 32 Diary Dates:
Application 10-26-2007 Date

 

64/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

    Trademark Brazil TM1001BR30 HERBALIFE Status: Pending Application 827967810
No. Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Cereal preparations and preparations of protein,
including cereal bars and protein bar. Diary Dates: Application 12-06-2005 Date
      Trademark Brazil TM1001BR3001 HERBALIFE Status: Registered/Granted
Application 817948708 Registration No. 817948708 No. Application Without
Priority Type: Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Local Class 30.20: Herbs for infusion. Diary Dates: Application
08-26-1994 Registration Date 07-01-1997 Date Next Renewal 07-01-2017    
Trademark Brazil TM1001BR03 HERBALIFE Status: Registered/Granted Application
817948686 Registration No. 817948686 No. Application Without Priority Type:
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Local
Class 3.20: Perfumery and toilet articles and toilet articles in general. Diary
Dates: Application 08-26-1994 Registration Date 04-29-1997 Date Next Renewal
04-29-2017     Trademark Brazil TM1001BR0501 HERBALIFE Status:
Registered/Granted Application 812036751 Registration No. 812036751 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Local Classes 5.15 and 5.18: Pharmaceutical
preparations, vitamins, minerals, dietary supplements, protein, dietary
supplements, medicinal supplements and human conditioning in all forms,
including tablets, liquids, capsules and powders; medicinal broths. Diary Dates:
Application 06-14-1985 Registration Date 08-14-1990 Date Next Renewal 08-13-2020

 

65/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

    Trademark Brazil TM1001BR35 HERBALIFE Status: Registered/Granted Application
817948716 Registration No. 817948716 No. Application Priority Founding Type:
Applicant: Herbalife International, Inc. Classes: 35 List of Goods 35 Local
Class 35.20: Substances for the preparation of beverages in general. Diary
Dates: Application 08-26-1994 Registration Date 04-08-1997 Date Next Renewal
04-08-2017     TrademarkBrazil TM1001BR05 HERBALIFE Status: Registered/Granted
Application 817948694 Registration No. 817948694 No. Application Without
Priority Type: Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Local Class 5.50: Chemicals and related products for the defense and
protection of health. Diary Dates: Application 08-26-1994 Registration Date
04-08-1997 Date Next Renewal 04-08-2017     TrademarkBrazil TM1217BR41 HERBALIFE
HEALTHY LIVING CENTER (stylized) Status: Registered/Granted Application
827270887 Registration No. 827270887 No. Application Without Priority Type:
Applicant: Herbalife International, Inc. Classes: 41 List of Goods 41
Educational and training programs related to the control of weight, health and
fitness, involving entertainment, sports and cultural activites. All included in
this class. Diary Dates: Application 03-23-2005 Registration Date 10-16-2007
Date Next Renewal 10-16-2017     TrademarkBrazil TM1217BR44 HERBALIFE HEALTHY
LIVING CENTER (stylized) Status: Registered/Granted Application 827270895
Registration No. 827270895 No. Application Without Priority Type: Applicant:
Herbalife International, Inc. Classes: 44 List of Goods 44 Body hygiene and
beauty services rendered by companies or individuals to humans. All included in
this class. Diary Dates: Application 03-23-2005 Registration Date 10-16-2007
Date Next Renewal 10-16-2017

 

66/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark Brazil TM1211BR30 HERBALIFE PROTEIN BAR Status:
Registered/Granted Application 827967802 Registration No. 827967802 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Diary Dates: Application 12-06-2005 Registration
Date 07-03-2012 Date Next Renewal 07-03-2022   Trademark Brazil TM1016BR05
HERBALIFELINE Status: Registered/Granted Application 812036794 Registration No.
812036794 No. Application Without Priority Type: Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Local Classes 5.15 and 5.18
Diary Dates: Application 06-14-1985 Registration Date 11-17-1987 Date Next
Renewal 11-17-2017   Trademark Brazil TM1049BR32 LIFTOFF Status:
Registered/Granted Application 828464715 Registration No. 828464715 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application 06-23-2006 Registration
Date 08-19-2008 Date Next Renewal 08-19-2018

 

67/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark Brazil TM1010BR05 NITEWORKS Status: Registered/Granted
Application 828028761 Registration No. 828028761 No. Application Without
Priority Type: Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Diary Dates: Application 12-21-2005 Registration Date 02-06-2008 Date
Next Renewal 02-06-2018     Trademark Brazil TM1010BR32 NITEWORKS Status:
Registered/Granted Application 828013535 Registration No. 828013535 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application 12-21-2005 Registration
Date 02-06-2008 Date Next Renewal 02-06-2018     Trademark Brazil TM1021BR03
NOURIFUSION Status: Registered/Granted Application 827312601 Registration No.
827312601 No. Application Without Priority Type: Applicant: Herbalife
International, Inc. Classes: 03 List of Goods 03 Creams, gels, lotions, washes,
masks, and milks for use on the face and body, inclusively for cleansing and
bathing. Diary Dates: Application 04-06-2005 Registration Date 10-16-2007 Date
Next Renewal 10-16-2017     Trademark Brazil TM1021BR30 NOURIFUSION Status:
Registered/Granted Application 827312598 Registration No. 827312598 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Dietary and nutritional supplements for
non-medicinal health purpose (all included in this class). Diary Dates:
Application 04-06-2005 Registration Date 10-16-2007 Date Next Renewal 10-16-2017

 

68/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

    Trademark Brazil TM1082BR05 NRG Status: Registered/Granted Application
812036778 Registration No.812036778 No. Application Without Priority Type:
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Local
Classes 5.15 and 5.18 Diary Dates: Application 06-14-1985 Registration
Date11-17-1987 Date Next Renewal 11-17-2017     Trademark Brazil TM1082BR30 NRG
Status: Pending Application 829064230 No. Application Without Priority Type:
Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30 Diary
Dates: Application 03-27-2007 Date       Trademark Brazil TM1082BR32 NRG Status:
Pending Application 829064249 No. Application Without Priority Type: Applicant:
Herbalife International, Inc. Classes: 32 List of Goods 32 Diary Dates:
Application 03-27-2007 Date       Trademark Brazil TM1036BR03 RADIANT C
(stylized) Status: Registered/Granted Application 822982560 Registration
No.822982560 No. Application Without Priority Type: Applicant: Herbalife
International, Inc. Classes: 03 List of Goods 03 Diary Dates: Application
07-18-2000 Registration Date 05-15-2007 Date Next Renewal 05-15-2017

 

69/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Brazil TM1040BR30 SHAPEWORKS Status: Closed Application 826452574
Registration No. 826452574 No. Application Without Priority Type: Applicant:
Herbalife International of America, Inc. Classes: 30 List of Goods 30 Diary
Dates: Application 04-30-2004 Registration Date 10-30-2007 Date Next Renewal
10-30-2017     Trademark Brazil TM1040BR32 SHAPEWORKS Status: Closed Application
826452566 Registration No. 826452566 No. Application Without Priority Type:
Applicant: Herbalife International of America, Inc. Classes: 32 List of Goods 32
Diary Dates: Application 04-30-2004 Registration Date 09-11-2007 Date Next
Renewal 09-11-2017     Trademark Brazil TM1040BR29 SHAPEWORKS Status: Closed
Application 826452531 Registration No. 826452531 No. Application Without
Priority Type: Applicant: Herbalife International of America, Inc. Classes: 29
List of Goods 29 Diary Dates: Application 04-30-2004 Registration Date
10-30-2007 Date Next Renewal 10-30-2017

 

70/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

    Trademark Brazil TM1007BR03 SKIN ACTIVATOR Status: Pending Application
823599779 No. Application Without Priority Type: Applicant: Herbalife
International, Inc. Classes: 03 List of Goods 03 Diary Dates: Application
07-25-2001 Date       Trademark Brazil TM1089BR03 SOFT GREEN Status: Pending
Application 900347988 No. Application Without Priority Type: Applicant:
Herbalife International, Inc. Classes: 03 List of Goods 03 Diary Dates:
Application 06-11-2007 Date       Trademark Brazil TM1089BR030 SOFT GREEN
Status: Pending Application 904570207 No. Application Without Priority Type:
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03      
Patent Brazil P1004BR00 TABLET LEAF IMPRINT DESIGN Status: Registered/Granted
Application DI7005616-1 Patent No.             DI7005616-1 No. Application
Without Priority Type: Applicant: Herbalife International, Inc. Diary Dates:
Application 11-25-2010 Registration Date 10-04-2011 Date Duration 11-26-2030
Next Annuity        02-25-2013   Trademark Brazil TM1042BR05 THERMO COMPLETE
Status: Pending Registration No. 904182320 Application 904182320 No. Application
Without Priority Type: Applicant: Herbalife International, Inc. Classes: 05
Diary Dates: Application 10-24-2011 Date      

 

71/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Brazil TM1218BR05 THERMO GREEN Status: Registered/Granted Application
826136990 Registration No. 826136990 No. Application Without Priority Type:
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Diary
Dates: Application 12-17-2003 Registration Date 07-31-2007 Date Next Renewal
07-31-2017     Trademark Brazil TM1027BR03 Tri-Leaf Design Status:
Registered/Granted Application 817927000 Registration No. 817927000 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application 07-28-1994 Registration
Date 07-21-1998 Date Next Renewal 07-21-2018     Trademark Brazil TM1027BR05
Tri-Leaf Design Status: Registered/Granted Application 817926992 Registration
No. 817926992 No. Application Without Priority Type: Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Local Class 5.50: Healthcare
substances and related products. Diary Dates: Application 07-28-1994
Registration Date 10-01-1996 Date Next Renewal 10-01-2016

 

72/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

    Trademark Brazil TM1027BR16 Tri-Leaf Design Status: Registered/Granted
Application 817926984 Registration No. 817926984 No. Application Without
Priority Type: Applicant: Herbalife International, Inc. Classes: 16 List of
Goods 16 Local Class 16.20 Diary Dates: Application 07-28-1994 Registration Date
05-05-1998 Date Next Renewal 05-05-2018     Trademark Brazil TM1027BR30 Tri-Leaf
Design Status: Registered/Granted Application 817927018 Registration No.
817927018 No. Application Without Priority Type: Applicant: Herbalife
International, Inc. Classes: 30 List of Goods 30 Herbs for infusion. Diary
Dates: Application 07-28-1994 Registration Date 10-01-1996 Date Next Renewal
10-01-2016     Trademark Brazil TM1027BR3001 Tri-Leaf Design Status:
Registered/Granted Application 827967829 Registration No. 827967829 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Diary Dates: Application 12-06-2005 Registration
Date 02-10-2009 Date Next Renewal 02-10-2019     Trademark Brazil TM1027BR32
Tri-Leaf Design Status: Registered/Granted Application 817927026 Registration
No. 817927026 No. Application Without Priority Type: Applicant: Herbalife
International, Inc. Classes: 32 List of Goods 32 Local Class 35.20: Substances
for the preparation of beverages in general. Diary Dates: Application 07-28-1994
Registration Date 10-01-1996 Date Next Renewal 10-01-2016

 

73/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

    Trademark Brazil TM1032BR05 XTRA-CAL Status: Registered/Granted Application
823762890 Registration No. 823762890 No. Application Without Priority Type:
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Nutritional and dietary supplements. Diary Dates: Application 04-18-2001
Registration Date 07-01-2008 Date Next Renewal 07-01-2018     Trademark Bulgaria
TM1080BG00 Figurine Design (reversed rainbowman) Status: Registered/Granted
Application 28091 Registration No. 25504 No. Application Without Priority Type:
Applicant: Herbalife International, Inc. Classes: 03, 05, 16, 30, 32 List of
Goods 03 Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices, shampoos, rinses and conditioners for hair
care, skin care products, skin cleansers and moisturizers, toners, astringents,
masks, facial creams, body creams, body lotions, shaving creams, suntan oils,
suntan lotions, lipsticks, eyeshadows, foundation creams and blushes, powders,
perfumes, colognes and body creams. 05 Pharmaceutical, veterinary and sanitary
preparations; dietetic substances adapted for medical use, food for babies;
plasters, materials for dressings; material for stopping teeth, dental wax;
disinfectants; preparations for destroying vermin; fungicides, herbicides;
nutritional supplements, dietetic foods, all consisting of vitamins, minerals,
herbs, fiber and protein all in tablet, powder, capsule or liquid form. 16
Paper, cardboard and goods made from these materials, not included in other
classes; printed matter; bookbinding material; photographs; stationery;
adhesives for stationery or household purposes; artists’ materials; paint
brushes; typewriters and office requisites (except furniture); instructional and
teaching material (except apparatus); plastic materials for packaging (not
included in other classes); playing cards, printers’ type; printing blocks;
books, printed publications and printed matter. 30 Coffee, tea, cocoa, sugar,
rice, tapioca, sago, artificial coffee; flour and preparations made from
cereals, bread, pastry and confectionery, ices; honey, treacle; yeast,
baking-powder; salt, mustard; vinegar, sauces; spices. 32 Beers, ale, lager and
porter; mineral and aerated waters and other non-alcoholic drinks; fruit drinks
and fruit juices; syrups and other preparations for making beverages; powdered
protein, amino acids, vitamins, minerals and herbs for making beverages. Diary
Dates: Application 08-17-1994 Registration Date 01-31-1995 Date Next Renewal
08-17-2014     Trademark Bulgaria TM1001BG00 HERBALIFE Status:
Registered/Granted Application 23022 Registration No. 21982 No. Application
Without Priority Type: Applicant: Herbalife International, Inc. Classes: 03, 05
List of Goods 03 05 Diary Dates: Application 01-21-1993 Registration Date
11-15-1993 Date Next Renewal 01-21-2023

 

74/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

    Trademark Bulgaria TM1001BG01 HERBALIFE Status: Registered/Granted
Application 84915 Registration No. 62612 No. Application Without Priority Type:
Applicant: Herbalife International, Inc. Classes: 03, 05, 09, 10, 14, 16, 21,
25, 28, 29, 30, 31, 32, 35, 41, 42 List of Goods 03 Bleaching preparations and
other substances for laundry use; cleaning, polishing, scouring and abrasive
preparations; soaps; perfumery, essential oils, cosmetics, hair lotions;
dentifrices as well as cosmetic hair care products, shampoos, cosmetic
conditioners, hair styling sprays, cosmetic gels and pomades; cosmetic products
for facial care like facial creams, lotions, gels, milks, beauty masks,
exfoliants, toners and sprays; cosmetic hand care products like lotions, creams,
gels, preparations for washing and with strong peeling effect; cosmetic body
care products like creams, lotions, washing preparations, gels, exfoliants;
shaving toiletries for men; fragrances, aromatic and aromatizing products
included in this class; abrasive or exfoliant disposable cloths soaked with
cosmetic lotions; cosmetic skin whitening products, cosmetic skin care products.
05 Pharmaceutical, veterinary and sanitary preparations; dietetic substances
adapted for medical use, food for babies; plasters, materials for dressings;
material for stopping teeth, dental wax; disinfectants; preparations for
destroying vermin; fungicides, herbicides as well as medicinal herbs, herbal
preparations, herb teas, roots, drinks all for medical use; additive for
foodstuff for medical use; skin care products for medical use; nutritional foods
and supplements, vitamins and minerals in tablet, powder and capsule form all
for medical use; dietary products, dietary supplements in powder, capsule, or
tablet form, made from processed oils, fats and nuts; dietary supplements in
powder, capsule, or tablet form, made from processed oils, fats, and nuts all
for medical purposes. 09 Magnetic data carriers, compact discs (audio, video,
multi-media recordings); encoded personal identification and business account
cards; electronic publications which can be transferred to another data carrier.
10 Medical apparatus and instruments including electronic apparatus and
instruments for assessing health and fitness of humans; massage apparatus and
appliances included in this class. 14 Precious metals and their alloys and goods
in precious metals or coated therewith, not included in other classes;
jewellery, precious stones; horological and chronometric instruments including
tie tags, pins, pendants, of the base or precious metals; travel clocks; cuff
links; parts and fittings for the aforesaid goods included in this class. 16
Paper, cardboard and goods made from these materials, not included in other
classes; printed matter; stationery; instructional materials (except apparatus);
plastic materials for packaging (not included in other classes) including
printed matter and publications; pencils, pens and other devices for writing;
bags made of paper or polyethylene; product catalogues, brochures and
informational flyers; books and periodicals about human health and fitness,
weight management, dietary supplements and foods, business opportunities,
marketing plans and personal achievement in any field. 21 Household or kitchen
utensils and containers (not of precious metal or coated therewith); combs and
sponges; brushes (except paint brushes); brush-making materials; articles for
cleaning purposes; steel-wool for household purposes; unworked or semi-worked
glass (except glass used in building); glassware, porcelain and earthenware not
included in other classes including porcelain and earthenware mugs, cups,
glassware; tablet boxes and containers made of non-precious metal for powdered
or loose food items, stirring appliances all included in this class. 25
Clothing, footwear, headgear and other articles for the head. 28 Games and
playthings; gymnastic and sporting articles not included in other classes;
decorations for Christmas trees namely toys and stuffed toys, plastic figurines
being toys. 29 Meat, fish, poultry and game; meat extracts; preserved, dried and
cooked fruits and vegetables; jellies, jams, fruit sauces; eggs, milk products;
edible oils and fats including foods and snacks made from processed oils, fats,
and nuts; nutritional supplements in powder, capsule, or tablete form, made from
processed oils, fats, and nuts included in this class; snack foods, snacks
containing cooked nuts, dried nuts, roasted soy nuts, protein, powdered protein
for human consumption. 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereals, bread, pastry and
confectionery, ices; honey, treacle; yeast, baking-powder; salt, mustard;
vinegar, sauces (condiments); spices; ices, including coffee, chocolate and tea
based beverages; snacks, snack foods; powder for making beverages included in
this class; herbal teas for non-medical use. 31 Agricultural, horticultural and
forestry products and grains not included in other classes; fresh fruits and
vegetables; seeds for planting, natural plants and flowers; fresh herb products
(other than for medical purposes), seaweeds intended for use as human and animal
food; fresh fungi, raw tree bark, wild plants and flowers, seeds, roots and
bulbs, not included in other classes. 32 Beer; non-alcoholic beverages, mineral
and aerated waters; fruit drinks and fruit juices; syrups and other preparations
for making beverages including in powdered and concentrated form. 35
Advertising; business management; business administration; office functions
including services to assist others with direct marketing, advertising;
consulting services related to providing ideas and business plans in connection
with lead generation, order processing, and payment processing all for
supporting the organization and management of business and trade; services for
management of computer files for electronic data management and management of
data related to weight control, human health and fitness, multi level marketing,
and development of small business. 41 Education; providing of training;
entertainment; sporting and cultural activities including educational and
training programs related to weight management and human health and fitness;
educational and training programs related to multi-level marketing and
development of small business. 42 Planning and development of computer software
including providing and design of web pages and web portals for others, related
to weight management, human health and fitness, multi level marketing, and
development of small business. Diary Dates: Application 02-22-2006 Registration
Date     12-19-2007 Date Next Renewal 02-22-2016

 

75/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark Bulgaria TM1006BG01 HERBALIFE & Design Status:
Registered/Granted Application 23025 Registration No. 21983 No. Application
Without Priority Type: Applicant: Herbalife International, Inc. Classes: 03, 05
List of Goods 03 Hair shampoos, hair conditioners, hair rinses, skin cleansers,
moisturizers, facial creams, shaving creams, suntan oils and suntan lotions. 05
Nutritional supplements consisting of vitamins, minerals, herbs and protein all
in tablet, powder or liquid form. Diary Dates: Application 01-21-1993
Registration Date 11-15-1993 Date Next Renewal 01-21-2023     Trademark Bulgaria
TM1006BG00 HERBALIFE & Design Status: Registered/Granted Application 84916
Registration No. 66340 No. Application Without Priority Type: Applicant:
Herbalife International, Inc. Classes: 03, 05, 09, 10, 14, 16, 21, 25, 28, 29,
30, 31, 32, 35, 41, 42 List of Goods 03 Bleaching preparations and other
substances for laundry use; cleaning, polishing, scouring and abrasive
preparations; soaps; perfumery, essential oils, cosmetics, hair lotions;
dentifrices namely hair care products, shampoos, conditioners, hair styling
sprays, gels and pomades; facial creams, lotions, gels, milks, beauty masks,
exfoliants, toners and sprays; hand lotions, creams, gels, preparations for
washing and with strong peeling effect; body creams, lotions, washing
preparations, gels, exfoliants, sprays; shaving toiletries for men; fragrances,
aromatic and aromatizing products included in this class; abrasive or exfoliant
cloths; skin whitening products, skin care products. 05 Pharmaceutical,
veterinary and sanitary preparations; dietetic substances adapted for medical
use, food for babies; plasters, materials for dressings; material for stopping
teeth, dental wax; disinfectants; preparations for destroying vermin;
fungicides, herbicides namely herbs, herbal preparations, herb teas, roots,
drinks for medical use; additive for foodstuff for medical use; skin care
products for medical use; nutritional foods and supplements, vitamins and
minerals in tablet, powder and capsule form for medical use; dietary products,
dietary supplements in powder, capsule and tablet form, made from processed
oils, fats, and nuts for medical use. 09 Magnetic data carriers, compact discs
namely audio and video multimedia; personal identification and business account
cards; electronic publications which can be transferred to the other carrier. 10
Medical apparatus and instruments namely electronic apparatus and instruments
for assessing health and fitness of humans; massage apparatus and instruments
included in this class. 14 Precious metals and their alloys and goods in
precious metals or coated therewith, not included in other classes; jewellery,
precious stones; horological and chronometric instruments namely tie tacs, pins,
pendants, of base or precious metals; travel clocks; cuff links; parts and
fitting for the aforesaid goods included in this class. 16 Paper, cardboard and
goods made from these materials, not included in other classes; printed matter;
stationery; instructional materials (except apparatus); plastic materials for
packaging (not included in other classes) namely printed matter and
publications; pencils, pens and other devices for writing; bags, product
catalogues, brochures and informational flyers; books and periodicals about
human health and fitness, weight management, dietary supplements and foods,
business opportunities, marketing plans and personal achievement in any field.
21 Household or kitchen utensils and containers (not of precious metal or coated
therewith); combs and sponges; brushes (except paint brushes); brush-making
materials; articles for cleaning purposes; steel-wool for household purposes;
unworked or semi-worked glass (except glass used in building); glassware,
porcelain and earthenware not included in other classes including porcelain and
earthenware mugs, cups, glassware; tablet boxes and containers made of
non-precious metal for powdered or loose food items, stirring instruments all
included in this class. 25 Clothing, footwear, headgear and other articles for
the head. 28 Games and playthings; gymnastic and sporting articles not included
in other classes; decorations for Christmas trees namely toys and stuffed toys,
plastic figurines being toys. 29 Meat, fish, poultry and game; meat extracts;
preserved, dried and cooked fruits and vegetables; jellies, jams, fruit sauces;
eggs, milk products; edible oils and fats including foods and snacks made from
processed oils, fats, and nuts; nutritional supplements in powder, capsule, or
tablete form, made from processed oils, fats, and nuts included in this class;
snack foods, snacks containing cooked nuts, dried nuts, roasted soy nuts,
protein, powdered protein for human consumption; herbal preparations. 30 Coffee,
tea, cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and
preparations made from cereals, bread, pastry and confectionery, ices; honey,
treacle; yeast, baking-powder; salt, mustard; vinegar, sauces (condiments);
spices; ices, including coffee, chocolate and tea based beverages; snacks, snack
foods; powder for making beverages included in this class; herbal teas for
non-medical use. 31 Agricultural, horticultural and forestry products and grains
not included in other classes; fresh fruits and vegetables; seeds for planting,
natural plants and flowers; fresh herb products (other than for medical
purposes), seaweeds intended for use as human and animal food; fresh fungi, raw
tree bark, wild plants and flowers, seeds, roots and bulbs, not included in
other classes. 32 Beer; non-alcoholic beverages, mineral and aerated waters;
fruit drinks and fruit juices; syrups and other preparations for making
beverages including in powdered and concentrated form. 35 Advertising; business
management; business administration; office functions including services to
assist others with direct marketing, advertising; lead generation, order
processing, and payment processing; electronic data management services related
to weight management, human health and fitness, multi level marketing, and
development of small business. 41 Education; providing of training;
entertainment; sporting and cultural activities including educational and
training programs related to weight management and human health and fitness;
educational and training programs related to multi-level marketing and
development of small business. 42 Planning and development of computer software
including providing and design of web pages and web portals for others, related
to weight management, human health and fitness, multi level marketing, and
development of small business. Diary Dates: Application 02-22-2006 Registration
Date 08-06-2008 Date Next Renewal 02-22-2016

 

76/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

    Trademark Bulgaria TM1029BG00 HERBALIFE DISTRIBUTOR NUTRITION CLUB Status:
Pending Application 84875 No. Application Without Priority Type: Applicant:
Herbalife International, Inc. Classes: 41 List of Goods 41 Diary Dates:
Application 02-21-2006 Date     Trademark Bulgaria TM1020BG00 HERBALIFE
NUTRITION CLUB Status: Closed/Registered Application 84874 Registration No.
62400 No. Application Without Priority Type: Applicant: Herbalife International,
Inc. Classes: 41 List of Goods 41 Education; providing of training;
entertainment; sporting and cultural activities namely education through
exchange of news and information in the fields of health, nutrition, fitness,
marketing (including multi level marketing, direct marketing and marketing
through personal sales of distributors) and development of small business;
providing of information about human nutrition and information about operating
and functioning of small business enterprises. Diary Dates: Application
02-21-2006 Registration Date 12-12-2007 Date     Trademark Bulgaria TM1016BG00
HERBALIFELINE Status: Registered/Granted Application 84879 Registration No.
62627 No. Application Without Priority Type: Applicant: Herbalife International,
Inc. Classes: 05 List of Goods 05 Pharmaceutical, veterinary and sanitary
preparations; dietetic substances adapted for medical use, food for babies;
plasters, materials for dressings; material for stopping teeth, dental wax;
disinfectants; preparations for destroying vermin; fungicides, herbicides namely
dietary and food supplements, vitamins, minerals and preparations made there
from; health food supplements, fish oils, fish oil capsules, omega 3 fatty
acids, including in the form of capsules, marine lipids, drinks predominantly of
vitamins and/or minerals, herbs, herb extracts (non-prescription). Diary Dates:
Application 02-21-2006 Registration Date 12-20-2007 Date Next Renewal 02-21-2016

 

77/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      TrademarkBulgaria TM1049BG00 LIFTOFF Status: Registered/Granted
Application 84880 Registration No. 62628 No. Application Without Priority Type:
Applicant: Herbalife International, Inc. Classes: 29, 30, 32 List of Goods 29
Meat, fish, poultry and game; meat extracts; preserved, dried and cooked fruits
and vegetables; jellies, jams, compotes; eggs, milk and milk products; edible
oils and fats including snac -015 k food and snack food products, 04May15 snack
bars, prepared snac 13:43 k foods and snacks; healthful snackPage foods. 30
Coffee, tea, cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and
preparations made from cereals, bread, pastry and confectionery, ices; honey,
treacle; yeast, 32 Preparations in tablet form or in powder for making
non-alcoholic drinks and beverages; effervescent powder for making drinks;
effervescent tablets for making drinks. Diary Dates: Application 02-21-2006
Registration Date 12-20-2007 Date Next Renewal 02-21-2016     Trademark Bulgaria
TM1010BG00 NITEWORKS Status: Registered/Granted Application 84878 Registration
No. 62626 No. Application Without Priority Type: Applicant: Herbalife
International, Inc. Classes: 32 List of Goods 32 Non-alcoholic beverages and
preparations for making non-alcoholic beverages. Diary Dates: Application
02-21-2006 Registration Date 12-20-2007 Date Next Renewal 02-21-2016    
Trademark Bulgaria TM1021BG00 NOURIFUSION Status: Registered/Granted Application
84881 Registration No. 62614 No. Application Without Priority Type: Applicant:
Herbalife International, Inc. Classes: 03, 30 List of Goods 03 Cosmetics, namely
creams, gels, lotions, washing cosmetic preparations, beauty masks, and milks
for the face and body; skin care products. 30 Dietary and nutritional
supplements and supplements to the food for non-medicinal purposes. Diary Dates:
Application 02-21-2006 Registration Date 12-19-2007 Date Next Renewal 02-21-2016
    Trademark Bulgaria TM1037BG00 RADIANT C Status: Registered/Granted
Application 84882 Registration No. 65922 No. Application Without Priority Type:
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Lotions,
creams, gels, cleansers, rinses, body milks, masque, products for improving and
maintaining face appearance. Diary Dates: Application 02-21-2006 Registration
Date 07-09-2008 Date Next Renewal 02-21-2016

 

78/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark Bulgaria TM1040BG00 SHAPEWORKS Status: Closed/Registered
Application 84877 Registration No. 62401 No. Application Without Priority Type:
Applicant: Herbalife International, Inc. Classes: 05, 29, 30, 32, 41 List of
Goods 05 Pharmaceutical, veterinary and sanitary preparations; dietetic
substances adapted for medical use (including health food supplements, made
principally of vitamins, health food supplements made principally of minerals,
health products for persons with special dietary requirements, healthcare
products, food supplements for health care and for dietetic food), food for
babies; plasters, materials for dressings; material for stopping teeth, dental
wax; disinfectants; preparations for destroying vermin; fungicides, herbicides;
powdered drinks and drink mixes for use in special nutritional and dietary
health regimens. 29 Meat, fish, poultry and game; meat extracts; preserved,
dried and cooked fruits and vegetables; jellies, jams, fruit compotes; eggs,
milk products; edible oils and fats, including soups, preparations for making
soup, vegetable soup preparations, snacks, milk beverages and preparations for
making such, including in this class, protein for human consumption including in
the form of protein powder, optionally containing minerals, vitamins and herbal
ingredients. 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago, artificial
coffee; flour and preparations made from cereals, bread, pastry and
confectionery, ices; honey, treacle; yeast, baking-powder; salt, mustard;
vinegar, sauces (condiments); spices; ice including beverages based on coffee,
tea, cocoa. 32 Non-alcoholic beverages and other preparations for making
beverages namely in powdered and concentrated form. 41 Education; providing of
training; entertainment; sporting and cultural activities namely education
through exchange of news and information in the fields of health, nutrition,
fitness, marketing (including multi level marketing) and development of small
business; providing of educational information about human nutrition and
educational information about operating and functioning of small business
enterprises. Diary Dates: Application 02-21-2006 Registration Date 12-20-2007
Date       Trademark Bulgaria TM1007BG00 SKIN ACTIVATOR Status:
Registered/Granted Application 84883 Registration No. 63897 No. Application
Without Priority Type: Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Cosmetics, namely facial cream, creams for around the eyes outline;
body lotions, topical cosmetic products for the face and body; lotions, creams,
gels, mists, beauty masks, scrub cleansers including ones with strong cleaning
and peeling effect, toners, moisturizers and preparations for washing the face
and body; skin care products. Diary Dates: Application 02-21-2006 Registration
Date 03-11-2008 Date Next Renewal 02-21-2016     Trademark Bulgaria TM1025BG00
THERMOJETICS Status: Expired Application 28093 Registration No. 25506 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 03, 05, 16, 30, 32 List of Goods 03 Bleaching preparations and other
substances for laundry use; cleaning, polishing, scouring and abrasive
preparations; soaps; perfumery, essential oils, cosmetics, hair lotions;
dentifrices, shampoos, rinses and conditioners for hair care, skin care
products, skin cleansers and moisturizers, toners, astringents, masks, facial
creams, body creams, body lotions, shaving creams, suntan oils, suntan lotions,
lipsticks, eye-shadows, foundation creams and blushes, powders, perfumes,
colognes and body creams. 05 Pharmaceutical, veterinary and sanitary
preparations; dietetic substances adapted for medical use, food for babies;
plasters, materials for dressings; material for stopping teeth, dental wax;
disinfectants; preparations for destroying vermin; fungicides, herbicides;
nutritional supplements, dietetic foods, all consisting of vitamins, minerals,
herbs, fiber and protein all in tablet, powder, capsule or liquid form. 16
Paper, cardboard and goods made from these materials, not included in other
classes; printed matter; bookbinding material; photographs; stationery;
adhesives for stationery or household purposes; artists’ materials; paint
brushes; typewriters and office requisites (except furniture); instructional and
teaching material (except apparatus); plastic materials for packaging (not
included in other classes); playing cards, printers’ type; printing blocks;
books, printed publications and printer matter. 30 Coffee, tea, cocoa, sugar,
rice, tapioca, sago, artificial coffee; flour and preparations made from
cereals, bread, pastry and confectionery, ices; honey, treacle; yeast,
baking-powder; salt, mustard; vinegar, sauces; spices. 32 Beers, ale, lager and
porter; mineral and aerated waters and other non-alcoholic drinks; fruit drinks
and fruit juices; syrups and other preparations for making beverages, powdered
protein, amino acids, vitamins, minerals and herbs for making beverages. Diary
Dates: Application 08-17-1994 Registration Date 01-31-1995 Date Next Renewal
08-17-2014

 

79/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark Bulgaria TM1027BG01 Tri-Leaf Design Status: Registered/Granted
Application 84914 Registration No. 66339 No. Application Without Priority Type:
Applicant: Herbalife International, Inc. Classes: 03, 05, 09, 10, 14, 16, 21,
25, 28, 29, 30, 31, 32, 35, 41, 42 List of Goods 03 Bleaching preparations and
other substances for laundry use; cleaning, polishing, scouring and abrasive
preparations; soaps; perfumery, essential oils, cosmetics, hair lotions;
dentifrices namely hair care products, shampoos, conditioners, hair styling
sprays, gels and pomades; facial creams, lotions, gels, milks, beauty masks,
exfoliants, toners and sprays; hand lotions, creams, gels, preparations for
washing and with strong peeling effect; body creams, lotions, washing
preparations, gels, exfoliants, sprays; shaving toiletries for men; fragrances,
aromatic and aromatizing products included in this class; abrasive or exfoliant
cloths; skin whitening products, skin care products. 05 Pharmaceutical,
veterinary and sanitary preparations; dietetic substances adapted for medical
use, food for babies; plasters, materials for dressings; material for stopping
teeth, dental wax; disinfectants; preparations for destroying vermin;
fungicides, herbicides namely herbs, herbal preparations, herb teas, roots,
drinks for medical use; additive for foodstuff for medical use; skin care
products for medical use; nutritional foods and supplements, vitamins and
minerals in tablet, powder and capsule form for medical use; dietary products,
dietary supplements in powder, capsule and tablet form, made from processed
oils, fats, and nuts for medical use. 09 Magnetic data carriers, compact discs
namely audio and video multimedia; personal identification and business account
cards; electronic publications which can be transferred to the other carrier. 10
Medical apparatus and instruments namely electronic apparatus and instruments
for assessing health and fitness of humans; massage apparatus and instruments
included in this class. 14 Precious metals and their alloys and goods in
precious metals or coated therewith, not included in other classes; jewellery,
precious stones; horological and chronometric instruments namely tie tacs, pins,
pendants, of base or precious metals; travel clocks; cuff links; parts and
fitting for the aforesaid goods included in this class. 16 Paper, cardboard and
goods made from these materials, not included in other classes; printed matter;
stationery; instructional materials (except apparatus); plastic materials for
packaging (not included in other classes) namely printed matter and
publications; pencils, pens and other devices for writing; bags, product
catalogues, brochures and informational flyers; books and periodicals about
human health and fitness, weight management, dietary supplements and foods,
business opportunities, marketing plans and personal achievement in any field.
21 Household or kitchen utensils and containers (not of precious metal or coated
therewith); combs and sponges; brushes (except paint brushes); brush-making
materials; articles for cleaning purposes; steel-wool for household purposes;
unworked or semi-worked glass (except glass used in building); glassware,
porcelain and earthenware not included in other classes including porcelain and
earthenware mugs, cups, glassware; tablet boxes and containers made of
non-precious metal for powdered or loose food items, stirring instruments all
included in this class. 25 Clothing, footwear, headgear and other articles for
the head. 28 Games and playthings; gymnastic and sporting articles not included
in other classes; decorations for Christmas trees namely toys and stuffed toys,
plastic figurines being toys. 29 Meat, fish, poultry and game; meat extracts;
preserved, dried and cooked fruits and vegetables; jellies, jams, fruit sauces;
eggs, milk products; edible oils and fats including foods and snacks made from
processed oils, fats, and nuts; nutritional supplements in powder, capsule, or
tablete form, made from processed oils, fats, and nuts included in this class;
snack foods, snacks containing cooked nuts, dried nuts, roasted soy nuts,
protein, powdered protein for human consumption; herbal preparations. 30 Coffee,
tea, cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and
preparations made from cereals, bread, pastry and confectionery, ices; honey,
treacle; yeast, baking-powder; salt, mustard; vinegar, sauces (condiments);
spices; ices, including coffee, chocolate and tea based beverages; snacks, snack
foods; powder for making beverages included in this class; herbal teas for
non-medical use. 31 Agricultural, horticultural and forestry products and grains
not included in other classes; fresh fruits and vegetables; seeds for planting,
natural plants and flowers; fresh herb products (other than for medical
purposes), seaweeds intended for use as human and animal food; fresh fungi, raw
tree bark, wild plants and flowers, seeds, roots and bulbs, not included in
other classes. 32 Beer; non-alcoholic beverages, mineral and aerated waters;
fruit drinks and fruit juices; syrups and other preparations for making
beverages including in powdered and concentrated form. 35 Advertising; business
management; business administration; office functions including services to
assist others with direct marketing, advertising; lead generation, order
processing, and payment processing; electronic data management services related
to weight management, human health and fitness, multi level marketing, and
development of small business. 41 Education; providing of training;
entertainment; sporting and cultural activities including educational and
training programs related to weight management and human health and fitness;
educational and training programs related to multi-level marketing and
development of small business. 42 Planning and development of computer software
including providing and design of web pages and web portals for others, related
to weight management, human health and fitness, multi level marketing, and
development of small business. Diary: Application 02-22-2006 Registration Date
08-06-2008 Date Next Renewal 02-22-2016

 

80/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Bulgaria TM1027BG00

Tri-Leaf Design

Status: Registered/Granted

Application

No.

28092 Registration No. 25505

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 16,
30, 32 List of Goods 03 Bleaching preparations and other substances for laundry
use; cleaning, polishing, scouring and abrasive preparations; soaps; perfumery,
essential oils, cosmetics, hair lotions; dentifrices, shampoos, rinses and
conditioners for hair care, skin care products, skin cleansers and moisturizers,
toners, astringents, masks, facial creams, body creams, body lotions, shaving
creams, suntan oils, suntan lotions, lipsticks, eye-shadows, foundation creams
and blushes, powders, perfumes, colognes and body creams. 05 Pharmaceutical,
veterinary and sanitary preparations; dietetic substances adapted for medical
use, food for babies; plasters, materials for dressings; material for stopping
teeth, dental wax; disinfectants; preparations for destroying vermin;
fungicides, herbicides; nutritional supplements, dietetic foods, all consisting
of vitamins, minerals, herbs, fiber and protein all in tablet, powder, capsule
or liquid form. 16 Paper, cardboard and goods made from these materials, not
included in other classes; printed matter; bookbinding material; photographs;
stationery; adhesives for stationery or household purposes; artists’ materials;
paint brushes; typewriters and office requisites (except furniture);
instructional and teaching material (except apparatus); plastic materials for
packaging (not included in other classes); playing cards, printers’ type;
printing blocks; books, printed publications and printer matter. 30 Coffee, tea,
cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and preparations
made from cereals, bread, pastry and confectionery, ices; honey, treacle; yeast,
baking-powder; salt, mustard; vinegar, sauces; spices. 32 Beers, ale, lager and
porter; mineral and aerated waters and other non-alcoholic drinks; fruit drinks
and fruit juices; syrups and other preparations for making beverages, powdered
protein, amino acids, vitamins, minerals and herbs for making beverages. Diary
Dates:

Application

Date

08-17-1994 Registration Date 01-31-1995 Next Renewal 08-17-2014                 
       Trademark Cambodia TM1001KH03 HERBALIFE Status: Pending

Application

No.

KH/T/2012/48282

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Creams, lotions, gels, washes, sprays, milks, and masks for the face
and body; soaps; fragrances.                         Trademark Cambodia
TM1001KH05 HERBALIFE Status: Pending

Application

No.

KH/T/2012/48283

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Food supplements; dietary products for medicinal purposes.            
            Trademark Cambodia TM1001KH29 HERBALIFE Status: Pending

Application

No.

KH/T/2012/48284

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 29 List of
Goods 29 Snack foods made primarily of protein; soup mixes; powdered meal
replacement foods composed of protein, vitamins, and minerals.

 

81/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Cambodia TM1001KH30

HERBALIFE

Status: Pending

Application

No.

KH/T/2012/48285

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Preparations for making herbal teas.                         Trademark
Cambodia TM1001KH32

HERBALIFE

Status: Pending

Application

No.

KH/T/2012/48286

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Preparations for making non-alcoholic beverages.                      
  Trademark Cambodia TM1001KH35

HERBALIFE

Status: Registered/Granted

Application

No.

KH/T/2012/48287 Registration No. KH/45934/13

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 35 List of
Goods 35 Advertising; business management; business administration; office
functions; services to assist others with direct marketing, advertising, lead
generation, order processing, and payment processing; electronic data management
services related to weight management, human health and fitness, multi-level
marketing, and development of small business. Diary Dates:

Registration

Date

05-16-2013 Next Renewal 10-05-2022                         Trademark Cambodia
TM1644KH35

HERBALIFE and Tri-Leaf Device

Status: Registered/Granted Registration No. KH/45941/13

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 35 List of
Goods 35 Advertising; business management; business administration; office
functions; services to assist others with direct marketing, advertising, lead
generation, order processing, and payment processing; electronic data management
services related to weight management, human health and fitness, multi-level
marketing, and development of small business. Diary Dates:

Registration

Date

05-16-2013 Next Renewal 10-05-2022

 

82/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Cambodia TM1549KH00

HERBALIFELINE (Cambodian characters)

Status: Pending

Application

No.

KH/T/2013/51288

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Nutritional supplements for healthcare and dietary purposes;
nutritional and dietary supplements. Diary Dates:

Application

Date

04-30-2013                         Trademark Cambodia TM1645KH32

Liftoff Stylized & Device

Status: Registered/Granted Registration No. KH/46634/13 Application Without
Priority Type: Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Effervescent powders and tablets for making non-alcoholic beverages,
with the express exclusion of ready-made beverages. Diary Dates:

Registration

Date

07-31-2013 Next Renewal 01-04-2023                         Trademark Cambodia
TM1628KH32

NITEWORKS

Status: Registered/Granted Registration No. KH/45943/13

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Preparations for making non-alcoholic beverages. Diary Dates:

Registration

Date

05-16-2013 Next Renewal 10-05-2022                         Trademark Cambodia
TM1628KH05

NITEWORKS

Status: Registered/Granted

Application

No.

KH/T/2012/48301 Registration No. KH/45942/13 Application Without Priority Type:
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Nutritional supplements for healthcare and dietary purposes; nutritional and
dietary supplements Diary Dates:

Application

Date

10-05-2012 Registration Date 05-16-2013 Next Renewal 10-05-2022

 

83/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Cambodia TM1027KH03

Tri-Leaf Design

Status: Registered/Granted

Application

No.

KH/T/2012/48288 Registration No. KH/45935/13

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Soaps; perfumery, essential oils, cosmetics, hair lotions, hair care
products; dentifrices; shampoos, conditioners, hair styling sprays, gels, and
pomades; facial creams, lotions, gels, milks, masks, exfoliants, toners and
sprays; hand lotions, creams, gels, and scrubs; body creams, lotions, washes,
gels, exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive
or exfoliant cloths; skin whitening products; skin care products. Diary Dates:

Registration

Date

05-16-2013 Next Renewal 10-05-2022                         Trademark Cambodia
TM1027KH05 Tri-Leaf Design Status: Registered/Granted

Application

No.

KH/T/2012/48289 Registration No. KH/45936/13

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Healthcare products, health food supplements made principally of
vitamins, health food supplement made principally of minerals, healthcare
products for persons with special dietary requirements, healthcare products,
nutritional supplements for healthcare and dietary purposes; nutritional and
dietary supplements. Diary Dates:

Registration

Date

05-16-2013 Next Renewal 10-05-2022                         Trademark Cambodia
TM1027KH29 Tri-Leaf Design Status: Registered/Granted

Application

No.

KH/T/2012/48290 Registration No. KH/45937/13

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 29 List of
Goods 29 Foods and snacks made from processed oils, fats, and nuts; dietary
supplements in powder, capsule, or tablet form made from processed oils, fats
and nuts; snack foods, snacks containing cooked nuts, snacks containing dried
nuts, snacks containing roasted soy nuts; snacks containing protein, powdered
protein for human consumption, soups, preparations for making soup, vegetable
soup preparations, milk, milk beverages, milk products, protein for human
consumption, protein for human consumption in the form of protein powder
optionally containing minerals, vitamins, and herbal ingredients, meat, fish,
poultry and game meat extracts; edible oils fats; but not including spreads.
Diary Dates: Registration Date 05-16-2013 Next Renewal 10-05-2022            
            Trademark Cambodia TM1027KH30 Tri-Leaf Design Status:
Registered/Granted

Application

No.

KH/T/2012/48291 Registration No. KH/45938/13

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Coffee, chocolate and tea based beverages; teas, coffee, chocolate,
cocoa; snacks; snack foods; powder for making tea-based, cocoa-based beverages;
powder for making herbal food beverages; herbal teas and herbal infusions;
culinary herbs; herb tea for food purposes. Diary Dates: Registration Date
05-16-2013 Next Renewal 10-05-2022

 

84/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Cambodia TM1027KH32

Tri-Leaf Design

Status: Registered/Granted

Application

No.

KH/T/2012/48292 Registration No. KH/45939/13

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Mineral and aerated waters and other non-alcoholic drinks, fruit drinks
and fruit juices and other preparations for making beverages; ready-to drink,
concentrated, or powdered non-alcoholic beverages; powdered beverage mixes;
beverages and on-alcoholic drinks. Diary Dates:

Registration

Date

05-16-2013 Next Renewal 10-05-2022                         Trademark Cambodia
TM1027KH35 Tri-Leaf Design Status: Registered/Granted

Application

No.

KH/T/2012/48293 Registration No. KH/45940/13

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 35 List of
Goods 35 Advertising; business management; business administration; office
functions; services to assist others with direct marketing, advertising, lead
generation, order processing, and payment processing; electronic data management
services related to weight management, human health and fitness, multi-level
marketing, and development of small business. Diary Dates:

Registration

Date

05-16-2013 Next Renewal 10-05-2022                         Trademark Cambodia
TM1623KH05 XTRA-CAL Status: Registered/Granted

Application

No.

KH/T/2012/48303 Registration No. KH/45944/13

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Nutritional supplements for healthcare and dietary purposes;
nutritional and dietary supplements. Diary Dates:

Application

Date

10-05-2012 Registration Date 05-16-2013 Next Renewal 10-05-2022

 

85/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Cambodia TM1550KH00

XTRA-CAL (Cambodian characters)

Status: Pending

Application

No.

KH/T/2013/51289

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Nutritional supplements for healthcare and dietary purposes;
nutritional and dietary supplements. Diary Dates:

Application

Date

04-30-2013                         Trademark Canada TM1044CA00 AQUAGENICS
Status: Closed

Application

No.

894980 Registration No. 522131

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 Water purifying units for domestic use, including portable water
filters and shower heads. Diary Dates:

Application

Date

10-30-1998 Registration Date 01-25-2000 Next Renewal 01-25-2015                 
       Trademark Canada TM1047CA00 AROMAVIE Status: Closed

Application

No.

893010 Registration No. 522051

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 Body oils, body soaps, body sprays, bath oils, bath gels; candles.
Diary Dates: Application 10-09-1998 Registration Date 01-24-2000 Date Next
Renewal 01-24-2015                         Trademark Canada TM1034CA00 CELL
ACTIVATOR Status: Registered/Granted

Application

No.

1194582 Registration No. 652818

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 Vitamin and mineral supplements in capsule form consisting of vitamins,
minerals, and herbs. Diary Dates:

Application

Date

10-24-2003 Registration Date 11-16-2005 Next Renewal 11-16-2020

 

86/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Canada TM1031CA00

CELL-U-LOSS

Status: Registered/Granted

Application

No.

499638 Registration No. 292394

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 Foods and food supplements, namely, vitamins, minerals, proteins,
herbs, soups, juices. Diary Dates:

Application

Date

03-03-1983 Registration Date 06-29-1984 Next Renewal 06-29-2029                 
       Trademark Canada TM1053CA00 FACTOR 1000 Status: Registered/Granted

Application

No.

1087169 Registration No. 583688

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 Nutritional and dietary supplements namely supplements containing Swiss
oat and nettle extract. Diary Dates:

Application

Date

12-21-2000 Registration Date 06-12-2003 Next Renewal 06-12-2018                 
       Trademark Canada TM1011CA00 Figurine Design (rainbowman - style) Status:
Closed

Application

No.

760693 Registration No. 452524

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 Hair care products, namely shampoos, rinses and conditioners; skin care
products, namely cleansers, moisturizers, toners, astringents, masks, facial
creams, body creams, body lotions, shaving creams, suntan oils and suntan
lotions; color cosmetics, namely lipstick, eyeshadows, foundation creams and
blushes; personal hygiene products, namely powders, perfumes, colognes and body
oils; nutritional supplements, dietetic foods, namely, vitamins, minerals,
herbs, fiber and protein, all in tablet, powder, capsule or liquid form;
beverages, namely teas; powdered protein, amino acids, vitamins, minerals and
herbs for making beverages. Diary Dates:

Application

Date

08-03-1994 Registration Date 12-29-1995 Next Renewal 12-29-2025

 

87/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Canada TM1071CA00 FLEX SUPPORT Status: Registered/Granted

Application

No.

1172336 Registration No. 619422

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 Natural health products namely, nutritional and dietary supplements,
namely, herbs, minerals, vitamins, organic compounds, and synthetic versions
thereof. Diary Dates:

Application

Date

03-24-2003 Registration Date 09-14-2004 Next Renewal 09-14-2019                 
       Trademark Canada TM1054CA00

H3O

Status: Registered/Granted

Application

No.

1358030 Registration No. 756794

Application

Type:

With Priority Applicant: Herbalife International, Inc. Classes: 00 List of Goods
00 (1) Preparations for making sports drinks. (2) Preparations for making sports
drinks; sports drinks. Diary Dates:

Application

Date

07-31-2007 Registration Date 01-11-2010 Next Renewal 01-11-2025                 
       Trademark Canada TM1055CA00 H3O FITNESS DRINK & Design Status:
Registered/Granted

Application

No.

1356630 Registration No. 758864

Application

Type:

With Priority Applicant: Herbalife International, Inc. Classes: 00 List of Goods
00 Preparations for making sports drinks; sports drinks. Diary Dates:

Application

Date

07-20-2007 Registration Date 02-05-2010 Next Renewal 02-05-2025                 
       Trademark Canada TM1001CA00 HERBALIFE Status: Registered/Granted

Application

No.

499637 Registration No. 292393

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 Hair care products, namely, shampoos, rinses, conditioners, lotions and
gels; skin care products, namely cleansers, toners, moisturizers, creams,
ointments, gels, lotions, analgesics; foods and food supplements, namely,
vitamins, minerals, proteins, herbs, soups, juices. Diary Dates:

Application

Date

03-03-1983 Registration Date 06-29-1984 Next Renewal 06-29-2029

 

88/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Canada TM1520CA00

HERBALIFE & Tri-Leaf & “24” graphic

Status: Pending

Application

No.

1559643

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Diary Dates:

Application

Date

01-13-2012                         Trademark Canada TM1516CA00

HERBALIFE & TRI-LEAF device

Status: Registered/Granted Your Ref: 10081

Application

No.

1447343 Registration No. 827,005

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Diary Dates:

Application

Date

08-12-2009 Registration Date 06-22-2012 Next Renewal 06-22-2027                 
       Trademark Canada TM1016CA00

HERBALIFELINE

Status: Registered/Granted

Application

No.

1195243 Registration No. 649687

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 Natural health products, namely, nutritional supplements containing
vitamins, minerals, marine lipid complex (fish oil), herbs, and natural plant
oils in capsule form. Diary Dates:

Application

Date

10-30-2003 Registration Date 10-05-2005 Next Renewal 10-05-2020                 
       Trademark Canada TM1051CA00

HERBALOE

Status: Expired

Application

No.

499639 Registration No. 292395

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 Foods and food supplements, namely, vitamins, minerals, proteins,
herbs, soups, juices. Diary Dates: Application 03-03-1983 Registration Date
06-29-1984 Date Next Renewal 06-29-2014

 

89/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Canada TM1049CA00

LIFTOFF

Status: Registered/Granted

Application

No.

1229449 Registration No. 661098

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 Effervescent tablets for making non-alcoholic drinks and beverages.
Diary Dates:

Application

Date

09-07-2004 Registration Date 03-22-2006 Next Renewal 03-22-2021                 
       Trademark Canada TM1058CA00

MOISTURIZING SKIN ACTIVATOR

Status: Registered/Granted

Application

No.

1311722 Registration No. 698369

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 Facial lotions. Diary Dates:

Application

Date

08-03-2006 Registration Date 10-12-2007 Next Renewal 10-12-2022                 
       Trademark Canada TM1010CA00

NITEWORKS

Status: Registered/Granted

Application

No.

1197564 Registration No. 668195

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 Nutritional and dietary supplements, namely, natural health products,
namely in the form of a nutritional supplement in powder form intended to
bolster the production of nitric oxide. Diary Dates:

Application

Date

11-20-2003 Registration Date 07-19-2006 Next Renewal 07-19-2021                 
       Trademark Canada TM1021CA00

NOURIFUSION

Status: Registered/Granted

Application

No.

1226528 Registration No. 654758

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 Topical skin-care products, namely, creams, lotions, masks, gels. Diary
Dates:

Application

Date

08-10-2004 Registration Date 12-09-2005 Next Renewal 12-09-2020

 

90/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Canada TM1485CA00

NUTRITION FOR THE 24 HOUR ATHLETE

Status: Registered Application No. 1,547,049 Registration No. 888741 Application
Type: ITU—With Priority Applicant: Herbalife International, Inc. Diary Dates:

Application

Date

10-07-2011 Registration Date 10-27-2014 Next Renewal 10-27-2029               
     Trademark Canada TM1203CA00

PROLESSA

Status: Abandoned

Application

No.

1469139

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 Food supplements; dietary supplements; natural health products; food
supplement composed of herbs and vinegars. Diary Dates:

Application

Date

02-10-2010                     Trademark Canada TM1036CA00

RADIANT C (stylized)

Status: Registered/Granted

Application

No.

1064882 Registration No. 598970

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 Skin care products, namely, facial creams, facial cleansers, lotions,
moisturizers and toners. Diary Dates:

Application

Date

06-27-2000 Registration Date 01-09-2004 Next Renewal 01-09-2019               
     Trademark Canada TM1038CA00

Ring of Leaves device

Status: Closed

Application

No.

1210517 Registration No. 667211

Application

Type:

With Priority Applicant: Herbalife International, Inc. Classes: 00 List of Goods
00 WARES: (1) Nutritional foods and supplements, namely nutritional shake mixes,
multivitamins and multivitamin complexes, namely, vitamins and mineral
supplements; food supplements, namely protein powders; meal replacement foods,
namely protein bars; drink mixes, namely protein drink and fruit juice drink
mixes; snacks, namely, protein bars; crunchy soy nuts and powdered soup mixes.
SERVICES: (1) Educational and training programs related to weight management.
Diary Dates: Application Date 03-22-2004 Registration Date 07-10-2006 Next
Renewal 07-10-2021

 

91/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Canada TM1202CA00

ROSEGUARD

Status: Published

Application

No.

1595462

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05, 30 List
of Goods 05 Food supplements; food supplements including Herbs, vitamins or
minerals; food supplements in tablet or capsule form including herbs, vitamins
or minerals; nutritional supplements on the basis of herbs, vitamins or
minerals. 30 Foodstuffs including herbs, vitamins, or minerals. Diary Dates:

Application

Date

09-24-2012                     Trademark Canada TM1067CA00

SENSORY NUTRITION

Status: Abandoned

Application

No.

1044736

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 Bath and body oils, bath salts, sachets, potpourri and candles. Diary
Dates:

Application

Date

02-01-2000                     Trademark Canada TM1040CA00

SHAPEWORKS

Status: Closed

Application

No.

1199725 Registration No. 654853 Application Type: With Priority Applicant:
Herbalife International, Inc. Classes: 00 List of Goods 00 WARES: (1)
Nutritional and dietary supplements, namely nutritional shake mixes,
multivitamins and multivitamin complexes, namely vitamins and mineral
supplements; food supplements, namely protein powders; meal replacement foods,
namely, protein bars; snacks, namely, protein bars, soups; drink mixes, namely
protein drink mixes. SERVICES: (1) Weight management programs. Diary Dates:

Application

Date

12-16-2003 Registration Date 12-12-2005 Next Renewal 12-12-2020

 

92/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark Canada TM1007CA00

SKIN ACTIVATOR

Status: Registered/Granted

Application

No.

1111721 Registration No. 639634

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 (1) Facial creams; eye creams; body lotion. (2) Facial cream; eye
cream; body lotion (3) Lip cream, lip refiner; neck and decolletage cream; body
cream; facial lotions. Diary Dates:

Application

Date

08-03-2001 Registration Date 05-11-2005 Next Renewal 05-11-2020                 
       Patent Canada P1002CA00

Tablet Leaf Imprint Design

Status: Registered/Granted

Application

No.

138148 Patent No. 138148

Application

Type:

Without Priority Diary Dates:

Application

Date

11-30-2010 Issue Date 06-20-2011 Expiration Date 06-20-2021                   
     Trademark Canada TM1022CA00

TAKING NUTRITION TO HEART

Status: Closed

Application

No.

1282009 Registration No. 708351

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 Dietary and nutritional supplements, namely, multivitamins, herbal
supplements, fatty acids in tablet and capsule form; drink mixes, namely,
crystals, powders, concentrates for making non-alcoholic beverages. Diary Dates:

Application

Date

12-05-2005 Registration Date 02-26-2008 Next Renewal 02-26-2023                 
       Trademark Canada TM1025CA01

THERMOJETICS

Status: Registered/Granted

Application

No.

706337 Registration No. 418665

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 Diary Dates:

Application

Date

06-02-1992 Registration Date 10-22-1993 Next Renewal 10-22-2023

 

93/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Canada TM1074CA00

TOCONOX

Status: Closed

Application

No.

1046074 Registration No. 557090

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 Nutritional and dietary supplements consisting of vitamins, minerals,
herbs, and protein, in tablet or capsule form. Diary Dates: Application Date
02-10-2000 Registration Date 01-30-2002 Next Renewal 01-30-2017                 
       Trademark Canada TM1027CA00

Tri-Leaf Design

Status: Registered/Granted

Application

No.

760694 Registration No. 451571

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 00 List of
Goods 00 Hair care products, namely shampoos, rinses and conditioners; skin care
products, namely cleansers, moisturizers, toners, astringents, masks, facial
creams, body creams, body lotions, shaving creams, suntan oils and suntan
lotions; color cosmetics, namely lipstick, eyeshadows, foundation creams and
blushes; personal hygiene products, namely powders, perfumes, colognes and body
oils; nutritional supplements, dietetic foods, namely vitamins, minerals, herbs,
fiber and protein, all in tablet, powder, capsule or liquid form; books,
stationery, namely writing paper, envelopes and pens; printed publications and
printed matter namely, magazines, brochures, pamphlets; beverages, namely teas;
powdered protein, amino acids, vitamins, minerals and herbs for making
beverages. Diary Dates: Application Date 08-03-1994 Registration Date 12-08-1995
Next Renewal 12-08-2025                         Trademark Canada TM1341CA00

Tri-Leaf Logo

Status: Registered/Granted

Application

No.

1,447,339 Registration No. 839,891

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Diary Dates:
Application 08-06-2009 Registration Date 01-11-2013 Date Next Renewal 01-11-2028
                        Trademark Chile TM1031CL00

CELL-U-LOSS

Status: Registered/Granted

Application

No.

737561 Registration No. 769693

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Pharmaceutical and veterinary preparations, sanitary preparations for
medical use, dietetic substances adapted for medical use, food for babies,
plasters, materials for dressings, material for stopping teeth, dental wax,
disinfectants, preparations for destroying vermin, fungicides, herbicides,
mainly nutritional supplements containing vitamins, minerals and herbs. Diary
Dates: Application Date 07-25-2006 Registration Date 08-20-2006 Next Renewal
08-20-2016

 

94/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Chile TM1030CL00

DINOMINS

Status: Closed Application No. 383995 Registration No. 544752 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Diary Dates: Application Date 07-16-1997 Registration Date 07-19-1999
Next Renewal 07-19-2009                         Trademark Chile TM1080CL00

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 680841 Registration No. 726593
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 05 30 32 Diary Dates: Application Date
03-24-2005 Registration Date 06-01-2005 Next Renewal 06-01-2015                 
       Trademark Chile TM1001CL00

HERBALIFE

Status: Registered/Granted Application No. 850179 Registration No. 850478
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 32 List of Goods 03 03: Bleaching preparations and other
substances for laundry, cleaning, polishing, scouring and abrasive preparations;
(abrasive preparations) soaps, perfumery, essential oils, cosmetics, hair
lotions, dentifrices, shampoos especially for hair rinses, conditioners,
cleansers skin, moisturizers, facial creams, body creams, shaving creams,
tanning oils and lotions for tanning. 05 Pharmaceutical and veterinary
preparations, sanitary preparations for medical use, dietetic substances adapted
for medical use, food for babies, plasters, materials for dressings, material
for stopping teeth, dental wax, disinfectants, preparations for destroying
vermin, fungicides, herbicides, mainly nutritional supplements, health foods,
all consisting of vitamins, minerals, herbs, fiber and protein, particularly in
the form of tablets, powders, capsules or liquids. 29 Meat, fish, poultry and
game, meat extracts, fruits and vegetables, canned, dried and cooked, jellies,
jams, compotes, eggs, milk and milk products, edible oils and fats, mainly food
for human consumption. 32 Beers, mineral and aerated waters and other non
alcoholic drinks and fruit juices, syrups and other preparations for making
beverages, mainly fruit juices and fruit drinks, protein powders, amino acids,
vitamins, minerals and herbs for making beverages. Diary Dates: Application Date
12-30-2008 Registration Date 01-19-2009 Next Renewal 01-19-2019

 

95/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Chile TM1001CL01

HERBALIFE

Status: Registered/Granted Application No. 560049 Registration No. 965007
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 30 List of Goods 05 Nutritional and dietary supplements in the form
of tablet, powder, or liquid. 30 Coffee, preparations for making herbal tea.
Diary Dates: Application Date 03-01-2002 Registration Date 04-29-2002 Next
Renewal 04-29-2022                         Trademark Chile TM1001CL02

HERBALIFE

Status: Registered/Granted Application No. 849.890 Registration No. 850.205
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 01, 02, 03, 04, 05, 06, 07, 08, 09, 10, 11, 12, 13, 14, 15, 16, 17, 18,
19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33 List of Goods 01 02
03 04 05 All goods in this class. 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20
21 22 23 24 25 26 27 28 29 30 All goods in this class. 31 32 33 Diary Dates:
Application Date 10-04-1993 Registration Date 01-19-2009 Next Renewal 01-19-2019

 

96/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Chile TM1006CL00

HERBALIFE & Design

Status: Registered/Granted Application No. 850183 Registration No. 850482
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 32 List of Goods 03 Bleaching preparations and other
substances for laundry use; cleaning, polishing, scouring and abrasive
preparations; soaps; perfumery, essential oils, cosmetics, hair lotions;
dentifrices, shampoos especially for hair rinses, conditioners, skin cleansers,
moisturizers, facial creams, body creams, shaving creams, tanning oils and
tanning lotions. 05 Pharmaceutical and veterinary preparations; sanitary
preparations for medical purposes; dietetic substances adapted for medical use,
food for babies; plasters, materials for dressings; material for stopping teeth,
dental wax; disinfectants; preparations for destroying vermin; fungicides,
herbicides, especially nutritional supplements, dietetic foods, all consisting
of vitamins, minerals, herbs, fiber and protein, all in the form of tablets,
powders, capsules or liquids. 29 Meat, fish, poultry and game; meat extracts;
preserved, frozen, dried and cooked fruits and vegetables; jellies, jams,
compotes; eggs, milk and milk products; edible oils and fats, mainly food for
human consumption. 32 Beers; mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups and other preparations for making
beverages, mainly fruit juices and fruit drinks, protein powders, amino acids,
vitamins, minerals and herbs for making beverages. Diary Dates: Application Date
12-30-2008 Registration Date 01-19-2009 Next Renewal 01-19-2019                 
       Trademark Chile TM1519CL00

HERBALIFE & Design

Status: Registered/Granted Application No. 849.889 Registration No. 850.204
Application Type: Without Priority Diary Dates: Next Renewal 01-19-2019       
                 Trademark Chile TM1029CL00

HERBALIFE DISTRIBUTOR NUTRITION CLUB

Status: Closed Application No. 714636 Registration No. 755367 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 35, 44 List
of Goods 35 44 Diary Dates: Application Date 12-19-2005 Registration Date
04-04-2006

 

97/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Chile TM1337CL00

HERBALIFE FIBRA ACTIVA ACTIVE FIBER

Status: Registered/Granted Application No. 940.673 Registration No. 931.163
Application Type: Without Priority Classes: 05 Diary Dates: Application Date
02-10-2011 Registration Date 09-13-2011 Next Renewal 09-13-2021                 
       Trademark Chile TM1338CL00

HERBALIFE FIBRE ACTIVA ACTIVE FIBER

Status: Application Type: Without Priority                         Trademark
Chile TM1020CL00

HERBALIFE NUTRITION CLUB

Status: Closed Application No. 714637 Registration No. 755366 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 35, 44 List
of Goods 35 44 Diary Dates: Application Date 12-19-2005 Registration Date
04-04-2006                         Trademark Chile TM1016CL00

HERBALIFELINE

Status: Registered/Granted Application No. 714352 Registration No. 792066
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29 List of Goods 05 29 Diary Dates: Application Date 12-15-2005
Registration Date 07-11-2007 Next Renewal 07-11-2017

 

98/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Chile TM1085CL00

LIFE & VICTORY

Status: Registered/Granted Application No. 785975 Registration No. 806543
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 30, 32 List of Goods 03 05 29 30 32 Diary Dates:
Application Date 08-23-2007 Registration Date 09-17-2007 Next Renewal 09-17-2017
                        Trademark Chile TM1049CL00

LIFTOFF

Status: Registered/Granted Application No. 714356 Registration No. 803919
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 12-15-2005
Registration Date 12-19-2007 Next Renewal 12-19-2017                        
Trademark Chile TM1081CL00

LIPO-BOND

Status: Pending Application No. 879010 Registration No. 549677 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Diary Dates: Application Date 09-24-2009 Registration Date 10-06-1999
Next Renewal 10-06-2019

 

99/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Chile TM1010CL00

NITEWORKS

Status: Registered/Granted Application No. 714354 Registration No. 771929
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 12-15-2005
Registration Date 11-13-2006 Next Renewal 11-13-2016                        
Trademark Chile TM1021CL00

NOURIFUSION

Status: Registered/Granted Application No. 682029 Registration No. 750176
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30 List of Goods 03 05 30 Diary Dates: Application Date
04-05-2005 Registration Date 02-09-2006 Next Renewal 02-09-2016                 
       Trademark Chile TM1597CL05

PROLESSA

Status: Registered Application No. 1075716 Registration No. 1133881 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Food supplements in powder form composed mainly of fatty acids and
oils, none of which relate to bone, bone diseases or disorders, the prevention
and treatment of bone diseases or disorders, or related conditions/diseases.
Diary Dates: Application Date 09-24-2013                         Trademark Chile
TM1037CL00

RADIANT C

Status: Registered/Granted Application No. 695274 Registration No. 762732
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 07-12-2005
Registration Date 07-18-2006 Next Renewal 07-18-2016

 

100/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Chile TM1036CL00

RADIANT C (stylized)

Status: Registered/Granted

Application

No.

493759 Registration No. 623764

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Diary Dates:

Application

Date

07-18-2000 Registration Date 03-04-2002 Next Renewal 03-04-2012                 
     Trademark Chile TM1038CL00

Ring of Leaves device

Status: Closed

Application

No.

654706 Registration No. 710750

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05, 29, 30,
32 List of Goods 05 29 30 32 Diary Dates:

Application

Date

07-27-2004 Registration Date 12-03-2004                       Trademark Chile
TM1038CL01

Ring of Leaves device

Status: Closed

Application

No.

654707 Registration No. 710749

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 44 List of
Goods 44 Diary Dates:

Application

Date

07-27-2004 Registration Date 12-03-2004                       Trademark Chile
TM1040CL00

SHAPEWORKS

Status: Closed

Application

No.

654702 Registration No. 717444

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05, 29, 30,
32 List of Goods 05 29 30 32 Diary Dates:

Application

Date

07-27-2004 Registration Date 02-14-2005

 

101/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Chile TM1040CL01

SHAPEWORKS

Status: Closed

Application

No.

654701 Registration No. 710751

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 44 List of
Goods 44 Diary Dates:

Application

Date

07-27-2004 Registration Date 12-03-2004                       Trademark Chile
TM1007CL00

SKIN ACTIVATOR

Status: Registered/Granted

Application

No.

714355 Registration No. 759737

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Diary Dates:

Application

Date

12-15-2005 Registration Date 06-01-2006 Next Renewal 06-01-2016                 
     Trademark Chile TM1089CL00

SOFT GREEN

Status: Registered/Granted

Application

No.

862.987 Registration No. 862.899

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Diary Dates:

Application

Date

05-04-2009 Registration Date 09-09-2010 Next Renewal 09-09-2020

 

102/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Chile TM1025CL00

THERMOJETICS

Status: Registered/Granted

Application

No.

671051 Registration No. 718473

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 30,
32 List of Goods 03 05 30 32 Diary Dates:

Application

Date

12-28-2004 Registration Date 02-25-2005 Next Renewal 02-25-2015                 
Trademark Chile TM1027CL00

Tri-Leaf Design

Status: Registered/Granted

Application

No.

682454 Registration No. 729793

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 16,
29, 30, 32 List of Goods 03 05 16 29 30 32 Diary Dates:

Application

Date

04-07-2005 Registration Date 07-22-2005 Next Renewal 07-22-2015                 
     Trademark Chile TM1033CL00

TRI-SHIELD

Status: Registered/Granted

Application

No.

714353 Registration No. 792065

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05, 29 List
of Goods 05 29 Diary Dates:

Application

Date

12-15-2005 Registration Date 07-11-2007 Next Renewal 07-11-2017

 

103/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Chile TM1087CL00

VIDA HERBAL

Status: Registered/Granted

Application

No.

677301 Registration No. 722385

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 29,
30, 32 List of Goods 03 05 29 30 32 Diary Dates:

Application

Date

02-23-2005 Registration Date 04-06-2005 Next Renewal 04-06-2015                 
     Trademark China TM1671CN00

Ai Ju (ICHANGE in simplified characters)

Status: Pending

Application

Type:

Without Priority Applicant: Herbalife International, Inc.                      
Trademark China TM1095CN30

CHOCOLICIOUS

Status: Registered/Granted

Application

No.

5299263 Registration No. 5299263

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Chocolate beverages; cocoa beverages; chewing gum not for medical
purposes, confectionery; nutritional tablets not for medical purposes;
nutritional fluid not for medical purposes, nutritional powder not for medical
purposes, nutritional capsules not for medical purposes; nutritional extracts,
not for medical purposes; ice cream. Diary Dates:

Application

Date

04-19-2006 Registration Date 04-14-2009 Next Renewal 04-13-2019                 
     Trademark China TM1030CN30

DINOMINS

Status: Registered/Granted

Application

No.

2000085150 Registration No. 1687143

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Chewing gum not for medical purposes, confectionery; nutritional
tablets not for medical use; nutritional fluid not for medical use, nutritional
powder not for medical use, nutritional capsule not for medical use. Diary
Dates:

Application

Date

06-15-2000 Registration Date 12-21-2001 Next Renewal 12-20-2021

 

104/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark China TM1099CN05

DINOMINS (stylized) & simplified Chinese

Status: Registered/Granted

Application

No.

5299264 Registration No. 5299264

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Vitamin preparations; capsules for pharmaceutical purposes (0501);
dietetic foods adapted for medical purposes; dietetic beverages adapted for
medical purposes; dietetic substances adapted for medical use; food-supplements;
nutritional additives for medical purposes (0502). Diary Dates:

Application

Date

04-19-2006 Registration Date 07-28-2009 Next Renewal 07-27-2019               
     Trademark China TM1101CN05

DINOMINS Device (3 dinosaurs)

Status: Registered/Granted

Application

No.

5299271 Registration No. 5299271

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Vitamin preparations; capsules for pharmaceutical purposes (0501);
dietetic foods adapted for medical purposes; dietetic beverages adapted for
medical purposes; dietetic substances adapted for medical use; food-supplements;
nutritional additives for medical purposes (0502). Diary Dates:

Application

Date

04-19-2006 Registration Date 07-28-2009 Next Renewal 07-27-2019               
     Trademark China TM1094CN30

DINOSHAKE

Status: Registered/Granted

Application

No.

2000085151 Registration No. 1687136

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Chewing gum not for medical purposes, confectionery; nutritional
tablets not for medical use; nutritional fluid not for medical use, nutritional
powder not for medical use, nutritional capsule not for medical use. Diary
Dates: Application Date 06-15-2000 Registration Date 12-21-2001 Next Renewal
12-20-2021                     Trademark China TM1102CN30

DINOSHAKE (stylized) & simplified Chinese

Status: Registered/Granted

Application

No.

5299265 Registration No. 5299265

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Chocolate beverages; cocoa beverages; chewing gum not for medical
purposes, confectionery; nutritional tablets not for medical purposes;
nutritional fluid not for medical purposes, nutritional powder not for medical
purposes, nutritional capsules not for medical purposes; nutritional extracts,
not for medical purposes; ice cream. Diary Dates: Application Date 04-19-2006
Registration Date 04-14-2009 Next Renewal 04-13-2019

 

105/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark China TM1103CN30

DINOSHAKE Device (3 dinosaurs)

Status: Registered/Granted Application No. 5299272 Registration No. 5299272
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Chocolate beverages; cocoa beverages; chewing gum
not for medical purposes, confectionery; nutritional tablets not for medical
purposes; nutritional fluid not for medical purposes, nutritional powder not for
medical purposes, nutritional capsules not for medical purposes; nutritional
extracts, not for medical purposes; ice cream. Diary Dates: Application Date
04-19-2006 Registration Date 04-14-2009 Next Renewal 04-13-2019               
     Trademark China TM1080CN05

Figurine Design (reversed rainbowman)

Status: Expired

Application

No.

Registration No. 1974144

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Nutritional supplements for medical purposes, consisting of vitamins,
minerals and protein, all in tablet, powder or liquid forms; vitamin
preparations; dietetic foods adapted for medical purposes, dietetic substances
adapted for medical use; beverages adapted for medical purposes. Diary Dates:
Registration Date 11-21-2002 Next Renewal 11-20-2012                    
Trademark China TM1080CN32

Figurine Design (reversed rainbowman)

Status: Expired

Application

No.

Registration No. 1982127

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Fruit juices; fruit drink, mineral water, beers; aerated waters,
non-alcoholic drinks; syrups, preparations for making beverages. Diary Dates:
Registration Date 12-14-2002 Next Renewal 12-13-2012

 

106/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark China TM1001CN32

HERBALIFE

Status: Registered/Granted

Application

No.

Registration No. 698316

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Beers; mineral and aerated waters, non-alcoholic drinks; fruit drinks
and fruit juices; syrups preparations for making beverages. Diary Dates:
Registration Date 07-21-1994 Next Renewal 07-20-2014                    
Trademark China TM1001CN30

HERBALIFE

Status: Registered/Granted

Application

No.

Registration No. 699153

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago, artificial coffee;
flour and preparations made from cereal, bread, pastry and confectionery, ices;
honey, treacle; yeast, baking-powder; soup, mustard; vinegar, sauces (except
salad dressings); spices; ice. Diary Dates: Registration Date 07-28-1994 Next
Renewal 07-27-2014                     Trademark China TM1001CN03

HERBALIFE

Status: Registered/Granted

Application

No.

Registration No. 699489

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Hair shampoos, hair rinses, hair conditioners, skin cleansers,
moisturizers, facial creams, shaving creams, suntan oils and suntan lotions.
Diary Dates: Registration Date 07-28-1994 Next Renewal 07-27-2004               
     Trademark China TM1001CN05

HERBALIFE

Status: Registered/Granted

Application

No.

94002490 Registration No. 780010

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Dietetic foods and beverages adapted for medical purposes, dietetic
substances adapted for medical use; vitamin preparations; nutritional
supplements for medical purposes consisting of vitamins, minerals and protein,
all in tablet, powder or liquid forms. Diary Dates: Application Date 01-07-1994
Registration Date 10-07-1995 Next Renewal 10-06-2015

 

107/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark China TM1001CN0301

HERBALIFE

Status: Registered/Granted

Application

No.

6039153 Registration No. 6039153

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Tooth paste; soap; cleaning preparations; cosmetics; lip gloss;
abrasive preparations. Diary Dates:

Application

Date

05-08-2007 Registration Date 02-28-2010 Next Renewal 02-27-2020               
     Trademark China TM1006CN30

HERBALIFE & Design

Status: Registered/Granted

Application

No.

2000203402 Registration No. 1703126 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30 Tea. Diary
Dates:

Application

Date

12-25-2000 Registration Date 01-21-2002 Next Renewal 01-20-2012               
     Trademark China TM1006CN25

HERBALIFE & Design

Status: Pending

Application

No.

6016386

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 25 List of
Goods 25 Diary Dates:

Application

Date

04-23-2007                     Trademark China TM1006CN35

HERBALIFE & Design

Status: Registered

Application

No.

6010370 Registration No. 6010370

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 35 List of
Goods 35 Advertising; advertising by mail order; demonstration of goods;
distribution of samples; rental of vending machines. Diary Dates: Application
04-20-2007 Date

 

108/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark China TM1105CN30

HERBALIFE & Design (old, filled tri-leaf)

Status: Registered/Granted

Application

No.

699187 Registration No. 699187

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago, artificial coffee;
flour and preparations made from cereals, bread, pastry and confectionery, ices;
honey, treacle; yeast, baking-powder, soup, salt, mustard; vinegar, sauces
(except salad dressings); spices; ice. Diary Dates:

Application

Date

04-02-1993 Registration Date 07-28-1994 Next Renewal 07-27-2014               
     Trademark China TM1105CN32

HERBALIFE & Design (old, filled tri-leaf)

Status: Registered/Granted

Application

No.

705091 Registration No. 705091

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Beers; mineral and aerated waters, non-alcoholic drinks; fruit drinks
and fruit juices; syrups preparations for making beverages. Diary Dates:

Application

Date

05-04-1993 Registration Date 09-14-1994 Next Renewal 09-13-2014               
     Trademark China TM1105CN03

HERBALIFE & Design (old, filled tri-leaf)

Status: Registered/Granted

Application

No.

699490 Registration No. 699490

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Hair shampoos, hair rinses, hair conditioners, skin cleansers,
moisturizers, facial creams, shaving creams, suntan oils and suntan lotions.
Diary Dates:

Application

Date

04-02-1993 Registration Date 07-28-1994 Next Renewal 07-27-2014

 

109/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark China TM1106CN29

HERBALIFE & Ring of Leaves device

Status: Registered/Granted Application No. 3983398 Registration No. 3983398
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Meat; fish products; fruit preserves; fruit chips;
dried vegetables; eggs; milk products; edible oil; edible fats; fruit salads;
jellies; prepared nuts; processed peanuts; dried edible fungus; tofu. Diary
Dates:

Application

Date

03-29-2004 Registration Date 04-28-2006 Next Renewal 04-27-2016               
     Trademark China TM1106CN30

HERBALIFE & Ring of Leaves device

Status: Registered/Granted

Application

No.

Registration No. 3995596

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Diary Dates:

Registration

Date

03-13-2006 Next Renewal 03-12-2016                     Trademark China
TM1106CN18

HERBALIFE & Ring of Leaves device

Status: Registered/Granted

Application

No.

3983400 Registration No. 3983400

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 18 List of
Goods 18 Leather, unworked or semi-worked; tote bags; satchels; travel bags;
handbags; leather trimmings for furniture; leather straps; umbrellas; walking
canes; saddlery; gut for making sausage. Diary Dates:

Application

Date

03-29-2004 Registration Date 10-21-2007 Next Renewal 10-20-2017               
     Trademark China TM1106CN21

HERBALIFE & Ring of Leaves device

Status: Registered/Granted

Application

No.

3983399 Registration No. 3983399

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 21 List of
Goods 21 Containers for household or kitchen use (except in precious metal);
kitchen utensils, not of precious metal; mixing spoons (kitchen utensils); cups,
not of precious metal; cups of paper or plastic; domestic grinders,
non-electric; mixing machines, non-electric, for household purposes; lunch
boxes; stew-pans; frying pans; boxes not of precious metal for tablets; mugs;
beverage glassware; porcelain; figurines of china, crystal, earthenware, glass,
porcelain, and terra cotta; drinking glasses; soap dishes; hair combs; hair
brushes; material for brush-making; toothbrushes; toothpick holders not of
precious metal; toilet sponges; vacuum bottles; sponges for household use;
unworked or semi-worked glass (except glass used in building); drinking troughs;
mouse traps. Diary Dates: Application Date 03-29-2004 Registration Date
01-28-2009 Next Renewal 01-27-2019

 

110/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark China TM1106CN25

HERBALIFE & Ring of Leaves device

Status: Registered/Granted

Application

No.

3995697 Registration No. 3995697

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 25 List of
Goods 25 Rainwear; gloves (clothing); belts for clothing (clothing); shower
caps. Diary Dates:

Application

Date

04-05-2004 Registration Date 11-07-2007 Next Renewal 11-06-2017               
     Trademark China TM1106CN28

HERBALIFE & Ring of Leaves device

Status: Registered/Granted Application No. 3995597 Registration No. 3995597
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 28 List of Goods 28 Games machines other than those adapted for use
with television receivers only; puppets; stuffed toys; plastic figurines (toys);
playing cards; balls for games; body-building apparatus; archery; machines for
physical exercises; swimming pool (recreational use); plastic running tracks;
knee guards (sport articles); roller skates; decorations for Christmas trees
(other than light bulbs or confectionery); fishing tackles; sweat-bands for
rackets. Diary Dates: Application Date 04-05-2004 Registration Date 09-07-2007
Next Renewal 09-06-2017                     Trademark China TM1106CN32

HERBALIFE & Ring of Leaves device

Status: Registered/Granted

Application

No.

Registration No. 3981751

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Diary Dates:

Registration

Date

02-14-2006 Next Renewal 02-13-2016

 

111/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark China TM1106CN35

HERBALIFE & Ring of Leaves device

Status: Registered/Granted

Application

No.

3995595 Registration No. 3995595 Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 35 List of Goods 35 Advertising;
demonstration of goods; distribution of samples; advertising by mail order;
rental of vending machines. Diary Dates:

Application

Date

04-05-2004 Registration Date 10-21-2007 Next Renewal 10-20-2017               
     Trademark China TM1106CN41

HERBALIFE & Ring of Leaves device

Status: Registered/Granted

Application

No.

3981750 Registration No. 3981750

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 41 List of
Goods 41 Education related to weight management and human health and fitness;
training programs related to weight management and human health and fitness;
education related to multi-level marketing and development of small businesses;
training programs related to multi-level marketing and development of small
businesses; arranging and conducting of conference; distribution of videotapes;
lending libraries; publication of texts (other than publicity texts); videotape
editing; club services (entertainment or education); gymnastic instruction;
animal training; modelling for artists. Diary Dates:

Application

Date

03-29-2004 Registration Date 01-21-2007 Next Renewal 01-20-2017               
     Trademark China TM1106CN42

HERBALIFE & Ring of Leaves device

Status: Registered/Granted

Application

No.

3981749 Registration No. 3981749

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 42 List of
Goods 42 Technical research; chemical research; bacteriological research;
packaging design services; hosting computer sites (web sites) related to weight
management, human health and fitness, multi-level marketing, and development of
small businesses; creating and maintaining web sites for others related to
weight management, human health and fitness, multi-level marketing, and
development of small businesses; recovery of computer data related to weight
management, human health and fitness, multi-level marketing, and development of
small businesses. Diary Dates:

Application

Date

03-29-2004 Registration Date 01-21-2007 Next Renewal 01-20-2017               
     Trademark China TM1106CN44

HERBALIFE & Ring of Leaves device

Status: Registered/Granted

Application

No.

3981748 Registration No. 3981748

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 44 List of
Goods 44 Health care; instructions of beverages and food nutrition; beauty
salons; massage; manicuring; veterinary assistance; horticulture; flower
arranging; opticians’ services; rental of sanitation facilities. Diary Dates:

Application

Date

03-29-2004 Registration Date 01-21-2007 Next Renewal 01-20-2017

 

112/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark China TM1106CN09

HERBALIFE & Ring of Leaves device

Status: Registered/Granted

Application

No.

Registration No. 3983402 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 09 List of Goods 09 Diary Dates:

Registration

Date

04-27-2006 Next Renewal 04-26-2016                     Trademark China
TM1106CN16

HERBALIFE & Ring of Leaves device

Status: Registered/Granted

Application

No.

3983401 Registration No. 3983401 Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 16 List of Goods 16 Paper; drawing paper;
tissues of paper for removing make-up; cardboard articles; printed matter;
product catalogues; brochures; informational flyers; figurines made of paper;
books; periodicals; photographs; bags [envelopes, pouches] of paper or plastics,
for packaging; bookbinding material; stationery; inks; rubber stamps; writing
instruments; adhesives for stationery or household purposes; drawing
instruments; drawing materials; printers’ type; teaching materials (except
apparatus); modeling clay; chaplets. Diary Dates:

Application

Date

03-29-2004 Registration Date 10-07-2006 Next Renewal 10-06-2016               
     Trademark China TM1106CN03

HERBALIFE & Ring of Leaves device

Status: Registered/Granted

Application

No.

Registration No. 3983404 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03 List of Goods 03 Diary Dates:

Registration

Date

04-28-2007 Next Renewal 04-27-2017

 

113/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark China TM1106CN05

HERBALIFE & Ring of Leaves device

Status: Registered/Granted Application No. 3983403 Registration No. 3983403

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Vitamin preparations; sunburn ointments; lotions for pharmaceutical
purposes; pharmaceutical preparations for skin care; pharmaceutical preparations
for treating dandruff; isotopes for medical purposes; gases for medical
purposes; chemical conductors for electrocardiograph electrodes; semen for
artificial insemination; disinfectants; solutions for contact lenses; bouillons
for bacteriological cultures; dietetic foods adapted for medical purposes;
dietetic beverages adapted for medical purposes; dietetic substances adapted for
medical use; mineral food-supplements; nutritional additives for medical
purposes; air freshening preparations; veterinary preparations; pesticides;
sterilised paper towels; absorbent cotton; dental abrasives. Diary Dates:

Application

Date

03-29-2004 Registration Date 10-07-2006 Next Renewal 10-06-2016               
     Trademark China TM1554CN00

HERBALIFE & Tri-leaf device

Status: Registered/Granted Registration No. 10455941

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Coco beverages; coffee; chocolate beverages; tea; tea beverages; sugar;
chocolate; pizzas; preparations made from cereals; pasta; soya flour; starch for
food; ice cream; salt; vinegar; ketchup; yeast; essences for foodstuffs (except
etheric essences and essential oils); iced tea; royal jelly. Diary Dates:

Registration

Date

06-07-2013 Next Renewal 06-06-2023                     Trademark China
TM1663CN30

HERBALIFE (Kang Bao Lai) (Simplified Ch. chars.)

Status: Pending

Application

No.

11899329

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Pizzas; preparations made from cereals; pasta; soya flour; starch for
food; ice cream; ketchup; yeast; essences for foodstuffs. Diary Dates:

Application

Date

12-17-2012                     Trademark China TM1662CN05

HERBALIFE and Tri-Leaf device

Status: Registered

Application

No.

11625944 Registration No. 11625944

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Vitamin preparation; dietary fiber; dietetic beverages adapted for
medical purposes; dietetic foods adapted for medical purposes; dietetic
substances adapted for medical use; nutritional supplements; mineral foods
supplements; albumin dietary supplements; flaxseed dietary supplements; flaxseed
oil dietary supplements; wheat germ dietary supplements; yeast dietary
supplements; royal jelly dietary supplements; propolis dietary supplements;
pollen dietary supplements; enzyme dietary supplements; glucose dietary
supplements; lecithin dietary supplements; alginate dietary supplements; casein
dietary supplements; protein dietary supplements. Diary Dates:

Application

Date

10-19-2012

 

114/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark China TM1667CN00

HERBALIFE ICHANGE

Status: Registered Registration No. 14175388

Application

Type:

With Priority Applicant: Herbalife International, Inc.                    
Trademark China TM1104CN32

HERBALIFE in Chinese

Status: Registered/Granted

Application

No.

Registration No. 998608

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Beers; mineral and aerated waters, non-alcoholic drinks; fruit drinks
and fruit juices; syrups preparations for making beverages. Diary Dates:

Registration

Date

05-07-1997 Next Renewal 05-06-2017                     Trademark China
TM1104CN30

HERBALIFE in Chinese

Status: Registered/Granted

Application

No.

Registration No. 1005517

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago, artificial coffee;
flour and preparations made from cereals, bread, pastry and confectionery, ices;
honey, treacle; yeast, baking-powder, mustard; vinegar, sauces (except salad
dressings); spices; ice. Diary Dates: Registration Date 05-14-1997 Next Renewal
05-13-2017                     Trademark China TM1104CN05

HERBALIFE in Chinese

Status: Registered/Granted

Application

No.

94002492 Registration No. 780337

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Dietetic foods and beverages adapted for medical purposes, dietetic
substances adapted for medical use; nutritional supplements for medical
purposes, consisting of vitamins, minerals and protein, all in tablet, powder or
liquid form. Diary Dates:

Application

Date

01-07-1994 Registration Date 10-07-1995 Next Renewal 10-06-2015

 

115/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark China TM1104CN03

HERBALIFE in Chinese

Status: Registered/Granted

Application

No.

Registration No. 699456

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Hair shampoos, hair rinses, hair conditioners, skin cleansers,
moisturizers, facial creams, shaving creams, suntan oils and suntan lotions.
Diary Dates:

Registration

Date

07-28-1994 Next Renewal 07-27-2014                     Trademark China
TM1098CN0301

HERBALIFE in Chinese (simplified)

Status: Registered/Granted

Application

No.

6079612 Registration No. 6079612

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Soaps (0301); cleaning preparations (0302); polising preparations
(0303); abrasives (0304); essential oils (0305); cosmetics; lip balm (0306);
toothpaste (0307); potpourri (0308); shampoos for animals (0309). Diary Dates:

Application

Date

05-30-2007 Registration Date 01-28-2010 Next Renewal 01-27-2020               
     Trademark China TM1098CN05

HERBALIFE in Chinese (simplified)

Status: Pending

Application

No.

5299323

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Sunburn ointments; lotions for pharmaceutical purposes; pharmaceutical
preparations for skin care; pharmaceutical preparations for treating dandruff;
isotopes for medical purposes; gases for medical purposes; chemical conductors
for electrocardiograph electrodes; semen for artificial insemination;
disinfectants; solutions for contact lenses; bouillons for bacteriological
cultures; mineral food-supplements; nutritional additives for medical purposes;
air freshening preparations; veterinary preparations; pesticides; absorbent
cotton; dental abrasives. Diary Dates: Application Date 04-19-2006             
       Trademark China TM1098CN29

HERBALIFE in Chinese (simplified)

Status: Registered

Application

No.

5299255 Registration No. 5299255

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 29 List of
Goods 29 Meat; fish products; fruit preserves; fruit chips; dried vegetables;
eggs; milk products; edible oil; edible fats; fruit salads; jellies; prepared
nuts; processed peanuts; dried edible fungus; tofu. Diary Dates:

Application

Date

04-19-2006

 

116/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark China TM1098CN32

HERBALIFE in Chinese (simplified)

Status: Pending

Application

No.

5299257

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Non-alcoholic beverages; soft drinks; fruit juices; fruit powder;
preparations for making beverages; powders for effervescing beverages. Diary
Dates:

Application

Date

04-19-2006                     Trademark China TM1098CN35

HERBALIFE in Chinese (simplified)

Status: Registered/Granted

Application

No.

5299258 Registration No. 5299258

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 35 List of
Goods 35 Advertising; advertising by mail order; demonstration of goods;
distribution of samples; rental of vending machines. Diary Dates:

Application

Date

04-19-2006 Registration Date 03-28-2010 Next Renewal 03-27-2020               
     Trademark China TM1098CN41

HERBALIFE in Chinese (simplified)

Status: Registered/Granted

Application

No.

5299259 Registration No. 5299259

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 41 List of
Goods 41 1. education related to weight management and human health and fitness;
2. training programs related to weight management and human health and fitness;
3. education related to multi-level marketing and development of small
businesses; 4. training programs related to multi-level marketing and
development of small businesses (4101); 5. arranging and conducting of
conference; 6. distribution of videotapes (4102); 7. lending librairies (4103);
8. publication of texts (other than publicity texts) (4104); 9. videotape
editing; 10. club services [entertainment or education]; 11. gymnastic
instruction (4105); 12. animal training (4106); 13. modelling for artists
(4107). Diary Dates:

Application

Date

04-19-2006 Registration Date 07-28-2009 Next Renewal 07-27-2019

 

117/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark China TM1098CN42

HERBALIFE in Chinese (simplified)

Status: Registered/Granted

Application

No.

5299260 Registration No. 5299260

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 42 List of
Goods 42 1. technical research (4209); 2. chemical research (4211); 3.
bacteriological research (4212); 4. packaging design services (4216); 5.
creating and maintaining web sites for other related to weight management, human
health and fitness, multi-level marketing, and development of small businesses;
6. hosting computer sites (web sites) related to weight management, human health
and fitness, multi-level marketing, and development of small businesses; 7.
recovery of computer data related to weight management, human health and
fitness, multi-level marketing, and development of small businesses (4220).
Diary Dates:

Application

Date

04-19-2006 Registration Date 07-28-2009 Next Renewal 07-27-2019               
     Trademark China TM1098CN03

HERBALIFE in Chinese (simplified)

Status: Registered/Granted

Application

No.

5299273 Registration No. 5299273

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 1. hair shampoos; 2. hair conditioners; 3. bleaching agents (0301); 4.
cleaning preparations (0302); 5. shining preparations [polish] (0303); 6.
abrasive cloths (0304); 7. perfumery (0305); 8. hair styling sprays; 9. hair
styling gels; 10. hair styling pomades; 11. perfume; 12. hair mousse; 13. facial
cream; 14. facial lotions; 15. facial gels; 16. beauty masks; 17. facial
exfoliants; 18. toners; 19. facial sprays; 20. hand lotion; 21. hand creams; 22.
hand gels; 23. hand scrubs; 24. body creams; 25. body lotions; 26. body washes;
27. body gels; 28. body exfoliants; 29. body sprays; 30. cosmetics; 31.
after-shave lotion; 32. shaving preparations (0306); 33. breath freshening
sprays (0307); 34. incense (0308); 35. shampoos for animals (0309). Diary Dates:

Application

Date

04-19-2006 Registration Date 07-28-2009 Next Renewal 07-27-2019               
     Trademark China TM1098CN28

HERBALIFE in Chinese (simplified)

Status: Registered/Granted

Application

No.

5318596 Registration No. 5318596

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 28 List of
Goods 28 Games machines other than those adapted for use with television
receivers only; puppets (2801); stuffed toys; plastic figurines (toys) (2802);
playing cards (2803); balls for games (2804); body-building apparatus (2805);
archery (2806); machines for physical exercises (2807); swimming pool
(recreational use); plastic running tracks (2808); knee guards [sport articles];
roller skates (2809); decorations for Christmas trees (other than light bulbs or
confectionery) (2810); fishing tackles (2811); sweat-bands for rackets (2812).
Diary Dates:

Application

Date

04-27-2006 Registration Date 08-28-2009 Next Renewal 08-27-2019

 

118/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark China TM1098CN21

HERBALIFE in Chinese (simplified)

Status: Registered/Granted

Application

No.

5318598 Registration No. 5318598 Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 21 List of Goods 21 Containers for
household or kitchen use [except in precious metal]; kitchen utensils, not of
precious metal; cups of paper or plastic; domestic grinders, non-electric;
mixing machines, non-electric, for household purposes; lunch boxes; stew-pans;
frying pans; boxes not of precious metal for tablets; mugs; beverage glassware;
porcelain; figurines of china, crystal, earthenware, glass, porcelain, and terra
cotta; drinking glasses; soap dishes; hair combs; hair brushes; material for
brush-making; toothbrushes; toothpick holders not of precious metal; toilet
sponges; vacuum bottles; sponges for household use; unworked or semi-worked
glass (except glass used in building); drinking troughs; mouse traps. Diary
Dates:

Application

Date

04-27-2006 Registration Date 07-14-2009 Next Renewal 07-13-2019               
     Trademark China TM1098CN44

HERBALIFE in Chinese (simplified)

Status: Registered/Granted

Application

No.

5299261 Registration No. 5299261

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 44 List of
Goods 44 Health care; instructions of beverages and food nutrition; beauty
salons; massage; manicuring; veterinary assistance; horticulture; flower
arranging; opticians’ services; rental of sanitation facilities. Diary Dates:

Application

Date

04-19-2006 Registration Date 10-07-2009 Next Renewal 10-06-2019               
     Trademark China TM1098CN09

HERBALIFE in Chinese (simplified)

Status: Registered/Granted

Application

No.

5318601 Registration No. 5318601

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 09 List of
Goods 09 Calculators; apparatus to check stamping mail; cash registers;
automatic vending machines; self-regulating fuel pumps; hemline markers;
plotters; electronic tags for goods; dictating machines; voting machines;
facsimile machines; weighing machines; measure; signals, luminous or mechanical;
intercommunication apparatus; audio tapes; video tapes; phonograph records;
compact discs (audio and video); sound recording; semi-conductors; cameras
(photography); nautical apparatus and instruments; speed checking apparatus for
vehicles; metronomes; audiovisual teaching apparatus; high-frequency apparatus;
probes for scientific purposes; optical apparatus and instruments; telephone
wire; wafers [silicon slices]; integrated circuits; electric coils; transformers
[electricity]; remote control apparatus; optical fibers [fibres] [light
conducting filaments]; automatic turnstiles; electroplating instruments; fire
extinguishers; electric welding apparatus; radiological apparatus for industrial
purposes, life saving apparatus and equipment; whistle alarms; batteries; motion
picture films (exposed); electric door openers. Diary Dates:

Application

Date

04-27-2006 Registration Date 07-21-2009 Next Renewal 07-20-2019

 

119/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark China TM1098CN16

HERBALIFE in Chinese (simplified)

Status: Registered/Granted

Application

No.

5318600 Registration No. 5318600

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 16 List of
Goods 16 Paper (1601); drawing paper (1602); cardboard articles (1604); product
catalogues; brochures; informational flyers; figurines made of paper (1605);
books; photographs (1607); bags [envelopes, pouches] of paper or plastics, for
packaging (1609); bookbinding material (1610); stationery (1611); inks (1612);
rubber stamps (1613); writing instruments (1614); adhesives for stationery or
household purposes (1615); drawing instruments (1616); drawing materials (1617);
printers’ type (1618); teaching materials [except apparatus] (1619); modeling
clay (1620); chaplets (1621). Diary Dates:

Application

Date

04-27-2006 Registration Date 08-14-2009 Next Renewal 08-13-2019               
     Trademark China TM1098CN25

HERBALIFE in Chinese (simplified)

Status: Registered/Granted

Application

No.

5318597 Registration No. 5318597

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 25 List of
Goods 25 Clothing; bibs not of paper; bathing suits; rainwear; hats; socks;
gloves (clothing); neckties; belts for clothing (clothing); shower caps. Diary
Dates:

Application

Date

04-27-2006 Registration Date 09-14-2009 Next Renewal 09-13-2019               
     Trademark China TM1098CN18

HERBALIFE in Chinese (simplified)

Status: Registered/Granted

Application

No.

5318599 Registration No. 5318599

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 18 List of
Goods 18 Leather, unworked or semi-worked (1801); tote bags; satchels; travel
bags; handbags; leather trimmings for furniture; leather straps (1802);
umbrellas (1804); walking canes (1805); saddlery (1806); gut for making sausages
(1807). Diary Dates:

Application

Date

04-27-2006 Registration Date 08-07-2009 Next Renewal 08-06-2019               
     Trademark China TM1672CN36

Herbalife Let Angels Hear (graphic)

Status: Pending

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 36 List of
Goods 36

 

120/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark China TM1155CN03

HERBALIFE SKIN ACTIVATOR

Status: Registered/Granted

Application

No.

7644614 Registration No. 7644614

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Soaps; cleaning preparations; abrasives; cosmetics; lip balm, creams;
gels; lotions; masks; and sprays for the face and body; toothpaste; facial
cleaning cream; lotions for cosmetics purposes. Diary Dates:

Application

Date

08-25-2009 Registration Date 02-14-2013 Next Renewal 02-13-2023               
     Trademark China TM1668CN00 ICHANGE HERBALIFE Status: Registered
Registration No. 14175382

Application

Type:

Without Priority Applicant: Herbalife International, Inc.                    
Trademark China TM1670CN00

Lai Ju (ICHANGE in simplified characters)

Status: Registered Registration No. 14175375

Application

Type:

Without Priority Applicant: Herbalife International, Inc.                    
Trademark China TM1673CN36

Let Angels Hear (simplified characters)

Status: Pending

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 36 List of
Goods 36                     Trademark China TM1049CN32

LIFTOFF

Status: Registered/Granted

Application

No.

4319615 Registration No. 4319615

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Non-alcoholic beverages; fruit powder; non-alcoholic beverages, being
energy and nutritional drinks; isotonic drinks; vegetable drinks; preparations
for making non-alcoholic beverages, being energy and nutritional drinks;
pastilles for effervescing beverages, being energy and nutritional drinks;
powders for effervescing beverages, being energy and nutritional drinks. Diary
Dates:

Application

Date

10-20-2004 Registration Date 03-14-2007 Next Renewal 03-13-2017

 

121



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark China TM1049CN30

LIFTOFF

Status: Registered/Granted Application No. 6077772 Registration No. 6077772
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Nutritious fluids, not for medical purposes;
nutritious powders, not for medical purposes; nutritious pastes, not for medical
purposes; nutritious tablets, not for medical purposes. Diary Dates: Application
Date 05-29-2007 Registration Date 12-28-2009 Next Renewal 12-27-2019           
         Trademark China TM1010CN32

NITEWORKS

Status: Registered/Granted Application No. 5798962 Registration No. 5798962
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic beverages; soft drinks; fruit juices;
fruit powder (3202); preparations for making beverages; powders for effervescing
beverages (3203). Diary Dates: Application Date 12-21-2006 Registration Date
10-21-2009 Next Renewal 10-20-2019                     Trademark China
TM1010CN30

NITEWORKS

Status: Registered/Granted Application No. 7261829 Registration No. 7261829
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Nutritional food in powder form, not for medical
use; nutritional food in paste form, not for medical use; nutritional food in
capsule form, not for medical use; nutritional food in liquid form, not for
medical use; nutritional food in powder form made of herbs and enriched with
minerals and protein (not for medical use); nutritional food in paste form made
of herbs and enriched with minerals and protein (not for medical use);
nutritional food in capsule form made of herbs and enriched with minerals and
protein (not for medical use); nutritional food in liquid form made of herbs and
enriched with minerals and protein (not for medical use). Diary Dates:
Application Date 03-18-2009 Registration Date 05-20-2010 Next Renewal 05-19-2020
                    Trademark China TM1010CN05

NITEWORKS

Status: Registered/Granted Application No. 8981284 Registration No. 8981284
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin Preparations; dietetic foods adapted for
medical purposes; dietetic beverages adapted for medical purposes; dietetic
substances adapted for medical use; mineral food-supplements; nutritional
additives for medical purposes. Diary Dates:

Application

Date

12-23-2010 Registration Date 09-14-2012 Next Renewal 09-13-2022

 

122



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark China TM1111CN05

NITEWORKS in Simplified Chinese Characters (nai wo ke)

Status: Registered/Granted

Application

No.

8981283 Registration No. 8981283

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Vitamin Preparations; dietetic foods adapted for medical purposes;
dietetic beverages adapted for medical purposes; dietetic substances adapted for
medical use; mineral food-supplements; nutritional additives for medical
purposes. Diary Dates:

Application

Date

12-23-2010 Registration Date 09-14-2012 Next Renewal 09-13-2022               
     Trademark China TM1111CN3 NITEWORKS in Simplified Chinese Characters (nai
wo ke) Status: Registered/Granted Registration No. 8981282

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Nutritional food in powder form, not for medical use; nutritional food
in paste form, not for medical use; nutritional food in capsule form, not for
medical use; nutritional food in liquid form, not for medical use; nutritional
food in powder form made of herbs and enriched with minerals and protein (not
for medical use); nutritional food in paste form made of herbs and enriched with
minerals and protein (not for medical use); nutritional food in capsule form
made of herbs and enriched with minerals and protein (not for medical use);
nutritional food in liquid form made of herbs and enriched with minerals and
protein (not for medical use). Diary Dates: Registration Date 01-06-2012 Next
Renewal 01-05-2022                     Trademark China TM1111CN30

NITEWORKS in Simplified Chinese Characters (ye ning xe)

Status: Registered/Granted

Application

No.

7261830 Registration No. 7261830

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Nutritional food in powder form, not for medical use; nutritional food
in paste form, not for medical use; nutritional food in capsule form, not for
medical use; nutritional food in liquid form, not for medical use; nutritional
food in powder form made of herbs and enriched with minerals and protein (not
for medical use); nutritional food in paste form made of herbs and enriched with
minerals and protein (not for medical use); nutritional food in capsule form
made of herbs and enriched with minerals and protein (not for medical use);
nutritional food in liquid form made of herbs and enriched with minerals and
protein (not for medical use). Diary Dates: Application Date 03-18-2009
Registration Date 08-20-2010 Next Renewal 08-19-2020

 

123



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark China TM1111CN32

NITEWORKS in Simplified Chinese Characters (ye ning xe)

Status: Registered/Granted

Application

No.

6498774 Registration No. 6498774

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 1. non-alcoholic beverages; 2. soft drinks; 3. fruit juices; 4. fruit
powder; 5. preparations for making beverages; 6. powders for effervescing
beverages. Diary Dates:

Application

Date

01-08-2008 Registration Date 03-28-2010 Next Renewal 03-27-2020               
     Trademark China TM1386CN00

PROLESSA

Status: Registered/Granted

Application

No.

8110769 Registration No. 8110769

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Dietetic foods adapted for medical purposes; dietetic beverages adapted
for medical purposes; dietetic substances adapted for medical use; mineral food
supplements; nutritional additives for medical purposes. Diary Dates:

Application

Date

05-17-2010 Registration Date 03-11-2010 Next Renewal 04-13-2021               
     Trademark China TM1386CN05

PROLESSA in simplified characters

Status: Pending

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05                     Trademark China TM1374CN30

PROLESSA in simplified characters

Status: Pending

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30

 

124



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark China TM1374CN00

PROLESSA, cl. 30

Status: Registered/Granted

Application

No.

8110768 Registration No. 8110768

Application

Type:

Without Priority Classes: 30 List of Goods 30 30: Coco beverages, chocolate
beverages, tea substitutes, nutriitonal liquids, not for medical purposes;
nutritional extracts, not for medical purposes; nutiotional powders, not
formedical purposes; nutritional capsules, not formedical purposes. Diary Dates:

Application

Date

03-11-2010 Registration Date 03-14-2011 Next Renewal 03-13-2021               
     Trademark China TM1038CN44

Ring of Leaves device

Status: Registered/Granted

Application

No.

4026776 Registration No. 4026776

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 44 List of
Goods 44 Health care; instruction regarding beverages and food nutrition; beauty
salons; massage; manicuring. Diary Dates:

Application

Date

04-20-2004 Registration Date 06-07-2007 Next Renewal 06-06-2017               
     Trademark China TM1038CN30

Ring of Leaves device

Status: Registered/Granted

Application

No.

4026773 Registration No. 4026773

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Coco beverages; coffee; chocolate beverages; tea; tea beverages; tea
substitutes; sugar; chocolate; nutritional liquids, not for medical purposes;
nutritional extracts, not for medical purposes; nutritional powders, not for
medical purposes; nutritional capsules, not for medical purposes; pizzas;
preparations made from cereals; pasta; soya flour; starch for food; ice cream;
salt; vinegar; ketchup; yeast; essences for foodstuffs (except etheric essences
and essential oils). Diary Dates:

Application

Date

04-20-2004 Registration Date 05-14-2006 Next Renewal 05-13-2016               
     Trademark China TM1038CN32

Ring of Leaves device

Status: Registered/Granted

Application

No.

4026779 Registration No. 4026779

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Non-alcoholic beverages, soft drinks, fruit juices; fruit powder;
preparations for making beverages; powders for effervescing beverages. Diary
Dates:

Application

Date

04-20-2004 Registration Date 05-14-2006 Next Renewal 05-13-2016

 

125



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

     

Trademark China

Ring of Leaves device

TM1038CN35 Status: Registered/Granted Application No. 4026772 Registration No.
4026772 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 35 List of Goods 35 Advertising; advertising by mail order;
demonstration of goods; distribution of samples; business management assistance;
business information agency; organization of exhibitions for commercial or
advertising purposes; organization of trade fairs for commercial or advertising
purposes; business consultancy; business research; marketing research; marketing
analysis; sales promotion (for others); procurement services for other
(purchasing goods and services for other businesses); personnel management
consultancy; relocation services for businesses; computerized file management;
computer input services; issuing invoices; accounting; rental of vending
machines. Diary Dates:

Application

Date

04-20-2004 Registration Date 03-14-2007 Next Renewal 03-13-2017               
    

Trademark China

Ring of Leaves device

TM1038CN21 Status: Registered/Granted

Application

No.

4026781 Registration No. 4026781

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 21 List of
Goods 21 Hair combs; hair brushes; material for brush-making; toothbrushes;
toothpick holders not of precious metal; toilet sponges; vacuum bottles; sponges
for household use; drinking troughs; mouse traps. Diary Dates:

Application

Date

04-20-2004 Registration Date 04-28-2007 Next Renewal 04-27-2017               
    

Trademark China

Ring of Leaves device

TM1038CN25 Status: Registered/Granted

Application

No.

4026775 Registration No. 4026775

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 25 List of
Goods 25 Belts for clothing (clothing); bathing suits; rainwear and shower caps.
Diary Dates:

Application

Date

04-20-2004 Registration Date 01-28-2008 Next Renewal 01-27-2018

 

126/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

     

Trademark China

Ring of Leaves device

TM1038CN29 Status: Registered/Granted

Application

No.

Registration No. 4026780

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 29 List of
Goods 29 Diary Dates:

Registration

Date

05-28-2006 Next Renewal 05-27-2016                    

Trademark China

Ring of Leaves device

TM1038CN28 Status: Registered/Granted

Application

No.

4026774 Registration No. 4026774

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 28 List of
Goods 28 Games machines other than those adapted for use with television
receivers only; puppets; stuffed toys; plastic figurines (toys); playing cards;
balls for games; body-building apparatus; archery; machines for physical
exercises; swimming pool (recreational use); plastic running tracks; knee guards
(sport articles); roller skates; decorations for Christmas trees (other than
light bulbs or confectionery); fishing tackles; sweat-bands for rackets. Diary
Dates:

Application

Date

04-20-2004 Registration Date 11-21-2007 Next Renewal 11-20-2017               
    

Trademark China

Ring of Leaves device

TM1038CN41 Status: Registered/Granted

Application

No.

4026778 Registration No. 4026778

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 41 List of
Goods 41 Education related to weight management and human health and fitness;
training programs related to weight management and human health and fitness;
education related to multi-level marketing and development of small businesses;
training programs related to multi-level marketing and development of small
businesses; arranging and conducting of conference; distribution of videotapes;
lending libraries; publication of texts (other than publicity texts); videotape
editing; club services (entertainment or education); gymnastic instruction;
animal training; modelling for artists. Diary Dates:

Application

Date

04-20-2004 Registration Date 03-14-2007 Next Renewal 03-13-2017               
    

Trademark China

Ring of Leaves device

TM1038CN42 Status: Registered/Granted

Application

No.

4026777 Registration No. 4026777

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 42 List of
Goods 42 Diary Dates:

Application

Date

04-20-2004 Registration Date 03-14-2007 Next Renewal 03-13-2017

 

127/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark China TM1038CN03

Ring of Leaves device

Status: Registered/Granted

Application

No.

4026766 Registration No. 4026766

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Hair shampoos; hair conditioners; bleaching agents; cleaning
preparations; shining preparations (polish); abrasive cloths; perfumery; hair
styling sprays; hair styling gels; hair styling pomades; perfume; hair mousse;
facial cream; facial lotions; facial gels; beauty masks; facial exfoliants;
toners; facial sprays; hand lotion; hand creams; hand gels; hand scrubs; body
creams; body lotions; body washes; body gels; body exfoliants; body sprays;
cosmetics; after-shave lotion; shaving preparations; breath freshening sprays;
incense; shampoos for animals. Diary Dates:

Application

Date

04-20-2004 Registration Date 11-07-2007 Next Renewal 11-06-2017               
     Trademark China TM1038CN05

Ring of Leaves device

Status: Registered/Granted

Application

No.

4026765 Registration No. 4026765

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Vitamin preparations; sunburn ointments; lotions for pharmaceutical
purposes; pharmaceutical preparations for skin care; pharmaceutical preparations
for treating dandruff; isotopes for medical purposes; gases for medical
purposes; chemical conductors for electrocardiograph electrodes; semen for
artificial insemination; disinfectants; solutions for contact lenses; bouillons
for bacteriological cultures; dietetic foods adapted for medical purposes;
dietetic beverages adapted for medical purposes; dietetic substances adapted for
medical use; mineral food-supplements; nutritional additives for medical
purposes; air freshening preparations; veterinary preparations; pesticides;
sterilised paper towels; absorbent cotton; dental abrasives. Diary Dates:

Application

Date

04-20-2004 Registration Date 12-14-2006 Next Renewal 12-13-2016               
     Trademark China TM1038CN09

Ring of Leaves device

Status: Registered/Granted

Application

No.

4026764 Registration No. 4026764

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 09 List of
Goods 09

Calculators; apparatus to check stamping mail; cash registers; automatic vending
machines; self-regulating fuel pumps; hemline markers; plotters; electronic tags
for goods; dictating machines; voting machines; facsimile machines; weighing
machines; measures; signals, luminous or mechanical; intercommunication
apparatus; audio

tapes; video tapes; phonograph records; compact discs (audio and video); sound
recordings; semi-conductors; cameras (photography); nautical apparatus and
instruments; speed checking apparatus for vehicles; metronomes; audiovisual
teaching apparatus; high-frequency apparatus; probes for scientific purposes;
optical apparatus and instruments; telephone wire; wafers (silicon slices);
integrated circuits; electric coils; transformers (electricity); remote control
apparatus; optical fibers (light conducting filaments); automatic turnstiles;
electroplating instruments; fire extinguishers; electric welding apparatus;
radiological apparatus for industrial purposes; whistle alarms; batteries;
motion picture films (exposed); electric door openers.

Diary Dates: Application Date 04-20-2004 Registration Date 09-07-2006 Next
Renewal 09-06-2016

 

128/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark China TM1038CN16

Ring of Leaves device

Status: Registered/Granted

Application

No.

4026763 Registration No. 4026763

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 16 List of
Goods 16 Paper; drawing paper; tissues of paper for removing make-up; cardboard
articles; printed matter; product catalogues; brochures; informational flyers;
figurines made of paper; books; periodicals; photographs; bags (envelopes,
pouches) of paper or plastics, for packaging; bookbinding material; stationery;
inks; rubber stamps; writing instruments; adhesives for stationery or household
purposes; drawing instruments; drawing materials; printers’ type; teaching
materials (except apparatus); modeling clay; chaplets. Diary Dates:

Application

Date

04-20-2004 Registration Date 01-14-2007 Next Renewal 01-13-2017               
     Trademark China TM1038CN18

Ring of Leaves device

Status: Registered/Granted

Application

No.

4026762 Registration No. 4026762

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 18 List of
Goods 18 Leather, unworked or semi-worked; tote bags; satchels; travel bags;
handbags; leather trimmings for furniture; leather straps; umbrellas; walking
canes; saddlery; gut for making sausages. Diary Dates:

Application

Date

04-20-2004 Registration Date 11-21-2007 Next Renewal 11-20-2017               
    

Trademark China

SHAPEWORKS

TM1040CN32 Status: Registered/Granted

Application

No.

4277437 Registration No. 4277437

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Non-alcoholic beverages, soft drinks, fruit juices; fruit powder;
preparations for making beverages; powders for effervescing beverages. Diary
Dates:

Application

Date

09-20-2004 Registration Date 02-28-2007 Next Renewal 02-27-2017

 

129/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark China TM1040CN05

SHAPEWORKS

Status: Registered/Granted

Application

No.

4277812 Registration No. 4277812

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Vitamin preparations; sunburn ointments; lotions for pharmaceutical
purposes; pharmaceutical preparations for skin care; pharmaceutical preparations
for treating dandruff; isotopes for medical purposes; gases for medical
purposes; chemical conductors for electrocardiograph electrodes; semen for
artificial insemination; disinfectants; solutions for contact lenses; bouillons
for bacteriological cultures; dietetic foods adapted for medical purposes;
dietetic beverages adapted for medical purposes; dietetic substances adapted for
medical use; mineral food-supplements; nutritional additives for medical
purposes; air freshening preparations; veterinary preparations; pesticides;
sterilised paper towels; absorbent cotton; dental abrasives. Diary Dates:

Application

Date

09-20-2004 Registration Date 10-14-2007 Next Renewal 10-13-2017               
     Trademark China TM1040CN29 SHAPEWORKS Status: Registered/Granted

Application

No.

4277438 Registration No. 4277438

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 29 List of
Goods 29 Meat; fish products; fruit preserves; fruit chips; dried vegetables;
eggs; milk products; edible oil; edible fats; fruit salads; jellies; prepared
nuts; processed peanuts; dried edible fungus; tofu. Diary Dates:

Application

Date

09-20-2004 Registration Date 02-28-2007 Next Renewal 02-27-2017               
    

Trademark China

SHAPEWORKS

TM1040CN44 Status: Registered/Granted

Application

No.

4277410 Registration No. 4277410

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 44 List of
Goods 44 Dietary counseling; veterinary assistance; horticulture; flower
arranging; opticians’ services; rental of sanitation facilities. Diary Dates:

Application

Date

09-20-2004 Registration Date 07-07-2008 Next Renewal 07-06-2018               
     Trademark China TM1280CN00 SUPRESSA cl. 30 Status: Registered/Granted

Application

No.

7619960 Registration No. 7619960

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Nutritional food in powder form, not for medical use; nutritional food
in paste form, not for medical use; nutritional food in capsule form, not for
medical use; nutritional food in liquid form, not for medical use Diary Dates:

Application

Date

08-14-2010 Registration Date 11-14-2010 Next Renewal 11-13-2020

 

130/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark China TM1439CN00 Tablet leaf imprint design Status:
Registered/Granted

Application

No.

201030658634.9 Registration No.

ZL201030658634.9

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Diary Dates:

Application

Date

12-01-2010 Registration Date 05-08-2011 Next Renewal 12-01-2020               
     Trademark China TM1024CN30 THERMO-BOND Status: Registered/Granted

Application

No.

2000085152 Registration No. 1687137

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Chewing gum not for medical purposes, confectionery; nutritional
tablets not for medical use; nutritional fluid not for medical use; nutritional
powder not for medical use; nutritional capsule not for medical use. Diary
Dates:

Application

Date

06-15-2000 Registration Date 12-21-2001 Next Renewal 12-20-2021               
     Trademark China TM1112CN31

THERMO-BOND & simplified Chinese characters

Status: Pending

Application

No.

8397089

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Nutritional tablets not for medical purposes; fiber tablets;
nutritional fluid not for medical purposes, nutritional powder not for medical
purposes, nutritional capsules not for medical purposes; nutritional extracts,
not for medical purposes (3005). Diary Dates:

Application

Date

06-17-2010

 

131/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark China TM1025CN05 THERMOJETICS Status: Registered/Granted

Application

No.

94076513 Registration No. 852144

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Dietetic foods and beverages adapted for medical purposes, dietetic
substances adapted for medical use; vitamin preparations; nutritional
supplements for medical purposes, consisting of vitamins, minerals and protein,
all in tablet, powder or liquid forms. Diary Dates:

Application

Date

08-05-1994 Registration Date 07-07-1996 Next Renewal 07-06-2016               
    

Trademark China

THERMOJETICS

TM1025CN30 Status: Registered/Granted

Application

No.

94076514 Registration No. 837227

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago, artificial coffee;
flour and preparations made from cereals, bread, pastry and confectionery, ices;
honey, treacle; yeast, baking-powder; soup, mustard; vinegar, sauces (except
salad dressings); spices; ice. Diary Dates:

Application

Date

08-05-1994 Registration Date 05-07-1996 Next Renewal 05-06-2016               
     Trademark China TM1025CN32 THERMOJETICS Status: Registered/Granted

Application

No.

94076515 Registration No. 844959

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Beers; mineral and aerated waters, non-alcoholic drinks; fruit drinks
and fruit juices; syrups, preparations for making beverages. Diary Dates:

Application

Date

08-05-1994 Registration Date 06-07-1996 Next Renewal 06-06-2016               
    

Trademark China

THERMOJETICS in Chinese

TM1109CN05 Status: Registered/Granted

Application

No.

94119725 Registration No. 892441

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Dietetic foods and beverages adapted for medical purposes, dietetic
substances adapted for medical use; vitamin preparations; nutritional
supplements for medical purposes, consisting of vitamins, minerals and protein,
all in tablet, powder or liquid forms. Diary Dates:

Application

Date

11-19-1994 Registration Date 11-07-1996 Next Renewal 11-06-2016

 

132/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

       

Trademark China

THERMOJETICS in Chinese

TM1109CN30 Status: Registered/Granted

Application

No.

94119726 Registration No. 874530

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago, artificial coffee;
flour and preparations made from cereals, bread, pastry and confectionery, ices;
honey, treacle; yeast, baking-powder; soup, mustard; vinegar, sauces (except
salad dressings); spices; ice. Diary Dates:

Application

Date

11-19-1994 Registration Date 09-28-1996 Next Renewal 09-27-2016               
    

Trademark China

THERMOJETICS in Chinese

TM1109CN32 Status: Registered/Granted

Application

No.

94119727 Registration No. 874643

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Beers; mineral and aerated waters, non-alcoholic drinks; fruit drinks
and fruit juices; syrups, preparations for making beverages. Diary Dates:

Application

Date

11-19-1994 Registration Date 09-28-1996 Next Renewal 09-27-2016               
    

Trademark China

Tri-Leaf and HERBALIFE and kang bao lai (white on green)

TM1573CN05 Status: Pending

Application

No.

11922098

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 0501 (1): Vitamin preparation; dietary fiber; 0502: dietetic beverages
adapted for medical purposes; dietetic foods adapted for medical purposes;
dietetic substances adapted for medical use; nutritional supplements; mineral
foods supplements; albumin dietary supplements; flaxseed dietary supplements;
flaxseed oil dietary supplements; wheat germ dietary supplements; yeast dietary
supplements; royal jelly dietary supplements; propolis dietary supplements;
pollen dietary supplements; enzyme dietary supplements; glucose dietary
supplements; lecithin dietary supplements; alginate dietary supplements; casein
dietary supplements; protein dietary supplements. Diary Dates:

Application

Date

12-20-2012

 

133/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark China TM1574CN30

Tri-Leaf and HERBALIFE and kang bao lai (white on green)

Status: Pending Application No. 11922099 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30 Coco
beverages; coffee; chocolate beverages (3001); tea; tea beverages; iced tea
(3002); sugar (3003); chocolate (3004); royal jelly (3005); pizzas (3007);
preparations made form cereals (3008); pasta (3009); soya flour (3011); starch
for food (3012); ice cream (3013); salt (3014); vinegar (3015); ketchup (3016);
yeast (3017); essences for foodstuffs (except etheric essences and essential
oils) (3018); cereal based snack food (3006, 3010); preparations for stiffening
whipped cream; meat tenderizers, for household purposes; gluten prepared as
foodstuff (3019). Diary Dates: Application Date 12-20-2012                    
Trademark China TM1027CN30

Tri-Leaf Design

Status: Registered/Granted Application No. 6089600 Registration No. 6089600
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Goods: &quot;Coco beverages; coffee; chocolate
beverages (3001); tea; tea beverages; tea substitutes (3002); sugar (3003);
chocolate (3004); nutritional liquids, not for medical purposes; nutritional
extracts, not for medical purposed; nutritional powders, not for medical
purposes; nutritional capsules, not formedical purposes (3005); pizzas (3007);
salt (3014); vinegar (3025); ketchup (3016); yease (3017); essences for
foodstuffs {exept for etheric essences and essential oils} (3018).&quot; Diary
Dates: Application Date 06-04-2007 Registration Date 05-14-2012 Next Renewal
05-13-2022                     Trademark China TM1027CN03

Tri-Leaf Design

Status: Registered/Granted Application No. 95059183 Registration No. 944529
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Hair shampoos, hair rinses, hair conditioners, skin
cleansers, moisturizers, facial creams, body creams, shaving creams, suntan oils
and suntan lotions. Diary Dates: Application Date 05-16-1995 Registration Date
02-14-1997 Next Renewal 02-13-2017                     Trademark China
TM1027CN05

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 940626 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Application Date 05-16-1995 Registration Date
02-07-1997 Next Renewal 02-06-2017

 

134/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

      Trademark China TM1669CN00

Tri-Leaf device and ICHANGE

Status: Pending Application Type: Without Priority Applicant: Herbalife
International, Inc.                     Trademark China TM1032CN30

XTRA-CAL

Status: Registered/Granted

Application

No.

2001054508 Registration No. 1966601 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30
Nutritional food in powder form, not for medical use; nutritional food in paste
form, not for medical use; nutritional food in capsule form, not for medical
use; nutritional food in liquid form, not for medical use; nutritional food in
powder form made of herbs and enriched with minerals and protein (not for
medical use); nutritional food in paste form made of herbs and enriched with
minerals and protein (not for medical use); nutritional food in capsule form
made of herbs and enriched with minerals and protein (not for medical use);
nutritional food in liquid form made of herbs and enriched with minerals and
protein (not for medical use). Diary Dates:

Application

Date

04-09-2001 Registration Date 08-28-2002 Next Renewal 08-27-2022               
     Trademark Colombia TM1031CO05

CELL-U-LOSS

Status: Registered/Granted

Application

No.

98 002462 Registration No. 255607 Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 05 List of Goods 05 Vitamin and mineral
nutritional supplements. Diary Dates:

Application

Date

01-21-1998 Registration Date 05-09-2002 Next Renewal 05-09-2022               
     Trademark Colombia TM1068CO03

DERMAJETICS

Status: Registered/Granted

Application

No.

94 045409 Registration No. 189271 Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 03 List of Goods 03 Diary Dates:

Application

Date

10-05-1994 Registration Date 05-28-1996 Next Renewal 05-28-2016

 

135/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Colombia TM1001CO03

HERBALIFE

Status: Registered/Granted Application No. 92 348173 3 Registration No. 193195
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Bleaching preparations and other substances for
laundry, cleaning, polishing, scouring and abrasive preparations, soaps,
perfumery, essential oils, cosmetics, hair lotions, dentifrices. Diary Dates:
Application Date 09-27-1991 Registration Date 10-31-1996 Next Renewal 10-31-2016
                    Trademark Colombia TM1001CO29

HERBALIFE

Status: Registered/Granted Application No. 93 407045 Registration No. 207254
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Meat, fish, poultry and game, meat extracts, fruits
and vegetables, canned, dried and cooked, jellies and jams, eggs, milk and other
dairy products edible oils and fats, preserves, pickles. And especially: food
consisting of vitamins, minerals, herbs and protein preparations for human
consumption. Diary Dates: Application Date 09-08-1993 Registration Date
12-26-1997 Next Renewal 12-26-2017                    

Trademark Colombia

HERBALIFE

TM1001CO32 Status: Registered/Granted Application No. 93 407046 Registration No.
160435 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 32 List of Goods 32 All items in class 32 and especially fruit
juices and fruit drinks, protein powders, amino acids, vitamins, minerals and
herbs for making beverages. Diary Dates: Application Date 09-08-1993
Registration Date 04-26-1994 Next Renewal 04-26-2014

 

136/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Colombia TM1001CO05

HERBALIFE

Status: Registered/Granted Application No. 92 348174 5 Registration No. 287744
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and homeopathic supplements of
vitamins, minerals, fatty acids, herbs and proteins in all forms, including
tablets, liquids, capsules and powders. Diary Dates: Application Date 09-27-1991
Registration Date 07-12-2004 Next Renewal 07-12-2014                    
Trademark Colombia TM1006CO03

HERBALIFE & Design

Status: Registered/Granted Application No. 93 402044 Registration No. 279218

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices; and especially hair shampoos, hair rinses,
hair conditioners, skin cleansers, moisturizers, facial creams, sunscreens and
suntan lotions. Diary Dates: Application Date 08-12-1993 Registration Date
12-04-2002 Next Renewal 12-04-2022                     Trademark Colombia
TM1006CO05

HERBALIFE & Design

Status: Registered/Granted Application No. 93 402046 Registration No. 269541
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05

List of Goods

05 Pharmaceutical, veterinary and sanitary preparations; dietetic substances
adapted for medical use, food for babies; plasters, materials for dressings;
material for stopping teeth, dental wax; disinfectants; preparations for
destroying vermin; fungicides, herbicides; nutritional supplements and dietetic
foods consisting of vitamins, minerals, herbs, fiber and protein, in liquid,
powder or tablet form. Diary Dates: Application Date 08-12-1993 Registration
Date 10-15-2002 Next Renewal 10-15-2012                     Trademark Colombia
TM1006CO29

HERBALIFE & Design

Status: Registered/Granted Application No. 93 407048 Registration No. 207253
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Meat, fish, poultry and game; meat extracts;
preserved, frozen, dried and cooked fruits and vegetables; jellies, jams,
compotes; eggs, milk and milk products; edible oils and fats; preserves,
pickles, especially food products consisting of vitamins, minerals, herbs and
protein, preparations for human consumption. Diary Dates: Application Date
09-08-1993 Registration Date 12-26-1997 Next Renewal 12-26-2017

 

137/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Colombia TM1006CO32

HERBALIFE & Design

Status: Registered/Granted Application No. 93 407047 Registration No. 160373
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 All goods in class 32, and especially fruit juices,
protein powder, amino acids, vitamins, minerals and herbs for making beverages.
Diary Dates: Application Date 09-08-1993 Registration Date 04-28-1994 Next
Renewal 04-28-2014                     Trademark Colombia TM1090CO32

HERBALIFE CELLULAR NUTRITION

Status: Registered/Granted Application No. 94 013237 Registration No. 167776
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 04-04-1994
Registration Date 07-29-1994 Next Renewal 07-29-2014                    
Trademark Colombia TM1090CO05

HERBALIFE CELLULAR NUTRITION

Status: Registered/Granted Application No. 94 013239 Registration No. 170765
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 04-04-1994
Registration Date 07-29-1994 Next Renewal 07-29-2014

 

138/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Colombia TM1029CO35

HERBALIFE DISTRIBUTOR NUTRITION CLUB

Status: Registered/Granted Application No. 05 126191 Registration No. 318842
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35 List of Goods 35 Diary Dates: Application Date 12-14-2005
Registration Date 07-11-2006 Next Renewal 07-11-2016                    
Trademark Colombia TM1029CO44

HERBALIFE DISTRIBUTOR NUTRITION CLUB

Status: Registered/Granted Application No. 05 125631 Registration No. 318720
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Diary Dates: Application Date 12-13-2005
Registration Date 07-07-2006 Next Renewal 07-07-2016                    
Trademark Colombia TM1020CO35

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. 05 125632 Registration No. 318721
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35 List of Goods 35 Diary Dates: Application Date 12-13-2005
Registration Date 07-07-2006 Next Renewal 07-07-2016                    
Trademark Colombia TM1020CO44

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. 05 126193 Registration No. 318843
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Diary Dates: Application Date 12-14-2005
Registration Date 07-11-2006 Next Renewal 07-11-2016

 

139/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Colombia TM1016CO05

HERBALIFELINE

Status: Registered/Granted

Application

No.

92 225527 5 Registration No. 117722

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Diary Dates:

Registration

Date

08-25-1992 Next Renewal 08-25-2012                     Trademark Colombia
TM1096CO32

KICKOFF

Status: Registered/Granted

Application

No.

07 070537 Registration No. 349089

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Diary Dates:

Application

Date

07-11-2007 Registration Date 01-31-2008 Next Renewal 01-31-2018               
     Trademark Colombia TM1540CO00

KICKOFF graphic

Status: Registered

Application

No.

2013.165.256 Registration No. 487450

Application

Type:

With Priority Applicant: Herbalife International, Inc. Classes: 32 List of Goods
32 Beers; mineral and aerated waters and other non-alcoholic beverages; fruit
beverages and fruit juices; syrups and other preparations for making beverages.
Diary Dates:

Application

Date

07-11-2013                     Trademark Colombia TM1064CO05

KINDERMINS

Status: Registered/Granted

Application

No.

92 236835 5 Registration No. 119793

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Pharmaceutical and veterinary preparations; sanitary preparations for
medical purposes; dietetic substances adapted for medical use, food for babies;
plasters, materials for dressings; material for stopping teeth, dental wax;
disinfectants; preparations for destroying vermin; fungicides, herbicides. Diary
Dates:

Registration

Date

10-01-1992 Next Renewal 10-01-2012

 

140/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Colombia TM1093CO32

LAUNCH

Status: Registered/Granted Application No. 07 062931 Registration No. 348895
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 06-21-2007
Registration Date 01-21-2008 Next Renewal 01-21-2018                    
Trademark Colombia TM1085CO29

LIFE & VICTORY

Status: Registered/Granted Application No. 94 032660 Registration No. 192683
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Diary Dates: Application Date 07-27-1994
Registration Date 11-25-1996 Next Renewal 11-25-2016                    
Trademark Colombia TM1085CO32

LIFE & VICTORY

Status: Registered/Granted Application No. 94 030542 Registration No. 204233
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 07-13-1994
Registration Date 09-16-1997 Next Renewal 09-16-2017

 

141/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Colombia TM1010CO05

NITEWORKS

Status: Registered/Granted Application No. 05 125625 Registration No. 318719
Application Type: Without Priority Applicant: Classes: Herbalife International,
Inc. 05 List of Goods 05 Diary Dates: Application Date 12-13-2005 Registration
Date 07-07-2006 Next Renewal 07-07-2016                    

Trademark Colombia

NOURIFUSION

TM1021CO30 Status: Registered/Granted Application No. 05 028439 Registration No.
306995 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 30 List of Goods 30 Diary Dates: Application Date 03-31-2005
Registration Date 10-21-2005 Next Renewal 10-21-2015                    

Trademark Colombia

NOURIFUSION

TM1021CO03 Status: Registered/Granted Application No. 05 028438 Registration No.
307011 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 03 List of Goods 03 . Diary Dates: Application Date 03-31-2005
Registration Date 10-18-2005 Next Renewal 10-18-2015                    

Trademark Colombia

NRG

TM1082CO05 Status: Registered/Granted Application No. 92 353437 5 Registration
No. 115625 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Diary Dates: Registration Date
01-09-1992 Next Renewal 01-09-2012

 

142/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Colombia TM1570CO05 PROLESSA Status: Published Application No.
2013.220.354 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Food supplements in powder form
composed mainly of fatty acids and oils, none of which relate to bone, bone
diseases or disorders, the prevention and treatment of bone diseases or
disorders, or related conditions/diseases. Diary Dates: Application Date
09-17-2013                         Trademark Colombia TM1037CO03 RADIANT C
Status: Registered/Granted

Application

No.

05 125630 Registration No. 334563

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Diary Dates: Application Date 12-13-2005 Registration Date 05-23-2007
Next Renewal 05-23-2017                         Trademark Colombia TM1038CO32
Ring of Leaves device Status: Registered/Granted Application No. 04 070824
Registration No. 295087 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 32 List of Goods 32 Diary Dates: Application Date
07-23-2004 Registration Date 02-21-2005 Next Renewal 02-21-2015                 
       Trademark Colombia TM1038CO44 Ring of Leaves device Status:
Registered/Granted Application No. 04 070842 Registration No. 295088 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 44 List
of Goods 44 Diary Dates: Application Date 07-23-2004 Registration Date
02-21-2005 Next Renewal 02-21-2015

 

143/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Colombia TM1038CO05 Ring of Leaves device Status:
Registered/Granted Application No. 04 070821 Registration No. 295085 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Application Date 07-23-2004 Registration Date
02-21-2005 Next Renewal 02-21-2015                         Trademark Colombia
TM1038CO29 Ring of Leaves device Status: Registered/Granted Application No. 04
070822 Registration No. 307335 Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 29 List of Goods 29 Diary Dates:
Application Date 07-23-2004 Registration Date 10-24-2005 Next Renewal 10-24-2015
                        Trademark Colombia TM1038CO30 Ring of Leaves device
Status: Registered/Granted Application No. 04 070823 Registration No. 295086
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Diary Dates: Application Date 07-23-2004
Registration Date 02-21-2005 Next Renewal 02-21-2015

 

144/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Colombia TM1097CO05 SCHIZANDRA PLUS Status: Registered/Granted
Application No. 92 236833 5 Registration No. 118829 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Diary Dates: Registration Date 08-25-1992 Next Renewal 08-25-2012            
            Trademark Colombia TM1040CO44 SHAPEWORKS Status: Registered/Granted
Application No. 04 070819 Registration No. 295084 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 44 List of Goods 44
Diary Dates: Application Date 07-23-2004 Registration Date 03-08-2005 Next
Renewal 03-08-2015                         Trademark Colombia TM1040CO29
SHAPEWORKS Status: Registered/Granted Application No. 04 070815 Registration No.
295045 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 29 List of Goods 29 Diary Dates: Application Date 07-23-2004
Registration Date 03-08-2005 Next Renewal 03-08-2015                        
Trademark Colombia TM1040CO30 SHAPEWORKS Status: Registered/Granted Application
No. 04 070817 Registration No. 295082 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30 Diary
Dates: Application Date 07-23-2004 Registration Date 03-08-2005 Next Renewal
03-08-2015

 

145/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Colombia TM1040CO32 SHAPEWORKS Status: Registered/Granted
Application No. 04 070818 Registration No. 299030 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32
Diary Dates: Application Date 07-23-2004 Registration Date 06-14-2005 Next
Renewal 06-14-2015                         Trademark Colombia TM1040CO05
SHAPEWORKS Status: Registered/Granted Application No. 04 070812 Registration No.
295044 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 05 List of Goods 05 Diary Dates: Application Date 07-23-2004
Registration Date 03-08-2005 Next Renewal 03-08-2015                        
Trademark Colombia TM1089CO03 SOFT GREEN Status: Registered/Granted Application
No. 2009 043958 Registration No. 394427 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Soaps,
lotions for the face and body, gels for the face and body, bath and shower oils,
deodorants, antiseptic gels. Diary Dates: Application Date 04-30-2009
Registration Date 12-29-2009 Next Renewal 12-29-2019                        
Trademark Colombia TM1024CO05 THERMO-BOND Status: Registered Application No.
2011.124.880 Registration No. 443007 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 Diary Dates: Application
Date 09-23-2011 Registration Date 10-26-2011 Next Renewal 10-26-2021

 

146/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

       

Trademark Colombia

THERMOJETICS

TM1025CO05 Status: Registered/Granted Application No. 93 400659 Registration No.
158052 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 05 List of Goods 05 Diary Dates: Application Date 08-06-1993
Registration Date 03-29-1994 Next Renewal 03-29-2014                    

Trademark Colombia

THERMOJETICS

TM1025CO30 Status: Registered/Granted Application No. 99 022230 Registration No.
236461 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 30 List of Goods 30 Coffee, tea, cocoa, sugar, rice, tapioca,
sago, coffee extracts, flour and preparations made from cereals, bread,
biscuits, cakes, pastries and confectionery; ices, foodstuffs; honey, treacle;
yeast, salt, mustard; pepper, vinegar, sauces; spices; ice. Diary Dates:
Application Date 04-14-1999 Registration Date 03-21-2000 Next Renewal 03-21-2020
                   

Trademark Colombia

Tri-Leaf Design

TM1027CO03 Status: Registered/Granted Application No. 01 021715 Registration No.
246967 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 03 List of Goods 03 Diary Dates: Application Date 03-16-2001
Registration Date 01-10-2002 Next Renewal 01-10-2012

 

147/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

       

Trademark Colombia

Tri-Leaf Design

TM1027CO05 Status: Registered/Granted Application No. 01 021713 Registration No.
246968 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 05 List of Goods 05 Diary Dates: Application Date 03-16-2001
Registration Date 11-21-2001 Next Renewal 11-21-2011                    

Trademark Colombia

Tri-Leaf Design

TM1027CO29 Status: Registered/Granted Application No. 01 021712 Registration No.
252212 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 29 List of Goods 29 Diary Dates: Application Date 03-16-2001
Registration Date 03-07-2002 Next Renewal 03-07-2022                    

Trademark Colombia

Tri-Leaf Design

TM1027CO32 Status: Registered/Granted Application No. 01 021710 Registration No.
246969 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 32 List of Goods 32 Diary Dates: Application Date 03-16-2001
Registration Date 11-21-2001 Next Renewal 11-21-2011                    

Trademark Colombia

TRI-SHIELD

TM1033CO05 Status: Registered/Granted Application No. 05 125626 Registration No.
318847 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 05 List of Goods 05 Diary Dates: Application Date 12-13-2005
Registration Date 07-11-2006 Next Renewal 07-11-2016

 

148/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

       

Trademark Costa Rica

CELL-U-LOSS

TM1031CR00 Status: Registered/Granted Application No. Registration No. 127805
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Dietary and nutritional supplements. Diary Dates:
Registration Date 01-26-2001 Next Renewal 01-26-2021                    

Trademark Costa Rica

Figurine Design (reversed rainbowman)

TM1080CR00 Status: Registered/Granted Application No. Registration No. 123730
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Dietary and nutritional supplements, all consisting
of vitamins, minerals, herbs, fiber and protein, all in tablet, liquid, capsule
or powder form. Diary Dates: Registration Date 02-05-2001 Next Renewal
02-05-2021                    

Trademark Costa Rica

Figurine Design (reversed rainbowman)

TM1080CR02 Status: Registered/Granted Application No. Registration No. 123731
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Herbal teas. Diary Dates: Registration Date
02-05-2001 Next Renewal 02-05-2021                    

Trademark Costa Rica

HERBALIFE

TM1001CR02 Status: Registered/Granted Application No. Registration No. 123660
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Products for skin care, especially, cleansers,
moisturizers, toners, astringents, face masks, screens for body and face, facial
creams, eye creams, body creams, creams for body toning, body oils, body
lotions, gels and bath salts, perfumes and colognes. Diary Dates: Registration
Date 01-17-2001 Next Renewal 01-17-2021

 

149/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

       

Trademark Costa Rica

HERBALIFE

TM1001CR03 Status: Registered/Granted Application No. Registration No. 75268
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical preparations, vitamins, minerals,
medicated dietary supplements, proteins, herbs, dietary supplements, medicinal
supplements and conditioners in all forms, including tablets, liquids, capsules
and powders, juices, herbs for medicinal purposes, medicinal and herb broth.
Diary Dates: Registration Date 04-17-1991 Next Renewal 04-17-2021               
    

Trademark Costa Rica

HERBALIFE

TM1001CR04 Status: Registered/Granted Application No. Registration No. 75269
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Extracts of foods, canned foods, meats, fish,
poultry and game, vegetables and dried fruits and cooked, jellies, eggs and
others. Diary Dates: Registration Date 04-17-1991 Next Renewal 04-17-2021       
            

Trademark Costa Rica

HERBALIFE

TM1001CR05 Status: Registered/Granted Application No. Registration No. 123658
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Herbal teas. Diary Dates: Registration Date
01-17-2001 Next Renewal 01-17-2021                    

Trademark Costa Rica

HERBALIFE

TM1001CR00 Status: Registered/Granted Application No. Registration No. 123663
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic fruit beverages. Diary Dates:
Registration Date 01-17-2001 Next Renewal 01-17-2021

 

150/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Costa Rica TM1001CR01

HERBALIFE

Status: Registered/Granted Application No. Registration No. 126821 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 42 List
of Goods 42 Distribution services of dietary and nutritional supplements,
cosmetics and skin care products. Diary Dates: Registration Date 06-25-2001 Next
Renewal 06-25-2021                     Trademark Costa Rica TM1207CR00

HERBALIFE CELL ACTIVATOR

Status: Registered/Granted Application No. 2009-0010780 Registration No. 201871
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements composed mainly of fatty
acids, minerals and herbs that have a cell activating function. Diary Dates:
Application Date 12-11-2009 Registration Date 06-28-2010 Next Renewal 06-28-2020
                    Trademark Costa Rica TM1029CR00

HERBALIFE DISTRIBUTOR NUTRITION CLUB

Status: Registered/Granted Application No. 2005-0009632 Registration No. 162895
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35, 44 List of Goods 35 44 Diary Dates: Application Date 12-15-2005
Registration Date 09-28-2006 Next Renewal 09-27-2016

 

151/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Costa Rica TM1208CR00

HERBALIFE FIBRA ACTIVA

Status: Registered/Granted Application No. 2010-000293 Registration No. 201800
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Natural products for food. Diary Dates: Application
Date 01-14-2010 Registration Date 06-28-2010 Next Renewal 06-28-2020           
         Trademark Costa Rica TM1020CR00

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. 2005-0009633 Registration No. 162896
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35, 44 List of Goods 35 44 Diary Dates: Application Date 12-15-2005
Registration Date 09-28-2006 Next Renewal 09-27-2016                    
Trademark Costa Rica TM1344CR00

HERBALIFE XTRA-CAL ADVANCED

Status: Registered/Granted Application No. 2010-5371 Registration No. 204420
Application Type: Without Priority Classes: 05 List of Goods 05 Diary Dates:
Application Date 06-14-2010 Registration Date 10-15-2010 Next Renewal 10-15-2020
                    Trademark Costa Rica TM1016CR00

HERBALIFELINE

Status: Registered/Granted Application No. 2005-0009635 Registration No. 161534
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 12-15-2005
Registration Date 08-18-2006 Next Renewal 08-18-2016

 

152/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Costa Rica TM1064CR00

KINDERMINS

Status: Registered/Granted Application No. 2010-006556 Registration No. 223435
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Food supplements for children consisting primarily
of vitamins and minerals. Diary Dates: Application Date 07-22-2010 Registration
Date 12-14-2012 Next Renewal 12-14-2022                     Trademark Costa Rica
TM1049CR00

LIFTOFF

Status: Registered/Granted Application No. 2005-0009631 Registration No. 164297
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 12-15-2005
Registration Date 12-01-2006 Next Renewal 12-01-2016                    
Trademark Costa Rica TM1010CR00

NITEWORKS

Status: Registered/Granted Application No. 2005-0002303 Registration No. 155837
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 03-31-2005
Registration Date 01-26-2006 Next Renewal 01-26-2016

 

153/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Costa Rica TM1010CR01

NITEWORKS

Status: Registered/Granted Application No. 2010-0001099 Registration No. 201935
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Dietetic substances for medical purposes. Diary
Dates: Application Date 02-11-2010 Registration Date 06-30-2010 Next Renewal
06-30-2020                     Trademark Costa Rica TM1021CR00

NOURIFUSION

Status: Registered/Granted Application No. 2005-0002304 Registration No. 155838
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 03-31-2005
Registration Date 01-26-2006 Next Renewal 01-26-2016                    
Trademark Costa Rica TM1021CR01

NOURIFUSION

Status: Registered/Granted Application No. 2005-0002305 Registration No. 155854
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Diary Dates: Application Date 03-31-2005
Registration Date 01-26-2006 Next Renewal 01-26-2016                    
Trademark Costa Rica TM1082CR00

NRG

Status: Registered/Granted Application No. Registration No. 127961 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Dietary and nutritional supplements. Diary Dates: Registration Date
01-26-2001 Next Renewal 01-26-2021

 

154/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Costa Rica TM1082CR01

NRG

Status: Registered/Granted Application No. Registration No. 127950 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 Herbal teas. Diary Dates: Registration Date 01-26-2001 Next Renewal
01-26-2021                     Trademark Costa Rica TM1542CR00

PROLESSA

Status: Registered/Granted Application Type: Without Priority Registration No.
229254 Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Dietary supplement in powder form composed primarily of fatty acids and oils,
none of which are related to bones, diseases or bone disorders, the prevention
and treatment of diseases or bone disorders, or any related conditions or
disorders. Diary Dates: Registration Date 08-05-2013 Next Renewal 08-05-2023  
                  Trademark Costa Rica TM1037CR00

RADIANT C

Status: Pending Application No. 2005/009636 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Diary
Dates: Application Date 12-15-2005                     Trademark Costa Rica
TM1038CR00

Ring of Leaves device

Status: Registered/Granted Application No. 2005-0002094 Registration No. 155835
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 03-17-2005
Registration Date 01-26-2006 Next Renewal 01-26-2016

 

155/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Costa Rica TM1038CR01

Ring of Leaves device

Status: Registered/Granted Application No. 2005-0002095 Registration No. 155834
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Diary Dates: Application Date 03-17-2005
Registration Date 01-26-2006 Next Renewal 01-26-2016                    
Trademark Costa Rica TM1038CR02

Ring of Leaves device

Status: Registered/Granted Application No. 2005-0002096 Registration No. 155859
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Tea, preparations for herbal tea drinks. Diary
Dates: Application Date 03-17-2005 Registration Date 01-26-2006 Next Renewal
01-26-2016                     Trademark Costa Rica TM1038CR03

Ring of Leaves device

Status: Registered/Granted Application No. 2005-0002097 Registration No. 155858
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 03-17-2005
Registration Date 01-26-2006 Next Renewal 01-26-2016                    
Trademark Costa Rica TM1038CR04

Ring of Leaves device

Status: Registered/Granted Application No. 2005-0002098 Registration No. 155857
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Diary Dates: Application Date 03-17-2005
Registration Date 01-26-2006 Next Renewal 01-26-2016

 

156/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Costa Rica TM1040CR03

SHAPEWORKS

Status: Registered/Granted Application No. 2005-0002091 Registration No. 155862
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Diary Dates: Application Date 03-17-2005
Registration Date 01-26-2006 Next Renewal 01-26-2016                    
Trademark Costa Rica TM1040CR04

SHAPEWORKS

Status: Registered/Granted Application No. 2005-0002092 Registration No. 155861
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 03-17-2005
Registration Date 01-26-2006 Next Renewal 01-26-2016                    
Trademark Costa Rica TM1040CR00

SHAPEWORKS

Status: Registered/Granted Application No. 2005-0002089 Registration No. 155864
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 03-17-2005
Registration Date 01-26-2006 Next Renewal 01-26-2016

 

157/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Costa Rica TM1040CR01

SHAPEWORKS

Status: Registered/Granted Application No. 2005-0002090 Registration No. 155863
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Diary Dates: Application Date 03-17-2005
Registration Date 01-26-2006 Next Renewal 01-26-2016                    
Trademark Costa Rica TM1040CR02

SHAPEWORKS

Status: Registered/Granted Application No. 2005-002093 Registration No. 155860
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Diary Dates: Application Date 03-17-2005
Registration Date 01-26-2006 Next Renewal 01-26-2016                    
Trademark Costa Rica TM1007CR00

SKIN ACTIVATOR

Status: Registered/Granted Application No. 2005-0009637 Registration No. 161533
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 12-15-2005
Registration Date 08-18-2006 Next Renewal 08-18-2016                    
Trademark Costa Rica TM1089CR00

SOFT GREEN

Status: Pending Application No. 2009-3334 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Diary
Dates: Application Date 05-04-2009

 

158/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Costa Rica TM1024CR00

THERMO-BOND

Status: Registered/Granted Application No. Registration No. 123659 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Dietary and nutritional supplements, all consisting of vitamins,
minerals, herbs, fiber and protein, all in tablet, liquid, capsule or powder
form. Diary Dates: Registration Date 01-17-2001 Next Renewal 01-17-2021         
           Trademark Costa Rica TM1025CR00

THERMOJETICS

Status: Registered/Granted Application No. Registration No. 123662 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Dietary and nutritional supplements, all consisting of vitamins,
minerals, herbs, fiber and protein, all in tablet, liquid, capsule or powder
form. Diary Dates: Registration Date 01-17-2001 Next Renewal 01-17-2021         
           Trademark Costa Rica TM1025CR01

THERMOJETICS

Status: Registered/Granted Application No. Registration No. 123651 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 Herbal teas. Diary Dates: Registration Date 01-17-2001 Next Renewal
01-17-2021                     Trademark Costa Rica TM1027CR03

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 123719 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Products for skin care, especially cleansers, moisturizers, toners,
astringents, face masks, body and face screens, facial creams, eye creams, body
lotions, creams for body toning, body oils, body lotions, bath gels and salts,
perfumes and colognes. Diary Dates: Registration Date 02-05-2001 Next Renewal
02-05-2021

 

159/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Costa Rica TM1027CR02

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 123700 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 32 List
of Goods 32 Non-alcoholic fruit beverages. Diary Dates: Registration Date
02-05-2001 Next Renewal 02-05-2021                     Trademark Costa Rica
TM1027CR00

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 123728 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Dietary and nutritional supplements, all consisting of vitamins,
minerals, herbs, fiber and protein, all in tablet, liquid, capsule or powder
form. Diary Dates: Registration Date 02-05-2001 Next Renewal 02-05-2021         
           Trademark Costa Rica TM1027CR01

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 123729 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 Herbal teas. Diary Dates: Registration Date 02-05-2001 Next Renewal
02-05-2021                     Trademark Costa Rica TM1033CR00

TRI-SHIELD

Status: Registered/Granted Application No. 2005-0009634 Registration No. 161535
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 12-15-2005
Registration Date 08-18-2006 Next Renewal 08-18-2016

 

160/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Croatia TM1031HR00

CELL-U-LOSS

Status: Registered/Granted Application No. Z20011579A Registration No. Z20011579
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Food and dietary supplements consisting of vitamins
and minerals in tablet form. Diary Dates: Application Date 10-11-2001
Registration Date 05-14-2002 Next Renewal 10-11-2021                    
Trademark Croatia TM1080HR00

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. Z20000730A Registration No. Z20000730
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 32 List of Goods 05 Food and dietary supplements consisting
of vitamins, minerals, herbs, fiber and protein in the form of tablets, liquid,
capsule or powder form. 29 Diet foods made from processed fruits and vegetables
(not for medical purposes). 30 Teas. 32 Powdered protein, amino acids, vitamins,
minerals and herbs for making beverages. Diary Dates: Application Date
05-23-2000 Registration Date 07-11-2001 Next Renewal 05-23-2020               
     Trademark Croatia TM1446HR00

H30 PRO

Status: Registered/Granted Application No. Z20111531A Registration No. Z20111531
Application Type: Without Priority Classes: 32 List of Goods 32 Beers; mineral
and aerated waters and other non-alcoholic drinks; fruit drinks and fruit
juices; syrups and other preparations for making beverages. Diary Dates:
Application Date 08-29-2011 Registration Date 08-29-2011 Next Renewal 08-29-2021

 

161/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Croatia TM1001HR00

HERBALIFE

Status: Registered/Granted Application No. Ž981330A Registration No. Ž981330
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 Products of this class, especially for
hair shampoos, preparations for rinsing hair, regeneration of hair, preparations
for cleaning the skin, moisturizing products for skin, face creams, body creams,
shaving creams, sun oils and lotions for sunbathing. 05 Products of this class,
especially food and dietary supplements consisting of vitamins, minerals, herbs,
fiber and protein in the form of tablets, liquid, capsule or powder form. 30
Products of this class, especially tea. 32 Products of this class, especially
fruit juices and fruit drinks, powdered proteins, amino acids, vitamins,
minerals and herbs for preparing beverages (for non-medical purposes). Diary
Dates: Application Date 10-23-1998 Registration Date 01-19-1999 Next Renewal
10-23-2018                     Trademark Croatia TM1001HR01

HERBALIFE

Status: Registered/Granted Application No. Z20060299A Registration No. Z20060299
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 09, 10, 14, 16, 18, 21, 25, 28, 29, 30, 32, 35, 41, 42 List of
Goods 03 Soaps; perfumery products, essential oils, beauty products, hair
lotions, hair care products, dental care products, shampoos, regenerators for
the formation of hair; sprays, gels and pomades, face creams, lotions, gels,
milk for cosmetic purposes, beauty mask, means for removing skin epithelium,
toners and sprays for cosmetic products, hand lotions, creams, gels and means of
rubbing, body creams, lotions, washing agents, gels, shaving products for men,
fragrances; supports abrasives or resources to pull the skin epithelium, skin
bleaching products, skin care products. 09 Audio and video tapes, discs and
plates, machine-readable cards for personal identification card to access the
business account; electronic publications. 10 Electronic devices for the
analysis of health and condition of man; devices for massage. 14 16 18 21 25 28
29 30 32 35 41 42 Diary Dates: Application Date 02-22-2006 Registration Date
03-20-2007 Next Renewal 02-22-2016

 

162/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Croatia TM1006HR01

HERBALIFE & Design

Status: Registered/Granted Application No. Ž981331A Registration No. Ž981331
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 Products in this class, especially hair
shampoos, hair rinses, hair conditioners, skin cleansing preparations,
moisturizers, body creams, shaving creams, tanning oils and tanning lotion. 05
Products in this class, especially food and dietary supplements consisting of
vitamins, minerals, herbs, fiber and protein, in the form of tablets, liquids,
capsules or powder. 30 Products in this class, especially tea. 32 Products in
this class, especially fruit juices and fruit drinks, protein powders, amino
acids, vitamins, minerals and herbs for making beverages (for non-medical
purposes). Diary Dates: Application Date 10-23-1998 Registration Date 01-18-1999
Next Renewal 10-23-2018                     Trademark Croatia TM1006HR00

HERBALIFE & Design

Status: Registered/Granted Application No. Z20060300A Registration No. Z20060300
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 09, 10, 14, 16, 18, 21, 25, 28, 29, 30, 32, 35, 41, 42 List of
Goods 03 Soaps; perfumery products; essential oils; cosmetics; hair lotions;
hair care products; dental care products; shampoos; conditioners; styling
sprays, gels and creams; face cream, lotions, gels; milk for cosmetic purposes;
beauty masks; toners and sprays for cosmetics; hand lotions, creams and gels;
body creams and lotions; detergents; shaving products for men, perfumes; skin
bleaching products; skin care products. 09 Audio and video tapes, discs and
plates; machine-readable cards for personal identification cards to access
business accounts; electronic publications. 10 14 16 18 21 25 28 29 30 32 35 41
42 Diary Dates: Application Date 02-22-2006 Registration Date 03-20-2007 Next
Renewal 02-22-2016                     Trademark Croatia TM1020HR00

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. Z20060302A Registration No. Z20060302
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35, 41 List of Goods 35 41 Diary Dates: Application Date 02-22-2006
Registration Date 03-20-2007 Next Renewal 02-22-2016

 

163/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Croatia TM1016HR00

HERBALIFELINE

Status: Registered/Granted Application No. Z20011580A Registration No. Z20011580
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 10-11-2001
Registration Date 05-14-2002 Next Renewal 10-11-2021                    
Trademark Croatia TM1016HR01

HERBALIFELINE

Status: Registered/Granted Application No. Z20060301A Registration No. Z20060301
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 02-22-2006
Registration Date 03-20-2007 Next Renewal 02-22-2016                    
Trademark Croatia TM1049HR00

LIFTOFF

Status: Registered/Granted Application No. Z20060304A Registration No. Z20060304
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29, 30, 32 List of Goods 29 30 32 Diary Dates: Application Date
02-22-2006 Registration Date 11-10-2006 Next Renewal 02-22-2016

 

164/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Croatia TM1010HR00

NITEWORKS

Status: Registered/Granted Application No. Z20060305A Registration No. Z20060305
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 02-22-2006
Registration Date 11-10-2006 Next Renewal 02-22-2016                    
Trademark Croatia TM1021HR00

NOURIFUSION

Status: Registered/Granted Application No. Z20060306A Registration No. Z20060306
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 30 List of Goods 03 30 Diary Dates: Application Date 02-22-2006
Registration Date 03-26-2007 Next Renewal 02-22-2016                    
Trademark Croatia TM1037HR00

RADIANT C

Status: Registered/Granted Application No. Z20060307A Registration No. Z20060307
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 02-22-2006
Registration Date 11-10-2006 Next Renewal 02-22-2016                    
Trademark Croatia TM1038HR00

Ring of Leaves device

Status: Registered/Granted Application No. Z20060310A Registration No. Z20060310
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 35, 41, 44 List of Goods 05 29 30 35 41 44 Diary Dates:
Application Date 02-22-2006 Registration Date

03-20-2007

Next Renewal 02-22-2016

 

165/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

               Trademark Croatia TM1040HR00

SHAPEWORKS

Status: Registered/Granted Application No. Z20060308A Registration No. Z20060308
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 35, 41, 44 List of Goods 05 29 30 35 41 44 Diary Dates:
Application Date 02-22-2006 Registration Date 03-20-2007 Next Renewal 02-22-2016
                    Trademark Croatia TM1007HR00

SKIN ACTIVATOR

Status: Registered/Granted Application No. Z20060309A Registration No. Z20060309
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 02-22-2006
Registration Date 11-10-2006 Next Renewal 02-22-2016                    
Trademark Croatia TM1025HR00

THERMOJETICS

Status: Registered/Granted Application No. Z20000729A Registration No. Z20000729
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 32 List of Goods 05 Food and dietary supplements consisting
of vitamins, minerals, herbs, fiber and protein in the form of tablets, liquid,
capsule or powder form. 29 Diet foods made from processed fruits and vegetables
(not for medical purposes). 30 Teas. 32 Powdered protein, amino acids, vitamins,
minerals and herbs for making beverages. Diary Dates: Application Date
05-23-2000 Registration Date 07-11-2001 Next Renewal 05-23-2020

 

166/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

               Trademark Croatia TM1027HR00

Tri-Leaf Design

Status: Registered/Granted Application No. Z20060311A Registration No. Z20060311
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 09, 10, 14, 16, 18, 21, 25, 28, 29, 30, 32, 35, 41, 42 List of
Goods 03 09 10 14 16 18 21 25 28 29 30 32 35 41 42 Diary Dates: Application Date
02-22-2006 Registration Date 03-20-2007 Next Renewal 02-22-2016               
     Trademark Cyprus TM1080CY05

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 53937 Registration No. 53937
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietetic supplements, all
consisting of vitamins, minerals, herbs, plant fibre and proteins, all in the
form of tablets, liquid, capsules or powder. Diary Dates: Application Date
08-19-1999 Registration Date 05-28-2004 Next Renewal 08-19-2020

 

167/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Cyprus TM1001CY05

HERBALIFE

Status: Registered/Granted Application No. 53935 Registration No. 53935
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements, comprising of
vitamins, mineral elements, herbs, vegetable threads and proteins, in tablets,
liquid form, capsules or powder. Diary Dates: Application Date 08-19-1999
Registration Date 03-24-2004 Next Renewal 08-19-2020                    
Trademark Cyprus TM1016CY05

HERBALIFELINE

Status: Registered/Granted Application No. 59963 Registration No. 59963
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietetic foodstuff supplements.
Diary Dates: Application Date 05-02-2001 Registration Date 08-23-2005 Next
Renewal 05-02-2022                     Trademark Cyprus TM1007CY03

SKIN ACTIVATOR

Status: Registered/Granted Application No. 61304 Registration No. 61304
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Facial cream, eye cream and body lotion. Diary
Dates: Application Date 10-02-2001 Registration Date 06-30-2006 Next Renewal
10-02-2022                     Trademark Cyprus TM1025CY05

THERMOJETICS

Status: Registered/Granted Application No. 53938 Registration No. 53938
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietetic supplements, all
consisting of vitamins, minerals, herbs, plant fibre and proteins, all in the
form of tablets, liquid, capsules or powder. Diary Dates: Application Date
08-19-1999 Registration Date 05-28-2004 Next Renewal 08-19-2020

 

168/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Cyprus TM1027CY05

Tri-Leaf Design

Status: Registered/Granted Application No. 53936 Registration No. 53936
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietetic supplements, all
consisting of vitamins, minerals, herbs, plant fibre and proteins, all in the
form of tablets, liquid, capsules or powder. Diary Dates: Application Date
08-19-1999 Registration Date 05-28-2004 Next Renewal 08-19-2020               
     Trademark Czech Republic TM1031CZ00

CELL-U-LOSS

Status: Registered/Granted Application No. 116410 Registration No. 210338
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamins and mineral substances. Diary Dates:
Application Date 11-05-1996 Registration Date 06-29-1998 Next Renewal 11-05-2016
                    Trademark Czech Republic TM1068CZ00

DERMAJETICS

Status: Registered/Granted Application No. 92233 Registration No. 192076
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 08-30-1994
Registration Date 07-24-1996 Next Renewal 08-30-2014                    
Trademark Czech Republic TM1030CZ00

DINOMINS

Status: Registered/Granted Application No. 114918 Registration No. 207724
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 09-17-1996
Registration Date 02-25-1998 Next Renewal 09-17-2016

 

169/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Czech Republic TM1080CZ00

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 91694 Registration No. 194264
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 05 30 32 Diary Dates: Application Date
08-04-1994 Registration Date 10-23-1996 Next Renewal 08-04-2014               
     Trademark Czech Republic TM1001CZ00

HERBALIFE

Status: Registered/Granted Application No. 68945 Registration No. 179635
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 39 List of Goods 03 05 39 Diary Dates: Application Date
06-01-1992 Registration Date 09-15-1994 Next Renewal 06-01-2022               
     Trademark Czech Republic TM1001CZ01

HERBALIFE

Status: Registered/Granted Application No. 85190 Registration No. 190329
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 32 List of Goods 05 Vitamins, minerals and herbs for making
beverages. 32 Fruit juices, fruit juices, fruit drinks, protein powder for
making beverages. Diary Dates: Application Date 12-15-1993 Registration Date
05-20-1996 Next Renewal 12-15-2023

 

170/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Czech Republic TM1006CZ00

HERBALIFE & Design

Status: Registered/Granted Application No. 68944 Registration No. 179634
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 39 List of Goods 03 05 39 Diary Dates: Application Date
06-01-1992 Registration Date 09-15-1994 Next Renewal 06-01-2022               
     Trademark Czech Republic TM1006CZ01

HERBALIFE & Design

Status: Registered/Granted Application No. 85189 Registration No. 190328
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 32 List of Goods 05 Nutritional supplements consisting of vitamins,
minerals and herbs, all in tablet form. 32 Fruit juice and fruit drinks,
powdered protein, vitamins, minerals and herbs for making beverages. Diary
Dates: Application Date 12-15-1993 Registration Date 05-20-1996 Next Renewal
12-15-2023                     Trademark Czech Republic TM1164CZ00

HERBALIFE RADIANT C

Status: Registered/Granted Application No. 189611 Registration No. 260353
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Products for skin care for face and body, including
creams, lotions, cleansers, peeling products, moisturizers and fresheners,
shampoos, conditioners and products for the treatment and styling agents. Diary
Dates: Application Date 03-13-2003 Registration Date 01-26-2004 Next Renewal
03-13-2023

 

171/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Czech Republic TM1016CZ00

HERBALIFELINE

Status: Registered/Granted Application No. 139100 Registration No. 224038
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietetic supplements composed of
vitamins, minerals and herbs. Diary Dates: Application Date 01-14-1999
Registration Date 04-19-2000 Next Renewal 01-14-2019                    
Trademark Czech Republic TM1064CZ00

KINDERMINS

Status: Registered/Granted Application No. 129427 Registration No. 216598
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 01-22-1998
Registration Date 03-29-1999 Next Renewal 01-22-2018                    
Trademark Czech Republic TM1062CZ00

NATURE’S MIRROR

Status: Registered/Granted Application No. 104886 Registration No. 199712
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 10-16-1995
Registration Date 04-29-1997 Next Renewal 10-16-2015                    
Trademark Czech Republic TM1042CZ00

THERMO COMPLETE

Status: Registered/Granted Application No. 193186 Registration No. 263735
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29, 30 List of Goods 29 30 Diary Dates: Application Date 06-26-2003
Registration Date 05-26-2004 Next Renewal 06-26-2023

 

172/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Czech Republic TM1045CZ00

VegetACE

Status: Registered/Granted Application No. 135902 Registration No. 221023
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 09-11-1998
Registration Date 10-27-1999 Next Renewal 09-11-2018                    
Trademark Czech Republic TM1032CZ00

XTRA-CAL

Status: Registered/Granted Application No. 166591 Registration No. 242330
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Diary Dates: Application Date 04-19-2001
Registration Date 03-22-2002 Next Renewal 04-19-2021                    
Trademark Denmark TM1031DK00

CELL-U-LOSS

Status: Registered/Granted Application No. VA 1983 03343 Registration No. VR
1984 02550 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Especially vitamin and mineral
preparations (medicinal), herbs for medical use, medical linseed and analgesics.
Diary Dates: Application Date 07-06-1983 Registration Date 07-13-1984 Next
Renewal 07-13-2014

 

173/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Denmark TM1068DK00

DERMAJETICS

Status: Closed/Registered Application No. VA 1994 06030 Registration No. VR 1996
04664 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 03 List of Goods 03 Diary Dates: Application Date 08-31-1994
Registration Date 08-16-1996                     Trademark Denmark TM1080DK00

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. VA 1995 02517 Registration No. VR
1995 07222 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03, 05, 30, 32 List of Goods 03 05 30 32 Diary
Dates: Application Date 03-30-1995 Registration Date 10-27-1995 Next Renewal
10-27-2015                     Trademark Denmark TM1001DK00

HERBALIFE

Status: Registered/Granted Application No. VA 1983 02197 Registration No. VR
1986 01094 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03, 05, 29 List of Goods 03 05 Vitamin preparations
and mineral preparations, (medicinal) herbs for medical use, medical linseed and
analgesics. 29 Diary Dates: Application Date 05-05-1983 Registration Date
05-02-1986 Next Renewal 05-02-2016                     Trademark Denmark
TM1001DK01

HERBALIFE

Status: Registered/Granted Application No. VA 1992 01696 Registration No. VR
1995 02875 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03, 05 List of Goods 03 Cosmetics, especially
shampoos, rinses, hair conditioner, cleaning fluids to skin moisturizers and
lotions, facial creams and sun lotions. 05 Sanitary preparations; vitamin and
mineral preparations (medicinal); dietetic substances adapted for medical use;
herbs for medical use; homeopathic vitamin and mineral acids, fatty acids for
dietary use (not included in other classes); medicinal herbal and fiber products
and dietary protein products in tablet, capsule or powder form or in liquid
form. Diary Dates: Application Date 03-09-1992 Registration Date 05-12-1995 Next
Renewal 05-12-2015

 

174/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Denmark TM1001DK02

HERBALIFE

Status: Registered/Granted Application No. VA 1994 08633 Registration No. VR
1996 03982 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 25, 30, 32 List of Goods 25 Clothing, footwear and
headgear. 30 Herbal teas, not medicinal. 32 Powdered proteins, amino acids,
vitamins, minerals and herbs, not medicinal, for the manufacture of beverages.
Diary Dates: Application Date 12-08-1994 Registration Date 07-05-1996 Next
Renewal 07-05-2016                     Trademark Denmark TM1006DK00

HERBALIFE & Design

Status: Registered/Granted Application No. VA 1992 01695 Registration No. VR
1995 02874 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03, 05, 44 List of Goods 03 05 44 Diary Dates:
Application Date 03-09-1992 Registration Date 05-12-1995 Next Renewal 05-12-2015
                    Trademark Denmark TM1016DK00

HERBALIFELINE

Status: Registered/Granted Application No. VA 1983 03344 Registration No. VR
1984 02551 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Diary Dates: Application Date
07-06-1983 Registration Date 07-13-1984 Next Renewal 07-13-2014

 

175/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Denmark TM1025DK00

THERMOJETICS

Status: Registered/Granted Application No. VA 1994 01715 Registration No. VR
1994 04007 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03, 05 List of Goods 03 05 Diary Dates: Application
Date 03-07-1994 Registration Date 06-17-1994 Next Renewal 06-17-2014           
         Trademark Denmark TM1025DK01

THERMOJETICS

Status: Registered/Granted Application No. VA 1994 02236 Registration No. VR
1994 07077 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 30, 32 List of Goods 30 32 Diary Dates: Application
Date 03-23-1994 Registration Date 10-21-1994 Next Renewal 10-21-2014           
         Trademark Denmark TM1027DK00

Tri-Leaf Design

Status: Registered/Granted Application No. VA 1994 06502 Registration No. VR
1995 01499 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03, 05, 16, 25, 30, 32 List of Goods 03 05 16 25 30
32 Diary Dates: Application Date 09-20-1994 Registration Date 03-03-1995 Next
Renewal 03-03-2015

 

176/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Dominican Republic TM1034DO00

CELL ACTIVATOR

Status: Registered/Granted Application No. 2007-39653 Registration No. 164802
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Supplementary nutritional foods in tablets,
capsules or powder. Diary Dates: Application Date 10-24-2007 Registration Date
12-31-2007 Next Renewal 12-31-2017                     Trademark Dominican
Republic TM1031DO00

CELL-U-LOSS

Status: Pending Application No. 2007-39654 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Diary
Dates: Application Date 10-24-2007                     Trademark Dominican
Republic TM1068DO00

DERMAJETICS

Status: Registered/Granted Application No. Registration No. 74414 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Diary Dates: Registration Date 10-15-1994 Next Renewal 10-15-2014  
                  Trademark Dominican Republic TM1001DO01

HERBALIFE

Status: Registered/Granted Application No. 2006-104374 Registration No. 159118
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 32, 42, 44 List of Goods 05 Dietary supplements for
non-medical use consisting of herbal compounds, vitamins, minerals, marine
lipids or ingredients of marine plants. 29 Snack foods made primarily of
protein; mix for soups, food protein powder. 30 Herbal tea and preparations for
making herbal tea. 32 Non-alcoholic beverages and preparations for making
non-alcoholic beverages. 42 Information services on human nutrition and weight
management, information service on the operation of small business. 44
Information services on human nutrition and weight management, information
service on the operation of small business. Diary Dates: Application Date
11-09-2006 Registration Date 03-01-2007 Next Renewal 03-01-2017

 

177/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Dominican Republic TM1001DO00

HERBALIFE

Status: Registered/Granted Application No. Registration No. 55835 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Products of shampoo and conditioner for hair, skin cleansers, facial
creams, moisturizers and shaving creams. Diary Dates: Registration Date
01-15-1993 Next Renewal 01-15-2023                     Trademark Dominican
Republic TM1006DO00

HERBALIFE & Design

Status: Registered/Granted Application No. Registration No. 55813 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Diary Dates: Registration Date 01-15-1993 Next Renewal 01-15-2023  
                  Trademark Dominican Republic TM1090DO00

HERBALIFE CELLULAR NUTRITION

Status: Registered/Granted Application No. Registration No. 72645 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Registration Date 07-15-1994 Next Renewal 07-15-2014  
                  Trademark Dominican Republic TM1090DO01

HERBALIFE CELLULAR NUTRITION

Status: Registered/Granted Application No. Registration No. 73111 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 32 List
of Goods 32 Diary Dates: Registration Date 07-15-1994 Next Renewal 07-15-2014

 

178/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Dominican Republic TM1092DO00

HERBALIFE CELLULAR NUTRITION & Design

Status: Registered/Granted Application No. Registration No. 71739 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Registration Date 07-15-1994 Next Renewal 07-15-2014  
                  Trademark Dominican Republic TM1092DO01

HERBALIFE CELLULAR NUTRITION & Design

Status: Registered/Granted Application No. Registration No. 73115 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 32 List
of Goods 32 Diary Dates: Registration Date 07-15-1994 Next Renewal 07-15-2014  
                  Trademark Dominican Republic TM1195DO00

HERBALIFE COMPLEJO MULTIVITAMINICO - FORMULA 2

Status: Registered/Granted Application No. 2009-7125 Registration No. 174407
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical and veterinary preparations;
sanitary preparations for medical purposes; dietetic substances adapted for
medical use, food for babies; plasters, materials for dressings; material for
stopping teeth, dental wax; disinfectants; preparations for destroying vermin;
fungicides, herbicides. Diary Dates: Application Date 04-01-2009 Registration
Date 06-01-2009 Next Renewal 06-01-2019

 

179/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Dominican Republic TM1500DO00

HERBALIFE FORMULA 1 BATIDO NUTRICIONAL CANELA Y ESPECIAS

Status: Registered/Granted Application No. 2011-27035 Registration No. 196280
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 32 List of Goods 05 Pharmaceutical and veterinary preparations;
sanitary preparations for medical purposes; dietetic substances for adapted for
medical use, food for babies; plasters, materials for dressings; material for
stopping teeth; dental wax; disinfectants; preparations for destroying vermin;
fungicides, herbicides. 32 Preparations for making non-alcoholic beverages.
Diary Dates: Application Date 11-07-2011 Registration Date 07-17-2012 Next
Renewal 07-17-2022                     Trademark Dominican Republic TM1495DO05

HERBALIFE FORMULA 1 BATIDO NUTRICIONAL COOKIES & CREAM

Status: Registered/Granted Application No. 2011-26779 Registration No. 196305
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 32 List of Goods 05 Pharmaceutical and veterinary preparations;
sanitary preparations for medical purposes; dietetic substances for adapted for
medical use, food for babies; plasters, materials for dressings; material for
stopping teeth; dental wax; disinfectants; preparations for destroying vermin;
fungicides, herbicides. 32 Preparations for making non-alcoholic beverages.
Diary Dates: Application Date 11-07-2011 Registration Date 07-17-2012 Next
Renewal 07-17-2022                     Trademark Dominican Republic TM1496DO00

HERBALIFE FORMULA 1 BATIDO NUTRICIONAL SABOR CHOCOLATE

Status: Pending Application No. 2011-26781 Registration No. 196299 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05, 32
List of Goods 05 Pharmaceutical and veterinary preparations; sanitary
preparations for medical purposes; dietetic substances for adapted for medical
use, food for babies; plasters, materials for dressings; material for stopping
teeth; dental wax; disinfectants; preparations for destroying vermin;
fungicides, herbicides. 32 Preparations for making non-alcoholic beverages.
Diary Dates: Application Date 11-07-2011 Next Renewal 07-17-2022               
     Trademark Dominican Republic TM1497DO00

HERBALIFE FORMULA 1 BATIDO NUTRICIONAL SABOR FRESA

Status: Registered/Granted Application No. 2011-26780 Registration No. 197575
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 32 List of Goods 05 Pharmaceutical and veterinary preparations;
sanitary preparations for medical purposes; dietetic substances for adapted for
medical use, food for babies; plasters, materials for dressings; material for
stopping teeth; dental wax; disinfectants; preparations for destroying vermin;
fungicides, herbicides. 32 Preparations for making non-alcoholic beverages.
Diary Dates: Application Date 11-07-2011 Registration Date 08-30-2012 Next
Renewal 08-30-2022

 

180/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Dominican Republic TM1498DO00

HERBALIFE FORMULA 1 BATIDO NUTRICIONAL SABOR PIÑA COLADA

Status: Registered/Granted Application No. 2011-26778 Registration No. 196303
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 32 List of Goods 05 Pharmaceutical and veterinary preparations;
sanitary preparations for medical purposes; dietetic substances for adapted for
medical use, food for babies; plasters, materials for dressings; material for
stopping teeth; dental wax; disinfectants; preparations for destroying vermin;
fungicides, herbicides.

32

Preparations for making non-alcoholic beverages. Diary Dates: Application Date
11-07-2011 Registration Date 07-17-2012 Next Renewal 07-17-2022               
     Trademark Dominican Republic TM1499DO00

HERBALIFE FORMULA 1 BATIDO NUTRICIONAL SABOR VAINILLA

Status: Registered/Granted Application No. 2011-26777 Registration No. 196302
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 32 List of Goods 05 Pharmaceutical and veterinary preparations;
sanitary preparations for medical purposes; dietetic substances for adapted for
medical use, food for babies; plasters, materials for dressings; material for
stopping teeth; dental wax; disinfectants; preparations for destroying vermin;
fungicides, herbicides. 32 Preparations for making non-alcoholic beverages.
Diary Dates: Application Date 11-07-2011 Registration Date 07-17-2012 Next
Renewal 07-17-2022                     Trademark Dominican Republic TM1492DO03

HERBALIFE HERBAL ALOE ACONDICIONADOR FORTIFICANTE

Status: Registered/Granted Application No. 2011-21427 Registration No. 191567
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Hare care products; conditioners. Diary Dates:
Application Date 09-02-2011 Registration Date 11-30-2011 Next Renewal 11-30-2021

 

181/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Dominican Republic TM1487DO00

HERBALIFE HERBAL ALOE CONCENTRATE

Status: Application Type: Without Priority Applicant: Herbalife International,
Inc.                     Trademark Dominican Republic TM1488DO00

HERBALIFE HERBAL ALOE CONCENTRATE

Status: Registered/Granted Registration No. 172891 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32
Diary Dates: Application Date 12-28-2008 Registration Date 03-18-2009 Next
Renewal 03-18-2019                     Trademark Dominican Republic TM1491DO03

HERBALIFE HERBAL ALOE CREMA PARA MANOS Y CUERPO

Status: Registered/Granted Application No. 2011-21428 Registration No. 191571
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Creams for the hands and body. Diary Dates:
Application Date 09-02-2011 Registration Date 11-30-2011 Next Renewal 11-30-2021
                    Trademark Dominican Republic TM1489DO03

HERBALIFE HERBAL ALOE GEL REFRESCANTE CORPORAL

Status: Registered/Granted Application No. 2011-21430 Registration No. 191572
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Gels and lotions for the face and body. Diary
Dates: Application Date 09-02-2011 Registration Date 11-30-2011 Next Renewal
11-30-2021

 

182/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Dominican Republic TM1493DO03

HERBALIFE HERBAL ALOE JABÓN DE TOCADOR

Status: Registered/Granted Application No. 2011-21426 Registration No. 191570
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Soaps for the face and body; cleansers for the face
and body. Diary Dates: Application Date 09-02-2011 Registration Date 11-30-2011
Next Renewal 11-30-2021                     Trademark Dominican Republic
TM1490DO03

HERBALIFE HERBAL ALOE JABÓN LÍQUIDO PARA MANOS Y CUERPO

Status: Registered/Granted Application No. 2011-21429 Registration No. 191584
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Soaps; lotions for the hands and body. Diary Dates:
Application Date 09-02-2011 Registration Date 11-30-2011 Next Renewal 11-30-2021
                    Trademark Dominican Republic TM1494DO03

HERBALIFE HERBAL SHAMPOO FORTIFICANTE

Status: Registered/Granted Application No. 2011-21431 Registration No. 191569
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Hair care products; shampoos. Diary Dates:
Application Date 09-02-2011 Registration Date 11-30-2011 Next Renewal 11-30-2021
                    Trademark Dominican Republic TM1198DO00

HERBALIFE MEZCLA PARA BEBIDA NUTRICIONAL SABOR CHOCOLATE - FORMULA 1

Status: Registered/Granted Application No. 2009-7126 Registration No. 174673
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical and veterinary preparations;
sanitary preparations for medical purposes; dietetic substances adapted for
medical use, food for babies; plasters, materials for dressings; material for
stopping teeth, dental wax; disinfectants; preparations for destroying vermin;
fungicides, herbicides. Diary Dates: Application Date 04-01-2009 Registration
Date 06-16-2009 Next Renewal 06-16-2019

 

183/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Dominican Republic TM1201DO00

HERBALIFE MEZCLA PARA BEBIDA NUTRICIONAL SABOR FRESA - FORMULA 1

Status: Registered/Granted Application No. 2009-7127 Registration No. 174579
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical and veterinary preparations;
sanitary preparations for medical purposes; dietetic substances adapted for
medical use, food for babies; plasters, materials for dressings; material for
stopping teeth, dental wax; disinfectants; preparations for destroying vermin;
fungicides, herbicides. Diary Dates: Application Date 04-01-2009 Registration
Date 06-16-2009 Next Renewal 06-16-2019                     Trademark Dominican
Republic TM1209DO00

HERBALIFE MEZCLA PARA BEBIDA NUTRICIONAL SABOR FRUTA TROPICAL - FORMULA 1

Status: Registered/Granted Application No. 2009-24445 Registration No. 178333
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical and veterinary preparations;
sanitary preparations for medical purposes; dietetic substances adapted for
medical use, food for babies; plasters, materials for dressings; material for
stopping teeth, dental wax; disinfectants; preparations for destroying vermin;
fungicides, herbicides. Diary Dates: Application Date 10-16-2009 Registration
Date 12-31-2009 Next Renewal 12-31-2019                     Trademark Dominican
Republic TM1197DO00

HERBALIFE MEZCLA PARA BEBIDA NUTRICIONAL SABOR VAINILLA - FORMULA 1

Status: Registered/Granted Application No. 2009-7128 Registration No. 174406
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical and veterinary preparations;
sanitary preparations for medical purposes; dietetic substances adapted for
medical use, food for babies; plasters, materials for dressings; material for
stopping teeth, dental wax; disinfectants; preparations for destroying vermin;
fungicides, herbicides. Diary Dates: Application Date 04-01-2009 Registration
Date 06-01-2009 Next Renewal 06-01-2019

 

184/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Dominican Republic TM1484DO00

HERBALIFE NRG

Status: Published Application No. 2011-23216 Registration No. 191946 Application
Type: Without Priority Classes: 05 List of Goods 05 Pharmaceutical and
veterinary preparations; sanitary preparations for medical purposes; dietetic
substances adapted for medical use, food for babies; plasters, materials for
dressings; material for stopping teeth, dental wax; disinfectants; preparations
for destroying vermin; fungicides, herbicides. Diary Dates: Application Date
09-23-2011 Next Renewal 12-16-2021                     Trademark Dominican
Republic TM1199DO00

HERBALIFE PROTEINA EN POLVO PERSONALIZADA

Status: Registered/Granted Application No. 2009-7129 Registration No. 174583
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical and veterinary preparations;
sanitary preparations for medical purposes; dietetic substances adapted for
medical use, food for babies; plasters, materials for dressings; material for
stopping teeth, dental wax; disinfectants; preparations for destroying vermin;
fungicides, herbicides. Diary Dates: Application Date 04-01-2009 Registration
Date 06-16-2009 Next Renewal 06-16-2019                     Trademark Dominican
Republic TM1373DO00

HERBALIFE TE CONCENTRADO DE HIERBAS ORIGINAL

Status: Registered/Granted Application No. 2010-30583 Registration No. 186386
Application Type: Without Priority Classes: 30, 32 List of Goods 30 32 30:
Preparations for making herbal teas 32: Preparations for making non-alcoholic
drinks Diary Dates: Application Date 12-29-2010 Registration Date 03-18-2011
Next Renewal 03-18-2021                     Trademark Dominican Republic
TM1230DO00

Herbalife Xtra-Cal Advanced

Status: Registered/Granted Application No. 2010-14050 Registration No. 182660
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Tablets, containing calcium and vitamins. Diary
Dates: Application Date 06-18-2010 Registration Date 09-15-2010 Next Renewal
09-15-2020

 

185/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Dominican Republic TM1064DO00

KINDERMINS

Status: Pending Application No. Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 05 List of Goods 05 Food supplements for
children consisting mainly of vitamins and minerals. Diary Dates: Application
Date 07-23-2010                     Trademark Dominican Republic TM1049DO00

LIFTOFF

Status: Registered/Granted Application No. Registration No. 168548 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 32 List
of Goods 32 Diary Dates: Registration Date 07-30-2008 Next Renewal 07-30-2018  
                  Trademark Dominican Republic TM1521DO00

Niteworks

Status: Registered/Granted Application No. 2011-28330 Registration No. 193230
Application Type: Without Priority Classes: 32 List of Goods 32 Diary Dates:
Application Date 11-24-2011 Registration Date 02-15-2012 Next Renewal 02-15-2022
                    Trademark Dominican Republic TM1021DO00

NOURIFUSION

Status: Registered/Granted Application No. Registration No. 164979 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 . Diary Dates:

Registration

Date

12-31-2007 Next Renewal 12-31-2017

 

186/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Dominican Republic TM1063DO00

PINSTRIPE

Status: Registered/Granted Application No. Registration No. 74412 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Diary Dates: Registration Date 10-15-1994 Next Renewal 10-15-2014  
                  Trademark Dominican Republic TM1203DO00

PROLESSA DUO

Status: Registered/Granted Application Type: Without Priority Registration No.
198470 Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32
Diary Dates: Registration Date 10-16-2012 Next Renewal 10-16-2022               
     Trademark Dominican Republic TM1037DO00

RADIANT C

Status: Registered/Granted Application No. 2007-39645 Registration No. 170630
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 10-24-2007
Registration Date 11-14-2008 Next Renewal 11-14-2018                    
Trademark Dominican Republic TM1040DO00

SHAPEWORKS

Status: Registered/Granted Application No. 2007-39641 Registration No. 164868
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 32, 44 List of Goods 05 29 30 32 44 Diary Dates:
Application Date 10-24-2007 Registration Date 12-31-2007 Next Renewal 12-31-2017

 

187/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Dominican Republic TM1007DO00

SKIN ACTIVATOR

Status: Registered/Granted Application No. 2007-39646 Registration No. 164747
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 10-24-2007
Registration Date 12-31-2007 Next Renewal 12-31-2017                    
Trademark Dominican Republic TM1089DO00

SOFT GREEN

Status: Registered/Granted Application No. 2009-10614 Registration No. 175065
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Soaps, body and facial lotions, body and facial
gels and jellies, bath and shower oils, deodorants, antiseptic gels and jellies.
Diary Dates: Application Date 05-08-2009 Registration Date 07-16-2009 Next
Renewal 07-16-2019                     Trademark Dominican Republic TM1024DO00

THERMO-BOND

Status: Registered/Granted Application No. 2007-39647 Registration No. 164803
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 10-24-2007
Registration Date 12-31-2007 Next Renewal 12-31-2017

 

188/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Dominican Republic TM1025DO00

THERMOJETICS

Status: Registered/Granted Application No. 2007-39644 Registration No. 164869
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 30 List of Goods 05 30 Diary Dates: Application Date 10-24-2007
Registration Date 12-31-2007 Next Renewal 12-31-2017                    
Trademark Dominican Republic TM1196DO00

THERMOJETICS BEBIDA INSTANTANEA EN POLVO A BASE DE PLANTAS HERBACEAS-ORIGINAL

Status: Registered/Granted Application No. 2009-7130 Registration No. 174569
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical and veterinary preparations;
sanitary preparations for medical purposes; dietetic substances adapted for
medical use, food for babies; plasters, materials for dressings; material for
stopping teeth, dental wax; disinfectants; preparations for destroying vermin;
fungicides, herbicides. Diary Dates: Application Date 04-01-2009 Registration
Date 06-16-2009 Next Renewal 06-16-2019                     Trademark Dominican
Republic TM1200DO00

THERMOJETICS NRG TABLETAS

Status: Registered/Granted Application No. 2009-7131 Registration No. 176014
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical and veterinary preparations;
sanitary preparations for medical purposes; dietetic substances adapted for
medical use, food for babies; plasters, materials for dressings; material for
stopping teeth, dental wax; disinfectants; preparations for destroying vermin;
fungicides, herbicides. Diary Dates: Application Date 04-01-2009 Registration
Date 06-01-2009 Next Renewal 06-01-2019                     Trademark Dominican
Republic TM1027DO00

Tri-Leaf Design

Status: Registered/Granted Application No. 2007-39638 Registration No. 164838
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 32, 44 List of Goods 05 29 30 32 44 Diary Dates:
Application Date 10-24-2007 Registration Date 12-31-2007 Next Renewal 12-31-2017

 

189/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Ecuador TM1034EC05

CELL ACTIVATOR

Status: Registered/Granted Application Type: Without Priority Registration No.
4751-12 Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Nutritional and dietary supplements in tablet or capsule form. Diary Dates:
Registration Date 06-27-2012 Next Renewal 10-28-2020                    
Trademark Ecuador TM1031EC05

CELL-U-LOSS

Status: Registered/Granted Application No. Registration No. 4030-08 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Registration Date 05-06-2008 Next Renewal 05-06-2018  
                  Trademark Ecuador TM1030EC05

DINOMINS

Status: Registered/Granted Application No. Registration No. 5936-00 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates:

Registration

Date

08-30-2000 Next Renewal 08-30-2020

 

190/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Ecuador TM1001EC03

HERBALIFE

Status: Registered/Granted Application No. Registration No. 3556 (formerly
384-96) Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 03 List of Goods 03 Diary Dates: Registration Date 07-18-1996 Next
Renewal 07-18-2016                     Trademark Ecuador TM1001EC29

HERBALIFE

Status: Registered/Granted Application No. Registration No. 3554 (formerly
383-96) Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 29 List of Goods 29 Diary Dates: Registration Date 07-17-1996 Next
Renewal 07-17-2016                     Trademark Ecuador TM1001EC05

HERBALIFE

Status: Registered/Granted Application No. Registration No. 3559 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Registration Date 07-18-1996 Next Renewal 07-18-2016  
                  Trademark Ecuador TM1001EC32

HERBALIFE

Status: Registered/Granted Application No. Registration No. 3557 (formerly
388-96) Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 32 List of Goods 32 Diary Dates: Registration Date 07-17-1996 Next
Renewal 07-17-2016

 

191/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Ecuador TM1006EC3201

HERBALIFE & Design

Status: Registered/Granted Application No. 41029 Registration No. 386-96
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Fruit juices and fruit drinks, powdered protein,
amino acids, vitamins, minerals and herbs for making beverages. Diary Dates:
Application Date 08-18-1993 Registration Date 07-18-1996 Next Renewal 07-18-2016
                    Trademark Ecuador TM1006EC0501

HERBALIFE & Design

Status: Registered/Granted Application No. 34829 Registration No. 962-96
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 All products included in International Class 5,
especially: pharmaceutical, veterinary and sanitary preparations; dietetic
substances adapted for medical use, food for babies; plasters, materials for
dressings; material for stopping teeth, dental wax; disinfectants; preparations
for destroying vermin; fungicides, herbicides. Diary Dates: Application Date
10-16-1992 Registration Date 10-02-1996 Next Renewal 10-02-2016               
     Trademark Ecuador TM1006EC03

HERBALIFE & Design

Status: Registered/Granted Application No. 41023 Registration No. 723-96
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Shampoos, hair rinses and conditioners, skin
cleansers and moisturizers, facial creams, body creams, shaving creams, suntan
oils and lotions. Diary Dates: Application Date 08-18-1993 Registration Date
09-26-1996 Next Renewal 09-26-2016                     Trademark Ecuador
TM1006EC05

HERBALIFE & Design

Status: Registered/Granted Application No. 41022 Registration No. 382-96
Application Type:     Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements and dietary foods, all
consisting of vitamins, minerals, herbs, fiber and protein, all in the form of
tablets, powders or liquids. Diary Dates: Application Date 08-18-1993
Registration Date 07-17-1996 Next Renewal 07-17-2016

 

192/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Ecuador TM1006EC2901

HERBALIFE & Design

Status: Registered/Granted Application No. 34830 Registration No. Dec 99
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 All products in International Class 29, especially:
meat, fish, poultry and game; meat extracts; preserved, dried and cooked fruits
and vegetables; jellies, jams, compotes; eggs, milk and milk products; edible
oils and fats; salad dressings; canned food. Diary Dates: Application Date
10-16-1992 Registration Date 03-02-1999 Next Renewal 03-02-2019               
     Trademark Ecuador TM1006EC30

HERBALIFE & Design

Status: Registered/Granted Application No. 34831 Registration No. 3993-98
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 All products in International Class 30, especially:
coffee, tea, cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and
preparations made from cereals, bread, pastry and confectionery, ices; honey,
treacle; yeast, baking-powder; salt, mustard; vinegar, sauces (except salad
dressings); spices. Diary Dates: Application Date 10-16-1992 Registration Date
08-04-1998 Next Renewal 08-04-2018                     Trademark Ecuador
TM1006EC31

HERBALIFE & Design

Status: Registered/Granted Application No. 34832 Registration No. 3994-98
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 31 List of Goods 31 All products in International Class 31, especially:
agricultural, horticultural and forestry products and grains not included in
other classes; live animals; fresh fruits and vegetables; seeds, natural plants
and flowers; foodstuffs for animals; malt. Diary Dates: Application Date
10-16-1992 Registration Date 08-04-1998 Next Renewal 08-04-2018

 

193/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Ecuador TM1006EC32

HERBALIFE & Design

Status: Registered/Granted Application No. 34833 Registration No. 3995-98
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 All products in International Class 32, especially:
beers; mineral and aerated waters and other non-alcoholic drinks; fruit drinks
and fruit juices; syrups and other preparations for making beverages. Diary
Dates: Application Date 10-16-1992 Registration Date 08-04-1998 Next Renewal
08-04-2018                     Trademark Ecuador TM1016EC05

HERBALIFELINE

Status: Registered/Granted Application No. Registration No. 1690-08 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Registration Date 02-19-2008 Next Renewal 02-19-2018  
                  Trademark Ecuador TM1049EC32

LIFTOFF

Status: Registered/Granted Application No. Registration No. 4039-08 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 32 List
of Goods 32 Diary Dates: Registration Date 02-21-2008 Next Renewal 02-21-2018  
                  Trademark Ecuador TM1674EC05

NITEWORKS

Status: Pending

Application No.

2014056572 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Over-the-counter products
composed of amino acids and vitamins.

 

194/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Ecuador TM1021EC03

NOURIFUSION

Status: Registered/Granted Application No. Registration No. 4038-08 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Diary Dates: Registration Date 02-21-2008 Next Renewal 02-21-2018  
                  Trademark Ecuador TM1007EC03

SKIN ACTIVATOR

Status: Registered/Granted Application No. Registration No. 4037-08 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Diary Dates: Registration Date 02-21-2008 Next Renewal 02-21-2018  
                  Trademark Ecuador TM1089EC03

SOFT GREEN

Status: Registered Application No. 213522-09 Registration No. 3559 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Diary Dates: Application Date 04-29-2009                    
Trademark Ecuador TM1024EC05

THERMO-BOND

Status: Registered/Granted Application No. Registration No. 4026-08 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Registration Date 05-06-2008 Next Renewal 05-06-2018

 

195/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Ecuador TM1025EC05

THERMOJETICS

Status: Registered/Granted Application No. Registration No. 3038-94 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Registration Date 09-02-1994 Next Renewal 09-02-2014  
                  Trademark Ecuador TM1026EC05

TOTAL CONTROL

Status: Registered/Granted Application No. 190611-2007 Registration No. 4739-12
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements in tablet or
capsule form for non-medicinal purposes. Diary Dates: Registration Date
06-27-2012 Next Renewal 10-21-2020                     Trademark Ecuador
TM1027EC05

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 4017-08 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Nutritional and dietetic supplements in the form of tablets or
capsules. Diary Dates: Registration Date 05-06-2008 Next Renewal 05-06-2018     
               Trademark Ecuador TM1027EC32

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 4042-08 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 32 List
of Goods 32 Preparations for making non-alcoholic beverages; food drink powder
made primarily of protein. Diary Dates: Registration Date 02-21-2008 Next
Renewal 02-21-2018

 

196/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Ecuador TM1027EC41

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 1671-08 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 41 List
of Goods 41 Services to provide information about human health and nutrition,
and on the operation of small businesses (all for educational purposes aimed at
the training of others). Diary Dates: Registration Date 05-06-2008 Next Renewal
05-06-2018                     Trademark Ecuador TM1027EC29

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 4040-08 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 29 List
of Goods 29 Snacks made primarily of protein, powder for making soup. Diary
Dates: Registration Date 02-21-2008 Next Renewal 02-21-2018                    
Trademark Ecuador TM1027EC30

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 4041-08 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 Preparations for making herbal teas. Diary Dates: Registration Date
02-21-2008 Next Renewal 02-21-2018                     Trademark Ecuador
TM1027EC03

Tri-Leaf Design

Status: Registered/Granted Application No. 190620/2007 Registration No. 5261-11
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Creams, gels, lotions, masks, milks, washes, and
sprays for the face and body. Diary Dates: Registration Date 08-19-2011 Next
Renewal 07-22-2020

 

197/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Ecuador TM1141EC03

VIDA & Design

Status: Registered/Granted Application No. Registration No. 7028-00 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Diary Dates: Registration Date 10-17-2000 Next Renewal 10-17-2020  
                  Trademark Egypt TM1001EG01

HERBALIFE

Status: Registered/Granted Application No. 96762 Registration No. 96762
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Preparation used for making beverages. Diary Dates:
Application Date 07-30-1995 Registration Date 09-18-2001 Next Renewal 07-29-2015
                    Trademark Egypt TM1001EG00

HERBALIFE

Status: Registered/Granted Application No. 96761 Registration No. 96761
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Tea. Diary Dates: Application Date 07-30-1995
Registration Date 04-23-2000 Next Renewal 07-29-2015

 

198/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Egypt

HERBALIFE & Design

TM1006EG00 Status: Registered/Granted Application No. 85831 Registration No.
85831 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 05 List of Goods 05 Nutritional supplements consisting of
vitamins, minerals, herbs all in tablet, powder or liquid form. Diary Dates:
Application Date 02-06-1993 Registration Date 12-17-1997 Next Renewal 02-06-2023
                    Trademark El Salvador TM1476SV00

24-TIMMARS NARINGSSTOD FOR IDROTTSUTOVARE

Status: Application Type: Without Priority                     Trademark El
Salvador TM1031SV05

CELL-U-LOSS

Status: Registered/Granted Application No. 2006055372 Registration No. 96 Book
64 Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements in capsule
form. Diary Dates: Registration Date 06-05-2006 Next Renewal 06-05-2016         
           Trademark El Salvador TM1001SV21

HERBALIFE

Status: Registered/Granted Application No. 2006055338 Registration No.
237 Book 63 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 21 List of Goods 21 Diary Dates: Registration Date
05-31-2006 Next Renewal 05-31-2016                     Trademark El Salvador
TM1001SV03

HERBALIFE

Status: Registered/Granted Application No. 2006055336 Registration No.
214 Book 63 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03 List of Goods 03 Diary Dates: Registration Date
05-30-2006 Next Renewal 05-30-2016

 

199/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark El Salvador TM1001SV05

HERBALIFE

Status: Registered/Granted Application No. 1999005065 Registration No.
23 Book 157 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Diary Dates: Registration Date
07-26-2002 Next Renewal 07-26-2012                     Trademark El Salvador
TM1001SV25

HERBALIFE

Status: Registered/Granted Application No. 2006055337 Registration No.
219 Book 63 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 25 List of Goods 25 Diary Dates: Registration Date
05-30-2006 Next Renewal 05-30-2016                     Trademark El Salvador
TM1001SV28

HERBALIFE

Status: Registered/Granted Application No. 2006055339 Registration No.
30 Book 64 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 28 List of Goods 28 Diary Dates: Registration Date
06-01-2006 Next Renewal 06-01-2016

 

200/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark El Salvador TM1001SV29

HERBALIFE

Status: Registered/Granted Application No. 2006056639 Registration No.
146 Book 68 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 29 List of Goods 29 Diary Dates: Registration Date
08-25-2006 Next Renewal 08-25-2016                     Trademark El Salvador
TM1001SV30

HERBALIFE

Status: Registered/Granted Application No. 2006055334 Registration No.
190 Book 67 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 30 List of Goods 30 Diary Dates: Registration Date
08-11-2006 Next Renewal 08-11-2016                     Trademark El Salvador
TM1001SV32

HERBALIFE

Status: Registered/Granted Application No. 2006055335 Registration No.
69 Book 66 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 32 List of Goods 32 Diary Dates: Registration Date
07-11-2006 Next Renewal 07-11-2016                     Trademark El Salvador
TM1001SV35

HERBALIFE

Status: Registered/Granted Application No. 2006055341 Registration No.
217 Book 63 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 35 List of Goods 35 Diary Dates: Registration Date
05-30-2006 Next Renewal 05-30-2016

 

201/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark El Salvador TM1001SV38

HERBALIFE

Status: Registered/Granted Application No. 2006055343 Registration No.
215 Book 63 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 38 List of Goods 38 Diary Dates: Registration Date
05-30-2006 Next Renewal 05-30-2016                     Trademark El Salvador
TM1001SV44

HERBALIFE

Status: Registered/Granted Application No. 2006055342 Registration No.
244 Book 63 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 44 List of Goods 44 Diary Dates: Registration Date
05-31-2006 Next Renewal 05-31-2016                     Trademark El Salvador
TM1029SV35

HERBALIFE DISTRIBUTOR NUTRITION CLUB

Status: Closed Application No. 2006055368 Registration No. 211 Book 63
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35 List of Goods 35 Diary Dates: Registration Date 05-30-2006         
           Trademark El Salvador TM1029SV44

HERBALIFE DISTRIBUTOR NUTRITION CLUB

Status: Closed Application No. 2006055367 Registration No. 6 Book 64 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 44 List
of Goods 44 Diary Dates: Registration Date 05-31-2006

 

202/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark El Salvador TM1020SV35

HERBALIFE NUTRITION CLUB

Status: Closed Application No. 2006055370 Registration No. 207 Book 63
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35 List of Goods 35 Diary Dates: Registration Date 05-30-2006 Next
Renewal 05-30-2016                     Trademark El Salvador TM1020SV44

HERBALIFE NUTRITION CLUB

Status: Closed Application No. 2006055369 Registration No. 241 Book 63
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Diary Dates: Registration Date 05-31-2006         
           Trademark El Salvador TM1016SV05

HERBALIFELINE

Status: Registered/Granted Application No. 2006055375 Registration No.
193 Book 63 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Diary Dates: Registration Date
05-30-2006 Next Renewal 05-30-2016                     Trademark El Salvador
TM1064SV05

KINDERMINS

Status: Registered/Granted Application No. 2010102499 Registration No.
53 Libro 187 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Food supplements for children
consisting mainly of vitamins and minerals. Diary Dates: Registration Date
05-12-2012 Next Renewal 05-12-2022

 

203/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark El Salvador TM1049SV32

LIFTOFF

Status: Registered/Granted Application No. 2006055371 Registration No.
233 Book 63 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 32 List of Goods 32 Diary Dates: Registration Date
05-31-2006 Next Renewal 05-31-2016                     Trademark El Salvador
TM1010SV32

NITEWORKS

Status: Registered/Granted Application No. 2006055373 Registration No. 5 Book 64
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Registration Date 05-31-2006 Next
Renewal 05-31-2016                     Trademark El Salvador TM1021SV03

NOURIFUSION

Status: Registered/Granted Application No. 2006055361 Registration No.
186 Book 63 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03 List of Goods 03 Diary Dates: Registration Date
05-30-2006 Next Renewal 05-30-2016                     Trademark El Salvador
TM1021SV05

NOURIFUSION

Status: Registered/Granted Application No. 2006055360 Registration No.
203 Book 63 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Diary Dates: Registration Date
05-30-2006 Next Renewal 05-30-2016

 

204/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark El Salvador TM1653SV05

PROLESSA

Status: Registered/Granted Application No. 20130181996 Registration No.
181 Book 218 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 5 Food supplements in powder form
composed mainly of fatty acids and oils, none of which relate to bone, bone
diseases or disorders, the prevention and treatment of bone diseases or
disorders, or related conditions/diseases. Diary Dates: Application Date
03-19-2013 Registration Date 10-21-2013 Next Renewal 10-21-2023               
     Trademark El Salvador TM1038SV44

Ring of Leaves device

Status: Closed Application No. Registration No. 64 Book 75 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 44 List of
Goods 44 Diary Dates: Registration Date 11-30-2006 Next Renewal 11-30-2016     
               Trademark El Salvador TM1038SV29

Ring of Leaves device

Status: Closed Application No. Registration No. 124 Book 73 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 29 List of
Goods 29 Diary Dates: Registration Date 11-09-2006                     Trademark
El Salvador TM1038SV30

Ring of Leaves device

Status: Closed Application No. Registration No. 109 Book 68 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Diary Dates: Registration Date 08-24-2006

 

205/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark El Salvador TM1038SV32

Ring of Leaves device

Status: Closed Application No. Registration No. 218 Book 63 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Diary Dates: Registration Date 05-30-2006                     Trademark
El Salvador TM1038SV35

Ring of Leaves device

Status: Closed Application No. Registration No. 65 Book 75 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 35 List of
Goods 35 Diary Dates: Registration Date 11-30-2006 Next Renewal 11-30-2016     
               Trademark El Salvador TM1038SV05

Ring of Leaves device

Status: Closed Application No. Registration No. 188 Book 63 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Diary Dates: Registration Date 05-30-2006                     Trademark
El Salvador TM1040SV05

SHAPEWORKS

Status: Registered/Granted Application No. 2006055353 Registration No.
210 Book 63 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Diary Dates: Registration Date
05-30-2006 Next Renewal 05-30-2016

 

206/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark El Salvador TM1040SV44

SHAPEWORKS

Status: Registered/Granted Application No. 2006055356 Registration No.
196 Book 63 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 44 List of Goods 44 Diary Dates: Registration Date
05-30-2006 Next Renewal 05-30-2016                     Trademark El Salvador
TM1040SV29

SHAPEWORKS

Status: Registered/Granted Application No. 2006056641 Registration No.
116 Book 75 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 29 List of Goods 29 Diary Dates: Registration Date
12-06-2006 Next Renewal 12-06-2016                     Trademark El Salvador
TM1040SV30

SHAPEWORKS

Status: Registered/Granted Application No. 2006055329 Registration No.
179 Book 68 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 30 List of Goods 30 Diary Dates: Registration Date
08-25-2006 Next Renewal 08-25-2016

 

207/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark El Salvador TM1040SV35

SHAPEWORKS

Status: Registered/Granted Application No. 2006055331 Registration No.
198 Book 63 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 35 List of Goods 35 Diary Dates: Registration Date
05-30-2006 Next Renewal 05-30-2016                     Trademark El Salvador
TM1040SV32

SHAPEWORKS

Status: Registered/Granted Application No. 2006055330 Registration No.
184 Book 63 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 32 List of Goods 32 Diary Dates: Registration Date
05-30-2006 Next Renewal 05-30-2016                     Trademark El Salvador
TM1089SV03

SOFT GREEN

Status: Registered/Granted Application No. 20090122427 Registration No. 52/141
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Soaps, body and face lotions, body and face gels,
bath and shower oils, deodorants, antiseptic gels. Diary Dates: Application Date
04-30-2009 Registration Date 11-09-2009 Next Renewal 11-09-2019               
     Trademark El Salvador TM1057SV05

SPORTWORKS

Status: Closed Application No. 2006055366 Registration No. 3 Book 64 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Registration Date 05-31-2006 Next Renewal 05-31-2016

 

208/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark El Salvador TM1057SV29

SPORTWORKS

Status: Registered/Granted Application No. 2006056640 Registration No.
163 Book 68 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 29 List of Goods 29 Diary Dates: Registration Date
08-25-2006 Next Renewal 08-25-2016                     Trademark El Salvador
TM1057SV30

SPORTWORKS

Status: Registered/Granted Application No. 2006055365 Registration No.
172 Book 68 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 30 List of Goods 30 Diary Dates: Registration Date
08-25-2006 Next Renewal 08-25-2016                     Trademark El Salvador
TM1057SV32

SPORTWORKS

Status: Registered/Granted Application No. 2006055364 Registration No.
183 Book 63 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 32 List of Goods 32 Diary Dates: Registration Date
05-30-2006 Next Renewal 05-30-2016                     Trademark El Salvador
TM1025SV05

THERMOJETICS

Status: Registered/Granted Application No. 1999005066 Registration No.
209 Book 127 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Dietary and nutritional
supplements, consisting of vitamins, minerals, herbs, fiber and protein, all in
tablet, liquid, capsule or powder form. Diary Dates: Registration Date
03-30-2001 Next Renewal 03-30-2021

 

209/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark El Salvador TM1027SV05

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 225 Book 63
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Registration Date 05-31-2006 Next
Renewal 05-31-2016                     Trademark El Salvador TM1027SV20

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 245 Book 65
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 20 List of Goods 20 Diary Dates: Registration Date 07-06-2006 Next
Renewal 07-06-2016                     Trademark El Salvador TM1027SV29

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 160 Book 68
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Diary Dates: Registration Date 08-25-2006 Next
Renewal 08-25-2016                     Trademark El Salvador TM1027SV32

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 227 Book 63
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Registration Date 05-31-2006 Next
Renewal 05-31-2016

 

210/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark El Salvador TM1027SV35

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 190 Book 65
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35 List of Goods 35 Diary Dates: Registration Date 06-28-2006
Next Renewal 06-28-2016                     Trademark El Salvador TM1027SV38

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 26 Book 68
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 38 List of Goods 38 Diary Dates: Registration Date 08-16-2006
Next Renewal 08-16-2016                     Trademark El Salvador TM1027SV44

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 229 Book 63
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Diary Dates: Registration Date 05-31-2006 Next
Renewal 05-31-2016                     Trademark El Salvador TM1027SV30

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 106 Book 68
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Diary Dates: Registration Date 08-24-2006 Next
Renewal 08-24-2016

 

211/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark El Salvador TM1033SV05

TRI-SHIELD

Status: Registered/Granted Application No. 2006055374 Registration No.
191 Book 63 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Diary Dates: Registration Date
05-30-2006 Next Renewal 05-30-2016                     Trademark El Salvador
TM1032SV05

XTRA-CAL

Status: Registered/Granted Application No. 2006055328 Registration No.
17 Book 116 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Diary Dates: Registration Date
10-28-2008 Next Renewal 10-28-2018                     Trademark Estonia
TM1068EE00

DERMAJETICS

Status: Closed/Registered Application No. 9401829 Registration No. 20968
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 09-05-1994
Registration Date 09-30-1996 Next Renewal 09-30-2016

 

212/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Estonia TM1080EE00

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 9401831 Registration No. 21647
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 05 30 Tea. 32 Diary Dates: Application
Date 09-05-1994 Registration Date 12-02-1996 Next Renewal 12-02-2016           
         Trademark Estonia TM1001EE00

HERBALIFE

Status: Registered/Granted Application No. 9401291 Registration No. 20511
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 05 30 32 Diary Dates: Application Date
06-21-1994 Registration Date 08-20-1996 Next Renewal 08-20-2016               
     Trademark Estonia TM1006EE00

HERBALIFE & Design

Status: Registered/Granted Application No. 9401292 Registration No. 20512
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 05 30 32 Diary Dates: Application Date
06-21-1994 Registration Date 08-20-1996 Next Renewal 08-20-2016               
     Trademark Estonia TM1025EE00

THERMOJETICS

Status: Registered/Granted Application No. 9401830 Registration No. 21646
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 05 30 Tea. 32 Diary Dates: Application
Date 09-05-1994 Registration Date 12-02-1996 Next Renewal 12-02-2016

 

213/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark European Community TM1289EU00

“24” GRAPHIC

Status: Registered Registration No. 10120641 Application No. 10120641
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 32 List of Goods 05 Dietary and nutritional supplements, food
supplements, dietary and nutritional supplements for sports and athletics;
nutritionally fortified beverages; food supplements containing proteins,
minerals and vitamins. 29 Foods consisting of powdered preparations; foods
consisting of powdered preparations including dietary supplements and/or
nutritional supplements and/or food supplements containing proteins, minerals
and vitamins. 32 Preparations for making non-alcoholic drinks; drinks for sports
and athletics training; sports drinks containing proteins, minerals and
vitamins. Diary Dates: Application Date 07-13-2011 Designated Countries: AT, BG,
BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU, IE, IT, LT, LV, MT, PL, PT, RO,
SE, SI, SK                     Trademark European Community TM1031EU00

CELL-U-LOSS

Status: Registered/Granted Application No. 5264064 Registration No. 5264064
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30 List of Goods 05 Vitamin preparations, mineral preparations;
medicinal herbs, nutritional supplements on the basis of herbs; herb products,
namely aromatherapy packs containing herbs used for aromatherapy; herbal
remedies; dietary supplements; health food supplements; health food supplements
made principally of vitamins; health food supplements made principally of
minerals. 29 Garden herbs, preserved. 30 Herb tea (for food purposes); herbs and
spices; processed ginseng used as a herb, spice or flavouring; flavourings
(other than essential oils) for beverages. Diary Dates: Application Date
07-31-2006 Registration Date 11-15-2007 Next Renewal 07-31-2016 Designated
Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU, IE, IT, LT,
LV, MT, PL, PT, RO, SE, SI, SK

 

214/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark European Community TM1030EU00

DINOMINS

Status: Registered/Granted Application No. 370999 Registration No. 370999
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Nutritional supplements for non-medical purposes,
namely vitamins and minerals in form of chewing tablets. Diary Dates:
Application Date 08-19-1996 Registration Date 11-05-1999 Next Renewal 08-19-2016
Designated Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU,
IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK                     Trademark
European Community TM1445EU00

H30 PRO

Status: Registered/Granted Application Type: Without Priority Registration No.
10120641 Diary Dates: Registration Date 02-17-2012 Next Renewal 07-13-2021
Designated Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU,
IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK                     Trademark
European Community TM1001EU00

HERBALIFE

Status: Registered/Granted Application No. 5332234 Registration No. 5332234
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 09, 10, 14, 16, 21, 25, 28, 29, 30, 31, 32, 35, 41, 42 List of
Goods 03 Soaps; perfumery, essential oils, cosmetics, hair lotions, hair care
products; dentifrices; shampoos, conditioners, hair styling sprays, gels, and
pomades; facial creams, lotions, gels, milks, masks, exfoliants, toners, and
sprays; hand lotions, creams, gels, and scrubs; body creams, lotions, washes,
gels, exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive
or exfoliant cloths; skin whitening products; skin care products. 05 Dietetic
substances; additives for foodstuffs; skin care products; nutritional
supplements; vitamin and mineral supplements in tablet, powder, or capsule form;
healthcare products; food supplements for dietetic use, food supplements not for
medical purposes, mainly containing vitamins, amino acids, mineral and trace
elements. 09 Audio and video tapes, discs, and recordings; personal
identification and business account cards (which are coded or magnetic);
electronic publications. 10 Electronic devices for the purpose of assessing
health and fitness of humans; massage apparatus. 14 Goods in precious metals or
coated therewith; jewellery; precious stones; tie tacks, pins, pendants, of base
or precious metals; travel clocks; cuff links; clocks, watches; parts and
fittings for the aforesaid goods. 16 Printed matter; printed publications; pens;
bags of paper or plastics; product catalogues, brochures, and informational
flyers; books and periodicals about human health and fitness, weight management,
dietary supplements and foods, business opportunities, marketing plans, and
personal achievement. 21 Household or kitchen utensils, porcelain and
earthenware; mugs, cups, glassware, table boxes, containers for powdered or
loose food items, portable stirrers for beverages. 25 Clothing, headgear,
footwear; caps, visors; and parts and fittings for all the aforesaid goods. 28
Toys, stuffed toys, plastic figurines being toys, games and playthings. 29 Foods
and snacks made from processed oils, fats, and nuts; snack foods, snacks
containing cooked nuts, snacks containing dried nuts, snacks containing roasted
soy nuts; snacks containing protein, powdered protein for human consumption. 30
Coffee, chocolate and tea based beverages; teas, coffee, chocolate, cocoa;
snacks; snack foods; powder for making tea-based, cocoa-based beverages; powder
for making herbal food beverages; herbal teas and herbal infusions; culinary
herbs; herb tea for food purposes. 31 Fresh herb preparations and herb
preparations (other than for medicinal purposes), marine botanicals, fungi, tree
bark, natural plants and flowers, seeds, roots, and bulbs. 32 Mineral and
aerated waters and other non-alcoholic drinks, fruit drinks and fruit juices and
other preparations for making beverages; ready-to drink, concentrated, or
powdered non-alcoholic beverages; powdered beverage mixes; beverages and
non-alcoholic drinks. 35 Advertising; business management; business
administration; office functions; services to assist others with direct
marketing, advertising, lead generation, order processing, and payment
processing; electronic data management services related to weight management,
human health and fitness, multi-level marketing, and development of small
business. 41 Educational and training programs related to weight management and
human health and fitness; educational and training programs related to
multi-level marketing and development of small businesses. 42 Providing and
design of web spaces related to weight management, human health and fitness,
multi-level marketing, and development of small businesses. Diary Dates:
Application Date 09-06-2006 Registration Date 11-12-2007 Next Renewal 09-06-2016
Designated Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU,
IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK

 

215/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark European Community TM1006EU00

HERBALIFE & Design

Status: Registered/Granted Application No. 63875 Registration No. 63875
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30

List of Goods

05 Additives for foodstuffs, namely vitamins, minerals, herbs, roughage and
proteins, all in tablet, capsule, powdered or liquid form. 29 Dietetic foods
adapted for non-medical purposes. 30 Herbal beverages, namely tea. Diary Dates:
Application Date 04-01-1996 Registration Date 01-23-1998 Next Renewal 04-01-2016
Designated Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU,
IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK                     Trademark
European Community TM1006EU01

HERBALIFE & Design

Status: Registered/Granted Application No. 4927919 Registration No. 4927919
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 09, 10, 14, 16, 21, 29, 30, 31, 32, 35, 41, 42

List of Goods

03 Soaps; perfumery, essential oils, cosmetics, hair lotions, hair care
products; dentifrices; shampoos, conditioners, hair styling sprays, gels, and
pomades; facial creams, lotions, gels, milks, masks, exfoliants, toners, and
sprays; hand lotions, creams, gels, and scrubs; body creams, lotions, washes,
gels, exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive
or exfoliant cloths; skin whitening products; skin care products. 05 Dietetic
substances; additives for foodstuffs; skin care products; nutritional foods and
supplements; vitamin and mineral supplements in tablet, powder, or capsule form;
dietary products 09 Audio and video tapes, discs, and recordings; personal
identification and business account cards (which are coded or magnetic);
electronic publications. 10 Electronic devices for the purpose of assessing
health and fitness of humans; massage apparatus. 14 Goods in precious metals or
coated therewith; jewellery; precious stones; tie tacks, pins, pendants, of base
or precious metals; travel clocks; cuff links; clocks, watches; parts and
fitting for the aforesaid goods. 16 Printed matter; printed publications; pens;
bags of paper or plastics; product catalogues, brochures, and informational
flyers; books and periodicals about human health and fitness, weight management,
dietary supplements and foods, business opportunities, marketing plans, and
personal achievement. 21 Household or kitchen utensils, porcelain and
earthenware; mugs, cups, glassware, tablet boxes, containers for powdered or
loose food items, stirring instruments. 29 Foods and snacks made from processed
oils, fats, and nuts; snack foods, snacks containing cooked nuts, snacks
containing dried nuts, snacks containing roasted soy nuts; snacks containing
protein, powdered protein for human consumption; herbal preparations (not for
medical use); but not including spreads. 30 Coffee, chocolate and tea based
beverages; teas, coffee, chocolate, cocoa; snacks; snack foods; powder for
making beverages; herbal teas and herbal infusions. 31 Fresh herb preparations
(other than for medicinal purposes), marine botanicals, fungi, tree bark,
natural plants and flowers, seeds, roots, and bulbs. 32 Mineral and aerated
waters and other non-alcoholic drinks, fruit drinks and fruit juices and other
preparations for making beverages; ready-to drink, concentrated, or powdered
non-alcoholic beverages; powdered beverage mixes; beverages and non-alcoholic
drinks. 35 Advertising; business management; business administration; office
functions; services to assist others with direct marketing, advertising, lead
generation, order processing, and payment processing; electronic data management
services related to weight management, human health and fitness, multi-level
marketing, and development of small business. 41 Educational and training
programs related to weight management and human health and fitness; educational
and training programs related to multi-level marketing and development of small
businesses. 42 Providing and design of web spaces related to weight management,
human health and fitness, multi-level marketing, and development of small
businesses. Diary Dates: Application Date 02-21-2006 Registration Date

10-08-2009

Next Renewal 02-21-2016 Designated Countries: AT, BG, BX, CY, CZ, DE, DK, EE,
ES, FI, FR, GB, GR, HU, IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK

 

216/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

               Trademark European Community TM1029EU00

HERBALIFE DISTRIBUTOR NUTRITION CLUB

Status: Closed Application No. 4888194 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 16, 41 List of Goods 16 Paper,
cardboard and goods made from these materials, not included in other classes;
printed matter; book binding material; photographs; stationery; adhesives for
stationery, office requisites (except furniture); instructional and teaching
material (except apparatus); plastic materials for packaging (not included in
other classes); printed publications. 41 Providing educational services through
the exchange of news and information in the fields of health, nutrition,
fitness, multi-level marketing and development of small businesses; education;
providing of training; entertainment; sporting and cultural activities. Diary
Dates: Application Date 02-06-2006

Designated

Countries:

AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU, IE, IT, LT, LV, MT, PL,
PT, RO, SE, SI, SK                Trademark European Community TM1020EU00

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. 4888202 Registration No. 4888202
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 16, 41 List of Goods 16 Paper, cardboard and goods made from these
materials, not included in other classes; printed matter; book binding material;
photographs; stationery; adhesives for stationery, office requisites (except
furniture); instructional and teaching material (except apparatus); plastic
materials for packaging (not included in other classes); printed publications.
41 Providing educational services through the exchange of news and information
in the fields of health, nutrition, fitness, multi-level marketing and
development of small businesses; education; providing of training;
entertainment; sporting and cultural activities. Diary Dates: Application Date
02-06-2006 Registration Date 03-05-2007 Next Renewal 02-06-2016 Designated
Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU, IE, IT, LT,
LV, MT, PL, PT, RO, SE, SI, SK

 

217/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

               Trademark European Community TM1016EU00

HERBALIFELINE

Status: Registered/Granted Application No. 4888211 Registration No. 4888211
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29 List of Goods 05 Dietary supplements; vitamins, minerals and
preparations made therefrom; healthfood supplements; fish oils, fish oil
capsules, omega 3 fatty acids; omega 3 capsules, marine lipids, drinks
predominantly of vitamins and/or minerals, health food supplements made
principally of vitamins, health food supplements made principally of minerals,
health products for persons with special dietary requirements, nutritional
supplements for healthcare and dietary purposes; nutritional and dietary
supplements. 29 Edible oils, edible fats, edible fish oils, edible oils
including minerals or vitamins; food supplements composed mainly of fish oil.
Diary Dates: Application Date 02-06-2006 Registration Date 05-03-2007 Next
Renewal 02-06-2016 Designated Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI,
FR, GB, GR, HU, IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK               
Trademark European Community TM1017EU00

HERBALIGHTS

Status: Closed Application No. 1222769 Registration No. 1222769 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 04 List
of Goods 04 Aromatherapy candles. Diary Dates: Application Date 06-29-1999
Registration Date 08-14-2000 Next Renewal 06-29-2009 Designated Countries: AT,
BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU, IE, IT, LT, LV, MT, PL, PT,
RO, SE, SI, SK                Trademark European Community TM1028EU00

HERBATEL

Status: Closed Application No. 1345610 Registration No. 1345610 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 38 List
of Goods 38 Long distance telephone services. Diary Dates: Application Date
10-14-1999 Registration Date 12-18-2000 Next Renewal 10-14-2009 Designated
Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU, IE, IT, LT,
LV, MT, PL, PT, RO, SE, SI, SK

 

218/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

               Trademark European Community TM1060EU00

ILLUMINESCE

Status: Registered/Granted Application No. 3683018 Registration No. 3683018
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin brightening and cleansing products, creams,
lotions, washes, masks, toners, exfoliants, scrubs, milks, soaps, and gels.
Diary Dates: Application Date 02-20-2004 Registration Date 05-10-2005 Next
Renewal 02-20-2014

Designated

Countries:

AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU, IE, IT, LT, LV, MT, PL,
PT, RO, SE, SI, SK  

Trademark European Community

TM1599EU00

LEVEL 10

Status: Registered Application No. 012071775 Registration No. 12071775
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 09, 41 List of Goods 09 Recordings and publications in electronic form
supplied on-line from databases, from the internet (including web-sites), from
intranets or from extranets relating to health, fitness and nutrition. 41
Sporting and cultural activities; education services; producing and conducting
exercise classes and programmes; exercise instruction services; arranging of
competitions for health, fitness and nutrition purposes; arranging of
presentations relating to health, fitness and nutrition; coaching and mentoring
relating to health, fitness and nutrition; personal training services relating
to health, fitness and nutrition; conducting seminars, classes and consultations
all relating to health, nutrition and fitness. Diary Dates: Application Date
08-16-2013 Designated Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB,
GR, HR, HU, IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK                Trademark
European Community TM1049EU00

LIFTOFF

Status: Registered/Granted Application No. 4055141 Registration No. 4055141
Application Type: With Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Effervescent tablets and powders used in making
beverages, with the express exclusion of prepared drinks of any kind. Diary
Dates: Application Date 09-30-2004 Registration Date 10-08-2007 Next Renewal
09-30-2014 Designated Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB,
GR, HU, IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK

 

219/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

               Trademark European Community TM1049EU01

LIFTOFF

Status: Registered/Granted Application No. 4518635 Registration No. 4518635
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29, 30, 32 List of Goods 29 Meat, fish, poultry and game; meat
extracts; preserved, dried and cooked fruits and vegetables; jellies, jams,
compotes; eggs, milk and milk products; edible oils and fats; snack food
products, snack bars, prepared snack foods, snack foods, healthful snacks; foods
prepared from any of the goods of class 29. 30 Coffee, tea, cocoa, sugar, rice,
tapioca, sago, artificial coffee; flour and preparations made from cereals,
bread, pastry and confectionery, ices; honey, treacle; yeast, baking-powder;
salt, mustard; vinegar, sauces (condiments); spices; ice; foodstuffs in the form
of snack foods; foodstuffs prepared in the form of snacks; snack food products,
snack bars, snack foods, healthful snacks; foods prepared from any of the goods
of class 30. 32 Effervescent tablets and powders used in making beverages, with
the express exclusion of prepared drinks of any kind. Diary Dates: Application
Date 07-01-2005 Registration Date 11-07-2007 Next Renewal 07-01-2015 Designated
Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU, IE, IT, LT,
LV, MT, PL, PT, RO, SE, SI, SK   Trademark European Community TM1204EU00

MINDFIT

Status: Registered/Granted Application No. 8975294 Registration No. 8975294
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 30 List of Goods 05 Food supplements; food supplements in the form
of a liquid, including the ingredients of herbs and vinegars; food supplements
composed of herbs and vinegars. 30 Liquid foodstuffs composed of herbs and
vinegars. Diary Dates: Application Date 03-23-2010 Registration Date 09-14-2010
Next Renewal 03-23-2020 Designated Countries: AT, BG, BX, CY, CZ, DE, DK, EE,
ES, FI, FR, GB, GR, HU, IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK   Trademark
European Community TM1010EU00

NITEWORKS

Status: Registered/Granted Application No. 3313996 Registration No. 3313996
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 32 List of Goods 05 Dietary substances for medical use. 32
Non-alcoholic beverages and preparations for making non-alcoholic beverages.
Diary Dates: Application Date 08-14-2003 Registration Date 08-31-2013 Next
Renewal 08-31-2023 Designated Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI,
FR, GB, GR, HU, IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK

 

220/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

               Trademark European Community TM1021EU00

NOURIFUSION

Status: Registered/Granted Application No. 4323945 Registration No. 4323945
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 30, 32 List of Goods 03 Creams, gels, lotions, washes, masks, and
milks for use on the face and body; skin care products. 30 Dietary and
nutritional supplements for non-medicinal health purposes. 32 Beverages and
preparations for making beverages; dietary supplement drink mixes for use as a
meal replacement. Diary Dates: Application Date 03-04-2005 Registration Date
02-01-2006 Next Renewal 03-04-2015 Designated Countries: AT, BG, BX, CY, CZ, DE,
DK, EE, ES, FI, FR, GB, GR, HU, IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK      
         Trademark European Community TM1434EU00

NUTRITIONAL SUPPORT FOR THE 24 - HOUR ATHLETE

Status: Application Type: Without Priority Classes: 05, 29, 32 List of Goods 05
Pharmaceutical and veterinary preparations; sanitary preparations for medical
purposes; dietetic substances adapted for medical use, food for babies;
plasters, materials for dressings; material for stopping teeth, dental wax;
disinfectants; preparations for destroying vermin; fungicides, herbicides. 29
Meat, fish, poultry and game; meat extracts; preserved, frozen, dried and cooked
fruits and vegetables; jellies, jams, compotes; eggs, milk and milk products;
edible oils and fats. 32 Beers; mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages. Designated Countries: AT, BG, BX, CY, CZ, DE,
DK, EE, ES, FI, FR, GB, GR, HU, IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK      
         Trademark European Community TM1433EU00

NUTRITIONAL SUPPORT FOR THE 24 - HOUR ATHLETE

Status: Application Type: Without Priority Designated Countries: AT, BG, BX, CY,
CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU, IE, IT, LT, LV, MT, PL, PT, RO, SE, SI,
SK

 

221/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

               Trademark European Community TM1203EU00

PROLESSA

Status: Registered/Granted Application No. 8900664 Registration No. 8900664
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 30 List of Goods 05 Food supplements; food supplements in the form
of a liquid, including the ingredients of herbs and vinegars; food supplements
composed of herbs and vinegars. 30 Liquid foodstuffs composed of herbs and
vinegars. Diary Dates: Application Date 02-22-2010 Registration Date 06-21-2012
Next Renewal 02-22-2020 Designated Countries: AT, BG, BX, CY, CZ, DE, DK, EE,
ES, FI, FR, GB, GR, HU, IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK             
  Trademark European Community TM1248EU00

QUICKSPARK

Status: Registered/Granted Application No. 009328634 Registration No. 009328634
Application Type: Without Priority Applicant: Herbalife International, Inc.
Diary Dates: Application Date 08-20-2010 Registration Date 02-18-2011 Next
Renewal 08-20-2015

Designated

Countries:

AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU, IE, IT, LT, LV, MT, PL,
PT, RO, SE, SI, SK                Trademark European Community TM1037EU00

RADIANT C

Status: Registered/Granted Application No. 4310256 Registration No. 4310256
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Lotions, creams, gels, mists, masks, scrub
cleansers, toners, moisturizers and washes for the face and body; skin care
products. Diary Dates: Application Date 02-25-2005 Registration Date 06-30-2009
Next Renewal 02-25-2015 Designated Countries: AT, BG, BX, CY, CZ, DE, DK, EE,
ES, FI, FR, GB, GR, HU, IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK

 

222/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

               Trademark European Community TM1036EU00

RADIANT C (stylized)

Status: Registered/Granted Application No. 1749738 Registration No. 1749738
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin care products, namely facial creams, facial
cleansers, lotions, moisturizers and toners. Diary Dates: Application Date
07-11-2000 Registration Date 09-24-2001 Next Renewal 07-11-2020 Designated
Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU, IE, IT, LT,
LV, MT, PL, PT, RO, SE, SI, SK                Trademark European Community
TM1038EU00

Ring of Leaves device

Status: Registered/Granted Application No. 3676897 Registration No. 3676897
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 09, 10, 14, 16, 21, 25, 28, 29, 30, 31, 32, 35, 41, 42 List of
Goods 03 Soaps; perfumery, essential oils, cosmetics, hair lotions; hair care
products; dentifrices; shampoos, conditioners, hair styling sprays, gels, and
pomades; facial creams, lotions, gels, milks, masks, exfoliants, toners, and
sprays; hand lotions, creams, gels, and scrubs; body creams, lotions, washes,
gels, exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive
or exfoliant cloths; skin whitening products. 05 Dietetic substances adapted for
medical use; medicinal herbs, herb teas, medicinal roots, medicinal drinks;
additive for foodstuffs; skin care products for medical purposes; nutritional
foods and supplements for medical purposes; vitamin and mineral supplements in
tablet, powder, or capsule form. 09 Audio and video tapes, discs, and
recordings; personal identification and business account cards; electronic
publications. 10 Electronic devices for the purpose of assessing health and
fitness of humans; massage apparatus. 14 Goods in precious metals or coated
therewith; jewellery; precious stones; tie tacs, pins, pendants, of base or
precious metals; travel clocks; cuff links; clocks, watches; parts and fittings
for the aforesaid goods. 16 Printed matter; pens; bags; product catalogues,
brochures, and informational flyers; books and periodicals about human health
and fitness, weight management, dietary supplements and foods, business
opportunities, marketing plans, and personal achievement. 21 Household or
kitchen utensils, porcelain and earthenware; mugs, cups, glassware, tablet
boxes, containers for powdered or loose food items, stirring instruments. 25
Clothing, headgear, footwear. 28 Toys, stuffed toys, plastic figurines being
toys, games and playthings. 29 Foods and snacks made from processed oils, fats,
and nuts; dietary supplements in powder, capsule, or tablet form made from
processed oils, fats, and nuts; snack foods, snacks containing cooked nuts,
snacks containing dried nuts, snacks containing roasted soy nuts; snacks
containing protein, powdered protein for human consumption. 30 Coffee, chocolate
and tea based beverages; teas, coffee, chocolate, cocoa; snacks; snack foods;
powder for making beverages. 31 Fresh herb preparations (other than for
medicinal purposes), marine botanicals, fungi, tree bark, natural plants and
flowers, seeds, roots, and bulbs. 32 Mineral and aerated waters and other
non-alcoholic drinks, fruit drinks and fruit juices and other preparations for
making beverages; ready-to-drink, concentrated, or powdered non-alcoholic
beverages; powdered beverage mixes. 35 Advertising; business management;
business administration; office functions; services to assist others with direct
marketing, advertising, lead generation, order processing, and payment
processing; electronic data management services related to weight management,
human health and fitness, multi-level marketing, and development of small
businesses. 41 Educational and training programs related to weight management
and human health and fitness; educational and training programs related to
multi-level marketing and development of small businesses. 42 Providing and
design of web spaces related to weight management, human health and fitness,
multi-level marketing, and development of small businesses. Diary Dates:
Application Date 02-18-2004 Registration Date 07-08-2005 Next Renewal 02-18-2014
Designated Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU,
IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK                Trademark European
Community TM1038EU99

Ring of Leaves device

Status: Registered/Granted Application No. 000112495 Registration No. 00011495
Application Type: Without Priority Applicant: Herbalife International, Inc.
Diary Dates: Application Date 12-11-2003 Registration Date 12-09-2003 Next
Renewal 12-11-2013 Designated Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI,
FR, GB, GR, HU, IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK

 

223/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

               Trademark European Community TM1202EU00

ROSEGUARD

Status: Registered/Granted Application No. 8625063 Registration No. 8625063
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 30 List of Goods 05 Food supplements; food supplements including
Herbs, vitamins or minerals; food supplements in tablet or capsule form
including herbs, vitamins or minerals; nutritional supplements on the basis of
herbs, vitamins or minerals. 30 Foodstuffs including herbs, vitamins, or
minerals. Diary Dates: Application Date 09-30-2009 Registration Date 04-05-2010
Next Renewal 09-30-2019 Designated Countries: AT, BG, BX, CY, CZ, DE, DK, EE,
ES, FI, FR, GB, GR, HU, IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK             
  Trademark European Community TM1067EU00

SENSORY NUTRITION

Status: Closed Application No. 1464882 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03, 04 List of Goods 03 Bath
and body oils, bath salts, sachets, potpourri. 04 Candles. Diary Dates:
Application Date 01-18-2000 Designated Countries: AT, BG, BX, CY, CZ, DE, DK,
EE, ES, FI, FR, GB, GR, HU, IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK

 

224/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

               Trademark European Community TM1040EU00

SHAPEWORKS

Status: Registered/Granted Application No. 3682895 Registration No. 3682895
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 32, 44 List of Goods 05 Healthcare products, health food
supplements made principally of vitamins, health food supplements made
principally of minerals, healthcare products for persons with special dietary
requirements, healthcare products, nutritional supplements for healthcare and
dietary purposes; nutritional and dietary supplements for medical use, medical
purpose or medicinal purpose. 29 Soups, preparations for making soup, vegetable
soup preparations, snacks, milk, milk beverages, milk products; protein for
human consumption, protein for human consumption in the form of protein powder
optionally containing minerals, vitamins, and herbal ingredients; meat, fish,
poultry and game; meat extracts; preserved, dried and cooked fruits and
vegetables; edible oils fats. 30 Coffee, tea, cocoa and beverages based on
coffee, tea and cocoa; spices; preparations made from cereals; honey, treacle
and preparations made therefrom; non- alcoholic beverages and powdered or
concentrated preparations for making non-alhoholic beverages; powdered drinks
and drink mixes based on the goods of class 30 for use in nutritional and
dietary heath regimens. 32 Non-alcoholic beverages; syrups and other
preparations for making beverages, ready to drink beverages for use in
nutritional and dietary health regimens. 44 Services for the planning of weight
reduction and reform of dietary intake; supervision of weight reduction in
individuals and plans for maintenance of proper nutrition. Diary Dates:
Application Date 02-20-2004 Registration Date 07-06-2005 Next Renewal 02-20-2014
Designated Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU,
IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK                Trademark European
Community TM1007EU00

SKIN ACTIVATOR

Status: Registered/Granted Application No. 2331221 Registration No. 2331221
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Facial cream; eye cream; and body lotion. Diary
Dates: Application Date 08-06-2001 Registration Date 02-03-2003 Next Renewal
08-06-2021 Designated Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB,
GR, HU, IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK                Trademark
European Community TM1190EU00

SUPRESSA

Status: Registered/Granted Application No. 8422644 Registration No. 8422644
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 30 List of Goods 05 Food supplements; food supplements in the form
of a liquid, including the ingredients of herbs and vinegars; food supplements
composed of herbs and vinegars. 30 Liquid foodstuffs composed of herbs and
vinegars. Diary Dates: Application Date 07-13-2009 Registration Date 03-16-2010
Next Renewal 07-13-2019 Designated Countries: AT, BG, BX, CY, CZ, DE, DK, EE,
ES, FI, FR, GB, GR, HU, IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK

 

225/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

               Trademark European Community TM1042EU00

THERMO COMPLETE

Status: Registered/Granted

Application

No.

3225571 Registration No. 3225571

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Nutritional and dietary supplements; additives for foodstuffs; dietetic
substances. Diary Dates:

Application

Date

06-13-2003 Registration Date 01-25-2005 Next Renewal 06-13-2013 Designated
Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU, IE, IT, LT,
LV, MT, PL, PT, RO, SE, SI, SK                     Trademark European Community
TM1025EU00

THERMOJETICS

Status: Registered/Granted

Application

No.

63800 Registration No. 63800

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05, 29, 30
List of Goods 05 Additives for foodstuffs, namely vitamins, minerals, herbs,
roughage and proteins, all in tablet, capsule, powdered or liquid form. 29
Dietetic foods adapted for non-medical purposes. 30 Herbal beverages, namely
tea. Diary Dates:

Application

Date

04-01-1996 Registration Date 01-26-1998 Next Renewal 04-01-2016 Designated
Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU, IE, IT, LT,
LV, MT, PL, PT, RO, SE, SI, SK                     Trademark European Community
TM1026EU00

TOTAL CONTROL

Status: Registered/Granted

Application

No.

4420964 Registration No. 4420964

Application

Type:

Without Priority

Applicant:

Herbalife International, Inc. Classes: 30 List of Goods 30 Dietary and
nutritional supplements for non-medicinal health purposes. Diary Dates:

Application

Date

05-03-2005 Registration Date 02-22-2006 Next Renewal 05-03-2015 Designated
Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU, IE, IT, LT,
LV, MT, PL, PT, RO, SE, SI, SK

 

226/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark European Community TM1027EU00

Tri-Leaf Design

Status: Registered/Granted

Application

No.

4491511 Registration No. 4491511

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 09,
10, 14, 16, 21, 25, 29, 30, 31, 32, 35, 41, 42, 44 List of Goods 03 Soaps;
perfumery, essential oils, cosmetics, hair lotions; hair care products;
dentifrices; shampoos, conditioners, hair styling sprays, gels, and pomades;
facial creams, lotions, gels, milks, masks, exfoliants, toners, and sprays; hand
lotions, creams, gels, and scrubs; body creams, lotions, washes, gels,
exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive or
exfoliant cloths; skin whitening products. 05 Healthcare products, health food
supplements made principally of vitamins, health food supplement made
principally of minerals, healthcare products for persons with special dietary
requirements, healthcare products, nutritional supplements for healthcare and
dietary purposes; nutritional and dietary supplements. 09 Audio and video tapes,
discs, and recordings; personal identification and business account cards;
electronic publications. 10 Electronic devices for the purpose of assessing
health and fitness of humans; massage apparatus. 14 Goods in precious metals or
coated therewith; jewellery; precious stones; tie tacs, pins, pendants of base
or precious metals; travel clocks; cuff links; clocks, watches; parts and
fittings for the aforesaid goods. 16 Printed matter; pens; bags; letter openers;
product catalogues, brochures, and informational flyers; books and periodicals
about human health and fitness, weight management, dietary supplements and
foods, business opportunities, marketing plans, and personal achievement. 21
Household or kitchen utensils, porcelain and earthenware; mugs, cups, glassware,
tablet boxes, containers for powdered or loose food items, stirring instruments.
25 Clothing; footwear; headgear; caps, visors; and parts and fittings for all
the aforesaid goods, but not including sports apparel. 29 Foods and snacks made
from processed oils, fats, and nuts; dietary supplements in powder, capsule, or
tablet form made from processed oils, fats and nuts; snack foods, snacks
containing cooked nuts, snacks containing dried nuts, snacks containing roasted
soy nuts; snacks containing protein, powdered protein for human consumption,
soups, preparations for making soup, vegetable soup preparations, milk, milk
beverages, milk products, protein for human consumption, protein for human
consumption in the form of protein powder optionally containing minerals,
vitamins, and herbal ingredients, meat, fish, poultry and game meat extracts;
edible oils fats; but not including spreads. 30 Coffee, tea, cocoa, chocolate
and beverages based on coffee, tea and cocoa, chocolate; spices; preparations
made from cereals; non-alcoholic beverages and powdered or concentrated
preparations for making non-alcoholic beverages; powdered drinks and drink mixes
based on the goods of Class 30 for use in nutritional and dietary health
regimens, snacks; snack food; powder for making beverages. 31 Fresh herb
preparations (other than for medicinal purposes), herb preparations (other than
for medical purposes), marine botanicals, fungi, tree bark, natural plants and
flowers, seeds, roots, and bulbs; none of said goods being for agricultural nor
for horticultural purposes. 32 Non-alcoholic beverages; minerals and aerated
waters and other non-alcoholic drinks, syrups and other preparations for making
beverages; ready to drink beverages for use in nutritional and dietary health
regimens; fruit drinks and fruit juices and other preparations for making
beverages; ready-to-drink, concentrated, or powdered non-alcoholic beverages;
powdered beverage mixes. 35 Advertising; business management; business
administration; office functions; services to assist others with direct
marketing, advertising, lead generation, order processing; and payment
processing; electronic data management services related to weight management,
human health and fitness, multi-level marketing, and development of small
businesses. 41 Educational and training programs related to weight management
and human health and fitness; educational and training programs related to
multi-level marketing and development of small businesses. 42 Providing and
design of web spaces related to weight management, human health and fitness,
multi-level marketing, and development of small businesses. 44 Services for the
planning of weight reduction and reform of dietary intake; supervision of weight
reduction in individuals and plans for maintenance of proper nutrition. Diary
Dates:

Application

Date

06-07-2005 Registration Date 08-04-2009 Next Renewal 06-07-2015 Designated
Countries:

AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU, IE, IT, LT, LV, MT, PL,
PT, RO, SE, SI, SK

                    Trademark European Community TM1033EU00

TRI-SHIELD

Status: Registered/Granted

Application

No.

4888228 Registration No. 4888228

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05, 29, 30
List of Goods 05 Dietary supplements; vitamins, minerals and preparations made
therefrom; healthfood supplements; fish oils, fish oil capsules, omega 3 fatty
acids; omega 3 capsules, marine lipids. 29 Edible oils and fats; fish oil; nut
oils; food protein for human consumption; snack foods, snacks containing cooked
nuts, snacks containing dried nuts, snacks containing roasted soy nuts; snacks
containing protein, protein for human consumption. 30 Preparations based on tea,
coffee, chocolate or cocoa, or of flour and preparations made from cereals,
honey, treacle, yeast, salt, mustard, sauces or spices; coffee, chocolate and
tea based beverages; teas, coffee, chocolate, cocoa; snacks; snack foods; powder
for making beverages. Diary Dates:

Application

Date

02-06-2006 Registration Date 08-07-2007 Next Renewal 02-06-2016 Designated
Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU, IE, IT, LT,
LV, MT, PL, PT, RO, SE, SI, SK

 

227/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark European Community TM1045EU00

VegetACE

Status: Registered/Granted

Application

No.

908814 Registration No. 908814

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05
List of Goods 05 Nutritional and dietary supplements consisting of vitamins,
minerals, and herbs. Diary Dates: Application Date 08-17-1998 Registration Date
04-11-2000 Next Renewal 08-17-2018 Designated Countries: AT, BG, BX, CY, CZ, DE,
DK, EE, ES, FI, FR, GB, GR, HU, IE, IT, LT, LV, MT, PL, PT, RO, SE, SI, SK     
               Trademark European Community TM1032EU00

XTRA-CAL

Status: Registered/Granted

Application

No.

2601573 Registration No. 2601573

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05
List of Goods 05 Calcium supplements and dietary supplements sold at the retail
level through a multi-level marketing system. Diary Dates: Application Date
03-04-2002 Registration Date 11-12-2003 Next Renewal 03-04-2022 Designated
Countries: AT, BG, BX, CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU, IE, IT, LT,
LV, MT, PL, PT, RO, SE, SI, SK                     Patent European Patent
Application P1005EP00

Tablet Leaf Imprint Design             PATENT

Status: Registered/Granted

Application

No.

001248397 Patent No. 001248397-0001

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Diary Dates:

Application

Date

11-30-2010 Duration 11-30-2035 Next Annuity 11-30-2012

 

228/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Finland TM1031FI00

CELL-U-LOSS

Status: Registered/Granted Application No. 3665/83 Registration No. 92135
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations, mineral products, herbs for
medical use, pharmaceutical preparations of analgesic and flax seed. Diary
Dates: Application Date 07-04-1983 Registration Date 03-21-1985 Next Renewal
03-21-2015                     Trademark Finland TM1080FI00

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. T199404185 Registration No. 142017
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 05 30 32 Diary Dates: Application Date
08-22-1994 Registration Date 01-05-1996 Next Renewal 01-05-2016               
     Trademark Finland TM1001FI00

HERBALIFE

Status: Registered/Granted Application No. T199404186 Registration No. 143634
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30, 32 List of Goods 30 Teas and herbal infusions, not for medical
purposes. 32 Protein powder, amino acid, vitamin, mineral and herbal
preparations for making drinks. Diary Dates: Application Date 08-22-1994
Registration Date 04-22-1996 Next Renewal 04-22-2016

 

229/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Finland TM1001FI01

HERBALIFE

Status: Registered/Granted

Application No. T198302624 Registration No. 97305 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 29 List of
Goods 03 05 Vitamin preparations, mineral products, medicinal plants, flax seed
for medical purposes, and analgesics. 29 Protein product, food supplement for
herbal preparations, soups. Diary Dates: Application Date 05-10-1983
Registration Date 12-22-1986 Next Renewal 12-22-2016                    
Trademark Finland TM1016FI00

HERBALIFELINE

Status: Registered/Granted Application No. T198303666 Registration No. 97717
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 07-04-1983
Registration Date 02-05-1987 Next Renewal 02-05-2017                    
Trademark Finland TM1025FI00

THERMOJETICS

Status: Registered/Granted Application No. T199401483 Registration No. 142015
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 05 30 32 Diary Dates: Application Date
08-22-1994 Registration Date 01-05-1996 Next Renewal 01-05-2016

 

230/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Finland TM1027FI00

Tri-Leaf Design

Status: Registered/Granted Application No. T199404184 Registration No. 142016
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 05 30 32 Diary Dates: Application Date
08-22-1994 Registration Date 01-05-1996 Next Renewal 01-05-2016               
     Trademark France TM1031FR00

CELL-U-LOSS

Status: Registered/Granted Application No. Registration No. 1247190 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Vitamin preparations, mineral preparations, medicinal herbs,
flaxseed medicinal preparations and analgesics. Diary Dates: Application Date
10-06-1983 Registration Date 10-06-1983 Next Renewal 10-31-2023               
     Trademark France TM1001FR00

HERBALIFE

Status: Registered/Granted Application No. Registration No. 1228337 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05,
29 List of Goods 03 05 Vitamin preparations, mineral preparations, medicinal
herbs, flaxseed medicinal preparations and analgesics. 29 Protein preparations,
herbal preparations, such as food supplements, soups. Diary Dates: Application
Date 02-23-1983 Registration Date 02-23-1983 Next Renewal 01-27-2023           
         Trademark France TM1006FR00

HERBALIFE & Design

Status: Registered/Granted Application No. Registration No. 92441496 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05,
30, 32 List of Goods 03 05 30

32

Diary Dates: Application Date 11-09-1992 Registration Date 11-09-1992 Next
Renewal 11-30-2022

 

231/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark France TM1124FR00

HERBALIFE (stylized)

Status: Registered/Granted Application No. Registration No. 94538553 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05, 30,
32 List of Goods 05 30 32 Diary Dates: Application Date 09-29-1994 Registration
Date 09-29-1994 Next Renewal 09-30-2014                     Trademark France
TM1016FR00

HERBALIFELINE

Status: Registered/Granted Application No. Registration No. 1247189 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Application Date 10-06-1983 Registration Date
10-06-1983 Next Renewal 10-31-2023                     Trademark France
TM1481FR00

SOUTIEN NUTRITIONNEL DE L’ATHLETE PENDANT 24 HUERES

Status: Registered Application No. 11/3859038 Registration No. 11 3 859 038
Application Type: Without Priority Classes: 05, 29, 30, 32 List of Goods 05
Dietary supplements; food supplements; dietary and nutritional supplements for
sports and athletics; nutritionally fortified beverages; food supplements
containing proteins, minerals, and vitamins. 29 Dietary supplements; nutritional
supplements; foods consisting of powdered preparations; food supplements
containing proteins, minerals, and vitamins. 32 Preparations for making
non-alcoholic drinks; drinks for sports and athletic training; sports drinks
containing proteins, minerals, and vitamins. Diary Dates: Application Date
09-15-2011 Next Renewal 09-15-2021

 

232/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark France TM1025FR01

THERMOJETICS

Status: Closed Application No. Registration No. 94512024 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 03, 30, 32
List of Goods 03 30 32 Diary Dates: Application Date 03-17-1994 Registration
Date 03-17-1994 Next Renewal 03-31-2014                     Trademark France
TM1027FR00

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 98766555 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Application Date 12-23-1998 Registration Date
12-23-1998 Next Renewal 12-31-2018                     Trademark Georgia
TM1244GE00 NITEWORKS Registration No. M21124 Status: Registered/Granted
Application No. 61110/03 Application Type: Without Priority Applicant: Herbalife
International of America, Inc. Classes: 32 List of Goods 32 32: preparations for
non alcoholic beverages Diary Dates: Application Date 02-02-2011 Registration
Date 02-10-2011 Next Renewal 02-10-2021                     Trademark Georgia
TM1241GE00

Herbalife

Status: Registered/Granted Application No. 61107/03 Registration No. M 21121
Application Type: Without Priority Applicant: Herbalife International of
America, Inc. Classes: 03, 05, 29, 30, 32, 35 List of Goods 03 Creams, lotions,
gels, washes, sprays, milks, and masks for the face and body; soaps; fragrances.
05 Food supplements and dietetic substances composed of herbs, minerals, and
vitamins. 29 Snack foods made primarily of protein; soup mixes; powdered meal
replacement foods composed of protein, vitamins, and minerals. 30 Preparations
for making herbal teas. 32 Preparations for making non-alcoholic beverages. 35
Retail services, namely selling and marketing of products through direct or
network sales. Diary Dates: Application Date 02-04-2011 Registration Date
02-10-2011 Next Renewal 02-10-2021

 

233/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Georgia TM1660GE00

HERBALIFE and Tri-Leaf device

Status: Registered/Granted Application No. 308868 Registration No. 24445
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 29, 30, 32, 35 List of Goods 03 Creams, lotions, gels, washes,
sprays, milks, and masks for the face and body; soaps; fragrances. 29 Snack
foods made primarily of protein; soup mixes; powdered meal replacement foods
composed of protein, vitamins, and minerals. 30 Preparations for making herbal
teas. 32 Preparations for making non-alcoholic beverages. 35 Retail services,
namely selling and marketing of products through direct or network sales. Diary
Dates: Application Date 01-14-2014 Registration Date 01-14-2014 Next Renewal
01-14-2024                     Trademark Georgia TM1242GE00

HERBALIFELINE

Status: Registered/Granted Application No. 61108/03 Registration No. M21122
Application Type: Without Priority Diary Dates: Application Date 02-02-2011
Registration Date 02-10-2011 Next Renewal 02-10-2021                    
Trademark Georgia TM1243GE00

Liftoff

Status: Registered/Granted Application No. 61109/03 Registration No. M 21123
Application Type: Without Priority Classes: 32 List of Goods 32 32: preparations
for making non alcoholic beverages Diary Dates: Application Date 02-02-2011
Registration Date 02-10-2011 Next Renewal 08-10-2021

 

234/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Georgia TM1245GE00

Nourifusion

 

Status: Registered/Granted Application No. 61111/03 Registration No. M21125
Application Type: Without Priority Classes: 03 List of Goods 03 03: creams,
lotions, gels, washes, sprays, milks, and masks for the face and body; soape;
fragrances. Diary Dates: Application Date 02-02-2011 Registration Date
02-10-2011 Next Renewal 08-10-2020                     Trademark Georgia
TM1661GE05

THERMO COMPLETE

Status: Registered/Granted Application No. 308869 Registration No. M24448
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Food supplements and dietetic substances composed
of herbs, minerals, and vitamins. Diary Dates: Application Date 01-14-2014
Registration Date 01-14-2014 Next Renewal 01-14-2024                    
Trademark Georgia TM1246GE00

Tri-Leaf device

Status: Registered/Granted Application No. 61113/03 Registration No. M21127
Application Type: Without Priority Classes: 03, 05, 29, 30, 32, 35 List of Goods
03 Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices. 05 Pharmaceutical and veterinary
preparations; sanitary preparations for medical purposes; dietetic substances
adapted for medical use, food for babies; plasters, materials for dressings;
material for stopping teeth, dental wax; disinfectants; preparations for
destroying vermin; fungicides, herbicides. 29 Meat, fish, poultry and game; meat
extracts; preserved, frozen, dried and cooked fruits and vegetables; jellies,
jams, compotes; eggs, milk and milk products; edible oils and fats. 30 Coffee,
tea, cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and
preparations made from cereals, bread, pastry and confectionery, ices; honey,
treacle; yeast, baking-powder; salt, mustard; vinegar, sauces (condiments);
spices; ice. 32 Beers; mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups and other preparations for making
beverages. 35 Advertising; business management; business administration; office
functions. Diary Dates: Application Date 02-10-2011 Registration Date 02-10-2011
Next Renewal 02-10-2021                     Trademark Georgia TM1247GE00

XTRA-CAL

Status: Registered/Granted Application No. 61112/03 Registration No. M21126
Application Type: Without Priority Classes: 30 List of Goods 30 Coffee, tea,
cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and preparations
made from cereals, bread, pastry and confectionery, ices; honey, treacle; yeast,
baking-powder; salt, mustard; vinegar, sauces (condiments); spices; ice. Diary
Dates: Application Date 02-10-2011 Registration Date 02-10-2011 Next Renewal
02-10-2021

 

235/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Germany TM1435DE00

24 STUDEN ERNAHRUNGSUNTERSSSTUT ZUNG FUR SPORTLER

Status: Application Type: Without Priority Classes: 05, 29, 32 List of Goods 05
Dietary and nutritional supplements; food supplements; dietary and nutritional
supplements for sports and athletics; nutritionally fortified beverages; food
supplements containing proteins, minerals and vitamins. 29 Dietary supplements;
nutritional supplements; foods consisting of powdered preparations; food
supplements containing proteins, minerals and vitamins. 32 Preparations for
making non-alcoholic drinks; drinks for sports and athletics training; sports
drinks containing proteins; minerals, and vitamins.                    
Trademark Germany TM1088DE00

ALOEMAX

Status: Registered/Granted Application No. 30532072.6 Registration No. 30532072
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 32 List of Goods 05 32 Diary Dates: Application Date 08-25-2003
Registration Date 08-30-2013 Next Renewal 08-30-2023                    
Trademark Germany TM1031DE00

CELL-U-LOSS

Status: Registered/Granted Application No. H51535 Registration No. 1081744
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamins, minerals, medicinal herbs, all of the
goods as herbs or herbal extracts, flax seeds for medical purposes. Diary Dates:
Application Date 07-11-1983 Registration Date 07-31-2013 Next Renewal 07-31-2023

 

236/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                   

Trademark Germany

TM1068DE00

DERMAJETICS

Status: Registered/Granted Application No. H72992 Registration No. 2095753
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 08-04-1994
Registration Date 05-09-1995 Next Renewal 08-31-2014                    
Trademark Germany TM1080DE00

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. H72868 Registration No. 2095752
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 30, 32 List of Goods 03 05 29 30 32 Diary Dates:
Application Date 07-21-1994 Registration Date 05-09-1995 Next Renewal 07-31-2014
                    Trademark Germany TM1221DE00

HAVE YOU SEEN MY VIDEO? & Design

Status: Registered/Granted Application No. H65784 Registration No. 2039974
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 09, 16 List of Goods 09 16 Diary Dates: Application Date 07-02-1991
Registration Date 07-08-1993 Next Renewal 07-31-2011                    
Trademark Germany TM1001DE00

HERBALIFE

Status: Registered/Granted Application No. H50948 Registration No. 1065749
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29 List of Goods 03 Shampoos, hair tonics, rinses and lotion
for the hair, detergents, moisturizers, tints, creams, ointments, gels and water
for the skin. 05 Vitamins, mineral supplements, medicinal herbs, medicinal
preparations made from linseed and painkillers. 29 Protein supplements, herbal
supplements as a complement to food, soups. Diary Dates: Application Date
02-11-1983 Registration Date 07-11-1984 Next Renewal 02-28-2023

 

237/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Germany TM1006DE00

HERBALIFE & Design

Status: Registered/Granted Application No. H65653 Registration No. 2065182
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 30, 32 List of Goods 03 05 29 30 32 Diary Dates:
Application Date 06-06-1991 Registration Date 05-19-1994 Next Renewal 06-30-2021
                    Trademark Germany TM1219DE00

HERBALIFE & Design (in color)

Status: Registered/Granted Application No. H65654 Registration No. 2065183
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 30, 32 List of Goods 03 05 29 30 32 Diary Dates:
Application Date 06-06-1991 Registration Date 05-19-1994 Next Renewal 06-30-2021
                    Trademark Germany TM1090DE00

HERBALIFE CELLULAR NUTRITION

Status: Cancelled Application No. H66340 Registration No. 2098899 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05, 29
List of Goods 05 29 Diary Dates: Application Date 10-04-1991 Registration Date
11-07-1995 Next Renewal 10-31-2011

 

238/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Germany TM1016DE00

HERBALIFELINE

Status: Registered/Granted Application No. H51536 Registration No. 1061284
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 07-11-1983
Registration Date 06-27-2013 Next Renewal 07-31-2023                    
Trademark Germany TM1028DE00

HERBATEL

Status: Registered/Granted Application No. 39906810.4 Registration No. 39906810
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35, 38, 42 List of Goods 35 38 42 Diary Dates: Application Date
02-06-1999 Registration Date 05-21-1999 Next Renewal 02-28-2019               
     Trademark Germany TM1220DE00

THERMOJETICS BY HERBALIFE & Design

Status: Cancelled Application No. H68046 Registration No. 2041841 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 29 List
of Goods 29 Diary Dates: Application Date 08-06-1992 Registration Date
08-05-1993 Next Renewal 08-31-2012

 

239/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Germany TM1027DE00

Tri-Leaf Design

Status: Registered/Granted Application No. H72869 Registration No. 2907640
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 16, 25, 28, 29, 30, 32, 42 List of Goods 03 Cosmetics and
cleaning preparations 05 Pharmaceuticals 16 Paper goods and printed matter 25
Clothing 28 Toys and sporting goods 29 Meats and processed foods 30 Staple
foods. 32 42 Diary Dates: Application Date 07-21-1994 Registration Date
06-08-1995 Next Renewal 07-31-2014                     Trademark Germany
TM1027DE01

Tri-Leaf Design

Status: Registered/Granted Application No. H 72 998/3 Registration No. 2907402
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 16, 25, 29, 30, 32, 42 List of Goods 03 05 16 25 29 30 32 42
Diary Dates: Application Date 08-04-1994 Registration Date 06-06-1995 Next
Renewal 08-31-2014                     Trademark Germany TM1027DE02

Tri-Leaf Design

Status: Registered/Granted Application No. 3020110006756.2/35 Registration No.
30 2011 006 756 Application Type: With Priority Applicant: Herbalife
International, Inc. Classes: 35 List of Goods 35 Information services about the
operation of small businesses and multi-level marketing. Diary Dates:
Application Date 02-07-2011 Registration Date 04-12-2011 Next Renewal 02-28-2021

 

240/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                   

Trademark Ghana

TM1263GH00 Status: Application Type: Without Priority                    
Trademark Ghana TM1266GH00

HERBALIFE cl. 29

Status: Published Application No. 45/2011 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 29 List of Goods 29 Snack
foods made primarily of protein; soup mixes; powdered meal replacement foods
composed of protein, vitamins, and minerals. Diary Dates: Application Date
07-01-2011                     Trademark Ghana TM1264GH00

HERBALIFE cl. 3

Status: Published Application No. 47/2011 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Creams,
lotions, gels, washes, sprays, milks and masks for the face and body; soaps;
fragrances. Diary Dates: Application Date 07-01-2011                    
Trademark Ghana TM1267GH00

HERBALIFE cl. 30

Status: Published Application No. 44/2011 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30
Preparations for making herbal teas. Diary Dates: Application Date 07-01-2011

 

241/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Ghana TM1268GH00

HERBALIFE cl. 32

Status: Published Application No. 42/2011 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32
Preparations for making non-alcoholic beverages. Diary Dates: Application Date
07-01-2011                     Trademark Ghana TM1269GH00

HERBALIFE cl. 35

Status: Published Application No. 41/2011 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 35 List of Goods 35 Retail
services, namely selling and marketing of products through direct or network
sales. Diary Dates: Application Date 07-11-2011                     Trademark
Ghana TM1265GH00

HERBALIFE cl. 5

Status: Published Application No. 46/2011 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Food
supplements and dietetic substances composed of herbs, minerals and vitamins.
Diary Dates: Application Date 07-01-2011                     Trademark Ghana
TM1270GH00

HERBALIFELINE cl. 5

Status: Pending Application No. 55/11 Application Type: Without Priority
Applicant: Herbalife International of America, Inc. Diary Dates: Application
Date 07-01-2011

 

242/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Ghana TM1278GH00

LIFTOFF cl. 32

Status: Published Application No. 43/11 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32
Preparations for making non-alcoholic beverages. Diary Dates: Application Date
07-01-2011                     Trademark Ghana TM1276GH00

NITEWORKS cl. 32

Status: Published Application No. 57/11 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32
Preparations for making non-alcoholic beverages. Diary Dates: Application Date
07-01-2011                     Trademark Ghana TM1277GH00

NOURIFUSION cl. 3

Status: Published Application No. 56/11 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Creams,
lotions, gels, washes, sprays, milks and masks for the face and body; soaps;
fragrances. Diary Dates: Application Date 07-01-2011                    
Trademark Ghana TM1552GH00

Tri-Leaf device

Status: Published Application No. 49/2011 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Food
supplements and dietetic substances composed of herbs, minerals and vitamins.
Diary Dates: Application Date 02-10-2011

 

243/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Ghana TM1271GH00

Tri-Leaf device cl. 3

Status: Pending Application No. 48/2011 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Creams,
lotions, gels, washes, sprays, milks and masks for the face and body; soaps;
fragrances. Diary Dates: Application Date 02-10-2011                    
Trademark Ghana TM1273GH00

Tri-Leaf device cl. 30

Status: Published Application No. 51/11 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30
Preparations for making herbal teas. Diary Dates: Application Date 07-01-2011  
                  Trademark Ghana TM1274GH00

Tri-Leaf device cl. 32

Status: Published Application No. 52/11 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32
Preparations for making non-alcoholic beverages. Diary Dates: Application Date
07-01-2011                     Trademark Ghana TM1275GH00

Tri-Leaf device cl. 35

Status: Published Application No. 53/11 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 35 List of Goods 35 Retail
services, namely selling and marketing of products through direct or network
sales. Diary Dates: Application Date 07-01-2011

 

244/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Ghana TM1272GH00

Tri-Leaf device cl.29

Status: Pending Application No. 50/11 Application Type: Without Priority
Applicant: Herbalife International of America, Inc. Diary Dates: Application
Date 07-01-2011                     Trademark Ghana TM1279GH00

XTRA-CAL cl. 5

Status: Published Application No. 54/11 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Food
supplements and dietetic substances composed of herbs, minerals and vitamins.
Diary Dates: Application Date 07-01-2011                     Trademark Greece
TM1031GR00

CELL-U-LOSS

Status: Registered/Granted Application No. 130809 Registration No. 130809
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 09-27-1996
Registration Date 09-27-1996 Next Renewal 09-27-2016                    
Trademark Greece TM1068GR00

DERMAJETICS

Status: Closed/Pending Application No. 121028 Registration No. 121028
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 09-23-1994
Registration Date 01-17-1997 Next Renewal 09-23-2014

 

245/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Greece TM1080GR00

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 123837 Registration No. 123837
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 05 30 32 Diary Dates: Application Date
04-07-1995 Registration Date 12-17-1997 Next Renewal 04-07-2015               
     Trademark Greece TM1001GR00

HERBALIFE

Status: Registered/Granted Application No. 116485 Registration No. 116485
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 29, 32 List of Goods 03 29 32 Diary Dates: Application Date
10-29-1993 Registration Date 10-29-1993 Next Renewal 10-29-2013               
     Trademark Greece TM1006GR00

HERBALIFE & Design

Status: Registered/Granted Application No. 112484 Registration No. 112484
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 01-27-1993
Registration Date 04-18-2000 Next Renewal 01-27-2013

 

246/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Greece TM1006GR01

HERBALIFE & Design

Status: Registered/Granted Application No. 116484 Registration No. 116484
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 29, 32 List of Goods 03 29 32 Diary Dates: Application Date
10-29-1993 Registration Date 05-17-1996 Next Renewal 10-29-2013               
     Trademark Greece TM1016GR00

HERBALIFELINE

Status: Registered/Granted Application No. 146382 Registration No. 146382
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 04-27-2001
Registration Date 04-27-2001 Next Renewal 04-27-2021                    
Trademark Greece TM1025GR01

THERMOJETICS

Status: Closed/Pending Application No. 119169 Registration No. 119169
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30, 32 List of Goods 30 32 Diary Dates: Application Date 05-16-1994
Registration Date 09-17-1996 Next Renewal 05-16-2014                    
Trademark Greece TM1027GR00

Tri-Leaf Design

Status: Registered/Granted Application No. 133424 Registration No. 133424
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 05 30 32 Diary Dates: Application Date
06-04-1997 Registration Date 06-04-1997 Next Renewal 06-04-2017

 

247/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Guatemala TM1034GT05

CELL ACTIVATOR

Status: Registered Application No. 2007-008937 Registration No. 168948
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 10-18-2007           
         Trademark Guatemala TM1031GT05

CELL-U-LOSS

Status: Registered Registration No. 170527 Application No. 2007-008936
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 10-18-2007           
         Trademark Guatemala TM1001GT32

HERBALIFE

Status: Registered Registration No. 167256 Application No. 2007-008943
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 10-18-2007

 

248/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Guatemala TM1001GT44

HERBALIFE

Status: Registered Registration No. 168831 Application No. 2007-008944
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Diary Dates: Application Date 10-18-2007           
         Trademark Guatemala TM1001GT29

HERBALIFE

Status: Registered/Granted Application No. Registration No. 115333 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 29 List
of Goods 29 Processed foods made with vitamins, minerals and herbs. Diary Dates:
Registration Date 02-11-2002 Next Renewal 02-11-2012                    
Trademark Guatemala TM1001GT30

HERBALIFE

Status: Registered/Granted Application No. Registration No. 56409 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 Diary Dates: Registration Date 10-17-1998 Next Renewal 10-16-2018  
                  Trademark Guatemala TM1016GT05

HERBALIFELINE

Status: Registered Application No. 2007-008945 Registration No. 170370
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 10-18-2007

 

249/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Guatemala TM1049GT32

LIFTOFF

Status: Registered Registration No. 167362 Application No. 2007-008938
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 10-18-2007           
         Trademark Guatemala TM1575GT32

NITEWORKS

Status: Registered Registration No. 190754 Application No. 2012-06640
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Preparations for making non-alcoholic drinks. Diary
Dates: Application Date 07-27-2012                     Trademark Guatemala
TM1021GT03

NOURIFUSION

Status: Registered Application No. 2007-008942 Registration No. 167332
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 . Diary Dates: Application Date 10-18-2007         
           Trademark Guatemala TM1037GT03

RADIANT C

Status: Pending Application No. 2007-008940 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Diary
Dates: Application Date 10-18-2007

 

250/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Guatemala TM1007GT03

SKIN ACTIVATOR

Status: Pending Application No. 2007-008941 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Diary
Dates: Application Date 10-18-2007                     Trademark Guatemala
TM1024GT05

THERMO-BOND

Status: Pending Application No. 2007-008939 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Diary
Dates: Application Date 10-18-2007                     Trademark Guatemala
TM1025GT30

THERMOJETICS

Status: Registered Application No. 2007-008935 Registration No. 168698
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Diary Dates: Application Date 10-18-2007           
         Trademark Guatemala TM1025GT05

THERMOJETICS

Status: Registered Application No. 2007-008934 Registration No. 170515
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 10-18-2007

 

251/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Guatemala TM1027GT05

Tri-Leaf Design

Status: Registered Registration No. 161335 Application No. 2007-008946
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 10-18-2007           
         Trademark Guatemala TM1027GT32

Tri-Leaf Design

Status: Registered Registration No. 168838 Application No. 2007-008949
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 10-18-2007           
         Trademark Guatemala TM1027GT29

Tri-Leaf Design

Status: Pending Application No. 2007-008947 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 29 List of Goods 29 Diary
Dates: Application Date 10-18-2007                     Trademark Guatemala
TM1027GT30

Tri-Leaf Design

Status: Registered Application No. 2007-008948 Registration No. 171995
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Diary Dates: Application Date 10-18-2007

 

252/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Guatemala TM1027GT44

Tri-Leaf Design

Status: Pending Application No. 2007-008959 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 44 List of Goods 44 Diary
Dates: Application Date 10-18-2007                     Trademark Haiti
TM1001HT03

HERBALIFE

Status: Registered/Granted Application No. 196-P Registration No. 100/151
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 07-18-1996
Registration Date 09-20-1996 Next Renewal 09-20-2016                    
Trademark Haiti TM1001HT05

HERBALIFE

Status: Registered/Granted Application No. 197-P Registration No. 101/151
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 07-18-1996
Registration Date 09-20-1996 Next Renewal 09-20-2016                    
Trademark Haiti TM1001HT32

HERBALIFE

Status: Registered/Granted Application No. 198-P Registration No. 102/151
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 07-18-1996
Registration Date 09-20-1996 Next Renewal 09-20-2016

 

253/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Haiti TM1006HT03

HERBALIFE & Design

Status: Registered/Granted Application No. 199-P Registration No. 103/151
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 07-18-1996
Registration Date 09-20-1996 Next Renewal 09-20-2016                    
Trademark Haiti TM1006HT05

HERBALIFE & Design

Status: Registered/Granted Application No. 200-P Registration No. 104/151
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 07-18-1996
Registration Date 09-20-1996 Next Renewal 09-20-2016                    
Trademark Haiti TM1006HT32

HERBALIFE & Design

Status: Registered/Granted Application No. 201-P Registration No. 105/151
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 07-18-1996
Registration Date 09-20-1996 Next Renewal 09-20-2016

 

254/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Honduras TM1031HN05

CELL-U-LOSS

Status: Registered/Granted Application No. Registration No. 99492 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Nutritional and dietary supplements in capsule form. Diary Dates:
Registration Date 01-18-2007 Next Renewal 01-17-2017                    
Trademark Honduras TM1001HN3201

HERBALIFE

Status: Registered/Granted Application No. Registration No. 98219 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 32 List
of Goods 32 Non-alcoholic beverages and preparations to make non-alcoholic
beverages, powdered protein drink mixes. Diary Dates: Registration Date
09-06-2006 Next Renewal 09-05-2016                     Trademark Honduras
TM1001HN35

HERBALIFE

Status: Registered/Granted Application No. Registration No. 11692 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 35 List
of Goods 35 Information services about the operation of small businesses and
multi-level marketing. Diary Dates: Registration Date 09-04-2006 Next Renewal
09-03-2016                     Trademark Honduras TM1001HN29

HERBALIFE

Status: Registered/Granted Application No. Registration No. 98218 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 29 List
of Goods 29 Sandwiches, including bars, roasted soy products, dried fruit mixes,
cereals and nuts (trail mixes). Diary Dates: Registration Date 09-06-2006 Next
Renewal 09-05-2016

 

255/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Honduras TM1001HN30

HERBALIFE

Status: Registered/Granted Application No. Registration No. 98178 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 Herbal tea, sandwiches, including bars, mixed fruit (trail mixes),
cereal and nuts. Diary Dates: Registration Date 09-04-2006 Next Renewal
09-03-2016                     Trademark Honduras TM1001HN38

HERBALIFE

Status: Registered/Granted Application No. Registration No. 11702 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 38 List
of Goods 38 Websites for consumer use. Diary Dates: Registration Date 09-06-2006
Next Renewal 09-06-2016                     Trademark Honduras TM1001HN44

HERBALIFE

Status: Registered/Granted Application No. Registration No. 11738 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 44 List
of Goods 44 Information services about human nutrition and weight management.
Diary Dates: Registration Date 09-18-2006 Next Renewal 09-17-2016               
     Trademark Honduras TM1001HN03

HERBALIFE

Status: Registered/Granted Application No. Registration No. 57309 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Hair shampoo, hair rinse, hair conditioners, skin cleansers,
moisturizers, skin creams, facial creams and shaving cream. Diary Dates:
Registration Date 04-11-2013 Next Renewal 04-10-2023

 

256/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Honduras TM1001HN05

HERBALIFE

Status: Registered/Granted Application No. Registration No. 57307 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Nutritional supplements of vitamins, minerals and proteins, all
tablets, powders or liquids. Diary Dates: Registration Date 03-16-2013 Next
Renewal 03-16-2023                     Trademark Honduras TM1001HN0301

HERBALIFE

Status: Registered/Granted Application No. Registration No. 97905 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Creams, lotions, milks, face masks and gels for face and body, hair
sprays, shampoos, conditioners and hair styling products. Diary Dates:
Registration Date 08-04-2006 Next Renewal 08-03-2016                    
Trademark Honduras TM1001HN0501

HERBALIFE

Status: Registered/Granted Application No. Registration No. 97874 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Nutritional and dietary supplements in the form of tablets, capsules
or powder, vitamins. Diary Dates: Registration Date 08-04-2006 Next Renewal
08-03-2016                     Trademark Honduras TM1001HN16

HERBALIFE

Status: Registered/Granted Application No. Registration No. 97927 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 16 List
of Goods 16 Plastic containers for tablets, powders and capsules. Diary Dates:
Registration Date 08-04-2006 Next Renewal 08-03-2016

 

257/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Honduras TM1001HN21

HERBALIFE

Status: Registered/Granted Application No. Registration No. 97873 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 21 List
of Goods 21 The vessels in which to put drink mixes. Diary Dates: Registration
Date 08-04-2006 Next Renewal 08-03-2016                     Trademark Honduras
TM1001HN25

HERBALIFE

Status: Registered/Granted Application No. Registration No. 98217 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 25 List
of Goods 25 Shirts, hats, cycling pants, golf shirts. Diary Dates: Registration
Date 09-06-2006 Next Renewal 09-05-2016                     Trademark Honduras
TM1001HN28

HERBALIFE

Status: Registered/Granted Application No. Registration No. 98179 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 28 List
of Goods 28 Stuffed bear toys. Diary Dates: Registration Date 09-04-2006 Next
Renewal 09-03-2016                     Trademark Honduras TM1006HN05

HERBALIFE & Design

Status: Registered/Granted Application No. Registration No. 57121 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Registration Date 03-03-2013 Next Renewal 03-02-2023

 

258/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Honduras TM1006HN03

HERBALIFE & Design

Status: Registered/Granted Application No. Registration No. 57308 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Hair shampoo, hair rinse, hair conditioners, skin cleansers,
moisturizers, skin creams, facial creams and shaving cream. Diary Dates:
Registration Date 03-16-2013 Next Renewal 03-15-2023                    
Trademark Honduras TM1029HN44

HERBALIFE DISTRIBUTOR NUTRITION CLUB

Status: Registered/Granted Application No. 3506/2006 Registration No. 11561
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Diary Dates: Application Date 02-13-2006
Registration Date 08-04-2006 Next Renewal 08-03-2016                    
Trademark Honduras TM1020HN35

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. Registration No. 11614 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 35 List
of Goods 35 Diary Dates: Registration Date 08-17-2006 Next Renewal 08-16-2016  
                  Trademark Honduras TM1020HN44

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. Registration No. 11691 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 44 List
of Goods 44 Diary Dates: Registration Date 09-04-2006 Next Renewal 09-03-2016

 

259/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Honduras TM1016HN05

HERBALIFELINE

Status: Registered/Granted Application No. Registration No. 98000 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Registration Date 08-18-2006 Next Renewal 08-17-2016  
                  Trademark Honduras TM1049HN32

LIFTOFF

Status: Registered/Granted Application No. 6402/2007 Registration No. 107566
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Effervescent tablets and powders for making
beverages, with the exclusion of any type of prepared drinks. Diary Dates:
Application Date 02-21-2007 Registration Date 12-16-2008 Next Renewal 12-15-2018
                    Trademark Honduras TM1010HN32

NITEWORKS

Status: Registered/Granted Application No. Registration No. 98005 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 32 List
of Goods 32 Powders for the preparation of non-alcoholic beverages. Diary Dates:
Registration Date 08-18-2006 Next Renewal 08-18-2016

 

260/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Honduras TM1021HN03

NOURIFUSION

Status: Registered/Granted Application No. Registration No. 98006 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Creams, lotions, milks, face masks and gels for face and body. Diary
Dates: Registration Date 08-18-2006 Next Renewal 08-18-2016                    
Trademark Honduras TM1021HN05

NOURIFUSION

Status: Registered/Granted Application No. Registration No. 97992 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Nutritional and dietary supplements in tablet or capsule form. Diary
Dates: Registration Date 08-18-2006 Next Renewal 08-18-2016                    
Trademark Honduras TM1666HN05

PROLESSA

Status: Registered/Granted Registration No. 126338 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Food supplements in powder form composed mainly of fatty acids and oils, none of
which relate to bone, bone diseases or disorders, the prevention and treatment
of bone diseases or disorders, or related conditions/diseases. Diary Dates:
Registration Date 10-31-2013 Next Renewal 10-30-2023                    
Trademark Honduras TM1040HN05

SHAPEWORKS

Status: Closed Application No. 3497-2006 Registration No. 103666 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Application Date 01-30-2006 Registration Date
02-05-2008 Next Renewal 02-04-2018

 

261/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Honduras TM1040HN29

SHAPEWORKS

Status: Registered/Granted Application No. Registration No. 98106 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 29 List
of Goods 29 Sandwiches, including bars, roasted soy products, dried fruit mixes,
cereals and nuts (trail mixes). Diary Dates: Registration Date 08-28-2006 Next
Renewal 08-27-2016                     Trademark Honduras TM1040HN30

SHAPEWORKS

Status: Registered/Granted Application No. Registration No. 99343 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 Diary Dates: Registration Date 12-28-2006 Next Renewal 12-27-2016  
                  Trademark Honduras TM1040HN32

SHAPEWORKS

Status: Registered/Granted Application No. Registration No. 108410 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 32 List
of Goods 32 Diary Dates: Registration Date 03-02-2009 Next Renewal 03-01-2019  
                  Trademark Honduras TM1040HN44

SHAPEWORKS

Status: Registered/Granted Application No. Registration No. 11683 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 44 List
of Goods 44 Information services about human nutrition and weight management.
Diary Dates: Registration Date 08-28-2006 Next Renewal 08-27-2016

 

262/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Honduras TM1040HN35

SHAPEWORKS

Status: Registered/Granted Application No. Registration No. 11662 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 35 List
of Goods 35 Information services about the operation of small businesses and
multi-level marketing. Diary Dates: Registration Date 08-28-2006 Next Renewal
08-27-2016                     Trademark Honduras TM1007HN03

SKIN ACTIVATOR

Status: Registered/Granted Application No. Registration No. 98022 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Creams, lotions, milks, face masks and gels for face and body. Diary
Dates: Registration Date 08-18-2006 Next Renewal 08-18-2016                    
Trademark Honduras TM1089HN03

SOFT GREEN

Status: Registered/Granted Application No. 13099/2009 Registration No. 110453
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Soaps, body and facial lotions, gels for the face
and body, bath and shower oils, deodorants, antiseptic gels. Diary Dates:
Application Date 04-30-2009 Registration Date 11-03-2009 Next Renewal 11-02-2019
                    Trademark Honduras TM1057HN29

SPORTWORKS

Status: Closed Application No. Registration No. 98346 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 29 List of Goods 29
Sandwiches, including bars, roasted soy products, dried fruit mixes, cereals and
nuts (trail mixes). Diary Dates: Registration Date 09-18-2006 Next Renewal
09-17-2016

 

263/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Honduras TM1057HN30

SPORTWORKS

Status: Pending Application No. 3532/2006 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30 Diary
Dates: Application Date 02-13-2006                     Trademark Honduras
TM1057HN32

SPORTWORKS

Status: Pending Application No. 3531/2006 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32 Diary
Dates: Application Date 02-13-2006                     Trademark Honduras
TM1025HN29

THERMOJETICS

Status: Registered/Granted Application No. Registration No. 101482 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 29 List
of Goods 29 Diary Dates: Registration Date 07-11-2007 Next Renewal 07-10-2017  
                  Trademark Honduras TM1025HN30

THERMOJETICS

Status: Registered/Granted Application No. Registration No. 101442 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 Diary Dates: Registration Date 07-11-2007 Next Renewal 07-10-2017

 

264/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Honduras TM1027HN03

Tri-Leaf Design

Status: Pending Application No. 3533/2006 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Creams,
lotions, milks, masks and gels for the face and body; hair sprays, shampoos,
conditioners and hair styling products. Diary Dates: Application Date 02-13-2006
                    Trademark Honduras TM1027HN05

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 97948 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Registration Date 08-17-2006 Next Renewal 08-16-2016  
                  Trademark Honduras TM1027HN16

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 98323 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 16 List
of Goods 16 Plastic containers for tablets, powders and capsules. Diary Dates:
Registration Date 09-18-2006 Next Renewal 09-18-2016                    
Trademark Honduras TM1027HN25

Tri-Leaf Design

Status: Pending Application No. 3537/2006 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 25 List of Goods 25 T-shirts,
caps, cycling tunics, golf shirts. Diary Dates: Application Date 02-13-2006

 

265/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Honduras TM1027HN28

Tri-Leaf Design

Status: Pending Application No. 3538/2006 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 28 List of Goods 28 Stuffed
toy bears. Diary Dates: Application Date 02-13-2006                    
Trademark Honduras TM1027HN29

Tri-Leaf Design

Status: Registered/Granted

Application

No.

Registration No.

97917

Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Diary Dates: Registration Date 08-04-2006 Next
Renewal 08-03-2016                     Trademark Honduras TM1027HN35

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 11616 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 35 List
of Goods 35 Information services about the operation of small businesses and
multi-level marketing. Diary Dates: Registration Date 08-17-2006 Next Renewal
08-16-2016

 

266/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Honduras TM1027HN38

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 11615 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 38 List
of Goods 38 Websites for consumer use. Diary Dates: Registration Date 08-17-2006
Next Renewal 08-17-2016                     Trademark Honduras TM1027HN44

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 11586 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 44 List
of Goods 44 Information services about human nutrition and weight management.
Diary Dates: Registration Date 08-04-2006 Next Renewal 08-03-2016               
     Trademark Honduras TM1027HN30

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 97872 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 Diary Dates: Registration Date 08-04-2006 Next Renewal 08-03-2016  
                  Trademark Honduras TM1027HN3501

Tri-Leaf Design

Status: Pending Application No. 3544/2006 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 35 List of Goods 35 Diary
Dates: Application Date 02-13-2006

 

267/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Honduras TM1027HN32

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 98033 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 32 List
of Goods 32 Beers; mineral and aerated waters and other non-alcoholic beverages;
fruit beverages and fruit juices; syrups and other preparations for making
beverages. Diary Dates: Registration Date 08-18-2006 Next Renewal 08-17-2016  
                  Trademark Honduras TM1027HN21

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 97976 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 21 List
of Goods 21 Vessels in which to mix drinks. Diary Dates: Registration Date
08-17-2006 Next Renewal 08-16-2016                     Trademark Honduras
TM1033HN05

TRI-SHIELD

Status: Registered/Granted Application No. Registration No. 98099 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Nutritional and dietary supplements in capsule form. Diary Dates:
Registration Date 08-28-2006 Next Renewal 08-27-2016                    
Trademark Honduras TM1032HN05

XTRA-CAL

Status: Pending Application No. 3486/2006 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Nutritional and dietary supplements in the form of tablet or capsule. Diary
Dates: Application Date 02-13-2006

 

268/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Hong Kong TM1031HK00

CELL-U-LOSS

Status: Registered/Granted Application No. 1998B06825 Registration No.
1998B06825 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Herbs, vitamin preparations,
mineral preparations, all containing herbs or herbal extracts and included in
Class 5. Diary Dates: Application Date 08-18-1995 Registration Date 07-09-1998
Next Renewal 08-18-2016                     Trademark Hong Kong TM1068HK00

DERMAJETICS

Status: Closed Application No. Registration No. 199602655 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Body and skin care preparations, cleansers, moisturizers, toners,
astringents, facial masks, facial and body scrubs, facial creams, eye creams,
body creams, body oils, body lotions, body skin toners, bath oils and bath gels;
all included in Class 3. Diary Dates: Application Date 08-12-1994 Registration
Date 03-26-1996                     Trademark Hong Kong TM1223HK00

DERMAJETICS in Chinese

Status: Closed Application No. 1998B06062 Registration No. 1998B06062
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Bleaching preparations and other substances for
laundry use; cleaning, polishing, scouring and abrasive preparations; soaps;
perfumery, essential oils, cosmetics, hair lotions; dentifrices; body and skin
care products, cleansers, moisturizers, toners, astringents, facial masks,
facial and body scrubs, facial creams, eye creams, body creams, body oils, body
lotions, body skin toners, bath oils and bath gels; all included in Class 3.
Diary Dates: Application Date 03-02-1995 Registration Date 06-18-1998
Next Renewal 03-02-2016                     Trademark Hong Kong TM1030HK00

DINOMINS

Status: Cancelled Application No. Registration No. 199803443 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Chewable vitamin and mineral supplements; all included in Class 5.
Diary Dates: Application Date 08-13-1996 Registration Date 04-09-1998 Next
Renewal 08-13-2013

 

269/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Hong Kong TM1080HK00

Figurine Design (reversed rainbowman)

Status: Closed Application No. Registration No. 199901341AA Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 05, 30, 32
List of Goods 05 Minerals, all in tablet, liquid, capsule form; nutritional
supplements, vitamins, herbs, fiber and protein; all in tablet, liquid, capsule
or powder form; all included in Class 5. 30 Teas; all included in Class 30. 32
Protein, amino acids, vitamins, minerals, herbs; all in powdered form and for
making non-medicated beverages; all included in Class 32. Diary Dates:
Application Date 03-17-1997 Registration Date 02-03-1999 Next Renewal 03-17-2014
                    Trademark Hong Kong TM1001HK01

HERBALIFE

Status: Registered/Granted Application No. Registration No. 1992B03667
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Shampoos, lotions, rinsing preparations and
conditioning preparations, all for the hair; cleaners, moisturizers, toners,
creams, ointments, gels and lotions, all being non-medicated toilet
preparations; all containing herbs or extracts of herbs. Diary Dates:
Application Date 05-12-1990 Registration Date 06-19-1992 Next Renewal 05-12-2021
                    Trademark Hong Kong TM1001HK02

HERBALIFE

Status: Registered/Granted Application No. Registration No. 1992B01004
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations, mineral preparations included
in Class 5, analgesic preparations, linseed preparations for pharmaceutical
purposes; all containing herbs or herbal extracts; herbs, all for medicinal
purposes. Diary Dates: Application Date 05-12-1990 Registration Date 03-17-1992
Next Renewal 05-12-2021

 

270/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Hong Kong TM1001HK03

HERBALIFE

Status: Registered/Granted Application No. Registration No. 2002B02057
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereal, bread, pastry and
confectionery, ices; honey, treacle; yeast, baking-powder, mustard; vinegar,
sauces (except salad dressings); spices; ice; all containing herbs; all included
in Class 30. Diary Dates: Application Date 09-20-2000 Registration Date
02-21-2002 Next Renewal 09-20-2017                     Trademark Hong Kong
TM1001HK04

HERBALIFE

Status: Registered/Granted Application No. Registration No. 2002B02058
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Beers; mineral and aerated waters, non-alcoholic
drinks; fruit drinks and fruit juices; syrups, preparations for making
beverages; all containing herbs; all included in Class 32. Diary Dates:
Application Date 09-20-2000 Registration Date 02-21-2002 Next Renewal 09-20-2017
                    Trademark Hong Kong TM1001HK00

HERBALIFE

Status: Registered/Granted Application No. Registration No. 1992B03668
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Protein preparations included in Class 29; soups;
all containing herbs. Diary Dates: Application Date 05-12-1990 Registration Date
09-16-1992 Next Renewal 05-12-2021                             Trademark Hong
Kong TM1006HK01

HERBALIFE & Design

Status: Registered/Granted Application No. Registration No. 1994B02532
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Herbs, vitamin preparations, mineral preparations,
protein preparations, all containing herbs or herbal extracts and included in
Class 5; all in tablet, powder or liquid form. Diary Dates: Application Date
06-29-1992 Registration Date 04-29-1994 Next Renewal 06-29-2013

 

271/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Hong Kong TM1006HK02

HERBALIFE & Design

Status: Registered/Granted Application No. Registration No. 1994B01337
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 42 List of Goods 42 Distributorship services in the field of health
foods and cosmetics; all included in Class 42. Diary Dates: Application Date
06-29-1992 Registration Date 03-15-1994 Next Renewal 06-29-2013               
     Trademark Hong Kong TM1006HK00

HERBALIFE & Design

Status: Registered/Granted Application No. Registration No. 1994B01338
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Hair shampoos, hair rinses, hair conditioners, skin
cleansers, moisturizers, facial creams and shaving creams; all containing herbs
or herbal extracts. Diary Dates: Application Date 06-29-1992 Registration Date
03-15-1994 Next Renewal 06-29-2013                     Trademark Hong Kong
TM1106HK00

HERBALIFE & Ring of Leaves device

Status: Closed Application No. 300199279 Registration No. 300199279 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05,
09, 16, 18, 21, 25, 28, 29, 30, 31, 32, 35, 41, 42, 44 List of Goods 03
Shampoos, conditioners, hair styling sprays, hair styling gels, and hair styling
pomades; facial creams, lotions, gels, milks, masks, exfoliants, toners, and
sprays; hand lotions, creams, gels, and scrubs; body creams, lotions, washes,
gels, exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive
or cloths impregnated with cosmetic preparations for exfoliation; hair and body
treatments; cosmetics; bleaching preparations and other substances for laundry
use; cleaning, polishing, scouring and abrasive preparations; soaps; perfumery,
essential oils, hair lotions; dentifrices; toiletries, eau de toilette, after
shave lotion, after shave balm, shower and bath gel; cologne, after-shave,
shaving cream, antiperspirant, deodorant, deodorant soap, soap for personal use,
antibacterial cleansing soap, impregnated wipes for cleaning; hair care
products, mousses; hair tinting, dyeing and coloring preparations; foundation,
powder, concealer, blusher, eye shadow, eye liner, mascara, eyebrow pencil,
lipstick, lip color, lip gloss, and lip base; nail care products, nail colour,
nail base coat, nail drying preparations, nail top coat, nail savings
preparations; skin care products, moisturising lotions and creams, astringents
and cleansing creams, moisturising body wash, facial cleanser; preparations for
the care and hygiene of the mouth, teeth, throat, gums and buccal cavity,
rinsing preparations to prevent tartar and caries, tooth cleaning preparations,
tooth care preparations, tooth powders, toothpastes, mouth washes, mouth sprays,
tooth gels, fluor gels, fluor mouth washes, cleansing powders, tartar coloring
tablets for personal use in disclosing tartar on the teeth; laundry additives in
the nature of cleaning preparations to enhance wash; detergent for laundry,
household and institutional use; antibacterial detergents and cleaning products;
sudsing cleaner, cleanser and detergent, rinse agent for automatic dishwashers;
sudsing detergent-cleanser for cleaning and disinfecting kitchens, bathrooms,
household fixtures and hospital rooms and fixtures; preparations for
non-washable clothing and fabrics; fabric softener; laundry cleaning
preparations, bleach and pre-soak cleansing cloths.

 

272/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

05 Medicated skin care preparations; nutritional foods and supplements; vitamin
and mineral supplements in liquid, tablet, powder, or capsule form;
pharmaceutical and veterinary preparations; sanitary preparations for medical
purposes; dietetic substances adapted for medical use; dietetic supplements;
dietetic beverages and foods adapted for medical use; food for babies; plasters,
materials for dressings; material for stopping teeth, dental wax; disinfectants;
preparations for destroying vermin; fungicides, herbicides; medicated skin
cream, laxatives, prescription cardiomuscular pharmaceutical preparations, oral
analgesic preparations. 09 Audio and video tapes, disc, and recordings; personal
identification and business account cards; audio compact discs; video compact
discs; read only memory compact discs; computer operating programmes; computer
programmes; magnetic data media; optical data media; magnetic discs; magnetic
encoded cards; interfaces for computers; teleprinters; television apparatus;
telecommunication apparatus and instruments; facsimile machines; computers;
computer keyboards; computer peripheral devices; printers for use with
computers; modems; mouse; computer terminals; computer software and publications
in electronic form supplied on-line from databases or from facilities provided
on the Internet (including web sites); computer software and telecommunications
apparatus (including modems) to enable connection to databases and the Internet;
computer software to enable searching of data. 16 Printed matter, products
catalogues, brochures, and informational flyers; books and periodicals about
human health and fitness, weight management, dietary supplements and foods,
business opportunities, marketing plans, and personal achievement; writing
instruments, stationery; non-fiction books, periodicals; publications;
pamphlets; magazines; periodicals, publications; photographic prints; soft paper
products; toilet paper; paper diapers; paper towels; paper handkerchiefs; paper
tissues; paper napkins; cardboard and absorbent paper or paper like materials
and/or cellulose; general household goods of paper; paper and cellulose and
goods made from these materials; disposable diapers, disposable training pants,
both made of paper and or cellulose; bathroom tissues; instructional and
teaching material (except apparatus); plastic materials for packaging;
containers for pens. 18 Tote bags, satchels, travel bags, bags all made of
natural or synthetic materials; leather and imitations of leather, and goods
made of these materials and not included in other classes; animal skins, hides;
trunks; umbrellas, parasols and walking sticks; whips, harness and saddlery. 21
Tablet boxes, mixing implements; containers for powdered or loose food items,
stirring instruments, mugs, drinking glasses and drinking containers; household
or kitchen utensils and containers (not of precious metal or coated therewith);
combs and sponges; brushes (except paint brushes); brush-making materials;
articles for cleaning purposes; steelwool; unworked or semi-worked glass (except
glass used in building); glassware, porcelain and earthenware not included in
other classes. 25 Clothing, footwear, headgear. 28 Stuffed toys; games and
playthings; gymnastic and sporting articles not included in other classes;
decorations for Christmas trees. 29 Foods and snacks made from processed oils,
fats, and nuts; dietary food supplements in powder, capsule, and tablet form
made from processed oils, fats, and nuts, food drink mixes, dietary food
supplements, foods and drinks; meat, fish, poultry and game; meat extracts;
preserved, dried and cooked fruits and vegetables; jellies, jams, compotes;
eggs, milk and milk products; edible oils and fats. 30 Teas, powdered beverage
mixes, beverages; coffee, cocoa, sugar, rice, tapioca, sago, artificial coffee;
flour and preparations made from cereals, bread, pastry and confectionery, ices;
honey, treacle; yeast, baking-powder; salt, mustard; vinegar, sauces
(condiments); spices; ice. 31 Foods and snacks containing herbs, marine
botanicals, fungi, tree bark, natural plants and flower, seeds, roots, and
bulbs; agricultural, horticultural and forestry products and grains not included
in other classes; live animals; fresh fruits and vegetables; seeds; foodstuffs
for animals, malt. 32 Ready-to-drink, concentrated, or powdered non-alcoholic
beverages, beverages; beers; mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups and other preparations for making
beverages. 35 Services to assist others with direct marketing, advertising,
order processing; sale, business, advertising and promotional information
services; telephone answering for unavailable subscribers; departmental store
retail services, convenience store retail services, retailing and wholesaling
services relating to pharmaceutical and sanitary preparations, dietetic
substances, Chinese patent medicines, herbal preparations, dietary supplements,
medicated confectionery, food for babies, material for stopping teeth, dental
wax, non-alcoholic drinks, fruit juice, packaging materials (plastic or paper),
snack foods, confectionery, clothing, umbrellas, bags, printed matters, CD-roms,
toys, cosmetics, skin care preparations, slimming preparations, nutritional
supplements, medicinal wine, health food, deer horns, deer horn extracts,
ginseng, live animals, fresh fruits, meat, poultry, cooked fruits and
vegetables, eggs, milk and milk products, tea, mineral water, wines and spirits;
the bringing together for the benefit of others, of a variety of goods, enabling
customers to conveniently view and purchase those goods from a general
merchandise Internet web site; home shopping services relating to pharmaceutical
preparations, sanitary preparations, dietetic substances and Chinese patent
medicines provided by means of Internet; import and export agency services;
public relations; organization of trade fairs; demonstration of goods and
distribution of samples; compiling, arranging and publishing merchandise
catalogues; mail order promotions; business services in support of new product
introductions in the market place; marketing, including direct marketing, direct
mail advertising; advertising by mail order, point of purchase; promotions;
on-line advertising; direct selling on-line via a global computer network; sale
promotions; business administration, layout and operation of the business in
particular relating to marketing, advertising, personnel training and management
of perfumery shops, cosmetic shops, dietitian shops and nutrition shops;
franchising of perfumery, cosmetic, dietitian and nutrition shops and schools
and provision of business, technical, craft and organisational know-how to
perfumery, cosmetics, dietitian and nutrition shops and schools franchisees;
consultation of franchisees and licensees on the design, layout and operation of
the business, in particular with respect to marketing and advertising;
advertising on beauty parlours; business counselling on beauty parlours;
provision of information, advisory and consultancy services relating to all of
the aforesaid services. 41 Educational and training programs related to weight
management and human health and fitness; educational and training programs
related to multi-level marketing and development of small businesses;
educational and training programs related to dietitian and nutrition services;
personnel training, personnel training in relation to lay out and operation of
the business; health club services, health resorts; provision of information,
advisory and consultancy services relating to all of the aforesaid services. 42
Internet and electronic data management services related to weight management,
human health and fitness, multi-level marketing, and development of small
businesses; scientific and technological services and research and design
relating thereto, industrial analysis and research services; scientific and
technological research relating to cosmetics, dietitian services and nutrition
consultation services; legal services; pharmaceutical and medical research;
development of dietitian preparations, nutrition preparations, cosmetic
preparations and perfumes; provision of information, advisory and consultancy
services relating to all of the aforesaid services. 44 Dietitian services;
beauty consultation; nutrition consultation; cosmetic treatments; services of
beauty shops; veterinary and agricultural services; hairdressing salons;
hygienic, health care and beauty care services, beauty parlours; pharmaceutical
consultation; pharmaceutical and medical expert evaluations; massage services;
facial treatment services; body slimming; body massage; treatment of cosmetic
disease, pigmented lesions, vascular lesions; skin tone and skin textural
improvement services; medical services; provision of information, advisory and
consultancy services relating to all of the aforesaid services. Diary Dates:
Application Date 04-19-2004 Registration Date 10-27-2004 Next Renewal 04-18-2014

 

273/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Hong Kong TM1534HK00

HERBALIFE AQUA & Tri-Leaf device

Status: Registered/Granted Application No. 302525418 Registration No. 302525418
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Shampoos, hair conditioners, hair styling
preparations, hair care preparations; cosmetics, skin care preparations, make-up
preparations; perfumery, fragrances; deodorants for personal use; soaps;
essential oils; dentifrices. Diary Dates: Application Date 02-20-2013
Registration Date 02-20-2013 Next Renewal 02-19-2023                    
Trademark Hong Kong TM1090HK00

HERBALIFE CELLULAR NUTRITION

Status: Cancelled Application No. 1994B03295 Registration No. 1994B03295
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations; mineral preparations; all for
medicinal purposes; all for sale in tablet and powder form; all containing herbs
or herbal extracts; all included in Class 5. Diary Dates: Application Date
09-21-1992 Registration Date 06-03-1994 Next Renewal 09-21-2013               
     Trademark Hong Kong TM1104HK00

HERBALIFE in Chinese

Status: Registered/Granted Application No. Registration No. 199700461
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Hair care preparations; shampoos, rinses,
conditioners; cosmetics; perfumery, soap; essential oils, dentifrices; skin care
preparations; cleansers, moisturizers, toners, astringents, facial creams,
facial masks, facial and body scrubs, eye creams, body creams, body oils, body
lotions, body skin toners, bath oils, bath gels, shaving creams, suntan oils and
suntan lotions. Diary Dates: Application Date 12-05-1994 Registration Date
01-14-1997 Next Renewal 12-05-2015                     Trademark Hong Kong
TM1104HK01

HERBALIFE in Chinese

Status: Registered/Granted Application No. Registration No. 199706127
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements; all consisting of
vitamins, minerals, herbs, fiber or protein (in tablet, powder, capsule or
liquid form); all included in Class 5. Diary Dates: Application Date 12-05-1994
Registration Date 06-04-1997 Next Renewal 12-05-2015

 

274/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Hong Kong TM1104HK02

HERBALIFE in Chinese

Status: Registered/Granted Application No. Registration No. 199700462
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereal, bread, pastry and
confectionery, ices; honey treacle; yeast, baking-powder, mustard; vinegar,
sauces (except salad dressings); spices; ice. Diary Dates: Application Date
12-05-1994 Registration Date 01-14-1997 Next Renewal 12-05-2015               
     Trademark Hong Kong TM1104HK03

HERBALIFE in Chinese

Status: Registered/Granted Application No. Registration No. 199700463
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Powdered protein, amino acids, vitamins, minerals
and herbs for making beverages; beers; mineral and aerated waters, non-alcoholic
drinks; fruit drinks and fruit juices; syrups, preparations for making
beverages; all included in Class 32. Diary Dates: Application Date 12-05-1994
Registration Date 01-14-1997 Next Renewal 12-05-2015                    
Trademark Hong Kong TM1016HK00

HERBALIFELINE

Status: Registered/Granted Registration No. 301939762 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 00 List of Goods 00
Natural health products, namely, nutritional supplements containing vitamins,
minerals, marine lipid complex (fish oil), herbs, and natural plant oils in
capsule form. Diary Dates: Registration Date 06-07-2011 Next Renewal 06-07-2021
                    Trademark Hong Kong TM1210HK00

KRILL SHIELD

Status: Registered/Granted Application No. 301399816 Registration No. 301399816
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Food supplements for non-medicinal purposes
composed primarily of marine oils; nutritional food supplements for
non-medicinal purposes in powder, paste, capsule or liquid form, composed
primarily of marine oils. Diary Dates: Application Date 08-05-2009 Registration
Date 05-17-2010 Next Renewal 08-04-2019

 

275/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Hong Kong TM1049HK00

LIFTOFF

Status: Registered/Granted Application No. 300292293 Registration No. 300292293
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic beverages and preparations for making
non-alcoholic beverages, all being energy and nutritional drinks;
ready-to-drink, concentrated, or powdered non-alcoholic beverages, beverages;
beer; mineral and aerated waters and other non-alcoholic drinks; fruit drinks
and fruit juices; syrups and other preparations for making beverages. Diary
Dates: Application Date 09-25-2004 Registration Date 11-01-2005 Next Renewal
09-24-2014                     Trademark Hong Kong TM1062HK00

NATURE’S MIRROR

Status: Registered/Granted Application No. Registration No. 199806730
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Body and skin care preparations, cleansers,
moisturizers, facial creams, body powders, body oils, body lotions, body creams,
body soaps, body deodorants, bath oils and bath gels. Diary Dates: Application
Date 09-13-1995 Registration Date 07-07-1998 Next Renewal 09-13-2016           
         Trademark Hong Kong TM1224HK00

NITEWORKS in Chinese

Status: Registered/Granted Application No. 301028204 Registration No. 301028204
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic beverages; soft drinks; fruit juices;
preparations for making beverages; powders for effervescing beverages. Diary
Dates: Application Date 01-09-2008 Registration Date 08-20-2008 Next Renewal
01-08-2018

 

276/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Hong Kong TM1224HK01

NITEWORKS in Latin Char

Status: Registered/Granted Registration No. 301939771 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32
Non-alcoholic beverages; soft drinks; fruit juices; preparations for making
beverages; powders for effervescing beverages. Diary Dates: Next Renewal
06-07-2021                     Trademark Hong Kong TM1021HK00

NOURIFUSION

Status: Registered/Granted Application No. 300406296 Registration No. 300406296
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 30 List of Goods 03 Skin care products; traditional topical
cosmetics; creams, gels, lotions, washes, masks, and milks for use on the face
and body; bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices. 30 Ingestible food supplements for
nourishing the skin; dietary and nutritional supplements for non-medicinal
health purposes; coffee, tea, cocoa, sugar, rice, tapioca, sago, artificial
coffee; flour and preparations made from cereals, bread, pastry and
confectionery, ices; honey, treacle; yeast, baking-powder; salt, mustard;
vinegar, sauces (condiments); spices; ice.

Diary Dates:

Application Date 04-20-2005 Registration Date 09-28-2005 Next Renewal 04-19-2015
                    Trademark Hong Kong TM1528HK00

NOURIFUSION & Leaf Graphic

Status: Registered/Granted Registration No. 301939799 Application Type: Without
Priority Classes: 03 List of Goods 03 Bleaching preparations and other
substances for laundry use; cleaning, polishing, scouring and abrasive
preparations; soaps; perfumery, essential oils, cosmetics, hair lotions;
dentifrices. Diary Dates: Registration Date 06-08-2011 Next Renewal 06-08-2021  
                  Trademark Hong Kong TM1529HK00

NRG

Status: Registered/Granted Registration No. 301939807 Application Type: Without
Priority Diary Dates: Registration Date 06-08-2011 Next Renewal 06-08-2021

 

277/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Hong Kong TM1072HK00

OCEAN CURRENTS

Status: Registered/Granted Application No. Registration No. 199603049
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Bleaching preparations and other substances for
laundry use; cleaning, polishing, scouring and abrasive preparations; soaps;
perfumery, essential oils, cosmetics, hair lotions; dentifrices; skin care
preparations, cleansers, moisturizers, toners, astringents, facial masks, facial
creams, eye creams, body creams, body lotions, body toning creams, bath oils,
bath gels, shaving creams, suntan oils, suntan lotions; all included in Class 3.
Diary Dates: Application Date 10-31-1994 Registration Date 04-03-1996 Next
Renewal 10-31-2015                     Trademark Hong Kong TM1063HK00

PINSTRIPE

Status: Registered/Granted Application No. Registration No. 199703007
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Bleaching preparations and other substances for
laundry use; cleaning, polishing, scouring and abrasive preparations; soaps;
perfumery, essential oils, cosmetics, hair lotions; dentifrices; make-up powder,
perfumes, cologne, toilet water, body oils, body lotions, deodorants for
personal use, after shave balms. Diary Dates: Application Date 10-31-1994
Registration Date 03-17-1997 Next Renewal 10-31-2015                    
Trademark Hong Kong TM1038HK00

Ring of Leaves device

Status: Closed Application No. 300199251 Registration No. 300199251 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05,
09, 16, 18, 21, 25, 28, 29, 30, 31, 32, 35, 41, 42, 44 List of Goods 03
Shampoos, conditioners, hair styling sprays, hair styling gels, and hair styling
pomades; facial creams, lotions, gels, milks, masks, exfoliants, toners, and
sprays; hand lotions, creams, gels, and scrubs; body creams, lotions, washes,
gels, exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive
or cloths impregnated with cosmetic preparations for exfoliation; hair and body
treatments; cosmetics; bleaching preparations and other substances for laundry
use; cleaning, polishing, scouring and abrasive preparations; soaps; perfumery,
essential oils, hair lotions; dentifrices; toiletries, eau de toilette, after
shave lotion, after shave balm, shower and bath gel; cologne, after-shave,
shaving cream, antiperspirant, deodorant, deodorant soap, soap for personal use,
antibacterial cleansing soap, impregnated wipes for cleaning; hair care
products, mousses; hair tinting, dyeing and coloring preparations; foundation,
powder, concealer, blusher, eye shadow, eye liner, mascara, eyebrow pencil,
lipstick, lip color, lip gloss, and lip base; nail care products, nail colour,
nail base coat, nail drying preparations, nail top coat, nail savings
preparations; skin care products, moisturising lotions and creams, astringents
and cleansing creams, moisturising body wash, facial cleanser; preparations for
the care and hygiene of the mouth, teeth, throat, gums and buccal cavity,
rinsing preparations to prevent tartar and caries, tooth cleaning preparations,
tooth care preparations, tooth powders, toothpastes, mouth washes, mouth sprays,
tooth gels, fluor gels, fluor mouth washes, cleansing powders, tartar coloring
tablets for personal use in disclosing tartar on the teeth; laundry additives in
the nature of cleaning preparations to enhance wash; detergent for laundry,
household and institutional use; antibacterial detergents and cleaning products;
sudsing cleaner, cleanser and detergent, rinse agent for automatic dishwashers;
sudsing detergent-cleanser for cleaning and disinfecting kitchens, bathrooms,
household fixtures and hospital rooms and fixtures; preparations for
non-washable clothing and fabrics; fabric softener; laundry cleaning
preparations, bleach and pre-soak cleansing cloths. 05 Medicated skin care
preparations; nutritional foods and supplements; vitamin and mineral supplements
in liquid, tablet, powder, or capsule form; pharmaceutical and veterinary
preparations; sanitary preparations for medical purposes; dietetic substances
adapted for medical use; dietetic supplements; dietetic beverages and foods
adapted for medical use; food for babies; plasters, materials for dressings;
material for stopping teeth, dental wax; disinfectants; preparations for
destroying vermin; fungicides, herbicides; medicated skin cream, laxatives,
prescription cardiomuscular pharmaceutical preparations, oral analgesic
preparations. 09 Audio and video tapes, disc, and recordings; personal
identification and business account cards; audio compact discs; video compact
discs; read only memory compact discs; computer operating programmes; computer
programmes; magnetic data media; optical data media; magnetic discs; magnetic
encoded cards; interfaces for computers; teleprinters; television apparatus;
telecommunication apparatus and instruments; facsimile machines; computers;
computer keyboards; computer peripheral devices; printers for use with
computers; modems; mouse; computer terminals; computer software and publications
in electronic form supplied on-line from databases or from facilities provided
on the Internet (including web sites); computer software and telecommunications
apparatus (including modems) to enable connection to databases and the Internet;
computer software to enable searching of data.

 

278/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

16 Printed matter, products catalogues, brochures, and informational flyers;
books and periodicals about human health and fitness, weight management, dietary
supplements and foods, business opportunities, marketing plans, and personal
achievement; writing instruments, stationery; non-fiction books, periodicals;
publications; pamphlets; magazines; periodicals, publications; photographic
prints; soft paper products; toilet paper; paper diapers; paper towels; paper
handkerchiefs; paper tissues; paper napkins; cardboard and absorbent paper or
paper like materials and/or cellulose; general household goods of paper; paper
and cellulose and goods made from these materials; disposable diapers,
disposable training pants, both made of paper and or cellulose; bathroom
tissues; instructional and teaching material (except apparatus); plastic
materials for packaging; containers for pens. 18 Tote bags, satchels, travel
bags, bags all made of natural or synthetic materials; leather and imitations of
leather, and goods made of these materials and not included in other classes;
animal skins, hides; trunks; umbrellas, parasols and walking sticks; whips,
harness and saddlery. 21 Tablet boxes, mixing implements; containers for
powdered or loose food items, stirring instruments, mugs, drinking glasses and
drinking containers; household or kitchen utensils and containers (not of
precious metal or coated therewith); combs and sponges; brushes (except paint
brushes); brush-making materials; articles for cleaning purposes; steelwool;
unworked or semi-worked glass (except glass used in building); glassware,
porcelain and earthenware not included in other classes. 25 Clothing, footwear,
headgear. 28 Stuffed toys; games and playthings; gymnastic and sporting articles
not included in other classes; decorations for Christmas trees. 29 Foods and
snacks made from processed oils, fats, and nuts; dietary food supplements in
powder, capsule, and tablet form made from processed oils, fats, and nuts, food
drink mixes, dietary food supplements, foods and drinks; meat, fish, poultry and
game; meat extracts; preserved, dried and cooked fruits and vegetables; jellies,
jams, compotes; eggs, milk and milk products; edible oils and fats. 30 Teas,
powdered beverage mixes, beverages; coffee, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereals, bread, pastry and
confectionery, ices; honey, treacle; yeast, baking-powder; salt, mustard;
vinegar, sauces (condiments); spices; ice. 31 Foods and snacks containing herbs,
marine botanicals, fungi, tree bark, natural plants and flower, seeds, roots,
and bulbs; agricultural, horticultural and forestry products and grains not
included in other classes; live animals; fresh fruits and vegetables; seeds;
foodstuffs for animals, malt. 32 Ready-to-drink, concentrated, or powdered
non-alcoholic beverages, beverages; beers; mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages. 35 Services to assist others with direct
marketing, advertising, order processing; sale, business, advertising and
promotional information services; telephone answering for unavailable
subscribers; departmental store retail services, convenience store retail
services, retailing and wholesaling services relating to pharmaceutical and
sanitary preparations, dietetic substances, Chinese patent medicines, herbal
preparations, dietary supplements, medicated confectionery, food for babies,
material for stopping teeth, dental wax, non-alcoholic drinks, fruit juice,
packaging materials (plastic or paper), snack foods, confectionery, clothing,
umbrellas, bags, printed matters, CD-roms, toys, cosmetics, skin care
preparations, slimming preparations, nutritional supplements, medicinal wine,
health food, deer horns, deer horn extracts, ginseng, live animals, fresh
fruits, meat, poultry, cooked fruits and vegetables, eggs, milk and milk
products, tea, mineral water, wines and spirits; the bringing together for the
benefit of others, of a variety of goods, enabling customers to conveniently
view and purchase those goods from a general merchandise Internet web site; home
shopping services relating to pharmaceutical preparations, sanitary
preparations, dietetic substances and Chinese patent medicines provided by means
of Internet; import and export agency services; public relations; organization
of trade fairs; demonstration of goods and distribution of samples; compiling,
arranging and publishing merchandise catalogues; mail order promotions; business
services in support of new product introductions in the market place; marketing,
including direct marketing, direct mail advertising; advertising by mail order,
point of purchase; promotions; on-line advertising; direct selling on-line via a
global computer network; sale promotions; business administration, layout and
operation of the business in particular relating to marketing, advertising,
personnel training and management of perfumery shops, cosmetic shops, dietitian
shops and nutrition shops; franchising of perfumery, cosmetic, dietitian and
nutrition shops and schools and provision of business, technical, craft and
organisational know-how to perfumery, cosmetics, dietitian and nutrition shops
and schools franchisees; consultation of franchisees and licensees on the
design, layout and operation of the business, in particular with respect to
marketing and advertising; advertising on beauty parlours; business counselling
on beauty parlours; provision of information, advisory and consultancy services
relating to all of the aforesaid services. 41 Educational and training programs
related to weight management and human health and fitness; educational and
training programs related to multi-level marketing and development of small
businesses; educational and training programs related to dietitian and nutrition
services; personnel training, personnel training in relation to lay out and
operation of the business; health club services, health resorts; provision of
information, advisory and consultancy services relating to all of the aforesaid
services. 42 Internet and electronic data management services related to weight
management, human health and fitness, multi-level marketing, and development of
small businesses; scientific and technological services and research and design
relating thereto, industrial analysis and research services; scientific and
technological research relating to cosmetics, dietitian services and nutrition
consultation services; legal services; pharmaceutical and medical research;
development of dietitian preparations, nutrition preparations, cosmetic
preparations and perfumes; provision of information, advisory and consultancy
services relating to all of the aforesaid services. 44 Dietitian services;
beauty consultation; nutrition consultation; cosmetic treatments; services of
beauty shops; veterinary and agricultural services; hairdressing salons;
hygienic, health care and beauty care services, beauty parlours; pharmaceutical
consultation; pharmaceutical and medical expert evaluations; massage services;
facial treatment services; body slimming; body massage; treatment of cosmetic
disease, pigmented lesions, vascular lesions; skin tone and skin textural
improvement services; medical services; provision of information, advisory and
consultancy services relating to all of the aforesaid services. Diary Dates:
Application Date 04-19-2004 Registration Date 10-27-2004 Next Renewal 04-18-2014
                    Trademark Hong Kong TM1070HK00

SEAWARD

Status: Registered/Granted Application No. Registration No. 199603057
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Bleaching preparations and other substances for
laundry use; cleaning, polishing, scouring and abrasive preparations; perfumery,
essential oils, cosmetics, hair lotions; dentifrices; personal hygiene
preparations; powders, perfumes, colognes, toilet waters, body oils, body
lotions, soaps, deodorants and after shave balms. Diary Dates: Application Date
11-26-1994 Registration Date 04-03-1996 Next Renewal 11-26-2015

 

279/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Hong Kong TM1375HK00

THERMO-BOND

Status: Registered/Granted Application No. 301939753 Registration No. 301939753
Application Type: Without Priority Classes: 30 List of Goods 30 30: Dietary
supplements containing fiber for weight-loss program Diary Dates: Application
Date 06-08-2011 Registration Date 06-07-2011 Next Renewal 06-07-2021           
         Trademark Hong Kong TM1025HK00

THERMOJETICS

Status: Registered/Granted Application No. Registration No. 199508275
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Cosmetics and body creams. Diary Dates: Application
Date 02-24-1994 Registration Date 09-29-1995 Next Renewal 02-24-2015           
         Trademark Hong Kong TM1025HK02

THERMOJETICS

Status: Registered/Granted Application No. Registration No. 200110137
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereal, bread, pastry and
confectionery, ices; honey, treacle; yeast, baking-powder, mustard; vinegar,
sauces (except salad dressings); spices, ice. Diary Dates: Application Date
09-20-2000 Registration Date 08-31-2001 Next Renewal 09-20-2017               
     Trademark Hong Kong TM1025HK03

THERMOJETICS

Status: Registered/Granted Application No. Registration No. 200110138
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Beers; mineral and aerated waters, non-alcoholic
drinks; fruit drinks and fruit juices; syrups, preparations for making
beverages. Diary Dates: Application Date 09-20-2000 Registration Date 08-31-2001
Next Renewal 09-20-2017

 

280/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Hong Kong TM1110HK00

THERMOJETICS & Design

Status: Registered/Granted Application No. Registration No. 199508274
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Cosmetics and body creams. Diary Dates: Application
Date 02-24-1994 Registration Date 09-29-1995 Next Renewal 02-24-2015           
         Trademark Hong Kong TM1109HK00

THERMOJETICS in Chinese

Status: Registered/Granted Application No. Registration No. 1999B10205
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Bleaching preparations and other substances for
laundry use; cleaning, polishing, scouring and abrasive preparations; soaps;
perfumery, essential oils, cosmetics, hair lotions; dentifrices; hair shampoos,
hair rinses, hair conditioners, skin cleansers, moisturizers, facial creams,
body creams, shaving creams, suntan oils and suntan lotions; all included in
Class 3. Diary Dates: Application Date 10-31-1994 Registration Date 08-19-1999
Next Renewal 10-31-2015                     Trademark Hong Kong TM1109HK01

THERMOJETICS in Chinese

Status: Registered/Granted Application No. Registration No. 1999B10206
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical and sanitary preparations; dietetic
foods and beverages adapted for medical purposes; dietetic substances adapted
for medical use; vitamin preparations; nutritional supplements for medical
purposes and consisting of vitamins, minerals and protein, all in tablet, powder
or liquid forms; all included in Class 5. Diary Dates: Application Date
10-31-1994 Registration Date 08-19-1999 Next Renewal 10-31-2015

 

281/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Hong Kong TM1109HK02

THERMOJETICS in Chinese

Status: Registered/Granted

 

Application No. Registration No. 1999B12962 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30 Coffee,
tea, cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and
preparations made from cereal, bread, pastry and confectionery, ices; honey,
treacle; yeast, baking-powder, mustard; vinegar, sauces (except salad
dressings); spices; ice. Diary Dates: Application Date 10-31-1994 Registration
Date 10-26-1999 Next Renewal 10-31-2015                     Trademark Hong Kong
TM1109HK03

THERMOJETICS in Chinese

Status: Registered/Granted Application No. Registration No. 1999B10322
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Beers; mineral and aerated waters, non-alcoholic
drinks; fruit drinks and fruit juices; syrups, preparations for making
beverages; all included in Class 32. Diary Dates: Application Date 10-31-1994
Registration Date 08-23-1999 Next Renewal 10-31-2015                    
Trademark Hong Kong TM1027HK00

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 199910986AA
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 30, 32 List of Goods 05 Nutritional supplements, vitamins,
minerals, herbs, fiber, protein; all in tablet, liquid, capsule and powder
forms; all for medical or nutritional purposes and included in Class 5. 30 Teas;
all included in Class 30. 32 Powdered protein, amino acids, vitamins, minerals
and herbs for making non-medicated beverages; all included in Class 32. Diary
Dates: Application Date 03-17-1997 Registration Date 09-08-1999 Next Renewal
03-17-2024                     Trademark Hong Kong TM1527HK00

TRI-LEAF Design

Status: Registered/Granted Application No. 301939780 Registration No. 301939780
Application Type: Without Priority Diary Dates: Application Date 06-08-2011
Registration Date 01-05-2012 Next Renewal 06-07-2021

 

282/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Hong Kong TM1033HK00

TRI-SHIELD

Status: Pending Application No. 301309653 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30 Food
supplements for non-medicinal purposes composed primarily of marine oils;
nutritional foods supplements for non-medicinal purposes in powder, paste,
capsule or liquid form, composed primarily of marine oils.

Diary Dates:

Application Date 03-23-2009                     Trademark Hong Kong TM1032HK30

XTRA-CAL

Status: Registered/Granted Application No. 301939744 Registration No. 301939744
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Tea, powdered beverage mixes; dietary supplements
other than for medical use; coffee, cocoa, sugar, rice, tapioca, sago,
artificial coffee, flour and preparations made from cereals, bread, pastry and
confectionery.

Diary Dates:

Application Date 06-08-2011 Registration Date 06-08-2011 Next Renewal 06-07-2021
                    Trademark Hungary TM1001HU00

HERBALIFE

Status: Registered/Granted Application No. M9304679 Registration No. 140916
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 32 List of Goods 03 Shampoos, hair rinses, hair
conditioners, skin cleaning products, antiperspirants, face creams, body care
creams, shaving creams, suntanning oils and suntanning fluids. 05 Natural
supplements and dietetic foods, containing vitamins, mineral substances,
grasses, staples and protein, in tablet, powder or liquid form. 29 Foods
containing minerals and proteins, for human consumption. 32 Fruit juices and
fruit drinks, protein in powder form, amino-acids, vitamins, mineral substances
and herbs for making beverages.

Diary Dates:

Application Date 10-06-1993 Registration Date 11-15-1996 Next Renewal 10-06-2023

 

283/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Hungary TM1006HU00

HERBALIFE & Design

Status: Registered/Granted Application No. M9304680 Registration No. 140914
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 32 List of Goods 03 Shampoos, hair rinses, hair
conditioners, skin cleaning products, antiperspirants, face creams, body care
creams, shaving creams, suntanning oils and suntanning fluids. 05 Natural
supplements and dietetic foods, containing vitamins, mineral substances,
grasses, staples and protein, in tablet, powder or liquid form. 29 Foods,
containing, minerals and proteins, for human consumption. 32 Fruit juices and
fruit drinks, protein in powder form, amino-acids, vitamins, mineral substances
and herbs for making beverages.

Diary Dates:

Application Date 10-06-1993 Registration Date 11-15-1996 Next Renewal 10-06-2023
                    Trademark Hungary TM1025HU01

THERMOJETICS

Status: Closed/Expired Application No. M9401601 Registration No. 145192
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30, 32 List of Goods 30 Drinks, namely tea. 32 Drinks (not for medical
use), containing vitamins, mineral waters and herbs.

Diary Dates:

Application Date 03-23-1994 Registration Date 06-03-1997 Next Renewal 03-23-2014
                    Trademark Iceland TM1471IS00

“24” graphic

Status: Registered/Granted Application No. 1596/2011 Registration No. 697/2011
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 30, 32 List of Goods 05 Food supplements in the form of vitamin
preparations. 30 Food supplements and dietetic substances, not for medical use.
32 Preparations for making non-alcoholic beverages.

Diary Dates:

Application Date 06-15-2011 Registration Date 08-02-2011 Next Renewal 08-02-2021
                    Trademark Iceland TM1472IS00

“24” graphic

Status: Application Type: Without Priority

 

284/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Iceland TM1473IS00

“24” graphic

Status: Pending Application No. 1596/2011 Application Type: Without Priority
Applicant: Herbalife International, Inc.

Diary Dates:

Application Date 06-15-2011                     Trademark Iceland TM1080IS00

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 2699/1999 Registration No. 1144/1999
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 30, 32 List of Goods 05 30 32 Diary Dates: Application Date
09-15-1999 Registration Date 11-02-1999 Next Renewal 11-02-2019               
     Trademark Iceland TM1363IS00

H30 PRO

Status: Registered/Granted Application No. 658/2011 Registration No. 374/2011
Application Type: Without Priority Classes: 32 List of Goods 32 32: Preparations
for making non-alcoholic beverages

Diary Dates:

Application Date 03-04-2011 Registration Date 04-04-2011 Next Renewal 04-04-2021
                    Trademark Iceland TM1001IS00

HERBALIFE

Status: Registered/Granted Application No. 487/1994 Registration No. 438/1995
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 05 30 Tea. 32

Diary Dates:

Application Date 05-05-1994 Registration Date 04-25-1995 Next Renewal 04-25-2015

 

285/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Iceland TM1006IS00

HERBALIFE & Design

Status: Registered/Granted Application No. 486/1994 Registration No. 437/1995
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32

List of Goods

03 05 30 Tea. 32 Diary Dates: Application Date 05-05-1994 Registration Date
04-25-1995 Next Renewal 04-25-2015                     Trademark Iceland
TM1355IS00

HERBALIFELINE

Status: Registered/Granted Application No. 656/2011 Registration No. 641/2011
Application Type: Without Priority Classes: 05, 29 List of Goods 05 Food
supplements for non-medicinal purposes. 29 Meat, fish, poultry and game; meat
extracts; preserved, frozen, dried and cooked fruits and vegetables; jellies,
jams, compotes; eggs, milk and milk products; edible oils and fats. Diary Dates:
Application Date 03-04-2011 Registration Date 07-01-2011 Next Renewal 07-01-2021
                    Trademark Iceland TM1356IS00

LIFTOFF

Status: Registered/Granted Application No. 653/2011 Registration No. 371/2011
Application Type: Without Priority Classes: 32 List of Goods 32 Effervescent
powders and tablets for making non-alcoholic beverages, with the express
exclusion of ready-made beverages Diary Dates: Application Date 03-04-2011
Registration Date 04-01-2011 Next Renewal 04-01-2021

 

286/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Iceland TM1357IS00

NITEWORKS

Status: Registered/Granted Application No. 655/2011 Registration No. 373/2011
Application Type: Without Priority Classes: 32 List of Goods 32 Preparations for
making non-alcoholic beverages Diary Dates: Application Date 03-04-2011
Registration Date 04-01-2011 Next Renewal 04-01-2021                    
Trademark Iceland TM1358IS00

NOURIFUSION

Status: Registered/Granted Application No. 654/2011 Registration No. 372/2011
Application Type: Without Priority Classes: 03 List of Goods 03 Creams, lotions,
gels, washes, sprays, milks, and masks for the face and body Diary Dates:
Application Date 03-04-2011 Registration Date 04-01-2501 Next Renewal 04-01-2511
                    Trademark Iceland TM1362IS00

QUICKSPARK (word mark)

Status: Registered/Granted Application No. 659/2011 Registration No. 643/2011
Application Type: Without Priority Classes: 05 List of Goods 05 05: Food
supplements for non-medicinal purposes Diary Dates: Application Date 03-04-2011
Registration Date 07-01-2011 Next Renewal 07-01-2021                    
Trademark Iceland TM1036IS00

RADIANT C (stylized)

Status: Registered/Granted Application No. 4007/2000 Registration No. 363/2001
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 11-09-2000
Registration Date 03-30-2001 Next Renewal 03-30-2021

 

287/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Iceland TM1598IS00

ROSEGUARD

Status: Registered/Granted Application No. 913/2013 Registration No. 707/2013
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 30 List of Goods 05 Food supplements; food supplements including
Herbs; vitamins or minerals; food supplements in tablet or capsule form
including herbs, vitamins or minerals; nutritional supplements on the basis of
herbs, vitamins or minerals. 30 Foodstuffs including herbs, vitamins, or
minerals. Diary Dates: Application Date 04-03-2013 Registration Date 08-30-2013
Next Renewal 08-30-2023                     Trademark Iceland TM1042IS05

THERMO COMPLETE

Status: Registered/Granted Application No. 262/2013 Registration No. 341/2013
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements; additives for
foodstuffs; dietetic substances. Diary Dates: Application Date 01-29-2013
Registration Date 04-30-2013 Next Renewal 04-30-2023                    
Trademark Iceland TM1025IS00

THERMOJETICS

Status: Registered/Granted Application No. 2700/1999 Registration No. 1145/1999
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 30, 32 List of Goods 05 30 32 Diary Dates: Application Date
09-15-1999 Registration Date 11-02-1999 Next Renewal 11-02-2019

 

288/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Iceland TM1359IS00

TRI-LEAF device

Status: Registered/Granted Application No. 652/2011 Registration No. 649/2011
Application Type: Without Priority Classes: 03, 05, 29, 30, 32, 35 List of Goods
03 05 Food supplements in the form of vitamin preparations, composed also of
herbs and minerals. 29 30 Preparations for making herbal teas; food supplements
and dietetic substances composed of herbs, minerals, and vitamins, not for
medical use. 32 35 03: Creams, lotions, gels, washes, sprays, milks, and masks
for the face and body; soaps; fragrances 05: Food supplements and dietetic
substances composed of herbs&apos; minerals, and vitamins 29: Snack foods made
primarily of protein; soup mixes; powdered meal replacement foods composed of
protein, vitamins, and minerals 30: Preparations for making herbal teas 32:
Preparations for making non-alcoholic beverages 31: Retail services, namelu
selling and marketing of products through direct or network sales Diary Dates:
Application Date 03-04-2011 Registration Date 08-02-2011 Next Renewal 08-02-2021
                    Trademark Iceland TM1361IS00

XTRA-CAK (word mark)            XTRA-CAL

Status: Registered/Granted Application No. 657/2011 Registration No. 642/2011
Application Type: Without Priority Diary Dates: Application Date 03-04-2011
Registration Date 07-01-2011 Next Renewal 07-01-2021                    
Trademark Iceland TM1360IS00

XTRA-CAL

Status: Registered/Granted Application No. 657/2011 Registration No. 642/2011
Application Type: Without Priority Classes: 05, 29 List of Goods 05 Food
supplements for non-medicinal purposes. 29 Food supplements for non-medicinal
purposes. Diary Dates: Application Date 03-04-2011 Registration Date 07-01-2011
Next Renewal 07-01-2021                     Trademark Iceland TM1478IS00

XTRA-CAL, cls. 5, 29

Status: Registered/Granted Application No. 657/2011 Registration No. 642/2011
Application Type: Without Priority Classes: 05, 29 List of Goods 05 Food
supplements for non-medicinal purposes. 29 Food supplements for non-medicinal
purposes. Diary Dates: Application Date 03-04-2011 Registration Date 07-01-2011
Next Renewal 07-01-2021

 

289/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark India TM1100IN00

AFRESH

Status: Abandoned Application No. 1354148 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30 Diary
Dates: Application Date 04-28-2005                     Trademark India
TM1068IN00

DERMAJETICS

Status: Closed Application No. 644099 Registration No. 644099 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Skin care products, namely, cleansers, moisturizers, toners,
astringents, facial masks, facial creams, eye creams, body creams, body lotions,
bath oils, bath gels. Diary Dates: Application Date 10-26-1994 Registration Date
10-26-1994                     Trademark India TM1080IN01

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 637827 Registration No. 637827
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements, dietetic foods, all
consisting of vitamins, minerals, herbs, fiber and protein all in tablet,
powder, capsule or liquid form. Diary Dates: Application Date 08-23-1994
Registration Date 12-31-2002 Next Renewal 08-23-2018                    
Trademark India TM1080IN02

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 637833 Registration No. 637833
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Herbal food beverages. Diary Dates: Application
Date 08-23-1994 Registration Date 02-28-2003 Next Renewal 08-23-2018

 

290/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark India TM1080IN00

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 637834 Registration No. 637834
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 08-23-1994
Registration Date 09-24-2008 Next Renewal 08-23-2014                    
Trademark India TM1001IN00

HERBALIFE

Status: Registered/Granted Application No. 591137 Registration No. 591137
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements consisting of vitamins,
minerals, herbs and protein all in tablet, powder or liquid form. Diary Dates:
Application Date 02-18-1993 Registration Date 10-31-2002 Next Renewal 02-18-2017
                    Trademark India TM1001IN01

HERBALIFE

Status: Registered/Granted Application No. 637826 Registration No. 637826
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Diary Dates: Application Date 08-23-1994
Registration Date 08-23-1994 Next Renewal 08-23-2014

 

291/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark India TM1001IN02

HERBALIFE

Status: Published Application No. 591135 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Diary
Dates: Application Date 02-18-1993                     Trademark India
TM1001IN03

HERBALIFE

Status: Pending Application No. 637825 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32 Diary
Dates: Application Date 08-23-1994                     Trademark India
TM1006IN01

HERBALIFE & Design

Status: Registered/Granted Application No. 591136 Registration No. 591136
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 02-18-1993
Registration Date 02-18-1993 Next Renewal 02-18-2017                    
Trademark India TM1006IN00

HERBALIFE & Design

Status: Pending Application No. 591138 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Diary
Dates: Application Date 02-18-1993

 

292/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark India TM1548IN00

HERBALIFE AQUA with device

Status: Pending Application No. 2517036 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Shampoos,
conditioners and hair styling products. Diary Dates: Application Date 04-22-2013
                    Trademark India TM1029IN00

HERBALIFE DISTRIBUTOR NUTRITION CLUB

Status: Registered/Granted Application No. 1319333 Registration No. 1319333
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 41 List of Goods 41 Providing educational services through the exchange
of news and information in the fields of health, nutrition, fitness, multi-level
marketing and development of small services included in Class 41. Diary Dates:
Application Date 11-05-2004 Registration Date 12-28-2007 Next Renewal 11-05-2014
                    Trademark India TM1020IN00

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. 1319332 Registration No. 1319332
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 41 List of Goods 41 Providing educational services through the exchange
of news and information in the fields of health, nutrition, fitness, multi-level
marketing and development of small services included in Class 41. Diary Dates:
Application Date 11-05-2004 Registration Date 07-17-2008 Next Renewal 11-05-2014
                    Trademark India TM1544IN00

LIFTOFF

Status: Registered Application No. 2153774 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32
Effervescent powders and tablets for making non-alcoholic beverages, with the
express exclusion of ready-made beverages. Diary Dates: Application Date
06-02-2011

 

293/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark India TM1545IN00

NITEWORKS

Status: Registered Application No. 2153775 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32
Preparations for making non-alcoholic beverages. Diary Dates: Application Date
06-02-2011                     Trademark India TM1021IN00

NOURIFUSION

Status: Registered/Granted Application No. 1511033 Registration No. 1511033
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Creams, lotions, gels, masks, milks, washes and
sprays for the face and body included in class 03. Diary Dates: Application Date
12-07-2006 Registration Date 12-07-2006 Next Renewal 12-07-2016               
     Trademark India TM1038IN03

Ring of Leaves device

Status: Registered/Granted Application No. 1319334 Registration No. 1319334
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Dietary and weight-loss supplements, nutritional
drink mixes for use as a meal replacement. Diary Dates: Application Date
11-05-2004 Registration Date 11-05-2004 Next Renewal 11-05-2014

 

294/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark India TM1038IN04

Ring of Leaves device

Status: Registered/Granted Application No. 1319335 Registration No. 1319335
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Processed nuts, soups, soup mixes, protein-based
snack foods, soy-based snack foods, fruit and vegetable based snack foods,
powdered soy-based protein food beverage mixes, soy-based food beverages used as
a milk substitute in Class 29. Diary Dates: Application Date 11-05-2004
Registration Date 11-07-2005 Next Renewal 11-05-2014                    
Trademark India TM1038IN01

Ring of Leaves device

Status: Registered/Granted Application No. 1319337 Registration No. 1319337
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Powdered protein, amino acids, vitamins, minerals
and herbs for making beverages, fruit juice, vegetable juice. Diary Dates:
Application Date 11-05-2004 Registration Date 02-02-2006 Next Renewal 11-05-2014
                    Trademark India TM1038IN02

Ring of Leaves device

Status: Registered/Granted Application No. 1319338 Registration No. 1319338
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 42 List of Goods 42 Weight-management regimen program featuring
structured weight loss, weight management, diet, wellness planning and
maintenance through the use of diet, nutrition, and exercise for lifestyle
change. Diary Dates: Application Date 11-05-2004 Registration Date 11-07-2005
Next Renewal 11-05-2014                     Trademark India TM1038IN00

Ring of Leaves device

Status: Registered/Granted Application No. 1319336 Registration No. 1319336
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Teas, herbal food beverages, non-alcoholic
effervescent beverages. Diary Dates: Application Date 11-05-2004 Registration
Date 11-07-2005 Next Renewal 11-05-2014

 

295/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark India TM1040IN02

SHAPEWORKS

Status: Registered/Granted Application No. 1317560 Registration No. 1317560
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional, dietary and weight-loss supplements,
nutritional drink mixes for use as a meal replacement. Diary Dates: Application
Date 10-27-2004 Registration Date 03-28-2006 Next Renewal 10-27-2014           
         Trademark India TM1040IN03

SHAPEWORKS

Status: Registered/Granted Application No. 1317561 Registration No. 1317561
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Processed nuts, soups, soup mixes, protein-based
snack foods, powdered soy-based protein food beverage mixes, soy-based food
beverages used as a milk substitute. Diary Dates: Application Date 10-27-2004
Registration Date 02-21-2008 Next Renewal 10-27-2014                    
Trademark India TM1040IN01

SHAPEWORKS

Status: Registered/Granted Application No. 1317564 Registration No. 1317564
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 42 List of Goods 42 Weight-management regimen program featuring
structured weight loss, weight management, diet wellness planning and
maintenance through the use of diet, nutrition and exercise for lifestyle
change. Diary Dates: Application Date 10-27-2004 Registration Date 03-17-2006
Next Renewal 10-27-2014                     Trademark India TM1040IN00

SHAPEWORKS

Status: Registered/Granted Application No. 1317563 Registration No. 1317563
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Powdered protein, amino acids, vitamins, minerals
and herbs, fruit juice, vegetable juice. Diary Dates: Application Date
10-27-2004 Registration Date 03-28-2006 Next Renewal 10-27-2014

 

296/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark India TM1040IN04

SHAPEWORKS

Status: Registered/Granted Application No. 1317562 Registration No. 1317562
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Teas, herbal food beverages, non-alcoholic
effervescent beverages included in Class 30. Diary Dates: Application Date
10-27-2004 Registration Date 03-28-2006 Next Renewal 10-27-2014               
     Trademark India TM1025IN00

THERMOJETICS

Status: Registered/Granted Application No. 637828 Registration No. 637828
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 08-23-1994
Registration Date 08-23-1994 Next Renewal 08-23-2018                    
Trademark India TM1025IN02

THERMOJETICS

Status: Registered/Granted Application No. 637832 Registration No. 637832
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Diary Dates: Application Date 08-23-1994
Registration Date 08-23-1994 Next Renewal 08-23-2018

 

297/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark India TM1025IN01

THERMOJETICS

Status: Registered/Granted Application No. 637830 Registration No. 637830
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 08-23-1994
Registration Date 08-23-1994 Next Renewal 08-23-2018                    
Trademark India TM1543IN00

Tri-leaf device

Status: Registered Application No. 2153771 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 35 List of Goods 35 Retail
services, namely selling and marketing of products through direct or network
sales. Diary Dates: Application Date 06-02-2011                     Trademark
India TM1533IN03

TRI-LEAF device

Status: Pending Application No. 2153766 Application Type: Without Priority
Classes: 03 List of Goods 03                     Trademark India TM1533IN05

TRI-LEAF device

Status: Registered Application No. 2153767 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Food
supplements and dietetic substances composed of herbs, minerals and vitamins.  
                  Trademark India TM1533IN29

TRI-LEAF device

Status: Application Type: Without Priority Classes: 05 List of Goods 05

 

298/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark India TM1533IN30

TRI-LEAF device

Status: Pending Application No. 2153769 Application Type: Without Priority
Classes: 30                     Trademark India TM1533IN32

TRI-LEAF device

Status: Registered Application No. 2153770 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32
Preparations for making non-alcoholic beverages. Diary Dates: Application Date
06-02-2011                     Trademark India TM1621IN05

XTRA-CAL

Status: Pending Application No. 2153777 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Food
supplements for non-medicinal purposes. Diary Dates: Application Date 06-02-2011
                    Trademark Indonesia TM1031ID00

CELL-U-LOSS

Status: Registered/Granted Application No. Registration No. 450313 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Nutritional and dietary supplements. Diary Dates: Application Date
12-30-1998 Registration Date 07-14-2000 Next Renewal 12-30-2018

 

299/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

        Trademark Indonesia TM1080ID00 Figurine Design (reversed rainbowman)
Status: Registered/Granted Application No. Registration No. IDM000068425
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements, dietetic foods, all
consisting of vitamins, minerals, herbs, fibers and protein, all in tablet,
powder, capsule or liquid form. Diary Dates: Application Date 10-13-1994
Registration Date 01-24-1996 Next Renewal 10-13-2014                    
Trademark Indonesia TM1080ID01

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. Registration No. IDM000032520
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Powdered protein for human consumption. Diary
Dates: Application Date 03-20-1995 Registration Date 03-07-1996 Next Renewal
03-20-2015                     Trademark Indonesia TM1080ID02

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. Registration No. IDM000158816
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Herbal teas. Diary Dates: Application Date
01-19-1995 Registration Date 03-08-1996 Next Renewal 01-19-2015               
     Trademark Indonesia TM1080ID03

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. Registration No. IDM000158818
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Minerals and herbs for making beverages. Diary
Dates: Application Date 01-19-1995 Registration Date 02-12-1996 Next Renewal
01-19-2015

 

300/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Indonesia TM1001ID00

HERBALIFE

Status: Registered/Granted Application No. Registration No. IDM000100886
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Cosmetics, essential perfumes, perfumery, soaps,
hair lotions, dentifrices; substances for hair care and skin care; substances
for cleansing and conditioning; substances for laundry use, cleaning, polishing,
scouring and abrasive preparations. Diary Dates: Application Date 02-03-1995
Registration Date 02-12-1996 Next Renewal 02-03-2015                    
Trademark Indonesia TM1001ID01

HERBALIFE

Status: Registered/Granted Application No. Registration No. IDM000100888
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Food extracts, namely meat, fish, poultry and game;
preserved, dried and cooked fruits and vegetables; jam, sweets, eggs, milk and
milk products; edible oils and fats; canned vegetables and fruits; pickle. Diary
Dates: Application Date 02-03-1995 Registration Date 04-19-1996 Next Renewal
02-03-2015                     Trademark Indonesia TM1001ID02

HERBALIFE

Status: Registered/Granted Application No. Registration No. IDM000100889
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Additional substances for foods, soups, vegetable
extracts. Diary Dates: Application Date 02-03-1995 Registration Date 02-16-1996
Next Renewal 02-03-2015                    

 

301/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Indonesia TM1001ID03

HERBALIFE

Status: Registered/Granted Application No. Registration No. IDM000100887
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceuticals, vitamins, minerals, (substances
for) food supplements, proteins, medicated spices, dietetic foods, medicine and
health care supplements, including tablets, liquids, capsules and powders;
essential spices, medicated soaps, pharmaceutical, veterinary and sanitary
preparations; dietetic substances adapted for medical use, baby food; plasters
and material for bandaging; material for stopping teeth, dental wax,
disinfectants; preparations for destroying vermin; fungicides, herbicides. Diary
Dates: Application Date 02-03-1995 Registration Date 03-01-1996 Next Renewal
02-03-2015                     Trademark Indonesia TM1534ID03

HERBALIFE AQUA

Status: Pending Application No. D00.2013.015638 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03
Shampoo, conditioners and hair styling products. Diary Dates: Application Date
04-05-2013                     Trademark Indonesia TM1029ID00

HERBALIFE DISTRIBUTOR NUTRITION CLUB

Status: Registered/Granted Application No. Registration No. IDM000114540
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 41 List of Goods 41 Providing educational services through the exchange
of news and information in the fields of health, nutrition, fitness, multi-level
marketing and development of small business. Diary Dates: Application Date
06-19-2005 Registration Date 06-19-2005 Next Renewal 06-19-2015               
     Trademark Indonesia TM1020ID00

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. J00.2004.36675.37090 Registration No.
IDM000114539 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 41 List of Goods 41 Providing educational services
through the exchange of news and information in the fields of health, nutrition,
fitness, multi-level marketing and development of small businesses. Diary Dates:
Application Date 12-15-2004 Registration Date 07-19-2005 Next Renewal 07-19-2015

 

302/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Indonesia TM1016ID00

HERBALIFELINE

Status: Registered/Granted Application No. D00.2007.038483 Registration No.
IDM000289116 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 05 Nutritional supplements in
tablet, capsule, or powder form, composed mainly of fish oils and vitamins.
Diary Dates: Application Date 11-21-2007 Registration Date 01-17-2011 Next
Renewal 11-21-2017                     Trademark Indonesia TM1049ID00

LIFTOFF

Status: Registered/Granted Application No. D00.2006.041674 Registration No.
IDM000303096 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 32 List of Goods 32 Diary Dates: Application Date
12-20-2006 Registration Date 12-20-2006 Next Renewal 12-20-2016               
     Trademark Indonesia TM1081ID00

LIPO-BOND

Status: Registered/Granted Application No. Registration No. IDM000205644
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements. Diary Dates:
Application Date 12-30-1998 Registration Date 07-14-2000 Next Renewal 12-30-2018
                   

 

303/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Indonesia TM1333ID00

NITEWORKS

Status: Registered/Granted Application No. D00 2011.027533 Registration No.
IDM000392318 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Nutritional and dietary
supplements. Diary Dates: Application Date 07-13-2011 Registration Date
07-13-2011 Next Renewal 07-13-2021                     Trademark Indonesia
TM1021ID00

NOURIFUSION

Status: Registered/Granted Application No. D00.2007.018874 Registration No.
IDM000186011 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03 List of Goods 03 Lotions, gels, creams, masks,
milks and sprays for the skin of the face and body. Diary Dates: Application
Date 06-13-2007 Registration Date 11-20-2008 Next Renewal 06-13-2017           
         Trademark Indonesia TM1072ID00

OCEAN CURRENTS

Status: Registered/Granted Application No. Registration No. 516894 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Skin care products, namely body lotion, body soap, body powder, bath
oil and bath gel. Diary Dates: Application Date 08-23-2001 Registration Date
10-14-2002 Next Renewal 08-23-2011                     Trademark Indonesia
TM1025ID00

THERMOJETICS

Status: Registered/Granted Application No. Registration No. IDM000068426
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements, dietetic foods, all
consisting of vitamins, minerals, herbs, fibers and protein, all in tablet,
powder, capsule or liquid form. Diary Dates: Application Date 10-13-1994
Registration Date 10-13-1994 Next Renewal 10-13-2014                    

 

304/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Indonesia TM1025ID01

THERMOJETICS

Status: Registered/Granted Application No. Registration No. IDM000158817
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Herbal teas. Diary Dates: Application Date
01-19-1995 Registration Date 02-12-1996 Next Renewal 01-19-2015               
     Trademark Indonesia TM1025ID02

THERMOJETICS

Status: Registered/Granted Application No. Registration No. IDM000158815
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Minerals and herbs for making beverages. Diary
Dates: Application Date 01-19-1995 Registration Date 03-08-1996 Next Renewal
01-19-2015                     Trademark Indonesia TM1027ID00

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. IDM000072089
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Hair care products, namely shampoos, rinses and
conditioners; skin care products, namely cleansers, moisturizers, toners,
astringents, facial cream, eye creams, body creams, body lotions, shaving
creams, suntan oils and suntan lotions. Diary Dates: Application Date 10-13-1994
Registration Date 12-18-1995 Next Renewal 10-13-2014                    
Trademark Indonesia TM1027ID01

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. IDM000068424
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements, dietetic foods, all
consisting of vitamins, minerals, herbs, fibers and protein, all in tablet,
powder, capsule or liquid form. Diary Dates: Application Date 10-13-1994
Registration Date 01-24-1996 Next Renewal 10-13-2014

 

305/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Indonesia TM1027ID02

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 353628 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 32 List
of Goods 32 Minerals and herbs for making beverages. Diary Dates: Application
Date 01-19-1995 Registration Date 02-12-1996 Next Renewal 01-19-2015           
         Trademark Indonesia TM1027ID04

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. IDM000032521
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Powdered protein for human consumption. Diary
Dates: Application Date 03-20-1995 Registration Date 04-19-1996 Next Renewal
03-20-2015                     Trademark Indonesia TM1027ID03

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. IDM000100894
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Herbal teas. Diary Dates: Application Date
01-19-1995 Registration Date 02-23-1996 Next Renewal 01-19-2015               
    

 

306/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Indonesia TM1033ID00

TRI-SHIELD

Status: Pending Application No. D00.2007.038484 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Diary Dates: Application Date 11-21-2007                     Trademark Ireland
TM1031IE00

CELL-U-LOSS

Status: Registered/Granted Application No. 111467 Registration No. 111467
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations, mineral preparations, herbs
for medical use, medicinal linseed and analgesic preparations. Diary Dates:
Application Date 06-30-1983 Registration Date 06-30-1983 Next Renewal 06-29-2014
                    Trademark Ireland TM1001IE00

HERBALIFE

Status: Registered/Granted Application No. 109924 Registration No. 109924
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Shampoos, lotions, rinses and conditioners for the
hair; cleansers, moisturizers, toners, creams, ointments, gels and lotions for
the skin; all of the foregoing goods containing herbs or herbal products. Diary
Dates: Application Date 04-26-1983 Registration Date 04-26-1983 Next Renewal
04-25-2014                     Trademark Ireland TM1001IE01

HERBALIFE

Status: Registered/Granted Application No. 109925 Registration No. 109925
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations, mineral preparations, herbs
for medical use, medicinal linseed and analgesic preparations. Diary Dates:
Application Date 04-26-1983 Registration Date 04-26-1983 Next Renewal 04-25-2014

 

307/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Ireland TM1001IE02

HERBALIFE

Status: Registered/Granted Application No. 109926 Registration No. 109926
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Protein preparations, herbal preparations as food
supplements, soups; all of the foregoing goods containing herbs or herbal
products. Diary Dates: Application Date 04-26-1983 Registration Date 04-26-1983
Next Renewal 04-25-2014                     Trademark Israel TM1430IL00

“24” graphic

Status: Published Application No. 238411 Registration No. 238411 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 29, 32
List of Goods 29 Powders for making dairy-based food beverages and shakes,
powdered preparations for making milk beverages, food supplements; all included
in Class 29. 32 Preparations for making non-alcoholic drinks; all included in
class 32. Diary Dates: Application Date 06-15-2011 Registration Date 04-06-2013
Next Renewal 06-15-2021                     Trademark Israel TM1047IL00

AROMAVIE

Status: Registered/Granted Application No. 95563 Registration No. 95563
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Moisturizers, body oils, body lotions, massage
oils, bath oils, bath gels, bath salts, shower gels and soaps; potpourri and
sachets; all included in class 3. Diary Dates: Application Date 11-17-1994
Registration Date 06-02-1996 Next Renewal 11-17-2015                    

 

308/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Israel TM1047IL01

AROMAVIE

Status: Registered/Granted Application No. 95564 Registration No. 95564
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 04 List of Goods 04 Candles included in class 4. Diary Dates:
Application Date 11-17-1994 Registration Date 06-02-1996 Next Renewal 11-17-2015
                    Trademark Israel TM1222IL00

CELL-U-LOSS ???-??-??

Status: Registered/Granted Application No. 67432 Registration No. 67432
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Herbal compositions enriched with vitamin C and
minerals in the form of tablets for use in reducing the appearance of cellulite.
Diary Dates: Application Date 10-06-1987 Registration Date 09-13-1992 Next
Renewal 10-06-2022                     Trademark Israel TM1068IL00

DERMAJETICS

Status: Closed/Registered Application No. 94246 Registration No. 94246
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin care products, namely, cleansers,
moisturizers, toners, astringents, facial masks, facial and body scrubs, facial
creams, eye creams, body creams, body oils, body lotions, body skin toners, bath
oils and bath gels; all included in class 3. Diary Dates: Application Date
08-18-1994 Registration Date 05-01-1996                     Trademark Israel
TM1030IL00

DINOMINS

Status: Registered/Granted Application No. 106877 Registration No. 106877
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Chewable vitamin and mineral supplements, all
included in class 5. Diary Dates: Application Date 08-07-1996 Registration Date
10-07-1997 Next Renewal 08-07-2017                    

 

309/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Israel TM1083IL00

H3O PRO

Status: Registered/Granted Application No. 209350 Registration No. 209350
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Preparations for making non-alcoholic beverages,
all included in class 32. Diary Dates: Application Date 03-09-2008 Registration
Date 02-07-2010 Next Renewal 03-09-2018                     Trademark Israel
TM1225IL00

HERBALIFE ???????

Status: Registered/Granted Application No. 67434 Registration No. 67434
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Lecithin and vitamin B6 tablets, powdered amino
acids, multivitamin and mineral tablets and fatty acid capsules, all included in
class 5. Diary Dates: Application Date 10-06-1987 Registration Date 11-18-1992
Next Renewal 10-06-2022                     Trademark Israel TM1225IL01

HERBALIFE ???????

Status: Registered/Granted Application No. 67430 Registration No. 67430
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Hair shampoos, rinses, conditioners, skin
cleansers, and moisturizers; and facial creams included in class 3. Diary Dates:
Application Date 10-06-1987 Registration Date 11-25-1992 Next Renewal 10-06-2022
                    Trademark Israel TM1006IL00

HERBALIFE & Design

Status: Registered/Granted Application No. 71386 Registration No. 71386
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Dietetic food for medical use in the form of
powders and tablets. Diary Dates: Application Date 01-24-1989 Registration Date
12-20-1993 Next Renewal 01-24-2024

 

310/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Israel TM1227IL00

HERBALIFE N.R.G. .?? .?? .?? ???????

Status: Registered/Granted Application No. 67433 Registration No. 67433
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements of vitamins, minerals and
herbs all in tablet, powder or liquid form. Diary Dates: Application Date
10-06-1987 Registration Date 04-06-1995 Next Renewal 10-06-2022               
     Trademark Israel TM1641IL05

HERBALIFELINE

Status: Registered/Granted Registration No. 245561 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Dietary and nutritional supplements in tablet, capsule, or powder form, composed
primarily of oils and vitamins; all included in Class 5. Diary Dates:
Registration Date 04-01-2012 Next Renewal 04-01-2022                    
Trademark Israel TM1066IL00

LUSCIOUS

Status: Registered/Granted Application No. 96354 Registration No. 96354
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Perfumes and colognes sold through a network of
independent distributors; all included in class 3. Diary Dates: Application Date
12-30-1994 Registration Date 03-08-1999 Next Renewal 12-30-2015               
    

 

311/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Israel TM1062IL00

NATURE’S MIRROR

Status: Registered/Granted Application No. 110433 Registration No. 110433
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin care products, namely cleansers, moisturizers,
facial creams and toners; all included in class 3. Diary Dates: Application Date
02-16-1997 Registration Date 06-05-1998 Next Renewal 02-16-2018               
     Trademark Israel TM1021IL00

NOURIFUSION

Status: Registered/Granted Application No. 179889 Registration No. 179889
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Creams, gels, lotions, washes, masks, and milks for
use on the face and body; all included in class 3. Diary Dates: Application Date
04-14-2005 Registration Date 07-06-2006 Next Renewal 04-14-2015               
     Trademark Israel TM1021IL01

NOURIFUSION

Status: Registered/Granted Application No. 179890 Registration No. 179890
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Dietary and nutritional supplement for
non-medicinal health purposes; all included in class 30. Diary Dates:
Application Date 04-14-2005 Registration Date 07-06-2006 Next Renewal 04-14-2015
                    Trademark Israel TM1072IL00

OCEAN CURRENTS

Status: Registered/Granted Application No. 94248 Registration No. 94248
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin care products, namely, cleansers,
moisturizers, toners, astringents, facial masks, facial and body scrubs, facial
creams, eye creams, body creams, body oils, body lotions, body skin toners, bath
oils and bath gels; all included in class 3. Diary Dates: Application Date
08-18-1994 Registration Date 05-01-1996 Next Renewal 08-18-2015               
    

 

312/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Israel TM1063IL00

PINSTRIPE

Status: Registered/Granted Application No. 94249 Registration No. 94249
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Powders, perfumes, colognes, toilet waters, body
oils, body lotions, body creams, bath oils, soaps, deodorants, after shave
creams and after shave balms, all included in class 3. Diary Dates: Application
Date 08-18-1994 Registration Date 12-04-1997 Next Renewal 08-18-2015           
         Trademark Israel TM1524IL00

QUICKSPARK

Status: Registered/Granted Application No. 232273 Registration No. 232273
Application Type: Without Priority Diary Dates: Application Date 08-23-2010
Registration Date 01-01-2012 Next Renewal 08-23-2020                    
Trademark Israel TM1037IL00

RADIANT C

Status: Registered/Granted Application No. 197804 Registration No. 197804
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin care products, namely, facial creams, facial
cleansers, lotions, moisturizers and toners; all included in class 3. Diary
Dates: Application Date 02-15-2007 Registration Date 08-06-2008 Next Renewal
02-15-2017                     Trademark Israel TM1036IL00

RADIANT C (stylized)

Status: Registered/Granted Application No. 139985 Registration No. 139985
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin care products, namely, facial creams, facial
cleansers, lotions, moisturizers and toners; all included in class 3. Diary
Dates: Application Date 07-14-2000 Registration Date 12-04-2001 Next Renewal
07-14-2021

 

313/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Israel TM1038IL00

Ring of Leaves device

Status: Registered/Granted Application No. 177019 Registration No. 177019
Application Type: Without Priority Applicant: Herbalife International of
America, Inc. Classes: 05 List of Goods 05 Nutritional, dietary, and weight-loss
supplements; nutritional drink mixes for use as a meal replacement, all included
in Class 5. Diary Dates: Application Date 12-19-2004 Registration Date
01-05-2006 Next Renewal 12-19-2014                     Trademark Israel
TM1038IL01

Ring of Leaves device

Status: Registered/Granted Application No. 177020 Registration No. 177020
Application Type: Without Priority Applicant: Herbalife International of
America, Inc. Classes: 29 List of Goods 29 Processed nuts; soups; soup mixes;
protein-based snack foods; soy-based snack foods; fruit and vegetable-based
snack foods; powdered soy-based protein food beverage mixes; soy-based food
beverages used as a milk substitute, all included in Class 29. Diary Dates:
Application Date 12-19-2004 Registration Date 01-05-2006 Next Renewal 12-19-2014
                    Trademark Israel TM1038IL02

Ring of Leaves device

Status: Registered/Granted Application No. 177021 Registration No. 177021
Application Type: Without Priority Applicant: Herbalife International of
America, Inc. Classes: 30 List of Goods 30 Teas; herbal food beverages;
non-alcoholic effervescent beverages, all included in Class 30. Diary Dates:
Application Date 12-19-2004 Registration Date 01-05-2006 Next Renewal 12-19-2014
                   

 

314/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Israel TM1038IL03

Ring of Leaves device

Status: Registered/Granted Application No. 177022 Registration No. 177022
Application Type: Without Priority Applicant: Herbalife International of
America, Inc. Classes: 32 List of Goods 32 Beverages containing powdered
protein, amino acids, vitamins, minerals and herbs; fruit juice; vegetable
juice; all included in Class 32. Diary Dates: Application Date 12-19-2004
Registration Date 05-07-2006 Next Renewal 12-19-2014                    
Trademark Israel TM1038IL04

Ring of Leaves device

Status: Registered/Granted Application No. 177023 Registration No. 177023
Application Type: Without Priority Applicant: Herbalife International of
America, Inc. Classes: 44 List of Goods 44 Planning and supervision of weight
management regimen program featuring structured weight loss, weight management,
diet, wellness planning and maintenance through the use of diet, nutrition, and
exercise for lifestyle change; all included in Class 44. Diary Dates:
Application Date 12-19-2004 Registration Date 05-07-2006 Next Renewal 12-19-2014
                    Trademark Israel TM1070IL00

SEAWARD

Status: Registered/Granted Application No. 95565 Registration No. 95565
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Powders, perfumes, colognes, toilet waters, body
oils, body lotions, soaps, deodorants and after shave balms; all included in
class 3. Diary Dates: Application Date 11-17-1994 Registration Date 05-01-1996
Next Renewal 11-17-2015                     Trademark Israel TM1040IL03

SHAPEWORKS

Status: Registered/Granted Application No. 177011 Registration No. 177011
Application Type: Without Priority Applicant: Herbalife International of
America, Inc. Classes: 05 List of Goods 05 Nutritional, dietary, and weight-loss
supplements; nutritional drink mixes for use as a meal replacement, all included
in Class 5. Diary Dates: Application Date 12-19-2004 Registration Date
01-05-2006 Next Renewal 12-19-2014                    

 

315/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Israel TM1040IL02

SHAPEWORKS

Status: Registered/Granted Application No. 177018 Registration No. 177018
Application Type: Without Priority Applicant: Herbalife International of
America, Inc. Classes: 44 List of Goods 44 Planning and supervision of weight
management regimen program featuring structured weight loss, weight management,
diet, wellness planning and maintenance through the use of diet, nutrition, and
exercise for lifestyle change; all included in Class 44. Diary Dates:
Application Date 12-19-2004 Registration Date 05-07-2006 Next Renewal 12-19-2014
                    Trademark Israel TM1040IL04

SHAPEWORKS

Status: Registered/Granted Application No. 177013 Registration No. 177013
Application Type: Without Priority Applicant: Herbalife International of
America, Inc. Classes: 29 List of Goods 29 Processed nuts; soups; soup mixes;
protein-based snack foods; soy-based snack foods; fruit and vegetable-based
snack foods; powdered soy-based protein food beverage mixes; soy-based food
beverages used as a milk substitute, all included in Class 29. Diary Dates:
Application Date 12-19-2004 Registration Date 01-05-2006 Next Renewal 12-19-2014
                    Trademark Israel TM1040IL00

SHAPEWORKS

Status: Registered/Granted Application No. 177016 Registration No. 177016
Application Type: Without Priority Applicant: Herbalife International of
America, Inc. Classes: 30 List of Goods 30 Teas; herbal food beverages;
non-alcoholic effervescent beverages, all included in Class 30. Diary Dates:
Application Date 12-19-2004 Registration Date 01-05-2006 Next Renewal 12-19-2014
                    Trademark Israel TM1040IL01

SHAPEWORKS

Status: Registered/Granted Application No. 177017 Registration No. 177017
Application Type: Without Priority Applicant: Herbalife International of
America, Inc. Classes: 32 List of Goods 32 Beverages containing powdered
protein, amino acids, vitamins, minerals and herbs; fruit juice; vegetable
juice; all included in class 32. Diary Dates: Application Date 12-19-2004
Registration Date 05-07-2006 Next Renewal 12-19-2014

 

316/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Israel TM1007IL00

SKIN ACTIVATOR

Status: Registered/Granted Application No. 155855 Registration No. 155855
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Facial creams and moisturizers; all included in
class 3. Diary Dates: Application Date 03-13-2002 Registration Date 12-04-2003
Next Renewal 03-13-2022                     Trademark Israel TM1042IL05

THERMO COMPLETE

Status: Registered Application No. 252581 Registration No. 252581 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Food supplements; all included in Class 5. Diary Dates: Application
Date 01-15-2013                     Trademark Israel TM1025IL00

THERMOJETICS

Status: Registered/Granted Application No. 90485 Registration No. 90485
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Cosmetics and body creams; all included in class 3.
Diary Dates: Application Date 12-24-1993 Registration Date 03-01-1996 Next
Renewal 12-24-2014                    

 

317/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Israel TM1025IL02

THERMOJETICS

Status: Registered/Granted Application No. 92124 Registration No. 92124
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Tea; included in class 30. Diary Dates: Application
Date 04-12-1994 Registration Date 03-01-1996 Next Renewal 04-12-2015           
         Trademark Israel TM1025IL03

THERMOJETICS

Status: Registered/Granted Application No. 92127 Registration No. 92127
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Beverages for non-medical use consisting of
vitamins, minerals and herbs; all included ion class 32. Diary Dates:
Application Date 04-12-1994 Registration Date 03-01-1996 Next Renewal 04-12-2015
                    Trademark Israel TM1110IL01

THERMOJETICS & Design

Status: Registered/Granted Application No. 90487 Registration No. 90487
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements consisting of herbs, all in
tablet or liquid form; all included in class 5. Diary Dates: Application Date
12-24-1993 Registration Date 03-01-1996 Next Renewal 12-24-2014               
     Trademark Israel TM1110IL00

THERMOJETICS & Design

Status: Registered/Granted Application No. 90486 Registration No. 90486
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Cosmetics and body creams; all included in class 3.
Diary Dates: Application Date 12-24-1993 Registration Date 03-01-1996 Next
Renewal 12-24-2014

 

318/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Israel TM1027IL00

Tri-Leaf Design

Status: Registered/Granted Application No. 99196 Registration No. 99196
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements, namely, vitamins,
minerals, herbs, fiber and protein, all in tablet, liquid, capsule or powder
form; all included in class 5. Diary Dates: Application Date 06-18-1995
Registration Date 01-05-1997 Next Renewal 06-18-2016                    
Trademark Israel TM1027IL01

Tri-Leaf Design

Status: Registered/Granted Application No. 99197 Registration No. 99197
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Beverages, namely tea, included in class 30. Diary
Dates: Application Date 06-18-1995 Registration Date 10-08-1996 Next Renewal
06-18-2016                     Trademark Israel TM1027IL02

Tri-Leaf Design

Status: Registered/Granted Application No. 99198 Registration No. 99198
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Beverages for non-medical use consisting of
vitamins, minerals and herbs; all included in class 32. Diary Dates: Application
Date 06-18-1995 Registration Date 10-08-1996 Next Renewal 06-18-2016           
        

 

319/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Israel TM1027IL03

Tri-Leaf Design

Status: Registered/Granted Application No. 99195 Registration No. 99195
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Hair care products, namely, shampoos, rinses and
conditioners; skin care products, namely, cleansers, moisturizers, facial
creams, eye creams, body creams, body lotions, body toning creams, bath oils,
bath gels, shaving creams, suntan oils and suntan lotions; all included in class
3. Diary Dates: Application Date 06-18-1995 Registration Date 01-05-1997 Next
Renewal 06-18-2016                     Trademark Israel TM1073IL00

VITESSENCE

Status: Registered/Granted Application No. 94250 Registration No. 94250
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin care products, namely, cleansers,
moisturizers, toners, astringents, facial masks, facial and body scrubs, facial
creams, eye creams, body creams, body oils, body lotions, body skin toners, bath
oils and bath gels; all included in class 3. Diary Dates: Application Date
08-18-1994 Registration Date 05-01-1996 Next Renewal 08-18-2015               
     Trademark Italy TM1441IT00

24 SUPPORTO NUTRIZIONALE PER LO SPORTIVO

Status: Registered Application No. M12011C008412 Registration No. 1485168
Application Type: Without Priority Classes: 29, 32 List of Goods 29 food
supplements containing proteins, minerals, and vitamins. 32 sports drinks
containing proteins, minerals, and vitamins. Diary Dates: Application Date
08-09-2011                     Trademark Italy TM1088IT00

ALOEMAX

Status: Registered/Granted Application No. RM2005C006184 Registration No.
1147045 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 05, 32 List of Goods 05 Drinks and powdered and concentrated
beverages for medicinal use. 32 Mineral and aerated waters and other soft
drinks; fruit drinks and fruit juices; syrups and other preparations for making
beverages (including powders for drinks and concentrates for drinks). Diary
Dates: Application Date 11-22-2005 Registration Date 10-17-2008 Next Renewal
08-25-2013

 

320/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Italy TM1031IT00

CELL-U-LOSS

Status: Unpublished Registration

Application

No.

MI2006C009471 Registration No. 1212257 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Vitamins,
mineral supplements. Diary Dates: Application 11-06-1996 Date Next Renewal
11-06-2016                     Trademark Italy TM1068IT00

DERMAJETICS

Status: Unpublished Registration

Application

No.

VR2004C000476 Registration No. 1126903 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Diary
Dates: Application 08-25-1994 Registration Date 07-11-2008 Date Next Renewal
08-25-2014                     Trademark Italy TM1080IT00

Figurine Design (reversed rainbowman)

Status: Unpublished Registration

Application

No.

MI2008C002118 Registration No. 1312453

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 30,
32 List of Goods 03 Body toning creams. 05 Nutritional supplements consisting of
vitamins, minerals, herbs, fiber and protein, all in tablet, capsule, powder or
liquid form. 30 Herbal teas. 32 Powdered protein, amino acids, vitamins,
minerals and herbs for making beverages. Diary Dates:

Application

Date

03-06-1998 Next Renewal 03-06-2018                    

 

321/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Italy TM1001IT01

HERBALIFE

Status: Unpublished Registration

Application

No.

TO2009C002983 Registration No. 1305007 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03, 05, 29 List of Goods 03 05
29 Diary Dates: Application Date 10-27-1989 Registration Date 04-01-2003 Next
Renewal 10-27-2019                     Trademark Italy TM1001IT00

HERBALIFE

Status: Registered/Granted Application No. MI2005C000240 Registration No.
1128682 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 05, 30, 32 List of Goods 05 30 32 Diary Dates: Application Date
01-16-1995 Registration Date 07-22-2008 Next Renewal 01-16-2015               
     Trademark Italy TM1518IT00

Herbalife

Status: Registered/Granted Registration No. 750701 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 05, 30, 32 List of
Goods 05 Pharmaceutical and veterinary preparations; sanitary preparations for
medical purposes; dietetic substances adapted for medical use, food for babies;
plasters, materials for dressings; material for stopping teeth, dental wax;
disinfectants; preparations for destroying vermin; fungicides, herbicides. 30
Coffee, tea, cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and
preparations made from cereals, bread, pastry and confectionery, ices; honey,
treacle; yeast, baking-powder; salt, mustard; vinegar, sauces (condiments);
spices; ice. 32 Beers; mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups and other preparations for making
beverages. Diary Dates: Registration Date 01-13-2005 Next Renewal 12-13-2014  
                  Trademark Italy TM1016IT00

HERBALIFELINE

Status: Unpublished Registration Application No. MI2001C004699 Registration No.
0001441775 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Diary Dates: Application Date
04-27-2001 Registration Date 09-16-2005 Next Renewal 04-27-2021

 

322/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Italy TM1444IT00

Hilton Pharma leaf device

Status:

Application

Type:

Without Priority                     Trademark Italy TM1113IT00 PERSONAL COACH
DEL BENESSERE Status: Unpublished Registration

Application

No.

MI2007C002594 Registration No. 0001419217

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 41, 44 List
of Goods 41 Education; providing of training; entertainment; sporting and
cultural activities. 44 Medical services; veterinary services; hygienic and
beauty care for human beings or animals; agriculture, horticulture and forestry
services. Diary Dates: Application Date 06-24-2010 Registration Date 06-24-2010
Next Renewal 06-24-2020                     Trademark Italy TM1113IT01

PERSONAL COACH DEL BENESSERE

Status: Registered

Application

No.

MI2013C008712 Registration No. 1592938

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 41, 44 List
of Goods 41 Education; providing of training; entertainment; sporting and
cultural activities. 44 Medical services; veterinary services; hygienic and
beauty care for human beings or animals; agriculture, horticulture and forestry
services. Diary Dates:

Application

Date

09-23-2013                     Trademark Italy TM1025IT00

THERMOJETICS

Status: Closed/Unpublished Registration

Application

No.

VR2004C000039 Registration No. 1126512

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03, 30, 32
List of Goods 03 Cosmetics and body creams. 30 Tea. 32 Beverages, herbal tea;
beverages for non-medical use consisting of vitamins, minerals and herbs. Diary
Dates: Application 03-29-1994 Registration Date 07-11-2008 Date Next Renewal
03-29-2014

 

323/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Italy TM1027IT00

Tri-Leaf Design

Status: Unpublished Registration Application No. TO2009C002984 Registration No.
1305008 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 03, 05, 29 List of Goods 03 05 29 Diary Dates: Application Date
10-27-1989 Registration Date 04-01-2003 Next Renewal 10-27-2019               
     Trademark Jamaica TM1061JM00

BEST DEFENSE

Status: Registered/Granted Application No. 53195 Registration No. 53195
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements in tablet or powder form.
Diary Dates: Application Date 12-31-2008 Registration Date 09-24-2009 Next
Renewal 12-31-2018                     Trademark Jamaica TM1034JM00

CELL ACTIVATOR

Status: Registered/Granted Application No. 50295 Registration No. 50295
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements in tablet or
capsule form in International Class 5. Diary Dates: Application Date 05-29-2007
Registration Date 02-19-2008 Next Renewal 05-29-2017                    

 

324/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Jamaica TM1031JM00

CELL-U-LOSS

Status: Registered/Granted Application No. 50297 Registration No. 50297
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements in tablet or
capsule form in International Class 5. Diary Dates: Application Date 05-29-2007
Registration Date 02-20-2008 Next Renewal 05-29-2017                    
Trademark Jamaica TM1054JM00

H3O

Status: Registered/Granted Application No. 53751 Registration No. 53751
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Beers; mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages in International Class 32. Diary Dates:
Application Date 04-24-2009 Registration Date 02-22-2010 Next Renewal 04-24-2019
                    Trademark Jamaica TM1001JM01

HERBALIFE

Status: Registered/Granted Application No. 35727 Registration No. 35727
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Hair shampoos, hair rinses, hair conditioners, skin
cleansers, moisturizers, facial creams, body creams, shaving creams, suntan oils
and suntan lotions. Diary Dates: Application Date 03-14-1994 Registration Date
06-09-2000 Next Renewal 03-14-2015                     Trademark Jamaica
TM1001JM02

HERBALIFE

Status: Registered/Granted Application No. 27652 Registration No. 27652
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements, dietetic foods, all
consisting of vitamins, minerals, herbs, fiber and protein, all in tablet,
liquid, capsule or powder form. Diary Dates: Application Date 03-14-1994
Registration Date 01-24-1997 Next Renewal 03-14-2015                    

 

325/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Jamaica TM1001JM00

HERBALIFE

Status: Registered/Granted Application No. 28183 Registration No. 28183
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Fruit juice and fruit drinks, powdered protein,
amino acids, vitamins, minerals and herbs for making beverages. Diary Dates:
Application Date 03-14-1994 Registration Date 06-10-1997 Next Renewal 03-14-2015
  Trademark Jamaica TM1006JM00

HERBALIFE & Design

Status: Registered/Granted Application No. 27294 Registration No. 27294
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements, dietetic foods, all
consisting of vitamins, minerals, herbs, fiber and protein, all in tablet,
liquid, capsule or powder form. Diary Dates: Application Date 03-14-1994
Registration Date 10-31-1996 Next Renewal 03-14-2015   Trademark Jamaica
TM1006JM01

HERBALIFE & Design

Status: Registered/Granted Application No. 28184 Registration No. 28184
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Fruit juice and fruit drinks, powdered protein,
amino acids, vitamins, minerals and herbs for making beverages. Diary Dates:
Application Date 03-14-1994 Registration Date 06-10-1997 Next Renewal 03-14-2015
  Trademark Jamaica TM1006JM02

HERBALIFE & Design

Status: Registered/Granted Application No. 27104 Registration No. 27104
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03

List of Goods

03 Hair shampoos, hair rinses, hair conditioners, skin cleansers, moisturizers,
facial creams, body creams, shaving creams, suntan oils and suntan lotions.
Diary Dates: Application Date 03-14-1994 Registration Date 09-02-1996 Next
Renewal 03-14-2015

 

326/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                   Trademark Jamaica TM1029JM00

HERBALIFE DISTRIBUTOR NUTRITION CLUB

Status: Closed Application No. 45948 Registration No. 45948 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 41 List of
Goods 41 Providing educational services through the exchange of news and
information in the fields of health, nutrition, fitness, multi-level marketing
and development of small businesses in International Class 41. Diary Dates:
Application Date 11-11-2004 Registration Date 08-22-2005 Next Renewal 11-11-2014
                   Trademark Jamaica TM1019JM00

HERBALIFE KIDS & Design

Status: Registered/Granted Application No. 50439 Registration No. 50439
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 32 List of Goods 05 Nutritional, dietary, and weight-loss
supplements; nutritional drink mixes for use as a meal replacement in
International Class 5. 29 Processed nuts; soups; soup mixes; protein-based snack
foods; soy-based snack foods; fruit- and vegetable-based snack foods; powdered
soy-based protein food beverage mixes; soy-based food beverages used as a milk
substitute in International Class 29. 32 Powdered protein, amino acids,
vitamins, minerals and herbs for making beverages; fruit juice; vegetable juice
in International Class 32. Diary Dates: Application Date 06-22-2007 Registration
Date 06-06-2008 Next Renewal 06-22-2017                    Trademark Jamaica
TM1020JM00

HERBALIFE NUTRITION CLUB

Status: Closed Application No. 45947 Registration No. 45947 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 41 List of
Goods 41 Providing educational services through the exchange of news and
information in the fields of health, nutrition, fitness, multi-level marketing
and development of small businesses in International Class 41. Diary Dates:
Application Date 11-11-2004 Registration Date 08-22-2005 Next Renewal 11-11-2014

 

327/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                   Trademark Jamaica TM1016JM00

HERBALIFELINE

Status: Registered/Granted Application No. 50631 Registration No. 50631
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Dietary and food supplements in capsule form
composed of fatty acids and vitamins in International Class 5. Diary Dates:
Application Date 07-25-2007 Registration Date 06-24-2008 Next Renewal 07-25-2017
                   Trademark Jamaica TM1021JM00

NOURIFUSION

Status: Registered/Granted Application No. 46627 Registration No. 46627
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 30 List of Goods 03 Creams, gels, lotions, washes, masks, and milks
for use on the face and body in International Class 3. 30 Dietary and
nutritional supplements for the non-medicinal health purposes; dietary
supplement drink mixes for use as a meal replacement in International Class 30.
Diary Dates: Application Date 04-08-2005 Registration Date 01-20-2006 Next
Renewal 04-08-2015                    Trademark Jamaica TM1148JM00

NUTRIVITES

Status: Registered/Granted Application No. 50413 Registration No. 50413
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamins in International Class 5. Diary Dates:
Application Date 06-19-2007 Registration Date 02-20-2008 Next Renewal 06-19-2017
                  

 

328/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Jamaica TM1037JM00

RADIANT C

Status: Registered/Granted Application No. 50294 Registration No. 50294
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Creams, gels, lotions, masks, milks, washes, and
sprays for the face and body in International Class 3. Diary Dates: Application
Date 05-29-2007 Registration Date 06-18-2008 Next Renewal 05-29-2017           
        Trademark Jamaica TM1038JM00

Ring of Leaves device

Status: Closed Application No. 45810 Registration No. 45810 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 05, 29, 30,
32, 44 List of Goods 05 Nutritional, dietary, and weight-loss supplements;
nutritional drink mixes for use as a meal replacement in International Class 5.
29 Processed nuts; soups; soup mixes; protein-based snack foods; soy-based snack
foods; fruit- and vegetable-based snack foods; powdered soy-based protein food
beverage mixes; soy-based food beverages used as a milk substitute in
International Class 29. 30 Teas; herbal food beverages; non-alcoholic
effervescent beverages in International Class 30. 32 Powdered protein, amino
acids, vitamins, minerals and herbs for making beverages; fruit juice; vegetable
juice in International Class 32. 44 Weight-management regimen program featuring
structured weight loss, weight management, diet, wellness planning and
maintenance through the use of diet, nutrition, and exercise for lifestyle
change in International Class 44. Diary Dates: Application Date 10-08-2004
Registration Date 01-13-2006 Next Renewal 10-08-2014                   
Trademark Jamaica TM1040JM00

SHAPEWORKS

Status: Closed Application No. 45809 Registration No. 45809 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 05, 29, 30,
32, 44 List of Goods 05 Nutritional, dietary, and weight-loss supplements;
nutritional drink mixes for use as a meal replacement in International Class 5.
29 Processed nuts; soups; soup mixes; protein-based snack foods; soy-based snack
foods; fruit- and vegetable-based snack foods; powdered soy-based protein food
beverage mixes; soy-based food beverages used as a milk substitute in
International Class 29. 30 Teas; herbal food beverages; non-alcoholic
effervescent beverages in International Class 30. 32 Powdered protein, amino
acids, vitamins, minerals and herbs for making beverages; fruit juice; vegetable
juice in International Class 32. 44 Weight-management regimen program featuring
structured weight loss, weight management, diet, wellness planning and
maintenance through the use of diet, nutrition, and exercise for lifestyle
change in International Class 44. Diary Dates: Application Date 10-08-2004
Registration Date 11-08-2005 Next Renewal 10-08-2014                   

 

329/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Jamaica TM1007JM00

SKIN ACTIVATOR

Status: Registered/Granted Application No. 46317 Registration No. 46317
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Creams, gels, lotions, masks, washes, and milks for
the face and body in International Class 3. Diary Dates: Application Date
01-25-2005 Registration Date 11-29-2005 Next Renewal 01-25-2015                 
  Trademark Jamaica TM1026JM00

TOTAL CONTROL

Status: Registered/Granted Application No. 50296 Registration No. 50296
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements in tablet or
capsule form in International Class 5. Diary Dates: Application Date 05-29-2007
Registration Date 02-20-2008 Next Renewal 05-29-2017                   
Trademark Jamaica TM1027JM00

Tri-Leaf Design

Status: Registered/Granted Application No. 50888 Registration No. 50888
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 32, 44 List of Goods 05 Nutritional food supplements in
tablet, capsule, or powder form in International Class 5. 29 Snack foods made
primarily of protein; nutritional food powders made primarily of protein in
International Class 29. 30 Preparations for making herbal teas in International
Class 30. 32 Preparations for making non-alcoholic beverages in International
Class 32. 44 Services in providing information about human health and nutrition,
providing information about forming and operating a small business in
International Class 44. Diary Dates: Application Date 09-24-2007 Registration
Date 09-22-2008 Next Renewal 09-24-2017                    Trademark Japan
TM1127JP00

ACE COMPLEX

Status: Registered/Granted Application No. 2006-024814 Registration No. 5000542
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Processed foodstuffs in the form of capsule or
tablet mainly consisting of Vitamins A, C & E, processed vegetables and fruits,
curry, stew and soup mixes. Diary Dates: Application Date 03-20-2006
Registration Date 11-02-2006 Next Renewal 11-02-2016

 

330/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Japan TM1031JP00

CELL-U-LOSS

Status: Registered/Granted Application No. H09-129703 Registration No. 4196007
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 06-23-1997
Registration Date 10-09-1998 Next Renewal 10-09-2018                    
Trademark Japan TM1116JP00

CELL-U-LOSS with Katakana

Status: Registered/Granted Application No. S63-123231 Registration No. 2419768
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Processed foodstuffs made from a mixture of food
fibers, iron, potassium & vitamin C, meats, eggs, edible fish & crustaceans (not
live), frozen vegetables, frozen fruit, meat products, processed marine
products, processed vegetables and fruit, Aburaage or Aburage (fried soybean
curd), Koridofu (soybean curd frozen and then dried), Konnyaku (jelly made from
devil’s tongue root), soybean milk, tofu (soybean curd), Natto (fermented
soybeans), processed eggs, mixes for curry/stew/soup, Ochazuke-nori (dried lavar
for flavoring boiled rice with green tea), Furikake (seasoning granules for
boiled rice), Namemono (fermented edible soybean paste, not for soup). Diary
Dates: Application Date 11-01-1988 Registration Date 06-30-1992 Next Renewal
06-30-2012                     Trademark Japan TM1030JP00

DINOMINS

Status: Registered/Granted Application No. H08-092468 Registration No. 4410059
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Processed foods made of mainly composed of vitamins
or minerals in the form of a tablet. Diary Dates: Application Date 08-20-1996
Registration Date 08-18-2000 Next Renewal 08-18-2020                    

 

331/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Japan TM1118JP00

FIBERBOND with Katakana

Status: Registered/Granted Application No. H05-130047 Registration No. 3214191
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Fiber-processed nutritional supplement, mainly
composed of cellulose, orange-fibres, beet fibres, oats fibres, in the form of
grains; processed marine products; processed vegetables and processed fruits;
beans; dairy products; edible oils and fats; edible protein. Diary Dates:
Application Date 12-28-1993 Registration Date 10-31-1996 Next Renewal 10-31-2016
                    Trademark Japan TM1080JP00

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. H06-067005 Registration No. 3264443
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Diary Dates: Application Date 07-07-1994
Registration Date 02-24-1997 Next Renewal 02-24-2017                    
Trademark Japan TM1121JP00

GARDEN SEVEN

Status: Registered/Granted Application No. 2005-101383 Registration No. 4963371
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Processed foods in the forms of
tablet/capsule/powder consisting of tomatoes and other plants; processed
fisheries products; processed vegetables and fruits; curry, stew and soup mixes.
Diary Dates: Application Date 10-28-2005 Registration Date 06-23-2006 Next
Renewal 06-23-2016                     Trademark Japan TM1122JP00 GREEN ACTIVE
FIBER JUICE Status: Registered/Granted Application No. 2004-009670 Registration
No. 4802488 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 29, 32 List of Goods 29 Processed foodstuffs in the
form of liquid containing herb and vegetable; lactic acid drinks; lactic acid
bacteria drinks. 32 Carbonated drinks (refreshing beverages); non-alcoholic
fruit juice beverages; whey beverages; vegetable juices (beverages); carbonated
drinks powder.

Diary Dates:

Application Date 02-05-2004 Registration Date 09-10-2004 Next Renewal 09-10-2014

 

332/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Japan TM1117JP00

HERBAFLEX

Status: Registered/Granted Application No. 2000-123799 Registration No. 4522351
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29 List of Goods 05 Nutritional supplements; vitamin preparations;
mineral preparations; protein/amino acid preparations; other nutrients/tonics/
denaturizers; other pharmaceutical preparations; dietetic substances adapted for
medical use; dietetic beverages adapted for medical purposes; bracelets for
medical purposes; powdered milk for babies; lactose (milk sugar); sanitary
masks; absorbent cotton; adhesive plaster; bandages (for dressing). 29 Processed
foods consisting of vitamin/mineral/herb in capsule or tablet form; processed
vegetables and processed fruits; mixes for curry/stew/soup; protein human
consumption; milk products; meat products; frozen fruits; frozen vegetables;
eggs; processed eggs; edible oils/fats. Diary Dates: Application Date 11-15-2000
Registration Date 11-16-2001 Next Renewal 11-16-2011                    
Trademark Japan TM1001JP00

HERBALIFE

Status: Registered/Granted Application H09-178437 Registration No. 4257572 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 16 List of Goods 16 Printer matter; papers; packaging containers of
paper; food wrapping film for household use; garbage bags of paper; garbage bags
of plastics; hygienic paper; towels of paper; hand towels of paper; table
napkins of paper; hand towels of paper; handkerchiefs of paper; table cloths of
paper; blinds of paper; photographs; photograph stands; playing cards;
stationery. Diary Dates: Application Date 11-21-1997 Registration Date
04-02-1999 Next Renewal 04-02-2019                     Trademark Japan
TM1001JP01

HERBALIFE

Status: Registered/Granted Application No. 2010-097274 Registration No. 5437098
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 35 List of Goods 03 Cosmetics and toiletries; soaps and detergents;
perfumery, fragrances and incenses; dentifrices. 35 Retail and wholesale
services for foods, beverages, pharmaceutical, veterinary and sanitary
preparations, medical supplies, cosmetics, toiletries, dentifrices, soaps and
detergents (except dental materials, artificial tympanic membranes and
prosthetic or filing materials [not for dental use]); advertisement and
publicity, and consultancy and advisory services relating to the aforesaid
services; business management analysis and business consultancy ; marketing
research; providing information on commodity sales; business management;
procurement services for others; compilation and systemization of information
into computer databases; computerized file management. Diary Dates: Application
Date 12-15-2010 Registration Date 09-09-2011 Next Renewal 09-09-2021           
        

 

333/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Japan

HERBALIFE & Design

TM1006JP00 Status: Registered/Granted Application No. H09-024273 Registration
No. 4226662 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03 List of Goods 03 Soaps and the like, perfumery
and incenses, cosmetics, false nails, false eyelashes, dentifrices, polishing
preparations, abrasive papers, abrasive cloths, abrasive sands, artificial
pumices, polishing papers, polishing cloths, shoe creams and boot creams, shoe
polishes/ shoe blackings, paint stripping preparations. Diary Dates: Application
03-10-1997 Registration Date 01-08-1999 Date Next Renewal 01-08-2019           
       

Trademark Japan

HERBALIFE & Design

TM1006JP01 Status: Registered/Granted Application No. H09-024275 Registration
No. 4257528 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 29 List of Goods 29 Processed foods consisting
mainly of herbs, in the form of tablet or liquid, processed vegetables and
processed fruits, mixes for curry/stew/soup, protein human consumption, milk
products, meat products, processed marine products, frozen fruits, frozen
vegetables, processed eggs, edible oils/fats. Diary Dates: Application
03-10-1997 Registration Date 04-02-1999 Date Next Renewal 04-02-2019           
       

Trademark Japan

HERBALIFE & Design

TM1006JP02 Status: Registered/Granted Application No. H09-024276 Registration
No. 4239208 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 30 List of Goods 30 Medicinal herb, other tea,
seasonings, flour for foods, gluten for food, cereal preparations (farinaceous
foods), confectionery, bread and buns, coffee and cocoa, coffee beans, spices,
aromatic preparations for food (other than essential oils), sandwiches,
hamburgers, pizzas, boxed lunches, hot dogs, meat pies, ravioli, instant
cakes/dessert mixes, instant ice cream mixes, instant sherbet mixes, almond
paste, yeast powder, baking powder. Diary Dates: Application 03-10-1997
Registration Date 02-12-1999 Date Next Renewal 02-12-2019                   

 

334/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Japan

HERBALIFE & Design

TM1006JP03 Status: Registered/Granted Application No. H09-024277 Registration
No. 4257529 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 32 List of Goods 32 Soft drinks consisting of
herbs, other soft drinks, fruit juice, vegetable juice, powder for instantly
making beverages consisting of protein, amino acids, vitamins, mineral and
herbs, whey beverages. Diary Dates: Application 03-10-1997 Registration Date
04-02-1999 Date Next Renewal 04-02-2019                   

Trademark Japan

HERBALIFE (stylized)

TM1124JP00 Status: Registered/Granted Application No. H01-078142 Registration
No. 2542703 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 29, 30, 31, 32 List of Goods 29 Processed
foodstuffs made from a mixture of vitamins of any kinds, food fibers, iron and
protein; meat for human consumption (fresh, chilled or frozen); eggs; edible
aquatic animals (not live, fresh, chilled or frozen); frozen vegetables; frozen
fruits; processed meat products; processed fisheries products; processed
vegetables and fruits; fried tofu pieces (Abura-age); freeze-dried tofu pieces
(Kohri-dofu); jelly made from devil’s tongue root (Konnyaku); soybean milk (soy
milk); tofu; fermented soybeans (Natto); processed eggs; curry, stew and soup
mixes; dried flakes of lavar for sprinkling on rice in hot water
(Ochazuke-nori); seasoned powder for sprinkling on rice (Furi-kake). 30
Unroasted coffee (unprocessed); cereal preparations; almond paste; sandwiches,
hamburgers (prepared); pizzas (prepared); hot dogs (prepared); meat pies
(prepared); ravioli (prepared); yeast powder, yeast; baking powder; instant
confectionery mixes. 31 Edible aquatic animals (live); edible seaweeds;
vegetables (fresh or chilled); copra, malt (not for food). 32 Vegetable juice
(beverages). Diary Dates: Application 07-11-1989 Registration Date 05-31-2013
Date Next Renewal 05-31-2023                   

Trademark Japan

HERBALIFE (stylized)

TM1124JP01 Status: Registered/Granted Application No. H10-105850 Registration
No. 4330058 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Nutrients/tonics/denaturizers;
other pharmaceutical preparations; dietetic foods adapted for medical purposes;
processed foods for babies; medical oiled papers; sanitary masks; wafers; gauze
(for dressing); capsules; ear bandages; eye patches; menstruation bandages;
menstruation tampons; menstruation panties/knickers; absorbent cottons, adhesive
plaster; bandages (for dressing); colloidion (yellow syrupy liquid used for
fixing bandages or covering an affected part); breast-nursing pads; bracelets
for medical purposes; lactose (milk sugar). Diary Dates: Application 12-11-1998
Registration Date 10-29-1999 Date Next Renewal 10-29-2019                   

 

335/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Japan

HERBALIFE ACTIVE FIBER with Katakana

TM1133JP00 Status: Registered/Granted Application No. 2001-000511 Registration
No. 4532948 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05, 29 List of Goods 05 Dietary supplements
containing fiber, other pharmaceutical preparations, dietetic beverages adapted
for medical purposes, dietetic foods adapted for medical purpose, bracelets for
medical purposes, powdered milk for babies, lactose (milk sugar), sanitary
masks, absorbent cotton, adhesive plaster, bandages (for dressing). 29 Processed
foods consisting mainly of fiber in the form of tablet, powder and liquids,
processed vegetables and processed fruits, mixes for curry/stew/soup, protein
for human consumption, milk products, meat products, processed marine products,
frozen fruits, frozen vegetables, eggs, processed eggs, edible oils/fats. Diary
Dates: Application Date 01-09-2001 Registration Date 12-28-2001 Next Renewal
12-28-2021                    Trademark Japan TM1534JP03

HERBALIFE AQUA

Status: Registered Application No. 2013-010521 Registration No. 5701247
Application Type: Without Priority Classes: 03 List of Goods 03 Shampoos,
conditioners, hair styling preparations, hair care preparations, cosmetics and
toiletries, soaps and detergents. Diary Dates: Application Date 02-18-2013     
              Trademark Japan TM1125JP00

HERBALIFE in Katakana

Status: Registered/Granted Application No. H01-085227 Registration No. 2697190
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 16 List of Goods 16 Diary Dates: Application Date 07-25-1989
Registration Date 10-31-1994 Next Renewal 10-31-2014                   
Trademark Japan TM1134JP00

HERBALIFE TOTAL SLIM with Katakana

Status: Registered/Granted Application No. 2002-103479 Registration No. 4696170
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29 List of Goods 05 Nutritional supplements in the form of
tablet/powder/liquid made of vitamin/mineral/herb; other pharmaceutical
preparations; dietetic beverage adapted for medical purposes; dietetic foods
adapted for medical purposes; bracelets for medical purposes; powdered milk for
babies; lactose (milk sugar); sanitary masks; absorbent cottons; bandages for
dressing. 29 Processed foodstuff in the form of tablet/powder/liquid made of
vitamin/mineral/herb; processed vegetables and processed fruits; processed eggs;
milk products; curry, stew and soup mixes; protein for human consumption. Diary
Dates: Application Date 12-06-2002 Registration Date 08-01-2013 Next Renewal
08-01-2023

 

336/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Japan TM1126JP00

HERBALIFE with Katakana

Status: Registered/Granted Application No. S58-087074 Registration No. 1870907
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29, 30, 31, 32 List of Goods 29 Processed foodstuffs in the form of
tablet/powder/liquid mainly consisting of vitamin/mineral/herb; meat for human
consumption (fresh, chilled or frozen); eggs; edible aquatic animals (not live,
fresh, chilled or frozen); frozen vegetables; frozen fruits; processed meat
products; processed fisheries products; processed vegetables and fruits; fried
tofu pieces (Abura-age); freeze-dried tofu pieces (Kohri-dofu); jelly made from
devil’s tongue root (Konnyaku); soybean milk (soy milk); tofu; fermented
soybeans (Natto); processed eggs; curry, stew and soup mixes; dried flakes of
laver for sprinkling on rice in hot water (Ochazuke-nori); seasoned powder for
sprinkling on rice (Furi-kake); fermented soybean foods as accompaniment
(Namemono). 30 Processed foodstuffs in the form of tablet/powder/liquid mainly
consisting of bee products; unroasted coffee (unprocessed); cereal preparations;
almond paste; Chinese stuffed dumplings (Gyoza, cooked); sandwiches; Chinese
steamed dumplings (Shao-mai); sushi; fried balls of batter mix with small pieces
of octopus (Tako-yaki); steamed buns stuffed with minced meat (Niku-manjuh);
hamburger (prepared); pizzas (prepared); boxed lunches (prepared); hot-dogs
(prepared); meat pies (prepared); ravioli (prepared); yeast powder; fermenting
malted rice (Koji); yeast; baking powder; instant confectionery mixes; sake lees
(for food). 31 Edible aquatic animals (live); edible seaweeds; vegetables (fresh
or chilled); sugar crops; fruits (fresh or chilled); copra, malt (not for food).
32 Vegetable juices (beverages). Diary Dates: Application Date 09-12-1983
Registration Date 06-27-1986 Next Renewal 06-27-2016                    
Trademark Japan TM1126JP01

HERBALIFE with Katakana

Status: Registered/Granted Application No. S63-123222 Registration No. 2662646
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 01, 29, 30, 31 List of Goods 01 Flours and starches for industrial
purpose. 29 Raw pulses, protein for human consumption. 30 Husked rice, husked
oats, husked barley, flour for food, gluten for food. 31 Herbs for horticultural
purposes, foxtail millet (unprocessed), proso millet (unprocessed), sesame
(unprocessed), buckwheat (unprocessed), corn (unprocessed), Japanese baynyard
millet (unprocessed), wheat, barley and oats (unprocessed), unprocessed rice,
sorghum (unprocessed), protein for animal consumption, animal foodstuffs, seeds
and bulbs, trees, grasses, turf (natural), dried flowers, seedlings, saplings,
flowers (natural), dried flowers, seedlings, sapling, flowers (natural), hay,
potted dwarfed trees (Bonsai), live animals, fish (not for food), birds and
insects, silkworm eggs, cocoons for egg production, eggs for hatching. Diary
Dates: Application Date 11-01-1988 Registration Date 05-31-1994 Next Renewal
05-31-2014                     Trademark Japan TM1016JP00

HERBALIFELINE

Status: Registered/Granted Application No. H09-129705 Registration No. 4430640
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations; mineral preparations;
protein/amino acid preparations; other nutrients/ tonics/denaturizers; other
pharmaceutical preparations; dietetic substances adapted for medical use;
dietetic beverages adapted for medical purposes; dietetic foods adapted for
medical purposes; bracelets for medical purposes; powdered milk for babies;
lactose (milk sugar); sanitary masks; absorbent cotton; adhesive plaster;
bandages (for dressing). Diary Dates: Application Date 06-23-1997 Registration
Date 11-02-2000 Next Renewal 11-02-2010

 

337/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Japan TM1128JP00

JUNIORVITES

Status: Registered/Granted Application No. 2007-089374 Registration No. 5111650
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations; nutritional supplement. Diary
Dates: Application Date 08-17-2007 Registration Date 02-15-2008 Next Renewal
02-15-2018                     Trademark Japan TM1064JP00

KINDERMINS

Status: Registered/Granted Application No. H09-129704 Registration No. 4196008
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 06-23-1997
Registration Date 10-09-1998 Next Renewal 10-09-2018                    
Trademark Japan TM1049JP00

LIFTOFF

Status: Registered/Granted Application No. 2004-087566 Registration No. 4855242
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Carbonated drinks (refreshing beverages);
non-alcoholic beverages and preparations for making non-alcoholic beverages;
non-alcoholic fruit juice beverages; whey beverages; vegetable juices
(beverages); powders for beverages. Diary Dates: Application Date 09-24-2004
Registration Date 04-08-2005 Next Renewal 04-08-2015                    

 

338/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Japan TM1132JP00

N.R.G. with Katakana

Status: Registered/Granted

Application

No.

S63-123229 Registration No. 2419767

Application

Type:

Without Priority Applicant: Herbalife International, Inc.

Classes:

29, 30

List of Goods

29 Processed foodstuffs made principally from powder of natural guarana; meats;
eggs; edible fish and crustaceans (not live); frozen vegetables; frozen fruit;
meat products; processed marine products; processed vegetables and fruit;
Aburaage or Aburage (fried soybean curd); Koridofu (soybean curd frozen and then
dried); Konnyaku (jelly made from devil&apos;s tongue root); soybean milk; tofu
(soybean curd); Natto (fermented soybeans); processed eggs; mixes for
curry/stew/soup; Ochazuke-nori (dried lavar for flavoring boiled rice with green
tea); Furikake (seasoning granules for boiled rice); Namemono (fermented edible
soybean paste, not for soup). 30 Coffee beans; cereal preparations (farinaceous
foods); almond paste; Gyoza, sandwiches, shao-mai, sushi, tako-yaki Chinese
meat-buns, hamburger, pizzas, boxed lunches, hot dogs, meat pies, ravioli, yeast
powder, Koji (fermented cereals); yeast, baking powder, instant cakes/dessert
mixes; Sake cake (edible soft cake of rice wine). Diary Dates: Application Date
11-01-1988 Registration Date 06-30-1992 Next Renewal 06-30-2022               
     Trademark Japan TM1131JP00

NITEWORKS with Katakana

Status: Registered/Granted Application No. 2003-052251 Registration No. 4752091
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 32 List of Goods 05 Nutritional supplement; dietetic beverage
adapted for medical purposes; dietetic foods adapted for medical purposes. 32
Powders for making beverages containing amino acids, anti-oxidants, etc.; other
carbonated drinks (refreshing beverages); non-alcoholic fruit juice beverages;
vegetable juice (beverages); whey beverages. Diary Dates: Application Date
06-24-2003 Registration Date 02-27-2004 Next Renewal 02-27-2014               
     Trademark Japan TM1021JP00

NOURIFUSION

Status: Registered/Granted Application No. 2005-033907 Registration No. 4909167
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 29 List of Goods 03 Creams, gels, toilet water, face pack, milky
lotions, other cosmetics and toiletries, soaps and detergents, dentifrices,
perfumery, fragrances and incenses, false nails, false eyelashes. 29 Processed
foodstuffs in capsule or tablet form mainly containing micronutrients derived
from plants such as vitamins, lycopene, lutein, sesame seed oil and the like,
edible oils and fats, milk products, processed meat products, processed
fisheries products, processed vegetables and fruits, soybean milk (soy milk),
processed eggs, protein for human consumption. Diary Dates: Application Date
04-15-2005 Registration Date 11-18-2005 Next Renewal 11-18-2015               
    

 

339/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Japan TM1203JP00

PROLESSA

Status: Registered/Granted Application 2010-011482 Registration No. 5376757

No.

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 29 List of
Goods 29 Processed foodstuff in the form of pills, capsules, tablets, granule,
powder, sticks, blocks, jelly, paste and liquid mainly consisting of fatty
substances for the manufacture of edible fats; processed foodstuff in the form
of pills, capsules, tablets, granule, powder, sticks, blocks, jelly, paste and
liquid mainly consisting of extracts from fruits; processed foodstuff in the
form of pills, capsules, tablets, granule, powder, sticks, blocks, jelly, paste
and liquid mainly consisting of extracts from fishery products; processed
foodstuff in the form of pills, capsules, tablets, granule, powder, sticks,
blocks, jelly, paste and liquid mainly consisting of extracts from vegetables;
processed foodstuff in the form of pills, capsules, tablets, granule, powder,
sticks, blocks, jelly, paste and liquid mainly consisting of beans; processed
foodstuff in the form of pills, capsules, tablets, granule, powder, sticks,
blocks, jelly, paste and liquid mainly consisting of collagen; processed
foodstuff in the form of pills, capsules, tablets, granule, powder, sticks,
blocks, jelly, paste and liquid mainly consisting of herbs; processed foodstuff
in the form of pills, capsules, tablets, granule, powder, sticks, blocks, jelly,
paste and liquid mainly consisting of a range of vitamins; processed foodstuff
in the form of pills, capsules, tablets, granule, powder, sticks, blocks, jelly,
paste and liquid mainly consisting of a range of minerals; processed foodstuff
in the form of pills, capsules, tablets, granule, powder, sticks, blocks, jelly,
paste and liquid mainly consisting of fiber; processed foodstuff in the form of
pills, capsules, tablets, granule, powder, sticks, blocks, jelly, paste and
liquid mainly consisting of amino acid; processed foodstuff in the form of
pills, capsules, tablets, granule, powder, sticks, blocks, jelly, paste and
liquid mainly consisting of fungi; processed foodstuff in the form of pills,
capsules, tablets, granule, powder, sticks, blocks, jelly, paste and liquid
mainly consisting of extracts from meat; processed foodstuff in the form of
pills, capsules, tablets, granule, powder, sticks, blocks, jelly, paste and
liquid mainly consisting of coenzyme and soybean isoflavone; processed foodstuff
in the form of pills, capsules, tablets, granule, powder, sticks, blocks, jelly,
paste and liquid mainly consisting of culinary fat derived products; processed
foodstuff in the form of pills, capsules, tablets, granule, powder, sticks,
blocks, jelly, paste and liquid mainly consisting of bees and honey; processed
foodstuff in the form of pills, capsules, tablets, granule, powder, sticks,
blocks, jelly, paste and liquid mainly consisting of extracts from vegetable;
processed foodstuff in the form of pills, capsules, tablets, granule, powder,
sticks, blocks, jelly, paste and liquid mainly consisting of extracts from
animals. (Abandoned: specifically processed foodstuffs for the purpose of
prevention and treatment of bone diseases and disorders, or any related
conditions/diseases) Diary Dates: Application Date 02-17-2010 Registration Date
12-17-2010 Next Renewal 12-17-2020                     Trademark Japan
TM1235JP00

Prolessa

Status: Application Type: With Priority                     Trademark Japan
TM1149JP00

RAKUTOKU CLUB in Katakana

Status: Registered/Granted Application No. 2002-106321 Registration No. 4695451
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 16, 35 List of Goods 16 Printed matter, stationery and study materials.
35 Club services for purchasing goods; brokerage or agency services for mail
order sales; issuance of trading stamps; providing information on commodity
sales; sales promotion for others. Diary Dates: Application Date 12-17-2002
Registration Date 07-25-2013 Next Renewal 07-25-2023                    
Trademark Japan TM1038JP00

Ring of Leaves device

Status: Registered/Granted Application No. 2004-001953 Registration No. 4796258
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 08, 09, 10, 14, 16, 18, 21, 25, 28, 29, 30, 32, 35, 41, 42, 44
List of Goods 03 Cosmetics and toiletries; soaps and detergents; perfumery,
fragrances and incenses; abrasive cloth; polishing cloth; dentifrices. 05 Agents
for epidermis; vitamin supplements; mineral preparations; other nutritional
supplements; other pharmaceutical, veterinary and sanitary preparations;
dietetic beverage adapted for medical purposes; dietetic foods adapted for
medical purposes; lactose.

 

340/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

08 Tweezers; nail clippers; files; scissors; other bladed or pointed hand tools;
hand tools; spoons; forks; pedicure sets; eyelash curlers; manicure sets. 09
Recorded video discs and video tapes; phonograph records; integrated circuit
cards (smart cards) or magnetic cards used as personal identification or bank
account cards; other electronic machines, apparatus and their parts;
telecommunication machines and apparatus; ear plugs; electronic publications. 10
Esthetic massage apparatus; medical machines and apparatus; cotton swabs. 14
Personal ornaments; clocks and watches; cuff links; keyrings (trinkets or fobs);
tableware of precious metal; jewelry; nutcrackers/pepper pots/sugar bowls/salt
shakers/egg cups/napkin holders/napkin rings/trays and toothpick holders of
precious metal; boxes of precious metal for needles; candle extinguishers and
candlesticks of precious metal; jewel cases of precious metal; flower vases and
bowls of precious metal; trophies; commemorative shields. 16 Printed matter;
papers; stationery and study materials; photograph stands. 18 Bags and the like;
pouches and the like; vanity cases (not fitted); umbrellas and their parts. 21
Mugs; drinking glasses; other tableware (not of precious metal); cooking pots
and pans (non-electric); portable tablet cases; other containers for household
or kitchen use (except in precious metal); kitchen utensils (not of precious
metal); combs; brushes; other cosmetic and toilet utensils. 25 Headgear, other
clothing, footwear, waistbands, belts for clothing. 28 Stuffed toys, other toys
and dolls, games. 29 Processed foodstuffs in the form of powder/capsule/tablet
made from processed oils/fats/nuts; edible oils and fats; milk products;
processed meat products; processed fisheries products; processed vegetables and
fruits; soybean milk; curry/stew and soup mixes; protein for human consumption.
30 Processed foodstuffs in the form of powder/capsule/tablet made from cereals;
confectionery; bread and buns; tea; coffee and cocoa; instant confectionery
mixes; gluten for food; yeast, yeast powder. 32 Carbonated drinks (refreshing
beverages); non-alcoholic fruit juice beverages; whey beverages; vegetable
juices (beverages); powders for beverages. 35 Business management analysis or
business consultancy; advertising consultancy; procurement services for others
(purchasing goods and services for other businesses); providing information on
commodity sales; computerized file management; compilation of information into
computer databases; systemization of information into computer databases. 41
Educational and instruction services relating to general knowledge;
organization, management or arrangement of seminars; providing electronic
publications; reference librairies of literature and documentary records;
organization, management or arrangement of entertainment (excluding movies,
shows, plays, musical performances, sports, horse races, bicycle races, boat
races and autoraces). 42 Computer software design, computer programming, or
maintenance of computer software; testing, inspection or research of
pharmaceuticals, cosmetics or foodstuff; providing computer programs. 44 Dietary
and nutritional guidance. Diary Dates: Application Date 01-13-2004 Registration
Date 08-20-2004 Next Renewal 08-20-2014                     Trademark Japan
TM1040JP00

SHAPEWORKS

Status: Expired Application No. 2005-101382 Registration No. 5021334 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05,
08, 09, 10, 14, 16, 18, 21, 25, 28, 29, 30, 32, 35, 41, 42, 44 List of Goods 03
Cosmetics and toiletries; soaps and detergents; perfumery, fragrances and
incenses; abrasive cloth; polishing cloth; dentifrices. 05 Agents for epidermis;
vitamin supplements; mineral preparations; other nutritional supplements; other
pharmaceutical, veterinary and sanitary preparations; dietetic beverage adapted
for medical purposes; dietetic foods adapted for medical purposes; lactose. 08
Tweezers; nail clippers; files; scissors; other bladed or pointed hand tools;
hand tools; spoons; forks; pedicure sets; eyelash curlers; manicure sets. 09
Recorded video discs and video tapes; phonograph records; integrated circuit
cards (smart cards) or magnetic cards used as personal identification or bank
account cards; other electronic machines, apparatus and their parts;
telecommunication machines and apparatus; ear plugs; electronic publications. 10
Esthetic massage apparatus; medical machines and apparatus; cotton swabs. 14
Personal ornaments; clocks and watches; cuff links; keyrings (trinkets or fobs);
tableware of precious metal; jewelry; nutcrackers/pepper pots/sugar bowls/salt
shakers/egg cups/napkin holders/napkin rings/trays and toothpick holders of
precious metal; boxes of precious metal for needles; candle extinguishers and
candlesticks of precious metal; jewel cases of precious metal; flower vases and
bowls of precious metal; trophies; commemorative shields. 16 Printed matter;
papers; stationery and study materials; photograph stands. 18 Bags and the like;
pouches and the like; vanity cases (not fitted); umbrellas and their parts. 21
Mugs; drinking glasses; other tableware (not of precious metal); cooking pots
and pans (non-electric); portable tablet cases; other containers for household
or kitchen use (except in precious metal); kitchen utensils (not of precious
metal); combs; brushes; other cosmetic and toilet utensils. 25 Headgear, other
clothing, footwear, waistbands, belts for clothing. 28 Stuffed toys, other toys
and dolls, games. 29 Processed foodstuffs in the form of powder/capsule/tablet
made from processed oils/fats/nuts; edible oils and fats; milk products;
processed meat products; processed fisheries products; processed vegetables and
fruits; soybean milk; curry/stew and soup mixes; protein for human consumption.
30 Processed foodstuffs in the form of powder/capsule/tablet made from cereals;
confectionery; bread and buns; tea; coffee and cocoa; instant confectionery
mixes; gluten for food; yeast, yeast powder. 32 Carbonated drinks (refreshing
beverages); non-alcoholic fruit juice beverages; whey beverages; vegetable
juices (beverages); powders for beverages. 35 Business management analysis or
business consultancy; advertising consultancy; procurement services for others
(purchasing goods and services for other businesses); providing information on
commodity sales; computerized file management; compilation of information into
computer databases; systemization of information into computer databases.

 

341/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

41 Educational and instruction services relating to general knowledge;
organization, management or arrangement of seminars; providing electronic
publications; reference librairies of literature and documentary records;
organization, management or arrangement of entertainment (excluding movies,
shows, plays, musical performances, sports, horse races, bicycle races, boat
races and autoraces). 42 Computer software design, computer programming, or
maintenance of computer software; testing, inspection or research of
pharmaceuticals, cosmetics or foodstuff; providing computer programs. 44 Dietary
and nutritional guidance. Diary Dates: Application Date 10-28-2005 Registration
Date 01-27-2006 Next Renewal 01-27-2016                    Trademark Japan
TM1007JP00

SKIN ACTIVATOR

Status: Registered/Granted Application No. 2001-082190 Registration No. 4595269
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Cosmetics and toiletries; soaps and the like. Diary
Dates: Application Date 09-11-2001 Registration Date 08-16-2002 Next Renewal
08-16-2022                    Trademark Japan TM1136JP00

THERMO SLIM

Status: Expired Application No. 2002-059491 Registration No. 4668098 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Nutritional supplements made of vitamins, minerals and herbs; other
pharmaceutical preparations; dietetic beverages adapted for medical purposes;
dietetic foods adapted for medical purposes; braces for medical purposes;
powdered milk for babies; lactose (milk sugar); sanitary masks; absorbent
cotton; adhesive plaster; bandages (for dressing). Diary Dates: Application Date
07-16-2002 Registration Date 05-02-2003 Next Renewal 05-02-2013                 
  Trademark Japan TM1143JP00

THERMOJETICS with Katakana

Status: Registered/Granted Application No. H06-079007 Registration No. 4078775
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Diary Dates: Application Date 08-05-1994
Registration Date 11-07-1997 Next Renewal 11-07-2017

 

342/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                   

Trademark Japan

THERMOJETICS with Katakana

TM1143JP01 Status: Registered/Granted Application No. H06-079008 Registration
No. 3365445 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 32 List of Goods 32 Diary Dates: Application
08-05-1994 Registration Date 12-12-1997 Date Next Renewal 12-12-2017           
        

Trademark Japan

TRI-LEAF device

TM1451JP00 Status: Registered/Granted Application No. 2010-097284 Registration
No. 5426921 Application Type: Without Priority Classes: 03, 05, 29, 30, 32, 35
List of Goods 03 Cosmetics and toiletries, soaps and detergents, perfulery,
fragrances and incenses, dentifrices. 05 (amended) Dietetic foods and beverages
adapted for medical purposes. 29 Extracts from fruits, extracts from fishery
products, extracts from vegetables, beans, collagen, herbs, a range of vitamins,
a range of minerals, fiber, amino acid, fungi, extracts from meat, coenzyme and
soybean isoflavone, culinary fat derived products, extractss from vegetable,
extracts from animals, and edible oils and fatty acids; edible oils and fats,
milk products, processed meat products, processed seafood; processed vegetables
and fruits; protein for human consumption. 30 Tea 32 Non-alcoholic beverages
including those for energy supply; preparations formaking beverages; carbonated
drinks; fruit juices; whey beverages; vegetable juices. 35 (amended) Retail and
wholesale services for foods and beverages, cosmetics, toiletries, dentifrices,
soaps, and detergents; advertisement and publicity, and consultancy and advisory
services relating to the aforesaid services; business management analysis and
business consultancy; marketing research; providing information on commodity
sales; business management; procurement services for others; compilsation and
systemization of information into computer databases; computerized file
management. Diary Dates: Application 12-15-2010 Registration Date 07-22-2011
Date Next Renewal 07-22-2021                    

Trademark Japan

TRIPLE BEE with Katakana

TM1137JP00 Status: Registered/Granted Application No. H10-104729 Registration
No. 4386212 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05, 30 List of Goods 05
Nutrients/tonics/denaturizers; other pharmaceutical preparations; dietetic
beverages adapted for medical purposes; dietetic foods adapted for medical
purposes; medical oiled papers; sanitary masks; wafers; gauze (for dressing);
capsules; ear bandages; eye patches; menstruation bandages; menstruation
(sanitary) napkins/pads; menstruation panties/knickers; absorbent cotton;
adhesive plaster; bandages (for dressing); collodion (yellow syrupy liquid used
for fixing bandages or covering an affected part); bracelets for medical
purposes; powdered milk for babies; lactose (milk sugar). 30 Processed foods
mainly containing bee products such as propolis, royal jelly, honey, and the
like in the form of powder/liquid/tablets; seasonings; spices; coffee and cocoa;
coffee beans; tea; aromatic preparations for food (other than essential oils);
rice; husked barley; flour for food; gluten for food; cereal preparations
(farinaceous foods); sandwiches; hamburgers; pizzas; boxed lunches; hot dogs;
meat pies; ravioli; confectionery; bread and buns; instant cakes/ dessert mixes;
instant ice cream mixes; instant sherbet mixes; almond paste; yeast powder;
baking powder; ice; binding agents for ice cream; meat tenderizers for household
purposes; preparations for stiffening whipped cream. Diary Dates: Application
Date 12-08-1998 Registration Date 05-26-2000 Next Renewal 05-26-2020

 

343/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Japan TM1138JP00

TRIPLE BERRY COMPLEX with Katakana

Status: Registered/Granted Application No. 2000-017850 Registration No. 4454012
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29 List of Goods 05 Vitamin preparations; mineral preparations;
protein/amino acid preparations; other nutrients/tonics/denaturizers; other
pharmaceutical preparations; dietetic substances adapted for medical use;
dietetic beverages adapted for medical purposes; bracelets for medical purposes;
powdered milk for babies; lactose (milk sugar); sanitary masks; absorbent
cotton; adhesive plaster; bandages (for dressing). 29 Processed foods consisting
mainly of herb, fruits, vegetables, in the form of tablet or liquids; processed
vegetables and processed fruits; mixes for curry/stew/soup; protein for human
consumption; milk products; meat products; processed marine products; frozen
fruits; frozen vegetables; eggs; processed eggs; edible oils/fats. Diary Dates:
Application Date 02-28-2000 Registration Date 02-16-2001 Next Renewal 02-16-2011
                    Trademark Japan TM1135JP05

TRIPLE HEALTH DRINK with Katakana

Status: Registered/Granted Application No. 2012-029854 Registration No. 5519520
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplement drinks. Diary Dates:
Registration Date 09-07-2012 Next Renewal 09-07-2022                    
Trademark Japan TM1140JP00

XTRA-CAL with Katakana

Status: Registered/Granted Application No. S63-123225 Registration No. 2419766
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Processed foodstuffs made principally from
potassium compounds mixed with minerals (iron), vitamin C and powders of herbs,
etc.; meats; eggs; edible fish and crustaceans (not live); frozen vegetables,
frozen fruit; meat products; processed marine products; processed vegetables and
fruit; Aburaage or Aburage (fried soybean curd); Koridofu (soybean curd frozen
and then dried); Konnyaku (jelly made from devil’s tongue root); soybean milk;
tofu (soybean curd); Natto (fermented soybeans); processed eggs; mixes for
curry/stew/soup; Ochazuke-nori (dried lavar for flavoring boiled rice with green
tea); Furikake (seasoning granules for boiled rice); Namemono (fermented edible
soybean paste, not for soup). Diary Dates: Application Date 11-01-1988
Registration Date 06-30-1992 Next Renewal 06-30-2022

 

344/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Jordan TM1001JO05

HERBALIFE

Status: Registered/Granted Application No. 42677 Registration No. 42677
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements, namely,
vitamins, minerals, herbs, fiber and protein, all in tablet, liquid, capsule or
powder form. Diary Dates: Application Date 08-24-1996 Registration Date
04-13-1997 Next Renewal 08-24-2023                     Trademark Kazakhstan
TM1031KZ00

CELL-U-LOSS

Status: Registered/Granted Application No. 56190 Registration No. 40233
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 30 List of Goods 05 Dietary and nutritional supplements, including
in class 05 namely vitamins and herbs for use as food supplements. 30 dietary
and nutritional supplements for non-medical purposes. Diary Dates: Application
Date 11-01-2011 Registration Date 11-01-2011 Next Renewal 11-01-2021           
         Trademark Kazakhstan TM1080KZ00

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 9086 Registration No. 7145
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 16, 30, 32 List of Goods 03 05 16 30 32 Diary Dates:
Application Date 10-10-1996 Registration Date 05-08-1998 Next Renewal 10-10-2016
                    Trademark Kazakhstan TM1054KZ00

H3O PRO

Status: Registered/Granted Registration No. 40033 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32
Preparations for making non-alcoholic beverages. Diary Dates: Registration Date
11-01-2011 Next Renewal 11-01-2021

 

345/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Kazakhstan TM1001KZ00

HERBALIFE

Status: Registered/Granted Application No. 9088 Registration No. 7147
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 16, 30, 32 List of Goods 03 05 16 30 32 Diary Dates:
Application Date 10-10-1996 Registration Date 05-08-1998 Next Renewal 10-10-2016
                    Trademark Kazakhstan TM1001KZ29

HERBALIFE

Status: Registered/Granted Application No. 56193 Registration No. 40235
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Soup mixes; snack foods composed primarily of
protein. Diary Dates: Application Date 11-01-2011 Registration Date 11-01-2011
Next Renewal 11-01-2021                     Trademark Kazakhstan TM1558KZ00

HERBALIFE

Status: Registered/Granted Application No. 59394 Registration No. 42267
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35 List of Goods 35 Advertising; business management; business
administration; office functions; services to assist other with direct
marketing, advertising, lead generation, order processing, and payment
processing; electronic data management services related to weight management,
human health and fitness, multi-level marketing, and development of small
business. Diary Dates: Application Date 09-04-2012 Registration Date 09-04-2012
Next Renewal 09-04-2022

 

346/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Kazakhstan TM1556KZ00

HERBALIFE and Tri-Leaf device

Status: Registered Application No. 59396 Registration No. 42269 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05,
29, 30, 32, 35 List of Goods 03 Soaps; perfumery, essential oils, cosmetics,
hair lotions, hair care products; dentifrices; shampoos, conditioners, hair
styling sprays, gels, and pomades; facial creams, lotions, gels, milks, masks,
exfoliants, toners, and sprays; hand lotions, creams, gels, and scrubs; body
creams lotions, washes, gels, exfoliants, and sprays; shaving toiletries for
men; fragrances; abrasive or exfoliant cloths; skin whitening products; skin
care products. 05 Healthcare products, health food supplements made principally
of vitamins, health food supplement made principally of minerals, healthcare
products for persons with special dietary requirements, healthcare products,
nutritional supplements for healthcare and dietary purposes; nutritional and
dietary supplements; powdered protein for human consumption; protein for human
consumption; protein for human consumption in the form of protein powder
optionally containing minerals, vitamins, and herbal ingredients. 29 Foods and
snacks made from processed oils, fats, and nuts; dietary supplements in powder,
capsule, or tablet form made from processed oils, fats and nuts; snack foods,
snacks containing cooked nuts, snacks containing dried nuts, snacks containing
roasted soy nuts, all including in 29 Class; snacks containing protein, soups,
preparations for making soup, vegetable soup preparations, milk, milk beverages,
milk products, protein for human consumption, protein for human consumption in
the form of protein powder optionally containing meat, fish, poultry and game
meat extracts; edible oils fats; but not including spreads. 30 Coffee, chocolate
and tea based beverages; teas, coffee, chocolate, cocoa; snacks; snack foods;
powder for making tea-based, cocoa-based beverages; powder for making herbal
food beverages; herbal teas and herbal infusions for non-medical purposes;
culinary herbs for food purposes; herb tea for food purposes. 32 Mineral and
aerated waters and other non-alcoholic drinks, fruit drinks and fruit juices and
other preparations for making beverages; ready-to drink, concentrated, or
powdered non-alcoholic beverages; powdered beverage mixes; beverages and
on-alcoholic drinks. 35 Advertising; business management; business
administration; office functions; services to assist others with direct
marketing, advertising, lead generation, order processing, and payment
processing; electronic data management services related to weight management,
human health and fitness, multi-level marketing, and development of small
business. Diary Dates: Application Date 09-04-2012                     Trademark
Kazakhstan TM1016KZ00

HERBALIFELINE

Status: Registered/Granted Application No. 56191 Registration No. 40036
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 30 List of Goods 05 Dietary and nutritional supplements, including
in class 05 namely vitamins and herbs for use as food supplements. 30 Dietary
and nutritional supplements for non-medical purposes. Diary Dates: Application
Date 11-01-2011 Registration Date 11-01-2011 Next Renewal 11-01-2021           
         Trademark Kazakhstan TM1049KZ32

LIFTOFF

Status: Registered/Granted Application No. 56188 Registration No. 40035
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Effervescent tablets and powders used in making
beverages, with the express exclusion of prepared drinks of any kind. Diary
Dates: Application Date 11-01-2011 Registration Date 11-01-2011 Next Renewal
11-01-2021

 

347/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Kazakhstan TM1010KZ32

NITEWORKS

Status: Registered/Granted Application No. 56187 Registration No. 40034
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Preparations for making non-alcoholic beverages.
Diary Dates: Application Date 11-01-2011 Registration Date 11-01-2011 Next
Renewal 11-01-2021                     Trademark Kazakhstan TM1021KZ03

NOURIFUSION

Status: Registered/Granted Application No. 56192 Registration No. 40234
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Gels and lotions for the face and body, eye creams,
masks, milks, and washes for the face and body. Diary Dates: Application Date
11-01-2011 Registration Date 11-01-2011 Next Renewal 11-01-2021               
     Trademark Kazakhstan TM1025KZ00

THERMOJETICS

Status: Registered/Granted Application No. 9087 Registration No. 7146
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 16, 30, 32 List of Goods 03 05 16 30 32 Diary Dates:
Application Date 10-10-1996 Registration Date 05-08-1998 Next Renewal 10-10-2016

 

348/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Kazakhstan TM1027KZ00

TRI-LEAF DESIGN

Status: Registered/Granted Application No. 9085 Registration No. 7144
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 16, 30, 32 List of Goods 03 05 16 30 32 Diary Dates:
Application Date 10-10-1996 Registration Date 05-08-1998 Next Renewal 10-10-2016
                    Trademark Kazakhstan TM1557KZ00

Tri-Leaf device

Status: Registered/Granted Application No. 59395 Registration No. 42268
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35 List of Goods 35 Advertising; business management; business
administration; office functions; services to assist other with direct
marketing, advertising, lead generation, order processing, and payment
processing; electronic data management services related to weight management,
human health and fitness, multi-level marketing, and development of small
business. Diary Dates: Application Date 09-04-2012 Registration Date 09-04-2012
Next Renewal 09-04-2022                     Trademark Kazakhstan TM1027KZ29

Tri-Leaf device

Status: Registered/Granted Application No. 56194 Registration No. 40236
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Soup mixes; snack foods composed primarily of
protein. Diary Dates: Application Date 11-01-2011 Registration Date 11-01-2011
Next Renewal 11-01-2021

 

349/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Kazakhstan TM1032KZ00

XTRA-CAL

Status: Registered/Granted Application No. 56189 Registration No. 40754
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 30 List of Goods 05 Dietary and nutritional supplements included in
Class 05 namely vitamins and herbs for use as food supplements. 30 Dietary and
nutritional supplements for non-medical purposes. Diary Dates: Application Date
11-01-2011 Registration Date 11-22-2011 Next Renewal 11-22-2021               
     Trademark Kenya TM1594KE00

HERBALIFE

Status: Published Application No. 76129 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03, 05, 29, 30, 32, 35 List of
Goods 03 Soaps; perfumery, essential oils, cosmetics, hair lotions, hair care
products; dentifrices; shampoos, conditioners, hair styling sprays, gels, and
pomades; facial creams, lotions, gels, milks, masks, exfoliants, toners and
sprays; hand lotions, creams, gels, and scrubs; body creams, lotions, washes,
gels, exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive
or exfoliant cloths; skin whitening products; skin care products. 05 Healthcare
products, health food supplements made principally of vitamins, health food
supplement made principally of minerals, healthcare products for persons with
special dietary requirements, healthcare products, nutritional supplements for
healthcare and dietary purposes; nutritional and dietary supplements. 29 Foods
and snacks made from processed oils, fats, and nuts; dietary supplements in
powder, capsule, or tablet form made from processed oils, fats and nuts; snack
foods, snacks containing cooked nuts, snacks containing dried nuts, snacks
containing roasted soy nuts; snacks containing protein, powdered protein for
human consumption, soups, preparations for making soup, vegetable soup
preparations, milk, milk beverages, milk products, protein for human
consumption, protein for human consumption in the form of protein powder
optionally containing minerals, vitamins, and herbal ingredients, meat, fish,
poultry and game meat extracts; edible oils fats; but not including spreads. 30
Coffee, chocolate and tea based beverages; teas, coffee, chocolate, cocoa;
snacks; snack foods; powder for making tea-based, cocoa-based beverages; powder
for making herbal food beverages; herbal teas and herbal infusions; culinary
herbs; herb tea for food purposes. 32 Mineral and aerated waters and other
non-alcoholic drnkis, fruit drinks and fruit juices and other preparations for
making beverages; ready-to drink, concentrated, or powdered non-alcoholic
beverages; powdered beverage mixes; beverages and on-alcoholic drinks. 35
Advertising; business management; business administration; office functions;
services to assist others with direct marketing, advertising, lead generation,
order processing, and payment processing; electronic data management services
related to weight management, human health and fitness, multi-level marketing,
and development of small business. Diary Dates: Application Date 09-14-2012     
               Trademark Kenya TM1596KE00

HERBALIFE and Tri-Leaf device

Status: Published Application No. 76131 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03, 05, 29, 30, 32, 35 List of
Goods 03 Soaps; perfumery, essential oils, cosmetics, hair lotions, hair care
products; dentifrices; shampoos, conditioners, hair styling sprays, gels, and
pomades; facial creams, lotions, gels, milks, masks, exfoliants, toners and
sprays; hand lotions, creams, gels, and scrubs; body creams, lotions, washes,
gels, exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive
or exfoliant cloths; skin whitening products; skin care products. 05 Healthcare
products, health food supplements made principally of vitamins, health food
supplement made principally of minerals, healthcare products for persons with
special dietary requirements, healthcare products, nutritional supplements for
healthcare and dietary purposes; nutritional and dietary supplements. 29 Foods
and snacks made from processed oils, fats, and nuts; dietary supplements in
powder, capsule, or tablet form made from processed oils, fats and nuts; snack
foods, snacks containing cooked nuts, snacks containing dried nuts, snacks
containing roasted soy nuts; snacks containing protein, powdered protein for
human consumption, soups, preparations for making soup, vegetable soup
preparations, milk, milk beverages, milk products, protein for human
consumption, protein for human consumption in the form of protein powder
optionally containing minerals, vitamins, and herbal ingredients, meat, fish,
poultry and game meat extracts; edible oils fats; but not including spreads.

 

350/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

30 Coffee, chocolate and tea based beverages; teas, coffee, chocolate, cocoa;
snacks; snack foods; powder for making tea-based, cocoa-based beverages; powder
for making herbal food beverages; herbal teas and herbal infusions; culinary
herbs; herb tea for food purposes. 32 Mineral and aerated waters and other
non-alcoholic drinks, fruit drinks and fruit juices and other preparations for
making beverages; ready-to drink, concentrated, or powdered non-alcoholic
beverages; powdered beverage mixes; beverages and on-alcoholic drinks. 35
Advertising; business management; business administration; office functions;
services to assist others with direct marketing, advertising, lead generation,
order processing, and payment processing; electronic data management services
related to weight management, human health and fitness, multi-level marketing,
and development of small business. Diary Dates: Application Date 09-14-2012     
               Trademark Kenya TM1595KE00

Tri-Leaf device

Status: Published Application No. 76130 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03, 05, 29, 30, 32, 35 List of
Goods 03 Soaps; perfumery, essential oils, cosmetics, hair lotions, hair care
products; dentifrices; shampoos, conditioners, hair styling sprays, gels, and
pomades; facial creams, lotions, gels, milks, masks, exfoliants, toners and
sprays; hand lotions, creams, gels, and scrubs; body creams, lotions, washes,
gels, exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive
or exfoliant cloths; skin whitening products; skin care products. 05 Healthcare
products, health food supplements made principally of vitamins, health food
supplement made principally of minerals, healthcare products for persons with
special dietary requirements, healthcare products, nutritional supplements for
healthcare and dietary purposes; nutritional and dietary supplements. 29 Foods
and snacks made from processed oils, fats, and nuts; dietary supplements in
powder, capsule, or tablet form made from processed oils, fats and nuts; snack
foods, snacks containing cooked nuts, snacks containing dried nuts, snacks
containing roasted soy nuts; snacks containing protein, powdered protein for
human consumption, soups, preparations for making soup, vegetable soup
preparations, milk, milk beverages, milk products, protein for human
consumption, protein for human consumption in the form of protein powder
optionally containing minerals, vitamins, and herbal ingredients, meat, fish,
poultry and game meat extracts; edible oils fats; but not including spreads. 30
Coffee, chocolate and tea based beverages; teas, coffee, chocolate, cocoa;
snacks; snack foods; powder for making tea-based, cocoa-based beverages; powder
for making herbal food beverages; herbal teas and herbal infusions; culinary
herbs; herb tea for food purposes. 32 Mineral and aerated waters and other
non-alcoholic drnkis, fruit drinks and fruit juices and other preparations for
making beverages; ready-to drink, concentrated, or powdered non-alcoholic
beverages; powdered beverage mixes; beverages and on-alcoholic drinks. 35
Advertising; business management; business administration; office functions;
services to assist others with direct marketing, advertising, lead generation,
order processing, and payment processing; electronic data management services
related to weight management, human health and fitness, multi-level marketing,
and development of small business. Diary Dates: Application Date 09-14-2012     
               Trademark Korea, Republic of TM1031KR00

CELL-U-LOSS

Status: Registered/Granted Application No. 40-1983-0010608 Registration No.
108119 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 01, 05, 29 List of Goods 01 05 29 Dietary and nutritional
supplements not for medical purposes, composed primarily of herbs, plant
materials and minerals. Diary Dates: Application Date 07-26-1983 Registration
Date 12-18-1984 Next Renewal 12-18-2014

 

351/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Korea, Republic of TM1030KR00

DINOMINS

Status: Registered/Granted Application No. 40-1997-33810 Registration No. 434719
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Chewable vitamins, mineral supplements. Diary
Dates: Application Date 07-21-1997 Registration Date 12-22-1998 Next Renewal
12-22-2018                     Trademark Korea, Republic of TM1005KR00

Figurine Design (heartman)

Status: Registered/Granted Application No. 40-2005-18011 Registration No. 652497
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29, 32 List of Goods 29 Nutritional and dietary supplements not for
medical purpose composed of herbs and amino acids. 32 Non-alcoholic powered
beverages for health purpose composed of herbs and amino acids. Diary Dates:
Application Date 04-22-2005 Registration Date 02-23-2006 Next Renewal 02-23-2016
                    Trademark Korea, Republic of TM1001KR02

HERBALIFE

Status: Registered/Granted Application No. 40-1983-7310 Registration No. 104827
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 01, 05 List of Goods 01 Artificial sweeteners. 05 Medicines for
digestive organs; vitamin preparations; medicines for central nervous system;
and oral detergent. Diary Dates: Application Date 05-28-1983 Registration Date
09-13-1984 Next Renewal 09-13-2014

 

352/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Korea, Republic of TM1001KR03

HERBALIFE

Status: Registered/Granted Application No. 83-7309 Registration No. 104625
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 04, 29 List of Goods 04 Lanolin for industrial purpose; and sesame oil
for industrial purpose. 29 Acetobacter beverages; edible lanolin; edible sesame
oil; bottled livestock products; and beef. Diary Dates: Application Date
05-28-1983 Registration Date 09-06-1984 Next Renewal 09-06-2014               
     Trademark Korea, Republic of TM1001KR04

HERBALIFE

Status: Registered/Granted Application No. 90-9321 Registration No. 211903
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29, 30 List of Goods 29 30 Diary Dates: Application Date 04-04-1990
Registration Date 03-29-1991 Next Renewal 03-28-2021                    
Trademark Korea, Republic of TM1001KR00

HERBALIFE

Status: Registered/Granted Application No. 93-29602 Registration No. 301061
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin cleansers, moisturizers, facial creams, body
creams, shaving creams, suntan oils, suntan lotions, and hair conditioners.
Diary Dates: Application Date 08-19-1993 Registration Date 10-31-1994 Next
Renewal 10-31-2014                     Trademark Korea, Republic of TM1001KR01

HERBALIFE

Status: Registered/Granted Application No. 93-29603 Registration No. 302478
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Hair shampoos, hair rinses, and hair conditioners.
Diary Dates: Application Date 08-19-1993 Registration Date 11-23-1994 Next
Renewal 11-23-2014

 

353/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Korea, Republic of TM1582KR00

HERBALIFE

Status: Registered/Granted Application No. 40-2012-69608 Registration No.
40-994955 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 03, 05, 09, 25 List of Goods 03 Cosmetics, cosmetic products for
the face and body, cosmetic preparations for skin care and hair care, soap for
personal use. 05 Pharmaceutics, protein dietary supplements, dietary fiber,
vitamin dietary supplements, mineral dietary supplements, amino acid dietary
supplements, lecithin dietary supplements, nutritional supplements, mineral
nutritional supplements, mineral food supplements, dietetic foods adapted for
medical purposes, dietetic beverages adapted for medical purposes, dietetic
substances adapted for medical purposes, enzyme dietary supplements, propolis
dietary supplements, casein dietary supplements, royal jelly dietary
supplements, herbal tea for medical purposes, weight reducing tea for medical
purposes, pharmaceuticals for treatment of acne. 09 Recorded videotape about
human health and nutrition, fitness and exercise (non-music); downloadable
electronic publications about human health and nutrition, fitness and exercise;
downloadable computer programs about human health and nutrition, fitness and
exercise; computer software about human health and nutrition, fitness and
exercise. 25 Clothing (only for the “HERBALIFE” house mark) Diary Dates:
Application Date 11-08-2012 Registration Date 09-12-2013 Next Renewal 09-12-2023
                    Trademark Korea, Republic of TM1583KR00

HERBALIFE

Status: Registered/Granted Application No. 45-2012-5796 Registration No.
45-46205 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 30, 32, 35, 41 List of Goods 30 Tea, tea leaves, tea-based
preparations, tea substitutes, herbal tea, tea extracts. 32 Non-alcoholic
beverages; preparations for making non-alcoholic beverages. 35 Retail services
of nutritional supplements/pharmaceuticals/cosmetics/cosmetic products for the
face and body/cosmetic preparations for skin care and hair care/soap for
personal use through direct sales; wholesale services of nutritional
supplements/pharmaceuticals/cosmetics/cosmetic products for the face and
body/cosmetic preparations for skin care and hair care/soap for personal use
through direct sales. 41 Educational information of human health, nutrition,
fitness, and exercise; arranging and conducting of educational events in
relation of human health, nutrition, fitness, and exercise; arranging and
conducting of conferences in relation of human health, nutrition, fitness, and
exercise; internet education instructions in relation of human health,
nutrition, fitness, and exercise. Diary Dates: Application Date 11-08-2012
Registration Date 09-12-2013 Next Renewal 09-12-2023                    
Trademark Korea, Republic of TM1006KR00

HERBALIFE & Design

Status: Registered/Granted Application No. 93-29598 Registration No. 301059
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 08-19-1993
Registration Date 10-31-1994 Next Renewal 10-31-2014

 

354/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Korea, Republic of TM1006KR01

HERBALIFE & Design

Status: Registered/Granted Application No. 93-29597 Registration No. 310586
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements, dietetic foods, all
consisting of vitamins, minerals, herbs, fiber and protein, all in tablet,
liquid, capsule or powder form. Diary Dates: Application Date 08-19-1993
Registration Date 03-27-1995 Next Renewal 03-27-2015                    
Trademark Korea, Republic of TM1006KR02

HERBALIFE & Design

Status: Registered/Granted Application No. 93-29599 Registration No. 302477
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Hair shampoos; hair rinses; and hair conditioners.
Diary Dates: Application Date 08-19-1993 Registration Date 11-23-1994 Next
Renewal 11-23-2014                     Trademark Korea, Republic of TM1006KR03

HERBALIFE & Design

Status: Registered/Granted Application No. 93-35960 Registration No. 301546
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Aloe extraction in liquid form. Diary Dates:
Application Date 10-11-1993 Registration Date 11-07-1994 Next Renewal 11-07-2014
                    Trademark Korea, Republic of TM1586KR00

HERBALIFE and Tri-Leaf device

Status: Registered/Granted Application No. 40-2012-69610 Registration No.
40-994974 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 03, 05, 09 Diary Dates: Application Date 11-08-2012 Registration
Date 09-12-2013 Next Renewal 09-12-2023

 

355/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Korea, Republic of TM1586KR01

HERBALIFE and Tri-Leaf device

Status: Registered/Granted Application No. 45-2012-5798 Registration No.
45-46202 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 30, 32, 35, 41 List of Goods 30 Tea, tea leaves, tea-based
preparations, tea substitutes, herbal tea, tea extracts. 32 Non-alcoholic
beverages; preparations for making non-alcoholic beverages. 35 Retail services
of nutritional supplements/pharmaceuticals/cosmetics/cosmetic products for the
face and body/cosmetic preparations for skin care and hair care/soap for
personal use through direct sales; wholesale services of nutritional
supplements/pharmaceuticals/cosmetics/cosmetic products for the face and
body/cosmetic preparations for skin care and hair care/soap for personal use
through direct sales. 41 Educational information of human health, nutrition,
fitness, and exercise; arranging and conducting of educational events in
relation of human health, nutrition, fitness, and exercise; arranging and
conducting of conferences in relation of human health, nutrition, fitness, and
exercise; internet education instructions in relation of human health,
nutrition, fitness, and exercise. Diary Dates: Application Date 11-08-2012
Registration Date 09-12-2013 Next Renewal 09-12-2023                    
Trademark Korea, Republic of TM1145KR00

HERBALIFE GREEN TEA PLUS

Status: Registered/Granted Application No. 40-2006-24556 Registration No. 698264
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Non-medical dietary supplement of which main
ingredients are green tea and catechin components. Diary Dates: Application Date
05-09-2006 Registration Date 02-14-2007 Next Renewal 02-14-2017               
     Trademark Korea, Republic of TM1155KR00

HERBALIFE SKIN ACTIVATOR

Status: Registered/Granted Application No. 40-2003-26298 Registration No. 609028
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Creams, masks, lotions, scrubs, moisturizers, and
gels for the face or body; face exfoliants for cosmetic use, body exfoliants for
cosmetic use. Diary Dates: Application Date 06-11-2003 Registration Date
02-21-2005 Next Renewal 02-21-2015

 

356/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Korea, Republic of TM1153KR00 HERBALIFE TOTAL SLIM
Status: Expired

Application

No.

40-2002-57260 Registration No. 585902

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 29 List of
Goods 29 Nutritional supplemental food containing herbal ingredients (not for
medical use), health supplemental food for dietetic purpose containing herbal
ingredients (not for medical use), health supplemental food for weight-loss
containing herbal ingredients (not for medical use). Diary Dates:

Application

Date

12-11-2002 Registration Date 06-25-2004 Next Renewal 06-25-2014               
     Trademark Korea, Republic of TM1016KR00

HERBALIFELINE

Status: Registered/Granted

Application

No.

40-1983-10607 Registration No. 105052

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 01, 05 List
of Goods 01 Artificial sweeteners. 05 Nutritious tonics; oral detergent; vitamin
preparations; medicines for digestive organs. Diary Dates:

Application

Date

07-26-1983 Registration Date 09-18-1984 Next Renewal 09-18-2014               
     Trademark Korea, Republic of TM1060KR00 ILLUMINESCE Status:
Closed/Registered

Application

No.

40-2004-7575 Registration No. 628386

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Cleansing creams; nourishing creams; vanishing creams; sunscreen
creams; skin whitening creams; cleansing lotions; sunscreen lotions; body wash
for cosmetic use; mask packs; skin toners for cosmetic use; exfoliants for
cosmetic use; skin refining scrub creams; sun milk; skin milk; bath soaps;
cosmetic soaps; shampoos; paper soaps; cream soaps; hair rinses; toilet soaps;
massage gels; and hair gels. Diary Dates:

Application

Date

02-20-2004 Registration Date 08-18-2005

 

357/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Korea, Republic of TM1128KR00 JUNIORVITES Status:
Registered/Granted

Application

No.

40-2007-43545 Registration No. 40-752645

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Vitamin tablets. Diary Dates:

Application

Date

08-16-2007 Registration Date 07-07-2008 Next Renewal 07-07-2018               
     Trademark Korea, Republic of TM1049KR00 LIFTOFF Status: Registered/Granted

Application

No.

40-2004-43821 Registration No. 635885

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Powders for effervescing beverages, tablets for effervescing beverages;
fruit powders and concentrates for beverages; functional energy and nutritional
beverages not for medical purpose. Diary Dates:

Application

Date

09-23-2004 Registration Date 10-20-2005 Next Renewal 10-20-2015               
     Trademark Korea, Republic of TM1151KR00 LIFTOFF in Korean Status:
Registered/Granted

Application

No.

40-2007-21879 Registration No. 736667

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Powders for effervescing beverages, tablets for effervescing beverages;
fruit powders and concentrates for beverages; functional energy and nutritional
beverages not for medical purpose. Diary Dates:

Application

Date

04-23-2007 Registration Date 02-11-2008 Next Renewal 02-11-2018               
     Trademark Korea, Republic of TM1144KR00 MULTIVITES Status:
Registered/Granted

Application

No.

40-2007-22023 Registration No. 736371

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Vitamin preparations. Diary Dates:

Application

Date

04-24-2007 Registration Date 02-04-2008 Next Renewal 02-04-2018

 

358/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Korea, Republic of TM1010KR00 NITEWORKS Status:
Registered/Granted

Application

No.

40-2004-10546 Registration No. 629025

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 29, 32 List
of Goods 29 Nutritional and dietary supplements not for medical purpose composed
of herbs and amino acids. 32 Non-alcoholic powdered beverages for health purpose
composed of herbs and amino acids. Diary Dates:

Application

Date

03-09-2004 Registration Date 08-24-2005 Next Renewal 08-24-2015               
     Trademark Korea, Republic of TM1146KR00 NITEWORKS in Korean Status:
Registered/Granted

Application

No.

40-2007-21878 Registration No. 743567

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 29, 32 List
of Goods 29 Nutritional supplements not for medical purpose composed of herbs
and amino acids; dietary supplements not for medical purpose composed of herbs
and amino acids. 32 Non-alcoholic powdered beverages for health purpose composed
of herbs and amino acids. Diary Dates:

Application

Date

04-23-2007 Registration Date 04-14-2008 Next Renewal 04-14-2018               
     Trademark Korea, Republic of TM1021KR00 NOURIFUSION Status:
Registered/Granted

Application

No.

40-2005-16607 Registration No. 649162

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03, 29 List
of Goods 03 Cleansing and moisturizing lotions, cleansing and moisturizing
creams, cleansing and moisturizing gels, cleansing and moisturizing masks;
toning lotions and gels. 29 Dietary and nutritional supplements for non-medical
purpose of which main ingredients is lutein extracted from fruits/vegetable,
combined with vitamin; dietary and nutritional supplements for non-medical
purpose of which main ingredients is lycopene extracted from fruits/vegetable,
combined with vitamin; dietary and nutritional supplements for non-medical
purpose of which main ingredients is sesame seed oil, combined with vitamin.
Diary Dates:

Application

Date

04-15-2005 Registration Date 01-31-2006 Next Renewal 01-31-2016

 

359/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Korea, Republic of TM1147KR00 NOURIFUSION in
Korean Status: Registered/Granted

Application

No.

40-2007-21880 Registration No. 736668

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03, 29 List
of Goods 03 Cleansing and moisturizing lotions, cleansing and moisturizing
creams, cleansing and moisturizing gels, cleansing and moisturizing masks;
toning lotions and gels. 29 Dietary and nutritional supplements for non-medical
purpose of which main ingredients is lutein extracted from fruits/vegetable,
combined with vitamin; dietary and nutritional supplements for non-medical
purpose of which main ingredients is lycopene extracted from fruits/vegetable,
combined with vitamin; dietary and nutritional supplements for non-medical
purpose of which main ingredients is sesame seed oil, combined with vitamin.
Diary Dates:

Application

Date

04-23-2007 Registration Date 02-11-2008 Next Renewal 02-11-2018               
     Trademark Korea, Republic of TM1203KR00 PROLESSA Status: Registered

Application

No.

40-2010-0008352 Registration No. 40-0906125

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05, 29 List
of Goods 05 Food supplements for dietary purposes for medical use. 29 Food
supplements for dietary purposes not for medical use. Diary Dates:

Application

Date

02-16-2010                     Trademark Korea, Republic of TM1038KR00 Ring of
Leaves device Status: Closed/Registered

Application

No.

45-2004-2254 Registration No. 14540

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 29, 30, 32,
44 List of Goods 29 Meal replacement herb powders supplemented with protein,
vitamins, minerals (not for medical use); meal replacement food of which main
ingredients are herbs supplemented with protein, vitamins, minerals (not for
medical use); vegetable soups; vegetable powdered soups; non-medical dietary
supplements of which main ingredients are herbs; non-medical dietary supplements
of which main ingredients are fruits; non-medical dietary supplements of which
main ingredients are vegetables; non-medical dietary supplements of which main
ingredients are milks; non-medical dietary supplements of which main ingredients
are edible linseed oils; non-medical dietary supplements of which main
ingredients are marine oils. 30 Cereal snack bars; soy snack bars; crunch soy
snacks; herb tea; non-medical dietary supplements of which main ingredients are
soy. 32 Herb powder for beverages; non-alcoholic beverages for health purposes,
of which main ingredients are herbs. 44 Information providing services for
weight management program; consultant services for weight management program;
management assistant services for weight management services. Diary Dates:

Application

Date

06-24-2004 Registration Date 12-08-2005

 

360/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Korea, Republic of TM1040KR00 SHAPEWORKS Status:
Registered/Granted

Application

No.

45-2004-600 Registration No. 14773

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 29, 30, 32,
44 List of Goods 29 Meal replacement herb powders supplemented with protein,
vitamins, minerals (not for medical use); meal replacement food of which main
ingredients are herbs supplemented with protein, vitamins, minerals (not for
medical use); vegetable soups; vegetable powdered soups; non-medical dietary
supplements of which main ingredients are herbs; non-medical dietary supplements
of which main ingredients are fruits; non-medical dietary supplements of which
main ingredients are vegetables; non-medical dietary supplements of which main
ingredients are milks; non-medical dietary supplements of which main ingredients
are edible linseed oils; non-medical dietary supplements of which main
ingredients are marine oils. 30 Cereal snack bars; soy snack bars; crunch soy
snacks; non-medical dietary supplements of which main ingredients are soy; herb
tea; non-medical health supplements of which main ingredients are soy. 32 Herb
powder for beverage; non-alcoholic beverages for health purposes of which main
ingredients are herbs; beverage mixes of which main ingredients is soy. 44
Information providing services for weight management program; consultant
services for weight management program; management assistant services for weight
management services. Diary Dates:

Application

Date

02-20-2004 Registration Date 01-02-2006 Next Renewal 01-02-2016               
     Trademark Korea, Republic of TM1154KR00 SHAPEWORKS in Korean Status:
Registered/Granted

Application

No.

45-2007-1625 Registration No. 22946

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 29, 30, 32,
44 List of Goods 29 Meal replacement herb powders supplemented with protein,
vitamins, minerals (not for medical use); meal replacement food of which main
ingredients are herbs supplemented with protein, vitamins, minerals (not for
medical use); vegetable soups; vegetable powdered soups; non-medical dietary
supplements of which main ingredients are herbs; non-medical dietary supplements
of which main ingredients are fruits; non-medical dietary supplements of which
main ingredients are vegetables; non-medical dietary supplements of which main
ingredients are milks; non-medical dietary supplements of which main ingredients
are edible linseed oils; non-medical dietary supplements of which main
ingredients are marine oils; soy snack bars; crunch soy snacks; non-medical
dietary supplements of which main ingredients are soy; non-medical health
supplements of which main ingredients are soy. 30 Cereal snack bars; herb tea.
32 Herb powder for beverage; non-alcoholic beverages for health purposes of
which main ingredients are herbs; beverage mixes of which main ingredients is
soy. 44 Information providing services for weight management program; consultant
services for weight management program; management assistant services for weight
management services. Diary Dates:

Application

Date

04-23-2007 Registration Date 04-15-2008 Next Renewal 04-15-2018               
     Trademark Korea, Republic of TM1025KR00 THERMOJETICS Status:
Registered/Granted

Application

No.

93-29604 Registration No. 304004

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Nutritional supplements consisting of herbs, all in tablet or liquid
form. Diary Dates:

Application

Date

08-19-1993 Registration Date 12-15-1994 Next Renewal 12-15-2014

 

361/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Korea, Republic of TM1025KR01 THERMOJETICS Status:
Closed/Registered

Application

No.

93-29605 Registration No. 301062

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Skin lotions, medicated creams, nourishing creams, and skin creams.
Diary Dates:

Application

Date

08-19-1993 Registration Date 10-31-1994                     Trademark Korea,
Republic of TM1584KR00 Tri-Leaf device Status: Registered/Granted

Application

No.

40-2012-69609 Registration No. 40-994915

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 09
List of Goods 03 Cosmetics, cosmetic products for the face and body, cosmetic
preparations for skin care and hair care, soap for personal use. 05
Pharmaceutics, protein dietary supplements, dietary fiber, vitamin dietary
supplements, mineral dietary supplements, amino acid dietary supplements,
lecithin dietary supplements, nutritional supplements, mineral nutritional
supplements, mineral food supplements, dietetic foods adapted for medical
purposes, dietetic beverages adapted for medical purposes, dietetic substances
adapted for medical purposes, enzyme dietary supplements, propolis dietary
supplements, casein dietary supplements, royal jelly dietary supplements, herbal
tea for medical purposes, weight reducing tea for medical purposes,
pharmaceuticals for treatment of acne. 09 Recorded videotape about human health
and nutrition, fitness and exercise (non-music); downloadable electronic
publications about human health and nutrition, fitness and exercise;
downloadable computer programs about human health and nutrition, fitness and
exercise; computer software about human health and nutrition, fitness and
exercise. Diary Dates:

Application

Date

11-08-2012 Registration Date 09-12-2013 Next Renewal 09-12-2023               
     Trademark Korea, Republic of TM1585KR00 Tri-Leaf device Status:
Registered/Granted

Application

No.

45-2012-5797 Registration No. 45-46200

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30, 32, 35,
41 List of Goods 30 Tea, tea leaves, tea-based preparations, tea substitutes,
herbal tea, tea extracts. 32 Non-alcoholic beverages; preparations for making
non-alcoholic beverages. 35 Retail services of nutritional
supplements/pharmaceuticals/cosmetics/cosmetic products for the face and
body/cosmetic preparations for skin care and hair care/soap for personal use
through direct sales; wholesale services of nutritional
supplements/pharmaceuticals/cosmetics/cosmetic products for the face and
body/cosmetic preparations for skin care and hair care/soap for personal use
through direct sales. 41 Educational information of human health, nutrition,
fitness, and exercise; arranging and conducting of educational events in
relation of human health, nutrition, fitness, and exercise; arranging and
conducting of conferences in relation of human health, nutrition, fitness, and
exercise; internet education instructions in relation of human health,
nutrition, fitness, and exercise. Diary Dates:

Application

Date

11-08-2012 Registration Date 09-12-2013 Next Renewal 09-12-2023

 

362/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Kyrgyzstan TM1080KG00 Figurine Design (reversed
rainbowman) Status: Registered/Granted

Application

No.

972237.3 Registration No. 4649

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 30,
32 List of Goods 03 Skin care products, namely, body toning cream. 05
Nutritional supplements, dietetic foods, all consisting of vitamins, minerals,
herbs, fiber and protein, all in tablet, powder, capsule or liquid form, herbal
teas. 30 Tea. 32 Powdered protein, vitamins, minerals and herbs for making
beverages. Diary Dates:

Application

Date

08-26-1997 Registration Date 01-29-1999 Next Renewal 08-26-2017               
     Trademark Kyrgyzstan TM1001KG00 HERBALIFE Status: Registered/Granted

Application

No.

972239.3 Registration No. 4651

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 16,
30, 32 List of Goods 03 Skin care products, namely, body toning cream. 05 Herbal
teas. 16 Books, stationery, printed publications and printed matter. 30 Tea. 32
Powdered protein, vitamins, minerals and herbs for making beverages. Diary
Dates:

Application

Date

08-26-1997 Registration Date 01-29-1999 Next Renewal 08-26-2017               
     Trademark Kyrgyzstan TM1001KG01 HERBALIFE Status: Registered/Granted

Application

No.

961696.3 Registration No. 4169

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Diary Dates:

Application

Date

09-25-1996 Registration Date 03-30-1998 Next Renewal 09-25-2016

 

363/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Kyrgyzstan TM1612KG00 HERBALIFE Status:
Registered/Granted

Application

No.

20120496.3 Registration No. 12141

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 29, 35 List
of Goods 29 Foods and snacks made from processed oils, fats, and nuts; dietary
supplements in powder, capsule, or tablet form made from processed oils, fats
and nuts; snack foods, snacks containing cooked nuts, snacks containing dried
nuts, snacks containing roasted soy nuts, all including in 29 Class; snacks
containing protein, soups, preparations for making soup, vegetable soup
preparations, milk, milk beverages, milk products, protein for human
consumption, protein for human consumption in the form of protein powder
optionally containing meat, fish, poultry and game meat extracts; edible oils
fats; but not including spreads. 35 Advertising; business management; business
administration; office functions; services to assist others with direct
marketing, advertising, lead generation, order processing, and payment
processing; electronic data management services related to weight management,
human health and fitness, multi-level marketing, and development of small
business. Diary Dates:

Application

Date

09-14-2012 Registration Date 09-14-2012 Next Renewal 09-14-2022               
     Trademark Kyrgyzstan TM1611KG00 HERBALIFE and Tri-Leaf device Status:
Registered/Granted

Application

No.

20120498.3 Registration No. 12143

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 29,
30, 32, 35 List of Goods 03 Soaps; perfumery, essential oils, cosmetics, hair
lotions, hair care products; dentifrices; shampoos, conditioners, hair styling
sprays, gels, and pomades; facial creams, lotions, gels, milks, masks,
exfoliants, toners and sprays; hand lotions, creams, gels, and scrubs; body
creams, lotions, washes, gels, exfoliants, and sprays; shaving toiletries for
men; fragrances; abrasive or exfoliant cloths; skin whitening products; skin
care products. 05 Healthcare products, health food supplements made principally
of vitamins, health food supplement made principally of minerals, healthcare
products for persons with special dietary requirements, healthcare products,
nutritional supplements for healthcare and dietary purposes; nutritional and
dietary supplements; powdered protein for human consumption; protein for human
consumption; protein for human consumption in the form of protein powder
optionally containing minerals, vitamins, and herbal ingredients. 29 Foods and
snacks made from processed oils, fats, and nuts; dietary supplements in powder,
capsule, or tablet form made from processed oils, fats and nuts; snack foods,
snacks containing cooked nuts, snacks containing dried nuts, snacks containing
roasted soy nuts; snacks containing protein, powdered protein for human
consumption, soups, preparations for making soup, vegetable soup preparations,
milk, milk beverages, milk products, protein for human consumption, protein for
human consumption in the form of protein powder optionally containing minerals,
vitamins, and herbal ingredients, meat, fish, poultry and game meat extracts;
edible oils fats; but not including spreads. 30 Coffee, chocolate and tea based
beverages; teas, coffee, chocolate, cocoa; snacks; snack foods; powder for
making tea-based, cocoa-based beverages; powder for making herbal food
beverages; herbal teas and herbal infusions for non-medical purposes; culinary
herbs for food purposes; herb tea for food purposes. 32 Mineral and aerated
waters and other non-alcoholic drinks, fruit drinks and fruit juices and other
preparations for making beverages; ready-to drink, concentrated, or powdered
non-alcoholic beverages; powdered beverage mixes; beverages and on-alcoholic
drinks. 35 Advertising; business management; business administration; office
functions; services to assist others with direct marketing, advertising, lead
generation, order processing, and payment processing; electronic data management
services related to weight management, human health and fitness, multi-level
marketing, and development of small business. Diary Dates:

Application

Date

09-14-2012 Registration Date 09-14-2012 Next Renewal 09-14-2022               
     Trademark Kyrgyzstan TM1615KG00 HERBALIFELINE Status: Registered/Granted

Application

No.

20120499.3 Registration No. 12144

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Nutritional supplements for healthcare and dietary purposes;
nutritional and dietary supplements. Diary Dates:

Application

Date

09-14-2012 Registration Date 09-14-2012 Next Renewal 09-14-2022

 

364/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Kyrgyzstan TM1616KG00 LIFTOFF Status:
Registered/Granted Application No. 20120500.3 Registration No. 12145 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 32 List
of Goods 32 Effervescent powders and tablets for making non-alcoholic beverages,
with the express exclusion of ready-made beverages. Diary Dates: Application
Date 09-14-2012 Registration Date 09-14-2012 Next Renewal 09-14-2022           
         Trademark Kyrgyzstan TM1617KG00 NITEWORKS Status: Registered/Granted
Application No. 20120501.3 Registration No. 12146 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32
Preparations for making non-alcoholic beverages. Diary Dates: Application Date
09-14-2012 Registration Date 09-14-2012 Next Renewal 09-14-2022               
     Trademark Kyrgyzstan TM1025KG00 THERMOJETICS Status: Registered/Granted
Application No. 972238.3 Registration No. 4650 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 30, 32 List
of Goods 03 Skin care products, namely, body toning cream. 05 Nutritional
supplements, dietetic foods, all consisting of vitamins, minerals, herbs, fiber
and protein, all in tablet, powder, capsule or liquid form, herbal teas. 30 Tea.
32 Powdered protein, vitamins, minerals and herbs for making beverages. Diary
Dates: Application Date 08-26-1997 Registration Date 01-29-1999 Next Renewal
08-26-2017

 

365/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Kyrgyzstan TM1027KG00 Tri-Leaf Design Status:
Registered/Granted Application No. 972236.3 Registration No. 4887 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05, 16,
30, 32 List of Goods 05 Nutritional supplements, dietetic foods, all consisting
of vitamins, minerals, herbs, fiber and protein, all in tablet, powder, capsule
or liquid form, herbal teas. 16 Books, stationery, printed publications and
printer matter. 30 Tea. 32 Powdered protein, vitamins, minerals and herbs for
making beverages. Diary Dates: Application Date 08-26-1997 Registration Date
05-31-1999 Next Renewal 08-26-2017                     Trademark Kyrgyzstan
TM1613KG00 Tri-Leaf device Status: Registered/Granted Application No. 20120497.3
Registration No. 12142 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03, 29, 35 List of Goods 03 Soaps; perfumery,
essential oils, cosmetics, hair lotions, hair care products; dentifrices;
shampoos, conditioners, hair styling sprays, gels, and pomades; facial creams,
lotions, gels, milks, masks, exfoliants, toners and sprays; hand lotions,
creams, gels, and scrubs; body creams, lotions, washes, gels, exfoliants, and
sprays; shaving toiletries for men; fragrances; abrasive or exfoliant cloths;
skin whitening products; skin care products. 29 Foods and snacks made from
processed oils, fats, and nuts; dietary supplements in powder, capsule, or
tablet form made from processed oils, fats and nuts; snack foods, snacks
containing cooked nuts, snacks containing dried nuts, snacks containing roasted
soy nuts, all including in 29 Class; snacks containing protein, soups,
preparations for making soup, vegetable soup preparations, milk, milk beverages,
milk products, protein for human consumption, protein for human consumption in
the form of protein powder optionally containing meat, fish, poultry and game
meat extracts; edible oils fats; but not including spreads. 35 Advertising;
business management; business administration; office functions; services to
assist others with direct marketing, advertising, lead generation, order
processing, and payment processing; electronic data management services related
to weight management, human health and fitness, multi-level marketing, and
development of small business. Diary Dates: Application Date 09-14-2012
Registration Date 09-14-2012 Next Renewal 09-14-2022                    
Trademark Kyrgyzstan TM1618KG00 XTRA-CAL Status: Registered/Granted Application
No. 20120502.3 Registration No. 12147 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Nutritional supplements for healthcare and dietary purposes; nutritional and
dietary supplements. Diary Dates: Application Date 09-14-2012 Registration Date
09-14-2012 Next Renewal 09-14-2022

 

366/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Latvia TM1068LV00 DERMAJETICS Status: Expired
Application No. M-94-1849 Registration No. M-36169 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03
Skin care products, namely, cleansers, moisturizers, toners, astringents, facial
masks, facial and body scrubs, facial creams, eye creams, body creams, body
toning creams, body oils, body lotions, body skin toners, bath oils and bath
gels. Diary Dates: Application Date 08-31-1994 Registration Date 02-20-1997 Next
Renewal 08-31-2014                     Trademark Latvia TM1107LV00 FIBERBOND
Status: Registered/Granted Application No. M-02-449 Registration No. M-50716
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements adapted for
medical use and consisting of vitamins, minerals and herbs. Diary Dates:
Application Date 03-19-2002 Registration Date 02-20-2003 Next Renewal 03-19-2012
                    Trademark Latvia            Appears to be duplicate
TM1531LV00 Fiberbond                   of above registration. Status:
Registered/Granted Registration No. M50716 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Nutritional and dietary supplements adapted for medical use and consisting of
vitamins minerals and herbs. Diary Dates: Registration 02-20-2003 Next Renewal
03-19-2022 Date                     Trademark Latvia TM1080LV00 Figurine Design
(reversed rainbowman) Status: Expired Application No. M-94-1851 Registration No.
M-37925 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 03, 05, 30, 32 List of Goods 03 Hair care products, namely,
shampoos, rinses and conditioners; skin care products, namely, cleansers,
moisturizers, toners, astringents, facial creams, body lotions, body toning
creams, shaving creams, suntan oils and suntan lotions. 05 Nutritional
supplements, dietetic foods, all consisting of vitamins, minerals, herbs, fiber
and protein, all in tablet, liquid, capsule or powder form. 30 Herbal food
beverages, especially teas. 32 Powdered protein, amino acids, vitamins, minerals
and herbs for making beverages. Diary Dates: Application Date 08-31-1994
Registration Date 08-20-1997 Next Renewal 08-31-2014

 

367/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Latvia TM1114LV00 FLORAFIBER Status:
Registered/Granted Application No. M-02-450 Registration No. M-50717 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Nutritional and dietary supplements adapted for medical use and
consisting of vitamins, minerals and herbs. Diary Dates: Application Date
03-19-2002 Registration Date 02-20-2003 Next Renewal 03-19-2022               
     Trademark Latvia TM1001LV00 HERBALIFE Status: Registered/Granted
Application No. M-94-1155 Registration No. M-35535 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 30, 32 List
of Goods 03 Bleaching preparations and other substances for laundry use;
cleaning, polishing, scouring and abrasive preparations; soaps; perfumery,
essential oils, cosmetics, hair lotions; dentifrices, especially hair shampoos,
hair rinses, hair conditioners, skin cleansers, moisturizers, facial creams,
body creams, shaving creams, suntan oils and suntan lotions. 05 Pharmaceutical,
veterinary and sanitary preparations; dietetic substances adapted for medical
use, food for babies; plasters, materials for dressings; material for stopping
teeth, dental wax; disinfectants; preparations for destroying vermin;
fungicides, herbicides; especially nutritional supplements, dietetic foods, all
consisting of vitamins, minerals, herbs, fiber and protein, all in tablet,
liquid, capsule or powder form, herbs for making beverages. 30 Coffee, tea,
cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and preparations
made from cereals, bread, pastry and confectionery, ices; honey, treacle; yeast,
baking-powder; salt, mustard; vinegar, sauces (condiments); spices; ice. 32
Beers; mineral and aerated waters and other non-alcoholic drinks; fruit drinks
and fruit juices; syrups and other preparations for making beverages, especially
fruit juice and fruit drinks, powdered protein, amino acids, vitamins, minerals
and herbs for making beverages. Diary Dates: Application Date 05-26-1994
Registration Date 12-20-1996 Next Renewal 05-26-2014                    
Trademark Latvia TM1006LV00 HERBALIFE & Design Status: Registered/Granted
Application No. M-94-1156 Registration No. M-35536 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 30, 32 List
of Goods 03 Bleaching preparations and other substances for laundry use;
cleaning, polishing, scouring and abrasive preparations; soaps; perfumery,
essential oils, cosmetics, hair lotions; dentifrices, especially hair shampoos,
hair rinses, hair conditioners, skin cleansers, moisturizers, facial creams,
body creams, shaving creams, suntan oils and suntan lotions. 05 Pharmaceutical,
veterinary and sanitary preparations; dietetic substances adapted for medical
use, food for babies; plasters, materials for dressings; material for stopping
teeth, dental wax; disinfectants; preparations for destroying vermin;
fungicides, herbicides; especially nutritional supplements, dietetic foods, all
consisting of vitamins, minerals, herbs, fiber and protein, all in tablet,
liquid, capsule or powder form, herbs for making beverages. 30 Coffee, tea,
cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and preparations
made from cereals, bread, pastry and confectionery, ices; honey, treacle; yeast,
baking-powder; salt, mustard; vinegar, sauces (condiments); spices; ice. 32
Beers; mineral and aerated waters and other non-alcoholic drinks; fruit drinks
and fruit juices; syrups and other preparations for making beverages, especially
fruit juice and fruit drinks, powdered protein, amino acids, vitamins, minerals
and herbs for making beverages. Diary Dates: Application Date 05-26-1994
Registration Date 12-20-1996 Next Renewal 05-26-2014

 

368/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Latvia TM1016LV00 HERBALIFELINE Status:
Registered/Granted Application No. M-02-451 Registration No. M-50973 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Nutritional and dietary supplements consisting of vitamins, minerals
and herbs. Diary Dates: Application Date 03-19-2002 Registration Date 03-20-2003
Next Renewal 03-19-2022                     Trademark Latvia TM1042LV00 THERMO
COMPLETE Status: Registered/Granted Application No. M-03-1007 Registration No.
M-53550 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 05 List of Goods 05 Nutritional and dietary supplements; additives
for foodstuffs; dietetic substances. Diary Dates: Application Date 06-17-2003
Registration Date 06-17-2013 Next Renewal 06-17-2023                    
Trademark Latvia TM1025LV00 THERMOJETICS Status: Registered/Granted Application
No. M-94-1850 Registration No. M-36170 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03, 05, 30, 32 List of Goods
03 Hair care products, namely, shampoos, rinses and conditioners; skin care
products, namely, cleansers, moisturizers, toners, astringents, facial creams,
body lotions, body toning creams, shaving creams, suntan oils and suntan
lotions. 05 Nutritional supplements, dietetic foods, all consisting of vitamins,
minerals, herbs, fiber and protein, all in tablet, liquid, capsule or powder
form. 30 Teas. 32 Powdered protein, amino acids, vitamins, minerals and herbs
for making non-alcoholic beverages. Diary Dates: Application Date 08-31-1994
Registration Date 02-20-1997 Next Renewal 08-31-2014

 

369/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Lebanon TM1347LB00 HERBALIFE Status:
Registered/Granted Application No. 134851 Registration No. 134851 Application
Type: Without Priority Classes: 03, 05, 29, 30, 32, 35 List of Goods 03 03
Creams, Lotions, gels, Washes, Sprays, Milks, and masks for the face and body.
Soaps, Fragrances. 05 Food Supplements and Dieteyic substances composed of
herbs, minerals, and vitamins. 29 Snack Foods made primarily of protein; Soup
Mixes; Powdered Meal Replacement Foods composed of protein, vitamins and
minerals. 30 Preparations for making herbal teas 32 Preparations for making
non-alcoholic beverages. 35 Retail services, namely, selling and marketing of
products through direct or network sales. 05 29 30 32 35 Diary Dates:
Application Date 04-11-2011 Registration Date 04-11-2011 Next Renewal 04-11-2026
                    Trademark Lebanon TM1351LB00 HERBALIFELINE Status:
Registered/Granted Application No. 134946 Registration No. 134946 Application
Type: Without Priority Classes: 05 List of Goods 05 05 Food supplements for
non-medicinal purposes. Diary Dates: Application Date 04-13-2011 Registration
Date 04-13-2011 Next Renewal 04-13-2026                     Trademark Lebanon
TM1349LB00 LIFTOFF Status: Registered/Granted Application No. 134959
Registration No. 134959 Application Type: Without Priority Classes: 32 List of
Goods 32 32 Preparations for making non-alcoholic beverages Diary Dates:
Application Date 04-14-2011 Registration Date 04-14-2011 Next Renewal 04-14-2026

 

370/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Lebanon TM1350LB00 NITEWORKS Status:
Registered/Granted Application No. 134945 Registration No. 134945 Application
Type: Without Priority Classes: 32 List of Goods 32 32 Preparations for making
non-alcoholic beverages. Diary Dates: Application Date 04-13-2011 Registration
Date 04-13-2011 Next Renewal 04-13-2026                     Trademark Lebanon
TM1352LB00 NOURIFUSION Status: Registered/Granted Application No. 134958
Registration No. 134958 Application Type: Without Priority Classes: 03 List of
Goods 03 03 Creams, Lotions, Gels, Washes, Sprays, Milks, and Masks for the face
and body. Diary Dates: Application Date 04-14-2011 Registration Date 04-14-2011
Next Renewal 04-14-2026                     Trademark Lebanon TM1348LB00
TRI-LEAF device Status: Registered/Granted Application No. 134848 Registration
No. 134848 Application Type: Without Priority Classes: 03, 05, 29, 30, 32, 35
List of Goods 03 Bleaching preparations and other substances for laundry use;
cleaning, polishing, scouring and abrasive preparations; soaps; perfumery,
essential oils, cosmetics, hair lotions; dentifrices. 05 03 Creams, lotions,
gels, washes, sprays, milks &amp; masks for the face &amp; body; soaps,
fragrances 05 food supplements and dietetic substances composed of herbs,
minerals and vitamins. 29 Snack foods made primarily of protein; soup mixes;
powdered meal replacement foods fomposed of protein, vitamins and minerals. 30
Preparations for making herbal teas 32 Preparations for making non-alcoholic
beverages. 35 Retail services, namely selling and marketing of products thorugh
direct or network sales. 29 30 32 35 Diary Dates: Application Date 04-11-2011
Registration Date 04-14-2011 Next Renewal 04-14-2026                    
Trademark Lebanon TM1353LB00 XTRA-CAL Status: Registered/Granted Application No.
135109 Registration No. 135-109 Application Type: Without Priority Classes: 05
List of Goods 05 05 Food supplements for non-medicinal purposes/ Diary Dates:
Application Date 04-21-2011 Registration Date 04-21-2011 Next Renewal 04-21-2026

 

371/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Lesotho TM1464LS00

“24” device

Status: Pending Application No. LS/M/11/00226 Application Type: Without Priority
Classes: 32 List of Goods 32 Beers; mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages. Diary Dates: Application Date 05-07-2011     
               Trademark Lesotho TM1031LS00

CELL-U-LOSS

Status: Registered/Granted Application No. LS/M/07/00188 Registration No.
LS/M/07/00188 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Pharmaceutical, veterinary and
sanitary preparations; dietetic substances adapted for medical use, food for
babies; plasters, materials for dressings; material for stopping teeth, dental
wax; disinfectants; preparations for destroying vermin; fungicides, herbicides.
Diary Dates: Application Date 07-13-2007 Registration Date 09-18-2008 Next
Renewal 07-13-2017                     Trademark Lesotho TM1083LS00

H3O PRO

Status: Registered/Granted Application No. LS/M/08/00068 Registration No.
LS/M/08/00068 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 32 List of Goods 32 Preparations for making
non-alcoholic beverages. Diary Dates: Application Date 03-19-2008 Registration
Date 01-30-2009 Next Renewal 03-19-2018                     Trademark Lesotho
TM1001LS00

HERBALIFE

Status: Registered/Granted Application No. LS/M/98/00617 Registration No.
LS/M/98/00617 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03, 05, 29 List of Goods 03 Shampoos, lotions,
rinses and conditioners for the hair; cleaners, moisturizers, toners, creams,
ointments, gels and lotions for skin.

 

372/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

05 Vitamin preparations, mineral preparations, medicinal herbs, medicinal
linseed and analgesic preparations. 29 Protein preparations, herbal preparations
as food supplements, soups. Diary Dates: Application Date 11-25-1998
Registration Date 08-01-2002 Next Renewal 11-25-2018                    
Trademark Lesotho TM1020LS00

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. LS/M/07/00195 Registration No.
LS/M/07/00195 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 41, 44 List of Goods 41 Providing educational
services through the exchange of news and information in the fields of health,
nutrition, fitness, multi-level marketing and development of small businesses.
44 Providing information and information services relating to human nutrition
and dietary practices. Diary Dates: Application Date 07-13-2007 Registration
Date 09-23-2008 Next Renewal 07-13-2017                     Trademark Lesotho
TM1016LS00

HERBALIFELINE

Status: Registered/Granted Application No. 02/00146 Registration No. 02/00146
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements containing
vitamins and minerals, all in tablet or capsule form. Diary Dates: Application
Date 05-06-2002 Registration Date 02-05-2004 Next Renewal 05-06-2022           
         Trademark Lesotho TM1049LS00

LIFTOFF

Status: Registered/Granted Application No. LS/M/07/00193 Registration No.
LS/M/07/00193 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05, 32 List of Goods 05 Dietary supplements for
non-medical purposes in tablet, capsule and powder form. 32 Beers; mineral and
aerated waters and other non-alcoholic drinks; fruit drinks and fruit juices;
syrups and other preparations for making beverages. Diary Dates: Application
Date 07-13-2007 Registration Date 10-28-2008 Next Renewal 07-13-2017           
        

 

373/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Lesotho TM1081LS00

LIPO-BOND

Status: Registered/Granted Application No. LS/M/07/00187 Registration No.
LS/M/07/00187 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Pharmaceutical, veterinary and
sanitary preparations; dietetic substances adapted for medical use, food for
babies; plasters, materials for dressings; material for stopping teeth, dental
wax; disinfectants; preparations for destroying vermin; fungicides, herbicides.
Diary Dates: Application Date 07-13-2007 Registration Date 09-18-2008 Next
Renewal 07-13-2017                     Trademark Lesotho TM1010LS00

NITEWORKS

Status: Registered/Granted Application No. LS/M/07/00194 Registration No.
LS/M/07/00194 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05, 32 List of Goods 05 Dietary supplements for
non-medical purposes in tablet, capsule and powder form. 32 Non-alcoholic
beverages; preparations for making non-alcoholic beverages. Diary Dates:
Application Date 07-13-2007 Registration Date 09-23-2008 Next Renewal 07-13-2017
                    Trademark Lesotho TM1021LS00

NOURIFUSION

Status: Registered/Granted Application No. LS/M/07/00196 Registration No.
LS/M/07/00196 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03, 30 List of Goods 03 Creams; gels; lotions;
washes; masks, and milk for use on the face and body. 30 Dietary and nutritional
supplements for non-medicinal health purposes; dietary supplement drink mixes
for use as a meal replacement. Diary Dates: Application Date 07-13-2007
Registration Date 09-23-2008 Next Renewal 07-13-2017                    
Trademark Lesotho TM1524LS00

QUICKSPARK

Status: Registered/Granted Application No. LS/M/10/00286 Registration No.
LS/M/10/00286 Application Type: Without Priority Applicant: Herbalife
International, Inc. Diary Dates: Application Date 08-26-2010 Registration Date
08-26-2010 Next Renewal 08-26-2020

 

374/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Lesotho TM1037LS00

RADIANT C

Status: Registered/Granted Application No. LS/M/07/00192 Registration No.
LS/M/07/00192 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03 List of Goods 03 Skin care products, namely,
facial creams, facial creams, facial cleaners, lotions, moisturizers and toners.
Diary Dates: Application Date 07-13-2007 Registration Date 09-23-2008 Next
Renewal 07-13-2017                     Trademark Lesotho TM1040LS00

SHAPEWORKS

Status: Registered/Granted Application No. LS/M/04/00382 Registration No.
LS/M/04/00382 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05, 29, 30, 32, 44 List of Goods 05 Nutritional,
food and dietary supplements of all kinds and descriptions, vitamins, minerals,
vitamin supplements, mineral supplements. 29 Meals, snacks and beverages
prepared from goods included in the class including but not limited to soups,
meal replacements, powdered preparations, food and beverage mixes; preparations
for making beverages and shakes. 30 Staple foods; teas and beverages; powdered
preparations; preparations and mixes for making beverages and foodstuffs
included in the class; dietary supplements, preparations and additives, prepared
foodstuffs, meals and confectionery included in the class. 32 Non-alcoholic
drinks, beverages, syrups and juices; fruit drinks and fruit juices; mineral and
aerated waters; supplement enriched beverages; ready to drink beverages; syrups,
powders and other preparations for making beverages. 44 Healthcare, health
therapy and hygienic services including but not limited to a weight management
program; consultancy and information services in relation to all of the
aforegoing. Diary Dates: Application Date 07-27-2004 Registration Date
07-27-2004 Next Renewal 07-27-2014                     Trademark Lesotho
TM1007LS00

SKIN ACTIVATOR

Status: Registered/Granted Application No. 02/00045 Registration No.
LSM/02/00045 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03 List of Goods 03 Facial creams; facial cleaners,
lotions and moisturizers. Diary Dates: Application Date 02-18-2002 Registration
Date 03-13-2003 Next Renewal 02-18-2022                    

 

375/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Lesotho TM1042LS00

THERMO COMPLETE

Status: Registered/Granted Application No. LS/M/07/00190 Registration No.
LS/M/07/00190 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Nutritional and dietary
supplements. Diary Dates: Application Date 07-13-2007 Registration Date
09-23-2008 Next Renewal 07-13-2017                     Trademark Lesotho
TM1025LS00

THERMOJETICS

Status: Closed Application No. 98/00618 Registration No. LS/M/98/00618
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 Cosmetics and body creams. 05
Nutritional supplements consisting of herbs, all in tablet or liquid form. 30
All goods in this class. 32 All goods included in this class. Diary Dates:
Application Date 11-25-1998 Registration Date 07-31-2002 Next Renewal 11-25-2018
                    Trademark Lesotho TM1027LS00

Tri-Leaf Design

Status: Registered/Granted Application No. LS/M/07/00184 Registration No.
LS/M/07/00184 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03, 05, 30, 32 List of Goods 03 Bleaching
preparations and other substances for laundry use; cleaning, polishing, scouring
and abrasive preparations; soaps; perfumery, essential oils, cosmetics, hair
lotions; dentifrices. 05 Pharmaceutical, veterinary and sanitary preparations;
dietetic substances adapted for medical use, food for babies; plasters,
materials for dressings; material for stopping teeth, dental wax; disinfectants;
preparations for destroying vermin; fungicides, herbicides. 30 Coffee, tea,
cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and preparations
made from cereals, bread, pastry and confectionery, ices; honey, treacle; yeast,
baking-powder; salt, mustard; vinegar, sauces (condiments); spices; ice. 32
Beers; mineral and aerated waters and other non-alcoholic drinks; fruit drinks
and fruit juices; syrups and other preparations for making beverages. Diary
Dates: Application Date 07-13-2007 Registration Date 09-18-2008 Next Renewal
07-13-2017                    

 

376/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Lesotho TM1033LS00

TRI-SHIELD

Status: Registered/Granted Application No. LS/M/07/00189 Registration No.
LS/M/07/00189 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Dietary supplements for
non-medical purposes in tablet, capsule and powder form. Diary Dates:
Application Date 07-13-2007 Registration Date 09-23-2008 Next Renewal 07-13-2017
                    Trademark Lesotho TM1045LS00

vegetACE

Status: Registered/Granted Application No. LS/M/07/00186 Registration No.
LS/M/07/00186 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Pharmaceutical, veterinary and
sanitary preparations; dietetic substances adapted for medical use, food for
babies; plasters, materials for dressings; material for stopping teeth, dental
wax; disinfectants; preparations for destroying vermin; fungicides, herbicides.
Diary Dates: Application Date 07-13-2007 Registration Date 09-18-2008 Next
Renewal 07-13-2017                     Trademark Lithuania TM1068LT00

DERMAJETICS

Status: Closed Application No. ZP16599 Registration No. 26298 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Diary Dates: Application Date 09-07-1994 Registration Date 09-07-1994
Next Renewal 09-07-2004                     Trademark Lithuania TM1080LT00

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. ZP 16601 Registration No. 26299
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32

 

377/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

List of Goods 03 05 30 32 Diary Dates: Application Date 09-07-1994 Registration
Date 12-29-1997 Next Renewal 09-07-2014                     Trademark Lithuania
TM1001LT00

HERBALIFE

Status: Registered/Granted Application No. ZP 15970 Registration No. 25999
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 05 30 32 Diary Dates: Application Date
06-13-1994 Registration Date 11-14-1997 Next Renewal 06-13-2014               
     Trademark Lithuania TM1006LT00

HERBALIFE & Design

Status: Registered/Granted Application No. ZP 15971 Registration No. 26010
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 05 30 32 Diary Dates: Application Date
06-13-1994 Registration Date 11-14-1997 Next Renewal 06-13-2014               
     Trademark Lithuania TM1025LT00

THERMOJETICS

Status: Closed/Registered Application No. ZP 16600 Registration No. 26294
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32

 

378/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

List of Goods 03 05 30 32 Diary Dates: Application Date 09-07-1994 Registration
Date 12-29-1997 Next Renewal 09-07-2014                     Trademark Macau
TM1297MO00

CELL-U-LOSS

Status: Registered/Granted Application No. N/057189 Registration No. N/057189
Application Type: Without Priority Classes: 05 List of Goods 05 Medicated skin
care preparations, nutritional foods and supplements for medical purposes,
vitamin and mineral supplements in liquid, tablet, powder, or capsule form for
medical purposes, dietetic substanes addapted for medical use; food for babies.
Diary Dates: Application Date 06-16-2011 Registration Date 10-11-2011 Next
Renewal 10-11-2018                     Trademark Macau TM1298MO00

CHOCOLICIOUS

Status: Registered/Granted Application No. N/057194 Registration No. N/057194
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Medicated skin care preparations, nutritional foods
and supplements for medical purposes, vitamin and mineral supplements in liquid,
tablet, powder, or capsule form for medical purposes, dietetic substances
adapted for medical use; dietetic supplements for medical purpose; dietetic
foods and beverages adapted for medical use; food for babies. Diary Dates:
Application Date 06-16-2011 Registration Date 10-11-2011 Next Renewal 10-11-2018
                    Trademark Macau TM1299MO00

CHOCOLICIOUS (stylized)

Status: Registered/Granted Application No. N/057195 Registration No. N/057195
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Tea, powdered beverage mixes; dietary supplements
other than for medical use; coffee, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereals, bread, pastry and
confectionery. Diary Dates: Application Date 06-16-2011 Registration Date
10-11-2011 Next Renewal 10-11-2018                    

 

379/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Macau TM1300MO00

DINOMINS (stylized) and simp. Chinese chars.

Status: Registered/Granted Application No. N/057190 Registration No. N/057190
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Medicated skin care preparations, nutritional foods
and supplements for medical purposes, vitamin and mineral supplements in liquid,
tablet, powder, or capsule form for medical purposes, dietetic substances
adapted for medical use; dietetic supplements for medical purpose; dietetic
foods and beverages adapted for medical use; food for babies. Diary Dates:
Registration Date 10-11-2011 Next Renewal 10-11-2018                    
Trademark Macau TM1301MO00

DINOMINS (stylized) and simp. Chinese chars.

Status: Registered/Granted Application No. N/057191 Registration No. N/057191
Application Type: Without Priority Classes: 30 List of Goods 30 Tea, powdered
beverage mixes; dietary supplements other than for medical use; coffee, cocoa,
sugar,rice, tapioca, sago, artificial coffee; flour and preparations made from
cereals, bread, pastry and confectionery. Diary Dates: Application Date
06-16-2011 Registration Date 10-11-2011 Next Renewal 10-11-2018               
     Trademark Macau TM1302MO00

DINOSHAKE and Chinese characters

Status: Registered/Granted Application No. N/057192 Registration No. N/057192
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Medicated skin care preparations, nutritional foods
and supplements for medical purposes, vitamin and mineral supplements in liquid,
tablet, powder, or capsule form for medical purposes, dietetic substances
adapted for medical use; dietetic supplements for medical purpose; dietetic
foods and beverages adapted for medical use; food for babies. Diary Dates:
Application Date 06-16-2011 Registration Date 10-11-2011 Next Renewal 10-11-2018
                    Trademark Macau TM1303MO00

DINOSHAKE and Chinese characters

Status: Registered/Granted Application No. N/057193 Registration No. N/057193
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30

 

380/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

List of Goods 30 Teas, powdered beverage mixes; dietary supplements other than
for medical use; coffee, cocoa, sugar, rice, tapioca, sago, artificial coffee;
flour and preparations made from cereals, bread, pastry and confectionery. Diary
Dates: Application Date 06-16-2011 Registration Date 10-11-2011 Next Renewal
10-11-2018                     Trademark Macau TM1304MO00

HERBALIFE

Status: Registered/Granted Application No. N/057155 Registration No. N/57155
Application Type: Without Priority Classes: 03 List of Goods 03 Cosmetics, skin
care preparations, make-up preparations, hair care preparations, hair lotions,
perfumery, fragrances, deodorants for personal use, soaps, essential oils,
dentifrices Diary Dates: Application Date 06-13-2011 Registration Date
10-11-2011 Next Renewal 10-11-2018                     Trademark Macau
TM1307MO00

HERBALIFE

Status: Registered/Granted Application No. N/057157 Registration No. N/57157
Application Type: Without Priority Classes: 29 List of Goods 29 Foods and snacks
made from processed oils, fats, and nuts, dietary food supplements in powder,
capsule, and tablet form made from processed oils, fats or nuts, food drink
mixes; dietary food supplements, foods and drinks; preparations for use as
dietetic additives for food for human consumption; preserved, dried and cooked
fruits and vegetables; milk and milk products; edible oils and fats. Diary
Dates: Application Date 06-13-2011 Registration Date 10-11-2011 Next Renewal
10-11-2018                     Trademark Macau TM1308MO00

HERBALIFE

Status: Registered/Granted Application No. N/057158 Registration No. N/057158
Application Type: Without Priority Classes: 30 List of Goods 30 Coffee, tea,
cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and preparations
made from cereals, bread, pastry and confectionery, ices; honey, treacle; yeast,
baking-powder; salt, mustard; vinegar, sauces (condiments); spices; ice. Diary
Dates: Application Date 06-13-2011 Registration Date 10-11-2011 Next Renewal
10-11-2018                    

 

381/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Macau TM1309MO00

HERBALIFE

Status: Registered/Granted Application No. N/057159 Registration No. N/57159
Application Type: Without Priority Classes: 32 List of Goods 32 Powdered,
concentrated or ready-to-drink non-alcoholic beverages, beverages containing
added vitamins, minerals or dietary substances, mineral and aerated waters;
non-alcoholic beverages and preparations; fruit drinks and fruit juices; syrups
and other preparations for making beverages. Diary Dates: Application Date
06-13-2011 Registration Date 10-11-2011 Next Renewal 10-11-2018               
     Trademark Macau TM1310MO00

HERBALIFE

Status: Registered/Granted Application No. N/057160 Registration No. N/057160
Application Type: Without Priority Classes: 35 List of Goods 35 Advertising
business management, business administration, retail and wholesale services
relating to cosmetics. skin care preparations, make-up preparations’ hair care
preparations.hair lotions, perfumery, fragrances, deodorants for personal use,
soaps, essential oils, dentifrices, medicated skin preparations, nutritional
foods and supplements for medical purposes, vitamin and mineral supplements in
liquid, powder or capsule for medical purposes, dietetic substances adapted for
medical use dietetic supplements for medical purposes, dietetic foods and
beverages prepared for medical use, food for babies, tablet boxes, mixing
implements, containers for powdered or loose food items, stirring instruments.
mugs, drinking glasses and drinking containers, combs and sponges, brushes
(except paint brushes), unworked or semi-worked glass (except used in building),
glassware, porcelain and earthware, foods and snacks made from processed oils or
nuts, dietary food supplements in powder, capsule or tablet form made from
processed oils or nuts, food drink mixes, dietary food supplements, foods and
drinks, preparations for use as dietetic additives for food for human
consumption, meat, fish poultry and game extracts, preserved dried or cooked
fruits and vegetables, milk and milk products, edible cocoa, sugar, rice
tapioca, sago, artificial coffee, flour and preparations made from cereals,
bread, pastry and confectionery powdered concentrated or ready-to-drink
non-alcoholic beverages, beverages containing added vitamins, minerals or
dietary substance, mineral and aerated waters, non-alcoholic beverages and
preparations, fruit drinks and fruit juices, syrups and other preparations for
making beverages. Diary Dates: Application Date 06-13-2011 Registration Date
10-11-2011 Next Renewal 10-11-2018                     Trademark Macau
TM1311MO00

HERBALIFE

Status: Registered/Granted Application No. N/057161 Registration No. N/057161
Application Type: Without Priority Classes: 41 List of Goods 41 Education,
providing of training, entertainment; educational and training programs related
to weight management and human health and fitness; educational and training
programs related to multi-level marketing and development of small businesses;
educational and training programs related to dieting and nutrition services;
personnel training in relation to lay out and operation of the business
provision of information, advisory and consultancy services relating to all of
the aforesaid services. Diary Dates: Application Date 06-13-2011 Registration
Date 10-11-2011 Next Renewal 10-11-2018                     Trademark Macau
TM1312MO00

HERBALIFE

Status: Registered/Granted Application No. N/057162 Registration No. N/057162
Application Type: Without Priority Classes: 44

 

382/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

List of Goods 44 Hygienic and beauty care for human beings, beauty consultation,
nutritional consultation, cosmetic treatments, services, body slimming, body
massage; advisory and consultancy services relating to all of the aforesaid
services. Diary Dates: Application Date 06-13-2011 Registration Date 10-11-2011
Next Renewal 10-11-2018                     Trademark Macau TM1458MO00

Herbalife & Tri-Leaf Device

Status: Registered/Granted Application No. N/057163 Registration No. N/057163
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Cosmetics, skin care preparations, make-up
preparations; hair care preparations, hair lotions; perfumery, fragrances;
deodorants for personal use; soaps; essential oils; dentifrices. Diary Dates:
Application Date 06-13-2011 Registration Date 10-11-2011 Next Renewal 10-11-2018
                    Trademark Macau TM1459MO00

Herbalife & Tri-Leaf device

Status: Registered/Granted Application No. N/057164 Registration No. N/057164
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Foods and snacks made from processed oils, fats,
and nuts; dietary food supplements in powder capsule, and tablet form made from
processed oils, fats, or nuts; food drink mixes; dietary food supplements, foods
and drinks; preparations for use as dietetic additives for food for human
consumption; preserved, dried and cooked fruits and vegetables; milk and milk
products; edible oils and fats. Diary Dates: Application Date 06-13-2011
Registration Date 10-11-2011 Next Renewal 10-11-2018                    
Trademark Macau TM1460MO00

Herbalife & Tri-Leaf device

Status: Registered/Granted Application No. N/057165 Registration No. N/057165
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Teas, powdered beverage mixes; dietary supplements
other than for medical use; coffee, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereals, bread, pastry and
confectionery. Diary Dates: Application Date 06-13-2011 Registration Date
10-11-2011 Next Renewal 10-11-2018                    

 

383/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Macau TM1461MO00

Herbalife & Tri-Leaf device

Status: Registered/Granted Application No. N/057166 Registration No. N/057166
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35 List of Goods 35 Advertising; business management; business
administration; retail and wholesale services relating to cosmetics, skin care
preparations, make-up preparations, hair care preparations, hair lotions,
perfumery, fragrances, deodorants for personal use, soaps, essential oils,
dentifrices, medicated skin care preparations, nutritional foods and supplements
for medical purposes, vitamin and mineral supplements in liquid, tablet, powder,
or capsule form for medical purposes, dietetic substances adapted for medical
use, dietetic supplements for medical purpose, dietetic foods and beverage
adapted for medical use, food for babies, tablet boxes, mixing implements,
containers for powdered or loose food items, stirring instruments, mugs,
drinking glasses and drinking containers, household or kitchen utensils and
containers, combs and sponges, brushes (except paint brushes), unworked or
semi-worked glass (except glass used in building), glassware, porcelain and
earthenware, foods and snacks made from processed oils, fats or nuts, dietary
food supplements in powder, capsule or tablet form made from processed oils,
fats, or nuts, food drink mixes, dietary food supplements, foods, and drinks;
preparations for use as dietetic additives for food for human consumption, meat,
fish, poultry and game, meat extracts, preserved dried or cooked fruits and
vegatables, milk and milk products, edible oils and fats, tea, powdered beverage
mixes, dietary supplements other than for medical use, coffee, cocoa, sugar,
rice, tapioca, sago, artificial coffee, flour and preparations made from
cereals, bread, pastry and confectionary, powdered concentrated or
ready-to-drink non-alcoholic beverages, beverages containing added vitamins,
minerals or dietary substance, mineral and aerated waters, non-alcoholic
beverages and preparations, fruit drinks and fruit juices, syrups and other
preparations for making beverages. Diary Dates: Application Date 06-13-2011
Registration Date 10-11-2011 Next Renewal 10-11-2018                    
Trademark Macau TM1376MO00

HERBALIFE (in simp. Ch. chars.)

Status: Registered/Granted Application No. N/057171 Registration No.

N/057171

Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Cosmetics, skin preparations, make-up preparations;
hair preparations, hair lotions, perfumery, fragrances, deodorants for personal
use, soaps, essential oils, conditioners Diary Dates: Application Date
06-13-2011 Registration Date 10-11-2011 Next Renewal 10-11-2018               
     Trademark Macau TM1377MO00

HERBALIFE (in simp. Ch. chars.)

Status: Registered/Granted Application No. N/057172 Registration No. N/057172
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Medicated skin care preparations, nutritional foods
and supplements for medical purposes, vitamin and mineral supplements in liquid,
tablet, powder, or capsule form for medical purposes, dietetic substances
adapted for medical use; food for babies. Diary Dates: Application Date
06-16-2011 Registration Date 10-11-2011 Next Renewal 10-11-2018               
    

 

384/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Macau TM1378MO00

HERBALIFE (in simp. Ch. chars.)

Status: Registered/Granted Application No. N/057173 Registration No. N/057173
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Meat, fish, poultry and game; meat extracts;
preserved, frozen, dried and cooked fruits and vegetables; jellies, jams,
compotes; eggs, milk and milk products; edible oils and fats. Diary Dates:
Application Date 06-16-2011 Registration Date 10-11-2011 Next Renewal 10-11-2018
                    Trademark Macau TM1379MO00

HERBALIFE (in simp. Ch. chars.)

Status: Registered/Granted Application No. N/057174 Registration No. N/057174
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Teas, powdered beverage mixes; dietary supplements
other than for medical use; coffee, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereals, bread, pastry and
confectionery. Diary Dates: Application Date 06-16-2011 Registration Date
10-11-2011 Next Renewal 10-11-2018                     Trademark Macau
TM1380MO00

HERBALIFE (in simp. Ch. chars.)

Status: Registered/Granted Application No. N/057175 Registration No. N/057175
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Powdered, concentrated or ready-to-drink
non-alcoholic beverages, beverages containing added vitamins, minerals or
dietary substances, mineral and aerated waters; non-alcoholic beverages and
preparations; fruit drinks and fruit juices; syrups and other preparations for
making beverages. Diary Dates: Application Date 06-16-2011 Registration Date
10-11-2011 Next Renewal 10-11-2018                     Trademark Macau
TM1382MO00

HERBALIFE (in simp. Ch. chars.)

Status: Registered/Granted Application No. N/057176 Registration No. N/057176
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35

 

385/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

List of Goods 35 Advertising business management, business administration,
retail and wholesale services relating to cosmetics. skin care preparations,
make-up preparations’ hair care preparations.hair lotions, perfumery,
fragrances, deodorants for personal use, soaps, essential oils, dentifrices,
medicated skin preparations, nutritional foods and supplements for medical
purposes, vitamin and mineral supplements in liquid, powder or capsule for for
medical purposes, dietetic substances adapted for medical use dietetic
supplements for medical purposes, dietetic foods and beverages prepared for
medical use, food for babies, tablet boxes, mixing implements, containers for
powdered or loose food items, stirring instruments. mugs, drinking glasses and
drinking containers, combs and sponges, brushes (except paint brushes), unworked
or semi-worked glass (except used in building), glassware, porcelain and
earthware, foods and snacks made from processed oils or nuts, dietary food
supplements in powder, capsule or tablet form made from processed oils or nuts,
food drink mixes, dietary food supplements, foods and drinks, preparations for
use as dietetic additives for food for human consumption, meat, fish poultry and
game extracts, preserved dried or cooked fruits and vegetables, milk and milk
products, edible cocoa, sugar, rice tapioca, sago, artificial coffee, flour and
preparations made from cereals, bread, pastry and confectionery powdered
concentrated or ready-to-drink non-alcoholic beverages, beverages containing
added vitamins, minerals or dietary substance, mineral and aerated waters,
non-alcoholic beverages and preparations, fruit drinks and fruit juices, syrups
and other preparations for making beverages. Diary Dates: Application Date
06-13-2011 Registration Date 10-11-2011 Next Renewal 10-11-2018               
     Trademark Macau TM1383MO00

HERBALIFE (in simp. Ch. chars.)

Status: Registered/Granted Application No. N/057177 Registration No. N/057177
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 41 List of Goods 41 Education, providing of training, entertainment;
educational and training programs related to weight management and human health
and fitness; educational and training programs related to multi-level marketing
and development of small businesses; educational and training programs related
to dieting and nutrition services; personnel training in relation to lay out and
operation of the business provision of information, advisory and consultancy
services relating to all of the aforesaid services. Diary Dates: Application
Date 06-16-2011 Registration Date 10-11-2011 Next Renewal 10-11-2018           
         Trademark Macau TM1384MO00

HERBALIFE (in simp. Ch. chars.)

Status: Registered/Granted Application No. N/057178 Registration No. N/057178
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Hygienic and beauty care for human beings, beauty
consultation, nutritional consultation, cosmetic treatments, services, body
slimming, body massage; advisory and consultancy services relating to all of the
aforesaid services. Diary Dates: Application Date 06-13-2011 Registration Date
10-11-2011 Next Renewal 10-11-2018                     Trademark Macau
TM1629MO00

HERBALIFE (Kang Bao Lai in Traditional Chinese Characters)

Status: Published Application No. N/079388 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Cosmetics,
skin care preparations, make-up preparations; hair care preparations, hair
lotions; perfumery, fragrances; deodorants for personal use; soaps; essential
oils; dentifrices. Diary Dates: Application Date 09-30-2013                    

 

386/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Macau TM1629MO03

HERBALIFE (Kang Bao Lai in Traditional Chinese Characters)

Status: Published Application No. N/079389 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Medicated
skin care preparations; nutritional foods and supplements for medical purposes;
vitamin and mineral supplements in liquid, tablet, powder, or capsule form for
medical purposes; dietetic substances adapted for medical use; dietetic
supplements for medical purpose; dietetic foods and beverages adapted for
medical use; food for babies. Diary Dates: Application Date 09-30-2013         
           Trademark Macau TM1629MO05

HERBALIFE (Kang Bao Lai in Traditional Chinese Characters)

Status: Published Application No. N/079390 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 29 List of Goods 29 Foods and
snacks made from processed oils, fats, and nuts; dietary supplements in powder,
capsule, and tablet form made from processed oils, fats or nuts; food drink
mixes; dietary food supplements, foods and drinks; preparations for use as
dietetic additives for food for human consumption; preserved, dried and cooked
fruits and vegetables; milk and milk products; edible oils and fats. Diary
Dates: Application Date 09-30-2013                     Trademark Macau
TM1629MO30

HERBALIFE (Kang Bao Lai in Traditional Chinese Characters)

Status: Published Application No. N/079391 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30 Tea,
powdered beverage mixes; dietary supplements other than for medical use; coffee,
cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and preparations
made from cereals, bread, pastry and confectionery. Diary Dates: Application
Date 09-30-2013                    

 

387/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Macau TM1629MO32

HERBALIFE (Kang Bao Lai in Traditional Chinese Characters)

Status: Published

Application

No.

N/079392

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Powdered, concentrated or ready-to-drink non-alcoholic beverages;
beverages containing added vitamins, minerals or dietary substance; mineral and
aerated waters; non-alcoholic beverages and preparations; fruit drinks and fruit
juices; syrups and other preparations for making beverages. Diary Dates:
Application Date 09-30-2013                     Trademark Macau TM1629MO35

HERBALIFE (Kang Bao Lai in Traditional Chinese Characters)

Status: Published Application No. N/079393 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 35 List of Goods 35
Advertising; business management; business administration; retail and wholesale
services relating to cosmetics, skin care preparations, make-up preparations,
hair care preparations, hair lotions, perfumery, fragrances, deodorants for
personal use, soaps, essential oils, dentifrices, medicated skin care
preparations, nutritional foods and supplements for medical purposes, vitamin
and mineral supplements in liquid, tablet, powder, or capsule form for medical
purposes, dietetic substances adapted for medical use, dietetic supplements for
medical purpose, dietetic foods and beverage adapted for medical use, food for
babies, tablet boxes, mixing implements, containers for powdered or loose food
items, stirring instruments, mugs, drinking glasses and drinking containers,
household or kitchen utensils and containers, combs and sponges, brushes (except
paint brushes), unworked or semi-worked glass (except glass used in building),
glassware, porcelain and earthenware, foods and snacks made from processed oils,
fats or nuts, dietary food supplements in powder, capsule or tablet form made
from processed oils, fats, or nuts, food drink mixes, dietary food supplements,
foods, and drinks; preparations for use as dietetic additives for food for human
consumption, meat, fish, poultry and game, meat extracts, preserved dried or
cooked fruits and vegetables, milk and milk products, edible oils and fats, tea,
powdered beverage mixes, dietary supplements other than for medical use, coffee,
cocoa, sugar, rice, tapioca, sago, artificial coffee, flour and preparations
made from cereals, bread, pastry and confectionary, powdered concentrated or
ready-to-drink non-alcoholic beverages, beverages containing added vitamins,
minerals or dietary substance, mineral and aerated waters, non-alcoholic
beverages and preparations, fruit drinks and fruit juices, syrups and other
preparations for making beverages. Diary Dates: Application Date 09-30-2013     
               Trademark Macau TM1629MO41

HERBALIFE (Kang Bao Lai in Traditional Chinese Characters)

Status: Published Application No. N/079394 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 41 List of Goods 41 Education;
providing of training; entertainment; educational and training programs related
to weight management and human health and fitness; educational and training
programs related to multi-level marketing and development of small businesses;
educational and training programs related to dietitian and nutrition services;
personnel training in relation to lay out and operation of the business;
provision of information, advisory and consultancy services relating to all of
the aforesaid services Diary Dates: Application Date 09-30-2013               
     Trademark Macau TM1629MO44

HERBALIFE (Kang Bao Lai in Traditional Chinese Characters)

Status: Published Application No. N/079395 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 44 List of Goods 44 Hygienic
and beauty care for human beings; beauty consultation; nutrition consultation;
cosmetic treatments; services of beauty shops; hairdressing salons; beauty
parlors; massage services; facial treatment services; body slimming; body
massage; advisory and consultancy services relating to all of the aforesaid
services. Diary Dates: Application Date 09-30-2013                    

 

388/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Macau TM1534MO03

HERBALIFE AQUA

Status: Published Application No. N/073198 Application Type: Without Priority
Classes: 03 List of Goods 03 Shampoos, hair conditioners, hair styling
preparations, hair care preparations; cosmetics, skin care preparations, make-up
preparations; perfumery, fragrances; deodorants for personal use; soaps;
essential oils; dentifrices. Diary Dates: Application Date 02-20-2013           
         Trademark Macau TM1425MO00

HERBALIFELINE

Status: Registered/Granted Application No. N/057181 Registration No. N/057181
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical and veterinary preparations;
sanitary preparations for medical purposes; dietetic substances adapted for
medical use, food for babies; plasters, materials for dressings; material for
stopping teeth, dental wax; disinfectants; preparations for destroying vermin;
fungicides, herbicides. Diary Dates: Application Date 06-16-2011 Registration
Date 10-11-2011 Next Renewal 10-11-2018                     Trademark Macau
TM1324MO00

HERBALIFELINE

Status: Registered/Granted Application No. N/057182 Registration No. N/057182
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereals, bread, pastry and
confectionery, ices; honey, treacle; yeast, baking-powder; salt, mustard;
vinegar, sauces (condiments); spices; ice. Diary Dates: Application Date
06-16-2011 Registration Date 10-11-2011 Next Renewal 10-11-2018               
    

 

389/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Macau TM1326MO00

LIFTOFF

Status: Published Application No. N/070866 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32 Powdered,
concentrated or ready-to-drink non-alcoholic beverages; beverages containing
added vitamins, minerals or dietary substance; mineral and aerated waters;
non-alcoholic beverages and preparations; fruit drinks and fruit juices; syrups
and other preparations for making beverages. Diary Dates: Application Date
11-12-2012                     Trademark Macau TM1325MO00

N*R*G

Status: Registered/Granted Application No. N/057183 Registration No. N/057183
Application Type: Without Priority Classes: 30 List of Goods 30 Coffee, tea,
cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and preparations
made from cereals, bread, pastry and confectionery, ices; honey, treacle; yeast,
baking-powder; salt, mustard; vinegar, sauces (condiments); spices; ice. Diary
Dates: Application Date 06-13-2011 Registration Date 10-18-2011 Next Renewal
10-18-2018                     Trademark Macau TM1319MO00

NITEWORKS

Status: Registered/Granted Application No. N/057185 Registration No. N/057185
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Teas, powdered beverage mixes; dietary supplements
other than for medical use; coffee, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereals, bread, pastry and
confectionery. Diary Dates: Application Date 06-13-2011 Registration Date
10-11-2011 Next Renewal 10-11-2018                     Trademark Macau
TM1320MO00

NITEWORKS

Status: Registered/Granted Application No. N/057186 Registration No. N/057186
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Powdered, concentrated or ready-to-drink
non-alcoholic beverages, beverages containing added vitamins, minerals or
dietary substances, mineral and aerated waters; non-alcoholic beverages and
preparations; fruit drinks and fruit juices; syrups and other preparations for
making beverages. Diary Dates: Application Date 06-13-2011 Registration Date
10-11-2011 Next Renewal 10-11-2018                    

 

390/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Macau TM1315MO00

NITEWORKS (traditional Ch. chars.)

Status: Registered/Granted Application No. N/066119 Registration No. N/066119
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Teas, powdered beverage mixes; dietary supplements
other than for medical use; coffee, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereals, bread, pastry and
confectionery. Diary Dates: Application Date 05-31-2012 Registration Date
06-24-2013 Next Renewal 06-24-2020                     Trademark Macau
TM1316MO00

NITEWORKS (traditional Ch. chars.)

Status: Registered/Granted Application No. N/066120 Registration No. N/066120
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Powdered, concentrated or ready-to-drink
non-alcoholic beverages, beverages containing added vitamins, minerals or
dietary substances, mineral and aerated waters; non-alcoholic beverages and
preparations; fruit drinks and fruit juices; syrups and other preparations for
making beverages. Diary Dates: Application Date 05-31-2012 Registration Date
06-24-2013 Next Renewal 06-24-2020                     Trademark Macau
TM1328MO00

NITEWORKS in simplified Chinese characters

Status: Registered/Granted Application No. N/057187 Registration No. N/057187
Application Type: Without Priority Classes: 30 List of Goods 30 Tea, powdered
beverage mixes; dietary supplements other than for medical use; coffee, cocoa,
sugar, rice, tapioca, sago, artificial coffee; flour and preparations made from
cereals, bread, pastry and confectionery. Diary Dates: Application Date
06-12-2011 Registration Date 10-11-2011 Next Renewal 10-11-2018               
    

 

391/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Macau TM1329MO00

NITEWORKS in simplified Chinese characters

Status: Registered/Granted Application No. N/057188 Registration No. N/057188
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Powdered, concentrate or ready-to-drink
non-alcoholic beverages; beverages containing added vitamins, minerals or
dietary substance; mineral and aerated waters; non-alcoholic beverages and
preparations; fruit drinks and fruit juices; syrups and other preparations for
making beverages. Diary Dates: Application Date 06-13-2011 Registration Date
10-11-2011 Next Renewal 10-11-2018                     Trademark Macau
TM1537MO00

NOURIFUSION & DEVICE

Status: Registered/Granted Application No. N/057180 Registration No. N/057180
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Cosmetics, skin care preparations, make-up
preparations; hair care preparations, hair lotions; perfumery, fragrances;
deodorants for personal use; soaps; essential oils; dentifrices. Diary Dates:
Application Date 06-13-2011 Registration Date 10-11-2011 Next Renewal 10-11-2018
                    Trademark Macau TM1323MO00

NOURIFUSION (graphic)

Status: Registered/Granted Application No. N/057180 Registration No. N/057180
Application Type: Without Priority Classes: 03 List of Goods 03 Cosmetics, skin
care preparations, make-up preparations; hair care preparations, hair lotions;
perfumery, fragrances; deodorants for personal use; soaps; essential oils;
dentifrices. Diary Dates: Application Date 06-13-2011 Registration Date
10-11-2011 Next Renewal 10-11-2018                     Trademark Macau
TM1322MO00

NOURIFUSION (word)

Status: Registered/Granted Application No. N/057179 Registration No. N/057179
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Cosmetics, skin care preparations, make-up
preparations, hair lotions; perfumery, fragrances; deodorants for personal use;
soaps, essential oils; dentifrices. Diary Dates: Application Date 06-13-2011
Registration Date 10-11-2011 Next Renewal 10-11-2018                    

 

392/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Macau TM1330MO00

RADIANT C

Status: Registered/Granted Application No. N/057184 Registration No. N/057184
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Cosmetics, skin care preparations, make-up
preparations, hair lotions; perfumery, fragrances; deodorants for personal use;
soaps, essential oils; dentifrices. Diary Dates: Application Date 06-13-2011
Registration Date 10-11-2011 Next Renewal 10-11-2018                    
Trademark Macau TM1331MO00

THERMOBOND

Status: Registered/Granted Application No. N/057196 Registration No. N/057196
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereals, bread, pastry and
confectionery, ices; honey, treacle; yeast, baking-powder; salt, mustard;
vinegar, sauces (condiments); spices; ice. Diary Dates: Application Date
06-13-2011 Registration Date 10-11-2011 Next Renewal 10-11-2018               
     Trademark Macau TM1318MO00

Tri-Leaf Design

Status: Registered/Granted Application No. N/057168 Registration No. N/057168
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Powdered, concentrated or ready-to-drink
non-alcoholic beverages, beverages containing added vitamins, minerals or
dietary substances, mineral and aerated waters; non-alcoholic beverages and
preparations; fruit drinks and fruit juices; syrups and other preparations for
making beverages. Diary Dates: Application Date 06-13-2011 Registration Date
10-11-2011 Next Renewal 10-11-2018                     Trademark Macau
TM1321MO00

Tri-Leaf Design

Status: Registered/Granted Application No. N/057170 Registration No. N/057170
Application Type: Without Priority Classes: 44 List of Goods 44 Medical
services; veterinary services; hygienic and beauty care for human beings or
animals; agriculture, horticulture and forestry services. Diary Dates:
Application Date 06-16-2011 Registration Date 10-11-2011 Next Renewal 10-11-2018
                   

 

393/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Macau TM1314MO00

Tri-Leaf Design

Status: Registered/Granted Application No. N/057167 Registration No. N/057167
Application Type: Without Priority Classes: 05 List of Goods 05 Medicated skin
care preparations, nutritional foods and supplements for medical purposes,
vitamin and mineral supplements in liquid, tablet, powder, or capsule form for
medical purposes, dietetic substances adapted for medical use; food for babies.
Diary Dates: Application Date 06-13-2011 Next Renewal 10-11-2018               
     Trademark Macau TM1424MO00

Tri-Leaf Design

Status: Registered/Granted Application No. N/057169 Registration No. N/057169
Application Type: Without Priority Classes: 41 List of Goods 41 Education;
providing of training; entertainment; sporting and cultural activities. Diary
Dates: Application Date 06-13-2011 Registration Date 10-11-2011 Next Renewal
10-11-2018                     Trademark Macau TM1027MO03

Tri-Leaf Design

Status: Published Application No. N/068946 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Cosmetics,
skin care preparations, make-up preparations, hair lotions; perfumery,
fragrances; deodorants for personal use; soaps; essential oils; dentifrices.
Diary Dates: Application Date 08-28-2012                     Trademark Macau
TM1027MO29

Tri-Leaf Design

Status: Published Application No. N/068947 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 29 List of Goods 29 Foods and
snacks made from processed oils, fats, and nuts, dietary food supplements in
powder, capsule, and tablet form made from processed oils, fats or nuts, food
drink mixes; dietary food supplements, foods and drinks; preparations for use as
dietetic additives for food for human consumption; preserved, dried and cooked
fruits and vegetables; milk and milk products; edible oils and fats. Diary
Dates: Application Date 08-28-2012                    

 

394/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Macau TM1027MO30

Tri-Leaf Design

Status: Published Application No. N/068948 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30 Tea,
powdered beverage mixes; dietary supplements other than for medical use; cocoa,
sugar, rice, tapioca, sago, artificial coffee; flour and preparations made from
cereals, bread, pastry and confectionery. Diary Dates: Application Date
08-28-2012                    Trademark Macau TM1027MO35

Tri-Leaf Design

Status: Published Application No. N/068949 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 35 List of Goods 35
Advertising business management, business administration, retail and wholesale
services relating to cosmetics. skin care preparations, make-up preparations’
hair care preparations. hair lotions, perfumery, fragrances, deodorants for
personal use, soaps, essential oils, dentifrices, medicated skin preparations,
nutritional foods and supplements for medical purposes, vitamin and mineral
supplements in liquid, powder or capsule for for medical purposes, dietetic
substances adapted for medical use dietetic supplements for medical purposes,
dietetic foods and beverages prepared for medical use, food for babies, tablet
boxes, mixing implements, containers for powdered or loose food items, stirring
instruments. mugs, drinking glasses and drinking containers, combs and sponges,
brushes (except paint brushes), unworked or semi-worked glass (except used in
building), glassware, porcelain and earthware, foods and snacks made from
processed oils or nuts, dietary food supplements in powder, capsule or tablet
form made from processed oils or nuts, food drink mixes, dietary food
supplements, foods and drinks, preparations for use as dietetic additives for
food for human consumption, meat, fish poultry and game extracts, preserved
dried or cooked fruits and vegetables, milk and milk products, edible cocoa,
sugar, rice tapioca, sago, artificial coffee, flour and preparations made from
cereals, bread, pastry and confectionery powdered concentrated or ready-to-drink
non-alcoholic beverages, beverages containing added vitamins, minerals or
dietary substance, mineral and aerated waters, non-alcoholic beverages and
preparations, fruit drinks and fruit juices, syrups and other preparations for
making beverages. Diary Dates: Application Date 08-28-2012                   
Trademark Macau TM1332MO00

XTRA-CAL

Status: Registered/Granted Application No. N/057197 Registration No. N/057197
Application Type: Without Priority Classes: 30 List of Goods 30 Teas, powdered
beverage mixes; dietary supplements other than for medical use; coffee, cocoa,
sugar, rice, tapioca, sago, artificial coffee; flour and preparations made from
cereals, bread, pastry and confectionery. Diary Dates: Application Date
06-16-2011 Registration Date 10-11-2008 Next Renewal 10-11-2018                 
 

 

395/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Macedonia, The Former Yugoslav Republic of TM1001MK00

HERBALIFE

Status: Registered/Granted Application No. 2006/221 Registration No. 13537
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 09, 10, 14, 16, 21, 25, 28, 29, 30, 31, 32, 35, 41, 42 List of
Goods 03 Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices. 05 Pharmaceutical and veterinary
preparations; sanitary preparations for medical purposes; dietetic substances
adapted for medical use, food for babies; plasters, materials for dressings;
material for stopping teeth, dental wax; disinfectants; preparations for
destroying vermin; fungicides, herbicides. 09 Scientific, nautical, surveying,
photographic, cinematographic, optical, weighing, measuring, signalling,
checking (supervision), life-saving and teaching apparatus and instruments;
apparatus and instruments for conducting, switching, transforming, accumulating,
regulating or controlling electricity; apparatus for recording, transmission or
reproduction of sound or images; magnetic data carriers, recording discs;
automatic vending machines and mechanisms for coin-operated apparatus; cash
registers, calculating machines, data processing equipment and computers;
fire-extinguishing apparatus. 10 Surgical, medical, dental and veterinary
apparatus and instruments, artificial limbs, eyes and teeth; orthopedic
articles; suture materials. 14 Precious metals and their alloys and goods in
precious metals or coated therewith, not included in other classes; jewellery,
precious stones; horological and chronometric instruments. 16 Paper, cardboard
and goods made from these materials, not included in other classes; printed
matter; book binding material; photographs; stationery; adhesives for stationery
or household purposes; artists’ materials; paint brushes; typewriters and office
requisites (except furniture); instructional and teaching material (except
apparatus); plastic materials for packaging (not included in other classes);
printers’ type; printing blocks. 21 Household or kitchen utensils and
containers; combs and sponges; brushes (except paint brushes); brush-making
materials; articles for cleaning purposes; steelwool; unworked or semi-worked
glass (except glass used in building); glassware, porcelain and earthenware not
included in other classes. 25 Clothing, footwear, headgear. 28 Games and
playthings; gymnastic and sporting articles not included in other classes;
decorations for Christmas trees. 29 Meat, fish, poultry and game; meat extracts;
preserved, frozen, dried and cooked fruits and vegetables; jellies, jams,
compotes; eggs, milk and milk products; edible oils and fats. 30 Coffee, tea,
cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and preparations
made from cereals, bread, pastry and confectionery, ices; honey, treacle; yeast,
baking-powder; salt, mustard; vinegar, sauces (condiments); spices; ice. 31
Agricultural, horticultural and forestry products and grains not included in
other classes; live animals; fresh fruits and vegetables; seeds, natural plants
and flowers; foodstuffs for animals; malt. 32 Beers; mineral and aerated waters
and other non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages. 35 Advertising; business management; business
administration; office functions. 41 Education; providing of training;
entertainment; sporting and cultural activities. 42 Scientific and technological
services and research and design relating thereto; industrial analysis and
research services; design and development of computer hardware and software.
Diary Dates: Application Date 02-23-2006 Registration Date 02-29-2008 Next
Renewal 02-23-2016                     Trademark Macedonia, The Former Yugoslav
Republic of TM1006MK00

HERBALIFE & Design

Status: Pending Application No. 2006/219 Registration No. 13384 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05,
09, 10, 14, 16, 21, 25, 28, 29, 30, 31, 32, 35, 41, 42

 

396/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

List of Goods 03 05 09 10 14 16 21 25 28 29 30 31 32 35 41 42 Diary Dates:
Application Date 02-23-2006                     Trademark Macedonia, The Former
Yugoslav Republic of TM1029MK00

HERBALIFE DISTRIBUTOR NUTRITION CLUB

Status: Refused/Cancelled Application No. 2006/235 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 41 List of Goods 41
Diary Dates: Application Date 02-24-2006                     Trademark
Macedonia, The Former Yugoslav Republic of TM1020MK00

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. 2006/223 Registration No. 13533
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 41 List of Goods 41 Education; providing of training; entertainment;
sporting and cultural activities. Diary Dates: Application Date 02-23-2006
Registration Date 02-29-2008 Next Renewal 02-23-2016                    
Trademark Macedonia, The Former Yugoslav Republic of TM1016MK00

HERBALIFELINE

Status: Registered/Granted Application No. 2006/227 Registration No. 13535
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical and veterinary preparations;
sanitary preparations for medical purposes; dietetic substances adapted for
medical use, food for babies; plasters, materials for dressings; material for
stopping teeth, dental wax; disinfectants; preparations for destroying vermin;
fungicides, herbicides. Diary Dates: Application Date 02-23-2006 Registration
Date 02-29-2008 Next Renewal 02-23-2016                    

 

397/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Macedonia, The Former Yugoslav Republic of TM1049MK00

LIFTOFF

Status: Registered/Granted Application No. 2006/213 Registration No. 13432
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29, 30, 32 List of Goods 29 Meat, fish, poultry and game; meat
extracts; preserved, frozen, dried and cooked fruits and vegetables; jellies,
jams, compotes; eggs, milk and milk products; edible oils and fats. 30 Coffee,
tea, cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and
preparations made from cereals, bread, pastry and confectionery, ices; honey,
treacle; yeast, baking-powder; salt, mustard; vinegar, sauces (condiments);
spices; ice. 32 Beers; mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups and other preparations for making
beverages. Diary Dates: Application Date 02-22-2006 Registration Date 02-29-2008
Next Renewal 02-22-2016                     Trademark Macedonia, The Former
Yugoslav Republic of TM1010MK00

NITEWORKS

Status: Registered/Granted Application No. 2006/214 Registration No. 13681
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Beers; mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages. Diary Dates: Application Date 02-22-2006
Registration Date 04-30-2008 Next Renewal 02-22-2016                    
Trademark Macedonia, The Former Yugoslav Republic of TM1021MK00

NOURIFUSION

Status: Registered/Granted Application No. 2006/228 Registration No. 13431
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 30 List of Goods 03 Bleaching preparations and other substances for
laundry use; cleaning, polishing, scouring and abrasive preparations; soaps;
perfumery, essential oils, cosmetics, hair lotions; dentifrices. 30 Coffee, tea,
cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and preparations
made from cereals, bread, pastry and confectionery, ices; honey, treacle; yeast,
baking-powder; salt, mustard; vinegar, sauces (condiments); spices; ice. Diary
Dates: Application Date 02-23-2006 Registration Date 02-29-2008 Next Renewal
02-23-2016                    

 

398/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Macedonia, The Former Yugoslav Republic of TM1037MK00

RADIANT C

Status: Registered/Granted Application No. 2006/230 Registration No. 13628
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Bleaching preparations and other substances for
laundry use; cleaning, polishing, scouring and abrasive preparations; soaps;
perfumery, essential oils, cosmetics, hair lotions; dentifrices. Diary Dates:
Application Date 02-23-2006 Registration Date 04-30-2008 Next Renewal 02-23-2016
                    Trademark Macedonia, The Former Yugoslav Republic of
TM1038MK00

Ring of Leaves device

Status: Registered/Granted Application No. 2006/220 Registration No. 13538
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 41 List of Goods 05 Pharmaceutical and veterinary
preparations; sanitary preparations for medical purposes; dietetic substances
adapted for medical use, food for babies; plasters, materials for dressings;
material for stopping teeth, dental wax; disinfectants; preparations for
destroying vermin; fungicides, herbicides. 29 Meat, fish, poultry and game; meat
extracts; preserved, frozen, dried and cooked fruits and vegetables; jellies,
jams, compotes; eggs, milk and milk products; edible oils and fats. 30 Coffee,
tea, cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and
preparations made from cereals, bread, pastry and confectionery, ices; honey,
treacle; yeast, baking-powder; salt, mustard; vinegar, sauces (condiments);
spices; ice. 41 Education; providing of training; entertainment; sporting and
cultural activities. Diary Dates: Application Date 02-23-2006 Registration Date
02-29-2008 Next Renewal 02-23-2016                     Trademark Macedonia, The
Former Yugoslav Republic of TM1040MK00

SHAPEWORKS

Status: Registered/Granted Application No. 2006/229 Registration No. 13532
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 41 List of Goods 05 Pharmaceutical and veterinary
preparations; sanitary preparations for medical purposes; dietetic substances
adapted for medical use, food for babies; plasters, materials for dressings;
material for stopping teeth, dental wax; disinfectants; preparations for
destroying vermin; fungicides, herbicides. 29 Meat, fish, poultry and game; meat
extracts; preserved, frozen, dried and cooked fruits and vegetables; jellies,
jams, compotes; eggs, milk and milk products; edible oils and fats. 30 Coffee,
tea, cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and
preparations made from cereals, bread, pastry and confectionery, ices; honey,
treacle; yeast, baking-powder; salt, mustard; vinegar, sauces (condiments);
spices; ice. 41 Education; providing of training; entertainment; sporting and
cultural activities. Diary Dates: Application Date 02-23-2006 Registration Date
02-29-2008 Next Renewal 02-23-2016                    

 

399/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Macedonia, The Former Yugoslav Republic of TM1007MK00

SKIN ACTIVATOR

Status: Registered/Granted Application No. 2006/222 Registration No. 17115
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Facial cream; eye cream; and body lotion, topical
cosmetic products for the face and body; lotions, creams, gels, mists, masks,
scrub cleaners, toners, moisturizers and washes for the face and body; skin care
products. Diary Dates: Application Date 02-23-2006 Registration Date 08-01-2013
Next Renewal 02-23-2016                     Trademark Macedonia, The Former
Yugoslav Republic of TM1027MK00

Tri-Leaf Design

Status: Registered Application No. 2006/218 Registration No. 13383 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05,
09, 10, 14, 16, 21, 25, 28, 29, 30, 31, 32, 35, 41, 42 List of Goods 03 05 09 10
14 16 21 25 28 29 30 31 32 35 41 42 Diary Dates: Application Date 02-23-2006  
                  Trademark Malaysia TM1031MY05

CELL-U-LOSS

Status: Registered/Granted Application No. M/B101262 Registration No. MB101262
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations, mineral preparations included
in Class 5; herbs and linseed, all for medicinal purposes; analgesic
preparations. Diary Dates: Application Date 08-08-1983 Registration Date
08-08-1983 Next Renewal 08-08-2014                    

 

400/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Malaysia TM1080MY03

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 94/06338 Registration No. 94006338
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Non-medicated toilet preparations; hair care
products, namely shampoos, rinses, conditioners and hair lotions; skin care
products, cleansers, moisturziers, toners, astringent, mask, facial creams, body
creams, hand and body lotions, suntan oils and suntan lotions; cosmetics, color
cosmetics and make-up preparations, all for inclusion in kits, lipstick, lip
gloss, lip liners, make-up cream, eyeshadows, eyetoners, eye liners, eye
pencils, mascara, foundation creams and blushes, compacts containing face
powder, personal hygiene products, powders, anti-perspirants, deodorants, soaps,
bath gels, shower gels, shaving creams, and shaving gels; perfumes, toiletries,
colognes, fragrant preparations; body sprays and body lotions; all included in
Class 3. Diary Dates: Application Date 07-22-1994 Registration Date 05-05-1999
Next Renewal 07-22-2011                     Trademark Malaysia TM1080MY05

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 94/06339 Registration No. 94006339
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements in this class consisting of
herbs, all in tablet form, powder or capsule form; all included in Class 5.
Diary Dates: Application Date 07-22-1994 Registration Date 08-18-2004 Next
Renewal 07-22-2011                     Trademark Malaysia TM1080MY30

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 94/06341 Registration No. 94006341
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Herbal tea included in Class 30. Diary Dates:
Application Date 07-22-1994 Registration Date 08-20-1998 Next Renewal 07-22-2011
                   

 

401/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Malaysia TM1001MY05

HERBALIFE

Status: Registered/Granted Application No. M/99002 Registration No. M099002
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations, mineral preparations,
nutritional herbs, nutritional linseed and analgesic preparations. Diary Dates:
Application Date 03-11-1983 Registration Date 08-11-1993 Next Renewal 03-11-2014
                    Trademark Malaysia TM1001MY03

HERBALIFE

Status: Registered/Granted Application No. M/B99001 Registration No. MB099001
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Shampoos, lotions, rinsing preparations and
conditioning preparations, all for the hair, cleansers, moisturizers, toners,
creams, ointments, gels and lotions, all containing herbs or extracts of herbs.
Diary Dates: Application Date 03-11-1983 Registration Date 08-23-1989 Next
Renewal 03-11-2014                     Trademark Malaysia TM1001MY0301

HERBALIFE

Status: Registered/Granted Application No. 6003992 Registration No. 6003992
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Hair care products, shampoos, rinses, conditioners,
and hair lotions; hair spray; skin care products, cleansers, moisturizers,
toners, astringents, masks, facial creams, hand and body creams, hand and body
lotions, suntan oils and suntan lotions; personal hygiene products, powders,
anti-perspirants, deodorants, soaps, bath gel, shower gel, shaving creams, and
shaving gel; perfumes, toiletries, colognes, fragrant preparations; body sprays;
facial masks, facial and body scrubs, eye creams and gel, body toning creams,
body oils, body skin toners, bath oils; all included in Class 3. Diary Dates:
Application Date 03-15-2006 Registration Date 03-06-2008 Next Renewal 03-15-2016
                    Trademark Malaysia TM1001MY16

HERBALIFE

Status: Registered/Granted Application No. 6003994 Registration No. 6003994
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 16 List of Goods 16 Paper and paper articles; cardboard and cardboard
articles; printed publications and printed matter; books; magazines; brochures,
pamphlets, posters; photographs; stationery; advertising, promotional,
instructional and teaching materials; plastic materials for packaging; all
included in Class 16. Diary Dates: Application Date 03-15-2006 Registration Date
03-15-2006 Next Renewal 03-15-2016                    

 

402/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Malaysia TM1001MY29

HERBALIFE

Status: Registered/Granted Application No. M/B99003 Registration No. M/B99003
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Protein preparations included in Class 29; soups,
all containing herbs. Diary Dates: Application Date 03-11-1983 Registration Date
03-11-1983 Next Renewal 03-11-2014                     Trademark Malaysia
TM1001MY0501

HERBALIFE

Status: Registered/Granted Application No. 6003993 Registration No. 6003993
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements, vitamins and minerals;
dietetic foods containing vitamins, minerals, herbs, fiber and/or protein, all
in tablet, powder, capsule or liquid form; foodstuffs for infants and invalids;
beverages and food substances adapted for nutritional and dietary purposes;
herbal teas; medicinal teas; nutritional herbs; nutritional, dietary, and
weight-loss supplements; nutritional drink mixes for use as a meal replacement;
all included in Class 5. Diary Dates: Application Date 03-15-2006 Registration
Date 05-05-2008 Next Renewal 03-15-2016                     Trademark Malaysia
TM1001MY0502

HERBALIFE

Status: Registered/Granted Application No. 94/08611 Registration No. 94008611
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Herbal tea included in Class 5. Diary Dates:
Application Date 09-21-1994 Registration Date 04-27-1999 Next Renewal 09-21-2021
                   

 

403/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Malaysia TM1001MY1601

HERBALIFE

Status: Registered/Granted Application No. 94/08610 Registration No. 94008610
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 16 List of Goods 16 Printed publications namely periodic informational
magazines and brochures in the field of health and well-being; stationery, pens,
pencils and desk sets; all included in Class 16. Diary Dates: Application Date
09-21-1994 Registration Date 01-17-2005 Next Renewal 09-21-2021                 
  Trademark Malaysia TM1001MY30

HERBALIFE

Status: Registered/Granted Application No. 6003996 Registration No. 6003996
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Tea, tea extracts, tea with fruit flavor, tea with
aromatic flavors, instant tea; beverages, herbal teas, fruit teas, aromatic
teas, instant teas; herbal food beverages (other than for medical use); all
included in Class 30. Diary Dates: Application Date 03-15-2006 Registration Date
11-25-2008 Next Renewal 03-15-2016                    Trademark Malaysia
TM1001MY32

HERBALIFE

Status: Registered/Granted Application No. 6003997 Registration No. 6003997
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic drinks and beverages and preparations
for making such drinks and beverages containing powdered protein; powdered
protein, amino acids, vitamins, minerals and herbs for making beverages; fruit
beverages; fruit juice; vegetable juice; all included in Class 32. Diary Dates:
Application Date 03-15-2006 Registration Date 05-25-2009 Next Renewal 03-15-2016
                   Trademark Malaysia TM1001MY44

HERBALIFE

Status: Registered/Granted Application No. 6003998 Registration No. 6003998
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Weight-management program featuring structured
weight loss, weight management, diet, wellness planning and maintenance through
the use of diet, nutrition, and exercise for lifestyle change; all included in
Class 44. Diary Dates: Application Date 03-15-2006 Registration Date 10-30-2007
Next Renewal 03-15-2016                   

 

404/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Malaysia TM1001MY2901

HERBALIFE

Status: Registered/Granted Application No. 6003995 Registration No. 6003995
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Protein preparations, food supplements, soups;
processed nuts; soups; soup mixes; protein-based snack foods; soy-based snack
foods; fruit- and vegetable-based snack foods; powdered soy-based protein food
beverage mixes; all included in Class 29. Diary Dates: Application Date
03-15-2006 Registration Date 09-06-2007 Next Renewal 03-15-2016               
     Trademark Malaysia TM1534MY03

HERBALIFE AQUA & Device

Status: Pending Application No. 2013051361 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Shampoos,
conditioners, and hair styling products. Diary Dates: Application Date
02-19-2013                     Trademark Malaysia TM1016MY05

HERBALIFELINE

Status: Registered/Granted Application No. M/B101263 Registration No. M/B101263
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations; mineral preparations;
nutritional herbs; nutritional linseed and analgesic preparations; all included
in Class 5. Diary Dates: Application Date 08-08-1983 Registration Date
08-08-1983 Next Renewal 08-08-2014                    

 

405/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Malaysia TM1021MY03

NOURIFUSION

Status: Registered/Granted Application No. 7010668 Registration No. 7010668
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Hair care products, shampoos, rinses, conditioners,
and hair lotions; hair spray; skin care products, cleansers, moisturizers,
toners, astringents, masks, cosmetic creams, facial creams, hand and body
creams, lotions for cosmetic purposes, hand and body lotions, suntan oils and
suntan lotions; cosmetic milks; personal hygiene products, powders,
anti-perspirants, deodorants, soaps, gels for cosmetic purposes, bath gel,
shower gel, shaving creams, and shaving gel; perfumes, toiletries, colognes,
fragrant preparations; sprays for cosmetic purpose, facial sprays, body sprays;
facial masks, facial and body scrubs, eye creams and gel, body toning creams,
body oils, body skin toners, bath oils; all included in Class 3. Diary Dates:
Application Date 06-05-2007 Registration Date 04-30-2009 Next Renewal 06-05-2017
                    Trademark Malaysia TM1477MY00

NOURIFUSION

Status: Published Application No. 07010668 Application Type: Without Priority
Classes: 03 List of Goods 03 Hair care products, shampoos, rinses, conditioners,
and hair lotions; hair spray; skin care products, cleansers, moisturizerx,
toners, astringents, masks, cosmetic creams, hand and body creams, lotions for
cosmetic purposes, hand and body lotions, suntan oils and suntan lotions;
cosmetic milks; personal hygiene products, powders, anti-perspirants,
deodorants, soaps, gels for cosmetic purposes, bath gel, shaving creams, and
shaving gel; perfumes, toiletries, colognes, fragrant preparations; sprays for
cosmetic purpose, facial sprays; facial masks, facial and body scrubs, eye
creams and gel, body toning creams, body oils. Diary Dates: Application Date
06-05-2007                     Trademark Malaysia TM1038MY05

Ring of Leaves device

Status: Registered/Granted Application No. 4020386 Registration No. 4020386
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional, dietary, and weight-loss supplements;
nutritional drink mixes for as as a meal replacement; all included in Class 5.
Diary Dates: Application Date 12-24-2004 Registration Date 02-13-2007 Next
Renewal 12-24-2014                     Trademark Malaysia TM1038MY29

Ring of Leaves device

Status: Registered/Granted Application No. 4020387 Registration No. 4020387
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Processed nuts; soups; soup mixes; protein-based
snack foods; soy-based snack foods; fruit- and vegetable-based snack foods;
powdered soy-based protein food beverage mixes; soy-based food beverages used as
a milk substitute; all included in Class 29. Diary Dates: Application Date
12-24-2004 Registration Date 12-24-2004 Next Renewal 12-24-2014               
    

 

406/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Malaysia TM1038MY30

Ring of Leaves device

Status: Registered/Granted Application No. 4020388 Registration No. 4020388
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Teas; herbal beverages (other than medical use);
all included in Class 30. Diary Dates: Application Date 12-24-2004 Registration
Date 12-24-2004 Next Renewal 12-24-2014                     Trademark Malaysia
TM1038MY32

Ring of Leaves device

Status: Registered/Granted Application No. 4020389 Registration No. 4020389
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Powdered protein, amino acids, vitamins, minerals
and herbs for making beverages; fruit juice; vegetable juice; all included in
Class 32. Diary Dates: Application Date 12-24-2004 Registration Date 06-07-2007
Next Renewal 12-24-2014                     Trademark Malaysia TM1038MY44

Ring of Leaves device

Status: Closed Application No. 4020390 Registration No. 4020390 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 44 List
of Goods 44 Weight-management regimen program featuring structured weight loss,
weight management, diet, wellness planning and maintenance through the use of
diet, nutrition, and exercise for lifestyle change; all included in Class 44.
Diary Dates: Application Date 12-24-2004 Registration Date 12-24-2004 Next
Renewal 12-24-2014                    

 

407/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Malaysia

TM1040MY05

SHAPEWORKS

Status: Registered/Granted Application No. 4020381 Registration No. 4020381
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional, dietary, and weight-loss supplements;
nutritional drink mixes for use as a meal replacement; all included in Class 05.
Diary Dates: Application Date 12-24-2004 Registration Date 12-24-2004
Next Renewal 12-24-2014                       Trademark Malaysia TM1040MY44

SHAPEWORKS

Status: Closed Application No. 4020385 Registration No. 4020385 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 44 List
of Goods 44 Weight-management regimen program featuring structured weight loss,
weight management, diet, wellness planning and maintenance through the use of
diet, nutrition, and exercise for lifestyle change; all included in Class 44.
Diary Dates: Application Date 12-24-2004 Registration Date 06-06-2006 Next
Renewal 12-24-2014                       Trademark Malaysia TM1040MY30

SHAPEWORKS

Status: Registered/Granted Application No. 4020383 Registration No. 4020383
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Teas; herbal beverages other than for medical use;
all included in Class 30. Diary Dates: Application Date 12-24-2004 Registration
Date 03-01-2008 Next Renewal 12-24-2014                       Trademark Malaysia
TM1040MY32

SHAPEWORKS

Status: Pending Application No. 2004/20384 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32 Diary
Dates: Application 12-24-2004 Date

 

408/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Malaysia TM1040MY29

SHAPEWORKS

Status: Registered/Granted Application No. 4020382 Registration No. 4020382
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Processed nuts; soups; soup mixes; protein-based
snack foods; soy-based snack foods; fruit- and vegetable-based snack foods;
powdered soy-based protein food beverage mixes; soy-based food beverages used as
a milk substitute; all included in Class 29. Diary Dates: Application Date
12-24-2004 Registration Date 02-10-2007 Next Renewal 12-24-2014               
     Trademark Malaysia TM1025MY30

THERMOJETICS

Status: Registered/Granted Application No. 94/06267 Registration No. 94006267
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Tea, tea extracts, tea with fruit flavor, tea with
aromatic flavors, instant tea; all included in Class 30. Diary Dates:
Application Date 07-21-1994 Registration Date 11-05-2001 Next Renewal 07-21-2011
                    Trademark Malaysia TM1025MY32

THERMOJETICS

Status: Registered/Granted Application No. 94/06268 Registration No. 94006268
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic drinks and beverages and preparations
for making such drinks and beverages containing powdered protein, amino acids
and/or herbs; all included in Class 32. Diary Dates: Application Date 07-21-1994
Registration Date 07-22-2004 Next Renewal 07-21-2011

 

409/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Malaysia TM1025MY03

THERMOJETICS

Status: Closed Application No. 94/06265 Registration No. 94006265 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Non-medicated toilet preparations; hair care products, namely
shampoos, rinses, conditioners and hair lotions; skin care products, cleansers,
moisturizers, toners, astringent, masks, facial creams, body creams, hand and
body lotions, suntan oils and suntan lotions; cosmetics, color cosmetics and
make-up preparations, all for inclusion in kits, lipstick, lip gloss, lip
liners, make-up cream, eyeshadows, eyetoners, eye liner, eye pencils, mascara,
foundation cream and blushes, compacts containing face powder, personal hygiene
products, powders, anti-perspirants, deodorants, soaps, bath gel, shower gel,
shaving creams, and shaving gel; perfumes, toiletries, colognes, fragrant
preparations; body sprays and body lotions; all included in Class 3. Diary
Dates: Application Date 07-21-1994 Registration Date 09-16-1996 Next Renewal
07-21-2011                     Trademark Malaysia TM1025MY05

THERMOJETICS

Status: Registered/Granted Application No. 94/06266 Registration No. 94006266
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements, vitamins and minerals;
dietetic foods containing vitamins, minerals, herbs, fiber and/or protein, all
in tablet, powder, capsule or liquid form; foodstuffs for infants and invalids;
beverages and food substances adapted for nutritional and dietary purposes;
herbal teas; all included in Class 5. Diary Dates: Application Date 07-21-1994
Registration Date 02-15-2005 Next Renewal 07-21-2011                    
Trademark Malaysia TM1479MY00

THERMOJETICS

Status: Registered/Granted Application No. 94/06266 Application Type: Without
Priority Classes: 05 List of Goods 05 Nutritional supplements, vitamins and
minerals; dietetic foods containing vitamins and minerals, herbs, fiber, and/or
protein, all in tablet, powder, capsule or liquid form; foodstuffs for infants
and invalids; beverages and food substances adapted for nutritional and dietary
purposes; herbal teas; all included in class 05. Diary Dates: Application Date
04-27-2004 Registration Date 07-21-1994                     Trademark Malaysia
TM1334MY00

TOTAL CONTROL

Status: Pending Application No. 2011006507 Application Type: Without Priority
Classes: 05 List of Goods 05 Composition of botanical extracts as a traditional
medicina. Diary Dates: Application Date 04-08-2011

 

410/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Malaysia TM1027MY03

Tri-Leaf Design

Status: Registered/Granted Application No. 94006269 Registration No. 94006269
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Non-medicated toilet preparations; hair care
products, namely shampoos, rinses, conditioners and hair lotions; skin care
products, cleansers, moisturizers, toners, astringent, masks, facial creams,
body creams, hand and body lotions, suntan oils and suntan lotions; cosmetics,
color cosmetics and make-up preparations, all for inclusion in kits, lipstick,
lip gloss, lip liners, make-up cream, eyeshadows, eyetoners, eye liner, eye
pencils, mascara, foundation cream and blushes, compacts containing face powder,
personal hygiene products, powders, anti-perspirants, deodorants, soaps, bath
gel, shower gel, shaving creams, and shaving gel; perfumes, toiletries,
colognes, fragrant preparations; body sprays and body lotions; all included in
Class 3. Diary Dates: Application Date 07-21-1994 Registration Date 06-17-2008
Next Renewal 07-21-2011                     Trademark Malaysia TM1027MY0301

Tri-Leaf Design

Status: Registered/Granted Application No. 6003999 Registration No. 6003999
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Hair care products, shampoos, rinses, conditioners,
and hair lotions; hair spray; skin care products, cleansers, moisturizers,
toners, astringents, masks, facial creams, hand and body creams, hand and body
lotions, suntan oils and suntan lotions; personal hygiene products, powders,
anti-perspirants, deodorants, soaps, bath gel, shower gel, shaving creams, and
shaving gel; perfumes, toiletries, colognes, fragrant preparations; body sprays;
facial masks, facial and body scrubs, eye creams and gel, body toning creams,
body oils, body skin toners, bath oils; all included in Class 3. Diary Dates:
Application Date 03-15-2006 Registration Date 03-15-2006 Next Renewal 03-15-2016
                    Trademark Malaysia TM1027MY05

Tri-Leaf Design

Status: Registered/Granted Application No. 94006270 Registration No. 94006270
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements, vitamins and minerals;
dietetic foods containing vitamins, minerals, herbs, fiber and/or protein, all
in tablet, powder, capsule or liquid form; foodstuffs for infants and invalids;
beverages and food substances; all included in Class 5. Diary Dates: Application
Date 07-21-1994 Registration Date 01-24-2005 Next Renewal 07-21-2021

 

411/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Malaysia TM1027MY32

Tri-Leaf Design

Status: Registered/Granted Application No. 94/06273 Registration No. 94006273
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic drinks and beverages and preparations
for making such drinks and beverages containing powdered protein, amino acids
and/or herbs; all included in Class 32. Diary Dates: Application Date 07-21-1994
Registration Date 08-15-1997 Next Renewal 07-21-2021                    
Trademark Malaysia TM1027MY3201

Tri-Leaf Design

Status: Registered/Granted Application No. 6004004 Registration No. 6004004
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic drinks and beverages and preparations
for making such drinks and beverages containing powdered protein; powdered
protein, amino acids, vitamins, minerals and herbs for making beverages; fruit
beverages; fruit juice; vegetable juice; all included in Class 32. Diary Dates:
Application Date 03-15-2006 Registration Date 03-15-2006 Next Renewal 03-15-2016
                    Trademark Malaysia TM1027MY0501

Tri-Leaf Design

Status: Registered/Granted Application No. 6004000 Registration No. 6004000
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements, vitamins and minerals;
dietetic foods containing vitamins, minerals, herbs, fiber and/or protein, all
in tablet, powder, capsule or liquid form; foodstuffs for infants and invalids;
beverages and food substances adapted for nutritional and dietary purposes;
herbal teas; medicinal teas; nutritional herbs; nutritional, dietary and
weight-loss supplements; nutritional drink mixes for use as a meal replacement;
all included in Class 5. Diary Dates: Application Date 03-15-2006
Registration Date 05-22-2009 Next Renewal 03-15-2016                    
Trademark Malaysia TM1027MY16

Tri-Leaf Design

Status: Registered/Granted Application No. 94006271 Registration No. 94006271
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 16 List of Goods 16 Paper and paper articles; cardboard and cardboard
articles; printed publications and printed matter; books; magazines; brochures,
pamphlets, posters; photographs; stationery; advertising, promotional ,
instructional and teaching materials; plastic materials for packaging; all
included in Class 16. Diary Dates: Application Date 07-21-1994 Registration Date
07-21-1994 Next Renewal 07-21-2011

 

412/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Malaysia TM1027MY29

Tri-Leaf Design

Status: Registered/Granted Application No. 6004002 Registration No. 06004002
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Protein preparations, food supplements, soups;
processed nuts; soups; soup mixes; protein based snack foods; soy-based snack
foods; fruit-and vegetable-based snack foods; powdered soy-based protein food
beverage mixes; all included in class 29. Diary Dates: Application Date
03-15-2006 Registration Date 03-15-2006 Next Renewal 03-15-2016               
     Trademark Malaysia TM1027MY44

Tri-Leaf Design

Status: Registered/Granted Application No. 6004005 Registration No. 6004005
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Weight-management program featuring structured
weight loss, weight management, diet, wellness planning and maintenance through
the use of diet, nutrition, and exercise for lifestyle change; all included in
Class 44. Diary Dates: Application Date 03-15-2006 Registration Date 03-15-2006
Next Renewal 03-15-2016                     Trademark Malaysia TM1027MY1601

Tri-Leaf Design

Status: Registered/Granted Application No. 6004001 Registration No. 6004001
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 16 List of Goods 16 Paper and paper articles; cardboard and cardboard
articles; printed publications and printed matter; books; magazines; brochures,
pamphlets, posters; photographs; stationery; advertising, promotional ,
instructional and teaching materials; plastic materials for packaging; all
included in Class 16. Diary Dates: Application Date 03-15-2006 Registration Date
08-30-2007 Next Renewal 03-15-2016

 

413/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Malaysia TM1027MY30

Tri-Leaf Design

Status: Registered/Granted Application No. 94006272 Registration No. 94006272
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Beverages, tea, tea extracts, herbal teas, fruit
teas, aromatic teas, instant teas; all included in Class 30. Diary Dates:
Application Date 07-21-1994 Registration Date 07-21-1994 Next Renewal 07-21-2011
                    Trademark Malaysia TM1027MY3001

Tri-Leaf Design

Status: Registered/Granted Application No. 6004003 Registration No. 6004003
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Tea, tea extracts, tea with fruit flavor, tea with
aromatic flavors, instant tea; beverages, herbal teas, fruit teas, aromatic
teas, instant teas; herbal food beverages; all included in Class 30. Diary
Dates: Application Date 03-15-2006 Registration Date 03-15-2006 Next Renewal
03-15-2016                     Trademark Mexico TM1031MX05

CELL-U-LOSS

Status: Registered/Granted Application No. 287944 Registration No. 545080
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements, dietetic foods, consisting
of vitamins, minerals, herbs and protein. Diary Dates: Application Date
02-25-1997 Registration Date 03-26-1997 Next Renewal 02-25-2017               
     Trademark Mexico TM1158MX05

COMPLEJO ACE

Status: Registered/Granted Application No. 805853 Registration No. 955139
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 09-11-2006
Registration Date 09-26-2006 Next Renewal 09-11-2016

 

414/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Mexico TM1159MX05

DAILYVITES

Status: Registered/Granted Application No. 863660 Registration No. 1004527
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamins. Diary Dates: Application Date 06-22-2007
Registration Date 09-27-2007 Next Renewal 06-22-2017                    
Trademark Mexico TM1054MX32

H3O

Status: Registered/Granted Application No. 841131 Registration No. 979625
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Preparations for making non-alcoholic beverages.
Diary Dates: Application Date 03-08-2007 Registration Date 04-11-2007 Next
Renewal 03-08-2017                     Trademark Mexico TM1001MX08

HERBALIFE

Status: Registered/Granted Application No. 640109 Registration No. 849389
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 08 List of Goods 08 Hand tools and implements (hand-operated); cutlery;
side arms; razors, including personal care kits that include nail clippers, nail
files, scissors and tweezers. Diary Dates: Application Date 02-02-2004
Registration Date 08-25-2004 Next Renewal 02-02-2014

 

415/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Mexico TM1001MX03

HERBALIFE

Status: Registered/Granted Application No. 640110 Registration No. 827254
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Bleaching, preparations and other substances for
laundry use; abrasive preparations for cleaning, polishing, and scouring; soaps;
perfumery, essential oils, hair lotions; dentifrices, including shampoos,
conditioners, sprays for hair styling, gels and ointments; creams, lotions,
gels, milks, masks, scrubs, toners and sprays for the face; lotions, creams,
gels and cleansers for the hand; creams, lotions, cleansers, gels, sprays and
scrubs for the body; shaving toiletries for men; fragrances; abrasive or
scrubbing cloths; hair and body treatments; cosmetics, articles for skin care.
Diary Dates: Application Date 02-02-2004 Registration Date 03-29-2004 Next
Renewal 02-02-2014                     Trademark Mexico TM1001MX41

HERBALIFE

Status: Registered/Granted Application No. 640094 Registration No. 825291
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 41 List of Goods 41 Education; providing of training; entertainment;
sporting and cultural activities, including educational entertainment programs
related to weight control and health and human physical condition, education and
entertainment programs related to multi-level marketing and small business
development. Diary Dates: Application Date 02-02-2004 Registration Date
03-17-2004 Next Renewal 02-02-2014                     Trademark Mexico
TM1001MX42

HERBALIFE

Status: Registered/Granted Application No. 640093 Registration No. 825290
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 42 List of Goods 42 Scientific and technological services and research
and design relating thereto; industrial analysis and research services; design
and development of computer hardware and software; legal services including
internet services and electronic data management related to weight control,
human health and fitness, multi-level marketing, and small business development.
Diary Dates: Application Date 02-02-2004 Registration Date 03-17-2004 Next
Renewal 02-02-2014                     Trademark Mexico TM1001MX25

HERBALIFE

Status: Registered/Granted Application No. 640102 Registration No. 822087
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 25 List of Goods 25 Clothing, footwear, headgear. Diary Dates:
Application Date 02-02-2004 Registration Date 02-25-2004 Next Renewal 02-02-2014

 

416/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Mexico TM1001MX28

HERBALIFE

Status: Registered/Granted Application No. 640101 Registration No. 841739
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 28 List of Goods 28 Games and playthings; gymnastic and sporting
articles not included in other classes; decorations for Christmas trees,
including stuffed bears. Diary Dates: Application Date 02-02-2004
Registration Date 07-15-2004 Next Renewal 02-02-2014                    
Trademark Mexico TM1001MX16

HERBALIFE

Status: Registered/Granted Application No. 640105 Registration No. 821862
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 16 List of Goods 16 Paper, cardboard and goods made from these
materials, not included in other classes; printed matter; book binding material;
photographs; stationery; adhesives for stationery or household purposes;
artists’ materials; paint brushes; typewriters and office requisites (except
furniture); instructional and teaching material (except apparatus); plastic
materials for packaging (not included in other classes); printers’ type;
printing blocks, including product catalogs, brochures, and flyers; books and
publications about human health and fitness, weight management, dietary and food
supplements, business opportunities, marketing plans, and personal achievements;
writing instruments, stationery. Diary Dates: Application Date 02-02-2004
Registration Date 02-24-2004 Next Renewal 02-02-2014                    
Trademark Mexico TM1001MX18

HERBALIFE

Status: Registered/Granted Application No. 640104 Registration No. 821861
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 18 List of Goods 18 Diary Dates: Application Date 02-02-2004
Registration Date 02-24-2004 Next Renewal 02-02-2014

 

417/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Mexico TM1001MX21

HERBALIFE

Status: Registered/Granted Application No. 640103 Registration No. 849963
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 21 List of Goods 21 Household or kitchen utensils and containers; combs
and sponges; brushes (except paint brushes); brush-making materials; articles
for cleaning purposes; steelwool; unworked or semi-worked glass (except glass
used in building); glassware, porcelain and earthenware not included in other
classes, including boxes for tablets, missing implements, containers for food
powder, stirring instruments, jars, drinking glasses and beverage containers.
Diary Dates: Application Date 02-02-2004 Registration Date 09-14-2004 Next
Renewal 02-02-2014                     Trademark Mexico TM1001MX32

HERBALIFE

Status: Registered/Granted Application No. 640097 Registration No. 825293
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Beers; mineral and aerated waters and other
non-alcoholic drinks, fruit drinks and fruit juices; syrups and other
preparations for making beverages, including ready-to drink, concentrated, or
powdered non-alcoholic drinks. Diary Dates: Application Date 02-02-2004
Registration Date 03-17-2004 Next Renewal 02-02-2014                    
Trademark Mexico TM1001MX35

HERBALIFE

Status: Registered/Granted Application No. 640096 Registration No. 825292
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35 List of Goods 35 Diary Dates: Application Date 02-02-2004
Registration Date 03-17-2004 Next Renewal 02-02-2014                    
Trademark Mexico TM1001MX14

HERBALIFE

Status: Registered/Granted Application No. 640106 Registration No. 864154
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 14 List of Goods 14 Precious metals and their alloys and goods in
precious metals or coated therewith, not included in other classes; jewelry,
precious stones; horological and chronometric instruments, including ties, pins,
earrings, all of base or precious metals; travel clocks, dumbbells; gift items
based of metals; gift items. Diary Dates: Application Date 02-02-2004
Registration Date 12-16-2004 Next Renewal 02-02-2014

 

418/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Mexico TM1001MX29

HERBALIFE

Status: Registered/Granted Application No. 640100 Registration No. 910353
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Meat, fish, poultry and game; meat extracts;
preserved, dried and cooked fruits and vegetables; jellies, jams, compotes;
eggs, milk and milk products; edible oils and fats, including meals and snacks
made from oils, fats and processed nuts; dietetic food additives in powder,
capsule and tablet form made of oils, fats and processed nuts; food powders for
drinking, food additives included in this class. Diary Dates: Application Date
02-02-2004 Registration Date 11-28-2005 Next Renewal 02-02-2014               
     Trademark Mexico TM1001MX30

HERBALIFE

Status: Registered/Granted Application No. 640099 Registration No. 825295
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereals, bread, pastry and
confectionery, ices; honey, treacle; yeast, baking-powder; salt, mustard;
vinegar, sauces (condiments); spices; ice. Diary Dates: Application Date
02-02-2004 Registration Date 03-17-2004 Next Renewal 02-02-2014               
     Trademark Mexico TM1001MX31

HERBALIFE

Status: Registered/Granted Application No. 640098 Registration No. 825294
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 31 List of Goods 31 Agricultural, horticultural and forestry products
and grains not included in other classes; live animals; fresh fruits and
vegetables; seeds, natural plants and flowers; foodstuffs for animals; malt,
including food and snacks containing herbs, seaweed, fungi, bark, plants and
flowers, seeds, roots and bulbs. Diary Dates: Application Date 02-02-2004
Registration Date 03-17-2004 Next Renewal 02-02-2014

 

419/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Mexico TM1001MX10

HERBALIFE

Status: Registered/Granted Application No. 640107 Registration No. 821864
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 10 List of Goods 10 Diary Dates: Application Date 02-02-2004
Registration Date 02-24-2004 Next Renewal 02-02-2014                    
Trademark Mexico TM1001MX09

HERBALIFE

Status: Registered/Granted Application No. 640108 Registration No. 821865
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 09 List of Goods 09 Scientific, nautical, surveying, photographic,
cinematographic, optical, weighing, measuring, signaling, checking
(supervision), life-saving and teaching apparatus and instruments; apparatus and
instruments for conducting, switching, transforming, accumulating, regulating or
controlling electricity,; apparatus for recording, transmission or reproduction
of sound or images; magnetic data carriers, recording discs; automatic vending
machines and mechanisms for coin-operated apparatus; cash registers, calculating
machines, data processing equipment and computers; fire-extinguishing apparatus,
including audio and video tapes and discs and phonograph records; personal
identification and business account cards. Diary Dates: Application Date
02-02-2004 Registration Date 02-24-2004 Next Renewal 02-02-2014               
     Trademark Mexico TM1001MX05

HERBALIFE

Status: Registered/Granted Application No. 640111 Registration No. 827255
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical and veterinary preparations;
sanitary preparations for medical use; dietetic substances for medical use; food
for babies; plaster for medical use, materials for cures (dressings and
bandages); material for stopping teeth, dental wax; disinfectants; preparations
for destroying vermin; fungicides, herbicides, including food and nutritional
supplements; vitamin and mineral supplements in tablet, powder or capsule form.
Diary Dates: Application Date 02-02-2004 Registration Date 03-29-2004 Next
Renewal 02-02-2014                     Trademark Mexico TM1006MX16

HERBALIFE & Design

Status: Registered/Granted Application No. 66318 Registration No. 371310
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 16 List of Goods 16 Printing and publications. Diary Dates: Application
Date 07-06-1989 Registration Date 12-28-1989 Next Renewal 07-06-2014

 

420/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Mexico TM1452MX00

HERBALIFE and “24” graphic

Status: Registered/Granted Application No. 1200920 Registration No. 1311311
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Beers; mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages. Diary Dates: Application Date 08-05-2011
Next Renewal 03-15-2022                     Trademark Mexico TM1453MX00

HERBALIFE and “24” graphic

Status: Registered/Granted Application No. 1200919 Registration No. 1311310
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 food supplements composed primarily of proteins,
vitamins, and minerals. Diary Dates: Application Date 08-05-2011 Next Renewal
03-15-2022                     Trademark Mexico TM1634MX32

HERBALIFE and “24” graphic

Status: Registered/Granted Registration No. 1375659 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32
Preparations for making non-alcoholic beverages. Diary Dates: Registration Date
03-20-2013 Next Renewal 03-20-2023

 

421/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Mexico TM1634MX05

HERBALIFE and “24” graphic

Status: Registered/Granted Registration No. 1375660 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Nutritional supplements consisting of proteins, vitamins and minerals. Diary
Dates: Registration Date 03-20-2013 Next Renewal 03-20-2023                    
Trademark Mexico TM1018MX05

HERBALIFE KIDS

Status: Registered/Granted Application No. 908407 Registration No. 1043573
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamins. Diary Dates: Application Date 01-21-2008
Registration Date 05-30-2008 Next Renewal 01-21-2018                    
Trademark Mexico TM1018MX29

HERBALIFE KIDS

Status: Registered/Granted Application No. 908408 Registration No. 1049776
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Protein snacks. Diary Dates: Application Date
01-21-2008 Registration Date 07-16-2008 Next Renewal 01-21-2018               
     Trademark Mexico TM1018MX32

HERBALIFE KIDS

Status: Registered/Granted Application No. 908409 Registration No. 1043574
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Preparations for making non-alcoholic beverages.
Diary Dates: Application Date 01-21-2008 Registration Date 05-30-2008 Next
Renewal 01-21-2018

 

422/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Mexico TM1019MX05

HERBALIFE KIDS & Design

Status: Registered/Granted Application No. 908410 Registration No. 1042912
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamins. Diary Dates: Application Date 01-21-2008
Registration Date 05-29-2008 Next Renewal 01-21-2018                    
Trademark Mexico TM1019MX32

HERBALIFE KIDS & Design

Status: Registered/Granted Application No. 908412 Registration No. 1042913
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Preparations for making non-alcoholic beverages.
Diary Dates: Application Date 01-21-2008 Registration Date 05-29-2008 Next
Renewal 01-21-2018                     Trademark Mexico TM1019MX29

HERBALIFE KIDS & Design

Status: Registered/Granted Application No. 908411 Registration No. 1059305
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Protein snacks, these being, snacks food covered in
this class whose main ingredient is the protein. Diary Dates: Application Date
01-21-2008 Registration Date 08-29-2008 Next Renewal 01-21-2018

 

423/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Mexico TM1156MX02

HERBALIFE KINDERMINS

Status: Registered/Granted Application No. Registration No. 371196 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 02, 05,
29, 30, 31, 32 List of Goods 02 Food coloring. 05 Dietetic foods, special foods
for children, sick and convalescent, enriched with vitamins and babies food. 29
Meat, fish, birds and hunting meat extracts, marmalades; eggs, milk, milk
products, edible fats salad dressings; preserves. 30 Coffee, tea, cocoa, sugar,
rice, tapioca, sago, artificial coffee; flours, cereal preparations, bread,
pastry, confectionery, ice creams, honey, molasses syrup, yeast, baking-powder;
salt, mustard; vinegar, spices and dressings (except for salads). 31
Agricultural, horticultural products edible grains, fresh fruits and vegetables
and malt. 32 Fruit juices and powders to prepare drinks. Diary Dates:
Application Date 07-06-1989 Registration Date 12-27-1989 Next Renewal 07-06-2014
                    Trademark Mexico TM1156MX01

HERBALIFE KINDERMINS

Status: Registered/Granted Application No. Registration No. 3368513 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 01, 03,
05 List of Goods 01 Dioxide of hydrogen, hydrogen peroxide and saccharine. 03
Medicated soaps and shampoos and dentrifices. 05 Pharmaceutical, veterinary and
sanitary products for medical use (except dioxide, saccharine, medicated soaps
and shampoos and dentrifices). Diary Dates: Application Date 07-06-1989
Registration Date 10-17-1989 Next Renewal 07-06-2014                    
Trademark Mexico TM1157MX02

HERBALIFE N.R.G. & Design

Status: Registered/Granted Application No. Registration No. 371197 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 02, 05,
29, 30, 31, 32 List of Goods 02 05 29 30 31 32 Diary Dates: Application Date
07-06-1989 Registration Date 12-27-1989 Next Renewal 07-06-2014

 

424/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Mexico TM1157MX01

HERBALIFE N.R.G. & Design

Status: Registered/Granted Application No. Registration No. 380941 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 01, 03,
05 List of Goods 01 03 05 Diary Dates: Application Date 07-06-1989
Registration Date 08-13-1990 Next Renewal 07-06-2014                    
Trademark Mexico TM1016MX05

HERBALIFELINE

Status: Registered/Granted Application No. Registration No. 503081 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Nutritional supplements made of vitamins, minerals, herbs, and
proteins. Diary Dates: Application Date 07-28-1995 Registration Date 08-31-1995
Next Renewal 07-28-2015                     Trademark Mexico TM1128MX0501

JUNIORVITES

Status: Registered/Granted Application No. 1058182 Registration No. 1199769
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamins. Diary Dates: Application Date 01-07-2010
Registration Date 01-07-2010 Next Renewal 01-07-2020                    
Trademark Mexico TM1096MX32

KICKOFF

Status: Registered/Granted Application No. 867889 Registration No. 998824
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Beers; mineral and aerated waters and other
non-alcoholic drinks, fruit drinks and fruit juices; syrups and other
preparations for making beverages. Diary Dates: Application Date 07-12-2007
Registration Date 08-20-2007 Next Renewal 07-12-2017

 

425/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Mexico TM1064MX05

KINDERMINS

Status: Registered/Granted Application No. Registration No. 545079 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Nutritional supplements, dietetic foods, consisting of vitamins,
minerals, herbs and protein. Diary Dates: Application Date 02-25-1997
Registration Date 03-26-1997 Next Renewal 02-25-2017                    
Trademark Mexico TM1021MX03

NOURIFUSION

Status: Registered/Granted Application No. 676757 Registration No. 853065
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin care products, namely, lotions, creams, gels,
face masks, milks and cleaners for use on the face and body. Diary Dates:
Application Date 09-13-2004 Registration Date 09-24-2004 Next Renewal 09-13-2014
                    Trademark Mexico TM1021MX30

NOURIFUSION

Status: Registered/Granted Application No. 707335 Registration No. 909941
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Diary Dates: Application Date 03-15-2005
Registration Date 11-24-2005 Next Renewal 03-15-2015                    
Trademark Mexico TM1162MX05

PHYTOLIFELINE

Status: Registered/Granted Application No. 804636 Registration No. 953981
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 09-05-2006
Registration Date 09-21-2006 Next Renewal 09-05-2016

 

426/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Mexico TM1203MX05

PROLESSA

Status: Registered/Granted Application No. 1067398 Registration No. 1146229
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Food supplements in powder form for dietetic use
consisting mainly of lipids and fatty acids specifically for use in weight
control regimens. Diary Dates: Application Date 02-15-2010 Registration Date
02-15-2010 Next Renewal 02-15-2020                     Trademark Mexico
TM1037MX03

RADIANT C

Status: Registered/Granted Application No. 611175 Registration No. 804005
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Bleaching, preparations and other substances for
laundry use; abrasive preparations for cleaning, polishing, and scouring; soaps;
perfumery, essential oils, cosmetics, hair lotions; dentifrices. Diary Dates:
Application Date 07-22-2003 Registration Date 08-13-2003 Next Renewal 07-22-2023
                    Trademark Mexico TM1036MX03

RADIANT C (stylized)

Status: Registered/Granted Application No. 521974 Registration No. 776698
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Products for skin care, especially facial creams,
facial cleansers, lotions and toners. Diary Dates: Application Date 12-06-2001
Registration Date 01-31-2003 Next Renewal 12-06-2021

 

427/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Mexico TM1654MX05

ROSEGUARD

Status: Registered/Granted Registration No. 1387450 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Dietary supplements in tablet or capsule form. Diary Dates: Registration Date
04-12-2013 Next Renewal 04-23-2023                     Trademark Mexico
TM1039MX44

SHAPESCAN

Status: Registered/Granted Application No. 720224 Registration No. 892025
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Diary Dates: Application Date 05-30-2005
Registration Date 07-26-2005 Next Renewal 05-30-2015                    
Trademark Mexico TM1007MX03

SKIN ACTIVATOR

Status: Closed Application No. 657004 Registration No. 1047518 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Face creams; eye creams; and body lotions. Diary Dates: Application
Date 05-19-2004 Registration Date 06-30-2008 Next Renewal 05-19-2014           
         Trademark Mexico TM1089MX03

SOFT GREEN

Status: Registered/Granted Application No. 1004191 Registration No. 1133339
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Soaps, body and face lotions, body and face gels,
bath oils for the bath and shower, deodorants for personal use. Diary Dates:
Application Date 04-30-2009 Registration Date 11-30-2009 Next Renewal 04-30-2019

 

428/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Mexico TM1024MX05

THERMO-BOND

Status: Registered/Granted Application No. 471022 Registration No. 696533
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietetic food supplements. Diary
Dates: Application Date 02-14-2001 Registration Date 02-14-2011 Next Renewal
02-14-2021                     Trademark Mexico TM1025MX05

THERMOJETICS

Status: Registered/Granted Application No. Registration No. 421946 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Pharmaceutical and veterinary preparations; sanitary preparations
for medical purposes; dietetic food and substances adapted for medical or
veterinary use, food for babies; dietary supplements for humans and animals;
plasters, materials for dressings; material for stopping teeth, dental wax;
disinfectants; preparations for destroying vermin; fungicides, herbicides. Diary
Dates: Application Date 06-10-1992 Registration Date 09-14-1992 Next Renewal
06-10-2022                     Trademark Mexico TM1027MX03

Tri-Leaf Design

Status: Registered/Granted Application No. 491308 Registration No. 719640
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin care products, specifically; cleansers,
moisturizers, toners, facial masks, facial and body cleansers, facial creams,
eye creams, body lotions, body toning creams, body oils, body lotions, oils and
gels for bath, shampoo and hair conditioner. Diary Dates: Application Date
06-18-2001 Registration Date 06-18-2011 Next Renewal 06-18-2021               
     Trademark Mexico TM1027MX32

Tri-Leaf Design

Status: Registered/Granted Application No. 491312 Registration No. 715411
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic fruit beverages. Diary Dates:
Application Date 06-18-2001 Registration Date 06-18-2011 Next Renewal 06-18-2021

 

429/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Mexico TM1027MX05

Tri-Leaf Design

Status: Registered/Granted Application No. 491309 Registration No. 724831
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements, all consisting
of vitamins, minerals, herbs, fiber and protein, all as a tablet, liquid,
capsule or powder. Diary Dates: Application Date 06-18-2001 Registration Date
06-18-2011 Next Renewal 06-18-2021                     Trademark Mexico
TM1027MX29

Tri-Leaf Design

Status: Registered/Granted Application No. 491310 Registration No. 719641
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Processed food made with vitamins, minerals and
herbs. Diary Dates: Application Date 06-18-2001 Registration Date 06-18-2011
Next Renewal 06-18-2021                     Trademark Mexico TM1027MX30

Tri-Leaf Design

Status: Registered/Granted Application No. 491311 Registration No. 711861
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Herbal teas. Diary Dates: Application Date
06-18-2001 Registration Date 06-18-2011 Next Renewal 06-18-2021

 

430/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Mexico TM1027MX3201

Tri-Leaf Design

Status: Registered/Granted Application No. 1076046 Registration No. 1178870
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Beers; mineral and aerated waters and other soft
drinks, syrups and other preparations for making beverages, including table
water, waters (beverages), excluding non-alcoholic fruit drinks. Diary Dates:
Application Date 03-22-2010 Registration Date 03-22-2010 Next Renewal 03-22-2020
                    Trademark Mexico TM1541MX00

XTRA SHAKE

Status: Registered/Granted Application No. 1350865 Registration No. 1378346
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Food additives in the form of thickening agents.
Diary Dates: Application Date 02-21-2013 Registration Date 02-21-2013 Next
Renewal 02-21-2023                     Trademark Mexico TM1032MX05

XTRA-CAL

Status: Registered/Granted Application No. 481272 Registration No. 750094
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary food supplements. Diary
Dates: Application Date 04-18-2001 Registration Date 04-18-2011 Next Renewal
04-18-2021                     Trademark Moldova, Republic of TM1603MD00

HERBALIFE

Status: Registered/Granted Registration No. 24366 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 29, 30, 32,
35 List of Goods 03 Soaps; perfumery, essential oils, cosmetics, hair lotions,
hair care products; dentifrices; shampoos, conditioners, hair styling sprays,
gels, and pomades; facial creams, lotions, gels, milks, masks, exfoliants,
toners and sprays; hand lotions, creams, gels, and scrubs; body creams, lotions,
washes, gels, exfoliants, and sprays; shaving toiletries for men; fragrances;
abrasive or exfoliant cloths; skin whitening products; skin care products.

 

431/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

05 Healthcare products, health food supplements made principally of vitamins,
health food supplement made principally of minerals, healthcare products for
persons with special dietary requirements, healthcare products, nutritional
supplements for healthcare and dietary purposes; nutritional and dietary
supplements. 29 Foods and snacks made from processed oils, fats, and nuts;
dietary supplements in powder, capsule, or tablet form made from processed oils,
fats and nuts; snack foods, snacks containing cooked nuts, snacks containing
dried nuts, snacks containing roasted soy nuts; snacks containing protein,
powdered protein for human consumption, soups, preparations for making soup,
vegetable soup preparations, milk, milk beverages, milk products, protein for
human consumption, protein for human consumption in the form of protein powder
optionally containing minerals, vitamins, and herbal ingredients, meat, fish,
poultry and game meat extracts; edible oils fats; but not including spreads. 30
Coffee, chocolate and tea based beverages; teas, coffee, chocolate, cocoa;
snacks; snack foods; powder for making tea-based, cocoa-based beverages; powder
for making herbal food beverages; herbal teas and herbal infusions; culinary
herbs; herb tea for food purposes. 32 Mineral and aerated waters and other
non-alcoholic drinks, fruit drinks and fruit juices and other preparations for
making beverages; ready-to drink, concentrated, or powdered non-alcoholic
beverages; powdered beverage mixes; beverages and on-alcoholic drinks. 35
Advertising; business management; business administration; office functions;
services to assist others with direct marketing, advertising, lead generation,
order processing, and payment processing; electronic data management services
related to weight management, human health and fitness, multi-level marketing,
and development of small business; all the above services except services of
commercialization for others of pharmaceutical and/or non-pharmaceutical
confectionery. Diary Dates: Registration Date 09-11-2012 Next Renewal 09-11-2022
                    Trademark Moldova, Republic of TM1605MD00

HERBALIFE & Tri-Leaf device

Status: Registered/Granted

Application

Type:

Without Priority Registration No. 24365 Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 30, 32, 35 List of Goods 03 Soaps; perfumery, essential
oils, cosmetics, hair lotions, hair care products; dentifrices; shampoos,
conditioners, hair styling sprays, gels, and pomades; facial creams, lotions,
gels, milks, masks, exfoliants, toners and sprays; hand lotions, creams, gels,
and scrubs; body creams, lotions, washes, gels, exfoliants, and sprays; shaving
toiletries for men; fragrances; abrasive or exfoliant cloths; skin whitening
products; skin care products. 05 Healthcare products, health food supplements
made principally of vitamins, health food supplement made principally of
minerals, healthcare products for persons with special dietary requirements,
healthcare products, nutritional supplements for healthcare and dietary
purposes; nutritional and dietary supplements. 29 Foods and snacks made from
processed oils, fats, and nuts; dietary supplements in powder, capsule, or
tablet form made from processed oils, fats and nuts; snack foods, snacks
containing cooked nuts, snacks containing dried nuts, snacks containing roasted
soy nuts; snacks containing protein, powdered protein for human consumption,
soups, preparations for making soup, vegetable soup preparations, milk, milk
beverages, milk products, protein for human consumption, protein for human
consumption in the form of protein powder optionally containing minerals,
vitamins, and herbal ingredients, meat, fish, poultry and game meat extracts;
edible oils fats; but not including spreads. 30 Coffee, chocolate and tea based
beverages; teas, coffee, chocolate, cocoa; snacks; snack foods; powder for
making tea-based, cocoa-based beverages; powder for making herbal food
beverages; herbal teas and herbal infusions; culinary herbs; herb tea for food
purposes. 32 Mineral and aerated waters and other non-alcoholic drinks, fruit
drinks and fruit juices and other preparations for making beverages; ready-to
drink, concentrated, or powdered non-alcoholic beverages; powdered beverage
mixes; beverages and on-alcoholic drinks. 35 Advertising; business management;
business administration; office functions; services to assist others with direct
marketing, advertising, lead generation, order processing, and payment
processing; electronic data management services related to weight management,
human health and fitness, multi-level marketing, and development of small
business; all the above services except services of commercialization for others
of pharmaceutical and/or non-pharmaceutical confectionery. Diary Dates:
Registration Date 09-11-2012 Next Renewal 09-11-2022                    
Trademark Moldova, Republic of TM1606MD05

HERBALIFELINE

Status: Registered/Granted Registration No. 24237

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Nutritional supplements for healthcare and dietary purposes;
nutritional and dietary supplements. Diary Dates: Registration Date 09-11-2012
Next Renewal 09-11-2022                    

 

432/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Moldova, Republic of TM1607MD32

LIFTOFF

Status: Registered/Granted

Registration No.

 

24255

 

Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Effervescent powders and tablets for making
non-alcoholic beverages, with the express exclusion of ready-made beverages.
Diary Dates: Registration Date 09-11-2012 Next Renewal 09-11-2022               
     Trademark Moldova, Republic of TM1608MD32

NITEWORKS

Status: Registered/Granted

Registration No.

 

24256

 

Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Preparations for making non-alcoholic beverages.
Diary Dates: Registration Date 09-11-2012 Next Renewal 09-11-2022               
     Trademark Moldova, Republic of TM1604MD00

Tri-Leaf device

Status: Registered/Granted Registration No. 24236 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 29, 30, 32,
35 List of Goods 03 Soaps; perfumery, essential oils, cosmetics, hair lotions,
hair care products; dentifrices; shampoos, conditioners, hair styling sprays,
gels, and pomades; facial creams, lotions, gels, milks, masks, exfoliants,
toners and sprays; hand lotions, creams, gels, and scrubs; body creams, lotions,
washes, gels, exfoliants, and sprays; shaving toiletries for men; fragrances;
abrasive or exfoliant cloths; skin whitening products; skin care products. 05
Healthcare products, health food supplements made principally of vitamins,
health food supplement made principally of minerals, healthcare products for
persons with special dietary requirements, healthcare products, nutritional
supplements for healthcare and dietary purposes; nutritional and dietary
supplements. 29 Foods and snacks made from processed oils, fats, and nuts;
dietary supplements in powder, capsule, or tablet form made from processed oils,
fats and nuts; snack foods, snacks containing cooked nuts, snacks containing
dried nuts, snacks containing roasted soy nuts; snacks containing protein,
powdered protein for human consumption, soups, preparations for making soup,
vegetable soup preparations, milk, milk beverages, milk products, protein for
human consumption, protein for human consumption in the form of protein powder
optionally containing minerals, vitamins, and herbal ingredients, meat, fish,
poultry and game meat extracts; edible oils fats; but not including spreads. 30
Coffee, chocolate and tea based beverages; teas, coffee, chocolate, cocoa;
snacks; snack foods; powder for making tea-based, cocoa-based beverages; powder
for making herbal food beverages; herbal teas and herbal infusions; culinary
herbs; herb tea for food purposes. 32 Mineral and aerated waters and other
non-alcoholic drinks, fruit drinks and fruit juices and other preparations for
making beverages; ready-to drink, concentrated, or powdered non-alcoholic
beverages; powdered beverage mixes; beverages and on-alcoholic drinks. 35
Advertising; business management; business administration; office functions;
services to assist others with direct marketing, advertising, lead generation,
order processing, and payment processing; electronic data management services
related to weight management, human health and fitness, multi-level marketing,
and development of small business. Diary Dates: Registration Date 09-11-2012
Next Renewal 09-11-2022                    

 

433/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Moldova, Republic of TM1609MD05

XTRA-CAL

Status: Registered/Granted Registration No. 24254 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Nutritional supplements for healthcare and dietary purposes;
nutritional and dietary supplements. Diary Dates: Registration Date 09-11-2012
Next Renewal 09-11-2022                     Trademark Monaco TM1001MC00

HERBALIFE

Status: Registered/Granted Application No. 15441 Registration No. 94-15394
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 All goods in Class 3, especially
shampoos, rinses, conditioners, make-up removal, hydrating creams, facial
creams, body creams, shaving creams, suntan oils and lotions. 05 All goods in
Class 5, especially nutritional supplements, dietetic foods consisting of
vitamins, minerals, herbs, fiber and protein, in the form of tablets, capsules,
liquids or powders. 30 All goods in Class 30, especially teas. 32 All goods in
Class 32, especially fruit juice and fruit-based juice, powdered protein, amino
acids, vitamins, minerals and herbs for making beverages. Diary Dates:
Application Date 05-18-1994 Registration Date 08-05-1994 Next Renewal 05-18-2014
                    Trademark Monaco TM1006MC00

HERBALIFE & Design

Status: Registered/Granted Application No. 15442 Registration No. 94-15395
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 All goods in Class 3, especially
shampoos, rinses, conditioners, make-up removal, hydrating creams, facial
creams, body creams, shaving creams, suntan oils and lotions. 05 All goods in
Class 5, especially nutritional supplements, dietetic foods consisting of
vitamins, minerals, herbs, fiber and protein, in the form of tablets, capsules,
liquids or powders. 30 All goods in Class 30, especially teas. 32 All goods in
Class 32, especially fruit juice and fruit-based juice, powdered protein, amino
acids, vitamins, minerals and herbs for making beverages. Diary Dates:
Application Date 05-18-1994 Registration Date 08-05-1994 Next Renewal 05-18-2014
                   

 

434/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Mongolia TM1389MN00

HERBALIFE

Status: Registered/Granted Application No. 9860 Registration No. 9860
Application Type: Without Priority Classes: 03, 05, 29, 30, 32, 35 List of Goods
03 3 Face creams, lotions, gels, washes, sprays, ,ilks, and masks for the face
and body; soaps; fragrances. 5 Food duplement and nursing food which contain
medicinal herbs, minerals and vitamins. 29 Food substitute powder which contains
vitamins, protein, kinds of soups and lightness food principally contains
protein 30 Herbal tea preparations 32 Nonalcoholic preparations 35 Retail
service. For example, to handle products directly or to handle by
distributorship and marketing. 05 3 creams, lotions, gels, sprays, miks, and
masks for the face and body; soape; fragrances 5 food supplements and dietetic
substances composed of herbs, inerals, and vitamins 29 29 snack fiods mde
primarily of protein; soup mixes; powdered meal replacement foods composed of
protein, vitimins, and minerals 30 30 preparations for making herbal teas 32 32
preparations formaking non-alcoholic beverages 35 35 retail services, namely
selling and marketing of products through direct or network sales Diary Dates:
Application Date 01-05-2011 Registration Date 01-05-2011 Next Renewal 01-05-2021
                    Trademark Mongolia TM1390MN00

HERBALIFE

Status: Registered/Granted Application No. 9860 Registration No. 9011
Application Type: Without Priority Classes: 03, 05, 29, 32, 35 List of Goods 03
3 Face creams, lotions, gels, washes, sprays, ,ilks, and masks for the face and
body; soaps; fragrances. 5 Food duplement and nursing food which contain
medicinal herbs, minerals and vitamins. 29 Food substitute powder which contains
vitamins, protein, kinds of soups and lightness food principally contains
protein 30 Herbal tea preparations 32 Nonalcoholic preparations 35 Retail
service. For example, to handle products directly or to handle by
distributorship and marketing. 05 29 32 35 Diary Dates: Application Date
01-05-2011 Registration Date 01-05-2011 Next Renewal 01-05-2021               
     Trademark Mongolia TM1391MN00

HERBALIFE and leaf label

Status: Closed Application Type: Without Priority Classes: 03, 05 List of Goods
03 creams, lotions, gels, washes, sprays, milks and masks for the face and body;
soaps; fragrances food supplements and dietetic substances coposed of herbs,
minerals and vitamins 05 3 Face creams, lotions, gels, washes, sprays, ,ilks,
and masks for the face and body; soaps; fragrances. 5 Food duplement and nursing
food which contain medicinal herbs, minerals and vitamins. Diary Dates:
Application Date 09-27-2010                     Trademark Mongolia TM1286MN00

HERBALIFELINE

Status: Registered Application No. 9613 Registration No. 8806 Application Type:
Without Priority Classes: 05 List of Goods 05 food supplemenets and dietetic
substances comprised of herbs, minerals and vitamins Diary Dates: Application
Date 11-02-2009 Registration Date 10-18-2010 Next Renewal 10-18-2020

 

435/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Mongolia TM1285MN00

LIFTOFF

Status: Registered/Granted App. No. 9615 Registration No. 8808 Application Type:
Without Priority Classes: 03 List of Goods 03 creams, lotions, gels, washes,
sprays, milks, and masks for the face and body; soaps; fragrances; Diary Dates:
Registration Date 10-18-2010 Next Renewal 10-18-2020                    
Trademark Mongolia TM1284MN00

NITEWORKS

Status: Registered/Granted Application No. 9612 Registration No. 8805
Application Type: Without Priority Classes: 32 List of Goods 32 preparations for
making non-alcoholic beverages Diary Dates: Registration Date 10-18-2010 Next
Renewal 10-18-2020                     Trademark Mongolia TM1283MN00

NOURIFUSION

Status: Registered/Granted Application No. 9614 Registration No. 8807
Application Type: Without Priority Classes: 03 List of Goods 03 creams, lotions,
gels, sprays, milks, and masks for the face and body; soaps; fragrances Diary
Dates: Application Date 10-18-2010 Registration Date 10-18-2010 Next Renewal
10-18-2020                     Trademark Mongolia TM1282MN00

XTRA-CAL

Status: Registered Registration No. 8804 Application Type: Without Priority
Classes: 05 List of Goods 05 5 food supplements and dietetic substances composed
of herbs, mineals and vitamins. Diary Dates: Application Date 10-18-2010 Next
Renewal 10-18-2020

 

436/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Montenegro TM1293ME00

HERBALIFE, cls. 3,5,9,10,14,16,21,25,28,29,30,31,32, 35, 41, 42

Status: Registered/Granted Registration No. 03907PP Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 09, 10, 14,
16, 21, 25, 28, 29, 30, 31, 32, 35, 41, 42 List of Goods 03 05 09 10 14 16 21 25
28 29 30 31 32 35 41 42 Diary Dates: Registration Date 03-07-2006 Next Renewal
03-07-2016                     Trademark Montenegro TM1294ME00

HERBALIFELINE, cl. 5

Status: Registered/Granted Registration No. 03916PP Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Diary Dates: Registration Date 03-07-2006 Next Renewal 03-07-2016               
     Trademark Montenegro TM1295ME00

NITEWORKS, cl. 32

Status: Registered/Granted Registration No. 03915PP Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32
Diary Dates: Registration Date 03-07-2006 Next Renewal 03-07-2016

 

437/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Montenegro TM1296ME00

NOURIFUSION, cls., 3, 30

Status: Registered/Granted Registration No. 03914PP Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 03, 30 List of Goods
03 30 Diary Dates: Registration Date 03-07-2006 Next Renewal 03-07-2016         
           Trademark Morocco TM1068MA00

DERMAJETICS

Status: Registered/Granted Application No. 360 Registration No. 57288

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Diary Dates: Application Date 08-17-1995 Registration Date 10-16-1995
Next Renewal 10-16-2015                     Trademark Morocco TM1080MA00

Figurine Design (reversed rainbowman)

Status: Registered/Granted

Application

No.

369 Registration No. 71450 Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 05, 29, 30 List of Goods 05 Nutritional
and dietary substances, all consisting of vitamins, minerals, herbs, fiber and
protein, all in the form of tablets, liquid, capsules or powder. 29 Protein food
tablet. 30 Herbal teas for non-medical use. Diary Dates: Application Date
11-09-1999 Registration Date 11-09-1999 Next Renewal 11-09-2019               
    

 

438/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Morocco TM1001MA00

HERBALIFE

Status: Registered/Granted Application No. Registration No. 71448 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05, 29,
30 List of Goods 05 Nutritional and dietary substances, all consisting of
vitamins, minerals, herbs, fiber and protein, all in the form of tablets,
liquid, capsules or powder. 29 Protein food tablet. 30 Herbal teas for
non-medical use. Diary Dates: Application Date 11-09-1999 Registration Date
11-09-1999 Next Renewal 11-09-2019                     Trademark Morocco
TM1006MA00

HERBALIFE & Design

Status: Registered/Granted Application No. Registration No. 50740 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05
List of Goods 03 Bleaching preparations and other substances for laundry use;
cleaning, polishing, scouring and abrasive preparations; soaps; perfumery,
essential oils, cosmetics, hair lotions; dentifrices; and especially hair
shampoos, rinses, conditioners, make-up removers, moisturizers, facial creams,
shaving creams, suntan oils and lotions. 05 Pharmaceutical, veterinary and
sanitary preparations; dietetic substances adapted for medical use, food for
babies; plasters, materials for dressings; material for stopping teeth, dental
wax; disinfectants; preparations for destroying vermin; fungicides, herbicides;
and especially nutritional supplements consisting of vitamins, minerals, herbs
and protein, all in the form of tablets, powder or liquid. Diary Dates:
Registration Date 02-26-1993 Next Renewal 02-26-2013                    
Trademark Morocco TM1027MA00

Tri-Leaf Design

Status: Registered/Granted Application No. 368 Registration No. 71449
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30 List of Goods 05 Nutritional and dietetic substances, all
based on vitamins, minerals, herbs, fiber and protein in the form of tablets,
liquid, capsules or powder. 29 Protein-based food tablet. 30 Herbal teas, not
for medical use. Diary Dates: Application Date 11-09-1999 Registration Date
11-16-1999 Next Renewal 11-09-2019                     Trademark Namibia
TM1438NA00

“24” graphic

Status: Registered/Granted Application No. 110845 Application Type: Without
Priority Applicant: Herbalife International, Inc. Diary Dates: Application Date
07-05-2011

 

439/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Namibia TM1031NA05

CELL-U-LOSS

Status: Published Application No. 71296 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Pharmaceutical, veterinary and sanitary preparations; dietetic substances
adapted for medical use, food for babies; plasters, material for dressings;
material for stopping teeth, dental wax; disinfectants; preparations for
destroying vermin; fungicides, herbicides. Diary Dates: Application Date
07-03-2007                     Trademark Namibia TM1592NA32

H3O PRO

Status: Published Registration No. 2008/0334 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32
Preparations for making non-alcoholic beverages. Diary Dates: Registration Date
03-25-2008 Next Renewal 03-25-2018                     Trademark Namibia
TM1001NA03

HERBALIFE

Status: Registered/Granted Application No. 98/1606 Registration No. 98/1606
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Shampoos, lotions, rinses and conditioners for the
hair; cleansers, moisturizers, toners, creams, ointments, gels and lotions for
the skin. Diary Dates: Application Date 11-13-1998 Registration Date 10-21-2002
Next Renewal 11-13-2018                     Trademark Namibia TM1001NA05

HERBALIFE

Status: Registered/Granted Application No. 98/1607 Registration No. 98/1607
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations, mineral preparations,
medicinal herbs, medicinal linseed and analgesic preparations. Diary Dates:
Application Date 11-13-1998 Registration Date 10-21-2002 Next Renewal 11-13-2018

 

440/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Namibia TM1001NA29

HERBALIFE

Status: Registered/Granted Application No. 98/1608 Registration No. 98/1608
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Protein preparations, herbal preparations as food
supplements, soups. Diary Dates: Application Date 11-13-1998 Registration Date
10-21-2002 Next Renewal 11-13-2018                     Trademark Namibia
TM1020NA41

HERBALIFE NUTRITION CLUB

Status: Pending Application No. 71286 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 41 List of Goods 41 Diary
Dates: Application Date 07-03-2007                     Trademark Namibia
TM1020NA42

HERBALIFE NUTRITION CLUB

Status: Pending Application No. 71281 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 42 List of Goods 42 Diary
Dates: Application Date 07-03-2007                    

 

441/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Namibia TM1016NA05

HERBALIFELINE

Status: Registered/Granted Application No. 2002/0205 Registration No. 2002/0205
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements containing
vitamins and minerals, all in tablet or capsule form. Diary Dates: Application
Date 03-01-2002 Registration Date 05-19-2003 Next Renewal 03-01-2022           
         Trademark Namibia TM1049NA05

LIFTOFF

Status: Registered/Granted Application No. 71288 Registration No. 2007/1288
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical, veterinary and sanitary
preparations; dietetic substances adapted for medical use, food for babies;
plasters, material for dressings; material for stopping teeth, dental wax;
disinfectants; preparations for destroying vermin; fungicides, herbicides. Diary
Dates: Application Date 07-03-2007 Registration Date 07-03-2007 Next Renewal
07-03-2017                     Trademark Namibia TM1049NA32

LIFTOFF

Status: Registered/Granted Application No. 071287 Registration No. 2007/1287
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Beer; mineral and aerated waters and other
non-alcoholic drinks, fruit drinks and fruit juices; syrups and other
preparations for making beverages. Diary Dates: Application Date 07-03-2007
Registration Date 07-03-2007 Next Renewal 07-03-2017                    
Trademark Namibia TM1081NA05

LIPO-BOND

Status: Published Application No. 71299 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Pharmaceutical, veterinary and sanitary preparations; dietetic substances
adapted for medical use, food for babies; plasters, material for dressings;
material for stopping teeth, dental wax; disinfectants; preparations for
destroying vermin; fungicides, herbicides. Diary Dates: Application Date
07-03-2007                    

 

442/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Namibia TM1010NA05

NITEWORKS

Status: Published Application No. 71295 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Pharmaceutical, veterinary and sanitary preparations; dietetic substances
adapted for medical use, food for babies; plasters, material for dressings;
material for stopping teeth, dental wax; disinfectants; preparations for
destroying vermin; fungicides, herbicides. Diary Dates: Application Date
07-03-2007                     Trademark Namibia TM1010NA32

NITEWORKS

Status: Published Application No. 71294 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32 Beer;
mineral and aerated waters and other non-alcoholic drinks, fruit drinks and
fruit juices; syrups and other preparations for making beverages. Diary Dates:
Application Date 07-03-2007                     Trademark Namibia TM1021NA03

NOURIFUSION

Status: Published Application No. 71293 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Bleaching,
preparations and other substances for laundry use; cleaning, polishing, scouring
and abrasive preparations; soaps; perfumery, essential oils, cosmetics, hair
lotions; dentifrices. Diary Dates: Application Date 07-03-2007                  
  Trademark Namibia TM1021NA30

NOURIFUSION

Status: Pending Application No. 71292 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30 Diary
Dates: Application Date 07-03-2007                    

 

443/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Namibia TM1037NA03

RADIANT C

Status: Registered/Granted Application No. 71289 Registration No. 2007/1289
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Bleaching, preparations and other substances for
laundry use; cleaning, polishing, scouring and abrasive preparations; soaps;
perfumery, essential oils, cosmetics, hair lotions; dentifrices. Diary Dates:
Application Date 07-03-2007 Registration Date 07-03-2007 Next Renewal 07-03-2017
                    Trademark Namibia TM1601NA05

ROSEGUARD

Status: Pending Application No. NA/T/2013/000710 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Food supplements composed of vitamins and botanicals. Diary Dates: Application
Date 06-04-2013                     Trademark Namibia TM1007NA03

SKIN ACTIVATOR

Status: Registered/Granted Application No. 2001/1359 Registration No. 2001/1359
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Facial creams; facial cleaners, lotions and
moisturizers. Diary Dates: Application Date 12-07-2001 Registration Date
04-15-2004 Next Renewal 12-07-2011                    

 

444/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Namibia TM1042NA30

THERMO COMPLETE

Status: Registered/Granted Application No. 71290 Registration No. 2007/1290
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical, veterinary preparations and
sanitary preparations; dietetic substances adapted for medical use, food for
babies; plasters, material dressings; material for stopping teeth, dental wax;
disinfectants; preparations for destroying vermin; fungicides, herbicides. Diary
Dates: Application Date 07-03-2007 Next Renewal 07-03-2017                    
Trademark Namibia TM1025NA30

THERMOJETICS

Status: Registered/Granted Application No. 98/1615 Registration No. 98/1615
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereals, bread, pastry and
confectionery, ices; honey, treacle; yeast, baking-powder; salt, mustard;
vinegar, sauces (condiments); spices; ice. Diary Dates: Application Date
11-13-1998 Registration Date 08-13-2002 Next Renewal 11-13-2018               
     Trademark Namibia TM1025NA05

THERMOJETICS

Status: Registered/Granted Application No. 98/1614 Registration No. 98/1614
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements consisting of herbs, all in
tablet or liquid form. Diary Dates: Application Date 11-13-1998 Registration
Date 06-17-2003 Next Renewal 11-13-2018                     Trademark Namibia
TM1025NA32

THERMOJETICS

Status: Registered/Granted Application No. 98/1616 Registration No. 98/1616
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Beers; mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages. Diary Dates: Application Date 11-13-1998
Registration Date 06-17-2003 Next Renewal 11-13-2018                    

 

445/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Namibia TM1027NA03

Tri-Leaf Design

Status: Published Application No. 71283 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Bleaching,
preparations and other substances for laundry use; cleaning, polishing, scouring
and abrasive preparations; soaps; perfumery, essential oils, cosmetics, hair
lotions; dentifrices. Diary Dates: Application Date 07-03-2007                  
  Trademark Namibia TM1027NA05

Tri-Leaf Design

Status: Published Application No. 71282 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Pharmaceutical, veterinary and sanitary preparations; dietetic substances
adapted for medical use, food for babies; plasters, materials for dressings;
material for stopping teeth, dental wax; disinfectants; preparations for
destroying vermin; fungicides, herbicides. Diary Dates: Application Date
07-03-2007                     Trademark Namibia TM1027NA30

Tri-Leaf Design

Status: Published Application No. 71284 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30 Coffee,
tea, cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and
preparations made from cereals; bread, pastry and confectionery; ices; honey,
treacle; yeast, baking-powder; salt; mustard; vinegar, sauces (condiments);
spices; ice. Diary Dates: Application Date 07-03-2007                    
Trademark Namibia TM1027NA32

Tri-Leaf Design

Status: Published Application No. 71285 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32 Beers;
mineral and aerated waters and other non-alcoholic drinks; fruit drinks and
fruit juices; syrups and other preparations for making beverages. Diary Dates:
Application Date 07-03-2007                    

 

446/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Namibia TM1033NA05

TRI-SHIELD

Status: Published Application No. 71291 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Pharmaceutical, veterinary and sanitary preparations; dietetic substances
adapted for medical use, food for babies; plasters, material for dressings;
material for stopping teeth, dental wax; disinfectants; preparations for
destroying vermin; fungicides, herbicides. Diary Dates: Application Date
07-03-2007                     Trademark Namibia TM1045NA05 vegetACE Status:
Pending Application 71298 No. Application Without Priority Type: Applicant:
Herbalife International, Inc. Classes: 05 List of Goods 05 Diary Dates:
Application 07-03-2007 Date                     Trademark Netherlands Antilles
TM1001AN00

HERBALIFE

Status: Registered/Granted Application No. D-100001 Registration No. 14536
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 30, 32, 44 List of Goods 03 Creams, lotions, gels, washes,
sprays, milks, and masks for the face and body; soaps; fragrances. 05 Food
supplements; dietary products for medicinal purposes. 29 Snack foods made
primarily of protein; soup mixes; powdered meal replacement foods composed of
protein, vitamins, and minerals. 30 Preparations for making herbal teas. 32
Preparations for making non-alcoholic beverages. 44 Providing information about
human health and nutrition; providing information about operating a small
business. Diary Dates: Application Date 01-05-2010 Registration Date 02-01-2010
Next Renewal 01-05-2020                    

 

447/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Netherlands Antilles TM1027AN00

Tri-Leaf Design

Status: Registered/Granted Application No. D-100002 Registration No. 14537
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 30, 32, 44 List of Goods 03 Creams, lotions, gels, washes,
sprays, milks, and masks for the face and body; soaps; fragrances. 05 Food
supplements; dietary products for medicinal purposes. 29 Snack foods made
primarily of protein; soup mixes; powdered meal replacement foods composed of
protein, vitamins, and minerals. 30 Preparations for making herbal teas. 32
Preparations for making non-alcoholic beverages. 44 Providing information about
human health and nutrition; providing information about operating a small
business. Diary Dates: Application Date 01-05-2010 Registration Date 02-01-2010
Next Renewal 01-05-2020                     Trademark New Zealand TM1047NZ01

AROMAVIE

Status: Registered/Granted Application No. 243385 Registration No. 243385
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 04 List of Goods 04 Candles. Diary Dates: Application Date 11-23-1994
Registration Date 05-05-1998 Next Renewal 11-23-2015                    
Trademark New Zealand TM1047NZ00

AROMAVIE

Status: Registered/Granted Application No. 243384 Registration No. 243384
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Body care products, namely, moisturisers, body
oils, body lotions, massage oils, bath oils, bath gels, bath salts, shower gels
and soaps: potpourri and sachets. Diary Dates: Application Date 11-23-1994
Registration Date 04-01-1998 Next Renewal 11-23-2015                    

 

448/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark New Zealand TM1048NZ00

ASMERA

Status: Registered/Granted Application No. 244661 Registration No. 244661
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Personal hygiene products in this class, perfumes,
powders, colognes, toilet waters, body oils, body lotions, body creams, soaps,
deodorants, and aftershave balms. Diary Dates: Application Date 01-11-1995
Registration Date 03-18-1998 Next Renewal 01-11-2016                    
Trademark New Zealand TM1031NZ00

CELL-U-LOSS

Status: Registered/Granted Application No. 147807 Registration No. 147807
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical and sanitary substances; infants’
and invalids’ foods; products in this class as health aids to be taken
internally, including vitamins and minerals, proteins, herbs, and medicinal
linseed; medicated creams and lotions, analgesics. Diary Dates: Application Date
06-30-1983 Registration Date 11-12-1986 Next Renewal 06-30-2014               
     Trademark New Zealand TM1030NZ00

DINOMINS

Status: Registered/Granted Application No. 272525 Registration No. 272525
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Chewable vitamin and mineral supplements. Diary
Dates: Application Date 02-07-1997 Registration Date 08-29-1997 Next Renewal
02-07-2018                     Trademark New Zealand TM1080NZ05

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 291710 Registration No. 291710
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 05 30 32 Diary Dates: Application Date
04-30-1998 Registration Date 04-30-1998 Next Renewal 04-30-2015               
    

 

449/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark New Zealand TM1648NZ05

FLORAFIBRE

Status: Registered Application No. 988529 Registration No. 988529 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Herbal dietary and herbal nutritional supplements. Diary Dates:
Application Date 11-26-2013                     Trademark New Zealand TM1054NZ00

H3O

Status: Registered/Granted Application No. 770953 Registration No. 770953
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic drinks and preparations for making
non-alcoholic drinks. Diary Dates: Application Date 06-25-2007 Registration Date
05-14-2009 Next Renewal 06-25-2017                     Trademark New Zealand
TM1001NZ03

HERBALIFE

Status: Registered/Granted Application No. 145491 Registration No. 145491
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical and sanitary substances; infants’
and invalids’ foods; products as health aids to be taken internally, including
vitamins and minerals, proteins, herbs, and medicinal linseed; medicated creams
and lotions, analgesics. Diary Dates: Application Date 01-07-1983 Registration
Date 01-07-1983 Next Renewal 01-07-2018                    

 

450/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark New Zealand TM1001NZ02

HERBALIFE

Status: Registered/Granted Application No. 145490 Registration No. 145490
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Soaps; perfumery; essential oils; dentifrices;
products for application to hair and skin, including shampoos, lotions, rinses
and conditioners for hair; and cleansers, moisturizers, toners, creams,
analgesics, ointments, gels and lotions for skin, and other cosmetics and
toiletries. Diary Dates: Application Date 01-07-1983 Registration Date
01-07-1983 Next Renewal 01-07-2018                     Trademark New Zealand
TM1001NZ00

HERBALIFE

Status: Registered/Granted Application No. 147805 Registration No. 147805
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Meat, fish, poultry and game; meat extracts;
preserved, dried and cooked fruits and vegetables including powdered soups;
preserves, pickles. Diary Dates: Application Date 06-30-1983 Registration Date
07-12-1985 Next Renewal 06-30-2014                     Trademark New Zealand
TM1001NZ01

HERBALIFE

Status: Registered/Granted Application No. 213562 Registration No. 213562
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations; mineral preparations in this
class; analgesic preparations; linseed preparations for medicinal purposes;
medicinal herbs; medicated creams and lotions; all the aforesaid containing
herbs or herbal derivatives. Diary Dates: Application Date 10-10-1991
Registration Date 11-27-1995 Next Renewal 10-10-2022                    
Trademark New Zealand TM1534NZ03

HERBALIFE AQUA

Status: Registered App. No. 972778 Registration No. 972778 Application Type:
Without Priority Classes: 03 List of Goods 03                    

 

451/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark New Zealand TM1212NZ00

HERBALIFE CHITOSAN FIBRE COMPLEX

Status: Registered/Granted Application No. 675201 Registration No. 675201
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements. Diary Dates:
Application Date 03-12-2003 Registration Date 09-18-2003 Next Renewal 03-12-2020
                    Trademark New Zealand TM1016NZ00

HERBALIFELINE

Status: Registered/Granted Application No. 147806 Registration No. 147806
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical and sanitary substances; infants’
and invalids’ foods; products as health aids to be taken internally, including
vitamins and minerals, proteins, herbs, and medicinal linseed; medicated creams
and lotions, analgesics, herbal derivatives. Diary Dates: Application Date
06-30-1983 Registration Date 09-10-1986 Next Renewal 06-30-2014               
     Trademark New Zealand TM1056NZ00

IMPROV

Status: Registered/Granted Application No. 244662 Registration No. 244662
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Personal hygiene products in this class, perfumes,
powders, colognes, toilet waters, body oils, body lotions, body creams, soaps,
deodorants and aftershave balms. Diary Dates: Application Date 01-11-1995
Registration Date 03-18-1998 Next Renewal 01-11-2016                    
Trademark New Zealand TM1049NZ00

LIFTOFF

Status: Registered/Granted Application No. 789143 Registration No. 789143
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Effervescent tablets and powders used in making
beverages, with the express exclusion of prepared drinks of any kind. Diary
Dates: Application Date 05-13-2008 Registration Date 03-25-2010 Next Renewal
05-13-2018                    

 

452/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark New Zealand TM1062NZ00

NATURE’S MIRROR

Status: Registered/Granted Application No. 253742 Registration No. 253742
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin care products namely cleansers, moisturisers,
facial creams, body powders, body oils, body lotions, body creams, body soap,
body deodorants, bath oils and bath gels. Diary Dates: Application Date
09-19-1995 Registration Date 04-08-1998 Next Renewal 09-19-2016               
     Trademark New Zealand TM1010NZ00

NITEWORKS

Status: Registered/Granted Application No. 684936 Registration No. 684936
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements; beverages
containing nutritional and/or dietary supplements. Diary Dates: Application Date
08-18-2003 Registration Date 02-19-2004 Next Renewal 08-18-2020               
     Trademark New Zealand TM1010NZ01

NITEWORKS

Status: Closed / Registered Application No. 684937 Registration No. 684937
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Beverages in this class. Diary Dates: Application
Date 08-18-2003 Registration Date 02-19-2004 Next Renewal 08-18-2010           
         Trademark New Zealand TM1021NZ00

NOURIFUSION

Status: Registered/Granted Application No. 728104 Registration No. 728104
Application Type: Without Priority Applicant: Herbalife International, Inc.

 

453/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Classes: 03, 30 List of Goods 03 Creams, gels, lotions, washes, masks, and milks
for use on the face and body. 30 Dietary and nutritional supplements for
non-medicinal health purposes. Diary Dates: Application Date 04-14-2005
Registration Date 10-20-2005 Next Renewal 04-14-2015                    
Trademark New Zealand TM1063NZ00

PINSTRIPE

Status: Registered/Granted Application No. 240360 Registration No. 240360
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Cosmetics and skin creams in this class. Diary
Dates: Application Date 08-25-1994 Registration Date 03-09-1998 Next Renewal
08-25-2015                     Trademark New Zealand TM1036NZ00

RADIANT C (stylized)

Status: Registered/Granted Application No. 617944 Registration No. 617944
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin care products, namely, facial creams, facial
cleansers, lotions, moisturizers and toners. Diary Dates: Application Date
07-04-2000 Registration Date 12-17-2001 Next Renewal 07-04-2017               
     Trademark New Zealand TM1038NZ00

Ring of Leaves device

Status: Registered/Granted Application No. 723134 Registration No. 723134
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 32, 44 List of Goods 05 Dietary and weight-loss
supplements; dietary drink mixes for use as a meal replacement. 29 Processed
nuts; soups; soup mixes; protein-based snack foods; soy-based snack foods;
fruit- and vegetable-based snack foods; powdered soy-based protein food beverage
mixes; soy-based food beverages used as a milk substitute. 30 Teas; herbal
beverages. 32 Powdered protein, amino acids, vitamins, minerals and herbs for
making beverages; fruit juice; vegetable juice; non-alcoholic effervescent
beverages; nutritional drink mixes. 44 Weight-management regimen program
featuring structured weight loss, weight management, diet, wellness planning and
maintenance through the use of diet, nutrition, and exercise for lifestyle
change. Diary Dates: Application Date 12-20-2004 Registration Date 06-23-2005
Next Renewal 12-20-2014                    

 

454/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark New Zealand TM1202NZ00

ROSEGUARD

Status: Registered/Granted Application No. 812939 Registration No. 812939
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Food supplements in tablet or capsule form. Diary
Dates: Application Date 09-21-2009 Registration Date 03-25-2010 Next Renewal
09-21-2019                     Trademark New Zealand TM1070NZ00

SEAWARD

Status: Registered/Granted Application No. 243383 Registration No. 243383
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Personal hygiene products, namely, powders,
perfumes, colognes, toilet waters, body oils, body lotions, soaps, deodorants
and aftershave balms. Diary Dates: Application Date 11-23-1994 Registration Date
05-15-1998 Next Renewal 11-23-2015                     Trademark New Zealand
TM1040NZ00

SHAPEWORKS

Status: Registered/Granted Application No. 723131 Registration No. 723131
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 32, 44 List of Goods 05 Dietary and weight-loss
supplements; dietary drink mixes for use as a meal replacement. 29 Processed
nuts; soups; soup mixes; protein-based snack foods; soy-based snack foods;
fruit- and vegetable-based snack foods; powdered soy-based protein food beverage
mixes; soy-based food beverages used as a milk substitute. 30 Teas; herbal
beverages. 32 Powdered protein, amino acids, vitamins, minerals and herbs for
making beverages; fruit juice; vegetable juice; non-alcoholic effervescent
beverages; nutritional drink mixes. 44 Weight-management regimen program
featuring structured weight loss, weight management, diet, wellness planning and
maintenance through the use of diet, nutrition, and exercise for lifestyle
change. Diary Dates: Application Date 12-20-2004 Registration Date 06-23-2005
Next Renewal 12-20-2014                    

 

455/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark New Zealand TM1007NZ00

SKIN ACTIVATOR

Status: Registered/Granted Application No. 645475 Registration No. 645475
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Facial cream; eye cream; and body lotion. Diary
Dates: Application Date 09-17-2001 Registration Date 06-10-2002 Next Renewal
09-17-2018                     Trademark New Zealand TM1025NZ03

THERMOJETICS

Status: Expired Application No. 274599 Registration No. 274599 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Teas, herbal teas, instant teas, instant herbal beverages. Diary Dates:
Application Date 03-25-1997 Registration Date 10-24-1997 Next Renewal 03-25-2014
                    Trademark New Zealand TM1025NZ02

THERMOJETICS

Status: Expired Application No. 219878 Registration No. 219878 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 29 List of
Goods 29 Preparations in liquid, powder, capsule, caplet and tablet form not
adapted for medical services. Diary Dates: Application Date 07-15-1992
Registration Date 03-26-1996 Next Renewal 07-15-2013                    
Trademark New Zealand TM1025NZ01

THERMOJETICS

Status: Expired Application No. 219876 Registration No. 219876 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 05

 

456/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

List of Goods 05 Dietary substances in liquid, powder, capsule, caplet and
tablet form in the nature of vitamin and mineral preparations. Diary Dates:
Application Date 07-15-1992 Registration Date 03-26-1996 Next Renewal 07-15-2013
                    Trademark New Zealand TM1025NZ00

THERMOJETICS

Status: Registered/Granted Application No. 232335 Registration No. 232335
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Cosmetics and skin creams in this class. Diary
Dates: Application Date 11-24-1993 Registration Date 04-01-1998 Next Renewal
11-24-2014                     Trademark New Zealand TM1110NZ00

THERMOJETICS & Design

Status: Expired Application No. 219877 Registration No. 219877 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Dietary substances in liquid, powder, capsule, caplet and tablet form
in the nature of vitamin and mineral preparations. Diary Dates: Application Date
07-15-1992 Registration Date 08-11-1997 Next Renewal 07-15-2013               
     Trademark New Zealand TM1110NZ01

THERMOJETICS & Design

Status: Expired Application No. 219879 Registration No. 219879 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 29 List of
Goods 29 Preparations in liquid, powder, capsule, caplet and tablet form not
adapted for medical use. Diary Dates: Application Date 07-15-1992 Registration
Date 08-11-1997 Next Renewal 07-15-2013                    

 

457/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark New Zealand TM1110NZ02

THERMOJETICS & Design

Status: Registered/Granted Application No. 232336 Registration No. 232336
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Cosmetics and skin creams in this class. Diary
Dates: Application Date 11-24-1993 Registration Date 04-01-1998 Next Renewal
11-24-2014                     Trademark New Zealand TM1027NZ00

Tri-Leaf Design

Status: Registered/Granted Application No. 774912 Registration No. 774912
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 09, 16, 29, 30, 32, 44 List of Goods 05 Pharmaceutical and
veterinary preparations; sanitary preparations for medical purposes; dietetic
substances adapted for medical use, food for babies; plasters, materials for
dressings; material for stopping teeth, dental wax; disinfectants; preparations
for destroying vermin; fungicides, herbicides. 09 Video programs about health
and nutrition and operating a small business, all available on DVD or online. 16
Paper, cardboard and goods made from these materials, not included in other
classes; printed matter; bookbinding material; photographs; stationery;
adhesives for stationery or household purposes; artists’ materials; paint
brushes; typewriters and office requisites (except furniture); instructional and
teaching material (except apparatus); plastic materials for packaging (not
included in other classes); printers’ type; printing blocks. 29 Meat, fish,
poultry and game; meat extracts; preserved, dried and cooked fruits and
vegetables; jellies, jams, compotes; eggs, milk and milk products; edible oils
and fats. 30 Coffee, tea, cocoa, sugar, tapioca, sago, artificial coffee; flour
and preparations made from cereals, bread, pastry, honey, treacle; yeast,
baking-powder; salt, mustard; vinegar, sauces (condiments); spices; ice. 32
Beers; mineral and aerated waters and other non-alcoholic drinks; fruit drinks
and fruit juices; syrups and other preparations for making beverages. 44 Medical
services; veterinary services; hygienic and beauty care for human beings or
animals; agriculture, horticulture and forestry services. Diary Dates:
Application Date 08-30-2007 Registration Date 05-14-2009 Next Renewal 08-30-2017
                    Trademark New Zealand TM1078NZ00

ZILLION

Status: Registered/Granted Application No. 241004 Registration No. 241004
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Personal hygiene products in this class, perfumes,
colognes, toilet waters, powders, body oils, body lotion, body creams, bath
oils, soaps, deodorants, aftershave, creams and balms in this class. Diary
Dates: Application Date 09-15-1994 Registration Date 04-01-1998 Next Renewal
09-15-2015                    

 

458/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Nicaragua TM1525NI00

CELL ACTIVATOR

Status: Registered/Granted Application No. 2012-000592 Registration No.
2013098573 LM Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Pharmaceutical prepartations
composed mainly of fatty acids and botanical ingredients. Diary Dates:
Application Date 02-09-2012 Registration Date 08-14-2013 Next Renewal 08-13-2023
                    Trademark Nicaragua TM1031NI00

CELL-U-LOSS

Status: Registered/Granted Application No. 9963 Registration No. 900615 LM
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Dietary and nutritional supplements in capsules.
Diary Dates: Application Date 12-11-2006 Registration Date 05-05-2009 Next
Renewal 05-04-2019                     Trademark Nicaragua TM1080NI00

FIGURINE DESIGN (rainbowman)

Status: Registered/Granted Application No. Registration No. 57328 C.C.
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Dietetic and nutritional supplements consisting of
vitamins, minerals, herbs, fiber and protein, all in the form of tablets,
liquid, capsule or powder. Diary Dates: Registration Date 04-02-2003 Next
Renewal 04-01-2013                     Trademark Nicaragua TM1080NI01

FIGURINE DESIGN (Rainbowman)

Status: Registered/Granted Application No. Registration No. 57329 C.C.
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Herbal tea. Diary Dates: Registration Date
04-02-2003 Next Renewal 04-01-2013                    

 

459/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Nicaragua TM1080NI02

FIGURINE DESIGN (Rainbowman)

Status: Registered/Granted Application No. Registration No. 57330 C.C.
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic fruit drinks. Diary Dates:
Registration Date 04-02-2003 Next Renewal 04-01-2013                    
Trademark Nicaragua TM1001NI01

HERBALIFE

Status: Registered/Granted Application No. Registration No. 57185 C.C.
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Herbal tea. Diary Dates: Registration Date
03-14-2003 Next Renewal 03-13-2023                     Trademark Nicaragua
TM1001NI02

HERBALIFE

Status: Registered/Granted Application No. Registration No. 57186 C.C.
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic fruit drinks. Diary Dates:
Registration Date 03-14-2003 Next Renewal 03-13-2023                    
Trademark Nicaragua TM1001NI00

HERBALIFE

Status: Registered/Granted Application No. 2006-04379 Registration No.
0802683 LM Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03, 05, 21, 25, 28, 30, 32, 35, 38, 41 List of
Goods 03 Creams, lotions, milks, mascaras and gels for the body and face;
atomizer/spray for the hair, shampoos, conditioners and hair-styling products.
05 Food and nutritional supplements in tablet, capsule or powder form; vitamins.
21

 

460/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

25 28 30 32 35 38 41 Diary Dates: Application Date 12-11-2006 Registration Date
11-12-2008 Next Renewal 11-11-2018                     Trademark Nicaragua
TM1029NI00

HERBALIFE DISTRIBUTOR NUTRITION CLUB

Status: Closed Application No. 9964 Registration No. 901016 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 35, 41 List
of Goods 35 Information services regarding operation of small businesses and
multi-level marketing; information services regarding human nutrition and weight
management. 41 Information services regarding human nutrition and weight
management. Diary Dates: Application Date 12-11-2006 Registration Date
07-13-2009 Next Renewal 07-12-2019                     Trademark Nicaragua
TM1553NI00

Herbalife Formula 2 label graphic

Status: Registered/Granted Application No. 2012-002765 Registration No.
2013098670 LM Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Vitamin and mineral product in
Tablet or capsule form. Diary Dates: Application Date 07-31-2012 Registration
Date 08-22-2013 Next Renewal 08-21-2023                     Trademark Nicaragua
TM1020NI00

HERBALIFE NUTRITION CLUB

Status: Closed Application No. 9960 Registration No. 901015 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 35, 41 List
of Goods 35 Information services regarding operation of small businesses and
multi-level marketing; information services regarding human nutrition and weight
management. 41 Information services regarding human nutrition and weight
management. Diary Dates: Application Date 12-11-2006 Registration Date
07-13-2009 Next Renewal 07-12-2019                    

 

461/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Nicaragua TM1016NI00

HERBALIFELINE

Status: Registered/Granted Application No. 9961 Registration No. 901012
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Food and nutritional supplements in capsules. Diary
Dates: Application Date 12-11-2006 Registration Date 07-13-2009 Next Renewal
07-12-2019                     Trademark Nicaragua TM1049NI00

LIFTOFF

Status: Registered/Granted Application No. 9969 Registration No. 2011092859 LM
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 12-11-2006
Registration Date 05-16-2011 Next Renewal 05-15-2021                    
Trademark Nicaragua TM1010NI00

NITEWORKS

Status: Registered/Granted Application No. 9970 Registration No. 901014
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Powder for preparing non-alcoholic drinks. Diary
Dates: Application Date 12-11-2006 Registration Date 07-13-2009 Next Renewal
07-12-2019                    

 

462/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Nicaragua TM1021NI00

NOURIFUSION

Status: Registered/Granted Application No. 9955 Registration No. 802800 LM
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05 List of Goods 03 Creams, lotions, milks, masks and gels for the
face and body. 05 Dietary and nutritional supplements in tablets or capsules.
Diary Dates: Application Date 12-11-2006 Registration Date 12-03-2008 Next
Renewal 12-02-2018                     Trademark Nicaragua TM1547NI00

PROLESSA

Status: Registered Application No. 2013-001531 Registration No. 2014104708
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Food supplements in powder form mainly composed of
fatty acids and oils, to be used in weight loss programs, not related to bones,
diseases or bone disorders, prevention and treatment of bone diseases or
disorders, or related to medical problems/medical condition or diseases. Diary
Dates: Application Date 04-19-2013                     Trademark Nicaragua
TM1037NI00

RADIANT C

Status: Pending Application No. 9965 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Diary
Dates: Application Date 12-11-2006                     Trademark Nicaragua
TM1038NI00

Ring of Leaves device

Status: Closed Application No. 2006-04382 Registration No. 901011 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05, 30,
32, 35, 41 List of Goods 05 Dietary and nutritional supplements in tablets,
capsules or powders; vitamins. 30 Snacks including bars, roasted soy products,
and mixes therefrom; powdered soups; herbal tea. 32 Soft drinks and preparations
for making soft drinks; powdered drink mixes with protein. 35 Information
services on operating of small businesses and multi-level marketing; information
services on human nutrition and weight management. 41 Information services on
human nutrition and weight management. Diary Dates: Application Date 12-11-2006
Registration Date 07-13-2009 Next Renewal 07-12-2019                    

 

463/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Nicaragua TM1040NI00

SHAPEWORKS

Status: Closed Application No. 9962 Registration No. 901010 LM Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 05, 30, 32,
35, 41 List of Goods 05 Dietary and nutritional supplements in tablets, capsules
or powders; vitamins. 30 Snacks including bars, roasted soy products, and mixes
of these, powdered soup, herbal tea. 32 Soft drinks and preparations for making
soft drinks, powdered drink mixes with protein. 35 Information services on small
businesses and multi-level marketing; information services on human nutrition
and weight management. 41 Information services on human nutrition and weight
management. Diary Dates: Application Date 12-11-2006 Registration Date
07-13-2009 Next Renewal 07-12-2019                     Trademark Nicaragua
TM1007NI00

SKIN ACTIVATOR

Status: Pending Application No. 9967 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Diary
Dates: Application Date 12-11-2006                     Trademark Nicaragua
TM1089NI00

SOFT GREEN

Status: Registered/Granted Application No. 2009-01289 Registration No.
2011093055 LM Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03 List of Goods 03 Diary Dates: Application Date
05-18-2009 Registration Date 07-06-2011 Next Renewal 07-05-2021               
    

 

464/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Nicaragua TM1057NI00

SPORTWORKS

Status: Closed Application No. 9968 Registration No. 900491 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 05, 30, 32
List of Goods 05 Food and nutritional supplements in tablets, capsules or
powder; vitamins. 30 Sandwiches including snack bars, roasted soy products, and
mixes of them; powdered soups; herbal tea. 32 Non-alcoholic beverages and
preparations for making non-alcoholic beverages, powdered mixes for beverages
with proteins. Diary Dates: Application Date 12-11-2006 Registration Date
04-14-2009 Next Renewal 04-13-2019                     Trademark Nicaragua
TM1025NI00

THERMOJETICS

Status: Registered/Granted Application No. Registration No. 57334 C.C.
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Dietetic and nutritional supplements consisting of
vitamins, minerals, herbs, fiber and protein, all in the form of tablets,
liquid, capsule or powder. Diary Dates: Registration Date 04-02-2003 Next
Renewal 04-01-2023                     Trademark Nicaragua TM1025NI01

THERMOJETICS

Status: Registered/Granted Application No. Registration No. 57189 C.C.
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Herbal tea. Diary Dates: Registration Date
03-13-2013 Next Renewal 03-13-2023                     Trademark Nicaragua
TM1025NI02

THERMOJETICS

Status: Registered/Granted Application No. Registration No. 57187 C.C.
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic fruit drinks. Diary Dates:
Registration Date 03-14-2003 Next Renewal 03-13-2023                    

 

465/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Nicaragua TM1027NI02

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 57331 C.C.
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Herbal tea. Diary Dates: Registration Date
04-02-2003 Next Renewal 04-01-2023                     Trademark Nicaragua
TM1027NI03

TRI-LEAF Design

Status: Registered/Granted Application No. Registration No. 57332 C.C.
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic fruit drinks. Diary Dates:
Registration Date 04-02-2003 Next Renewal 04-01-2023                    
Trademark Nicaragua TM1027NI01

Tri-Leaf Design

Status: Pending Application No. 9956 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03, 05, 21, 25, 28, 30, 32,
35, 38, 41 List of Goods 03 05 21 25 28 30 32 35 38 41 Diary Dates: Application
Date 12-11-2006                    

 

466/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Nicaragua TM1027NI00

TRI-LEAF DESIGN

Status: Registered/Granted Application No. 2000/03403 Registration No. 57491
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Dietetic and nutritional supplements consisting of
vitamins, minerals, herbs, fiber and protein, all in the form of tablets,
liquid, capsule or powder. Diary Dates: Application Date 07-21-2000 Registration
Date 04-23-2003 Next Renewal 04-22-2023                     Trademark Nicaragua
TM1033NI00

TRI-SHIELD

Status: Registered/Granted Application No. 9958 Registration No. 901013
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Food and nutritional supplements in capsules. Diary
Dates: Application Date 12-11-2006 Registration Date 07-13-2009 Next Renewal
07-12-2019                     Trademark Nicaragua TM1032NI00

XTRA-CAL

Status: Pending Application No. 2006-04394 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Diary
Dates: Application Date 12-11-2006                     Trademark Nicaragua
TM1526NI00

XTRA-CAL

Status: Registered/Granted Application No. 2012-000593 Registration No.
2013098574 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Pharmaceutical preparations
composed mainly of vitamin D and Calcium. Diary Dates: Application Date
02-09-2012 Registration Date 08-14-2013 Next Renewal 08-13-2023               
    

 

467/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Nigeria TM1006NG05

HERBALIFE & Design

Status: Registered/Granted Application No. 50300 Registration No. 50300
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical products and all others included in
the Class. Diary Dates: Application Date 12-07-1988 Registration Date 06-05-2001
Next Renewal 12-07-2023                     Trademark Norway TM1432NO00

“24” graphic

Status: Registered Application No. 201108492 Registration No. 262929 Application
Type: Without Priority Classes: 05, 29, 32 List of Goods 05 Pharmaceutical and
veterinary preparations; sanitary preparations for medical purposes; dietetic
substances adapted for medical use, food for babies; plasters, materials for
dressings; material for stopping teeth, dental wax; disinfectants; preparations
for destroying vermin; fungicides, herbicides. 29 Meat, fish, poultry and game;
meat extracts; preserved, frozen, dried and cooked fruits and vegetables;
jellies, jams, compotes; eggs, milk and milk products; edible oils and fats. 32
Beers; mineral and aerated waters and other non-alcoholic drinks; fruit drinks
and fruit juices; syrups and other preparations for making beverages. Diary
Dates: Application Date 08-17-2011 Next Renewal 07-21-2021                    
Trademark Norway TM1031NO00

CELL-U-LOSS

Status: Registered/Granted Application No. 19966146 Registration No. 183970
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin and mineral supplements. Diary Dates:
Application Date 10-09-1996 Registration Date 07-31-1997 Next Renewal 07-31-2017
                    Trademark Norway TM1080NO00

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 19944939 Registration No. 178577
Application Type: Without Priority Applicant: Herbalife International, Inc.

 

468/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Classes: 03, 05, 30, 32 List of Goods 03 05 30 32 Diary Dates: Application Date
09-06-1994 Registration Date 12-12-1996 Next Renewal 12-12-2016               
     Trademark Norway TM1001NO00

HERBALIFE

Status: Registered/Granted Application No. 19941177 Registration No. 178214
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05 List of Goods 03 05 Diary Dates: Application Date 02-25-1994
Registration Date 11-28-1996 Next Renewal 11-28-2016                    
Trademark Norway TM1001NO01

HERBALIFE

Status: Registered/Granted Application No. 200602188 Registration No. 239570
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 09, 14, 16, 18, 21, 25, 28, 29, 30, 31, 32, 35, 41, 42 List of
Goods 03 05 09 14 16 18 21 25 28 29 30 31 32 35 41 42 Tilveiebringelse og design
av webområde relatert til vekthåndtering, menneskelig helse og kondisjon,
flernivåmarkedsføring, og utvikling av mindre foretak. Diary Dates: Application
Date 03-03-2006 Registration Date 06-06-2007 Next Renewal 06-06-2017           
        

 

469/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Norway TM1006NO00

HERBALIFE & Design

Status: Registered/Granted Application No. 19941178 Registration No. 178215
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05 List of Goods 03 05 Diary Dates: Application Date 02-25-1994
Registration Date 11-28-1996 Next Renewal 11-28-2016                    
Trademark Norway TM1006NO01

HERBALIFE & Design

Status: Registered/Granted Application No. 200602192 Registration No. 239571
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 09, 14, 16, 18, 21, 25, 28, 29, 30, 31, 32, 35, 41, 42 List of
Goods 03 05 09 14 16 18 21 25 28 29 30 31 32 35 41 42 Diary Dates: Application
Date 03-03-2006 Registration Date 06-06-2007 Next Renewal 06-06-2017           
         Trademark Norway TM1020NO00

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. 200602189 Registration No. 236488
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 41 List of Goods 41 Providing educational services through the exchange
of news and information in the fields of health, nutrition, fitness, multi-level
marketing and development of small business; providing information about human
nutrition and information about operating small business enterprises. Diary
Dates: Application Date 03-03-2006 Registration Date 11-27-2006 Next Renewal
11-27-2016

 

470/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Norway TM1016NO00

HERBALIFELINE

Status: Registered/Granted Application No. 199912086 Registration No. 203461
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 11-22-1999
Registration Date 06-29-2000 Next Renewal 06-29-2020                    
Trademark Norway TM1060NO00

ILLUMINESCE

Status: Registered/Granted Application No. 200401912 Registration No. 225635
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 02-24-2004
Registration Date 01-24-2005 Next Renewal 01-24-2015                    
Trademark Norway TM1056NO00

IMPROV

Status: Closed Application No. 199800824 Registration No. 198118 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Diary Dates: Application Date 01-29-1998 Registration Date
06-24-1999 Next Renewal 06-24-2009

 

471/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Norway TM1049NO00

LIFTOFF

Status: Registered/Granted Application No. 200409850 Registration No. 241089
Application Type: With Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 10-04-2004
Registration Date 09-27-2007 Next Renewal 09-27-2017                    
Trademark Norway TM1010NO00

NITEWORKS

Status: Registered/Granted Application No. 200502428 Registration No. 231962
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic beverages and preparations for making
non-alcoholic beverages. Diary Dates: Application Date 03-18-2005 Registration
Date 04-18-2006 Next Renewal 04-18-2016                     Trademark Norway
TM1021NO00

NOURIFUSION

Status: Registered/Granted Application No. 200502116 Registration No. 232300
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 30 List of Goods 03 Creams, gels, lotions, washes, masks, and milks
for use on the face and body; skin care products. 30 Dietary and nutritional
supplements for non-medicinal health purposes. Diary Dates: Application Date
03-10-2005 Registration Date 05-02-2006 Next Renewal 05-02-2016               
     Trademark Norway TM1203NO00

PROLESSA

Status: Registered/Granted Application No. 201002490 Registration No. 256109
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 30 List of Goods 05 Food supplements, food supplements in the form
of liquid, including the ingredients of herbs and vinegars and food supplements
composed of herbs and vinegars, none of which relate to bone, bone diseases and
disorders, the prevention and treatment of bone diseases and disorders, or any
related conditions/diseases. 30 Liquid foodstuffs composed of herbs and
vinegars, none of which relate to bone, bone diseases and disorders, the
prevention and treatment of bone diseases and disorders, or any related
conditions/diseases. Diary Dates: Application Date 03-05-2010 Registration Date
06-30-2010 Next Renewal 06-30-2020

 

472/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Norway TM1037NO00

RADIANT C

Status: Registered/Granted Application No. 200501859 Registration No. 233793
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Lotions, creams, gels, mists, masks, scrub
cleansers, toners, moisturizers, and washes for the face and body; skin care
products. Diary Dates: Application Date 03-02-2005 Registration Date 07-06-2006
Next Renewal 07-06-2016                     Trademark Norway TM1036NO00

RADIANT C (stylized)

Status: Registered/Granted Application No. 200013851 Registration No. 211298
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin care products, namely facial creams, facial
cleansers, lotions, moisturizers and toners. Diary Dates: Application Date
11-08-2000 Registration Date 10-25-2001 Next Renewal 10-25-2011               
     Trademark Norway TM1038NO00

Ring of Leaves device

Status: Registered/Granted Application No. 200401896 Registration No. 226064
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 09, 10, 14, 16, 21, 25, 28, 29, 30, 31, 32, 35, 41, 42 List of
Goods 03 Soaps; perfumery, essential oils, cosmetics, hair lotions; hair care
products; dentifrices; shampoos, conditioners, hair styling sprays, gels and
pomades; facial creams, lotions, gels, milks, masks, exfoliants, toners, and
sprays; hand lotions, creams, gels, and scrubs; body creams, lotions, washes,
gels, exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive
or exfoliant cloths; skin whitening products; and all personal care products in
Class 3. 05 Pharmaceutical and veterinary preparations; sanitary preparations
for medical purposes; dietetic substances adapted for medical use, food for
babies; plasters, materials for dressings; material for stopping teeth, dental
wax; disinfectants; preparations for destroying vermin; fungicides, herbicides;
dietetic substances adapted for medical use; medicinal herbs, herb teas,
medicinal roots, medicinal drinks; additive for foodstuffs; skin care products
for medical purposes; nutritional foods and supplements for medical purposes;
vitamin and mineral supplements in tablet, powder, or capsule form. 09
Scientific, nautical, surveying, photographic, cinematographic, optical,
weighing, measuring, signalling, checking (supervision), life-saving and
teaching apparatus and instruments; apparatus and instruments for conducting,
switching, transforming, accumulating, regulating or controlling electricity;
apparatus for recording, transmission or reproduction of sound or images;
magnetic data carriers, recording discs; automatic vending machines and
mechanisms for coin-operated apparatus; cash registers, calculating machines,
data processing equipment and computers; fire-extinguishing apparatus; audio and
video tapes, discs, and recordings; personal identification and business account
cards; electronic publications. 10 Surgical, medical, dental and veterinary
apparatus and instruments, artificial limbs, eyes and teeth; orthopaedic
articles; suture materials; electronic devices for the purpose of assessing
health and fitness of humans; electronics devices used to measure a person’s
lean body mass and estimate appropriate protein content needed to maintain that
lean body mass.

 

473/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

14 Precious metals and alloys and goods in precious metals or coated therewith,
not included in other classes; jewellery, precious stones; horological and
chronometric instruments; jewelry pins (bijouterie); tie tacs, pins, pendants,
of base or precious metals; travel clocks; cuff links. 16 Paper, cardboard and
goods made from these materials, not included in other classes; printed matter;
bookbinding material; photographs, stationery; adhesives for stationery or
household purposes; artists’ materials; paint brushes; typewriters and office
requisites (except furniture); instructional and teaching material (except
apparatus); plastic materials for packaging (not included in other classes);
printers’ type; printing blocks; printed matter; pens; bags; product catalogues,
brochures, and informational flyers; books and periodicals about human health
and fitness, weight management, dietary supplements and foods, business
opportunities, marketing plans, and personal achievement. 21 Household or
kitchen utensils and containers (not of precious metal or coated therewith);
combs and sponges; brushes (except paint brushes); brush-making materials;
articles for cleaning purposes; steelwool; unworked or semi-worked glass (except
glass used in building); glassware, porcelain and earthenware not included in
other classes; mugs, cups, glassware, tablet boxes, mixing implements,
containers for powdered or loose food items, manual mixers. 25 Clothing,
headgear, footwear. 28 Games and playthings; gymnastic and sporting articles not
included in other classes; decorations for Christmas trees, toys, stuffed toys,
games and playthings. 29 Meat, fish, poultry and game; meat extracts; preserved,
dried and cooked fruits and vegetables; jellies, jams, compotes; eggs, milk and
milk products; edible oils and fats; foods and snacks made from processed oils,
fats, and nuts; dietary supplements in powder, capsule or tablet form made from
processed oils, fats, and nuts. 30 Coffee, tea, cocoa, sugar, rice, tapioca,
sago, artificial coffee; flour and preparations made from cereals, bread, pastry
and confectionery, ices; honey, treacle; yeast, baking-powder; salt, mustard;
vinegar, sauces (condiments); spices; ice; beverages; teas, powdered beverage
mixes, snacks. 31 Agricultural, horticultural and forestry products and grains
not included in other classes; live animals; fresh fruits and vegetables; seeds,
natural plants and flowers; foodstuffs for animals; malt; foods and snacks
containing herbs, marine botanicals, fungi, tree bark, natural plants and
flowers, seeds, roots, and bulbs. 32 Beers; mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages; beverages and preparations for making
beverages; drinks; ready-to-drink, concentrated, or powdered non-alcoholic
beverages. 35 Advertising; business management; business administration; office
functions; services to assist others with direct marketing, advertising, lead
generation and order processing. 41 Education; providing of training;
entertainment; sporting and cultural activities; educational and training
programs related to weight management and human health and fitness; educational
and training programs related to multi-level marketing and development of small
businesses. 42 Internet and electronic data management services related to
weight management, human health and fitness, multi-level marketing, and
development of small businesses. Diary Dates: Application Date 02-24-2004
Registration Date 03-15-2005 Next Renewal 03-15-2015                    
Trademark Norway TM1202NO00

ROSEGUARD

Status: Registered/Granted Application No. 200909963 Registration No. 254381
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 30 List of Goods 05 Food supplements; food supplements including
herbs, vitamins or minerals; food supplements in tablet or capsule form
including herbs, vitamins or minerals; nutritional supplements on the basis of
herbs, vitamins or minerals; nutritional supplements. 30 Foodstuffs including
herbs, vitamins or minerals; food supplements. Diary Dates: Application Date
10-02-2009 Registration Date 02-04-2010 Next Renewal 02-04-2020               
     Trademark Norway TM1040NO00

SHAPEWORKS

Status: Registered/Granted Application No. 200401911 Registration No. 227522
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 32, 41 List of Goods 05 Dietetic foodstuffs for medical
use, dietetic beverages for medical use; nutritional and dietary supplements. 29
Soups, snacks, protein based nutritional drink mixes as replacement of meals,
preparations for making soup in the form of powder, protein bars for nutritional
purposes, snacks made of soya, including soya nuts (processed). 30 Teas and
beverages, tea made of herbal ingredients, powder and powder mixes to drinks
based on goods in class 30 for use in nutritional and dietary health regimens.
32 Non-alcoholic beverages; syrups and other preparations for making beverages;
ready to drink beverages for use in nutritional and dietary health regimens. 41
Weight management program, namely control of dietary intake and instruction
intended to contribute to the obtention and maintenance of healthy weight. Diary
Dates: Application Date 02-24-2004 Registration Date 07-13-2005 Next Renewal
07-13-2015

 

474/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Norway TM1007NO00

SKIN ACTIVATOR

Status: Registered/Granted Application No. 200109559 Registration No. 214573
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Facial cream, eye cream and body lotion. Diary
Dates: Application Date 08-08-2001 Registration Date 06-06-2002 Next Renewal
06-06-2022                     Trademark Norway TM1057NO00

SPORTWORKS

Status: Registered/Granted Application No. 200505894 Registration No. 234150
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 32 List of Goods 05 Healthcare products, dietary
supplements, health food supplements made principally of vitamins, health food
supplements made principally of minerals, healthcare products for persons with
special dietary requirements, healthcare products, nutritional supplements for
healthcare and dietary purposes; nutritional supplements. 29 Foods and snacks
made from processed oils, fats, and nuts; dietary supplements in powder,
capsule, or tablet form made from processed oils, fats, and nuts; snack foods,
snacks containing cooked nuts, snacks containing dried nuts, snacks containing
roasted soy nuts; snacks containing protein, powdered protein for human
consumption, soups, preparations for making soup, vegetable soup preparations,
milk, milk beverages, milk products, protein for human consumption, protein for
human consumption in the form of protein powder optionally containing minerals,
vitamins, and herbal ingredients, meat, fish, poultry and game; meat extracts;
preserved, dried and cooked fruits and vegetables; edible oils and fats. 30
Coffee, tea, cocoa, chocolate and beverages based on coffee, tea and cocoa,
chocolate; spices; preparations made from cereals; honey; treacle and
preparations made therefrom; snacks; snack food. 32 Non-alcoholic beverages;
sports beverages, minerals and aerated waters and other non-alcoholic drinks,
syrups and other preparations for making beverages; ready to drink beverages for
use in nutritional and dietary health regimens; fruit drinks and fruit juices
and other preparations for making beverages; ready-to-drink, concentrated, or
powdered non-alcoholic beverages; powdered beverage mixes; non-alcoholic
beverages and powdered or concentrated preparations for making non-alcoholic
beverages; powdered drinks and drink mixes based on the goods of Class 30 for
use in nutritional and dietary health regimens; powder for making beverages.
Diary Dates: Application Date 06-16-2005 Registration Date 08-08-2006 Next
Renewal 08-08-2016                     Trademark Norway TM1042NO00

THERMO COMPLETE

Status: Registered/Granted Application No. 200305662 Registration No. 221864
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements; additives for
foodstuffs; dietetic substances. Diary Dates: Application Date 06-18-2003
Registration Date 11-13-2003 Next Renewal 11-13-2023

 

475/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Norway TM1025NO01

THERMOJETICS

Status: Registered/Granted Application No. 19941871 Registration No. 169635
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30, 32 List of Goods 30 32 Diary Dates: Application Date 03-28-1994
Registration Date 09-28-1995 Next Renewal 09-28-2015                    
Trademark Norway TM1025NO00

THERMOJETICS

Status: Registered/Granted Application No. 19941126 Registration No. 169613
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05 List of Goods 03 05 Diary Dates: Application Date 02-23-1994
Registration Date 09-28-1995 Next Renewal 09-28-2015                    
Trademark Norway TM1027NO00

Tri-Leaf Design

Status: Registered/Granted Application No. 19945204 Registration No. 179602
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 16, 25, 30, 32 List of Goods 03 Hair care products, namely
shampoos, rinses and conditioners; cosmetic skin care products, namely
cleansers, moisturizers, toners, astringents, facial masks, facial creams, body
creams, body personal hygiene products; shaving creams; cosmetic products for
suntanning, namely suntan creams, suntan oils and suntan lotions, cosmetic
products for the personal hygiene, namely powders, perfumes, colognes, eau de
toilette, body oils, soaps, after shave balms and deodorants for personal use.
05 Nutritional supplements and dietetic foods for medical use, consisting of
vitamins, minerals, herbs, fiber and protein, all in tablet, powder, capsule or
liquid form; herb tea and medical herbs; vitamin preparations and amino acids.
16 Printed publications, namely periodic informational magazines and brochures
in the field of health and well-being, stationery (not included in other
classes), pens, pencils and desk sets. 25 Clothing and headgear, namely jackets,
shirts, caps, hats, robes, dressing gowns and coats. 30 Nourishment and
nutritional supplement, mainly of vegetable origin, buth with supplements of
proteins and minerals, the aforesaid good in tablet, powder or liquid form; herb
tea drinks. 32 Powder for making drinks and herbal drinks with a mixture of
vitamins, minerals and proteins. Diary Dates: Application Date 09-20-1994
Registration Date 02-06-1997 Next Renewal 02-06-2017

 

476/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Norway TM1045NO00

VegetACE

Status: Registered/Granted Application No. 199808066 Registration No. 195528
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 09-08-1998
Registration Date 01-22-1999 Next Renewal 01-22-2019                    
Trademark Norway TM1032NO00

XTRA-CAL

Status: Registered/Granted Application No. 200201614 Registration No. 216625
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 02-22-2002
Registration Date 11-21-2002 Next Renewal 11-21-2022                    
Trademark Pakistan TM1365PK00

HERBALIFE

Status: Application Type: Without Priority Classes: 05 List of Goods 05         
           Trademark Pakistan TM1366PK00

HERBALIFE

Status: Published Application No. 278678 Application Type: Without Priority
Classes: 44 List of Goods 44 Diary Dates: Application Date 02-16-2010

 

477/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Pakistan TM1367PK00

HERBALIFE

Status: Published Application No. 278680 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Dietary
and nutritional supplements for non-medicinal health purposes; dietary
supplement drink mixes for use as a meal replacement. Diary Dates: Application
Date 06-16-2010                     Trademark Pakistan

TM1027PK05

Tri-Leaf Design

Status: Registered/Granted Registration No. 212230 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Dietary and nutritional supplements for non-medicinal health purposes; dietary
supplement drink mixes for use as a meal replacement. Diary Dates: Registration
Date 08-02-2005 Next Renewal 08-02-2015                     Trademark Pakistan
TM1027PK32

Tri-Leaf Design

Status: Registered/Granted Application No. 212234 Registration No. 212234
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic beverages, namely, soft drinks,
energy drinks, sport drinks and other beverages; powdered protein, amino acids,
vitamins, minerals and herbs for making beverages; effervescent tablets for
making beverages. Diary Dates: Application Date 08-02-2005 Registration Date
08-02-2005 Next Renewal 08-02-2015                     Trademark Pakistan
TM1027PK03

Tri-Leaf Design

Status: Registered/Granted Application No. 212231 Registration No. 212231
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Creams, lotions, gels, washes, masks, and milks for
use on the face and body; hair care products. Diary Dates: Application Date
08-02-2005 Registration Date 08-02-2005 Next Renewal 08-02-2015

 

478/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Pakistan TM1027PK29

Tri-Leaf Design

Status: Registered/Granted Application No. 212233 Registration No. 212233
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Snack bars, snack foods and nutritional foods and
beverages; soups; meal replacement foods; drink mixes; frozen, packaged and
prepared meals consisting primarily of meat, fish, poultry or vegetables. Diary
Dates: Application Date 08-02-2005 Registration Date 08-02-2005 Next Renewal
08-02-2015                     Trademark Pakistan TM1281PK00

Tri-Leaf device cl. 44

Status: Registered/Granted Application No. 212229 Registration No. 212229
Application Type: Without Priority Diary Dates: Application Date 08-02-2005
Registration Date 01-26-2011 Next Renewal 08-02-2015                    
Trademark Panama TM1031PA05

CELL-U-LOSS

Status: Registered/Granted Application No. Registration No. 39179 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Pharmaceutical preparations, vitamins, minerals, medicinal food
supplements, herbal extracts for medicinal purposes, dietary and medicinal
supplements for human conditioning as tablets, liquids, capsules and powders.
Diary Dates: Application Date 07-09-1986 Registration Date 07-09-1986 Next
Renewal 07-09-2016

 

479/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Panama TM1068PA03

DERMAJETICS

Status: Registered/Granted Application No. Registration No. 96238 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Bleaching preparations and other substances for laundry use;
cleaning, polishing, scouring and abrasive preparations; soaps; perfumery,
essential oils, cosmetics, hair lotions; dentifrices; specially, skin care
products, namely, cleansers, moisturizers, toners, astringents, facial masks,
facial and body scrubs, facial creams, eye creams, body creams, body toning
creams, body oils, body lotions, bath oils, bath gels. Diary Dates: Application
Date 09-22-1998 Registration Date 04-03-2000 Next Renewal 09-22-2018           
         Trademark Panama TM1080PA05

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. Registration No. 120656 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Nutritional and dietary supplements in liquid, capsule or tablet
form. Diary Dates: Application Date 04-19-2002 Registration Date 07-30-2003 Next
Renewal 04-19-2022                     Trademark Panama TM1080PA30

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. Registration No. 120658 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 Herbal teas. Diary Dates: Application Date 04-19-2002 Registration
Date 07-30-2003 Next Renewal 04-19-2022                     Trademark Panama
TM1001PA30

HERBALIFE

Status: Registered/Granted Application No. Registration No. 109489 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 Herbal teas. Diary Dates: Application Date 08-21-2000 Registration
Date 11-16-2001 Next Renewal 08-21-2020

 

480/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Panama TM1001PA32

HERBALIFE

Status: Registered/Granted Application No. Registration No. 109488 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 32 List
of Goods 32 Aloe Vera drinks; powdered protein for making beverages. Diary
Dates: Application Date 08-21-2000 Registration Date 11-16-2001 Next Renewal
08-21-2020                     Trademark Panama TM1001PA03

HERBALIFE

Status: Registered/Granted Application No. Registration No. 79326 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Diary Dates: Application Date 01-30-1996 Registration Date
01-30-1996 Next Renewal 01-30-2016                     Trademark Panama
TM1001PA05

HERBALIFE

Status: Registered/Granted Application No. Registration No. 65424 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Application Date 08-24-1994 Registration Date
08-24-1994 Next Renewal 08-24-2014                     Trademark Panama
TM1016PA05

HERBALIFELINE

Status: Registered/Granted Application No. Registration No. 39189 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Pharmaceutical preparations, vitamins, minerals, medicinal food
supplements, proteins, extracts and medicinal herbs for dietetic purposes,
medicinal cosmetics, essential oils, soaps, hair lotions and medicated
dentifrices, medical conditioning supplements for human use in the form of
tablets, liquids, capsules and powders, herbal juices and medicinal soups. Diary
Dates: Application Date 07-09-1986 Registration Date 07-09-1986 Next Renewal
07-09-2016

 

481/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Panama TM1064PA05

KINDERMINS

Status: Registered/Granted Application No. Registration No. 39187 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Application Date 07-09-1986 Registration Date
07-09-1986 Next Renewal 07-09-2016                     Trademark Panama
TM1049PA32

LIFTOFF

Status: Registered/Granted Application No. 168155-01 Registration No. 168155-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Effervescent tablets and powders used in making
beverages, with the express exclusion of prepared drinks of any kind. Diary
Dates: Application Date 01-28-2008 Registration Date 09-18-2008 Next Renewal
01-28-2018                     Trademark Panama TM1649PA32

NITEWORKS

Status: Registered/Granted Application Type: Without Priority Registration No.
214565-01 Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32
Preparations for making non-alcoholic drinks. Diary Dates: Registration Date
07-17-2012 Next Renewal 07-17-2022

 

482/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Panama TM1021PA03

NOURIFUSION

Status: Registered/Granted Application No. Registration No. 141798-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Creams, gels, lotions, washes, masks, and milks for
use on the face and body. Diary Dates: Application Date 04-15-2005 Registration
Date 08-17-2005 Next Renewal 04-15-2015                     Trademark Panama
TM1021PA05

NOURIFUSION

Status: Registered/Granted Application No. 141797-01 Registration No. 141797-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Dietary and nutritional supplements. Diary Dates:
Application Date 04-15-2005 Registration Date 06-30-2006 Next Renewal 04-15-2015
                    Trademark Panama TM1082PA05

NRG

Status: Registered/Granted Application No. 39185 Registration No. 39185
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 07-09-1986
Registration Date 07-09-1986 Next Renewal 07-09-2016                    
Trademark Panama TM1640PA05

PROLESSA

Status: Registered/Granted Registration No. 218272 01 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Dietary and nutritional supplements in tablet, capsule, or powder form, none of
which relate to bone, bone diseases and disorders, the prevention and treatment
of bone diseases and disorders, or any related conditions/diseases. Diary Dates:
Registration Date 11-08-2012 Next Renewal 11-08-2022

 

483/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Panama TM1038PA32

Ring of Leaves device

Status: Registered/Granted Application No. 141801-01 Registration No. 141801-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Powdered protein, vitamins, minerals and herbs for
making beverages; fruit juice, vegetable juice. Diary Dates: Application Date
04-15-2005 Registration Date 08-17-2005 Next Renewal 04-15-2015               
     Trademark Panama TM1038PA44

Ring of Leaves device

Status: Registered/Granted Application No. 141800-01 Registration No. 141800-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Weight-management regimen featuring structured
weight loss, weight management, wellness planning and maintenance through the
use of diet, nutrition, and exercise for lifestyle change. Diary Dates:
Application Date 04-15-2005 Registration Date 08-17-2005 Next Renewal 04-15-2015
                    Trademark Panama TM1038PA05

Ring of Leaves device

Status: Registered/Granted Application No. 141804-01 Registration No. 141804-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional, dietary, and weight loss supplements;
nutritional drink mixes for use as a meal replacement. Diary Dates: Application
Date 04-15-2005 Registration Date 08-17-2005 Next Renewal 04-15-2015           
         Trademark Panama TM1038PA29

Ring of Leaves device

Status: Registered/Granted Application No. 141803-01 Registration No. 141803-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Processed nuts; soups; soup mixes; protein based
snack foods; soy-based snack foods; fruit- and vegetable-based snack foods;
powdered soy-based food beverage mixes; soy-based food beverages used as a milk
substitute. Diary Dates: Application Date 04-15-2005 Registration Date
08-17-2005 Next Renewal 04-15-2015

 

484/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Panama TM1038PA30

Ring of Leaves device

Status: Registered/Granted Application No. 141802-01 Registration No. 141802-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Teas; preparations for herbal beverages. Diary
Dates: Application Date 04-15-2005 Registration Date 08-17-2005 Next Renewal
04-15-2015                     Trademark Panama TM1040PA29

SHAPEWORKS

Status: Registered/Granted Application No. 141805-01 Registration No. 141805-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Processed nuts; soups; soup mixes; protein based
snack foods; soy-based snack foods; fruit- and vegetable-based snack foods;
powdered soy-based food beverage mixes; soy-based food beverages used as a milk
substitute. Diary Dates: Application Date 04-15-2005 Registration Date
08-17-2005 Next Renewal 04-15-2015                     Trademark Panama
TM1040PA30

SHAPEWORKS

Status: Registered/Granted Application No. 141806-01 Registration No. 141806-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Teas; preparations for herbal beverages. Diary
Dates: Application Date 04-15-2005 Registration Date 08-17-2005 Next Renewal
04-15-2015

 

485/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Panama TM1040PA32

SHAPEWORKS

Status: Registered/Granted Application No. 141807-01 Registration No. 141807-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Powdered protein, vitamins, minerals and herbs for
making beverages; fruit juice, vegetable juice. Diary Dates: Application Date
04-15-2005 Registration Date 08-17-2005 Next Renewal 04-15-2015               
     Trademark Panama TM1040PA05

SHAPEWORKS

Status: Registered/Granted Application No. 141799-01 Registration No. 141799-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional, dietary, and weight loss supplements;
nutritional drink mixes for use as a meal replacement. Diary Dates: Application
Date 04-15-2005 Registration Date 08-17-2005 Next Renewal 04-15-2015           
         Trademark Panama TM1040PA44

SHAPEWORKS

Status: Registered/Granted Application No. 141808-01 Registration No. 141808-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Weight-management regimen featuring structured
weight loss, weight management, wellness planning and maintenance through the
use of diet, nutrition, and exercise for lifestyle change. Diary Dates:
Application Date 04-15-2005 Registration Date 08-17-2005 Next Renewal 04-15-2015
                    Trademark Panama TM1089PA03

SOFT GREEN

Status: Registered/Granted Application No. 180903-01 Registration No. 180903 01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Soaps, body and face lotions, body and face gels,
bath and shower oils, deodorants, antiseptic gels. Diary Dates: Application Date
05-06-2009 Registration Date 01-06-2010 Next Renewal 05-06-2019

 

486/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Panama TM1024PA05

THERMO-BOND

Status: Registered/Granted Application No. 109490-01 Registration No. 109490-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements. Diary Dates:
Application Date 08-21-2000 Registration Date 11-16-2001 Next Renewal 08-21-2020
                    Trademark Panama TM1025PA32

THERMOJETICS

Status: Registered/Granted Application No. 157881-01 Registration No. 157881-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Preparations for making non-alcoholic drinks. Diary
Dates: Application Date 12-26-2006 Registration Date 08-28-2007 Next Renewal
12-26-2016                     Trademark Panama TM1025PA30

THERMOJETICS

Status: Registered/Granted Application No. 157882-01 Registration No. 157882-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Preparations for making herbal teas. Diary Dates:
Application Date 12-26-2006 Registration Date 09-13-2007 Next Renewal 12-26-2016

 

487/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Panama TM1025PA05

THERMOJETICS

Status: Registered/Granted Application No. 96235 Registration No. 96235
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical, veterinary and sanitary
preparations; dietetic substances adapted for medical use, food for babies;
plasters, materials for dressings; material for stopping teeth, dental wax;
disinfectants; preparations for destroying vermin; fungicides, herbicides;
specially, nutritional and dietary supplements, all consisting of vitamins,
minerals, herbs, fiber and protein, all in tablet, capsule or powder form. Diary
Dates: Application Date 09-22-1998 Registration Date 03-01-2000 Next Renewal
09-22-2018                     Trademark Panama TM1027PA30

Tri-Leaf Design

Status: Registered/Granted Application No. 165366-01 Registration No. 165366-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Preparations for making herbal teas. Diary Dates:
Application Date 09-28-2007 Registration Date 03-03-2009 Next Renewal 09-28-2017
                    Trademark Panama TM1027PA44

Tri-Leaf Design

Status: Registered/Granted Application No. 165408-01 Registration No. 165408-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Services in providing information about human
health and nutrition. Diary Dates: Application Date 09-28-2007 Registration Date
07-10-2008 Next Renewal 09-28-2017                     Trademark Panama
TM1027PA32

Tri-Leaf Design

Status: Registered/Granted Application No. 165365-01 Registration No. 165365-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Preparations for making non-alcoholic beverages.
Diary Dates: Application Date 09-28-2007 Registration Date 07-25-2008 Next
Renewal 09-28-2017

 

488/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Panama TM1027PA03

Tri-Leaf Design

Status: Registered/Granted Application No. 165643-01 Registration No. 165643-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Creams, gels, lotions, washes, masks, and milks for
use on the face and body. Diary Dates: Application Date 10-08-2007 Registration
Date 07-14-2008 Next Renewal 10-08-2017                     Trademark Panama
TM1027PA05

Tri-Leaf Design

Status: Registered/Granted Application No. 165368-01 Registration No. 165368-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional food supplements in tablet, capsule or
powder form. Diary Dates: Application Date 09-28-2007 Registration Date
07-25-2008 Next Renewal 09-28-2017                     Trademark Panama
TM1027PA35

Tri-Leaf Design

Status: Registered/Granted Application No. 165369-01 Registration No. 165369-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35 List of Goods 35 Providing information about forming and operating a
small business. Diary Dates: Application Date 09-28-2007 Registration Date
07-25-2008 Next Renewal 09-28-2017

 

489/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

                    Trademark Panama TM1027PA29

Tri-Leaf Design

Status: Registered/Granted Application No. 165367-01 Registration No. 165367-01
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Snack foods made primarily of protein; nutritional
food powders made primarily of protein. Diary Dates: Application Date 09-28-2007
Registration Date 07-25-2008 Next Renewal 09-28-2017                    
Trademark Papua New Guinea TM1001PG05

HERBALIFE

Status: Registered/Granted Application No. B57866 Registration No. B57866
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements and dietetic foods, all
consisting of vitamins, minerals, fiber and protein, all in tablet, powder or
liquid form. Diary Dates: Application Date 09-30-1993 Registration Date
09-30-1993 Next Renewal 09-30-2013                     Trademark Papua New
Guinea TM1006PG05

HERBALIFE & Design

Status: Registered/Granted Application No. B57868 Registration No. B57868
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements and dietetic foods, all
consisting of vitamins, minerals, fiber and protein, all in tablet, powder or
liquid form. Diary Dates: Application Date 09-30-1993 Registration Date
09-30-1993 Next Renewal 09-30-2013                     Trademark Paraguay
TM1068PY03

DERMAJETICS

Status: Registered/Granted Application No. 209347 Registration No. 237576
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 04-07-1994
Registration Date 07-31-2001 Next Renewal 07-31-2011                    

 

490/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Paraguay TM1080PY05

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 174541 Registration No. 267731
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements consisting of vitamins,
minerals, herbs and protein, all in tablet, powder, capsule or liquid form. (All
goods in International Class 5). Diary Dates: Application Date 08-09-1994
Registration Date 12-28-1994 Next Renewal 12-28-2014                    
Trademark Paraguay TM1080PY30

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 331183 Registration No. 267732
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Tea. (All goods in International Class 30) Diary
Dates: Application Date 08-09-1994 Registration Date 12-30-1994 Next Renewal
12-30-2014                     Trademark Paraguay TM1080PY32

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 15365 Registration No. 278926
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Powdered protein, amino acids, vitamins, minerals
and herbs for preparing beverages. (All goods in International Class 32). Diary
Dates: Application Date 08-09-1994 Registration Date 05-18-1995 Next Renewal
05-18-2015                     Trademark Paraguay TM1001PY32

HERBALIFE

Status: Registered/Granted Application No. 1316618 Registration No. 260942
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Powdered protein, amino acids, vitamins, minerals
and herbs for preparing beverages. Diary Dates: Application Date 08-08-1994
Registration Date 08-29-2003 Next Renewal 08-29-2023                    

 

491/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Paraguay

TM1001PY05

HERBALIFE

Status: Registered/Granted Application No. 5456 Registration No. 385112
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements consisting of vitamins,
minerals, herbs and protein, all in tablet, powder or liquid form, all included
in International Class 5. Diary Dates: Application Date 04-14-1993 Registration
Date 08-13-2013 Next Renewal 05-22-2023                     Trademark Paraguay
TM1001PY30

HERBALIFE

Status: Registered/Granted Application No. 15225 Registration No. 385113
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Tea. Diary Dates: Application Date 08-08-1994
Registration Date 08-13-2013 Next Renewal 05-22-2023                    
Trademark Paraguay TM1001PY03

HERBALIFE

Status: Registered/Granted Application No. 15224 Registration No. 265729
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 08-08-1994
Registration Date 02-13-2004 Next Renewal 02-13-2014                    

 

492/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Paraguay

TM1580PY35

HERBALIFE

Status: Published Application No. 54298 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 35 List of Goods 35
Advertising; business management; business administration; office functions;
services to assist other with direct marketing, advertising, lead generation,
order processing, and payment processing; electronic data management services
related to weight management, human health and fitness, multi-level marketing,
and development of small business. Diary Dates: Application Date 11-16-2012     
               Trademark Paraguay TM1581PY41

HERBALIFE

Status: Published Application No. 1254299 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 41 List of Goods 41 Services
in providing information about human health, nutrition, fitness, and exercise.
Diary Dates: Application Date 11-16-2012                     Trademark Paraguay
TM1610PY32

HERBALIFE

Status: Published Application No. 1254297 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32 Mineral
and aerated waters and other non-alcoholic drinks, fruit drinks and fruit juices
and other preparations for making beverages; ready-to drink, concentrated, or
powdered non-alcoholic beverages; powdered beverage mixes; beverages and
on-alcoholic drinks. Diary Dates: Application Date 11-16-2012                  
  Trademark Paraguay TM1370PY00

HERBALIFE

Status: Registered/Granted Application No. 18326 Registration No. 26529
Application Type: Without Priority Diary Dates: Application Date 02-13-2004
Registration Date 02-14-2004 Next Renewal 02-14-2014                    

 

493/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Paraguay TM1371PY00

HERBALIFE

Status: Registered/Granted Application No. 05456 Registration No. 257365
Application Type: Without Priority Diary Dates: Application Date 04-14-1993
Registration Date 05-13-2003 Next Renewal 05-13-2013                    
Trademark Paraguay TM1006PY05

HERBALIFE & Design

Status: Registered/Granted Application No. 5455 Registration No. 385104
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements consisting of vitamins,
minerals, herbs and protein, all in tablet, powder or liquid form, all included
in International Class 5. Diary Dates: Application Date 04-14-1993 Registration
Date 08-13-2013 Next Renewal 05-22-2023                     Trademark Paraguay
TM1646PY03

HERBALIFE and Tri-Leaf device

Status: Published Application No. 1254303 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Soaps;
perfumery, essential oils, cosmetics, hair lotions, hair care products;
dentifrices; shampoos, conditioners, hair styling sprays, gels, and pomades;
facial creams, lotions, gels, milks, masks, exfoliants, toners and sprays; hand
lotions, creams, gels, and scrubs; body creams, lotions, washes, gels,
exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive or
exfoliant cloths; skin whitening products; skin care products.

Diary Dates:

Application Date 11-16-2012                     Trademark Paraguay TM1646PY05

HERBALIFE and Tri-Leaf device

Status: Published Application No. 1254300 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Healthcare
products, health food supplements made principally of vitamins, health food
supplement made principally of minerals, healthcare products for persons with
special dietary requirements, healthcare products, nutritional supplements for
healthcare and dietary purposes; nutritional and dietary supplements. Diary
Dates: Application Date 11-16-2012                    

 

494/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Paraguay TM1646PY29

HERBALIFE and Tri-Leaf device

Status: Published Application No. 1254301 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 29 List of Goods 29 Foods and
snacks made from processed oils, fats, and nuts; dietary supplements in powder,
capsule, or tablet form made from processed oils, fats and nuts; snack foods,
snacks containing cooked nuts, snacks containing dried nuts, snacks containing
roasted soy nuts; snacks containing protein, powdered protein for human
consumption, soups, preparations for making soup, vegetable soup preparations,
milk, milk beverages, milk products, protein for human consumption, protein for
human consumption in the form of protein powder optionally containing minerals,
vitamins, and herbal ingredients, meat, fish, poultry and game meat extracts;
edible oils fats; but not including spreads.

Diary Dates:

Application Date 11-16-2012                     Trademark Paraguay TM1646PY30

HERBALIFE and Tri-Leaf device

Status: Published Application No. 1254302 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30 Coffee,
chocolate and tea based beverages; teas, coffee, chocolate, cocoa; snacks; snack
foods; powder for making tea-based, cocoa-based beverages; powder for making
herbal food beverages; herbal teas and herbal infusions; culinary herbs; herb
tea for food purposes.

Diary Dates:

Application Date 11-16-2012                     Trademark Paraguay TM1646PY32

HERBALIFE and Tri-Leaf device

Status: Published Application No. 1254296 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32 Mineral
and aerated waters and other non-alcoholic drinks, fruit drinks and fruit juices
and other preparations for making beverages; ready-to drink, concentrated, or
powdered non-alcoholic beverages; powdered beverage mixes; beverages and
on-alcoholic drinks.

Diary Dates:

Application Date 11-16-2012                     Trademark Paraguay TM1646PY35

HERBALIFE and Tri-Leaf device

Status: Published Application No. 1254304 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 35 List of Goods 35
Advertising; business management; business administration; office functions;
services to assist others with direct marketing, advertising, lead generation,
order processing, and payment processing; electronic data management services
related to weight management, human health and fitness, multi-level marketing,
and development of small business.

Diary Dates:

Application Date 11-16-2012                    

 

495/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Paraguay TM1646PY41

HERBALIFE and Tri-Leaf device

Status: Pending Application No. 1254295 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 41 List of Goods 41 Services
in providing information about human health, nutrition, fitness and exercise.
Diary Dates: Application Date 11-16-2012                     Trademark Paraguay
TM1090PY05

HERBALIFE CELLULAR NUTRITION

Status: Registered/Granted Application No. 8756 Registration No. 258574
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements consisting of vitamins,
minerals, herbs and protein, all in tablet, powder, capsule or liquid form.
Diary Dates: Application Date 05-16-1994 Registration Date 06-24-2003 Next
Renewal 06-24-2013                     Trademark Paraguay TM1090PY32

HERBALIFE CELLULAR NUTRITION

Status: Registered/Granted Application No. 9969 Registration No. 257367
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Fruit juices and fruit drinks, powdered protein,
amino acids, vitamins, minerals and herbs for making drinks. Diary Dates:
Application Date 05-31-1994 Registration Date 05-22-2003 Next Renewal 05-22-2013
                   

 

496/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Paraguay TM1092PY05

HERBALIFE CELLULAR NUTRITION & Design

Status: Registered/Granted Application No. 9968 Registration No. 285788
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements consisting of vitamins,
minerals, herbs and protein, all in tablet, powder, capsule or liquid form.
Diary Dates: Application Date 05-31-1994 Registration Date 12-29-2005 Next
Renewal 12-29-2015                     Trademark Paraguay TM1092PY32

HERBALIFE CELLULAR NUTRITION & Design

Status: Registered/Granted Application No. 8757 Registration No. 283088
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Fruit juices and fruit drinks, powdered protein,
amino acids, vitamins, minerals and herbs for making drinks. Diary Dates:
Application Date 05-16-1994 Registration Date 10-07-2005 Next Renewal 10-07-2015
                    Trademark Paraguay TM1029PY44

HERBALIFE DISTRIBUTOR NUTRITION CLUB

Status: Registered/Granted Application No. 39412 Registration No. 294895
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Diary Dates: Application Date 12-22-2005
Registration Date 11-27-2006 Next Renewal 11-27-2016                    
Trademark Paraguay TM1020PY44

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. 39413 Registration No. 294896
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Diary Dates: Application Date 12-22-2005
Registration Date 11-27-2006 Next Renewal 11-27-2016                    

 

497/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Paraguay TM1016PY05

HERBALIFELINE

Status: Registered/Granted Application No. 37263 Registration No. 289504
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 11-30-2005
Registration Date 06-02-2006 Next Renewal 06-02-2016                    
Trademark Paraguay TM1049PY32

LIFTOFF

Status: Registered/Granted Application No. 1316627 Registration No. 305927
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Effervescent tablets and powders for making
beverages, with the exclusion of any type of prepared drinks. Diary Dates:
Application Date 11-30-2005 Registration Date 12-10-2007 Next Renewal 12-10-2017
                    Trademark Paraguay TM1010PY05

NITEWORKS

Status: Registered/Granted Application No. 37259 Registration No. 289500
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 11-30-2005
Registration Date 06-02-2006 Next Renewal 06-02-2016                    

 

498/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Paraguay TM1021PY03 NOURIFUSION Status: Registered/Granted Application
No. 37266 Registration No. 289506

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 . Diary Dates: Application Date 11-30-2005 Registration Date 06-02-2006
Next Renewal 06-02-2016                     Trademark Paraguay TM1037PY03

RADIANT C

Status: Pending Application No. 37244 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Diary
Dates: Application Date 11-30-2005                     Trademark Paraguay
TM1038PY30

Ring of Leaves device

Status: Registered/Granted Application No. 537250 Registration No. 295706
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Diary Dates: Application Date 11-30-2005
Registration Date 12-21-2006 Next Renewal 12-21-2016                    
Trademark Paraguay TM1038PY32

Ring of Leaves device

Status: Registered/Granted Application No. 37249 Registration No. 289444
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 11-30-2005
Registration Date 06-02-2006 Next Renewal 06-02-2016                    

 

499/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Paraguay TM1038PY44

Ring of Leaves device

Status: Registered/Granted Application No. 37252 Registration No. 289446
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Diary Dates: Application Date 11-30-2005
Registration Date 06-02-2006 Next Renewal 06-02-2016                    
Trademark Paraguay TM1038PY05

Ring of Leaves device

Status: Registered/Granted Application No. 37251 Registration No. 289445
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 11-30-2005
Registration Date 06-02-2006 Next Renewal 06-02-2016                    
Trademark Paraguay TM1038PY29

Ring of Leaves device

Status: Registered/Granted Application No. 37253 Registration No. 290969
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Protein-based soups included in International Class
29. Diary Dates: Application Date 11-30-2005 Registration Date 07-21-2006 Next
Renewal 07-21-2016                     Trademark Paraguay TM1038PY2901

Ring of Leaves device

Status: Registered/Granted Application No. 10418 Registration No. 295727
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 All goods including protein bars included in
International Class 29. Diary Dates: Application Date 04-24-2006 Registration
Date 12-21-2006 Next Renewal 12-21-2016                    

 

500/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Paraguay TM1040PY44

SHAPEWORKS

Status: Registered/Granted Application No. 37261 Registration No. 289502
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Diary Dates: Application Date 11-30-2005
Registration Date 06-02-2006 Next Renewal 06-02-2016                    
Trademark Paraguay TM1040PY29

SHAPEWORKS

Status: Registered/Granted Application No. 37269 Registration No. 289508
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Protein-based soups included in International Class
29. Diary Dates: Application Date 11-30-2005 Registration Date 06-02-2006 Next
Renewal 06-02-2016                     Trademark Paraguay TM1040PY30

SHAPEWORKS

Status: Registered/Granted Application No. 610208 Registration No. 295494
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Tea, snacks, savory snacks from soy, powdered
meal-replacement products principally made from protein; all included in
International Class 30. Diary Dates: Application Date 11-30-2005 Registration
Date 12-15-2006 Next Renewal 12-15-2016                    

 

501/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Paraguay TM1040PY32

SHAPEWORKS

Status: Registered/Granted Application No. 37260 Registration No. 289501
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic beverages and preparations for making
non-alcoholic beverages, included in International Class 32. Diary Dates:
Application Date 11-30-2005 Registration Date 06-02-2006 Next Renewal 06-02-2016
                    Trademark Paraguay TM1040PY2901

SHAPEWORKS

Status: Registered/Granted Application No. 10421 Registration No. 295855
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 All goods including protein bars included in
International Class 29. Diary Dates: Application Date 04-24-2006 Registration
Date 12-22-2006 Next Renewal 12-22-2016                     Trademark Paraguay
TM1040PY05

SHAPEWORKS

Status: Registered/Granted Application No. 37262 Registration No. 289503
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 11-30-2005
Registration Date 06-02-2006 Next Renewal 06-02-2016                    
Trademark Paraguay TM1007PY03

SKIN ACTIVATOR

Status: Registered/Granted Application No. 37267 Registration No. 289507
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 11-30-2005
Registration Date 06-02-2006 Next Renewal 06-02-2016                    

 

502/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Paraguay TM1007PY0301

SKIN ACTIVATOR

Status: Registered/Granted Application No. 37022 Registration No. 289498
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 11-30-2005
Registration Date 06-02-2006 Next Renewal 06-02-2016                    
Trademark Paraguay TM1057PY05

SPORTWORKS

Status: Registered/Granted Application No. 37265 Registration No. 289505
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 11-30-2005
Registration Date 06-02-2006 Next Renewal 06-02-2016                    
Trademark Paraguay TM1025PY05

THERMOJETICS

Status: Registered/Granted Application No. 518318 Registration No. 267640
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 All goods in International Class 5. Diary Dates:
Application Date 08-09-1994 Registration Date 12-30-1994 Next Renewal 12-30-2014
                    Trademark Paraguay TM1025PY32

THERMOJETICS

Status: Registered/Granted Application No. 518307 Registration No. 278324
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32

 

503/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

List of Goods 32 All goods included in International Class 32. Diary Dates:

Application

Date

08-09-1994 Registration Date 05-18-1995 Next Renewal 05-18-2015               
     Trademark Paraguay TM1025PY30

THERMOJETICS

Status: Registered/Granted

Application

No.

518320 Registration No. 278925 Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 30 List of Goods 30 All goods included in
International Class 30. Diary Dates:

Application

Date

08-09-1994 Registration Date 05-18-1995 Next Renewal 05-18-2015               
     Trademark Paraguay TM1027PY30

Tri-Leaf Design

Status: Registered/Granted

Application

No.

37254 Registration No. 295707

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Tea, snacks, savory snacks from soy, powdered meal-replacement products
principally made from protein, all included in International Class 30. Diary
Dates:

Application

Date

11-30-2005 Registration Date 12-21-2006 Next Renewal 12-21-2016               
     Trademark Paraguay TM1027PY16

Tri-Leaf Design

Status: Registered/Granted

Application

No.

37256 Registration No. 289447

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 16 List of
Goods 16 Diary Dates:

Application

Date

11-30-2005 Registration Date 06-02-2006 Next Renewal 06-02-2016               
    

 

504/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Paraguay TM1027PY2901

Tri-Leaf Design

Status: Registered/Granted Application No. 37246 Registration No. 289441
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Protein-based soups included in International Class
29. Diary Dates: Application Date 11-30-2005 Registration Date 06-02-2006 Next
Renewal 06-02-2016                     Trademark Paraguay TM1027PY25

Tri-Leaf Design

Status: Pending Application No. 37255 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 25 List of Goods 25 Diary
Dates: Application Date 11-30-2005                     Trademark Paraguay
TM1027PY44

Tri-Leaf Design

Status: Registered/Granted Application No. 37248 Registration No. 289443
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Diary Dates: Application Date 11-30-2005
Registration Date 06-02-2006 Next Renewal 06-02-2016                    
Trademark Paraguay TM1027PY29

Tri-Leaf Design

Status: Registered/Granted Application No. 10417 Registration No. 295726
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 All goods including protein bars included in
International Class 29. Diary Dates: Application Date 04-24-2006 Registration
Date 12-21-2006 Next Renewal 12-21-2016                    

 

505/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Paraguay TM1027PY05

Tri-Leaf Design

Status: Registered/Granted Application No. 37247 Registration No. 289442
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 11-30-2005
Registration Date 06-02-2006 Next Renewal 06-02-2016                    
Trademark Paraguay TM1027PY32

Tri-Leaf Design

Status: Registered/Granted Application No. 37245 Registration No. 289440
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic beverages and preparations for making
non-alcoholic beverages, included in International Class 32. Diary Dates:
Application Date 11-30-2005 Registration Date 06-02-2006 Next Renewal 06-02-2016
                    Trademark Paraguay TM1027PY18

Tri-Leaf Design

Status: Pending Application No. 37257 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 18 List of Goods 18 Diary
Dates: Application Date 11-30-2005                     Trademark Paraguay
TM1027PY03

Tri-Leaf device

Status: Registered/Granted Application 9415371 Registration No. 177640 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03                    

 

506/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Paraguay TM1647PY03

Tri-Leaf device

Status: Published Application No. 1254483 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Soaps;
perfumery, essential oils, cosmetics, hair lotions, hair care products;
dentifrices; shampoos, conditioners, hair styling sprays, gels, and pomades;
facial creams, lotions, gels, milks, masks, exfoliants, toners and sprays; hand
lotions, creams, gels, and scrubs; body creams, lotions, washes, gels,
exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive or
exfoliant cloths; skin whitening products; skin care products. Diary Dates:
Application Date 11-16-2012                     Trademark Paraguay TM1647PY05

Tri-Leaf device

Status: Pending Application No. 1254484 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Healthcare
products, health food supplements made principally of vitamins, health food
supplement made principally of minerals, healthcare products for persons with
special dietary requirements, healthcare products, nutritional supplements for
healthcare and dietary purposes; nutritional and dietary supplements. Diary
Dates:

Application

Date

11-16-2012                    

 

Trademark Paraguay TM1647PY29

Tri-Leaf device

Status: Pending Application No. 1254485 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 29 List of Goods 29 Foods and
snacks made from processed oils, fats, and nuts; dietary supplements in powder,
capsule, or tablet form made from processed oils, fats and nuts; snack foods,
snacks containing cooked nuts, snacks containing dried nuts, snacks containing
roasted soy nuts; snacks containing protein, powdered protein for human
consumption, soups, preparations for making soup, vegetable soup preparations,
milk, milk beverages, milk products, protein for human consumption, protein for
human consumption in the form of protein powder optionally containing minerals,
vitamins, and herbal ingredients, meat, fish, poultry and game meat extracts;
edible oils fats; but not including spreads. Diary Dates: Application Date
11-16-2012                    

 

507/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Paraguay TM1647PY30

Tri-Leaf device

Status: Pending Application No. 1254486 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30 Coffee,
chocolate and tea based beverages; teas, coffee, chocolate, cocoa; snacks; snack
foods; powder for making tea-based, cocoa-based beverages; powder for making
herbal food beverages; herbal teas and herbal infusions; culinary herbs; herb
tea for food purposes. Diary Dates: Application Date 11-16-2012               
     Trademark Paraguay TM1647PY35

Tri-Leaf device

Status: Pending Application No. 1254488 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 35 List of Goods 35
Advertising; business management; business administration; office functions;
services to assist others with direct marketing, advertising, lead generation,
order processing, and payment processing; electronic data management services
related to weight management, human health and fitness, multi-level marketing,
and development of small business. Diary Dates: Application Date 11-16-2012     
               Trademark Paraguay TM1647PY41

Tri-Leaf device

Status: Published Application No. 1254489 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 41 List of Goods 41 Services
in providing information about human health, nutrition, fitness and exercise.
Diary Dates: Application Date 11-16-2012                     Trademark Paraguay
TM1033PY05

TRI-SHIELD

Status: Registered/Granted Application No. 37258 Registration No. 289499
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 11-30-2005
Registration Date 06-02-2006 Next Renewal 06-02-2016                    

 

508/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Peru TM1001PE01

HERBALIFE

Status: Registered/Granted Application No. 225226 Registration No. 14112
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements consisting of vitamins,
minerals, herbs and protein, all in the form of tablets or powders or in liquid
form. Diary Dates: Registration Date 02-28-1995 Next Renewal 02-28-2015         
           Trademark Peru TM1001PE00

HERBALIFE

Status: Registered/Granted Application No. 184685 Registration No. 1980
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Shampoo for hair, hair rinses, hair reconditioners,
skin cleansers, moisturizers, facial creams, shaving creams, suntan oils and
tanning lotions. Diary Dates: Registration Date 10-15-1993 Next Renewal
10-15-2023                     Trademark Peru TM1555PE00

HERBALIFE

Status: Registered/Granted Application No. 514422 Registration No. 197256
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Coffee, chocolate and tea based beverages; teas,
coffee, chocolate, cocoa; snacks; snack foods; powder for making tea-based,
cocoa-based beverages; powder for making herbal food beverages; herbal teas and
herbal infusions; culinary herbs; herb tea for food purposes. Diary Dates:
Application Date 11-16-2012 Registration Date 04-04-2013 Next Renewal 04-04-2023
                    Trademark Peru TM1566PE35

HERBALIFE

Status: Registered/Granted Registration No. 75847 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 35 List of Goods 35
Advertising; business management; business administration; office functions;
services to assist other with direct marketing, advertising, lead generation,
order processing, and payment processing; electronic data management services
related to weight management, human health and fitness, multi-level marketing,
and development of small business. Diary Dates: Registration Date 04-04-2013
Next Renewal 04-04-2023                    

 

509/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Peru TM1559PE00

HERBALIFE

Status: Registered/Granted Application No. 514423 Registration No. 197257
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices and other preparations for making
beverages; ready-to drink, concentrated, or powdered non-alcoholic beverages;
powdered beverage mixes; beverages and non-acoholic drinks. Diary Dates:
Application Date 11-16-2012 Registration Date 04-04-2013 Next Renewal 04-04-2023
                    Trademark Peru TM1560PE00

HERBALIFE

Status: Registered/Granted Application No. 514421 Registration No. 76070
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 41 List of Goods 41 Services providing information about human health,
nutrition, fitness, and exercise. Diary Dates: Application Date 11-16-2012
Registration Date 04-15-2013 Next Renewal 04-15-2023                    
Trademark Peru TM1561PE00

HERBALIFE

Status: Registered/Granted Registration No. 196622 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 29 List of Goods 29
Foods and snacks made form processed oils, fats, and nuts; dietary supplements
in powder, capsule, or tablet form made from processed oils, fats and nuts;
snack foods, snacks containing cooked nuts, snacks containing dried nuts, snacks
containing roasted soy nuts; snacks containing protein powdered protein for
human consumption, soups, preparations for making soup, vegetable soup
preparations, milk, milk beverages, milk products, protein for human
consumption, protein for human consumption in the form of protein powder
optionally containing minerals, vitamins, and herbal ingredients, meat, fish,
poultry and game meat extracts; edible oils fats; but not including spreads.
Diary Dates: Registration Date 03-11-2013 Next Renewal 03-11-2023               
    

 

510/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Peru TM1006PE00

HERBALIFE & Design

Status: Registered/Granted Application No. 181934 Registration No. 00564
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Hair shampoos, hair rinses, hair conditioners, skin
cleansers, moisturizers, facial creams, shaving creams, suntan oils and suntan
lotions. Diary Dates: Registration Date 06-24-1993 Next Renewal 06-24-2023     
               Trademark Peru TM1006PE01

HERBALIFE & Design

Status: Registered/Granted Application No. 182104 Registration No. 387
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements consisting of vitamins,
minerals, herbs and protein, all in the form of tablets or powders or in liquid
form. Diary Dates: Registration Date 06-23-1993 Next Renewal 06-23-2023         
           Trademark Peru TM1562PE00

HERBALIFE and Tri-Leaf device

Status: Registered/Granted Registration No. 196311 Application Type: Without
Priority Applicant: Herbalife International of America, Inc. Classes: 32 List of
Goods 32 Mineral and aerated waters and other non-alcoholic drinks; fruit drinks
and fruit juices and other preparations for making beverages; ready-to drink,
concentrated, or powdered non-alcoholic beverages; powdered beverage mixes;
beverages and non-alcoholic drinks. Diary Dates: Registration Date 02-25-2013
Next Renewal 02-25-2023                     Trademark Peru TM1563PE35

HERBALIFE and Tri-Leaf device

Status: Registered/Granted Registration No. 75422 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 35 List of Goods 35
Advertising; business management; business administration; office functions;
services to assist other with direct marketing, advertising, lead generation,
order processing, and payment processing; electronic data management services
related to weight management, human health and fitness, multi-level marketing,
and development of small business Diary Dates: Registration Date 02-25-2013 Next
Renewal 02-25-2023                    

 

511/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Peru TM1564PE41

HERBALIFE and Tri-Leaf device

Status: Registered/Granted Registration No. 75423 Application Without Priority
Type: Applicant: Herbalife International, Inc. Classes: 41 List of Goods 41
Services providing information about human health, nutrition, fitness and
exercise. Diary Dates: Registration Date 02-25-2013 Next Renewal 02-25-2023     
               Trademark Peru TM1565PE00

HERBALIFE and Tri-Leaf device

Status: Registered/Granted Registration No. 197742 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03
Soaps; perfumery, essential oils, cosmetics, hair lotions, hair care products;
dentifrices; shampoos, conditioners, hair styling sprays, gels, and pomades;
facial creams, lotions, gels, milks, masks, exfoliants, toners, and sprays; hand
lotions, creams, gels, and scrubs; body creams, lotions, washes, gels,
exfoliants, and sprays; shaving toiletries for men; fragrances; abrasive or
exfoliant cloths impregnated with cosmetic lotions; skin whitening products;
skin care cosmetic products. Diary Dates: Registration Date 04-15-2013 Next
Renewal 04-15-2023                     Trademark Peru TM1567PE05

HERBALIFE and Tri-Leaf device

Status: Registered/Granted Registration No. 198207 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Healthcare products (dietary supplements), health food supplements made
principally of vitamins, health food supplement made principally of minerals,
healthcare products (dietary supplements) for persons with dietary requirements,
nutritional supplements for healthcare and dietary purposes; nutritional and
dietary supplements. Diary Dates: Registration Date 05-02-2013 Next Renewal
05-02-2023                     Trademark Peru TM1006PE29

HERBALIFE and Tri-Leaf device

Status: Registered/Granted Application No. 514429 Registration No. 196310
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Foods and snacks made from processed oils, fats,
and nuts; dietary supplements in powder, capsule, or tablet form made from
processed oils, fats and nuts;snack foods, snacks containing cooked nuts, snacks
containing dried nuts; snacks containing protein, powdered protein for human
consumption, soups, preparations for making soup, vegetable soup preparations,
milk, milk beverages, milk predominating, milk products, protein for human
consumption, protein for human consumption in the form off protein powder
optionally containing minerals, vitamins, and herbal ingredients, meat, fish,
poultry and game meat extracts; edible oils fats; but not including spreads.
Diary Dates: Registration Date 02-25-2013 Next Renewal 02-25-2023               
    

 

512/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Peru TM1565PE01

HERBALIFE and Tri-Leaf device

Status: Registered/Granted Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 03 List of Goods 03 Soaps; perfumery,
essential oils, cosmetics, hair lotions, hair care products; dentifrices;
shampoos, conditioners, hair styling sprays, gels, and pomades; facial creams,
lotions, gels, milks, masks, exfoliants, toners, and sprays; hand lotions,
creams, gels, and scrubs; body creams, lotions, washes, gels, exfoliants, and
sprays; shaving toiletries for men; fragrances; abrasive or exfoliant cloths
impregnated with cosmetic lotions; skin whitening products; skin care cosmetic
products.        Trademark Peru TM1571PE30

HERBALIFE and Tri-Leaf device

Status: Registered/Granted Registration No. 197668 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30
Coffee, chocolate and tea based beverages; teas, coffee, chocolate, cocoa;
snacks (included in this class); snack foods; powder for making tea-based,
cocoa-based beverages, included in this class; herbal teas and herbal infusions,
other than for medical purposes; culinary herbs (seasonings); herb tea for food
purposes. Diary Dates: Registration Date 04-12-2013 Next Renewal 04-12-2023     
               Trademark Peru TM1345PE00

HERBALIFELINE

Status: Published Application No. 436900 Registration No. 00172210 Application
Type: Without Priority Diary Dates: Application 11-30-2010 Registration Date
01-21-2010 Date Next Renewal 01-21-2020                     Trademark Peru
TM1085PE00

LIFE & VICTORY

Status: Registered/Granted Application No. Registration No. 10879 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Diary Dates: Registration Date 10-19-1994 Next Renewal 10-19-2014  
                 

 

513/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Peru TM1085PE01

LIFE & VICTORY

Status: Registered/Granted Application No. Registration No. 21037 Application
Without Priority Type: Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 Tea. Diary Dates: Registration Date 05-22-1995 Next Renewal
05-22-2015                     Trademark Peru TM1085PE02

LIFE & VICTORY

Status: Registered/Granted Application No. Registration No. 10881 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 32 List
of Goods 32 Diary Dates: Registration Date 10-19-1994 Next Renewal 10-19-2014  
                  Trademark Peru TM1085PE03

LIFE & VICTORY

Status: Registered/Granted Application No. Registration No. 18961 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Registration Date 05-24-1995 Next Renewal 05-24-2015  
                  Trademark Peru TM1085PE04

LIFE & VICTORY

Status: Registered/Granted Application No. Registration No. 10880 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 29 List
of Goods 29 Diary Dates: Registration Date 10-19-1994 Next Renewal 10-19-2014  
                 

 

514/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Peru TM1530PE00

LIFTOFF

Status: Registered/Granted

Application

No.

485128 Registration No. 201378 Application Type: Without Priority Classes: 32
List of Goods 32 Beers; mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups and other preparations for making
beverages. Diary Dates:

Application

Date

03-01-2012 Registration Date 06-20-2013 Next Renewal 06-20-2023               
     Trademark Peru TM1664PE32

NITEWORKS

Status: Published

Application

No.

561985 Application Type: Without Priority Applicant: Herbalife International,
Inc. Classes: 32 List of Goods 32 Preparations for making non-alcoholic drinks.
Diary Dates:

Application

Date

01-24-2014                     Trademark Peru TM1021PE00

NOURIFUSION

Status: Registered/Granted

Application

No.

504472 Registration No. 193629 Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 03 List of Goods 03 Gels, lotions, and
creams for the face and body. Diary Dates:

Application

Date

08-17-2012 Registration Date 11-16-2012 Next Renewal 11-16-2022               
     Trademark Peru TM1038PE02

Ring of Leaves device

Status: Registered/Granted

Application

No.

Registration No. 110416 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Diary Dates:

Registration

Date

11-17-2005 Next Renewal 11-17-2015                    

 

515/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Peru TM1038PE03

Ring of Leaves device

Status: Registered/Granted Application No. Registration No. 110415 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 29 List
of Goods 29 Diary Dates: Registration Date 11-17-2005 Next Renewal 11-17-2015  
                  Trademark Peru TM1038PE04

Ring of Leaves device

Status: Registered/Granted Application No. 243867 Registration No. 110418
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Tea; herbal tea. Diary Dates: Registration Date
11-17-2005 Next Renewal 11-17-2015                     Trademark Peru TM1038PE05

Ring of Leaves device

Status: Registered/Granted Application No. 250807 Registration No. 110882
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Soy-based food beverages; powdered mixes for
soy-based protein food beverages. Diary Dates: Registration Date 12-05-2005 Next
Renewal 12-05-2015                     Trademark Peru TM1038PE00

Ring of Leaves device

Status: Registered/Granted Application No. 243866 Registration No. 110417
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Registration Date 11-17-2005 Next
Renewal 11-17-2015                    

 

516/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Peru TM1038PE01

Ring of Leaves device

Status: Registered/Granted Application No. Registration No. 40084 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 44 List
of Goods 44 Diary Dates: Registration Date 11-17-2005 Next Renewal 11-17-2015  
                  Trademark Peru TM1040PE00

SHAPEWORKS

Status: Registered/Granted Application No. Registration No. 111279 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 32 List
of Goods 32 Diary Dates: Registration Date 12-16-2005 Next Renewal 12-16-2015  
                  Trademark Peru TM1040PE01

SHAPEWORKS

Status: Cancelled Application No. 243859 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Diary
Dates: Application Date 05-31-2005                     Trademark Peru TM1040PE02

SHAPEWORKS

Status: Registered/Granted Application No. Registration No. 40295 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 44 List
of Goods 44 Diary Dates: Registration Date 12-12-2005 Next Renewal 12-12-2015  
                 

 

517/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Peru TM1040PE03

SHAPEWORKS

Status: Registered/Granted Application No. 243864 Registration No. 111280
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Teas; herbal teas. Diary Dates: Registration Date
12-16-2005 Next Renewal 12-16-2015                     Trademark Peru TM1089PE00

SOFT GREEN

Status: Registered/Granted Application No. 388168 Registration No. 157711
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Soaps, body and face lotions, body and face gels,
bath oils for the bath and shower, deodorants for personal use. Diary Dates:
Application Date 05-04-2009 Registration Date 10-16-2009 Next Renewal 10-16-2019
                    Trademark Peru TM1025PE01

THERMOJETICS

Status: Registered/Granted Application No. Registration No. 23539 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Nutritional supplements comprised of herbs, in tablet or liquid
form. Diary Dates: Registration Date 02-05-1996 Next Renewal 02-05-2016         
          

 

518/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Peru TM1025PE02

THERMOJETICS

Status: Registered/Granted Application No. Registration No. 16232 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 Diary Dates: Registration Date 06-14-1995 Next Renewal 06-14-2015  
                  Trademark Peru TM1025PE00

THERMOJETICS

Status: Registered/Granted Application No. Registration No. 16233 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 32 List
of Goods 32 Diary Dates: Registration Date 06-14-1995 Next Renewal 06-14-2015  
                  Trademark Peru TM1027PE00

Tri-Leaf Design

Status: Registered/Granted Application No. 303090 Registration No. 46178
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Diary Dates: Registration Date 05-14-2007 Next
Renewal 05-14-2017                     Trademark Peru TM1027PE01

Tri-Leaf Design

Status: Registered/Granted Application No. 303091 Registration No. 127234
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Diary Dates: Registration Date 05-14-2007 Next
Renewal 05-14-2017                    

 

519/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Peru TM1027PE02

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 140131 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 Teas; herbal teas. Diary Dates: Registration Date 06-10-2008 Next
Renewal 06-10-2018                     Trademark Peru TM1027PE05

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. 127235 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 32 List
of Goods 32 Diary Dates: Registration Date 05-14-2007 Next Renewal 05-14-2017  
                  Trademark Peru TM1027PE03

Tri-Leaf Design

Status: Registered/Granted Application No. 303174 Registration No. 141999
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Registration Date 07-17-2008 Next
Renewal 07-17-2018                     Trademark Peru TM1027PE04

Tri-Leaf Design

Status: Registered/Granted Application No. 308707 Registration No. 154126
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Preparations for making beverages, consisting of
protein, vitamins and minerals, in powder form for medical use. Diary Dates:
Application Date 03-14-2007 Registration Date 06-22-2009 Next Renewal 06-22-2019
                   

 

520/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Peru TM1027PE06

Tri-Leaf Design

Status: Registered/Granted Application No. 514430 Registration No. 75317
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 41 List of Goods 41 Services in providing information about human
health, nutrition, fitness, and exercise. Diary Dates: Registration Date
02-18-2013 Next Renewal 02-18-2023                     Trademark Peru TM1568PE35

Tri-Leaf device

Status: Registered/Granted Registration No. 75846 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 35 List of Goods 35
Advertising; business management; business administration; office functions;
services to assist other with direct marketing, advertising, lead generation,
order processing, and payment processing; electronic data management services
related to weight management, human health and fitness, multi-level marketing,
and development of small business. Diary Dates: Registration Date 04-04-2013
Next Renewal 04-04-2023                     Trademark Philippines TM1502PH00
Status: Pending Application Type: With Priority Classes: 12, 13, 42 List of
Goods 12 many classes of shoes 13 add goods 42 add class information           
         Trademark Philippines TM1047PH00

AROMAVIE

Status: Registered/Granted Application No. 4-1997-123995 Registration No.
4-1997-123995 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03 List of Goods 03 Body care products, namely body
oils, massage oils, bath oils and body soap. Diary Dates: Application Date
08-26-1997 Registration Date 04-12-2002 Next Renewal 04-12-2022               
    

 

521/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Philippines TM1068PH00

DERMAJETICS

Status: Registered/Granted Application No. 4-1995-99758 Registration No.
4-1995-99758 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03 List of Goods 03 Skin care products, namely,
cleansers, moisturizers, toners, astringents, facial creams, eye creams, body
creams, body toning creams, body lotions, bath oils and bath gels. Diary Dates:
Application Date 01-10-1995 Registration Date 11-09-1999 Next Renewal 11-09-2019
                    Trademark Philippines TM1001PH02

HERBALIFE

Status: Registered/Granted Application No. 4-2011-013216 Registration No.
4-2011-013216 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03, 05, 29, 30, 32, 35 List of Goods 03 Soaps;
gels, lotions, and washes for the face and body; masks, milks, and washes for
the body; shampoos, conditioners, sprays, and lotions for the hair. 05
Nutritional food supplements in tablet, capsule, or powder form; nutritional
food supplements; vitamins, minerals. 29 Snack foods made primarily of protein;
nutritional food powders made primarily of protein. 30 Preparations for making
herbal teas. 32 Preparations for making non-alcoholic beverages. 35 Marketing
services for the sale of goods through multi-level networks or direct sales,
including nutritional foods supplements, vitamins, minerals, soaps, cosmetics,
preparations for making herbal beverages. Diary Dates: Application Date
11-03-2011 Registration Date 02-16-2012 Next Renewal 02-16-2022               
     Trademark Philippines TM1006PH02

HERBALIFE & Design

Status: Registered/Granted Application No. 4-2011-013214 Registration No.
4-2011-013214 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03, 05, 29, 30, 32, 35 List of Goods 03 Hair
shampoos, hair rinses, hair conditioners, hair styling products; skin cleansers,
moisturizers, facial creams, scrubs, milks, masks, body creams; shaving creams,
sprays, washes, lotions; suntain oils and suntan lotions. 05 Nutritional and
dietary supplements, all consisting of vitamins, minerals, herbs, fiber and
protein, all in tablet, liquid, capsule or powder form. 29 Meat, fish, poultry
and game; meat extracts; preserved, frozen, dried and cooked fruits and
vegetables; jellies, jams, compotes; eggs; milk and milk products; edible oils
and fats. 30 Teas and powdered beverages, meal replacement foods and snacks. 32
Fruit juice and fruit drinks; powdered protein, amino acids, vitamins, minerals
and herbs all for making beverages for non-medical purposes. 35 Advertising;
business management; business administration; office functions. Diary Dates:
Application Date 11-03-2011 Registration Date 02-16-2012 Next Renewal 02-16-2022
                   

 

522/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Philippines TM1534PH03

HERBALIFE AQUA

Status: Registered/Granted

Application

No.

42013500700 Registration No. 4-2013-00500700

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03 List of
Goods 03 Shampoos, conditioners and hair styling products. Diary Dates:
Application Date 03-12-2013 Registration Date 09-12-2013 Next Renewal 09-12-2023
                    Trademark Philippines TM1016PH00

HERBALIFELINE

Status: Registered/Granted

Application

No.

4-2007-500765 Registration No. 4-2007-500765

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Non-medicinal dietary supplements in tablet, powder, or capsule form
composed mainly of fish oils. Diary Dates: Application Date 11-13-2007
Registration Date 07-28-2008 Next Renewal 07-28-2018                    
Trademark Philippines TM1049PH00

LIFTOFF

Status: Closed/Registered

Application

No.

4-2006-500549 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 32 List of Goods 32 Tablets or powders for making
non-alcoholic drinks. Diary Dates:

Application

Date

12-18-2006                    

 

523/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Philippines TM1546PH00

NITEWORKS

Status: Registered

Application

No.

42013500698 Registration No. 4/2013/00500698

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Preparations for making non-alcoholic beverages. Diary Dates:

Application

Date

03-12-2013 Registration Date 08-29-2013 Next Renewal 08-29-2023               
     Trademark Philippines TM1021PH00

NOURIFUSION

Status: Registered/Granted

Application

No.

4-2005-004093 Registration No. 4-2005-004093 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Creams,
gels, lotions, washes, masks, and milks for use on the face and body. Diary
Dates:

Application

Date

05-05-2005 Registration Date 10-23-2006 Next Renewal 10-23-2016               
     Trademark Philippines TM1037PH00

RADIANT C

Status: Registered/Granted

Application

No.

4-2005-006691 Registration No. 4-2005-006691 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Creams,
gels, lotions, washes, masks, sprays and milks for use on the face and body.
Diary Dates:

Application

Date

07-15-2005 Registration Date 09-25-2006 Next Renewal 09-25-2016               
     Trademark Philippines TM1038PH00

Ring of Leaves device

Status: Registered/Granted

Application

No.

4-2004-012105 Registration No. 4-2004-012105 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05, 29, 30, 32, 44 List of
Goods 05 Nutritional, dietary, and weight-loss supplements; nutritional drink
mixes for use as a meal replacement. 29 Processed nuts; soups; soup mixes;
protein-based snack foods; soy-based snack foods; fruit- and vegetable-based
snack foods; powdered soy-based protein food beverage mixes; soy-based food
beverages used as a milk substitute. 30 Teas; herbal food beverages;
non-alcoholic effervescent beverages. 32 Powdered protein, amino acids,
vitamins, minerals and herbs for making beverages; fruit juices, vegetable
juice. 44 Weight-management regimen program featuring structured weight loss,
weight management, diet, wellness planning and maintenance through the use of
diet, nutrition, and exercise for lifestyle change. Diary Dates:

Application

Date

12-22-2004 Registration Date 02-05-2007 Next Renewal 02-05-2017               
    

 

524/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Philippines TM1040PH00

SHAPEWORKS

Status: Registered/Granted

Application

No.

4-2004-012106 Registration No. 4-2004-012106 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05, 29, 30, 32, 44 List of
Goods 05 Nutritional, dietary, and weight-loss supplements; nutritional drink
mixes for use as a meal replacement. 29 Processed nuts; soups; soup mixes;
protein-based snack foods; soy-based snack foods; fruit- and vegetable-based
snack foods; powdered soy-based protein food beverage mixes; soy-based food
beverages used as a milk substitute. 30 Teas; herbal food beverages;
non-alcoholic effervescent beverages. 32 Powdered protein, amino acids,
vitamins, minerals and herbs for making beverages; fruit juice; vegetable juice.
44 Weight-management regimen program featuring structured weight loss, weight
management, diet, wellness planning and maintenance through the use of diet,
nutrition, and exercise for lifestyle change. Diary Dates:

Application

Date

12-22-2004 Registration Date 02-05-2007 Next Renewal 02-05-2017               
     Trademark Philippines TM1025PH00

THERMOJETICS

Status: Registered/Granted

Application

No.

4-1994-96847 Registration No. 4-1994-96847 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Food
supplements consisting of herbs. Diary Dates:

Application

Date

08-23-1994 Registration Date 07-12-2000 Next Renewal 07-12-2020               
     Trademark Philippines TM1110PH00

THERMOJETICS & Design

Status: Registered/Granted

Application

No.

4-1994-96845 Registration No. 4-1994-96845 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Hair
shampoos, hair rinses, hair conditioners, skin cleansers, moisturizers, facial
creams, exfoliating skin creams and shaving creams. Diary Dates:

Application

Date

08-23-1994 Registration Date 05-08-2001 Next Renewal 05-08-2021               
    

 

525/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Philippines TM1110PH01

THERMOJETICS & Design

Status: Registered/Granted Application No. 4-1994-94798 Registration No.
4-1994-94798 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Nutritional supplements of
vitamins, minerals, herbs and protein in tablet, powder or liquid form. Diary
Dates: Application Date 08-23-1994 Registration Date 05-22-2001 Next Renewal
05-22-2021                     Trademark Philippines TM1027PH00

Tri-Leaf Design

Status: Registered/Granted Application No. 4-2007-010380 Registration No.
4-2007-010380 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05, 29, 30, 32, 44 List of Goods 05 Nutritional
food supplements in tablet, capsule, or powder form; nutritional food
supplements; vitamins, minerals. 29 Snack foods made primarily of protein;
nutritional food powders made primarily of protein. 30 Preparations for making
herbal teas. 32 Preparations for making non-alcoholic beverages. 44 Services in
providing information about human health and nutrition, providing information
about forming and operating a small business. Diary Dates: Application Date
09-19-2007 Registration Date 02-04-2008 Next Renewal 02-04-2018               
     Trademark Philippines TM1027PH01

Tri-Leaf Design

Status: Registered/Granted Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 03, 35 List of Goods 03 Soaps; gels,
lotions, and washes for the face and body; marks milks, and washes for the body;
shampoos, conditioners, sprays and lotions for the hair. 35 Marketing services
for the sale of goods through multi-level networks or direct sales, including
nutritional foods supplements, vitamins, minerals, soaps, cosmetics,
preparations for making herbal beverages.        Trademark Philippines
TM1033PH00

TRI-SHIELD

Status: Registered/Granted Application No. 4-2007-500766 Registration No.
4-2007-500766 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Non-medicinal dietary
supplements in tablet, powder, or capsule form composed mainly of fish oils or
kill oil. Diary Dates: Application Date 11-13-2007 Registration Date 06-02-2008
Next Renewal 06-02-2018                    

 

526/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Philippines TM1073PH00

VITESSENCE

Status: Registered/Granted Application No. 4-1995-106757 Registration No.
4-1995-106757 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03 List of Goods 03 Toilet preparations, powders,
perfumes, colognes, body oils, body lotions, body creams, bath oils, soaps,
deodorants and aftershave preparations, preparations for the treatment and
cleansing of skin, hair and body, preparations for the shower and bath,
dentifrices; all included in Class 3. Diary Dates: Application Date 12-01-1995
Registration Date 01-15-2002 Next Renewal 01-15-2022                    
Trademark Poland TM1031PL00

CELL-U-LOSS

Status: Registered/Granted Application No. 166151 Registration No. 116472
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 11-05-1996
Registration Date 06-21-2000 Next Renewal 11-05-2016                    
Trademark Poland TM1068PL00

DERMAJETICS

Status: Closed/Registered Application No. 137393 Registration No. 92672
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 08-25-1994
Registration Date 12-13-1996                    

 

527/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Poland TM1107PL00

FIBERBOND

Status: Registered/Granted

Application

No.

162334 Registration No. 110686

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Diary Dates: Application Date 07-19-1996 Registration Date 11-24-1999
Next Renewal 07-19-2016                     Trademark Poland TM1080PL00

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 162332 Registration No. 111272
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 30, 32 List of Goods 03 05 29 30 32 Diary Dates:
Application Date 07-19-1996 Registration Date 12-08-1999 Next Renewal 07-19-2016
                    Trademark Poland TM1001PL00

HERBALIFE

Status: Registered/Granted Application No. 116938 Registration No. 83649
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05 List of Goods 03 05 Diary Dates: Application Date 12-04-1992
Registration Date 07-05-1995 Next Renewal 12-04-2012                    

 

528/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Poland TM1001PL01

HERBALIFE

Status: Registered/Granted Application No. 130561 Registration No. 89605
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05 List of Goods 03 05 Diary Dates: Application Date 03-08-1994
Registration Date 04-25-1996 Next Renewal 03-08-2014                    
Trademark Poland TM1001PL02

HERBALIFE

Status: Registered/Granted Application No. 124801 Registration No. 93804
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29, 32 List of Goods 29 32 Diary Dates: Application Date 09-08-1993
Registration Date 10-06-1997 Next Renewal 09-08-2013                    
Trademark Poland TM1006PL00

HERBALIFE & Design

Status: Registered/Granted Application No. 116939 Registration No. 83650
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05 List of Goods 03 05 Diary Dates: Application Date 12-04-1992
Registration Date 12-04-1992 Next Renewal 12-04-2012                    
Trademark Poland TM1006PL01

HERBALIFE & Design

Status: Registered/Granted Application No. 130560 Registration No. 96596
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05 List of Goods 03 05 Diary Dates: Application Date 03-08-1994
Registration Date 03-08-1994 Next Renewal 03-08-2014                    

 

529/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Poland TM1006PL02

HERBALIFE & Design

Status: Registered/Granted Application No. 124802 Registration No. 93805
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29, 32 List of Goods 29 32 Diary Dates: Application Date 09-08-1993
Registration Date 09-08-1993 Next Renewal 09-08-2013                    
Trademark Poland TM1164PL00

HERBALIFE RADIANT C

Status: Registered/Granted Application No. 262235 Registration No. 179304
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Products for skin care for face and body, including
creams, lotions, cleansers, peeling products, moisturizers and fresheners,
shampoos, conditioners and products for the treatment and styling agents. Diary
Dates: Application Date 03-14-2003 Registration Date 02-27-2007 Next Renewal
03-14-2023                     Trademark Poland TM1016PL00

HERBALIFELINE

Status: Registered/Granted Application No. 235350 Registration No. 159230
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29, 30 List of Goods 29 30 Diary Dates: Application Date 05-10-2001
Registration Date 07-22-2005 Next Renewal 05-10-2021                    

 

530/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Poland TM1173PL00

JA HERBALIFE & Design

Status: Registered/Granted Application No. 135821 Registration No. 97367
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 32 List of Goods 03 05 29 32 Diary Dates: Application Date
07-13-1994 Registration Date 07-13-1994 Next Renewal 07-13-2014               
     Trademark Poland TM1062PL00

NATURE’S MIRROR

Status: Registered/Granted Application No. 151461 Registration No. 110340
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 09-20-1995
Registration Date 11-17-1999 Next Renewal 09-20-2015                    
Trademark Poland TM1007PL00

SKIN ACTIVATOR

Status: Registered/Granted Application No. 239309 Registration No. 192860
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 08-07-2001
Registration Date 01-17-2008 Next Renewal 08-07-2011                    
Trademark Poland TM1042PL00

THERMO COMPLETE

Status: Registered/Granted Application No. 266396 Registration No. 173078
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements; additives for
foodstuff; dietetic substances. Diary Dates: Application Date 06-18-2003
Registration Date 08-28-2006 Next Renewal 06-18-2023                    

 

531/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Poland TM1025PL00

THERMOJETICS

Status: Invalid/Cancelled Application No. 124799 Registration No. 86057
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05 List of Goods 03 05 Diary Dates: Application Date 09-08-1993
Registration Date 09-27-1995 Next Renewal 09-08-2013                    
Trademark Poland TM1025PL01

THERMOJETICS

Status: Registered/Granted Application No. 131933 Registration No. 90159
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30, 32 List of Goods 30 32 Diary Dates: Application Date 04-11-1994
Registration Date 05-30-1996 Next Renewal 04-11-2014                    
Trademark Poland TM1110PL01

THERMOJETICS & Design

Status: Registered/Granted Application No. 124800 Registration No. 86058
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05 List of Goods 03 05 Diary Dates: Application Date 09-08-1993
Registration Date 07-06-1995 Next Renewal 09-08-2013                    

 

532/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Poland TM1110PL00

THERMOJETICS & Design

Status: Registered/Granted Application No. 131932 Registration No. 90158
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30, 32 List of Goods 30 32 Diary Dates: Application Date 04-11-1994
Registration Date 05-30-1996 Next Renewal 04-11-2014                    
Trademark Poland TM1027PL00

Tri-Leaf Design

Status: Registered/Granted Application No. 162333 Registration No. 111275
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 30, 32 List of Goods 03 05 29 30 32 Diary Dates:
Application Date 07-19-1996 Registration Date 12-08-1999 Next Renewal 07-19-2016
                    Trademark Portugal TM1165PT00

A MISSÃO É A NUTRIÇÃO!

Status: Cancelled Application No. 281967 Registration No. 281967 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Vitamin preparations, mineral preparations, medicinal herbs,
medicinal products and analgesic preparations. Diary Dates: Application Date
04-07-1992 Registration Date 12-06-1993 Next Renewal 12-06-2013               
    

 

533/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Portugal TM1455PT00

APIO NUTRICIONAL PARA ATHLETAS 24H POR DIA

Status: Cancelled Application 486959 Type: Without Priority Classes: 05, 29, 32
List of Goods 05 Food supplements containing minerals 29 Dietary supplements;
nutritional supplements; foods consisting of powdered preparations; food
supplements containing proteins, minerals, and vitamins (non medicinal purposes)
32 Sports drinks (isotonic); Preparations for making drinks, (namely substances
containing proteins, minerals, and vitamins not included in other classes)     
  Trademark Portugal TM1031PT00

CELL-U-LOSS

Status: Registered/Granted Application No. 221706 Registration No. 221706
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations, mineral preparations, herbs
for medical use, medical products and analgesic preparations. Diary Dates:
Application Date 07-13-1983 Registration Date 02-09-1990 Next Renewal 02-09-2020
                    Trademark Portugal TM1001PT00

HERBALIFE

Status: Registered/Granted Application No. 221635 Registration No. 221635
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Products for skin cleansing, hydrating products,
toners, creams and gels for the skin. Diary Dates: Application Date 07-06-1983
Registration Date 03-28-1990 Next Renewal 03-28-2020                    
Trademark Portugal TM1001PT01

HERBALIFE

Status: Registered/Granted Application No. 221636 Registration No. 221636
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Shampoos, lotions, rinses and products for the
hair. Diary Dates: Application Date 07-06-1983 Registration Date 03-28-1990 Next
Renewal 03-28-2020                    

 

534/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Portugal TM1001PT02

HERBALIFE

Status: Registered/Granted Application No. 221637 Registration No. 221637
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations, mineral preparations,
medicinal herbs, medicinal products and analgesic preparations. Diary Dates:
Application Date 07-06-1983 Registration Date 04-09-1990 Next Renewal 04-09-2020
                    Trademark Portugal TM1001PT03

HERBALIFE

Status: Registered/Granted Application No. 221638 Registration No. 221638
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Protein preparations and herbal preparations used
as dietary supplements and soups. Diary Dates: Application Date 07-06-1983
Registration Date 03-28-1990 Next Renewal 03-28-2020                    
Trademark Portugal TM1001PT04

HERBALIFE

Status: Registered/Granted Application No. 304846 Registration No. 304846
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Dietary drinks made from herbs, including teas.
Diary Dates: Application Date 10-28-1994 Registration Date 11-06-1998 Next
Renewal 11-06-2018                     Trademark Portugal TM1001PT05

HERBALIFE

Status: Registered/Granted Application No. 304847 Registration No. 304847
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Powdered protein, amino acids, vitamins, minerals
and herbs for making beverages. Diary Dates: Application Date 10-28-1994
Registration Date 10-10-1995 Next Renewal 10-10-2015                    

 

535/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Portugal TM1006PT00

HERBALIFE & Design

Status: Registered/Granted Application No. 338775 Registration No. 338775
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30 List of Goods 03 Skin care products, namely self-tanning
creams for the body. 05 Dietary and nutritional supplements, all based on
vitamins, minerals, herbs, protein and fiber, all in the form of tablets,
liquids, capsules or powder. 30 Teas. Diary Dates: Application Date 07-28-1999
Registration Date 03-08-2000 Next Renewal 03-08-2020                    
Trademark Portugal TM1168PT00

HERBALIFE FÓRMULA 1

Status: Registered/Granted Application No. 282446 Registration No. 282446
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations, mineral preparations,
medicinal herbs, medicinal products and analgesic preparations. Diary Dates:
Application Date 04-27-1992 Registration Date 12-10-1993 Next Renewal 12-10-2023
                    Trademark Portugal TM1169PT00

HERBALIFE FÓRMULA 2

Status: Registered/Granted Application No. 282447 Registration No. 282447
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations, mineral preparations,
medicinal herbs, medicinal products and analgesic preparations. Diary Dates:
Application Date 04-27-1992 Registration Date 12-10-1993 Next Renewal 12-10-2023
                   

 

536/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Portugal TM1170PT00

HERBALIFE FÓRMULA 3

Status: Registered/Granted Application No. 282448 Registration No. 282448
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations, mineral preparations,
medicinal herbs, medicinal products and analgesic preparations. Diary Dates:
Application Date 04-27-1992 Registration Date 12-10-1993 Next Renewal 12-10-2023
                    Trademark Portugal TM1171PT00

HERBALIFE GUARANA

Status: Registered/Granted Application No. 282445 Registration No. 282445
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations, mineral preparations,
medicinal herbs, medicinal products and analgesic preparations. Diary Dates:
Application Date 04-27-1992 Registration Date 12-10-1993 Next Renewal 12-10-2023
                    Trademark Portugal TM1016PT00

HERBALIFELINE

Status: Registered/Granted Application No. 221707 Registration No. 221707
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations, mineral preparations, herbs
for medical use, medical products and analgesic preparations. Diary Dates:
Application Date 07-13-1983 Registration Date 03-02-1990 Next Renewal 03-02-2020
                    Trademark Portugal TM1166PT00

PERCA PESO AGORA. PERGUNTE-ME COMO.

Status: Registered/Granted Application No. 281966 Registration No. 281966
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations, mineral preparations,
medicinal herbs, medicinal products and analgesic preparations. Diary Dates:
Application Date 04-07-1992 Registration Date 12-06-1993 Next Renewal 12-06-2013
                   

 

537/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Portugal TM1167PT00

PERDI. PERGUNTE-ME COMO!

Status: Cancelled Application
No. 281965 Registration No. 281965 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Vitamin preparations, mineral preparations, medicinal herbs,
medicinal products and analgesic preparations. Diary Dates: Application
Date 04-07-1992 Registration Date 12-06-1993 Next Renewal 12-06-2013           
         Trademark Portugal TM1172PT00

SINTO-ME MAGNÍFICO! PERGUNTE-ME COMO!

Status: Cancelled

Application


No.

281964 Registration No. 281964 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Vitamin preparations, mineral preparations, medicinal herbs,
medicinal products and analgesic preparations. Diary Dates: Application
Date 04-07-1992 Registration Date 12-06-1993 Next Renewal 12-06-2013           
         Trademark Portugal TM1025PT00

THERMOJETICS

Status: Registered/Granted Application
No. 295749 Registration No. 295749 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Cosmetics and body creams. Diary Dates: Application
Date 11-05-1993 Registration Date 01-18-1995 Next Renewal 01-18-2015           
        

 

538/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Portugal TM1025PT01

THERMOJETICS

Status: Cancelled Application
No. 287082 Registration No. 287082 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Herbal nutritional supplements, all in the form of tablets or liquid
(not included in other classes). Diary Dates: Application
Date 10-30-1992 Registration Date 07-12-1994 Next Renewal 07-12-2014           
         Trademark Portugal TM1025PT02

THERMOJETICS

Status: Registered/Granted Application
No. 299399 Registration No. 299399 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 Herbs for making beverages. Diary Dates: Application
Date 04-07-1994 Registration Date 11-07-1995 Next Renewal 11-07-2015           
         Trademark Qatar TM1001QA32

HERBALIFE

Status: Published Application
No. 60697 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 32 List
of Goods 32 Preparations for making non-alcoholic beverages. Diary Dates:
Application
Date 01-24-2010                     Trademark Qatar TM1001QA42

HERBALIFE

Status: Published Application
No. 60699 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 42 List
of Goods 42 Diary Dates: Application
Date 12-24-2010                    

 

539/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Qatar TM1001QA05

HERBALIFE

Status: Published Application No. 60694 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Food
supplements. Diary Dates: Application Date 12-24-2010            Trademark Qatar
TM1001QA29

HERBALIFE

Status: Published Application No. 60695 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 29 List of Goods 29 Protein
foodstuffs for human consumption, in International Class 29. Diary Dates:
Application Date 01-24-2010            Trademark Qatar TM1001QA35

HERBALIFE

Status: Pending Application No. 60698 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 35 List of Goods 35 Local
Class 35.20: Substances for the preparation of beverages in general. Diary
Dates: Application Date 12-24-2010            Trademark Qatar TM1001QA30

HERBALIFE

Status: Published Application No. 60696 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30
Preparations for making herbal teas. Diary Dates: Application Date 01-24-2010  
        

 

540/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Qatar TM1001QA03

HERBALIFE

Status: Pending Application No. 60693 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Creams,
lotions, gels, washes, sprays, milks, and masks for the face and body; soaps;
fragrances. Diary Dates: Application Date 12-24-2010                    
Trademark Qatar TM1027QA29

Tri-Leaf Design

Status: Pending Application No. 60702 Application Type: With Priority Applicant:
Herbalife International, Inc. Classes: 29 List of Goods 29 Snack foods; soup
mixes; powdered meal replacement foods. Diary Dates: Application Date 01-24-2010
                    Trademark Qatar TM1027QA35 Tri-Leaf Design Status: Published
Application No. 60705 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 35 List of Goods 35 Information about operating a
small business. Diary Dates: Application Date 01-24-2010                    
Trademark Qatar TM1027QA05

Tri-Leaf Design

Status: Published Application No. 60701 Application Type: Without Priority
Applicant: Herbalife International, Inc. Diary Dates: Application Date
01-24-2010                    

 

541/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Qatar TM1027QA30

Tri-Leaf Design

Status: Published Application No. 60703 Application Type: Without Priority
Applicant: Herbalife International, Inc. Diary Dates: Application Date
01-24-2010                     Trademark Qatar TM1027QA32

Tri-Leaf Design

Status: Published Application No. 60704 Application Type: Without Priority
Applicant: Herbalife International, Inc. Diary Dates: Application Date
01-24-2010                     Trademark Qatar TM1027QA42

Tri-Leaf Design

Status: Published Application No. 60706 Application Type: Without Priority
Applicant: Herbalife International, Inc. Diary Dates: Application Date
01-24-2010                     Trademark Romania TM1068RO00

DERMAJETICS

Status: Registered/Granted Application No. 32904 Registration No. 23470
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 10-31-1994
Registration Date 06-22-1998 Next Renewal 10-31-2014                    
Trademark Romania TM1080RO00

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 32774 Registration No. 23120
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 05 30 32 Diary Dates: Application Date
10-12-1994 Registration Date 06-03-1998 Next Renewal 10-12-2014               
    

 

542/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Romania TM1001RO00

HERBALIFE

Status: Registered/Granted Application No. 28355 Registration No. 20216
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05 List of Goods 03 05 Diary Dates: Application Date 01-07-1993
Registration Date 01-07-2013 Next Renewal 01-07-2023                    
Trademark Romania TM1001RO01

HERBALIFE

Status: Registered/Granted Application No. 32772 Registration No. 23118
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30, 32 List of Goods 30 32 Diary Dates: Application Date 10-12-1994
Registration Date 06-03-1998 Next Renewal 10-12-2014                    
Trademark Romania TM1001RO02

HERBALIFE

Status: Registered/Granted Application No. M 2007 06217 Registration No. 87133
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 09, 10, 14, 16, 21, 25, 28, 29, 30, 31, 32, 35, 41, 42 List of
Goods 03 05 09 10 14 16 21 25 28 29 30 31 32 35 41 42 Diary Dates: Application
Date 06-21-2007 Registration Date 12-05-2007 Next Renewal 06-21-2017           
        

 

543/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Romania TM1249RO00

HERBALIFE

Status: Registered/Granted Application No. M 2007 006217 Registration No. 087133
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 09, 10, 14, 16, 21, 25, 28, 29, 30, 31, 32, 35, 41, 42 List of
Goods 42 Providing and design of web spaces related to weight management, human
health and fitness, multi-level marketing, and development of small businesses.
Diary Dates: Application Date 06-21-2007 Registration Date 06-21-2007 Next
Renewal 06-21-2017                     Trademark Romania TM1006RO00

HERBALIFE & Design

Status: Registered/Granted Application No. 28356 Registration No. 20465
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05 List of Goods 03 Hair shampoos, hair rinses, hair conditioners,
skin cleansers, moisturizers, facial creams, shaving creams, suntan oils and
suntan lotions. 05 Nutritional supplements consisting of vitamins, minerals,
herbs and protein, all in tablet, powder or liquid form. Diary Dates:
Application Date 01-07-1993 Registration Date 08-29-1996 Next Renewal 01-07-2023
                    Trademark Romania TM1006RO01

HERBALIFE & Design

Status: Registered/Granted Application No. M 2007 06215 Registration No. 87101
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 09, 10, 14, 16, 21, 25, 28, 29, 30, 31, 32, 35, 41, 42 List of
Goods 03 05 09 10 14 16 21 25 28 29 30 31 32 35 41 42 Diary Dates: Application
Date 06-21-2007 Registration Date 12-05-2007 Next Renewal 06-21-2017           
        

 

544/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Romania TM1029RO00

HERBALIFE DISTRIBUTOR NUTRITION CLUB

Status: Registered/Granted Application No. M 2006 01896 Registration No. 75614
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 41 List of Goods 41 Diary Dates: Application Date 02-23-2006
Registration Date 12-04-2006 Next Renewal 02-23-2016                    
Trademark Romania TM1020RO00

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. M 2006 01895 Registration No. 75613
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 41 List of Goods 41 Providing educational services through the exchange
of news and information in the fields of health, nutrition, fitness, multi-level
marketing and development of small business; providing information about human
nutrition and information about operating a small business enterprise. Diary
Dates: Application Date 02-23-2006 Registration Date 12-04-2006 Next Renewal
02-23-2016                    

 

545/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Romania TM1016RO00

HERBALIFELINE

Status: Registered/Granted Application No. M 2006 01890 Registration No. 75086
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Dietary supplements; vitamins, minerals and
preparations made therefrom; health food supplements; fish oils, fish oil
capsules, omega 3 fatty acid; omega 3 capsules, marine lipids, drinks
predominantly of vitamins and/or minerals, herbs or herb extracts (for
non-medical use/non-prescription). Diary Dates: Application Date 02-23-2006
Registration Date 11-06-2006 Next Renewal 02-23-2016                    
Trademark Romania TM1049RO00

LIFTOFF

Status: Registered/Granted Application No. M 2006 01891 Registration No. 75663
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29, 30, 32 List of Goods 29 Meat, fish, poultry and game; meat
extracts; preserved, dried and cooked fruits and vegetables; jellies, jams,
compotes; eggs, milk and milk products; edible oils and fats; snack food
products, snack bars, prepared snack foods snack food, healthful snack; foods
prepared from any of the goods of class 29. 30 Coffee, tea, cocoa, sugar, rice,
tapioca, sago, artificial coffee; flour and preparations made from cereals,
bread, pastry and confectionery, ices; honey, treacle; yeast, baking-powder;
salt, mustard; vinegar, sauces (condiments); spices; ice; foodstuffs in the form
of snack foods; foodstuffs prepared in the form of snacks; snack food products,
snack bars, snack food, healthful snacks; food prepared from any of the goods of
class 30. 32 Preparations in tablet form or in powder form for making
non-alcoholic drinks and beverages; effervescent powder for making drinks;
effervescent tablets for making drinks. Diary Dates: Application Date 02-23-2006
Registration Date 12-06-2006 Next Renewal 02-23-2016                    
Trademark Romania TM1010RO00

NITEWORKS

Status: Registered/Granted Application No. M 2006 01889 Registration No. 75356
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic beverages and preparations for making
non-alcoholic beverages. Diary Dates: Application Date 02-23-2006 Registration
Date 11-23-2006 Next Renewal 02-23-2016                     Trademark Romania
TM1021RO00

NOURIFUSION

Status: Registered/Granted Application No. M 2006 01892 Registration No. 75664
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 30 List of Goods 03 Creams, gels, lotions, washes, masks, and milks
for use on the face and body; skin care products. 30 Dietary and nutritional
supplements for non-medical health purposes. Diary Dates: Application Date
02-23-2006 Registration Date 12-06-2006 Next Renewal 02-23-2016               
    

 

546/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Romania TM1037RO00

RADIANT C

Status: Registered/Granted Application No. M 2006 01893 Registration No. 97904
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Lotions, creams, gels, mists, masks, scrub
cleansers, toners, moisturizers and washes for the face and body; skin care
products; facial sprays. Diary Dates: Application Date 02-23-2006 Registration
Date 02-23-2006 Next Renewal 02-23-2016                     Trademark Romania
TM1038RO00

Ring of Leaves device

Status: Registered/Granted Application No. M2006 01888 Registration No. 75355
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 41 List of Goods 05 Health food supplements made
principally of vitamins, health food supplements made principally of minerals,
health products for persons with special dietary requirements, health products,
nutritional and dietary supplements. 29 Soups, preparations for making soup,
vegetable soup preparations, snacks, milk, milk beverages, milk products;
protein for human consumption, protein for human consumption in the form of
protein powder optionally containing minerals, vitamins and herbal ingredients;
meat, fish, poultry and game; meat extracts; preserved, dried and cooked fruits
and vegetables; edible oils and fats. 30 Coffee, tea, cocoa and beverages based
on coffee, tea and cocoa; spices; preparations made from cereals; honey, treacle
and preparations made therefrom; non-alcoholic beverages; powdered drinks and
drink mixes based on the goods of classe 30 for use in nutritional and dietary
health regimens. 41 Providing educational services through the exchange of news
and information in the fields of health, nutrition, fitness, multi-level
marketing and development of small business; providing information about human
nutrition and information about operating small business enterprises. Diary
Dates: Application Date 02-23-2006 Registration Date 11-23-2006 Next Renewal
02-23-2016                    

 

547/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Romania TM1040RO00

SHAPEWORKS

Status: Registered/Granted Application No. M2006 01887 Registration No. 75354
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 41 List of Goods 05 Health food supplements made
principally of vitamins, health food supplements made principally of minerals,
health products for persons with special dietary requirements, health products,
nutritional and dietary supplements. 29 Soups, preparations for making soup,
vegetable soup preparations, snacks, milk, milk beverages, milk products;
protein for human consumption, protein for human consumption in the form of
protein powder optionally containing minerals, vitamins and herbal ingredients;
meat, fish, poultry and game; meat extracts; preserved, dried and cooked fruits
and vegetables; edible oils and fats. 30 Coffee, tea, cocoa and beverages based
on coffee, tea and cocoa; spices; preparations made from cereals; honey, treacle
and preparations made therefrom; non-alcoholic beverages; powdered drinks and
drink mixes based on the goods of classe 30 for use in nutritional and dietary
health regimens. 41 Providing educational services through the exchange of news
and information in the fields of health, nutrition, fitness, multi-level
marketing and development of small business; providing information about human
nutrition and information about operating small business enterprises. Diary
Dates: Application Date 02-23-2006 Registration Date 11-23-2006 Next Renewal
02-23-2016                     Trademark Romania TM1007RO00

SKIN ACTIVATOR

Status: Registered/Granted Application No. M 2006 01894 Registration No. 90078
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Facial cream; eye cream; and body lotion, topic
cosmetic products for the face and body; lotions, creams, gels, mists, masks,
scrub cleansers, toners, moisturizers and washers for the face and body; skin
care products. Diary Dates: Application Date 02-23-2006 Registration Date
02-23-2006 Next Renewal 02-23-2016                     Trademark Romania
TM1025RO01

THERMOJETICS

Status: Registered/Granted Application No. 31037 Registration No. 21798
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05 List of Goods 03 05 Diary Dates: Application Date 03-03-1994
Registration Date 10-23-1997 Next Renewal 03-03-2014                    
Trademark Romania TM1025RO00

THERMOJETICS

Status: Registered/Granted Application No. 32773 Registration No. 23119
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30, 32 List of Goods 30 32 Diary Dates: Application Date 10-12-1994
Registration Date 06-03-1998 Next Renewal 10-12-2014                    

 

548/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Romania TM1027RO00

Tri-Leaf Design

Status: Registered/Granted Application No. 32775 Registration No. 31135
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 05 30 32 Diary Dates: Application Date
10-12-1994 Registration Date 06-07-1999 Next Renewal 10-12-2014               
     Trademark Romania TM1027RO01

Tri-Leaf Design

Status: Registered/Granted Application No. M 2007 06216 Registration No. 87132
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 09, 10, 14, 16, 21, 25, 28, 29, 30, 31, 32, 35, 41, 42 List of
Goods 03 05 09 10 14 16 21 25 28 29 30 31 32 35 41 42 Diary Dates: Application
Date 06-21-2007 Registration Date 12-05-2007 Next Renewal 06-21-2017           
        

 

549/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Romania TM1342RO00

Tri-Leaf Design

Status: Registered/Granted Application No. M2010-06120 Registration No. 112172
Application Type: Without Priority Classes: 03, 35 List of Goods 03 Soaps,
shampoos, conditioners, hair styling sprays and gels; facial creams, lotions,
gels, milks, masks, exfoliates, toners, and sprays; hand lotions, washes, gels,
exfoliates, and sprays; fragrances, skin care products 35 Advertising; services
to assist others with direct marketing, advertising, lead generation, order
processing, and payment processing; electronic date management services related
to weight management, human health and fitness, multi-level marketing, and
development of small business. Diary Dates: Application Date 08-24-2010
Registration Date 01-26-2011 Next Renewal 08-24-2020                    
Trademark Russian Federation TM1289RU00

“24” GRAPHIC

Status: Registered/Granted Application Type: Without Priority Registration No.
460486 Applicant: Herbalife International, Inc. Classes: 30, 32 List of Goods 30
Coffee, tea, cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and
preparations made from cereals, bread, pastry and confectionery, ices; honey,
treacle; yeast, baking-powder; salt, mustard; vinegar, sauces (condiments);
spices; ice. 32 Beers; mineral and aerated waters and other non-alcoholic
drinks, fruit drinks and fruit juices; syrups and other preparations for making
beverages. Diary Dates: Registration Date 04-25-2012 Next Renewal 06-24-2021  
                  Trademark Russian Federation TM1048RU00

ASMERA

Status: Registered/Granted Application No. 95704548 Registration No. 144553
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 04-21-1995
Registration Date 07-22-1996 Next Renewal 04-21-2015                    
Trademark Russian Federation TM1031RU00

CELL-U-LOSS

Status: Registered/Granted Application No. 96706097 Registration No. 167077
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements consisting of vitamins,
minerals and herbs. Diary Dates: Application Date 05-15-1996 Registration Date
08-18-1998 Next Renewal 05-15-2016                    

 

550/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Russian Federation TM1068RU00

DERMAJETICS

Status: Registered/Granted Application No. 94035597 Registration No. 137113
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 10-06-1994
Registration Date 01-25-1996 Next Renewal 10-06-2014                    
Trademark Russian Federation TM1030RU00

DINOMINS

Status: Registered/Granted Application No. 96710916 Registration No. 157112
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 08-22-1996
Registration Date 10-13-1997 Next Renewal 08-22-2016                    
Trademark Russian Federation TM1080RU00

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 95700911 Registration No. 141152
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 05 30 32 Diary Dates: Application Date
01-27-1995 Registration Date 04-15-1996 Next Renewal 01-27-2015               
    

 

551/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Russian Federation TM1083RU00

H3O PRO

Status: Registered Application No. 2008706929 Registration No. 402045
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 03-11-2008           
         Trademark Russian Federation TM1001RU00

HERBALIFE

Status: Registered/Granted Application No. 2009720753 Registration No. 429452
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 30, 32, 35, 41, 43, 44 List of Goods 03 soaps, perfumery,
essential oils, cosmetics, including cosmetic shaving preparations, cosmetic
preparations for face care, hair lotions, shampoos. 05 pharmaceutical,
veterinary and sanitary preparations, dietetic substances adapted for medical
use, food for babies, medicinal herbs tea, medicinal tea for slimming purposes.
29 meat, fish, poultry and game, meat extracts; preserved, dried and cooked
fruits and vegetables, jellies, jams, eggs, milk and milk products, edible oils
and fats. 30 coffee, tea, cocoa, sugar, rice, tapioca, sago, artificial coffee,
flour and preparations made from cereals, bread, pastry and confectionery, ices;
honey, treacle, yeast, baking-powder, salt, mustard, vinegar, sauces
(condiments), spices, ice. 32 mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups and other preparations for making
beverages. 35 advertising; business operations, sales promotion (for others),
namely sales promotion. 41 education. 43 services for providing food and
consultations related thereto. 44 hygienic and beauty care and consultations
related thereto. Diary Dates: Application Date 11-25-2009 Registration Date
02-03-2011 Next Renewal 11-25-2019                     Trademark Russian
Federation TM1176RU00

HERBALIFE & Cyrillic – FEEL GREAT NOW, ASK ME HOW

Status: Registered/Granted Application No. 94005885 Registration No. 123175
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 30, 32 List of Goods 03 05 29 30 32 Diary Dates:
Application Date 02-24-1994 Registration Date 01-27-1995 Next Renewal 02-24-2014
                   

 

552/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Russian Federation TM1175RU00

HERBALIFE & Cyrillic – LOSE WEIGHT NOW, ASK ME HOW

Status: Registered/Granted Application No. 94005884 Registration No. 123174
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 30, 32 List of Goods 03 05 29 30 32 Diary Dates:
Application Date 02-24-1994 Registration Date 01-27-1995 Next Renewal 02-24-2014
                    Trademark Russian Federation TM1006RU00

HERBALIFE & Design

Status: Registered/Granted Application No. 94005879 Registration No. 123169
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 30, 32, 35, 41, 42 List of Goods 03 05 29 30 32 35 41 42
Diary Dates: Application Date 02-24-1994 Registration Date 01-27-1995 Next
Renewal 02-24-2014                     Trademark Russian Federation TM1240RU00

Herbalife (stack)

Status: Registered/Granted Application No. 2009730519 Registration No. 429462
Application Type: Without Priority Classes: 03, 05, 29, 30, 32, 35, 41, 43, 44
List of Goods 03 05 29 30 32 35 41 43 44 Diary Dates: Application Date
11-27-2009 Registration Date 02-03-2011 Next Renewal 11-27-2019               
    

 

553/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Russian Federation TM1124RU00

HERBALIFE (stylized)

Status: Registered/Granted Application No. 94005880 Registration No. 123170
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 30, 32, 35, 41, 42 List of Goods 03 05 29 30 32 35 41 42
Diary Dates: Application Date 02-24-1994 Registration Date 01-27-1995 Next
Renewal 02-24-2014                     Trademark Russian Federation TM1625RU00

HERBALIFE (water filters)

Status: Registered Application No. 2013736728 Registration No. 531919
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 11, 21 List of Goods 11 Water purification apparatus, including water
filtration canisters and water filters thereof; special containers for storage
of filtering water (water purification apparatus accessories). 21 Water
containers for household or kitchen use. Diary Dates: Application Date
10-24-2013                     Trademark Russian Federation TM1177RU00

HERBALIFE in Cyrillic

Status: Registered/Granted Application No. 94005882 Registration No. 123172
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 30, 32, 35, 41, 42 List of Goods 03 05 29 30 32 35 41 42
Diary Dates: Application Date 02-24-1994 Registration Date 01-27-1995 Next
Renewal 02-24-2014                    

 

554/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Russian Federation TM1155RU00

HERBALIFE SKIN ACTIVATOR

Status: Registered/Granted Application No. 2003704080 Registration No. 289352
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin care creams, gels, and lotions for the face
and body, including exfoliants, cleansers, and moisturizers. Diary Dates:
Application Date 02-28-2003 Registration Date 05-23-2005 Next Renewal 02-28-2023
                    Trademark Russian Federation TM1016RU00

HERBALIFELINE

Status: Registered/Granted Application No. 96712897 Registration No. 161883
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 09-27-1996
Registration Date 03-06-1998 Next Renewal 09-27-2016                    
Trademark Russian Federation TM1049RU00

LIFTOFF

Status: Registered/Granted Application No. 2005707174 Registration No. 308685
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 03-31-2005
Registration Date 06-16-2006 Next Renewal 03-31-2015                    

 

555/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Russian Federation TM1062RU00

NATURE’S MIRROR

Status: Registered/Granted Application No. 95710218 Registration No. 150602
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 09-13-1995
Registration Date 03-14-1997 Next Renewal 09-13-2015                    
Trademark Russian Federation TM1010RU00

NITEWORKS

Status: Registered/Granted Application No. 2005705428 Registration No. 306285
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 03-15-2005
Registration Date 05-05-2006 Next Renewal 03-15-2015                    
Trademark Russian Federation TM1587RU32

Niteworks in Cyrillc characters

Status: Registered Application No. 2013726603 Registration No. 525713
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic beverages; preparations for making
non-alcoholic beverages. Diary Dates: Application Date 08-02-2013               
     Trademark Russian Federation TM1021RU00

NOURIFUSION

Status: Registered/Granted Application No. 2005705430 Registration No. 303661
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 30 List of Goods 03 30 Diary Dates: Application Date 03-15-2005
Registration Date 03-27-2006 Next Renewal 03-15-2015                    

 

556/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Russian Federation TM1248RU05

QUICKSPARK

Status: Registered/Granted Registration No. 445974 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 05 Diary Dates:
Registration Date 10-18-2011 Next Renewal 08-30-2020                    
Trademark Russian Federation TM1036RU00

RADIANT C (stylized)

Status: Registered/Granted Application No. 2001729925 Registration No. 237971
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 10-02-2001
Registration Date 02-10-2003 Next Renewal 10-02-2021                    
Trademark Russian Federation TM1038RU00

Ring of Leaves device

Status: Cancelled Application No. 2004711190 Registration No. 319819 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03, 08,
09, 10, 14, 16, 18, 21, 25, 28, 29, 30, 32, 35, 38, 41 List of Goods 03 08 09 10
14 16 18 21 25 28 29 30 32 35 38 41 Diary Dates: Application Date 05-21-2004
Registration Date 01-22-2007 Next Renewal 05-21-2014                    

 

557/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Russian Federation TM1097RU00

SCHIZANDRA PLUS

Status: Registered/Granted Application No. 96712899 Registration No. 164334
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 09-27-1996
Registration Date 05-15-1998 Next Renewal 09-27-2016                    
Trademark Russian Federation TM1040RU00

SHAPEWORKS

Status: Registered/Granted Application No. 2004711192 Registration No. 285053
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 32, 41 List of Goods 05 29 30 32 41 Diary Dates:
Application Date 05-21-2004 Registration Date 03-24-2005 Next Renewal 05-21-2014
                    Trademark Russian Federation TM1042RU00

THERMO COMPLETE

Status: Registered/Granted Application No. 2006725357 Registration No. 342364
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Diary Dates: Application Date 09-04-2006
Registration Date 01-28-2008 Next Renewal 09-04-2016                    

 

558/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Russian Federation TM1025RU00

THERMOJETICS

Status: Registered/Granted Application
No. 94005883 Registration No. 123173 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05,
29, 30, 32, 35, 41, 42 List of Goods 03 05 29 30 32 35 41 42 Diary Dates:
Application
Date 02-24-1994 Registration Date 01-27-1995 Next Renewal 02-24-2014           
         Trademark Russian Federation TM1026RU00

TOTAL CONTROL

Status: Registered/Granted Application
No. 2005707171 Registration No. 309805 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 Diary Dates: Application
Date 03-31-2005 Registration Date 07-05-2006 Next Renewal 03-31-2015           
         Trademark Russian Federation TM1027RU00

Tri-Leaf Design

Status: Registered/Granted Application
No. 94005881 Registration No. 123171 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05,
29, 30, 32, 35, 41, 42 List of Goods 03 05 29 30 32 35 41 42 Diary Dates:
Application
Date 02-24-1994 Registration Date 01-27-1995 Next Renewal 02-24-2014           
        

 

559/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Russian Federation TM1027RU01

Tri-Leaf Design

Status: Registered/Granted

Application

No.

2006701585 Registration No. 324557

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 09,
16, 21, 25, 29, 35, 41 List of Goods 03 05 09 16 21 25 29 35 41 Diary Dates:

Application

Date

01-27-2006 Registration Date 04-16-2007 Next Renewal 01-27-2016               
     Trademark Russian Federation TM1626RU00

Tri-Leaf device (water filters)

Status: Pending

Application

No.

2013736729 Registration No. 532920

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 11, 21 List
of Goods 11 Water purification apparatus, including water filtration canisters
and water filters thereof; special containers for storage of filtering water
(water purification apparatus accessories). 21 Water containers for household or
kitchen use. Diary Dates:

Application

Date

10-24-2013                     Trademark Russian Federation TM1179RU00

WELLNESS

Status: Pending

Application

No.

2004709855

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 16, 41 List
of Goods 16 41 Diary Dates:

Application

Date

05-05-2004                    

 

560/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Russian Federation TM1180RU00

WELLNESS in Cyrillic

Status: Registered/Granted Application No. 2004709854 Registration No. 311375
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 16, 41 List of Goods 16 41 Diary Dates: Application Date 05-05-2004
Registration Date 07-31-2006 Next Renewal 05-05-2014                    
Trademark Russian Federation TM1032RU00

XTRA-CAL

Status: Registered/Granted Application No. 2001710702 Registration No. 233654
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 04-11-2001
Registration Date 12-26-2002 Next Renewal 04-11-2021                    
Trademark Serbia TM1001RS00

HERBALIFE

Status: Registered/Granted Application No. 2006-542 Registration No. 52605
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 09, 10, 14, 16, 21, 25, 28, 29, 30, 31, 32, 35, 41, 42 List of
Goods 03 05 09 10 14 16 21 25 28 29 30 31 32 35 41 42 Diary Dates: Application
Date 03-07-2006 Registration Date 06-19-2007 Next Renewal 03-07-2016           
        

 

561/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Serbia TM1006RS00

HERBALIFE & Design

Status: Registered/Granted Application No. 2006-543 Registration No. 55867
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 09, 10, 14, 16, 21, 25, 28, 29, 30, 31, 32, 35, 41, 42 List of
Goods 03 05 09 10 14 16 21 25 28 29 30 31 32 35 41 42 Diary Dates: Application
Date 03-07-2006 Registration Date 10-07-2008 Next Renewal 03-07-2016           
         Trademark Serbia TM1029RS00

HERBALIFE DISTRIBUTOR NUTRITION CLUB

Status: Registered/Granted Application No. 2006-549 Registration No. 52609
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 41 List of Goods 41 Diary Dates: Application Date 03-07-2006
Registration Date 06-19-2007 Next Renewal 03-07-2016                    

 

562/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Serbia TM1020RS00

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. 2006-548 Registration No. 52608
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 41 List of Goods 41 Diary Dates: Application Date 03-07-2006
Registration Date 06-19-2007 Next Renewal 03-07-2016                    
Trademark Serbia TM1016RS00

HERBALIFELINE

Status: Registered/Granted Application No. 2006-554 Registration No. 52381
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 03-07-2006
Registration Date 05-21-2007 Next Renewal 03-07-2016                    
Trademark Serbia TM1049RS00

LIFTOFF

Status: Registered/Granted Application No. 2006-547 Registration No. 55396
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29, 30, 32 List of Goods 29 30 32 Diary Dates: Application Date
03-07-2006 Registration Date 08-29-2008 Next Renewal 03-07-2016               
     Trademark Serbia TM1010RS00

NITEWORKS

Status: Registered/Granted Application No. 2006-551 Registration No. 52379
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Diary Dates: Application Date 03-07-2006
Registration Date 05-21-2007 Next Renewal 03-07-2016                    

 

563/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Serbia TM1021RS00

NOURIFUSION

Status: Registered/Granted Application No. 2006-553 Registration No. 52380
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 30 List of Goods 03 30 Diary Dates: Application Date 03-07-2006
Registration Date 05-21-2007 Next Renewal 03-07-2016                    
Trademark Serbia TM1037RS00

RADIANT C

Status: Refused/Cancelled Application No. Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Diary
Dates: Application Date 03-07-2006                     Trademark Serbia
TM1038RS00

RING OF LEAVES device

Status: Registered/Granted Application No. 2006-546 Registration No. 52607
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 41 List of Goods 05 29 30 41 Diary Dates: Application Date
03-07-2006 Registration Date 06-19-2007 Next Renewal 03-07-2016               
    

 

564/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Serbia TM1040RS00

SHAPEWORKS

Status: Registered/Granted Application
No. 2006-545 Registration No. 52606 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05, 29, 30, 41 List of Goods
05 29 30 41 Diary Dates: Application
Date 03-07-2006 Registration Date 06-19-2007 Next Renewal 03-07-2016           
         Trademark Serbia TM1007RS00

SKIN ACTIVATOR

Status: Registered/Granted Application
No. 2006-550 Registration No. 55865 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Diary
Dates: Application
Date 03-07-2006 Registration Date 10-06-2008 Next Renewal 03-07-2016           
         Trademark Serbia TM1027RS00

Tri-Leaf Design

Status: Registered/Granted Application
No. 2006-544 Registration No. 55866 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05,
09, 10, 14, 16, 21, 25, 28, 29, 30, 31, 32, 35, 41, 42 List of Goods 03 05 09 10
14 16 21 25 28 29 30 31 32 35 41 42 Diary Dates: Application
Date 03-07-2006 Registration Date 10-07-2008 Next Renewal 03-07-2016           
        

 

565/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Singapore TM1034SG00

CELL ACTIVATOR

Status: Registered/Granted Application No. Registration No. T0302312Z
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Dietary and nutritional supplements. Diary Dates:
Application Date 02-20-2003 Registration Date 03-16-2004 Next Renewal 02-20-2023
                    Trademark Singapore TM1031SG00

CELL-U-LOSS

Status: Registered/Granted Application No. Registration No. T0302313H
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Dietary and nutritional supplements. Diary Dates:
Application Date 02-20-2003 Registration Date 08-04-2003 Next Renewal 02-20-2023
                    Trademark Singapore TM1080SG00

Figurine Design (reversed rainbowman)

Status: Refused/Cancelled Application No. Registration No. T0302317J Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05
List of Goods 05 Dietary and nutritional supplements. Diary Dates: Application
Date 02-20-2003 Registration Date 08-11-2003 Next Renewal 02-20-2013           
        

 

566/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Singapore TM1080SG01

Figurine Design (reversed rainbowman)

Status: Refused/Cancelled Application No. Registration No. T0302318I Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 30 List
of Goods 30 Preparations in the form of powder for making drinks, herbal
beverages (other than for medicinal use) in powdered or mixable forms (not ready
to drink). Diary Dates: Application Date 02-20-2003 Registration Date 03-24-2004
Next Renewal 02-20-2013                     Trademark Singapore TM1001SG04

HERBALIFE

Status: Registered/Granted Application No. Registration No. T8301045C
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Shampoos, lotions, rinsing preparations and
conditioning preparations, all for the hair; cleansers, moisturizers, toners,
creams, ointments, gels and lotions, all being non-medicated toilet
preparations; all containing herbs or extracts of herbs. Diary Dates:
Application Date 03-02-1983 Registration Date 04-02-1988 Next Renewal 03-02-2024
                    Trademark Singapore TM1001SG01

HERBALIFE

Status: Registered/Granted Application No. Registration No. T8301047Z
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Protein preparations, included in Class 29; soups;
all containing herbs. Diary Dates: Application Date 03-02-1983 Registration Date
05-30-1989 Next Renewal 03-02-2024                     Trademark Singapore
TM1001SG02

HERBALIFE

Status: Registered/Granted Application No. Registration No. T0302321I
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Farinaceous foods, additives (non-medicated) for
foodstuffs and prepared food mixes being dry beverage mixes, ready-to-eat snack
foods and food supplements for human consumption [other than medicated, or
predominantly of vitamins, minerals or trace elements]. Diary Dates: Application
Date 02-20-2003 Registration Date 08-16-2004 Next Renewal 02-20-2023           
        

 

567/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Singapore TM1001SG03

HERBALIFE

Status: Registered/Granted Application No. Registration No. T0711058B
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic drinks; preparations for making
non-alcoholic drinks. Diary Dates: Application Date 05-21-2007 Registration Date
09-04-2007 Next Renewal 05-21-2017                     Trademark Singapore
TM1001SG00

HERBALIFE

Status: Registered/Granted Application No. Registration No. T8301046A
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations; mineral preparations included
in Class 5; analgesic preparations; linseed preparations, all for medicinal
purposes; all containing herbs or herbal extracts; herbs, all for medicinal
purposes. Diary Dates: Application Date 03-02-1983 Registration Date 05-31-1990
Next Renewal 03-02-2024                     Trademark Singapore TM1001SG35

HERBALIFE

Status: Registered/Granted Application No. T1207435A Registration No. T1207435A
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35 List of Goods 35 Advertising; business management; business
administration; office functions; retail services, namely selling and marketing
of products through direct or network sales. Diary Dates: Registration Date
05-24-2012 Next Renewal 05-24-2022                    

 

568/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Singapore TM1006SG00

HERBALIFE & Design

Status: Registered/Granted Application No. Registration No. T0317775E
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin creams, lotions exfoliants, and toners, body
washes, moisturizing sprays, fragrances, shampoos, conditioners, hair sprays,
and styling lotions and gels, men’s toiletries, including shaving creams and
after-shave products, skin brightening creams, lotions, and masks and sun
protectant skin care products. Diary Dates: Application Date 11-04-2003
Registration Date 04-11-2006 Next Renewal 11-04-2023                    
Trademark Singapore TM1006SG01

HERBALIFE & Design

Status: Registered/Granted Application No. Registration No. T0317776C
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Dietary and nutritional supplements for medical
use; vitamins; circulatory, digestive, and sexual health products [medicinal],
herbal extracts for medicinal purposes. Diary Dates: Application Date 11-04-2003
Registration Date 02-06-2006 Next Renewal 11-04-2023                    
Trademark Singapore TM1006SG02

HERBALIFE & Design

Status: Registered/Granted Application No. Registration No. T0317777A
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Farinaceous foods, additives (non-medicated) for
foodstuffs and prepared food mixes being dry beverage mixes, ready to eat snack
foods and food supplements for human consumption [other than medicated, or
predominantly of vitamins, minerals or trace elements]. Diary Dates: Application
Date 11-04-2003 Registration Date 11-16-2004 Next Renewal 11-04-2023           
         Trademark Singapore TM1006SG03

HERBALIFE & Design

Status: Registered/Granted Application No. Registration No. T0317778Z
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Beverages containing minerals or vitamins;
including beverages having a base of herbs and beverages made in part from plant
or mineral extracts. Diary Dates: Application Date 11-04-2003 Registration Date
02-01-2005 Next Renewal 11-04-2023                    

 

569/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Singapore TM1534SG03

HERBALIFE AQUA

Status: Registered/Granted Application
Type: Without Priority Registration No. T1302766G Applicant: Herbalife
International, Inc. Classes: 03 List of Goods 03 Shampoos, conditioners, and
hair styling products. Diary Dates: Registration
Date 02-19-2013 Next Renewal 02-19-2023                     Trademark Singapore
TM1174SG00

HERBALIFE ULTIMATE PROSTATE

Status: Refused/Cancelled Application
No. Registration No. T0302315D Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Dietary and nutritional supplements. Diary Dates: Application
Date 02-20-2003 Registration Date 06-06-2006 Next Renewal 02-20-2013           
         Trademark Singapore TM1016SG00

HERBALIFELINE

Status: Registered/Granted Application
No. Registration No. T0302322G Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Dietary and nutritional supplements. Diary Dates: Application
Date 02-20-2003 Registration Date 05-09-2006 Next Renewal 02-20-2023           
         Trademark Singapore TM1049SG00

LIFTOFF

Status: Registered/Granted Application
No. Registration No. T0512448I Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 32 List
of Goods 32 Preparations in tablet form or in powder form for making
non-alcoholic drinks and beverages. Diary Dates:

Application


Date

07-19-2005 Registration Date 01-03-2007 Next Renewal 07-19-2015               
    

 

570/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Singapore TM1049SG01

LIFTOFF

Status: Registered/Granted Application No. Registration No. T0512446B
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Meat, fish, poultry and game; meat extracts;
preserved, dried and cooked fruits and vegetables; jellies, jams; compotes;
eggs, milk and milk products; edible oils and fats; snack food products which
main products are proper to Class 29, snack bars which main products are proper
to Class 29, prepared snack foods which main ingredients are proper to Class 29,
snack foods which main ingredients are proper to Class 29. Diary Dates:
Application Date 07-19-2005 Registration Date 03-14-2006 Next Renewal 07-19-2015
                    Trademark Singapore TM1049SG02

LIFTOFF

Status: Registered/Granted Application No. Registration No. T0512447J
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereals, bread, pastry and
confectionery, ices; honey, treacle; yeast, baking-powder; salt, mustard;
vinegar, sauces (condiments); spices; ice; foodstuffs in the form of snack
foods; foodstuffs prepared in the form of snacks; snack food products, snack
bars, snack foods, healthy snacks; prepared foodstuff in Class 30; all the
aforesaid snack foods being in Class 30. Diary Dates: Application Date
07-19-2005 Registration Date 02-02-2006 Next Renewal 07-19-2015               
     Trademark Singapore TM1010SG00

NITEWORKS

Status: Registered/Granted Application No. Registration No. T0312542I
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic beverages and preparations for making
non-alcoholic beverages. Diary Dates: Application Date 08-15-2003 Registration
Date 08-15-2013 Next Renewal 08-15-2023                    

 

571/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Singapore TM1010SG01

NITEWORKS

Status: Registered/Granted Application Type: Without Priority Registration No.
T03/12541J Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Dietary substances for medical use. Diary Dates: Registration
Date 03-09-2004 Next Renewal 08-15-2023                     Trademark Singapore
TM1021SG00

NOURIFUSION

Status: Registered/Granted Application
No. Registration No. T0507430I Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 Creams, gels, lotions, washes, masks, and milks for use on the face
and body. Diary Dates: Application
Date 05-05-2005 Registration Date 11-08-2005 Next Renewal 05-05-2015           
         Trademark Singapore TM1021SG01

NOURIFUSION

Status: Registered/Granted Application
No. Registration No. T0507431G Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 30 List of Goods 30 Dietary and
nutritional supplements for non-medicinal health purposes. Diary Dates:
Application
Date 05-05-2005 Registration Date 12-20-2005 Next Renewal 05-05-2015           
         Trademark Singapore TM1082SG00

NRG

Status: Refused/Cancelled Application
No. Registration No. T0302314F Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 30 List of Goods 30 Herbal beverages
[other than for medicinal use] in powdered or mixable forms (not
ready-to-drink). Diary Dates: Application
Date 02-20-2003 Registration Date 03-02-2004 Next Renewal 02-20-2013           
        

 

572/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Singapore TM1037SG00

RADIANT C

Status: Registered/Granted Application No. Registration No. T0302319G
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Creams, lotions, gels, and spray products,
including moisturizers, exfoliants, scrubs, and cleansers for the body and face,
excluding substances for laundry purposes, detergents (not being polishing or
abrading preparations), disinfectant soap, soap for veterinary and horticultural
purposes, common soap, and perfumed soap. Diary Dates: Application Date
02-20-2003 Registration Date 11-16-2004 Next Renewal 02-20-2023               
     Trademark Singapore TM1038SG00

Ring of Leaves device

Status: Expired Application No. Registration No. T0417442C Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 29 List of
Goods 29 Nutritional and dietary supplements, other than for medical use;
protein foods for human consumption [other than adapted for medical purposes];
meal replacement foods being in the nature of shake mixes; supplement tablets
and capsules; snack bars [foodstuffs]; and soya nuts, soya bean and soya bean
products; preparations made from soya beans and soya; food supplements for human
consumption [other than medicated, or predominantly of vitamins, minerals or
trace elements]; dietary preparations for slimming purposes; dietary
supplements, preparations for use as dietetic additives for food for human
consumption; protein foods for dietetic purposes, regimen preparations
[dietary], other than for persons with dietary requirements due to a medical
condition; milk powder for nutritional purposes [other than for babies]; herbal
preparations, nutritionally balanced low-calorie prepared meals; vitamin
enriched foodstuffs; all not for medical purposes. Diary Dates: Application Date
10-14-2004 Registration Date 12-27-2005 Next Renewal 10-14-2014               
     Trademark Singapore TM1038SG01

Ring of Leaves device

Status: Expired Application No. Registration No. T0417443A Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Coffee, tea, cocoa, herbal extracts (other than for medicinal
purposes), spices; beverages with coffee, tea or cocoa base. Diary Dates:
Application Date 10-14-2004 Registration Date 10-25-2005 Next Renewal 10-14-2014
                   

 

573/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Singapore TM1038SG03

Ring of Leaves device

Status: Expired Application
No. Registration No. T0417445H Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 44 List of Goods 44 Services for dietary
and nutritional planning, services to reduce, increase or maintain the weight of
individual persons; advisory services relating to diet, counselling services
relating to diet, provision of dietetic advice. Diary Dates: Application
Date 10-14-2004 Registration Date 07-25-2005 Next Renewal 10-14-2014           
         Trademark Singapore TM1038SG02

Ring of Leaves device

Status: Expired Application
No. Registration No. T0417444Z Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 32 List of Goods 32 Non-alcoholic
beverages; preparations for making non-alcoholic beverages; beverages for use as
aids to dieting; beverages containing vitamins, beverages enriched with added
vitamins; non-alcoholic beverages flavoured with tea; drinks flavoured with
herbs; soya bean based carbonated and non-carbonated non-alcoholic beverages.
Diary Dates: Application
Date 10-14-2004 Registration Date 03-07-2005 Next Renewal 10-14-2014           
         Trademark Singapore TM1040SG00

SHAPEWORKS

Status: Expired Application
No. Registration No. T0417438E Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 29 List of Goods 29 Nutritional and
dietary supplements, other than for medical use; protein foods for human
consumption [other than adapted for medical purposes]; meal replacement foods
being in the nature of shake mixes; supplement tablets and capsules; snack bars
[foodstuffs]; and soya nuts, soya bean and soya bean products; preparations made
from soya beans and soya; food supplements for human consumption [other than
medicated, or predominantly of vitamins, minerals or trace elements] ; dietary
preparations for slimming purposes; dietary supplements, preparations for use as
dietetic additives for food for human consumption; protein foods for dietetic
purposes, regimen preparations [dietary], other than for persons with dietary
requirements due to a medical condition; milk powder for nutritional purposes
[other than for babies]; herbal preparations, nutritionally balanced low-calorie
prepared meals; vitamin enriched foodstuffs; all not for medical purposes. Diary
Dates: Application
Date 10-14-2004 Registration Date 06-16-2005 Next Renewal 10-14-2014           
         Trademark Singapore TM1040SG01

SHAPEWORKS

Status: Expired Application
No. Registration No. T0417439C Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 30 List of Goods 30 Coffee, tea, cocoa,
herbs (other than fresh or medicinal use), spices; beverages based on coffee,
tea, cocoa, herbs and spices; powdered drinks and drink mixes for use in
nutritional and dietary health regimens, other than for medical purposes. Diary
Dates: Application
Date 10-14-2004 Registration Date 07-05-2005 Next Renewal 10-14-2014           
        

 

574/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Singapore TM1040SG02

SHAPEWORKS

Status: Expired Application No. Registration No. T0417440G Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Non-alcoholic beverages; preparations for making non-alcoholic
beverages; beverages for use as aids to dieting; beverages containing vitamins,
beverages enriched with added vitamins; non-alcoholic beverages flavoured with
tea; drinks flavoured with herbs; soya bean based carbonated and non-carbonated
non-alcoholic beverages. Diary Dates: Application Date 10-14-2004 Registration
Date 03-07-2005 Next Renewal 10-14-2014                     Trademark Singapore
TM1040SG03

SHAPEWORKS

Status: Expired Application No. Registration No. T0417441E Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 44 List of
Goods 44 Services for dietary and nutritional planning, services to reduce,
increase or maintain the weight of individual persons; advisory services
relating to diet, counselling services relating to diet, provision of dietetic
advice. Diary Dates: Application Date 10-14-2004 Registration Date 06-22-2005
Next Renewal 10-14-2014                     Trademark Singapore TM1007SG00

SKIN ACTIVATOR

Status: Registered/Granted Application No. Registration No. T0302320J
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Creams, gels and lotions, including cleansers,
exfoliants, and skin toners for the body and face; the aforesaid goods being
cosmetics. Diary Dates: Application Date 02-20-2003 Registration Date 09-13-2004
Next Renewal 02-20-2023                    

 

575/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Singapore TM1026SG01

TOTAL CONTROL

Status: Registered/Granted Application No. Registration No. T0711087F
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Dietary and nutritional supplements for
non-medicinal health purposes; green tea extract; yerba mate, ginger and herbs
and herb extracts (other than for medicinal purposes). Diary Dates: Application
Date 05-21-2007 Registration Date 01-04-2008 Next Renewal 05-21-2017           
         Trademark Singapore TM1026SG00

TOTAL CONTROL

Status: Registered/Granted Application No. Registration No. T0302311A
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Dietary and nutritional supplements for medical
use. Diary Dates: Application Date 02-20-2003 Registration Date 08-03-2004 Next
Renewal 02-20-2023                     Trademark Singapore TM1027SG03

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. T0302324C
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Dietary and nutritional supplements, vitamins;
circulatory, digestive, and sexual healthcare products (medicinal); functional
foods with herbal extracts or herbal ingredients for medicinal purposes. Diary
Dates: Application Date 02-20-2003 Registration Date 03-30-2004 Next Renewal
02-20-2023                     Trademark Singapore TM1027SG02

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. T0302323E
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin creams, lotions, exfoliants, and toners; body
washes, moisturizing sprays, fragrances, shampoos, conditioners, hair sprays,
styling lotions and gels; mens’ toiletries, including shaving creams and after
shave products; skin brightening creams and lotions; sun protectant skin care
products. Diary Dates: Application Date 02-20-2003 Registration Date 08-04-2003
Next Renewal 02-20-2023                    

 

576/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Singapore TM1027SG00

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. T0302326Z
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Beverages containing minerals or vitamins;
including beverages having a base of herbs and beverages made in part from plant
or mineral extracts. Diary Dates: Application Date 02-20-2003 Registration Date
05-25-2004 Next Renewal 02-20-2023             Trademark Singapore TM1027SG01

Tri-Leaf Design

Status: Registered/Granted Application No. Registration No. T0302325A
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Food supplements for human consumption [other than
medicated, or predominantly of vitamins, minerals or trace elements]; additive
[non-medicated] for foodstuffs; prepared food mixes; snack foods; all included
in Class 30. Diary Dates: Application Date 02-20-2003 Registration Date
01-11-2005 Next Renewal 02-20-2023       Trademark Singapore TM1027SG35

Tri-Leaf Design

Status: Registered/Granted Application No. T1207436Z Registration No. T1207496Z
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35 List of Goods 35 Advertising; business management; business
administration; office functions; retail services, namely selling and marketing
of products through direct or network sales. Diary Dates: Registration Date
05-24-2012 Next Renewal 05-24-2022      

 

577/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Singapore TM1033SG00

TRI-SHIELD

Status: Registered/Granted Application No. Registration No. T0626728C
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Non-prescription dietary supplements consisting
principally of minerals and/or trace elements and/or ginseng. Diary Dates:
Application Date 12-06-2006 Registration Date 08-17-2009 Next Renewal 12-06-2016
                    Trademark Slovakia TM1031SK00

CELL-U-LOSS

Status: Registered/Granted Application No. 2955-96 Registration No. 185698
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamins and mineral preparations. Diary Dates:
Application Date 11-11-1996 Registration Date 05-25-1999 Next Renewal 11-11-2016
                    Trademark Slovakia TM1068SK00

DERMAJETICS

Status: Registered/Granted Application No. 2159-94 Registration No. 177595
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 09-19-1994
Registration Date 02-13-1997 Next Renewal 09-19-2014                    
Trademark Slovakia TM1030SK00

DINOMINS

Status: Registered/Granted Application No. 2499-96 Registration No. 185225
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 09-23-1996
Registration Date 04-19-1999 Next Renewal 09-23-2016                    

 

578/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Slovakia TM1080SK00

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 1769-94 Registration No. 179820
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 05 30 32 Diary Dates: Application Date
08-04-1994 Registration Date 02-12-1998 Next Renewal 08-04-2014               
     Trademark Slovakia TM1001SK00

HERBALIFE

Status: Registered/Granted Application No. 68945 Registration No. 174688
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05 List of Goods 03 Hair shampoos, hair rinses, hair conditioners,
skin cleansers, moisturizers, skin creams, shaving creams. 05 Vitamin, mineral,
herbal and protein supplements, all in the form of tablets, powders or liquids.
Diary Dates: Application Date 06-01-1992 Registration Date 06-01-1995 Next
Renewal 06-01-2022                     Trademark Slovakia TM1001SK01

HERBALIFE

Status: Registered/Granted Application No. 2348-93 Registration No. 178622
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 32 List of Goods 05 32 Diary Dates: Application Date 12-21-1993
Registration Date 11-22-1997 Next Renewal 12-21-2013                    

 

579/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Slovakia TM1006SK00

HERBALIFE & Design

Status: Registered/Granted Application No. 68944 Registration No. 174687
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05 List of Goods 03 Hair shampoos, hair rinses, hair conditioners,
skin cleansers, moisturizers, skin creams, shaving creams. 05 Vitamin, mineral,
herbal and protein supplements, all in the form of tablets, powders or liquids.
Diary Dates:

Application

Date

06-01-1992 Registration Date 06-01-1995 Next Renewal 06-01-2022               
     Trademark Slovakia TM1006SK01

HERBALIFE & Design

Status: Registered/Granted

Application

No.

2349-93 Registration No. 178623

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05, 32 List
of Goods 05 32 Diary Dates:

Application

Date

12-21-1993 Registration Date 11-22-1997 Next Renewal 12-21-2013               
     Trademark Slovakia TM1090SK00

HERBALIFE CELLULAR NUTRITION

Status: Lapsed/Expired

Application

No.

68942 Registration No. 176072

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05, 35, 39
List of Goods 05 35 39 Diary Dates:

Application

Date

06-01-1992 Registration Date 10-26-1995

Next Renewal

06-01-2012                    

 

580/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Slovakia TM1164SK00

HERBALIFE RADIANT C

Status: Registered/Granted Application No. 735-2003 Registration No. 206526
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 03-21-2003
Registration Date 07-12-2004 Next Renewal 03-21-2023                    
Trademark Slovakia TM1155SK00

HERBALIFE SKIN ACTIVATOR

Status: Registered/Granted Application No. 769-2003 Registration No. 206528
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 03-26-2003
Registration Date 07-12-2004 Next Renewal 03-26-2023                    
Trademark Slovakia TM1016SK00

HERBALIFELINE

Status: Registered/Granted Application No. 80-99 Registration No. 192459
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 01-20-1999
Registration Date 09-27-2000 Next Renewal 01-20-2019                    
Trademark Slovakia TM1064SK00

KINDERMINS

Status: Registered/Granted Application No. 185-98 Registration No. 190205
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 01-27-1998
Registration Date 04-26-2000 Next Renewal 01-27-2018                    

 

581/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Slovakia TM1062SK00

NATURE’S MIRROR

Status: Registered/Granted Application No. 2898-95 Registration No. 182976
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 10-17-1995
Registration Date 11-12-1998 Next Renewal 10-17-2015                    
Trademark Slovakia TM1097SK00

SCHIZANDRA PLUS

Status: Registered/Granted Application No. 81-99 Registration No. 192460
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 01-20-1999
Registration Date 09-27-2000 Next Renewal 01-20-2019                    
Trademark Slovakia TM1042SK00

THERMO COMPLETE

Status: Registered/Granted Application No. 1855-2003 Registration No. 209315
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 07-07-2003
Registration Date 07-07-2013 Next Renewal 07-07-2023                    
Trademark Slovakia TM1025SK00

THERMOJETICS

Status: Lapsed/Expired Application No. 71706 Registration No. 174221 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Application Date 09-16-1992 Registration Date
04-24-1995 Next Renewal 09-16-2012                    

 

582/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Slovakia TM1025SK01

THERMOJETICS

Status: Lapsed/Expired Application No. 718-94 Registration No. 179440
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30, 32 List of Goods 30 32 Diary Dates: Application Date 03-28-1994
Registration Date 01-21-1998 Next Renewal 03-28-2014                    
Trademark Slovakia TM1110SK00

THERMOJETICS & Design

Status: Registered/Granted Application No. 717-94 Registration No. 179439
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30, 32 List of Goods 30 32 Diary Dates: Application Date 03-28-1994
Registration Date 01-21-1998 Next Renewal 03-28-2014                    
Trademark Slovakia TM1045SK00

VegetACE

Status: Registered/Granted Application No. 2361-98 Registration No. 191635
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 09-17-1998
Registration Date 07-18-2000 Next Renewal 09-17-2018                    

 

583/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Slovakia TM1032SK00

XTRA-CAL

Status: Registered/Granted Application No. 1251-2001 Registration No. 200966
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 04-23-2001
Registration Date 11-11-2002 Next Renewal 04-23-2021                    
Trademark Slovenia TM1503SI00

“24” Graphic

Status: Registered Your Ref: 10610 Application No. Z 2011 7 1460 Registration
No. 201171460 Application Type: Without Priority Applicant: Herbalife
International, Inc. Diary Dates: Application Date 11-10-2011                    
Trademark Slovenia TM1506SI00

CELL-U-LOSS

Status: Registered Your Ref: 10600 Application No. Z 2011 7 1457 Registration
No. 201171457 Application Type: With Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Pharmaceutical and veterinary
preparations; sanitary preparations for medical purposes; dietetic substances
adapted for medical use, food for babies; plasters, materials for dressings;
material for stopping teeth, dental wax; disinfectants; preparations for
destroying vermin; fungicides, herbicides. Diary Dates: Application Date
11-10-2011                     Trademark Slovenia TM1507SI00

H3O PRO

Status: Registered/Granted Your Ref: 10601 Application No. Z 2011 7 1462
Registration No. 201171462 Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 32 List of Goods 32 Ready-to drink,
concentrated, or powdered non-alcoholic beverages; powdered beverages mixes;
beverages and non-alcoholic drinks. Diary Dates: Application Date 11-10-2011
Registration Date 08-21-2012 Next Renewal 11-10-2021                    

 

584/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Slovenia TM1001SI00

HERBALIFE

Status: Registered/Granted Application
No. 9871093 Registration No. 9871093 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Dietary supplements for use in weight management programs, none of
which relate to bone, bone diseases or disorders, the prevention and treatment
of bone diseases and disorders, or any related conditions/diseases. Diary Dates:
Application
Date 08-06-1998 Registration Date 03-11-1999 Next Renewal 08-06-2018           
         Trademark Slovenia TM1504SI00

HERBALIFE

Status: Registered/Granted Your Ref: 10598 Application
No. Z 2011 7 1465 Registration No. 201171465 Application
Type: With Priority Applicant: Herbalife International, Inc. Classes: 03, 29,
30, 32, 35 List of Goods 03 Bleaching preparations and other substances for
laundry use; cleaning, polishing, scouring and abrasive preparations; soaps;
perfumery, essential oils, cosmetics, hair lotions; dentifrices. 29 Meat, fish,
poultry and game; meat extracts; preserved, frozen, dried and cooked fruits and
vegetables; jellies, jams, compotes; eggs, milk and milk products; edible oils
and fats. 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago, artificial coffee;
flour and preparations made from cereals, bread, pastry and confectionery, ices;
honey, treacle; yeast, baking-powder; salt, mustard; vinegar, sauces
(condiments); spices; ice. 32 Beers; mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages. 35 Advertising; business management; business
administration; office functions. Diary Dates: Application
Date 11-10-2011 Registration Date 05-08-2012 Next Renewal 11-10-2021           
         Trademark Slovenia TM1508SI00

HERBALIFELINE

Status: Registered Your Ref: 10602 Application
No. Z 2011 7 1463 Registration No. 201171463 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Pharmaceutical and veterinary preparations; sanitary preparations
for medical purposes; dietetic substances adapted for medical use, food for
babies; plasters, materials for dressings; material for stopping teeth, dental
wax; disinfectants; preparations for destroying vermin; fungicides, herbicides.
Diary Dates: Application
Date 11-10-2011                    

 

585/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Slovenia TM1509SI00

LIFTOFF

Status: Registered/Granted Your Ref: 10603 Application
No. Z 2011 7 1461 Registration No. 201171461 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32
Effervescent tablets and powders used in making beverages, with the express
exclusion of prepared drinks of any kind. Diary Dates: Application
Date 11-10-2011 Registration Date 08-23-2012 Next Renewal 11-10-2021           
         Trademark Slovenia TM1510SI00

NITEWORKS

Status: Registered Your Ref: 10604 Application
No. Z 2011 7 1456 Registration No. 201171456 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32 Beers;
mineral and aerated waters and other non-alcoholic drinks; fruit drinks and
fruit juices; syrups and other preparations for making beverages. Diary Dates:
Application
Date 11-10-2011                     Trademark Slovenia TM1511SI00

NOURIFUSION

Status: Registered Your Ref: 10605 Application
No. Z 2011 7 1466 Registration No. 201171466 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Bleaching
preparations and other substances for laundry use; cleaning, polishing, scouring
and abrasive preparations; soaps; perfumery, essential oils, cosmetics, hair
lotions; dentifrices. Diary Dates: Application
Date 11-10-2011 Next Renewal 11-10-2021                     Trademark Slovenia
TM1513SI00

RADIANT C (graphic)

Status: Registered Your Ref: 10607 Application
No. Z 2011 7 1454 Registration No. 201171454 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Bleaching
preparations and other substances for laundry use; cleaning, polishing, scouring
and abrasive preparations; soaps; perfumery, essential oils, cosmetics, hair
lotions; dentifrices. Diary Dates: Application
Date 11-10-2011                    

 

586/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Slovenia TM1512SI00

RADIANT C (word)

Status: Registered Your Ref: 10606 Application No. Z 2011 7 1455 Registration
No. 201171455 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03 List of Goods 03 Bleaching preparations and
other substances for laundry use; cleaning, polishing, scouring and abrasive
preparations; soaps; perfumery, essential oils, cosmetics, hair lotions;
dentifrices. Diary Dates: Application Date 11-10-2011                    
Trademark Slovenia TM1514SI00

ROSEGUARD

Status: Registered Your Ref: 10608 Application No. Z 2011 7 1458 Registration
No. 201171458 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Pharmaceutical and veterinary
preparations; sanitary preparations for medical purposes; dietetic substances
adapted for medical use, food for babies; plasters, materials for dressings;
material for stopping teeth, dental wax; disinfectants; preparations for
destroying vermin; fungicides, herbicides. Diary Dates: Application Date
11-10-2011                     Trademark Slovenia TM1505SI00

Tri-Leaf device

Status: Registered Your Ref: 10599 Application No. Z 2011 7 1464 Registration
No. 201171464 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03, 05, 29, 30, 32, 35 List of Goods 03 Bleaching
preparations and other substances for laundry use; cleaning, polishing, scouring
and abrasive preparations; soaps; perfumery, essential oils, cosmetics, hair
lotions; dentifrices. 05 Pharmaceutical and veterinary preparations; sanitary
preparations for medical purposes; dietetic substances adapted for medical use,
food for babies; plasters, materials for dressings; material for stopping teeth,
dental wax; disinfectants; preparations for destroying vermin; fungicides,
herbicides. 29 Meat, fish, poultry and game; meat extracts; preserved, frozen,
dried and cooked fruits and vegetables; jellies, jams, compotes; eggs, milk and
milk products; edible oils and fats. 30 Coffee, tea, cocoa, sugar, rice,
tapioca, sago, artificial coffee; flour and preparations made from cereals,
bread, pastry and confectionery, ices; honey, treacle; yeast, baking-powder;
salt, mustard; vinegar, sauces (condiments); spices; ice. 32 Beers; mineral and
aerated waters and other non-alcoholic drinks; fruit drinks and fruit juices;
syrups and other preparations for making beverages. 35 Advertising; business
management; business administration; office functions. Diary Dates: Application
Date 11-10-2011                    

 

587/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Slovenia TM1515SI00

XTRA-CAL

Status: Registered Your Ref: 10609 Application No. Z 2011 7 1459 Registration
No. 201171459 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Pharmaceutical and veterinary
preparations; sanitary preparations for medical purposes; dietetic substances
adapted for medical use, food for babies; plasters, materials for dressings;
material for stopping teeth, dental wax; disinfectants; preparations for
destroying vermin; fungicides, herbicides. Diary Dates: Application Date
11-10-2011                     Trademark South Africa TM1407ZA00

“24” graphic

Status: Registered/Granted Application No. 2011/14990 Registration No.
2011/14990 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 32 List of Goods 32 Preparations for making
non-alcoholic beverages. Diary Dates: Application Date 06-20-2011 Registration
Date 06-21-2011 Next Renewal 06-20-2021                     Trademark South
Africa TM1031ZA05

CELL-U-LOSS

Status: Registered/Granted Application No. 95/11836 Registration No. 95/11836
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical, veterinary and sanitary
preparations; dietetic substances adapted for medical use, food for babies;
plasters, materials for dressings; material for stopping teeth, dental wax;
disinfectants; preparations for destroying vermin; fungicides, herbicides. Diary
Dates: Application Date 09-07-1995 Registration Date 05-03-1999 Next Renewal
09-07-2015                     Trademark South Africa TM1068ZA03

DERMAJETICS

Status: Closed/Pending Application No. 94/11354 Registration No. 94/11354
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin care products, namely, cleansers,
moisturizers, toners, astringents, facial masks, facial creams, eye creams, body
creams, body lotions, bath oils, bath gels and all other goods in this class,
all of the aforementioned being products for skin care. Diary Dates: Application
Date 10-20-1994 Registration Date 05-18-2000                    

 

588/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark South Africa TM1030ZA05

DINOMINS

Status: Pending Application No. 96/13524 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Diary
Dates: Application Date 09-25-1996                    Patent South Africa
P1003ZA00

Energy Drink Compositions             PATENT

Status: Registered/Granted Application No. 2006/10365 Application Type: Without
Priority Applicant: Herbalife International, Inc. Diary Dates: Application Date
01-20-2006 Registration Date 02-27-2008 Duration 01-20-2026 Next Annuity
01-20-2014                    Trademark South Africa TM1080ZA05

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 95/12673 Registration No. 95/12673
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical, veterinary and sanitary
preparations; dietetic substances adapted for medical use, food for babies;
plasters, materials for dressings; material for stopping teeth, dental wax;
disinfectants; preparations for destroying vermin; fungicides, herbicides. Diary
Dates: Application Date 09-22-1995 Registration Date 11-03-1998 Next Renewal
09-22-2015                    Trademark South Africa TM1080ZA30

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 95/12674 Registration No. 95/12674
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereals, bread, pastry and
confectionery, ices; honey, treacle; yeast, baking-powder; salt, mustard;
vinegar, sauces (condiments); spices; ice. Diary Dates: Application Date
09-22-1995 Registration Date 11-03-1998 Next Renewal 09-22-2015                 
 

 

589/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark South Africa TM1080ZA32

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 95/12675 Registration No. 95/12675
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Beers; mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages. Diary Dates: Application Date 09-22-1995
Registration Date 11-03-1998 Next Renewal 09-22-2015                    
Trademark South Africa TM1083ZA32

H3O PRO

Status: Pending Application No. 2008/05270 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32 Diary
Dates: Application Date 03-10-2008                     Trademark South Africa
TM1001ZA03

HERBALIFE

Status: Registered/Granted Application No. 83/2670 Registration No. 83/2670
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Goods containing herbs, included in this class.
Diary Dates: Application Date 05-02-1983 Registration Date 04-16-2013 Next
Renewal 05-02-2023                    

 

590/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark South Africa TM1001ZA05

HERBALIFE

Status: Registered/Granted Application No. 83/2671 Registration No. 83/2671
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Goods containing herbs, included in this class.
Diary Dates: Application Date 05-02-1983 Registration Date 04-16-2013 Next
Renewal 05-02-2023                     Trademark South Africa TM1001ZA29

HERBALIFE

Status: Registered/Granted Application No. 83/2672 Registration No. 83/2672
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Goods containing herbs, included in this class.
Diary Dates: Application Date 05-02-1983 Registration Date 04-16-2013 Next
Renewal 05-02-2023                     Trademark South Africa TM1020ZA41

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. 2004/19953 Registration No.
2004/19953 Application Type: With Priority Applicant: Herbalife International,
Inc. Classes: 41 List of Goods 41 Providing educational services through the
exchange of news and information in the fields of health, nutrition, fitness,
multi-level marketing and development of small businesses. Diary Dates:
Application Date 11-03-2004 Registration Date 11-03-2008 Next Renewal 11-03-2014
                    Trademark South Africa TM1020ZA44

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. 2005/25259 Registration No.
2005/25259 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 44 List of Goods 44 Providing information and
information services relating to human nutrition and dietary practices. Diary
Dates: Application Date 11-24-2005 Registration Date 03-05-2009 Next Renewal
11-24-2015                    

 

591/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark South Africa TM1016ZA05

HERBALIFELINE

Status: Registered/Granted Application No. 83/4473 Registration No. 83/4473
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations, mineral preparations, herbs
for medical use, medicinal linseed and analgesic preparations. Diary Dates:
Application Date 07-05-1983 Registration Date 07-05-2013 Next Renewal 07-05-2023
                    Trademark South Africa TM1016ZA32

HERBALIFELINE

Status: Registered/Granted Application No. 2005/25064 Registration No.
2005/25064 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 32 List of Goods 32 Non-alcoholic beverages and
preparations for making non-alcoholic beverages. Diary Dates: Application Date
11-22-2005 Registration Date 02-25-2009 Next Renewal 11-22-2015               
     Trademark South Africa TM1049ZA05

LIFTOFF

Status: Registered/Granted Application No. 2005/25062 Registration No.
2005/25062 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Dietary supplements for
non-medical purposes in tablet, capsule and powder form. Diary Dates:
Application Date 11-22-2005 Registration Date 02-25-2009 Next Renewal 11-22-2015
                    Trademark South Africa TM1081ZA05

LIPO-BOND

Status: Registered/Granted Application No. 97/9290 Registration No. 97/9290
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical, veterinary and sanitary
preparations; dietetic substances adapted for medical use, food for babies;
plasters, materials for dressings; material for stopping teeth, dental wax;
disinfectants; preparations for destroying vermin; fungicides, herbicides. Diary
Dates: Application Date 06-23-1997 Registration Date 09-05-2000 Next Renewal
06-23-2017                    

 

592/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark South Africa TM1062ZA03

NATURE’S MIRROR

Status: Registered/Granted Application No. 95/13908 Registration No. 95/13908
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Bleaching preparations and other substances for
laundry use; cleaning, polishing, scouring and abrasive preparations; soaps;
perfumery, essential oils, cosmetics, hair lotions; dentifrices. Diary Dates:
Application Date 10-18-1995 Registration Date 03-09-1999 Next Renewal 10-18-2015
                    Trademark South Africa TM1010ZA32

NITEWORKS

Status: Registered/Granted Application No. 2005/04704 Registration No.
2005/04704 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 32 List of Goods 32 Non-alcoholic beverages;
preparations for making non-alcoholic beverages. Diary Dates: Application Date
03-10-2005 Registration Date 04-22-2008 Next Renewal 03-10-2015               
     Trademark South Africa TM1010ZA05

NITEWORKS

Status: Pending Application No. 2005/25061 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Diary
Dates: Application Date 11-22-2005                    

 

593/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark South Africa TM1021ZA03

NOURIFUSION

Status: Registered/Granted Application No. 2005/04701 Registration No.
2005/04701 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03 List of Goods 03 Creams; gels; lotions; washes;
masks, and milk for use on the face and body. Diary Dates: Application Date
03-10-2005 Registration Date 11-03-2008 Next Renewal 03-10-2015               
     Trademark South Africa TM1021ZA30

NOURIFUSION

Status: Registered/Granted Application No. 2005/04702 Registration No.
2005/04702 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 30 List of Goods 30 Dietary and nutritional
supplements for non-medicinal health purposes; dietary supplement drink mixes
for use as a meal replacement. Diary Dates: Application Date 03-10-2005
Registration Date 11-03-2008 Next Renewal 03-10-2015                    
Trademark South Africa TM1480ZA00

QUICKSPARK

Status: Registered/Granted Application No. 2010/18284 Registration No.
2010/18284 Application Type: Without Priority Classes: 30 List of Goods 30 Food
supplements composed of vitamins and vitamin presursers Diary Dates: Application
Date 08-31-2011 Registration Date 08-23-2010 Next Renewal 08-23-2020           
         Trademark South Africa TM1037ZA03

RADIANT C

Status: Registered/Granted Application No. 2005/03404 Registration No.
2005/03404 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03 List of Goods 03 Skin care products, namely,
facial creams, facial creams, facial cleaners, lotions, moisturizers and toners.
Diary Dates: Application Date 02-22-2005 Registration Date 11-03-2008 Next
Renewal 02-22-2015                    

 

594/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark South Africa TM1388ZA00

RADIANT C (graphic)

Status: Application Type: Without Priority                    Trademark South
Africa TM1036ZA03

RADIANT C (stylized)

Status: Registered/Granted Application No. 2000/23417 Registration No.
2000/23417 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03 List of Goods 03 Skin care products, namely
facial creams, facial cleaners, lotions, moisturizers and toners. Diary Dates:
Application Date 11-23-2000 Registration Date 10-13-2005 Next Renewal 11-23-2020
                   Trademark South Africa TM1038ZA05

Ring of Leaves device

Status: Registered/Granted Application No. 2004/19533 Registration No.
2004/19533 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Nutritional, food and dietary
supplements of all kinds and descriptions, vitamins, minerals, vitamin
supplements, mineral supplements. Diary Dates: Application Date 10-28-2004
Registration Date 03-05-2008 Next Renewal 10-28-2014                   
Trademark South Africa TM1038ZA29

Ring of Leaves device

Status: Registered/Granted Application No. 2004/19534 Registration No.
2004/19534 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 29 List of Goods 29 Meals, snacks and beverages
from goods included in the class including but not limited to soups, meal
replacements, powder preparations, food and beverage mixes; preparations for
making beverages and shakes. Diary Dates: Application Date 10-28-2004
Registration Date 02-12-2009 Next Renewal 10-28-2014                   

 

595/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark South Africa TM1038ZA30

Ring of Leaves device

Status: Registered/Granted Application No. 2004/19535 Registration No.
2004/19535 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 30 List of Goods 30 Staple foods; tea and
beverages; powder preparations; preparations and mixes for making beverages and
foodstuffs included in the class; dietary supplements, preparations and
additives, prepared foodstuffs, meals and confectionary included in the class.
Diary Dates: Application Date 10-28-2004 Registration Date 03-10-2008 Next
Renewal 10-28-2014                     Trademark South Africa TM1038ZA32

Ring of Leaves device

Status: Registered/Granted Application No. 2004/19536 Registration No.
2004/19536 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 32 List of Goods 32 Non-alcoholic drinks,
beverages, syrups and juices; fruit drinks and fruit juices; mineral and aerated
waters; supplement enriched beverages; ready to drink beverages; syrups, powders
and other preparations for making beverages. Diary Dates: Application Date
10-28-2004 Registration Date 03-10-2008 Next Renewal 10-28-2014               
     Trademark South Africa TM1038ZA44

Ring of Leaves device

Status: Registered/Granted Application No. 2004/19537 Registration No.
2004/19537 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 44 List of Goods 44 Healthcare, health therapy and
hygienic services including but not limited to a weight management program;
consultancy and information services in relation to all of the foregoing. Diary
Dates: Application Date 10-28-2004 Registration Date 03-10-2008 Next Renewal
10-28-2014                     Trademark South Africa TM1635ZA05

ROSEGUARD

Status: Pending Application No. 2013/14931 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Food
supplements composed of vitamins and botanicals. Diary Dates: Application Date
06-05-2013                    

 

596/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark South Africa TM1040ZA30

SHAPEWORKS

Status: Pending Application No. 2004/08554 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30 Diary
Dates: Application Date 05-27-2004                     Trademark South Africa
TM1040ZA32

SHAPEWORKS

Status: Pending Application No. 2004/08555 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 32 List of Goods 32 Diary
Dates: Application Date 05-27-2004                     Trademark South Africa
TM1040ZA44

SHAPEWORKS

Status: Pending Application No. 2004/08556 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 44 List of Goods 44 Diary
Dates: Application Date 05-27-2004                     Trademark South Africa
TM1040ZA05

SHAPEWORKS

Status: Closed/Pending Application No. 2004/08552 Registration No. 2004/08552
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates: Application Date 05-27-2004
Registration Date 05-27-2004 Next Renewal 05-27-2014                    

 

597/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark South Africa TM1040ZA29

SHAPEWORKS

Status: Closed/Pending Application No. 2004/08553 Registration No. 2004/08553
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Diary Dates: Application Date 05-27-2004
Registration Date 05-27-2014 Next Renewal 05-27-2014                    
Trademark South Africa TM1007ZA03

SKIN ACTIVATOR

Status: Registered/Granted Application No. 2001/13666 Registration No.
2001/13666 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03 List of Goods 03 Facial cream, eye cream and
body lotion. Diary Dates: Application Date 08-08-2001 Registration Date
01-31-2005 Next Renewal 08-08-2021                     Trademark South Africa
TM1057ZA05

SPORTWORKS

Status: Closed/Pending Application No. 2005/25065 Registration No. 2005/25065
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Dietary supplements for non-medical purposes in
tablet, capsule and powder form. Diary Dates: Application Date 11-22-2005
Registration Date 03-10-2009 Next Renewal 11-22-2015                    

 

598/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark South Africa TM1042ZA05

THERMO COMPLETE

Status: Registered/Granted Application No. 2003/08960 Registration No.
2003/08960 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Nutritional and dietary
supplements. Diary Dates: Application Date 06-03-2003 Registration Date
05-13-2013 Next Renewal 06-03-2023                     Trademark South Africa
TM1025ZA05

THERMOJETICS

Status: Registered/Granted Application No. 94/1327 Registration No. 94/1327
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements consisting of herbs, all in
tablet or liquid form. Diary Dates: Application Date 02-10-1994 Registration
Date 03-08-1996 Next Renewal 02-10-2014                     Trademark South
Africa TM1025ZA32

THERMOJETICS

Status: Registered/Granted Application No. 95/12677 Registration No. 95/12677
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Beers; mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages. Diary Dates: Application Date 09-22-1995
Registration Date 11-03-1998 Next Renewal 09-22-2015                    
Trademark South Africa TM1025ZA30

THERMOJETICS

Status: Registered/Granted Application No. 95/12676 Registration No. 95/12676
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereals, bread, pastry and
confectionery, ices; honey, treacle; yeast, baking-powder; salt, mustard;
vinegar, sauces (condiments); spices; ice. Diary Dates: Application Date
09-22-1995 Registration Date 11-03-1998 Next Renewal 09-22-2015               
    

 

599/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark South Africa TM1027ZA05

Tri-Leaf Design

Status: Registered/Granted Application No. 95/12669 Registration No. 95/12669
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical, veterinary and sanitary
preparations; dietetic substances adapted for medical use, food for babies;
plasters, materials for dressings; material for stopping teeth, dental wax;
disinfectants; preparations for destroying vermin; fungicides, herbicides. Diary
Dates: Application Date 09-22-1995 Registration Date 06-10-2002 Next Renewal
09-22-2015                     Trademark South Africa TM1027ZA30

Tri-Leaf Design

Status: Registered/Granted Application No. 95/12670 Registration No. 95/12670
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereals, bread, pastry and
confectionery, ices; honey, treacle; yeast, baking-powder; salt, mustard;
vinegar, sauces (condiments); spices; ice. Diary Dates: Application Date
09-22-1995 Registration Date 01-14-1999 Next Renewal 09-22-2015               
     Trademark South Africa TM1027ZA32

Tri-Leaf Design

Status: Registered/Granted Application No. 95/12671 Registration No. 95/12671
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Beers; mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages. Diary Dates: Application Date 09-22-1995
Registration Date 01-14-1999 Next Renewal 09-22-2015                    

 

600/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark South Africa TM1027ZA03

Tri-Leaf Design

Status: Registered/Granted Application No. 95/12668 Registration No. 95/12668
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Bleaching preparations and other substances for
laundry use; cleaning, polishing, scouring and abrasive preparations; soaps;
perfumery, essential oils, cosmetics, hair lotions; dentifrices. Diary Dates:
Application Date 09-22-1995 Registration Date 11-27-2001 Next Renewal 09-22-2015
                    Trademark South Africa TM1033ZA05

TRI-SHIELD

Status: Registered/Granted Application No. 2005/25063 Registration No.
2005/25063 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Dietary supplements for
non-medical purposes in tablet, capsule and powder form. Diary Dates:
Application Date 11-22-2005 Registration Date 03-06-2009 Next Renewal 11-22-2015
                    Trademark South Africa TM1045ZA05

VegetACE

Status: Registered/Granted Application No. 98/16405 Registration No. 98/16405
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements containing
vegetables extracts or ingredients. Diary Dates: Application Date 09-14-1998
Registration Date 04-04-2002 Next Renewal 09-14-2018                    
Trademark Spain TM1442ES00

APOYO NUTRICIONAL PARA ATHLETAS LAS 24H

Status: Cancelled Application No. 2.992.946 Application Type: Without Priority
Classes: 05, 29, 32 List of Goods 05 vitamin & minerals preparation 29 dietary
and nutritional supplements; foods consisting of powdered preparations; food
supplements containing proteins, minerals and vitamins. 32 Preparations for
making non-alcoholic drinks; drinks for sports and athletics training; sports
drinks containing proteins, minerals, and vitamins. Diary Dates: Application
Date 07-22-2011                    

 

601/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Spain TM1047ES00

AROMAVIE

Status: Registered/Granted Application No. 1936745 Registration No. 1936745
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 04 List of Goods 04 Diary Dates: Application Date 12-16-1994
Registration Date 12-16-1994 Next Renewal 12-16-2014                    
Trademark Spain TM1047ES01

AROMAVIE

Status: Registered/Granted Application No. 1936744 Registration No. 1936744
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Diary Dates: Application Date 12-16-1994
Registration Date 12-16-1994 Next Renewal 12-16-2014                    
Trademark Spain TM1031ES00

CELL-U-LOSS

Status: Registered/Granted Application No. 1045350 Registration No. 1045350
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations, mineral preparations, herbs
for medicinal use, medicinal linseed and analgesics. Diary Dates: Application
Date 08-22-1983 Registration Date 08-22-2013 Next Renewal 08-22-2023           
         Trademark Spain TM1080ES00

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 1938377 Registration No. 1938377
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Pharmaceutical, veterinary and sanitary
preparations; dietetic substances adapted for medical use, food for babies;
plasters, materials for dressings; material for stopping teeth, dental wax;
disinfectants; preparations for destroying vermin; fungicides, herbicides, and
especially nutritional supplements, dietetic foods, consisting of vitamins,
minerals, herbs, fiber and protein, in the form of tablets, powders, capsules or
liquid. Diary Dates:

Application

Date

12-23-1994 Registration Date 12-23-1994 Next Renewal 12-23-2014               
    

 

602/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Spain TM1080ES01

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 1938378 Registration No. 1938378
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereals, bread, pastry and
confectionery, ices; honey, treacle; yeast, baking-powder; salt, mustard;
vinegar, sauces (condiments); spices; ice, and especially herb-based drinks,
namely teas. Diary Dates: Application Date 12-23-1994 Registration Date
12-23-1994 Next Renewal 12-23-2014                     Trademark Spain
TM1080ES02

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 1938379 Registration No. 1938379
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Beers; mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages, and especially powdered protein, amino acids,
vitamins, minerals and herbs for making beverages. Diary Dates: Application Date
12-23-1994 Registration Date 12-23-1994 Next Renewal 12-23-2014               
     Trademark Spain TM1182ES00

HE PERDIDO PESO MAS DE, PREGUNTEME COMO HERBALIFE

Status: Registered/Granted Application No. 1753866 Registration No. 1753866
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35 List of Goods 35 Advertising slogan applicable to the products and
services of the marks 1.030.403, 1.030.405, 1.523.531, 1.629.976, 1.629.977,
1.629.978, 1.753.703, 1.753.704, 1.753.705, 1.753.706, 1.753.707 and 1.753.708.
Diary Dates: Application Date 03-31-1993 Registration Date 03-31-1993 Next
Renewal 03-31-2023                    

 

603/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Spain TM1001ES04

HERBALIFE

Status: Registered/Granted Application No. 2156881 Registration No. 2156881
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Beers; mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages, and especially powdered protein, amino acids,
vitamins, minerals and herbs for making beverages. Diary Dates: Application Date
04-17-1998 Registration Date 04-17-1998 Next Renewal 04-17-2018               
     Trademark Spain TM1001ES00

HERBALIFE

Status: Registered/Granted Application No. 1030403 Registration No. 1030403
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 To distinguish: shampoos, lotions, rinses and
conditioners for the hair; cleansers, tonics, creams, ointments, gels and
lotions for the skin. Diary Dates: Application Date 02-28-1983 Registration Date
02-28-1983 Next Renewal 02-28-2023                     Trademark Spain
TM1001ES01

HERBALIFE

Status: Registered/Granted Application No. 1523531 Registration No. 1523531
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Dietetic foods and drinks for medical use. Diary
Dates: Application Date 10-09-1989 Registration Date 10-09-1989 Next Renewal
10-09-2019                     Trademark Spain TM1001ES02

HERBALIFE

Status: Registered/Granted Application No. 1030405 Registration No. 1030405
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29

To distinguish: protein-based and herbal-based preparations used as food
supplements;

soups.

Diary Dates: Application Date 02-28-1983 Registration Date 02-28-1983 Next
Renewal 02-28-2023                    

 

604/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Spain TM1001ES03

HERBALIFE

Status: Registered/Granted Application No. 1929457 Registration No. 1929457
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereals, bread, pastry and
confectionery, ices; honey, treacle; yeast, baking-powder; salt, mustard;
vinegar, sauces (condiments); spices; ice. Diary Dates:

Application

Date

11-04-1994 Registration Date 11-04-1994 Next Renewal 11-04-2014               
     Trademark Spain TM1183ES00

HERBALIFE - APROVECHE EL MOMENTO & Design

Status: Cancelled Application No. 1753867 Registration No. 1753867 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 35 List
of Goods 35 Advertising slogan applicable to the goods and services of the marks
1.030.403, 1.030.405, 1.523.531, 1.629.976, 1.629.977, 1.629.978, 1.753.703,
1.753.704, 1.753.705, 1.753.706, 1.753.707 and 1.753.708. Diary Dates:

Application

Date

03-31-1993 Registration Date 03-31-1993 Next Renewal 03-31-2013               
     Trademark Spain TM1006ES00

HERBALIFE & Design

Status: Registered/Granted Application No. 1753703 Registration No. 1753703
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35 List of Goods 35 Advertising and business services. Diary Dates:

Application

Date

03-31-1993 Registration Date 03-31-1993 Next Renewal 03-31-2023               
    

 

605/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Spain TM1181ES00

HERBALIFE... HE GANADO 80.000 PESETAS EN 10 DIAS PREGUNTEME COMO! & Design

Status: Cancelled Application No. 1811158 Registration No. 1811158 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 35 List
of Goods 35 Slogan applicable to the products and services of the trademarks:
1.629.976, 1.629.977, 1.629.978 and 1.753.703. Diary Dates: Application Date
03-23-1994 Registration Date 03-23-1994 Next Renewal 03-23-2014               
     Trademark Spain TM1016ES00

HERBALIFELINE

Status: Registered/Granted Application No. 1045349 Registration No. 1045349
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamin preparations, mineral preparations, herbs
for medicinal use, medicinal linseed, analgesic preparations, with the express
exception of veterinary products, material for dressings and plasters. Diary
Dates: Application Date 08-22-1983 Registration Date 08-22-2013 Next Renewal
08-22-2023                     Trademark Spain TM1184ES00

ME SIENTO MAGNIFICO, PREGUNTEME COMO HERBALIFE

Status: Registered/Granted Application No. 1753864 Registration No. 1753864
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35 List of Goods 35 Advertising slogan applicable to the goods and
services of the marks 1.030.403, 1.030.405, 1.523.531, 1.629.976, 1.629.977,
1.629.978, 1.753.703, 1.753.704, 1.753.705, 1.753.706, 1.753.707 and 1.753.708.
Diary Dates: Application Date 03-31-1993 Registration Date 03-31-1993 Next
Renewal 03-31-2023                    

Trademark Spain

TM1072ES00 OCEAN CURRENTS Status: Registered/Granted Application No. 1930478
Registration No. 1930478 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 03 List of Goods 03 Diary Dates: Application Date
11-11-1994 Registration Date 11-11-1994 Next Renewal 11-11-2014               
    

 

606/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Spain

TM1178ES00

PIERDO PESO AHORA, PREGUNTEME COMO HERBALIFE

Status: Registered/Granted Application No. 1753865 Registration No. 1753865
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35 List of Goods 35 Advertising slogan applicable to the goods and
services on the marks 1.030.403, 1.030.405, 1.523.531, 1.629.976, 1.629.977,
1.629.978, 1.753.703, 1.753.704, 1.753.705, 1.753.706, 1.753.707 and 1.753.708.
Diary Dates:

Application

Date

03-31-1993 Registration Date 03-31-1993 Next Renewal 03-31-2023               
     Trademark Spain TM1025ES00 THERMOJETICS Status: Cancelled Application
1788092 Registration No. 1788092 No. Application Without Priority Type:
Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03 Body
toning cream. Diary Dates:

Application

Date

11-05-1993 Registration Date 04-20-1994 Next Renewal 11-05-2013               
     Trademark Sri Lanka TM1080LK05 Figurine Design (reversed rainbowman)
Status: Registered/Granted Application No. 98924/e Registration No. 98924
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements and dietetic foods, all
consisting of vitamins, minerals, herbs, fibre and proteins, all in tablet,
powder, capsule or liquid form. Diary Dates:

Application

Date

07-12-2000 Registration Date 05-30-2005 Next Renewal 07-12-2020               
    

 

607/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Sri Lanka TM1001LK05 HERBALIFE Status: Registered/Granted Application
No. 98926/e Registration No. 98926 Application Without Priority Type: Applicant:
Herbalife International, Inc. Classes: 05 List of Goods 05 Nutritional
supplements and dietetic foods, all consisting of vitamins, minerals, herbs,
fibre and proteins, all in tablet, powder, capsule or liquid form. Diary Dates:

Application

Date

07-12-2000 Registration Date 07-12-2000 Next Renewal 07-11-2020               
     Trademark Sri Lanka TM1025LK05

THERMOJETICS

Status: Pending Application No. 98925/e Application Without Priority Type:
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Diary
Dates:

Application

Date

07-12-2000                     Trademark Sri Lanka TM1340LK00

THERMOJETICS

Status: Pending Application Without Priority Type: Classes: 05 List of Goods 05
Diary Dates:

Application

Date

12-07-2000                     Trademark Sri Lanka TM1027LK05 Tri-Leaf Design
Status: Registered/Granted Application No. 98927/e Registration No. 98927
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates:

Application

Date

07-12-2000 Registration Date 07-12-2000 Next Renewal 07-11-2010               
    

 

608/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Sri Lanka TM1339LK00

TRI-LEAF device

Status: Pending Application No. 98927 Application Without Priority Type:
Classes: 05 List of Goods 05 Diary Dates: Application Date 12-07-2000           
         Trademark Sri Lanka TM1624LK05 XTRA-CAL Status: Pending Application
157760 No. Application Without Priority Type: Applicant: Herbalife
International, Inc. Classes: 05 List of Goods 05 Food supplements composed
mainly of minerals and fatty acids/food supplements predominantly of calcium and
vitamin D. Diary Dates: Application Date 08-27-2010                    
Trademark Swaziland TM1463SZ00

“24” device

Status: Registered/Granted Application 341/2011 Registration No. 341/2011 No.
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Beers; mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages. Diary Dates:

Application

Date

08-01-2011 Registration Date 02-27-2012 Next Renewal 02-27-2022               
     Trademark Swaziland TM1031SZ00

CELL-U-LOSS

Status: Pending Application No. 270/07 Registration No. 270/2007 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05 List
of Goods 05 Diary Dates: Application Date 07-04-2007 Next Renewal 07-04-2017  
                 

 

609/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Swaziland TM1068SZ00 DERMAJETICS Status: Registered/Granted
Application 598/98 Registration No. 598/98 No. Application Without Priority
Type: Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03
Diary Dates:

Application

Date

11-23-1998 Registration Date 11-23-1998 Next Renewal 11-23-2018               
     Trademark Swaziland TM1001SZ00 HERBALIFE Status: Registered/Granted

Application

No.

601/98 Registration No. 601/98

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 29
List of Goods 03 Shampoos, lotions, rinses and conditioners for the hair;
cleansers, moisturizers, toners, creams, ointments, gels and lotions for the
skin. 05 Vitamin preparations, mineral preparations, medicinal herbs, medicinal
linseed and analgesic preparations. 29 Protein preparations, herbal preparations
as food supplements, soups. Diary Dates:

Application

Date

11-23-1998 Registration Date 10-05-2000 Next Renewal 11-23-2018               
     Trademark Swaziland TM1020SZ00 HERBALIFE NUTRITION CLUB Status: Pending
Application No. 266/07 Application Type: Without Priority Applicant: Herbalife
International, Inc. Classes: 41, 44 List of Goods 41 44 Diary Dates:

Application

Date

07-04-2007                     Trademark Swaziland TM1049SZ00 LIFTOFF Status:
Pending Application 267/07 No. Application Without Priority Type: Applicant:
Herbalife International, Inc. Classes: 05, 32 List of Goods 05 32 Diary Dates:

Application

Date

07-04-2007                    

 

610/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Swaziland TM1081SZ00

LIPO-BOND

Status: Pending

Application

No.

271/07

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Diary Dates: Application Date 07-04-2007                      
Trademark Swaziland TM1010SZ00

NITEWORKS

Status: Registered/Granted

Application

No.

276/07 Registration No. 276/07

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05, 32 List
of Goods 05 32 Diary Dates: Application Date 07-04-2007 Registration Date
07-04-2017 Next Renewal 07-04-2017                       Trademark Swaziland
TM1021SZ00 NOURIFUSION Status: Pending

Application

No.

268/07

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03, 30 List
of Goods 03 30 Diary Dates:

Application

Date

07-04-2007                      

 

611/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Swaziland TM1354SZ00

QUICKSPARK

Status: Published Application No. 295/2010 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 30 List of Goods 30 Food
supplements composed of vitamins or vitamin precursors. Diary Dates: Application
Date 04-07-2011                     Trademark Swaziland TM1037SZ00

RADIANT C

Status: Registered Application No. 274/07 Registration No. 274/2007 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03 List
of Goods 03 03: Skin care products, namely, facial creams, facial cleaners,
facial cleaners, lotions, moisturizers and toners. Diary Dates: Application Date
07-04-2007                     Trademark Swaziland TM1569SZ05

ROSEGUARD

Status: Published Application No. 219/2013 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05
Pharmaceutical and veterinary preparations; sanitary preparations for medical
purposes; dietetic food and substances adapted for medical or veterinary use,
food for babies; dietary supplements for humans and animals; plasters, materials
for dressings; material for stopping teeth, dental wax; disinfectants;
preparations for destroying vermin; fungicides, herbicides. Diary Dates:
Application Date 06-07-2013                     Trademark Swaziland TM1040SZ00

SHAPEWORKS

Status: Pending Application No. 286/04 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05, 29, 30, 32, 44 List of
Goods 05 29 30 32 44 Diary Dates: Application Date 10-06-2004                  
 

 

612/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Swaziland TM1007SZ00

SKIN ACTIVATOR

Status: Registered/Granted Application No. 426/2001 Registration No. 426/2001
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Facial creams; facial cleansers; lotions and
moisturizers. Diary Dates: Application Date 12-14-2001 Registration Date
01-31-2005 Next Renewal 12-14-2021                     Trademark Swaziland
TM1042SZ00

THERMO COMPLETE

Status: Pending Application No. 275/07 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05 List of Goods 05 Diary
Dates: Application Date 07-04-2007                     Trademark Swaziland
TM1025SZ00

THERMOJETICS

Status: Registered/Granted Application No. 599/98 Registration No. 599/98
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 Cosmetics and body creams. 05
Nutritional supplements consisting of herbs, all in tablet or liquid form. 30
All goods included in this class. 32 All goods included in this class. Diary
Dates: Application Date 11-23-1998 Registration Date 03-06-2000 Next Renewal
11-23-2018                    

 

613/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Swaziland TM1027SZ00

Tri-Leaf Design

Status: Pending Application No. 265/07 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 03, 05, 30, 32 List of Goods
03 05 30 32 Diary Dates:

Application

Date

07-04-2007                     Trademark Swaziland TM1033SZ00

TRI-SHIELD

Status: Registered/Granted Application No. 269/07 Registration No. 269/07
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Diary Dates:

Application

Date

07-04-2007 Registration Date 07-04-2007 Next Renewal 07-04-2017               
     Trademark Swaziland TM1045SZ00

vegetACE

Status: Pending Application No. 272/07 Registration No. 272/07 Application Type:
Without Priority Applicant: Herbalife International, Inc. Classes: 05 List of
Goods 05 Diary Dates:

Application

Date

07-04-2007 Next Renewal 07-04-2017                     Trademark Sweden
TM1466SE00

“24”-Timmars Naringsstod for Idrottatovare,

Status: Refused Application Type: Without Priority Classes: 05, 29, 32 List of
Goods 05 29 32                    

 

614/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Sweden TM1465SE00

24-Timmars Naringstod for Idrottsutovare

Status: Refused Application Type: Without Priority Classes: 05, 29, 32 List of
Goods 05 Dietary and nutritional supplements; dietary and nutritional
supplements for sports and athletics; nutritionally fortified beverages; food
supplements containing proteins, minerals and vitamins. 29 Dietary supplements;
nutritional supplements; foods consisting of powdered preparations; food
supplements containing proteins, minerals, and vitamins. 32 Preparations for
making non-alcoholic drinks; drinks for sports and athletic training; sports
drinks containing proteins, minerals, and vitamins.                    
Trademark Sweden TM1437SE00

24, TIMMAR NARINGSTILLSKOTT FOR IDROTTSTOVARE

Status: Pending Application Type: Without Priority                     Trademark
Sweden TM1475SE00

24-Timmars Naaringsstod for Idrottsutovare

Status:

Application

Type:

Without Priority                     Trademark Sweden TM1047SE00

AROMAVIE

Status: Closed/Cancelled Application No. 1997/09879 Registration No. 333997
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 04 List of Goods 03 04 Diary Dates: Registration Date 12-03-1999
Next Renewal 12-03-2009                     Trademark Sweden TM1031SE00

CELL-U-LOSS

Status: Registered/Granted Application No. 1995/11250 Registration No. 317940
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Food supplements consisting of vitamins, minerals
and herbs for medicinal and dietary use. Diary Dates: Application Date
10-04-1995 Registration Date 10-04-1996 Next Renewal 10-04-2016               
    

 

615/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Sweden TM1001SE00

HERBALIFE

Status: Registered/Granted Application No. 1983/01350 Registration No. 194245
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29 List of Goods 03

05

29

Diary Dates:

Application Date 03-01-1983 Registration Date 01-11-1985

Next Renewal

01-11-2015                     Trademark Sweden TM1006SE00

HERBALIFE & Design

Status: Registered/Granted Application No. 1994/01422 Registration No. 300819
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29 List of Goods 03

05

29

Diary Dates:

Application Date 02-10-1994 Registration Date 04-21-1995

Next Renewal

04-21-2015                     Trademark Sweden TM1025SE00

THERMOJETICS

Status: Registered/Granted Application No. 1994/00954 Registration No. 262992
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05 List of Goods 03

05

Diary Dates:

Application Date 01-31-1994 Registration Date 12-23-1994

Next Renewal

12-23-2014                     Trademark Sweden TM1025SE01

THERMOJETICS

Status: Registered/Granted Application No. 1994/02526 Registration No. 263326
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30, 32 List of Goods 30

32

Diary Dates:

Registration Date 12-30-1994 Next Renewal 12-30-2014                    

 

616/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Switzerland TM1486CH00

“24” graphic

Status: Registered/Granted Registration No. 633426 Application Type: With
Priority Applicant: Herbalife International, Inc. Classes: 05, 29, 30, 32 List
of Goods 05 29 30 32 Diary Dates: Registration Date 10-10-2011 Next Renewal
10-10-2021                     Trademark Switzerland TM1289CH30

“24” GRAPHIC

Status: Published Application No. 00837/2011 Application Type: Without Priority
Applicant: Herbalife International, Inc. Classes: 05, 29, 30, 32 List of Goods
05 29 30 32 Diary Dates: Application Date 10-10-2011                    
Trademark Switzerland TM1127CH00

ACE COMPLEX

Status: Registered/Granted Application No. 52745/2006 Registration No. 549018
Application Without Priority Type: Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 32 List of Goods 05 Dietetic supplements for medical use in
the form of capsules or tablets. 29 Dietetic supplements for non-medical use
from an animal base and/or from a fruit or vegetable base in the form of tablets
or capsules. 30 Dietetic supplements for non-medical use from a plant base in
the form of capsules or tablets. 32 Preparations for making beverages,
especially effervescent drinks. Diary Dates: Application Date 03-27-2006
Registration Date 08-10-2006 Next Renewal 03-27-2016                    

 

617/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Switzerland TM1088CH00

ALOEMAX

Status: Registered/Granted Application No. 54411/2005 Registration No. 536074
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic drinks and preparations for making
non-alcoholic drinks. Diary Dates: Application Date 05-27-2005 Registration Date
07-27-2005 Next Renewal 05-27-2015                     Trademark Switzerland
TM1031CH00

CELL-U-LOSS

Status: Registered/Granted Application No. 03817/1983 Registration No. 326848
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamins and mineral preparations, medicinal herbs;
linseed-based medicinal preparations, analgesic preparations. Diary Dates:
Application Date 07-05-1983 Registration Date 07-05-2013 Next Renewal 07-05-2023
                    Trademark Switzerland TM1068CH00

DERMAJETICS

Status: Registered/Granted Application No. 07327/1994 Registration No. 426547
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05 List of Goods 03 05 Diary Dates: Application Date 10-24-1994
Registration Date 06-11-1996 Next Renewal 10-24-2014                    

 

618/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Switzerland TM1080CH00

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 05357/1994 Registration No. 423971
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 30, 32 List of Goods 03 Soaps, perfumery, essential oils,
cosmetics, hair lotions. 05 Nutritional supplements and dietetic foods
consisting of vitamins, minerals, herbs, fiber and proteins, all the aforesaid
goods in tablet, powder, capsule or liquid form. 30 Beverages, namely tea. 32
Preparations for making beverages. Diary Dates: Application Date 08-08-1994
Registration Date 04-16-1996 Next Renewal 08-08-2014                    
Trademark Switzerland TM1083CH00

H3O PRO

Status: Registered/Granted Application No. 53169/2008 Registration No. 571655
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Preparations in tablet or powder form for the
preparation of non-alcoholic beverages. Diary Dates: Application Date 03-10-2008
Registration Date 05-16-2008 Next Renewal 03-10-2018                    
Trademark Switzerland TM1001CH00

HERBALIFE

Status: Registered/Granted Application No. 01393/1983 Registration No. 326451
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29 List of Goods 03 Shampoos, lotions, rinses and shaping of
hair cleaning products, moisturizers, foundations, creams, ointments, gels and
lotions for the skin. 05 Preparations of flaxseed, analgesic preparations. 29
Preparations of proteins, as additives to food, soups, all these products based
on herbs; preparations based on medicinal herbs; preparations of herbs, as
additives to food. Diary Dates: Application Date 02-28-1983 Registration Date
11-14-1983 Next Renewal 02-28-2023                     Trademark Switzerland
TM1006CH00

HERBALIFE & Design

Status: Registered/Granted Application No. 01478/1994 Registration No. 424604
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 30, 32 List of Goods 03 05 29 30 32 Diary Dates:
Application Date 03-07-1994 Registration Date 04-26-1996 Next Renewal 03-07-2014
                   

 

619/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Switzerland TM1029CH00

HERBALIFE DISTRIBUTOR NUTRITION CLUB

Status: Registered/Granted Application No. 60055/2005 Registration No. 542360
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Diary Dates: Application Date 12-07-2005
Registration Date 01-30-2006 Next Renewal 12-07-2015                    
Trademark Switzerland TM1020CH00

HERBALIFE NUTRITION CLUB

Status: Registered/Granted Application No. 60056/2005 Registration No. 542361
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Diary Dates: Application Date 12-07-2005
Registration Date 01-30-2006 Next Renewal 12-07-2015                    
Trademark Switzerland TM1016CH00

HERBALIFELINE

Status: Registered/Granted Application No. 03818/1983 Registration No. 326849
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamins and mineral preparations, medicinal herbs;
linseed-based medicinal preparations, analgesic preparations. Diary Dates:
Application Date 07-05-1983 Registration Date 07-05-2013 Next Renewal 07-05-2023
                   

 

620/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Switzerland TM1049CH00

LIFTOFF

Status: Registered/Granted Application No. 53850/2005 Registration No. 535293
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic drinks and preparations for making
non-alcoholic drinks. Diary Dates: Application Date 05-10-2005 Registration Date
07-04-2005 Next Renewal 05-10-2015                     Trademark Switzerland
TM1010CH00

NITEWORKS

Status: Registered/Granted Application No. 52652/2005 Registration No. 533681
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic drinks; preparations for making
non-alcoholic drinks. Diary Dates: Application Date 04-01-2005 Registration Date
05-19-2005 Next Renewal 04-01-2015                     Trademark Switzerland
TM1021CH00

NOURIFUSION

Status: Registered/Granted Application No. 52650/2005 Registration No. 542660
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 30, 32 List of Goods 03 05 29 30 32 Diary Dates:
Application Date 04-01-2005 Registration Date 02-10-2006 Next Renewal 04-01-2015
                   

 

621/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Switzerland TM1203CH00

PROLESSA

Status: Registered/Granted Application No. 51726/2010 Registration No. 601746
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 30 List of Goods 05 Dietetic food supplements for medical purposes.
30 Dietetic food supplements based on plants, not for medical purposes, in
powder form. Diary Dates: Application Date 02-19-2010 Registration Date
06-16-2010 Next Renewal 02-19-2020                     Trademark Switzerland
TM1343CH00

QUICKSPARK

Status: Registered Application No. 59552/2010 Registration No. 613938
Application Type: Without Priority Classes: 05 List of Goods 05 05: Food
supplements in capsule or tablet form based on vitamins or organic vitamin
precursers. Diary Dates: Application Date 09-09-2010                    
Trademark Switzerland TM1036CH00

RADIANT C (stylized)

Status: Registered/Granted Application No. 07760/2000 Registration No. 485300
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Cosmetic skin care products, namely facial creams,
make-up removers, moisturizing lotions, creams and milks and toning products.
Diary Dates: Application Date 06-29-2000 Registration Date 06-05-2001 Next
Renewal 06-29-2020                     Trademark Switzerland TM1038CH00

Ring of Leaves device

Status: Registered/Granted Application No. 00142/2005 Registration No. 537158
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 09, 29, 30, 32, 41, 44 List of Goods 09 29 30 32 41 44 Diary Dates:
Application Date 01-14-2005 Registration Date 08-29-2005 Next Renewal 01-14-2015
                   

 

622/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Switzerland TM1202CH00

ROSEGUARD

Status: Registered/Granted Application No. 61301/2009 Registration No. 596892
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29, 30 List of Goods 29 Dietary supplements for non-medical purposes on
the basis of fruits, herbs and vegetables in the form of tablets and capsules.
30 Dietary supplements for non-medical purposes on the basis of fruits, herbs
and vegetables in the form of tablets and capsules. Diary Dates: Application
Date 10-12-2009 Registration Date 02-16-2010 Next Renewal 10-12-2019           
         Trademark Switzerland TM1067CH00

SENSORY NUTRITION

Status: Closed Application No. 00888/2000 Registration No. 476182 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03, 04
List of Goods 03 Oils for the bath and the body, salts for the bath for
non-medical use. 04 Candles. Diary Dates: Application Date 01-28-2000
Registration Date 09-14-2000 Next Renewal 01-28-2010                    
Trademark Switzerland TM1039CH00

SHAPESCAN

Status: Registered/Granted Application No. 50302/2005 Registration No. 533211
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 09, 44 List of Goods 09 44 Diary Dates: Application Date 01-14-2005
Registration Date 05-04-2005 Next Renewal 01-14-2015                    

 

623/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Switzerland TM1040CH00

SHAPEWORKS

Status: Registered/Granted Application No. 50306/2005 Registration No. 544281
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 32, 41, 44 List of Goods 05 29 30 32 41 44 Diary Dates:
Application Date 01-14-2005 Registration Date 03-28-2006 Next Renewal 01-14-2015
                    Trademark Switzerland TM1007CH00

SKIN ACTIVATOR

Status: Registered/Granted Application No. 07911/2001 Registration No. 493961
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Facial creams, eye creams and body lotions. Diary
Dates: Application Date 08-13-2001 Registration Date 01-23-2002 Next Renewal
08-13-2011                     Trademark Switzerland TM1057CH00

SPORTWORKS

Status: Registered/Granted Application No. 60057/2005 Registration No. 542236
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Non-alcoholic drinks; preparations for making
non-alcoholic drinks. Diary Dates: Application Date 12-07-2005 Registration Date
01-25-2006 Next Renewal 12-07-2015                    

 

624/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Switzerland TM1042CH00

THERMO COMPLETE

Status: Registered/Granted Application No. 54877/2005 Registration No. 544827
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 32 List of Goods 05 29 32 Diary Dates: Application Date
06-13-2005 Registration Date 04-11-2006 Next Renewal 06-13-2015               
     Trademark Switzerland TM1025CH00

THERMOJETICS

Status: Expired Application No. 01395/1994 Registration No. 420730 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05
List of Goods 03 Cosmetics and body creams. 05 Herbal-based food supplements in
tablet or liquid form. Diary Dates: Application Date 03-03-1994 Registration
Date 01-23-1996 Next Renewal 03-03-2014                     Trademark
Switzerland TM1025CH01

THERMOJETICS

Status: Expired Application No. 05356/1994 Registration No. 423641 Application
Type: Without Priority Applicant: Herbalife International, Inc. Classes: 05, 30,
32 List of Goods 05 Nutritional supplements and dietetic foods consisting of
vitamins, minerals, herbs, fiber and proteins, all the aforesaid goods in
tablet, powder, capsule or liquid form. 30 Beverages, namely tea. 32
Preparations for making beverages. Diary Dates: Application Date 08-08-1994
Registration Date 04-04-1996 Next Renewal 08-08-2014                    
Trademark Switzerland TM1027CH00

Tri-Leaf Design

Status: Registered/Granted Application No. 10256/1995 Registration No. 432961
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 29, 30, 32 List of Goods 03 05 29 30 32 Diary Dates:
Application Date 09-05-1995 Registration Date 11-11-1996 Next Renewal 09-05-2015
                   

 

625/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Switzerland TM1033CH00

TRI-SHIELD

Status: Registered/Granted Application No. 60368/2005 Registration No. 543365
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29 List of Goods 05 29 Diary Dates: Application Date 12-16-2005
Registration Date 03-02-2006 Next Renewal 12-16-2015                    
Trademark Switzerland TM1045CH00

VegetACE

Status: Registered/Granted Application No. 07379/1998 Registration No. 461323
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional and dietary supplements for medical
use, namely nutritional and dietary supplements consisting of vitamins, minerals
and herbs. Diary Dates: Application Date 09-08-1998 Registration Date 05-18-1999
Next Renewal 09-08-2018                     Trademark Taiwan, Province of China
TM1187TW00

Aloe Device

Status: Registered/Granted Application No. 82031923 Registration No. 639698
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 19 List of Goods 19 Ices, ice-creams, aerated waters, fruit juices,
distilled waters, mineral waters, teas, coffees, cocoas, aloe cordials and
sports drinks. Diary Dates: Application Date 07-01-1993 Registration Date
04-16-1994 Next Renewal 04-15-2014                    

 

626/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Taiwan, Province of China TM1187TW01

Aloe Device

Status: Registered/Granted Application No. 82009382 Registration No. 646574
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 01 List of Goods 01 Medicines, vitamins, minerals, protein, calcium
tablets, herbs, diet medicines, herb-fiber diet tablets, arthritis pain-relief
dose, various kinds of tablets, doses, capsules, powers of medicines. Diary
Dates: Application Date 03-08-1993 Registration Date 07-01-1994 Next Renewal
06-30-2014                     Trademark Taiwan, Province of China TM1048TW00

ASMERA

Status: Registered/Granted Application No. 89048278 Registration No. 953778
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Perfumes; colognes; body soaps; body lotions. Diary
Dates: Application Date 08-18-2000 Registration Date 08-16-2001 Next Renewal
08-15-2011                     Trademark Taiwan, Province of China TM1031TW00

CELL-U-LOSS

Status: Registered/Granted Application No. 74032231 Registration No. 315138
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 01 List of Goods 01 Dietary nutritional supplements, namely, vitamins,
minerals and herbs. Diary Dates: Application Date 08-01-1985 Registration Date
03-01-1986 Next Renewal 02-29-2016                     Trademark Taiwan,
Province of China TM1068TW00

DERMAJETICS

Status: Registered/Granted Application No. 83052521 Registration No. 694466
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Body and skin care products, namely, cleansers,
moisturizers, toners, astringents, facial masks, facial and body scrubs, facial
creams, eye creams, body creams, body oils, body lotions, body skin toners, bath
oils and bath gels. Diary Dates: Application Date 08-12-1994 Registration Date
11-01-1995 Next Renewal 10-31-2015                    

 

627/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Taiwan, Province of China TM1068TW01

DERMAJETICS

Status: Closed/Registered

Application

No.

85046803 Registration No. 777847 Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 03 List of Goods 03 Shampoos, rinses,
conditioners, hair oils, hair creams, hair pomades, hair styling foams, hair
setting lotions, hair lacquers, hair coloring and hair decolorant preparations,
permanent waving preparations, curling preparations. Diary Dates:

Application

Date

09-16-1996 Registration Date 10-01-1997 Next Renewal 10-31-2015               
     Trademark Taiwan, Province of China TM1030TW00

DINOMINS

Status: Registered/Granted

Application

No.

85053183 Registration No. 771181 Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 05 List of Goods 05 Chewable vitamin and
mineral supplements. Diary Dates:

Application

Date

10-18-1996 Registration Date 08-16-1997 Next Renewal 08-15-2017               
     Trademark Taiwan, Province of China TM1107TW00

FIBERBOND

Status: Registered/Granted

Application

No.

89013219 Registration No. 947612 Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 05 List of Goods 05 Nutritional and
dietary supplements. Diary Dates: Application Date 03-14-2000 Registration Date
07-01-2001 Next Renewal 06-30-2021                    

 

628/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Taiwan, Province of China TM1080TW00

Figurine Design (reversed rainbowman)

Status: Registered/Granted Application No. 83075351 Registration No. 705602
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamins, minerals, lecithin, chlorella calgae,
arthritis pain reliever and high-fiber tablets. Diary Dates:

Application

Date

12-16-1994 Registration Date 02-01-1996 Next Renewal 01-31-2016               
     Trademark Taiwan, Province of China TM1080TW01

Figurine Design (reversed rainbowman)

Status: Registered/Granted

Application

No.

83075348 Registration No. 708211 Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 32 List of Goods 32 Distilled waters,
mineral waters, fruit juices, grass teas, grass tea powder and herbal beverage.
Diary Dates:

Application

Date

12-16-1994 Registration Date 02-16-1996 Next Renewal 02-15-2016               
     Trademark Taiwan, Province of China TM1186TW01

HERBA LIFE & CHINESE

Status: Registered/Granted

Application

No.

73033711 Registration No. 270295 Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 22 List of Goods 22 Tablets made of
goat’s milk. Diary Dates:

Application

Date

07-11-1984 Registration Date 01-14-1986 Next Renewal 01-13-2016               
     Trademark Taiwan, Province of China TM1186TW02

HERBA LIFE & CHINESE

Status: Registered/Granted

Application

No.

73033719 Registration No. 271530 Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 21 List of Goods 21 Gynostemma
Pentaphyllum Makino (seven leaves liver teas). Diary Dates:

Application

Date

07-11-1984 Registration Date 02-01-1985 Next Renewal 01-31-2015               
    

 

629/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Taiwan, Province of China TM1186TW00

HERBA LIFE & CHINESE

Status: Registered/Granted Application No. 73057740 Registration No. 297926
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 01 List of Goods 01 Chinese medicines, ganoderma lucidum (Lin-Chin),
placenta. Diary Dates: Application Date 11-28-1984 Registration Date 09-16-1985
Next Renewal 09-15-2015                     Trademark Taiwan, Province of China
TM1001TW00

HERBALIFE

Status: Registered/Granted Application No. 72025218 Registration No. 237044
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 07 List of Goods 07 Cleaning creams, cleaning soaps, perfumed soaps,
bath liquids, shampoos and rinses. Diary Dates: Application Date 06-23-1983
Registration Date 03-01-1984 Next Renewal 02-28-2014                    
Trademark Taiwan, Province of China TM1001TW01

HERBALIFE

Status: Registered/Granted Application No. 72028669 Registration No. 231557
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 27 List of Goods 27 Diary Dates: Application Date 07-13-1983
Registration Date 01-01-1984 Next Renewal 12-31-2013                    

 

630/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Taiwan, Province of China TM1001TW02 HERBALIFE Status:
Registered/Granted Application 98039679 Registration No. 1418220

No.

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 05, 29, 30,
32 List of Goods 05 Nutritional supplements tablet, nutritional supplements
capsule, vitamin diet capsule, mineral diet supplement, fiber dietary, calcium
tablet, plant cellulose, anti-oxidant nutrition supplements, fish oil capsule,
multi-mineral mineral diet supplement, bird’s nest; lecithin, blue grass algae
powders, fish liver oils, garlic tablets, steamed red ginseng; aloe capsule,
evening primrose capsule, carapace capsule, proteins diet supplement, chick
extracts. 29 Animal milks, powdered milks, liquid milks, yeasty milks, yogurt,
cheeses, emulsified cheeses, milk shakes, jams, vegetable extracts, low diet
milk, meat gravies, prepared meat meals; prepared vegetable meals; meat soups,
vegetable soups, instant concentrate vegetable soups; protein powders adding
with food, soybean milks, lactic acid bacteria beverages, flavored milk. 30 Tea
leaves, beverages made from tea, yeasts, yeast cakes, ice, ice creams, coffees,
cocoa, honeys, instant steamed rice, instant flavored steamed rice, instant
porridge, instant noodles, crunch bars, biscuits, cookies, snacks made of
cereal, cereal bars, seasonings. 32 Non-alcoholic drinks and preparations for
making non-alcoholic drinks; mineral water; beverages with cereals and proteins
(powders); drinks made of herbal, powders made of herbal for easy drink, herbal
teas (bags); beverage with dietary fiber (powders); aerated waters; fruit
drinks; non-carbonated juices; fruit and vegetable juice; ginseng tea; herb and
flower teas; herb and flower tea bags; vinegar drinks; ginger soup; aloe vera
drinks. Diary Dates:

Application

Date

09-10-2009 Registration Date 07-01-2010 Next Renewal 06-30-2020               
     Trademark Taiwan, Province of China TM1106TW00 HERBALIFE & Ring of Leaves
device Status: Registered/Granted Application 94056471 Registration No. 1199431
No.

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 03, 05, 08,
09, 10, 14, 16, 18, 21, 25, 28, 31, 35, 42 List of Goods 03 Shampoos,
conditioners, hair styling sprays, gels, and pomades; facial creams, lotions,
gels, emulsion, masks; exfoliants, toners, and sprays; hand lotions, creams,
gels, and scrubs; body creams, lotions, washes, gels, exfoliants, and sprays;
after shave for men; fragrances; abrasive or exfoliant cloths; hair and body
treatments; hair moisture creams, hair nursing; shaving creams, body deodorants;
cosmetics. 05 Nutritional supplements; nutritional supplements with vitamin and
minerals (liquid, tablets, powders and capsules); herbal fiber nutritional
supplements; nutritional supplements with proteins (liquid, tablets, powders and
capsules). 08 Personal grooming kits, namely nail clippers, nail scissors,
scissors for grooming use; and tweezers, scissors. 09 Audio and video tapes,
discs, and records and magnetic tapes. 10 Electronic devices for the purpose of
assessing human fat and protein. 14 Tie tacs, pins and pendants, all of base or
precious metals; travel clocks, cuff links. 16 Pens, pencils, ball pens, color
pens, files, calendars, paper bags, plastic bags, cards, letters. 18 Tote bags,
satchels, travel bags, hand bags, bags for sports, wallets, cosmetic bags. 21
Soap boxes; mixing implements; dishes, boxes, cans, and bottles for kitchen use
made of wood, glass, or plastic; stirring instruments; pans; mugs; drinking
glasses; tea cups; wine glasses; paper cups; high heel cups; brushes; hair
combs; tooth brushes. 25 Clothing, headgear, footwear. 28 Stuffed toys, plastic
figurines, model toys, indoor toys, education toys for children, music toys,
Chinese chess, decorations for Christmas, plastic Christmas tree. 31 Natural
plants and flowers, seeds, and unprocessed cereals. 35 Services to assist others
with direct marketing; advertisement designing; promote products for others;
management and assistance services for direct managers to process orders;
payment and salary processing; industrial and business management assistance
services; handling of accounting business. 42 Internet and electronic data
management services related to weight management, human health and fitness,
multi-level marketing, and development of small businesses; provision of the
information related to weight management, human health and fitness, multi-level
marketing, and development of small businesses via the Internet; computer data
processing services. Diary Dates:

Application

Date

01-09-2004 Registration Date 03-01-2006 Next Renewal 02-29-2016               
     Trademark Taiwan, Province of China TM1124TW05 HERBALIFE (stylized) Status:
Pending Application 83071574 No.

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 30 List of
Goods 30 Diary Dates:

Application

Date

11-25-1994                    

 

631/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Taiwan, Province of China TM1124TW06

HERBALIFE (stylized)

Status: Pending

Application

No.

83071573

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 32 List of
Goods 32 Diary Dates:

Application

Date

11-25-1994                     Trademark Taiwan, Province of China TM1124TW00

HERBALIFE (stylized)

Status: Registered/Granted

Application

No.

83071576 Registration No. 693903

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 29 List of
Goods 29 Animal milks, powdered milks, liquid milks, yeasty milks, yogurt,
cheeses, emulsified cheeses, milk shakes, jams, vegetable extracts, meat
extracts, chicken extracts, low diet milk. Diary Dates:

Application

Date

11-25-1994 Registration Date 10-16-1995 Next Renewal 10-15-2015               
     Trademark Taiwan, Province of China TM1124TW01

HERBALIFE (stylized)

Status: Registered/Granted

Application

No.

83006377 Registration No. 663135

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 01 List of
Goods 01 Medicines, vitamins, minerals, proteins, calcium tablets, diet
medicines, herb-fiber diet tablets, arthritis pain-relief medicines, herbs.
Diary Dates:

Application

Date

02-08-1994 Registration Date 12-16-1994 Next Renewal 12-15-2014               
    

 

632/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Taiwan, Province of China TM1124TW02

HERBALIFE (stylized)

Status: Registered/Granted Application No. 82009385 Registration No. 619752

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 06 List of
Goods 06 Various kinds of cosmetics, perfumes, cleaning creams, off make-up
lotions, skin creams, sand-grinding creams, shaving creams (including before and
after shavinguse), suntan oils. Diary Dates:

Application

Date

03-08-1993 Registration Date 11-16-1993 Next Renewal 11-15-2013               
     Trademark Taiwan, Province of China TM1124TW03

HERBALIFE (stylized)

Status: Registered/Granted

Application

No.

83071572 Registration No. 79512

Application

Type:

Without Priority Applicant: Herbalife International, Inc. Classes: 35 List of
Goods 35 Agency of import and export trading and agency of domestic and foreign
companies and factories for providing product quotations, bidding, distribution.
Diary Dates:

Application

Date

11-25-1994 Registration Date 11-16-1995 Next Renewal 11-15-2015               
     Trademark Taiwan, Province of China TM1124TW04

HERBALIFE (stylized)

Status: Registered/Granted

Application

No.

85041529 Registration No. 785297 Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 16 List of Goods 16 Printed publications
and printed matter, namely, books, magazines and brochures; pens, pencils, pen
stands, stamps and letter-head.

Diary Dates:

Application 08-20-1996 Registration Date 11-16-1997

Date

Next Renewal 11-15-2017                     Trademark Taiwan, Province of China
TM1534TW03

HERBALIFE AQUA front-panel graphic

Status: Registered/Granted Registration No. 1605730 Application Type: Without
Priority Applicant: Herbalife International, Inc. Classes: 03 List of Goods 03
Shampoos, conditioners, and hair styling products. Diary Dates: Registration
11-01-2013 Next Renewal 10-31-2023

Date

                   

 

633/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Taiwan, Province of China TM1387TW00

HERBALIFE FOR KIDS (word)

Status: Registered/Granted Application No. 099031750 Registration No. 1458828
Application Type: Without Priority Classes: 05, 32 List of Goods 05 32 5.
Vitamins in liquid, tablet, or cpasule form; pediatric nutritive preparations;
ingredients for pediatric nutritive preparations and nutritional supplements.
32. Beers; mineral and aerated waters and other non-alcoholic drinks; fruit
drinks and fruit juices; syrups and other preparations for making beverages.
Diary Dates: Application Date 07-01-2010 Registration Date 04-16-2011
Next Renewal 04-15-2021                     Trademark Taiwan, Province of China
TM1104TW03

HERBALIFE in Chinese

Status: Registered/Granted

Application

No.

84043088 Registration No. 730945 Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 29 List of Goods 29 Protein tablets,
powdered protein substances and soy protein powders for non-medical purposes.
Diary Dates: Application Date 08-24-1995 Registration Date 10-01-1996
Next Renewal 01-31-2016                     Trademark Taiwan, Province of China
TM1104TW00

HERBALIFE in Chinese

Status: Registered/Granted

Application

No.

83071571 Registration No. 683692 Application Type: Without Priority Applicant:
Herbalife International, Inc. Classes: 03 List of Goods 03 Cleansers, toners,
nourishers, moisturizers, masks, scrubs, make-up removers, concentrated fresh
cell creams, shave creams, after shaves and moisturizing foams, suntan oils,
sunscreens, aloe gel, shampoos, rinses, hair conditioners, anti-dandruff
shampoos, soaps and wrinkle creams. Diary Dates:

Application

Date

11-25-1994 Registration Date 07-16-1995 Next Renewal 07-15-2015               
     Trademark Taiwan, Province of China TM1104TW01

HERBALIFE in Chinese

Status: Registered/Granted Application No. 83071575 Registration No. 705593
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Vitamins, minerals, lecithin, chlorella calgae,
arthritis pain reliever and high-fiber tablets. Diary Dates:

Application

Date

11-25-1994 Registration Date 02-01-1996 Next Renewal 01-31-2016               
    

 

634/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Taiwan, Province of China TM1104TW02

HERBALIFE in Chinese

Status: Registered/Granted Application No. 83071570 Registration No. 693902
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 29 List of Goods 29 Animal milks, powdered milks, liquid milks, yeasty
milks, yogurt, cheeses, emulsified cheeses, milk shakes, jams, vegetable
extracts, meat extracts, chicken extracts, low diet milk. Diary Dates:
Application Date 11-25-1994 Registration Date 10-16-1995 Next Renewal 10-15-2015
                    Trademark Taiwan, Province of China TM1104TW06

HERBALIFE in Chinese

Status: Registered/Granted Application No. 83071567 Registration No. 79511
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 35 List of Goods 35 Agency of import and export trading and agency of
domestic and foreign companies and factories for providing product quotations,
bidding, distribution. Diary Dates: Application Date 11-25-1994 Registration
Date 11-16-1995 Next Renewal 11-15-2015                     Trademark Taiwan,
Province of China TM1104TW04

HERBALIFE in Chinese

Status: Registered/Granted Application No. 83071569 Registration No. 701629
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 30 List of Goods 30 Yeasts, yeast cakes, ice, ice creams, coffees,
cocoa, honeys, green teas, black teas, tea powders, tea bags, bag teas. Diary
Dates: Application Date 11-25-1994 Registration Date 12-16-1995 Next Renewal
09-15-2015                    

 

635/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Taiwan, Province of China TM1104TW05

HERBALIFE in Chinese

Status: Registered/Granted Application No. 83071568 Registration No. 691507
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Distilled waters, mineral waters, fruit juices,
herbal teas, herbal tea powder. Diary Dates: Application Date 11-25-1994
Registration Date 09-16-1995

Next Renewal

09-15-2015                     Trademark Taiwan, Province of China TM1335TW00

HERBALIFE KIDS & Logo (graphic

Status: Registered/Granted Application No. 0099031750 Registration No. 1458827
Application Type: Without Priority Classes: 05, 32 Diary Dates: Application Date
07-01-2010 Registration Date 04-16-2011 Next Renewal 04-15-2021               
     Trademark Taiwan, Province of China TM1016TW00

HERBALIFELINE

Status: Registered/Granted Application No. 83006376 Registration No. 663134
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 01 List of Goods 01 Medicines, vitamins, minerals, proteins, calcium
tablets, diet medicines, herb-fiber diet tablets, arthritis pain-relief
medicines, herbs. Diary Dates: Application Date 02-08-1994 Registration Date
12-16-1994 Next Renewal 12-15-2014                     Trademark Taiwan,
Province of China TM1017TW00

HERBALIGHTS

Status: Registered/Granted Application No. 89026159 Registration No. 953919
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 04 List of Goods 04 Candles, aromatherapy candles. Diary Dates:
Application Date 05-11-2000 Registration Date 08-16-2001 Next Renewal 08-15-2011
                   

 

636/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Taiwan, Province of China TM1150TW00

HERBALWHITE

Status: Registered/Granted Application No. 88054666 Registration No. 932564
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin care products, namely facial cleanser, facial
cream, facial masque and sunscreen. Diary Dates: Application Date 11-02-1999
Registration Date 03-01-2001 Next Renewal 02-28-2011                    
Trademark Taiwan, Province of China TM1060TW00

ILLUMINESCE

Status: Registered/Granted Application No. 93004289 Registration No. 1141949
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Cosmetics, permanent wave lotion, hair coloring
lotion, skin cleansing lotion, skin lotion, facial cleansing lotion, shampoo,
conditioner, exfoliating face scrub, silky cotton, aftershave, shaving cream,
perfume, soap, hand-wash liquid soap, cleaning agent for clothes, bathroom and
toilet, and kitchen, polishing wax, powder, solution, aromatic agent for floor,
cars and equipment, chemical agent that improves the rate of pervious to light
and insulation rate of glasses, cleaning solution for magnetic head of video
recorder and tape cassette, disc cleaning solution, toothpaste, tooth-cleaning
powder, leather polishing oil, shoe polishing oil, incense oil, polishing agent,
anti-rust grease, static electricity proof agent, cosmetics for animals,
non-medical animal shampoo. Diary Dates: Application Date 02-04-2004
Registration Date 03-01-2005 Next Renewal 02-28-2015                    
Trademark Taiwan, Province of China TM1056TW00

IMPROV

Status: Registered/Granted Application No. 89048282 Registration No. 953782
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Perfumes; colognes; body soaps; body lotions. Diary
Dates: Application Date 08-18-2000 Registration Date 08-16-2001 Next Renewal
08-15-2011                     Trademark Taiwan, Province of China TM1188TW00

Leaf device

Status: Registered/Granted Application No. 82009386 Registration No. 658046
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 01 List of Goods 01 Medicines, vitamin, mineral, protein, calcium
tablets, herbs, diet medicines, herb-fiber diet tablets, arthritis pain-relief
dose. Diary Dates: Application Date 03-08-1993 Registration Date 10-16-1994 Next
Renewal 10-15-2014                    

 

637/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Taiwan, Province of China TM1188TW01

Leaf device

Status: Registered/Granted Application No. 82031922 Registration No. 629913
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 06 List of Goods 06 All kinds of cosmetics, skin milk, lanoline cream,
astringent, perfume, hair cream, cleaning cream, suntan oil, aloe gel. Diary
Dates: Application Date 07-01-1993 Registration Date 02-01-1994 Next Renewal
01-31-2014                     Trademark Taiwan, Province of China TM1188TW02

Leaf device

Status: Registered/Granted Application No. 82009413 Registration No. 659329
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 20 List of Goods 20 Animal milk, powdered milk, creams, butters,
powdered milk with lactic acids, fermented milk products, flavored milk, soya
milk, curdled cheeses, milk shakes, curdled milk products. Diary Dates:
Application Date 03-08-1993 Registration Date 10-16-1994 Next Renewal 10-15-2014
                    Trademark Taiwan, Province of China TM1049TW00

LIFTOFF

Status: Registered/Granted Application No. 93044015 Registration No. 1159287
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 32 List of Goods 32 Preparations for making non-alcoholic beverages.
Diary Dates: Application Date 09-22-2004 Registration Date 06-16-2005 Next
Renewal 06-15-2015                    

 

638/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Taiwan, Province of China TM1191TW00

MALE FACTOR

Status: Registered/Granted Application No. 82009383 Registration No. 621981
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 01 List of Goods 01 Medicines, vitamin, mineral, protein, calcium
tablets, herbs, diet medicines, herb-fiber diet tablets, arthritis pain-relief
dose, various kinds of tablets, doses, capsules, powders of medicines. Diary
Dates: Application Date 03-08-1993 Registration Date 12-01-1993 Next Renewal
11-30-2013                     Trademark Taiwan, Province of China TM1185TW00

NITEWORKS & Chinese

Status: Registered/Granted Application No. 92046150 Registration No. 1099510
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements; fiber dietary tablet,
powders. Diary Dates: Application Date 07-28-2003 Registration Date 05-01-2004
Next Renewal 04-30-2014                     Trademark Taiwan, Province of China
TM1185TW01

NITEWORKS & Chinese

Status: Registered/Granted Application No. 93043126 Registration No. 1160522
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Nutritional supplements; fiber dietary tablet,
powders. Diary Dates: Application Date 09-16-2004 Registration Date 07-01-2005
Next Renewal 06-30-2015                     Trademark Taiwan, Province of China
TM1021TW00

NOURIFUSION

Status: Registered/Granted Application No. 94017768 Registration No. 1197360
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05 List of Goods 03 Creams, gels, lotions, washes, masks and milks
for the faces and body; hand creams, lip sticks, eye shadows, cosmetics, shave
lotions, perfumes, hair permanent wave preparations, hair dying preparations,
face washing creams, shampoos, cleansing preparations for human use, bath cream,
soaps for human use. 05 Dietary supplements in tablet or capsule form consisting
of vitamins, minerals, and botanical ingredients. Diary Dates: Application Date
04-15-2005 Registration Date 02-16-2006 Next Renewal 02-15-2016               
    

 

639/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Taiwan, Province of China TM1193TW00

NUTRITION CLUB & Design

Status: Registered/Granted Application No. 98007728 Registration No. 1390953
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 44 List of Goods 44 Consultant services about health and nutrition.
Diary Dates: Application Date 03-04-2009 Registration Date 12-16-2009
Next Renewal 12-15-2019                     Trademark Taiwan, Province of China
TM1192TW00

PIN STRIPE

Status: Registered/Granted Application No. 89048280 Registration No. 953780
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Perfumes; colognes; body soaps; body lotions. Diary
Dates: Application Date 08-18-2000 Registration Date 08-16-2001 Next Renewal
08-15-2011                     Trademark Taiwan, Province of China TM1036TW00

RADIANT C (stylized)

Status: Registered/Granted Application No. 89065059 Registration No. 991786
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Skin care products, namely, facial creams, facial
cleansers, lotions, moisturizers and toners. Diary Dates: Application Date
11-09-2000 Registration Date 04-01-2002 Next Renewal 03-31-2022               
    

 

640/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Taiwan, Province of China

TM1038TW00

Ring of Leaves device

Status: Registered/Granted Application No. 94056073 Registration No. 1195598
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03, 05, 08, 09, 10, 14, 16, 18, 21, 25, 28, 31, 35, 42 List of Goods 03
Shampoos, conditioners, hair styling sprays, gels, and pomades; facial creams,
lotions, gels, emulsion, masks; exfoliants, toners, and sprays; hand lotions,
creams, gels, and scrubs; body creams, lotions, washes, gels, exfoliants, and
sprays; after shave for men; fragrances; abrasive or exfoliant cloths; hair and
body treatments; hair moisture creams, hair nursing; shaving creams, body
deodorants; cosmetics. 05 Nutritional supplements; nutritional supplements with
vitamin and minerals (liquid, tablets, powders and capsules); herbal fiber
nutritional supplements; nutritional supplements with proteins (liquid, tablets,
powders and capsules). 08 Personal grooming kits, namely nail clippers, nail
scissors, scissors for grooming use; and tweezers, scissors. 09 Audio and video
tapes, discs, and records and magnetic tapes. 10 Electronic devices for the
purpose of assessing human fat and protein. 14 Tie tacs, pins and pendants, all
of base or precious metals; travel clocks, cuff links. 16 Pens, pencils, ball
pens, color pens, files, calendars, paper bags, plastic bags, cards, letters. 18
Tote bags, satchels, travel bags, hand bags, bags for sports, wallets, cosmetic
bags. 21 Soap boxes; mixing implements; dishes, boxes, cans, and bottles for
kitchen use made of wood, glass, or plastic; stirring instruments; pans; mugs;
drinking glasses; tea cups; wine glasses; paper cups; high heel cups; brushes;
hair combs; tooth brushes. 25 Clothing, headgear, footwear. 28 Stuffed toys,
plastic figurines, model toys, indoor toys, education toys for children, music
toys, Chinese chess, decorations for Christmas, plastic Christmas tree. 31
Natural plants and flowers, seeds, and unprocessed cereals. 35 Services to
assist others with direct marketing; advertisement designing; promote products
for others; management and assistance services for direct managers to process
orders; payment and salary processing; industrial and business management
assistance services; handling of accounting business. 42 Internet and electronic
data management services related to weight management, human health and fitness,
multi-level marketing, and development of small businesses; provision of the
information related to weight management, human health and fitness, multi-level
marketing, and development of small businesses via the Internet; computer data
processing services. Diary Dates: Application Date 01-20-2004 Registration Date
02-01-2006 Next Renewal 01-31-2016                     Trademark Taiwan,
Province of China TM1448TW00

ROSEGUARD

Status: Registered/Granted Application No. 100035222 Registration No. 1494806
Application Type: Without Priority Classes: 05 List of Goods 05 Foods composed
of vitamins, minerals, and herbs, nutritional supplements tablet, nutritional
supplements capsule, vitamin diet capsule, mineral diet supplement, fiber
dietary, calcium tablet, plant cellulose, anti-oxidant nutrition supplements.
Diary Dates: Application Date 07-13-2011 Registration Date 01-01-2012 Next
Renewal 12-31-2021                     Trademark Taiwan, Province of China
TM1428TW00

ROSEGUARD in simplified Chinese Characters

Status: Pending Application No. 100035219 Application Type: Without Priority
Classes: 05 List of Goods 05 Foods composed of vitamins, minerals, and herbs,
nutritional supplements tablet &amp; capsule, vitamin diet capsule, mineral diet
supplement, fiber dietary, calcium tablet, plant cellulose, anti-oxidant
nutrition supplements. Diary Dates: Application Date 07-13-2011               
    

 

641/745



--------------------------------------------------------------------------------

3/4/2014 Portfolio Report

 

Trademark Taiwan, Province of China

TM1097TW00

SCHIZANDRA PLUS

Status: Registered/Granted Application No. 84028276 Registration No. 735157
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05 List of Goods 05 Medicines, vitamin, mineral, powdered protein
substances, herbs, medical oils, diet medicines, dietary fibers, arthritis
pain-relief doses. Diary Dates: Application Date 06-08-1995 Registration Date
11-16-1996 Next Renewal 11-15-2016                     Trademark Taiwan,
Province of China TM1067TW00

SENSORY NUTRITION

Status: Registered/Granted Application No. 89007253 Registration No. 935054
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 03 List of Goods 03 Bath and body oils, bath salts, fragrant sachets,
potpourri. Diary Dates: Application Date 02-11-2000 Registration Date 03-16-2001
Next Renewal 03-15-2011                     Trademark Taiwan, Province of China
TM1067TW01

SENSORY NUTRITION

Status: Registered/Granted Application No. 89007254 Registration No. 935208
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 04 List of Goods 04 Candles. Diary Dates: Application Date 02-11-2000
Registration Date 03-16-2001 Next Renewal 03-15-2011                    
Trademark Taiwan, Province of China TM1040TW00

SHAPEWORKS

Status: Closed/Registered Application No. 93004290 Registration No. 1143155
Application Type: Without Priority Applicant: Herbalife International, Inc.
Classes: 05, 29, 30, 32, 42